     Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 1 of 489 Page ID
                                      #:1364



 1   ALMADANI LAW
     Yasin M. Almadani, SBN 242798
 2   4695 MacArthur Court, Suite 1100
     Newport Beach, CA 92660
 3   Ph: 213-335-3935
     Fax: 213-296-6278
 4   yma@lawalm.com
 5   AI LAW, PLC
     Ahmed Ibrahim, State Bar No. 238739
 6   4695 MacArthur Court, Suite 1100
     Newport Beach, CA 92660
 7   Ph.: 949-266-1240
     Fax: 949-266-1280
 8   aibrahim@ailawfirm.com
 9   Attorneys for Plaintiffs, Individually
     and On Behalf of All Others Similarly Situated
10
11                         UNITED STATES DISTRICT COURT
12                        CENTRAL DISTRICT OF CALIFORNIA
13                                  WESTERN DIVISION
14
     FARID KHAN, an individual, on behalf        Case No. 2:20-cv-03332 SB(JEMx)
15   of himself and all others similarly
     situated,                                   Consolidated for Pretrial Purposes with:
16                                               No. 2:20-cv-04658 GW-JEM
            Plaintiff,                           No. 2:20-cv-04659 GW-JEM
17
                     v.                          DECLARATION OF YASIN M.
18                                               ALMADANI
     BOOHOO.COM USA, INC., a
19   Delaware corporation, BOOHOO.COM            In Support of Plaintiff’s Motion to
     UK LIMITED, a United Kingdom                Compel Further Discovery Responses
20   private limited company, BOOHOO             and Document Production from
     GROUP PLC, a Jersey public limited          Defendants
21   company, and DOES 1-10, inclusive,
22          Defendants.                          HON. JOHN E. MCDERMOTT
                                                 United States Magistrate Judge
23
                                                 Action Filed:             April 9, 2020
24
                                                 Hearing Date:             April 13, 2021
25
                                                 Class Cert. Mot. Filed:   July 1, 2021
26
                                                 Trial Date:               TBD
27
28
     Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 2 of 489 Page ID
                                      #:1365



 1         I, Yasin M. Almadani, do hereby state and declare the following:
 2         1.     I am an attorney at law, duly licensed to practice before all state and
 3   federal courts in California, and counsel of record for Plaintiff in this action. I am
 4   submitting this declaration in support of Plaintiffs’ Motion to Compel Further Discovery
 5   Responses and Document Production from Defendants. The facts stated in this
 6   declaration are based upon my own personal knowledge, and if called as a witness, I
 7   could and would testify competently about the same.
 8         2.     Attached hereto as “Exhibit 1” are true and correct copies of Plaintiff’s
 9   Interrogatories (Set One) served in the matter of Khan v. Boohoo, et al.
10         3.     Attached hereto as “Exhibit 2” are true and correct copies of Plaintiff’s
11   Requests for Production (Set One) served in the matter of Khan v. Boohoo, et al.
12         4.     Attached hereto as “Exhibit 3” are true and correct copies of Plaintiff’s
13   Requests for Admission (Set One) served in the matter of Khan v. Boohoo, et al.
14         5.     Attached hereto as “Exhibit 4” are true and correct copies of Plaintiff’s
15   Interrogatories (Set One) served in the matter of Hilton v. PrettyLittleThing, et al.
16         6.     Attached hereto as “Exhibit 5” are true and correct copies of Plaintiff’s
17   Requests for Production (Set One) served in the matter of Hilton v. PrettyLittleThing, et
18   al.
19         7.     Attached hereto as “Exhibit 6” are true and correct copies of Plaintiff’s
20   Requests for Admission (Set One) served in the matter of Hilton v. PrettyLittleThing, et
21   al.
22         8.     Attached hereto as “Exhibit 7” are true and correct copies of Plaintiff’s
23   Interrogatories (Set One) served in the matter of Lee v. Nasty Gal, et al.
24         9.     Attached hereto as “Exhibit 8” are true and correct copies of Plaintiff’s
25   Requests for Production (Set One) served in the matter of Lee v. Nasty Gal, et al.
26         10.    Attached hereto as “Exhibit 9” are true and correct copies of Plaintiff’s
27
                                                   2
28   Declaration of Yasin M, Almadani                            Case No. 2:20-cv-03332 SB(JEMx)
     In Support of Plaintiff’s Motion to Compel
     Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 3 of 489 Page ID
                                      #:1366



 1   Requests for Admission (Set One) served in the matter of Lee v. Nasty Gal, et al.
 2         11.    Attached hereto as “Exhibit 10” are true and correct copies of Defendants’
 3   Responses and Objections to Plaintiff’s Interrogatories (Set One) served in the matter of
 4   Khan v. Boohoo, et al.
 5         12.    Attached hereto as “Exhibit 11” are true and correct copies of Defendants’
 6   Responses and Objections to Plaintiff’s Requests for Production (Set One) served in the
 7   matter of Khan v. Boohoo, et al.
 8         13.    Attached hereto as “Exhibit 12” are true and correct copies of Defendants’
 9   Responses and Objections to Plaintiff’s Requests for Admission (Set One) served in the
10   matter of Khan v. Boohoo, et al.
11         14.    Attached hereto as “Exhibit 13” are true and correct copies of Defendants’
12   Responses and Objections to Plaintiff’s Interrogatories (Set One) served in the matter of
13   Hilton v. PrettyLittleThing, et al.
14         15.    Attached hereto as “Exhibit 14” are true and correct copies of Defendants’
15   Responses and Objections to Plaintiff’s Requests for Production (Set One) served in the
16   matter of Hilton v. PrettyLittleThing, et al.
17         16.    Attached hereto as “Exhibit 15” are true and correct copies of Defendants’
18   Responses and Objections to Plaintiff’s Requests for Admission (Set One) served in the
19   matter of Hilton v. PrettyLittleThing, et al.
20         17.    Attached hereto as “Exhibit 16” are true and correct copies of Defendants’
21   Responses and Objections to Plaintiff’s Interrogatories (Set One) served in the matter of
22   Lee v. Nasty Gal, et al.
23         18.    Attached hereto as “Exhibit 17” are true and correct copies of Defendants’
24   Responses and Objections to Plaintiff’s Requests for Production (Set One) served in the
25   matter of Lee v. Nasty Gal, et al.
26         19.    Attached hereto as “Exhibit 18” are true and correct copies of Defendants’
27
                                                     3
28   Declaration of Yasin M, Almadani                         Case No. 2:20-cv-03332 SB(JEMx)
     In Support of Plaintiff’s Motion to Compel
     Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 4 of 489 Page ID
                                      #:1367



 1   Responses and Objections to Plaintiff’s Requests for Admission (Set One) served in the
 2   matter of Lee v. Nasty Gal, et al.
 3         20.    In efforts to meet and confer, the parties exchanged approximately 11 letters
 4   and participated in at least three telephonic conferences.
 5         21.    Attached hereto as “Exhibit 19” is a true and correct copy of a letter sent by
 6   Plaintiffs to Defendants on February 5, 2021.
 7         22.    Attached hereto as “Exhibit 20” is a true and correct copy of a letter sent by
 8   Plaintiffs to Defendants on February 10, 2021.
 9         23.    Attached hereto as “Exhibit 21” is a true and correct copy of a letter sent by
10   Plaintiffs to Defendants on February 17, 2021.
11         24.    Attached hereto as “Exhibit 22” is a true and correct copy of a letter sent by
12   Plaintiffs to Defendants on February 18, 2021.
13         25.    Attached hereto as “Exhibit 23” is a true and correct copy of a letter sent by
14   Plaintiffs to Defendants on March 8, 2021.
15         26.    Attached hereto as “Exhibit 24” is a true and correct copy of a letter sent by
16   Defendants to Plaintiffs on February 8, 2021.
17         27.    Attached hereto as “Exhibit 25” is a true and correct copy of a letter sent by
18   Defendants to Plaintiffs on February 11, 2021.
19         28.    Attached hereto as “Exhibit 26” is a true and correct copy of a letter sent by
20   Defendants to Plaintiffs on February 17, 2021.
21         29.    Attached hereto as “Exhibit 27” is a true and correct copy of a letter sent by
22   Defendants to Plaintiffs on February 19, 2021.
23         30.    Attached hereto as “Exhibit 28” is a true and correct copy of a letter sent by
24   Defendants to Plaintiffs on March 11, 2021.
25         31.    Attached hereto as “Exhibit 29” is a true and correct copy of a letter sent by
26   Plaintiffs to Defendants on March 12, 2021.
27
                                                   4
28   Declaration of Yasin M, Almadani                             Case No. 2:20-cv-03332 SB(JEMx)
     In Support of Plaintiff’s Motion to Compel
     Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 5 of 489 Page ID
                                      #:1368



 1         32.    Defendants’ production of sales data suggests that the data required to
 2   answer the requests for admission is readily available in and easily ascertainable from
 3   Defendants’ own databases.
 4         33.    Based on the foregoing, Plaintiffs believe that Plaintiffs have in good faith
 5   conferred or attempted to confer with Defendants concerning their failure to make
 6   disclosure or discovery in an effort to obtain it without court action
 7         I declare under penalty of perjury under the laws of the United States of America
 8   that the foregoing is true and correct.
 9
10    Dated: March 16, 2021                        Respectfully submitted,
11
                                                   /s/ Yasin M. Almadani
12                                                 Yasin M. Almadani
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                    5
28   Declaration of Yasin M, Almadani                            Case No. 2:20-cv-03332 SB(JEMx)
     In Support of Plaintiff’s Motion to Compel
     Further Discovery Responses from Defendants
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 6 of 489 Page ID
                                 #:1369




         EXHIBIT 1
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 7 of 489 Page ID
                                  #:1370


1 ALMADANI LAW
  Yasin M. Almadani, State Bar No. 242798
2 14742 Beach Blvd., Suite 410
  La Mirada, CA 90638
3 Ph: 213-335-3935
  Fax: 213-296-6278
4 yma@lawalm.com
5 AI LAW, PLC
  Ahmed Ibrahim, State Bar No. 238739
6 4343 Von Karman Ave, Suite 250
  Newport Beach, CA 92660
7 Ph.: 949-260-1240
  Fax: 949-260-1280
8 aibrahim@ailawfirm.com
9    Attorneys for Plaintiff Farid Khan, Individually
     and On Behalf of All Others Similarly Situated
10
                            UNITED STATES DISTRICT COURT
11
                          CENTRAL DISTRICT OF CALIFORNIA
12
     FARID KHAN, an individual, on behalf        Case No.: 2:20-cv-03332-GW-JEMx
13   of himself and all others similarly
     situated,                                   (Lead Case), consolidated for pretrial
14                                               purposes with Hilton v.
                        Plaintiff,               PrettyLittleThing USA Inc., et al., No.
15         vs.
                                                 2:20-cv-04658-GW-JEMx and Lee v.
16   BOOHOO.COM USA, INC., a Delaware            NastyGal.com USA Inc., et al., No.
     corporation,  BOOHOO.COM          UK        2:20-cv-04659-GW-JEMx
17   LIMITED, a United Kingdom private
     limited company, BOOHOO GROUP
18   PLC, a Jersey public limited company,       PLAINTIFF FARID KHAN’S
     and DOES 1-10, inclusive.                   INTERROGATORIES TO
19
                                                 DEFENDANTS BOOHOO GROUP
20                      Defendants.              PLC, BOOHOO.COM USA, INC.,
21                                               AND BOOHOO.COM UK LIMITED,
                                                 SET ONE
22
23   AND ALL CONSOLIDATED
     ACTIONS
24
25
26
27
28


                        PLAINTIFF FARID KHAN’S INTERROGATORIES, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 8 of 489 Page ID
                                  #:1371


1    PROPOUNDING PARTY:               PLAINTIFF FARID KHAN
2    RESPONDING PARTY:                BOOHOO GROUP PLC, BOOHOO.COM USA, INC.,
3                                     AND BOOHOO.COM UK LIMITED
4    SET NO.:                         ONE
5
6          PLEASE TAKE NOTICE that pursuant to Rule 33 of the Federal Rules of Civil
7    Procedure, Plaintiff Farid Khan, on behalf of himself and all others similarly situated
8    (“Plaintiff”), hereby demands that Defendants Boohoo Group PLC, Boohoo.com USA,
9    Inc., and Boohoo.com UK Limited, (“Defendants”) respond, in writing, under oath, to the
10   following Interrogatories within thirty (30) days after service hereof.
11                                        DEFINITIONS
12         1.     The term “ADVERTISE” (along with any variation of the term used herein)
13   refers to any act taken to market, promote, or sell YOUR PRODUCTS, including, without
14   limitation, the act of posting or publishing information on YOUR WEBSITE.
15         2.     The term “CLASS PERIOD” refers to the time period between April 9, 2016
16   through the conclusion of the action.
17         3.     The terms “PRODUCT” or “PRODUCTS” refer to the merchandise YOU sell
18   on YOUR WEBSITE for both women and men, including, without limitation, the items
19   sold in the categories listed in “New In,” “Clothing,” and “Shoes & Accessories.” The
20   terms are inclusive of all subcategories within New In, Clothing, and Shoes & Accessories,
21   such as Tops, Dresses, Coats & Jackets, Sweaters & Cardigans, Jeans, Plus Size & Curve,
22   Boots, Sandals, Sneakers, Bags, Jewelry, Belts, etc. This is list is provided by way of
23   example and is not to be construed as an exhaustive list of merchandise covered by the
24   terms “PRODUCT” or “PRODUCTS.” The terms shall not, however, include any items
25   in the “Beauty” category.
26         4.     The term “PRODUCT CODE” refers to the code you assign to each product,
27   typically with approximately eight characters, starting with letters and also including
28   numbers, with each PRODUCT CODE referring to a unique PRODUCT.

                                                 1
                         PLAINTIFF FARID KHAN’S INTERROGATORIES, SET ONE
  Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 9 of 489 Page ID
                                   #:1372


 1          5.    The term “REFERENCE PRICE” refers to the higher price listed with regards
 2    to all, or nearly all, PRODUCTS on YOUR WEBSITE that is represented to consumers as
 3    being substantially marked down, and which typically, but not necessarily, may be
 4    displayed with a strikethrough. On days YOU are running a promotion on YOUR
 5    WEBSITE where YOU provide customers with a sitewide promo or coupon code (e.g.,
 6    GIMME50), the term “REFERENCE PRICE” refers to the price displayed for
 7    PRODUCTS on YOUR WEBSITE without a strikethrough, but before the sitewide promo
 8    or coupon code is applied to obtain the purported discount or markdown. In the following
 9    example, $80.00 is the REFERENCE PRICE and the PRODUCT CODE is MZZ34843.
10

11
12
13
14

15
16
17
18

19
20
21
22
            6.    The term “WEBSITE” refers to http://us.boohoo.com and any other web
23
      address YOU used to sell YOUR PRODUCTS in the United States during the CLASS
24
      PERIOD.
25
            7.    The terms “YOU” and “YOUR” refer to Defendants Boohoo Group PLC,
26`
      Boohoo.com USA, Inc., and Boohoo.com UK Limited, and shall include their officers,
27
      directors, principals, employees, personnel, contractors, attorneys, accountants, agents,
28

                                                 -2-
                         PLAINTIFF FARID KHAN’S INTERROGATORIES, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 10 of 489 Page ID
                                  #:1373


1    representatives, subsidiaries, affiliates, and/or anyone acting or purporting to act on their
2    behalf.
3          8.     The term “ACTIVITIES” refers to any and all acts undertaken on behalf of,
4    for the benefit of, or to the detriment of BOOHOO GROUP, Boohoo Holdings Limited,
5    and/or the SUBSIDIARIES.
6          9.     Whenever the term “IDENTIFY” is used herein, it is intended for YOU to
7    state the name, title, address, and telephone number when referring to an individual or
8    entity, or when referring to a DOCUMENT, for YOU to describe the DOCUMENT with
9    particularity and to IDENTIFY its current custodian(s), or when referring to a date, for
10   YOU to state the month, day, and year.
11         10.    The term “PERSON/ENTITY” refers to any natural person, individual, sole
12   proprietorship, partnership, unincorporated association, corporation, business trust, limited
13   liability company, or other entity or form of organization or association, or public entity
14   connected to the marketing and sale of products in California by DEFENDANTS. Such
15   PERSONS/ENTITIES include those connected to DEFENDANTS through employment
16   or other contract, including but not limited to, by way of example, models, social media
17   influencers, brand ambassadors, website developers, website operators, administrators,
18   assistants, interns, manufacturers, suppliers, shippers, marketing experts, procurement
19   experts, products specialists, managers, supervisors, administrative assistants, etc.
20
21                                      INTERROGATORIES
22   INTERROGATORY NO. 1:
23         Please list each PRODUCT by PRODUCT CODE and product description offered
24   for sale in the United States on YOUR WEBSITE during the CLASS PERIOD in a form
25   that includes the following information for each PRODUCT: (a) the time period during
26` which the PRODUCT was, or has been, offered for sale, (b) the date the PRODUCT was
27   first offered for sale, (c) the date the PRODUCT was last offered for sale, (d) all categories
28   in which the PRODUCT was offered for sale (e.g., New In, Clothing, Shoes & Accessories,

                                                 -3-
                         PLAINTIFF FARID KHAN’S INTERROGATORIES, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 11 of 489 Page ID
                                  #:1374


1    Dresses, Sale, Mens, etc.), (e) for each PRODUCT displayed on the WEBSITE, all
2    REFERENCE PRICES, corresponding to date, (f) for each PRODUCT displayed on the
3    WEBSITE, all prices at which the PRODUCT was offered for sale, corresponding to date,
4    (g) for each PRODUCT displayed on the WEBSITE, all prices at which the PRODUCT
5    actually sold, corresponding to date, and (h) if available, the demographic information (e.g.,
6    location (city and state), gender, age, income, race, ethnicity, shopping preferences either
7    identified by the customer or noted by YOU or any artificial intelligence system YOU use,
8    etc.) of each customer who bought the PRODUCT.
9    INTERROGATORY NO. 2:
10         Please provide YOUR sales of PRODUCTS, by PRODUCT CODE, in the United
11   States on YOUR WEBSITE for each day during the CLASS PERIOD, including the
12   following information: (a) date, (b) product code, (c) product description, (d) the total
13   amount of the daily sales (i.e., the amount actually paid by customers), (e) the
14   REFERENCE PRICE ADVERTISED for the PRODUCT on the day of the sale, (f) the
15   ADVERTISED price of the PRODUCT on the day of the sale, (g) the discount or
16   markdown offered on the PRODUCT on the day of the sale, (h) the total actual discounts
17   or markdowns (including promo and coupon codes) applied, (i) the total number of units
18   sold of the PRODUCT, (j) the total cost of goods sold applicable to the sale, on that date,
19   of that PRODUCT, and (k) if available, the demographic information (e.g., location (city
20   and state), gender, age, income, race, ethnicity, shopping preferences either identified by
21   the customer or noted by YOU or any artificial intelligence system YOU use, etc.) of each
22   customer who bought the PRODUCT.
23   INTERROGATORY NO. 3:
24         Please provide the information referenced in Interrogatory No. 2 broken down by
25   the state from which purchasers purchased the PRODUCTS.
26` INTERROGATORY NO. 4:
27         Please provide YOUR sales of PRODUCTS, by PRODUCT CODE, in the United
28   States on YOUR WEBSITE for each day during the CLASS PERIOD where YOU sold

                                                 -4-
                         PLAINTIFF FARID KHAN’S INTERROGATORIES, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 12 of 489 Page ID
                                  #:1375


1    PRODUCTS at the REFERENCE PRICE. Please produce this information in a form that
2    includes the following information: (a) date, (b) product code, (c) product description,
3    (d) the total amount of the daily sales (i.e., the amount actually paid by customers), (e) the
4    REFERENCE PRICE ADVERTISED for the PRODUCT on the day of the sale, (f) the
5    actual discounts or markdowns (including promo and coupon codes) applied, (g) the total
6    number of units sold of the PRODUCT, (h) the total cost of goods sold applicable to the
7    sales on that date, of that PRODUCT, and (i) if available, the demographic information
8    (e.g., location (city and state), gender, age, income, race, ethnicity, shopping preferences
9    either identified by the customer or noted by YOU or any artificial intelligence system
10   YOU use, etc.) of each customer who bought the PRODUCT.
11   INTERROGATORY NO. 5:
12         Please provide the information referenced in Interrogatory No. 4 broken down by
13   the state from which purchasers purchased the PRODUCTS.
14   INTERROGATORY NO. 6:
15         Identify the PRODUCTS, along with dates during the CLASS PERIOD, for which
16   YOU did not ADVERTISE a sale or promotion on YOUR WEBSITE of at least 35% off
17   all PRODUCTS.
18   INTERROGATORY NO. 7:
19         Please explain is as much detail as possible why PRODUCTS YOU sell on the
20   WEBSITE in the “NEW IN” category already have an ADVERTISED REFERENCE
21   PRICE that is higher than the price at which it is ADVERTISED to be sold given the lack
22   of history to establish a REFERENCE PRICE for PRODUCTS in the “NEW IN” category.
23   INTERROGATORY NO. 8:
24         Please provide the name, address, telephone number, and e-mail address of each
25   person who purchased any of YOUR products during the CLASS PERIOD.
26` INTERROGATORY NO. 9:
27         For each purchaser identified in Interrogatory No. 8 above, describe each of their
28   purchases by providing: (a) the date of purchase, (b) the PRODUCTS purchased, (c) the

                                                 -5-
                         PLAINTIFF FARID KHAN’S INTERROGATORIES, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 13 of 489 Page ID
                                  #:1376


 1    price paid for each PRODUCT purchased, and (d) the REFERENCE PRICE of each
 2    PRODUCT purchased.
 3    INTERROGATORY NO. 10:
 4          Please state all reasons why YOU ADVERTISE REFERENCE PRICES on
 5    PRODUCTS offered for sale on YOUR WEBSITE.
 6    INTERROGATORY NO. 11:
 7          Identify (by name, title, and location) all of YOUR officers, directors, employees,
 8    contractors, or agents responsible for, or who had any material involvement with
 9    approving, formulating, setting, or making decisions concerning, the REFERENCE
10    PRICES for PRODUCTS YOU ADVERTISED on the WEBSITE during the CLASS
11    PERIOD.
12    INTERROGATORY NO. 12:
13          Identify (by name, title, and location) all of YOUR officers, directors, employees,
14    contractors, or agents responsible for, or who had any material involvement with
15    approving, formulating, setting, creating, or making decisions concerning, the
16    ADVERTISEMENT of sales, markdowns, discounts, or promotions on the WEBSITE
17    during the CLASS PERIOD.
18    INTERROGATORY NO. 13:
19          Identify (by name, title, and location) all of YOUR officers, directors, employees,
20    contractors, or agents responsible for, or who had any material involvement with designing,
21    configuring, defining the requirements for, or making decisions concerning, any software,
22    algorithms, artificial intelligence, or applications YOU use relating to the posting of
23    REFERENCE PRICES for PRODUCTS YOU ADVERTISED on the WEBSITE during
24    the CLASS PERIOD.
25    INTERROGATORY NO. 14:
26`         Please state all reasons why YOU believe the REFERENCE PRICES on
27    PRODUCTS ADVERTISED on YOUR WEBSITE during the CLASS PERIOD are
28    accurate and not misleading. To the extent YOU believe the REFERENCE PRICES on

                                                  -6-
                          PLAINTIFF FARID KHAN’S INTERROGATORIES, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 14 of 489 Page ID
                                  #:1377


 1    PRODUCTS offered for sale on YOUR WEBSITE during the CLASS PERIOD are
 2    inaccurate and misleading, please so state in YOUR response.
 3    INTERROGATORY NO. 15:
 4          Please IDENTIFY all offices or other physical facilities YOU have purchased,
 5    leased, rented, or otherwise used for a business purpose in the United States during the
 6    CLASS PERIOD and state the purpose and ACTIVITIES performed therein. For each such
 7    office or facility, please also IDENTIFY all PERSONS/ENTITIES who have used said
 8    office or facility and their purpose for using said office or facility.
 9    INTERROGATORY NO. 16:
10          For each response to the Requests for Admission (“RFA”) served with these
11    Interrogatories that is not an unqualified admission: (a) state the number of the RFA;
12    (b) state all facts upon which you base your response; (c) IDENTIFY all PERSONS who
13    have knowledge of those facts; and (d) IDENTIFY all DOCUMENTS and other tangible
14    things that support your response and IDENTIFY the PERSON who has each such
15    DOCUMENT or thing.1
16
      Dated: January 5, 2021                   ALMADANI LAW
17
18                                             By:          /s/ Yasin M. Almadani
                                                      Yasin M. Almadani, Esq.
19
20                                             AI LAW, PLC
21
                                               By:        /s/ Ahmed Ibrahim
22
                                                      Ahmed Ibrahim, Esq.
23
                                                      Attorneys for Plaintiff, Individually and
24
                                                      On Behalf of All Others Similarly Situated
25
26`
27
28    1
       This interrogatory is modeled after interrogatory 17.1 found in State of California Judicial
      Council Form DISC-001.
                                                   -7-
                           PLAINTIFF FARID KHAN’S INTERROGATORIES, SET ONE
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 15 of 489 Page ID
                                 #:1378




         EXHIBIT 2
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 16 of 489 Page ID
                                  #:1379


1 ALMADANI LAW
  Yasin M. Almadani, State Bar No. 242798
2 14742 Beach Blvd., Suite 410
  La Mirada, CA 90638
3 Ph: 213-335-3935
  Fax: 213-296-6278
4 yma@lawalm.com
5 AI LAW, PLC
  Ahmed Ibrahim, State Bar No. 238739
6 4343 Von Karman Ave, Suite 250
  Newport Beach, CA 92660
7 Ph.: 949-260-1240
  Fax: 949-260-1280
8 aibrahim@ailawfirm.com
9    Attorneys for Plaintiff Farid Khan, Individually
     and On Behalf of All Others Similarly Situated
10
                            UNITED STATES DISTRICT COURT
11
                          CENTRAL DISTRICT OF CALIFORNIA
12
     FARID KHAN, an individual, on behalf        Case No.: 2:20-cv-03332-GW-JEMx
13   of himself and all others similarly
     situated,                                   (Lead Case), consolidated for pretrial
14                                               purposes with Hilton v.
                        Plaintiff,               PrettyLittleThing USA Inc., et al., No.
15         vs.
                                                 2:20-cv-04658-GW-JEMx and Lee v.
16   BOOHOO.COM USA, INC., a Delaware            NastyGal.com USA Inc., et al., No.
     corporation,  BOOHOO.COM          UK        2:20-cv-04659-GW-JEMx
17   LIMITED, a United Kingdom private
     limited company, BOOHOO GROUP
18   PLC, a Jersey public limited company,       PLAINTIFF FARID KHAN’S
     and DOES 1-10, inclusive.                   REQUESTS FOR PRODUCTION OF
19
                                                 DOCUMENTS TO DEFENDANTS
20                      Defendants.              BOOHOO GROUP PLC,
21                                               BOOHOO.COM USA, INC., AND
                                                 BOOHOO.COM UK LIMITED, SET
22                                               ONE
23
     AND ALL CONSOLIDATED
24   ACTIONS
25
26
27
28


            PLAINTIFF FARID KHAN’S REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 17 of 489 Page ID
                                  #:1380


1    PROPOUNDING PARTY:                  PLAINTIFF FARID KHAN
2    RESPONDING PARTY:                   BOOHOO GROUP PLC, BOOHOO.COM USA, INC.,
3                                        AND BOOHOO.COM UK LIMITED
4    SET NO.:                            ONE
5
6              PLEASE TAKE NOTICE that pursuant to Rule 34 of the Federal Rules of Civil
7    Procedure, Plaintiff Farid Khan, on behalf of himself and all others similarly situated
8    (“Plaintiff”), hereby demands that Defendants Boohoo Group PLC, Boohoo.com USA,
9    Inc., and Boohoo.com UK Limited, (“Defendants”) respond, in writing, to the following
10   Requests for Production of Documents within thirty (30) days after service hereof, and
11   produce the documents, tangible things, and/or electronically stored information described
12   below which are in Defendants’ possession or under Defendants’ control, or which are in
13   the possession or under the control of the Defendants’ representatives, agents, contractors,
14   and designees, including any drafts, versions, or edited copies, and to permit inspection
15   and copying.
16                                          INSTRUCTIONS
17             1.      The requested documents should be produced for inspection and copying at
18   the offices of the undersigned counsel unless other arrangements are made by agreement
19   of counsel. In addition to production in hard copy, where the requested documents are also
20   kept by Defendants as electronically stored information (“ESI”), such ESI should be
21   produced on a CD, hard drive, flash drive, or other conventional storage medium,
22   containing data in the form of searchable and bates-numbered images (in “.tiff” or other
23   similar format) along with load files enabling the data to be uploaded to a database for
24   processing and viewing on industry-standard legal software applications.             All ESI
25   produced in this case should also be produced in native format with embedded metadata
26   intact.
27             2.      If any document identified in an answer to any REQUEST FOR
28   PRODUCTION was, but no longer is, in your possession, state what disposition was made

                                                      1
                    PLAINTIFF FARID KHAN’S REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 18 of 489 Page ID
                                  #:1381


1    of it or what became of it.
2          3.           If you object to any part of a REQUEST FOR PRODUCTION and refuse to
3    answer that part, state the grounds for your objection with specificity and answer the
4    remaining portion of that REQUEST FOR PRODUCTION. No part of any REQUEST
5    FOR PRODUCTION shall be left unanswered merely because an objection has been
6    interposed to another part of that REQUEST FOR PRODUCTION.
7          4.           The information sought in these REQUESTS FOR PRODUCTION is not
8    limited to your personal knowledge but extends to any knowledge or information available
9    to you or your attorneys, employees, agents, subsidiaries, affiliates, representatives, and
10   experts.
11         5.           If any information is withheld on the basis of a claim of privilege, please set
12   forth in writing all information required by Rule 26(b)(5) of the Federal Rules of Civil
13   Procedure, including the following information to sufficiently identify the document,
14   communication, or thing for which a claim of privilege is made:
15                 i.         the exact or approximate date, and manner of recording, creating, or
16   otherwise preparing the document, communication, or thing;
17                ii.         the name of each sender of the document, communication, or thing;
18               iii.         the name of each person (other than stenographic or clerical assistants)
19   participating in the preparation or creation of the document, communication, or thing;
20               iv.          the name of each person to whom the contents, or any portions of the
21   contents, of the document, communication, or thing have been communicated by copy,
22   exhibition, reading, or summarization; and
23                v.          a statement of the basis on which privilege is claimed with respect to
24   each document, communication, or thing.
25         6.           Pursuant to Rule 26(e) of the Federal Rules of Civil Procedure, you are
26` required to amend or supplement all responses to these REQUESTS FOR PRODUCTION
27   if any information requested by any REQUEST FOR PRODUCTION is discovered by you
28   or comes into your custody or control after your initial response to the REQUEST FOR

                                                 -2-
                PLAINTIFF FARID KHAN’S REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 19 of 489 Page ID
                                  #:1382


 1   PRODUCTION.
 2         7.      If any of the following REQUESTS FOR PRODUCTION cannot be answered
 3   in full after exercising due diligence to secure the information, please answer to the extent
 4   possible, specifying your inability to answer the remainder and stating whatever
 5   information you have concerning the unanswered portions. If your answer is qualified in
 6   any way, set forth the details of such qualification.
 7         The singular form of a noun or pronoun includes within its meaning the plural form
 8   of the noun or pronoun so used and vice versa; the use of any tense of any verb also includes
 9   within its meaning all other tenses of the verb so used, whenever such construction results
10   in a broader request for information.
11                                           DEFINITIONS
12         1.      The term “ADVERTISE” (along with any variation of the term used herein)
13   refers to any act taken to market, promote, or sell YOUR PRODUCTS, including, without
14   limitation, the act of posting or publishing information on YOUR WEBSITE.
15         2.      The term “CLASS PERIOD” refers to the time period between April 9, 2016
16   through the conclusion of the action.
17         3.      The terms “DOCUMENT” or “DOCUMENTS” refer to all writings,
18   recordings and photographs as such terms are defined in Rule 1001 of the Federal Rules of
19   Evidence, as well as all documents or electronically stored information stored in any
20   medium from which information can be obtained either directly or after translation into a
21   reasonably usable form (see Rule 34(a)(1) of the Federal Rules of Civil Procedure),
22   including, without limitation, any and all documents, correspondence, communications,
23   recordings, tapes, electronic data, electronic mail, instant messages, SMS and text
24   messages, WhatsApp messages, postings and direct messages on social media (e.g.,
25   Facebook, Instagram, Twitter, and LinkedIn), computer printouts, records, reports,
26` spreadsheets, slides, photographs, notes, working papers, analyses, books, agreements,
27   contracts, memoranda, maps, charts, plans, diagrams, specifications, calculations,
28   telegrams, telexes, transcriptions, notes or memoranda made of any telephone

                                                 -3-
                PLAINTIFF FARID KHAN’S REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 20 of 489 Page ID
                                  #:1383


1    communications, and all other communications. The terms include any writing, recording,
2    or other tangible thing consisting of letters, words, or numbers, or their equivalent, set down
3    by handwriting, typewriting, printing, photostatting, photographing, magnetic impulse,
4    mechanical or electronic recording, or other form of data compilations from which
5    information can be obtained or translated through detection devices into reasonably usable
6    form. The terms include the original and any copies thereof which differ in any manner
7    whatsoever from the originals, and all drafts thereof.
8          4.      The terms “PRODUCT” or “PRODUCTS” refer to the merchandise YOU sell
9    on YOUR WEBSITE for both women and men, including, without limitation, the items
10   sold in the categories listed in “New In,” “Clothing,” and “Shoes & Accessories.” The
11   terms are inclusive of all subcategories within New In, Clothing, and Shoes & Accessories,
12   such as Tops, Dresses, Coats & Jackets, Sweaters & Cardigans, Jeans, Plus Size & Curve,
13   Boots, Sandals, Sneakers, Bags, Jewelry, Belts, etc. This is list is provided by way of
14   example and is not to be construed as an exhaustive list of merchandise covered by the
15   terms “PRODUCT” or “PRODUCTS.” The terms shall not, however, include any items
16   in the “Beauty” category.
17         5.      The term “PRODUCT CODE” refers to the code you assign to each product,
18   typically with approximately eight characters, starting with letters and also including
19   numbers, with each PRODUCT CODE referring to a unique PRODUCT.
20         6.      The term “REFERENCE PRICE” refers to the higher price listed with regards
21   to all, or nearly all, PRODUCTS on YOUR WEBSITE that is represented to consumers as
22   being substantially marked down, and which typically, but not necessarily, may be
23   displayed with a strikethrough. On days YOU are running a promotion on YOUR
24   WEBSITE where YOU provide customers with a sitewide promo or coupon code (e.g.,
25   GIMME50), the term “REFERENCE PRICE” refers to the price displayed for
26` PRODUCTS on YOUR WEBSITE without a strikethrough, but before the sitewide promo
27   or coupon code is applied to obtain the purported discount or markdown. In the following
28   example, $80.00 is the REFERENCE PRICE and the PRODUCT CODE is MZZ34843.

                                                 -4-
                PLAINTIFF FARID KHAN’S REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 21 of 489 Page ID
                                  #:1384


1
2

3
4
5
6
7
8
9
10

11
12
13         7.      The term “WEBSITE” refers to http://us.boohoo.com and any other web
14   address YOU used to sell YOUR PRODUCTS in the United States during the CLASS
15   PERIOD.
16         8.      The terms “YOU” and “YOUR” refer to Defendants Boohoo Group PLC,
17   Boohoo.com USA, Inc., and Boohoo.com UK Limited, and shall include their officers,
18   directors, principals, employees, personnel, contractors, attorneys, accountants, agents,
19   representatives, subsidiaries, affiliates, and/or anyone acting or purporting to act on their
20   behalf.
21                              DOCUMENTS TO BE PRODUCED
22   REQUEST FOR PRODUCTION NO. 1:
23         Any and all reports, spreadsheets, or other DOCUMENTS listing each PRODUCT
24   by PRODUCT CODE and product description offered for sale in the United States on
25   YOUR WEBSITE during the CLASS PERIOD in a form that includes the following
26` information for each PRODUCT: (a) the time period during which the PRODUCT was,
27   or has been, offered for sale, (b) the date the PRODUCT was first offered for sale, (c) the
28   date the PRODUCT was last offered for sale, (d) all categories in which the PRODUCT

                                                 -5-
                PLAINTIFF FARID KHAN’S REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 22 of 489 Page ID
                                  #:1385


 1    was offered for sale (e.g., New In, Clothing, Shoes & Accessories, Dresses, Sale, Mens,
 2    etc.), (e) for each PRODUCT displayed on the WEBSITE, all REFERENCE PRICES,
 3    corresponding to date, (f) for each PRODUCT displayed on the WEBSITE, all prices at
 4    which the PRODUCT was offered for sale, corresponding to date, (g) for each PRODUCT
 5    displayed on the WEBSITE, all prices at which the PRODUCT actually sold,
 6    corresponding to date, and (h) if available, the demographic information (e.g., location (city
 7    and state), gender, age, income, race, ethnicity, shopping preferences either identified by
 8    the customer or noted by YOU or any artificial intelligence system YOU use, etc.) of each
 9    customer who bought the PRODUCT.
10    REQUEST FOR PRODUCTION NO. 2:
11          Any and all reports, spreadsheets, or other DOCUMENTS constituting or reflecting
12    data regarding YOUR sales of PRODUCTS in the United States on YOUR WEBSITE for
13    each day during the CLASS PERIOD, in a form that includes the following information:
14    (a) date, (b) PRODUCT CODE, (c) product description, (d) the total amount of the daily
15    sales (i.e., the amount actually paid by customers), (e) the REFERENCE PRICE
16    ADVERTISED for the PRODUCT on the day of the sale, (f) the ADVERTISED price of
17    the PRODUCT on the day of the sale, (g) the discount or markdown offered on the
18    PRODUCT on the day of the sale, (h) the total actual discounts or markdowns (including
19    promo and coupon codes) applied, (i) the total number of units sold of the PRODUCT, (j)
20    the total cost of goods sold applicable to the sales, on that date, of that PRODUCT, and (k)
21    if available, the demographic information (e.g., location (city and state), gender, age,
22    income, race, ethnicity, shopping preferences either identified by the customer or noted by
23    YOU or any artificial intelligence system YOU use, etc.) of each customer who bought the
24    PRODUCT.
25    REQUEST FOR PRODUCTION NO. 3:
26`         Please produce the data referenced in Request for Production of Documents No. 2
27    broken down by the state from which purchasers purchased the PRODUCTS.
28

                                                -6-
               PLAINTIFF FARID KHAN’S REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 23 of 489 Page ID
                                  #:1386


 1   REQUEST FOR PRODUCTION NO. 4:
 2         Any and all reports, spreadsheets, or other DOCUMENTS constituting or reflecting
 3   data regarding YOUR sales of PRODUCTS in the United States on YOUR WEBSITE for
 4   each day during the CLASS PERIOD where YOU sold PRODUCTS at the REFERENCE
 5   PRICE. Please produce this information in a form that includes the following information:
 6   (a) date, (b) PRODUCT CODE, (c) product description, (d) the total amount of the daily
 7   sales (i.e., the amount actually paid by customers), (e) the REFERENCE PRICE
 8   ADVERTISED for the PRODUCT on the day of the sale, (f) the total actual discounts or
 9   markdowns (including promo and coupon codes) applied, (g) the total number of units sold
10   of the PRODUCT, (h) the total cost of goods sold applicable to the sales on that date, of
11   that PRODUCT, and (i) if available, the demographic information (e.g., location (city and
12   state), gender, age, income, race, ethnicity, shopping preferences either identified by the
13   customer or noted by YOU or any artificial intelligence system YOU use, etc.) of each
14   customer who bought the PRODUCT.
15   REQUEST FOR PRODUCTION NO. 5:
16         Please produce the data referenced in Request for Production of Documents No. 4
17   broken down by the state from which purchasers purchased the PRODUCTS.
18   REQUEST FOR PRODUCTION NO. 6:
19         Any and all DOCUMENTS relating to any memoranda, studies, analyses, surveys,
20   focus groups, reports, or other assessments of any kind whatsoever performed (whether
21   internally or by a third-party) during the time period January 1, 2016, to the present
22   concerning the use, importance, lack of importance, or effectiveness of REFERENCE
23   PRICES in connection with ADVERTISING merchandise to consumers.
24   REQUEST FOR PRODUCTION NO. 7:
25         Any and all DOCUMENTS relating to any memoranda, studies, analyses, surveys,
26` focus groups, reports, or other assessments of any kind whatsoever performed (whether
27   internally or by a third-party) during the time period January 1, 2016, to the present
28   concerning the use, importance, lack of importance, or effectiveness of offering sales,

                                              -7-
             PLAINTIFF FARID KHAN’S REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 24 of 489 Page ID
                                  #:1387


 1   discounts, markdowns, or promotions in connection with ADVERTISING merchandise to
 2   consumers.
 3   REQUEST FOR PRODUCTION NO. 8:
 4         Any and all DOCUMENTS relating to any memoranda, studies, analyses, surveys,
 5   focus groups, reports, or other assessments of any kind whatsoever performed (whether
 6   internally or by a third-party) during the time period January 1, 2016, to the present
 7   concerning the demographics of YOUR customers in the United States, including, without
 8   limitation, their age, gender, income, race, ethnicity, location, education, and shopping
 9   preferences either identified by the customer or noted by YOU or any artificial intelligence
10   system YOU use.
11   REQUEST FOR PRODUCTION NO. 9:
12         Any and all DOCUMENTS relating to any memoranda, studies, analyses, reports,
13   or other assessments of any kind whatsoever performed (whether internally or by a third-
14   party) during the time period of January 1, 2016, to the present concerning the
15   demographics of the customers YOU seek to target in the United States, including, without
16   limitation, the age, gender, income, race, ethnicity, location, education, and shopping
17   preferences of YOUR target customers either identified by the customers or noted by YOU
18   or any artificial intelligence system YOU use.
19   REQUEST FOR PRODUCTION NO. 10:
20         Any and all PowerPoint presentations, memoranda, reports, or other DOCUMENTS
21   provided or presented to YOUR officers, directors, or executives concerning the use of
22   sales, discounts, markdowns, or promotions in connection with ADVERTISING YOUR
23   PRODUCTS on YOUR WEBSITE.
24   REQUEST FOR PRODUCTION NO. 11:
25         Any and all PowerPoint presentations, memoranda, reports, or other DOCUMENTS
26` provided or presented to YOUR officers, directors, or executives concerning the use of
27   REFERENCE PRICES in connection with ADVERTISING YOUR PRODUCTS on
28   YOUR WEBSITE.

                                              -8-
             PLAINTIFF FARID KHAN’S REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 25 of 489 Page ID
                                  #:1388


 1    REQUEST FOR PRODUCTION NO. 12:
 2           Any and all PowerPoint presentations, memoranda, reports, or other DOCUMENTS
 3    provided or presented to employees or contractors within YOUR organization concerning
 4    the use of sales, discounts, markdowns, promotions, or REFERENCE PRICES in
 5    connection with ADVERTISING YOUR PRODUCTS on YOUR WEBSITE.
 6    REQUEST FOR PRODUCTION NO. 13:
 7           Any and all PowerPoint presentations, memoranda, reports, or other DOCUMENTS
 8    provided or presented to investors, potential investors, or other third parties concerning the
 9    use of sales, discounts, markdowns, promotions, or REFERENCE PRICES in connection
10    with ADVERTISING YOUR PRODUCTS on YOUR WEBSITE.
11    REQUEST FOR PRODUCTION NO. 14:
12           Any and all DOCUMENTS constituting or reflecting all instances during the CLASS
13    PERIOD on which any of the merchandise Plaintiff Farid Khan purchased from YOU sold
14    for the REFERENCE PRICE ADVERTISED to Mr. Khan.
15    REQUEST FOR PRODUCTION NO. 15:
16           Any and all DOCUMENTS constituting or reflecting the order confirmations sent to
17    Plaintiff Farid Khan by e-mail for any of the merchandise Mr. Khan purchased from YOU.
18    REQUEST FOR PRODUCTION NO. 16:
19           Any and all DOCUMENTS constituting or reflecting the shipping confirmations
20    sent to Plaintiff Farid Khan by e-mail for any of the merchandise Mr. Khan purchased from
21    YOU.
22    REQUEST FOR PRODUCTION NO. 17:
23           Any and all correspondence, e-mails, communications, or other DOCUMENTS
24    exchanged between YOU, on the one hand, and Plaintiff Farid Khan, on the other hand.
25    REQUEST FOR PRODUCTION NO. 18:
26`          Any and all information and DOCUMENTS generated and retained by YOU,
27    relating to the sale made to Plaintiff Farid Khan reflected in the operative complaint.
28

                                                -9-
               PLAINTIFF FARID KHAN’S REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 26 of 489 Page ID
                                  #:1389


 1    REQUEST FOR PRODUCTION NO. 19:
 2          Any and all organizational charts of all departments, divisions, units, and teams
 3    within YOUR company during the CLASS PERIOD.
 4    REQUEST FOR PRODUCTION NO. 20:
 5          Any and all directories or listings of all of YOUR officers, directors, and employees
 6    by name, title, and location applicable during the CLASS PERIOD. For each person,
 7    please also identify the department, division, unit, and/or team of which they are a part.
 8    REQUEST FOR PRODUCTION NO. 21:
 9          Any and all memoranda, reports, presentations, analyses, training materials, e-mails,
10    correspondence, or other DOCUMENTS constituting, reflecting, or relating to YOUR
11    policies and procedures concerning REFERENCE PRICES ADVERTISED for YOUR
12    PRODUCTS on YOUR WEBSITE during the CLASS PERIOD.
13    REQUEST FOR PRODUCTION NO. 22:
14          Any and all memoranda, reports, presentations, analyses, training materials, e-mails,
15    correspondence, or other DOCUMENTS constituting, reflecting, or relating to YOUR
16    policies and procedures concerning the offering of sales, markdowns, discounts, or
17    promotions for YOUR PRODUCTS on YOUR WEBSITE during the CLASS PERIOD.
18    REQUEST FOR PRODUCTION NO. 23:
19          Any and all internal memoranda, correspondence, e-mails, social media messages,
20    or other DOCUMENTS exchanged between or amongst YOUR officers, directors,
21    employees, contractors, or agents relating to (a) REFERENCE PRICES ADVERTISED on
22    YOUR WEBSITE during the CLASS PERIOD, or (b) the use of sales, discounts,
23    markdowns, or promotions in connection with ADVERTISING YOUR PRODUCTS on
24    YOUR WEBSITE during the CLASS PERIOD.
25    REQUEST FOR PRODUCTION NO. 24:
26`         Any and all memoranda, correspondence, e-mails, social media messages, or other
27    DOCUMENTS exchanged between any of YOUR officers, directors, employees,
28    contractors, or agents, on the one hand, and any other person, whether within or outside

                                               -10-
              PLAINTIFF FARID KHAN’S REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 27 of 489 Page ID
                                  #:1390


1    your organization, on the other hand, relating to (a) REFERENCE PRICES ADVERTISED
2    on YOUR WEBSITE during the CLASS PERIOD, or (b) the use of sales, discounts,
3    markdowns, or promotions in connection with ADVERTISING YOUR PRODUCTS on
4    YOUR WEBSITE during the CLASS PERIOD.
5    REQUEST FOR PRODUCTION NO. 25:
6         Any and all memoranda, correspondence, e-mails, social media messages, or other
7    DOCUMENTS exchanged between Mahmud Kamani, on the one hand, and any other
8    person on the other hand, relating to (a) REFERENCE PRICES ADVERTISED on YOUR
9    WEBSITE during the CLASS PERIOD, or (b) the use of sales, discounts, markdowns, or
10   promotions in connection with ADVERTISING YOUR PRODUCTS on YOUR
11   WEBSITE during the CLASS PERIOD.
12   REQUEST FOR PRODUCTION NO. 26:
13        Any and all memoranda, correspondence, e-mails, social media messages, or other
14   DOCUMENTS exchanged between Carol Kane, on the one hand, and any other person on
15   the other hand, relating to (a) REFERENCE PRICES ADVERTISED on YOUR
16   WEBSITE during the CLASS PERIOD, or (b) the use of sales, discounts, markdowns, or
17   promotions in connection with ADVERTISING YOUR PRODUCTS on YOUR
18   WEBSITE during the CLASS PERIOD.
19   REQUEST FOR PRODUCTION NO. 27:
20        Any and all memoranda, correspondence, e-mails, social media messages, or other
21   DOCUMENTS exchanged between Umar Kamani, on the one hand, and any other person
22   on the other hand, relating to (a) REFERENCE PRICES ADVERTISED on YOUR
23   WEBSITE during the CLASS PERIOD, or (b) the use of sales, discounts, markdowns, or
24   promotions in connection with ADVERTISING YOUR PRODUCTS on YOUR
25   WEBSITE during the CLASS PERIOD.
26` REQUEST FOR PRODUCTION NO. 28:
27        Any and all memoranda, correspondence, e-mails, social media messages, or other
28   DOCUMENTS exchanged between John Lyttle, on the one hand, and any other person on

                                             -11-
            PLAINTIFF FARID KHAN’S REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 28 of 489 Page ID
                                  #:1391


1    the other hand, relating to (a) REFERENCE PRICES ADVERTISED on YOUR
2    WEBSITE during the CLASS PERIOD, or (b) the use of sales, discounts, markdowns, or
3    promotions in connection with ADVERTISING YOUR PRODUCTS on YOUR
4    WEBSITE during the CLASS PERIOD.
5    REQUEST FOR PRODUCTION NO. 29:
6         Any and all memoranda, correspondence, e-mails, social media messages, or other
7    DOCUMENTS exchanged between Neil Catto, on the one hand, and any other person on
8    the other hand, relating to (a) REFERENCE PRICES ADVERTISED on YOUR
9    WEBSITE during the CLASS PERIOD, or (b) the use of sales, discounts, markdowns, or
10   promotions in connection with ADVERTISING YOUR PRODUCTS on YOUR
11   WEBSITE during the CLASS PERIOD.
12   REQUEST FOR PRODUCTION NO. 30:
13        Any and all e-mail blasts disseminated to YOUR customers, including e-mail list
14   subscribers, in the United States during the CLASS PERIOD, to ADVERTISE YOUR
15   PRODUCTS, YOUR WEBSITE, or any sales, markdowns, discounts, or promotions on
16   YOUR WEBSITE.
17   REQUEST FOR PRODUCTION NO. 31:
18        Any and all e-mails, chat logs, or other written correspondence, and other
19   DOCUMENTS constituting or reflecting complaints, comments, or feedback from
20   customers in the United States concerning REFERENCE PRICES ADVERTISED on
21   YOUR WEBSITE.
22   REQUEST FOR PRODUCTION NO. 32:
23        Any and all memoranda, correspondence, e-mails, social media messages, or other
24   DOCUMENTS exchanged between YOU, on the one hand, and any customer in the United
25   States, on the other hand, relating to REFERENCE PRICES ADVERTISED on YOUR
26` WEBSITE.
27   REQUEST FOR PRODUCTION NO. 33:
28        Any and all memoranda, guides, manuals, tutorials, handbooks, or other

                                             -12-
            PLAINTIFF FARID KHAN’S REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 29 of 489 Page ID
                                  #:1392


 1   DOCUMENTS YOU use to train or educate YOUR employees regarding the use of
 2   REFERENCE PRICES on YOUR WEBSITE during the CLASS PERIOD.
 3   REQUEST FOR PRODUCTION NO. 34:
 4         Any and all memoranda, guides, manuals, tutorials, handbooks, or other
 5   DOCUMENTS YOU use to train or educate YOUR employees regarding the offering of
 6   sales, markdowns, discounts, or promotions on YOUR WEBSITE during the CLASS
 7   PERIOD.
 8   REQUEST FOR PRODUCTION NO. 35:
 9         Any and all DOCUMENTS relating to YOUR operations in the State of California
10   during the CLASS PERIOD, including, without limitation, employees, independent
11   contractors, social media influencers, models, celebrities, offices, distribution and storage
12   facilities, manufacturing facilities, facilities and personnel used to design YOUR
13   PRODUCTS, facilities and personnel used to create marketing materials for YOUR
14   PRODUCTS, all forms of marketing, ADVERTISING, and promotion conducted in
15   California, information technology infrastructure, property owned in California, and any
16   other activity in California related to marketing, ADVERTISING, sales or operation of the
17   WEBSITE.
18   REQUEST FOR PRODUCTION NO. 36:
19         Any and all DOCUMENTS sufficient to identify by name, address, telephone
20   number, and e-mail address of each person who purchased any of YOUR products during
21   the CLASS PERIOD.
22   REQUEST FOR PRODUCTION NO. 37:
23         Any and all DOCUMENTS referencing any memoranda, studies, analyses, surveys,
24   focus groups, reports, or other assessments of any kind whatsoever YOU performed
25   regarding prices at which products comparable to YOUR PRODUCTS were sold by other
26` companies, including which specific other companies’ products in the marketplace were
27   comparable to which specific PRODUCTS sold by YOU.
28

                                              -13-
             PLAINTIFF FARID KHAN’S REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 30 of 489 Page ID
                                  #:1393


      Dated: January 5, 2021            ALMADANI LAW
 1
 2                                      By:         /s/ Yasin M. Almadani
                                              Yasin M. Almadani, Esq.
 3
 4                                      AI LAW, PLC
 5
                                        By:       /s/ Ahmed Ibrahim
 6
                                              Ahmed Ibrahim, Esq.
 7
                                              Attorneys for Plaintiff, Individually and
 8
                                              On Behalf of All Others Similarly Situated
 9
10

11
12
13
14

15
16
17
18

19
20
21
22
23
24
25
26`
27
28

                                              -14-
             PLAINTIFF FARID KHAN’S REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 31 of 489 Page ID
                                 #:1394




         EXHIBIT 3
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 32 of 489 Page ID
                                  #:1395


1 ALMADANI LAW
  Yasin M. Almadani, State Bar No. 242798
2 14742 Beach Blvd., Suite 410
  La Mirada, CA 90638
3 Ph: 213-335-3935
  Fax: 213-296-6278
4 yma@lawalm.com
5 AI LAW, PLC
  Ahmed Ibrahim, State Bar No. 238739
6 4343 Von Karman Ave, Suite 250
  Newport Beach, CA 92660
7 Ph.: 949-260-1240
  Fax: 949-260-1280
8 aibrahim@ailawfirm.com
9    Attorneys for Plaintiff Farid Khan, Individually
     and On Behalf of All Others Similarly Situated
10
                            UNITED STATES DISTRICT COURT
11
                          CENTRAL DISTRICT OF CALIFORNIA
12
     FARID KHAN, an individual, on behalf        Case No.: 2:20-cv-03332-GW-JEMx
13   of himself and all others similarly
     situated,                                   (Lead Case), consolidated for pretrial
14                                               purposes with Hilton v.
                        Plaintiff,               PrettyLittleThing USA Inc., et al., No.
15         vs.
                                                 2:20-cv-04658-GW-JEMx and Lee v.
16   BOOHOO.COM USA, INC., a Delaware            NastyGal.com USA Inc., et al., No.
     corporation,  BOOHOO.COM          UK        2:20-cv-04659-GW-JEMx
17   LIMITED, a United Kingdom private
     limited company, BOOHOO GROUP
18   PLC, a Jersey public limited company,       PLAINTIFF FARID KHAN’S
     and DOES 1-10, inclusive.                   REQUESTS FOR ADMISSION TO
19
                                                 DEFENDANTS BOOHOO GROUP
20                      Defendants.              PLC, BOOHOO.COM USA, INC.,
21                                               AND BOOHOO.COM UK LIMITED,
                                                 SET ONE
22
23   AND ALL CONSOLIDATED
     ACTIONS
24
25
26
27
28


                    PLAINTIFF FARID KHAN’S REQUESTS FOR ADMISSION, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 33 of 489 Page ID
                                  #:1396


1    PROPOUNDING PARTY:              PLAINTIFF FARID KHAN
2    RESPONDING PARTY:               BOOHOO GROUP PLC, BOOHOO.COM USA, INC.,
3                                    AND BOOHOO.COM UK LIMITED
4    SET NO.:                        ONE
5
6          PLEASE TAKE NOTICE that pursuant to Rule 36 of the Federal Rules of Civil
7    Procedure, Plaintiff Farid Khan, on behalf of himself and all others similarly situated
8    (“Plaintiff”), hereby demands that Defendants Boohoo Group PLC, Boohoo.com USA,
9    Inc., and Boohoo.com UK Limited, (“Defendants”) respond, in writing, to the following
10   Requests for Admission within thirty (30) days after service hereof.
11                                       DEFINITIONS
12         1.    The term “ADVERTISE” (along with any variation of the term used herein)
13   refers to any act taken to market, promote, or sell YOUR PRODUCTS, including, without
14   limitation, the act of posting or publishing information on YOUR WEBSITE.
15         2.    The term “CLASS PERIOD” refers to the time period between April 9, 2016
16   through the conclusion of the action.
17         3.    The terms “PRODUCT” or “PRODUCTS” refer to the merchandise YOU sell
18   on YOUR WEBSITE for both women and men, including, without limitation, the items
19   sold in the categories listed in “New In,” “Clothing,” and “Shoes & Accessories.” The
20   terms are inclusive of all subcategories within New In, Clothing, and Shoes & Accessories,
21   such as Tops, Dresses, Coats & Jackets, Sweaters & Cardigans, Jeans, Plus Size & Curve,
22   Boots, Sandals, Sneakers, Bags, Jewelry, Belts, etc. This list is provided by way of
23   example and is not to be construed as an exhaustive list of merchandise covered by the
24   terms “PRODUCT” or “PRODUCTS.” The terms shall not, however, include any items
25   in the “Beauty” category.
26         4.    The term “REFERENCE PRICE” refers to the higher price listed with regards
27   to all, or nearly all, PRODUCTS on YOUR WEBSITE that is represented to consumers as
28   being substantially marked down, and which typically, but not necessarily, may be

                                               1
                     PLAINTIFF FARID KHAN’S REQUESTS FOR ADMISSION, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 34 of 489 Page ID
                                  #:1397


 1    displayed with a strikethrough. On days YOU are running a promotion on YOUR
 2    WEBSITE where YOU provide customers with a sitewide promo or coupon code (e.g.,
 3    GIMME50), the term “REFERENCE PRICE” refers to the price displayed for
 4    PRODUCTS on YOUR WEBSITE without a strikethrough, but before the sitewide promo
 5    or coupon code is applied to obtain the purported discount or markdown. In the following
 6    example, $80.00 is the REFERENCE PRICE.
 7
 8
 9
10

11
12
13
14

15
16
17
18

19
            5.     The term “WEBSITE” refers to https://us.boohoo.com and any other web
20
      address YOU used to sell YOUR PRODUCTS in the United States during the CLASS
21
      PERIOD.
22
            6.     The terms “YOU” and “YOUR” refer to Defendants Boohoo Group PLC,
23
      Boohoo.com USA, Inc., and Boohoo.com UK Limited, and shall include their officers,
24
      directors, principals, employees, personnel, contractors, attorneys, accountants, agents,
25
      representatives, subsidiaries, affiliates, and/or anyone acting or purporting to act on their
26`
      behalf.
27
28

                                                 -2-
                       PLAINTIFF FARID KHAN’S REQUESTS FOR ADMISSION, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 35 of 489 Page ID
                                  #:1398


 1                                 REQUESTS FOR ADMISSION
 2    REQUEST FOR ADMISSION NO. 1:
 3          Admit that less than ten (10) percent of the total dollar amount of YOUR total sales
 4    of PRODUCTS on YOUR WEBSITE in the United States during the CLASS PERIOD
 5    were of sales of PRODUCTS that sold at the REFERENCE PRICE for the PRODUCT.
 6    REQUEST FOR ADMISSION NO. 2:
 7          Admit that less than ten (10) percent of the total dollar amount of YOUR total sales
 8    of PRODUCTS on YOUR WEBSITE in California during the CLASS PERIOD were of
 9    sales of PRODUCTS that sold at the REFERENCE PRICE for the PRODUCT.
10    REQUEST FOR ADMISSION NO. 3:
11          Admit that less than ten (10) percent of the total units sold of PRODUCTS YOU
12    sold on YOUR WEBSITE in the United States during the CLASS PERIOD were of sales
13    of PRODUCTS that sold at the REFERENCE PRICE for the PRODUCT.
14    REQUEST FOR ADMISSION NO. 4:
15          Admit that less than ten (10) percent of the total units sold of PRODUCTS YOU
16    sold on YOUR WEBSITE in California during the CLASS PERIOD were of sales of
17    PRODUCTS that sold at the REFERENCE PRICE for the PRODUCT.
18    REQUEST FOR ADMISSION NO. 5:
19          Admit that none of the PRODUCTS YOU sold on YOUR WEBSITE in the United
20    States during the CLASS PERIOD were offered for sale by YOU at or above the
21    REFERENCE PRICE for the PRODUCT on at least 10% of the previous 90 days as of the
22    time of each sale (e.g., a PRODUCT with a REFERENCE PRICE of $25 on December 1,
23    2020, was not offered for sale on YOUR WEBSITE at or above that REFERENCE PRICE
24    ($25 in this example) for 9 or more of the then-previous 90 days).
25    REQUEST FOR ADMISSION NO. 6:
26`         Admit that in the United States during the CLASS PERIOD, YOUR PRODUCTS
27    have been sold exclusively on YOUR WEBSITE. Please be advised that this Request is
28    not asking YOU about sales by private individuals or sales by persons or entities who are

                                                -3-
                      PLAINTIFF FARID KHAN’S REQUESTS FOR ADMISSION, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 36 of 489 Page ID
                                  #:1399


1    not YOUR authorized retailers or distributors.
2    REQUEST FOR ADMISSION NO. 7:
3          Admit that in the United States during the CLASS PERIOD, YOU have not owned
4    or operated any physical retail stores.
5    REQUEST FOR ADMISSION NO. 8:
6          Admit that YOU ADVERTISED REFERENCE PRICES for YOUR PRODUCTS
7    on YOUR WEBSITE during the CLASS PERIOD.
8    REQUEST FOR ADMISSION NO. 9:
9          Admit that the REFERENCE PRICES for YOUR PRODUCTS that YOU
10   ADVERTISED on YOUR WEBSITE during the CLASS PERIOD were inaccurate.
11   REQUEST FOR ADMISSION NO. 10:
12         Admit that the REFERENCE PRICES for YOUR PRODUCTS that YOU
13   ADVERTISED on YOUR WEBSITE during the CLASS PERIOD were misleading.
14   REQUEST FOR ADMISSION NO. 11:
15         Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR WEBSITE
16   for YOUR PRODUCTS during the CLASS PERIOD did not represent the price at which
17   the particular PRODUCT associated with the REFERENCE PRICE had sold on YOUR
18   WEBSITE in the previous 90 days.
19   REQUEST FOR ADMISSION NO. 12:
20         Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR WEBSITE
21   for YOUR PRODUCTS during the CLASS PERIOD did not represent the price at which
22   the particular PRODUCT associated with the REFERENCE PRICE had been offered for
23   sale on YOUR WEBSITE in the previous 90 days.
24   REQUEST FOR ADMISSION NO. 13:
25         Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR WEBSITE
26` for YOUR PRODUCTS during the CLASS PERIOD did not represent the price at which
27   the particular PRODUCT associated with the REFERENCE PRICE had sold on YOUR
28   WEBSITE for more than 5 of the previous 90 days.

                                                -4-
                      PLAINTIFF FARID KHAN’S REQUESTS FOR ADMISSION, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 37 of 489 Page ID
                                  #:1400


1    REQUEST FOR ADMISSION NO. 14:
2         Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR WEBSITE
3    for YOUR PRODUCTS during the CLASS PERIOD did not represent the price at which
4    the particular PRODUCT associated with the REFERENCE PRICE had been offered for
5    sale on YOUR WEBSITE for more than 5 of the previous 90 days.
6    REQUEST FOR ADMISSION NO. 15:
7         Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR WEBSITE
8    for YOUR PRODUCTS during the CLASS PERIOD did not represent the original (initial)
9    price the PRODUCT sold for on YOUR WEBSITE.
10   REQUEST FOR ADMISSION NO. 16:
11        Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR WEBSITE
12   for YOUR PRODUCTS during the CLASS PERIOD were not created by use of a process
13   based on a market review of the prices of PRODUCTS viewed to be comparable to each
14   of the individual PRODUCTS YOU sold on YOUR WEBSITE.
15   REQUEST FOR ADMISSION NO. 17:
16        Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR WEBSITE
17   for YOUR PRODUCTS during the CLASS PERIOD did not represent the retail price of
18   the PRODUCT as sold or made available for sale at some WEBSITE other than yours.
19   REQUEST FOR ADMISSION NO. 18:
20        Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR WEBSITE
21   for YOUR PRODUCTS during the CLASS PERIOD did not represent the regular price of
22   the PRODUCT.
23   REQUEST FOR ADMISSION NO. 19:
24        Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR WEBSITE
25   for YOUR PRODUCTS during the CLASS PERIOD did not represent the price at which
26` the PRODUCT was ADVERTISED to be sold for the majority of the time it was
27   ADVERTISED to be sold on YOUR WEBSITE.
28

                                              -5-
                    PLAINTIFF FARID KHAN’S REQUESTS FOR ADMISSION, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 38 of 489 Page ID
                                  #:1401


 1    REQUEST FOR ADMISSION NO. 20:
 2          Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR WEBSITE
 3    for YOUR PRODUCTS during the CLASS PERIOD did not represent the price at which
 4    YOUR PRODUCTS were most-commonly ADVERTISED to be sold, over any time
 5    period (for example, as of today, for a PRODUCT with a REFERENCE PRICE of $25,
 6    that product has not had a most-frequently charged price of $25 over the previous 10 days
 7    or 20 days or 90 days, or any number of days).
 8    REQUEST FOR ADMISSION NO. 21:
 9          Admit that YOU ADVERTISED REFERENCE PRICES on YOUR WEBSITE
10    across all of YOUR product lines (excluding beauty products) during the CLASS PERIOD.
11
12    Dated: January 5, 2021                ALMADANI LAW
13
                                            By:         /s/ Yasin M. Almadani
14                                                Yasin M. Almadani, Esq.
15
                                            AI LAW, PLC
16
17                                          By:       /s/ Ahmed Ibrahim
                                                  Ahmed Ibrahim, Esq.
18

19                                                Attorneys for Plaintiff, Individually and
                                                  On Behalf of All Others Similarly Situated
20
21
22
23
24
25
26`
27
28

                                                -6-
                      PLAINTIFF FARID KHAN’S REQUESTS FOR ADMISSION, SET ONE
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 39 of 489 Page ID
                                 #:1402




         EXHIBIT 4
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 40 of 489 Page ID
                                  #:1403


1 ALMADANI LAW
  Yasin M. Almadani, State Bar No. 242798
2 14742 Beach Blvd., Suite 410
  La Mirada, CA 90638
3 Ph: 213-335-3935
  Fax: 213-296-6278
4 yma@lawalm.com
5 AI LAW, PLC
  Ahmed Ibrahim, State Bar No. 238739
6 4343 Von Karman Ave, Suite 250
  Newport Beach, CA 92660
7 Ph.: 949-260-1240
  Fax: 949-260-1280
8 aibrahim@ailawfirm.com
9    Attorneys for Plaintiff Haya Hilton, Individually
     and On Behalf of All Others Similarly Situated
10
                             UNITED STATES DISTRICT COURT
11
                           CENTRAL DISTRICT OF CALIFORNIA
12
     HAYA HILTON, an individual, on               Case No.: 2:20-cv-04658-GW-JEMx,
13   behalf of herself and all others similarly
     situated,                                    consolidated for pretrial purposes
14                                                with Khan v. Boohoo.com USA, Inc., et
                         Plaintiff,               al., No. 2:20-cv-03332-GW-JEMx
15         vs.
                                                  (Lead Case) and Lee v. NastyGal.com
16   PRETTYLITTLETHING.COM             USA        USA Inc., et al., No. 2:20-cv-04659-
     INC.,    a   Delaware      corporation,      GW-JEMx
17   PRETTYLITTLETHING.COM
     LIMITED, a United Kingdom private
18   limited company, BOOHOO GROUP                PLAINTIFF HAYA HILTON’S
     PLC, a Jersey public limited company,        INTERROGATORIES TO
19   and DOES 1-10, inclusive.
                                                  DEFENDANTS BOOHOO GROUP
20                                                PLC, PRETTYLITTLETHING.COM
                         Defendants.              USA INC., AND
21
                                                  PRETTYLITTLETHING.COM
22                                                LIMITED, SET ONE
23
     AND ALL CONSOLIDATED
24   ACTIONS
25
26
27
28


                        PLAINTIFF HAYA HILTON’S INTERROGATORIES, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 41 of 489 Page ID
                                  #:1404


1    PROPOUNDING PARTY:               PLAINTIFF HAYA HILTON
2    RESPONDING PARTY:                BOOHOO GROUP PLC,
3                                     PRETTYLITTLETHING.COM USA INC., AND
4                                     PRETTYLITTLETHING.COM LIMITED
5    SET NO.:                         ONE
6
7          PLEASE TAKE NOTICE that pursuant to Rule 33 of the Federal Rules of Civil
8    Procedure, Plaintiff Haya Hilton, on behalf of herself and all others similarly situated
9    (“Plaintiff”), hereby demands that Defendants Boohoo Group PLC, Prettylittlething.com
10   USA Inc., and Prettylittlething.com Limited, (“Defendants”) respond, in writing, under
11   oath, to the following Interrogatories within thirty (30) days after service hereof.
12                                         DEFINITIONS
13         1.     The term “ADVERTISE” (along with any variation of the term used herein)
14   refers to any act taken to market, promote, or sell YOUR PRODUCTS, including, without
15   limitation, the act of posting or publishing information on YOUR WEBSITE.
16         2.     The term “CLASS PERIOD” refers to the time period between May 19, 2016
17   through the conclusion of the action.
18         3.     The terms “PRODUCT” or “PRODUCTS” refer to the merchandise YOU sell
19   on YOUR WEBSITE, including, without limitation, the items sold in the categories listed
20   in “New In,” “Clothing,” “Dresses,” “Tops,” “Shoes,” and “Accessories.” The terms are
21   inclusive of all subcategories within New In, Clothing, Shoes, and Accessories, such as
22   Tops, Dresses, Coats & Jackets, Sweaters, Skirts, Lingerie, Jeans, Activewear, PLT Plus,
23   PLT Petite, PLT Tall, Boots, Heels, Flats, Bags & Purses, Jewelry, Belts, etc. This list is
24   provided by way of example and is not to be construed as an exhaustive list of merchandise
25   covered by the terms “PRODUCT” or “PRODUCTS.” The terms shall not, however,
26   include any items in the “Beauty” category.
27         4.     The term “PRODUCT CODE” refers to the code you assign to each product,
28   typically with approximately seven characters, starting with letters and also including

                                                 1
                         PLAINTIFF HAYA HILTON’S INTERROGATORIES, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 42 of 489 Page ID
                                  #:1405


 1    numbers, with each PRODUCT CODE referring to a unique PRODUCT.
 2          5.    The term “REFERENCE PRICE” refers to the higher price listed with regards
 3    to all, or nearly all, of the PRODUCTS on YOUR WEBSITE that is represented to
 4    consumers as being substantially marked down, and which typically, but not necessarily,
 5    may be displayed with a strikethrough. On days YOU are running a promotion on YOUR
 6    WEBSITE where YOU provide customers with a sitewide promo or coupon code (e.g.,
 7    GIMME50), the term “REFERENCE PRICE” refers to the price displayed for
 8    PRODUCTS on YOUR WEBSITE without a strikethrough, but before the sitewide promo
 9    or coupon code is applied to obtain the purported discount or markdown. In the following
10    example, $68.00 is the REFERENCE PRICE and the PRODUCT CODE is CMN3532.
11
12
13
14

15
16
17
18

19
20
21
22
23
24
25
26`
27
28

                                               -2-
                        PLAINTIFF HAYA HILTON’S INTERROGATORIES, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 43 of 489 Page ID
                                  #:1406


 1          6.        The term “WEBSITE” refers to https://prettylittlething.us and any other web
 2    address YOU used to sell YOUR PRODUCTS in the United States during the CLASS
 3    PERIOD.
 4          7.        The terms “YOU” and “YOUR” refer to Defendants Boohoo Group PLC,
 5    Prettylittlething.com USA Inc., and Prettylittlething.com Limited, and shall include their
 6    officers, directors, principals, employees, personnel, contractors, attorneys, accountants,
 7    agents, representatives, subsidiaries, affiliates, and/or anyone acting or purporting to act on
 8    their behalf.
 9          8.        The term “ACTIVITIES” refers to any and all acts undertaken on behalf of,
10    for the benefit of, or to the detriment of Boohoo Group PLC, Prettylittlething.com Limited,
11    Prettylittlething.com USA Inc. and/or any of their respective subsidiaries.
12          9.        Whenever the term “IDENTIFY” is used herein, it is intended for YOU to
13    state the name, title, address, and telephone number when referring to an individual or
14    entity, or when referring to a DOCUMENT, for YOU to describe the DOCUMENT with
15    particularity and to IDENTIFY its current custodian(s), or when referring to a date, for
16    YOU to state the month, day, and year.
17          10.       The term “PERSON/ENTITY” refers to any natural person, individual, sole
18    proprietorship, partnership, unincorporated association, corporation, business trust, limited
19    liability company, or other entity or form of organization or association, or public entity
20    connected to the marketing and sale of products in California by DEFENDANTS. Such
21    PERSONS/ENTITIES include those connected to DEFENDANTS through employment
22    or other contract, including but not limited to, by way of example, models, social media
23    influencers, brand ambassadors, website developers, website operators, administrators,
24    assistants, interns, manufacturers, suppliers, shippers, marketing experts, procurement
25    experts, products specialists, managers, supervisors, administrative assistants, etc.
26`
27
28

                                                   -3-
                            PLAINTIFF HAYA HILTON’S INTERROGATORIES, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 44 of 489 Page ID
                                  #:1407


 1                                      INTERROGATORIES
 2   INTERROGATORY NO. 1:
 3         Please list each PRODUCT by PRODUCT CODE and product description offered
 4   for sale in the United States on YOUR WEBSITE during the CLASS PERIOD in a form
 5   that includes the following information for each PRODUCT: (a) the time period during
 6   which the PRODUCT was, or has been, offered for sale, (b) the date the PRODUCT was
 7   first offered for sale, (c) the date the PRODUCT was last offered for sale, (d) all categories
 8   in which the PRODUCT was offered for sale (e.g., New In, Clothing, Dresses, Tops, Shoes,
 9   Accessories, Sale, etc.), (e) for each PRODUCT displayed on the WEBSITE, all
10   REFERENCE PRICES, corresponding to date, (f) for each PRODUCT displayed on the
11   WEBSITE, all prices at which the PRODUCT was offered for sale, corresponding to date,
12   (g) for each PRODUCT displayed on the WEBSITE, all prices at which the PRODUCT
13   actually sold, corresponding to date, and (h) if available, the demographic information (e.g.,
14   location (city and state), gender, age, income, race, ethnicity, shopping preferences either
15   identified by the customer or noted by YOU or any artificial intelligence system YOU use,
16   etc.) of each customer who bought the PRODUCT.
17   INTERROGATORY NO. 2:
18         Please provide YOUR sales of PRODUCTS, by PRODUCT CODE, in the United
19   States on YOUR WEBSITE for each day during the CLASS PERIOD, including the
20   following information: (a) date, (b) product code, (c) product description, (d) the total
21   amount of the daily sales (i.e., the amount actually paid by customers), (e) the
22   REFERENCE PRICE ADVERTISED for the PRODUCT on the day of the sale, (f) the
23   ADVERTISED price of the PRODUCT on the day of the sale, (g) the discount or
24   markdown offered on the PRODUCT on the day of the sale, (h) the total actual discounts
25   or markdowns (including promo and coupon codes) applied, (i) the total number of units
26` sold of the PRODUCT, (j) the total cost of goods sold applicable to the sale, on that date,
27   of that PRODUCT, and (k) if available, the demographic information (e.g., location (city
28   and state), gender, age, income, race, ethnicity, shopping preferences either identified by

                                                -4-
                         PLAINTIFF HAYA HILTON’S INTERROGATORIES, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 45 of 489 Page ID
                                  #:1408


1    the customer or noted by YOU or any artificial intelligence system YOU use, etc.) of each
2    customer who bought the PRODUCT.
3    INTERROGATORY NO. 3:
4          Please provide the information referenced in Interrogatory No. 2 broken down by
5    the state from which purchasers purchased the PRODUCTS.
6    INTERROGATORY NO. 4:
7          Please provide YOUR sales of PRODUCTS, by PRODUCT CODE, in the United
8    States on YOUR WEBSITE for each day during the CLASS PERIOD where YOU sold
9    PRODUCTS at the REFERENCE PRICE. Please produce this information in a form that
10   includes the following information: (a) date, (b) product code, (c) product description,
11   (d) the total amount of the daily sales (i.e., the amount actually paid by customers), (e) the
12   REFERENCE PRICE ADVERTISED for the PRODUCT on the day of the sale, (f) the
13   actual discounts or markdowns (including promo and coupon codes) applied, (g) the total
14   number of units sold of the PRODUCT, (h) the total cost of goods sold applicable to the
15   sales on that date, of that PRODUCT, and (i) if available, the demographic information
16   (e.g., location (city and state), gender, age, income, race, ethnicity, shopping preferences
17   either identified by the customer or noted by YOU or any artificial intelligence system
18   YOU use, etc.) of each customer who bought the PRODUCT.
19   INTERROGATORY NO. 5:
20         Please provide the information referenced in Interrogatory No. 4 broken down by
21   the state from which purchasers purchased the PRODUCTS.
22   INTERROGATORY NO. 6:
23         Identify the PRODUCTS, along with dates during the CLASS PERIOD, for which
24   YOU did not ADVERTISE a sale or promotion on YOUR WEBSITE of at least 35% off
25   all PRODUCTS.
26` INTERROGATORY NO. 7:
27         Please explain is as much detail as possible why PRODUCTS YOU sell on the
28   WEBSITE in the “NEW IN” category already have an ADVERTISED REFERENCE

                                                -5-
                         PLAINTIFF HAYA HILTON’S INTERROGATORIES, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 46 of 489 Page ID
                                  #:1409


1    PRICE that is higher than the price at which it is ADVERTISED to be sold given the lack
2    of history to establish a REFERENCE PRICE for PRODUCTS in the “NEW IN” category.
3    INTERROGATORY NO. 8:
4          Please provide the name, address, telephone number, and e-mail address of each
5    person who purchased any of YOUR products during the CLASS PERIOD.
6    INTERROGATORY NO. 9:
7          For each purchaser identified in Interrogatory No. 8 above, describe each of their
8    purchases by providing: (a) the date of purchase, (b) the PRODUCTS purchased, (c) the
9    price paid for each PRODUCT purchased, and (d) the REFERENCE PRICE of each
10   PRODUCT purchased.
11   INTERROGATORY NO. 10:
12         Please state all reasons why YOU ADVERTISE REFERENCE PRICES on
13   PRODUCTS offered for sale on YOUR WEBSITE.
14   INTERROGATORY NO. 11:
15         Identify (by name, title, and location) all of YOUR officers, directors, employees,
16   contractors, or agents responsible for, or who had any material involvement with
17   approving, formulating, setting, or making decisions concerning, the REFERENCE
18   PRICES for PRODUCTS YOU ADVERTISED on the WEBSITE during the CLASS
19   PERIOD.
20   INTERROGATORY NO. 12:
21         Identify (by name, title, and location) all of YOUR officers, directors, employees,
22   contractors, or agents responsible for, or who had any material involvement with
23   approving, formulating, setting, creating, or making decisions concerning, the
24   ADVERTISEMENT of sales, markdowns, discounts, or promotions on the WEBSITE
25   during the CLASS PERIOD.
26` INTERROGATORY NO. 13:
27         Identify (by name, title, and location) all of YOUR officers, directors, employees,
28   contractors, or agents responsible for, or who had any material involvement with designing,

                                               -6-
                        PLAINTIFF HAYA HILTON’S INTERROGATORIES, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 47 of 489 Page ID
                                  #:1410


 1   configuring, defining the requirements for, or making decisions concerning, any software,
 2   algorithms, artificial intelligence, or applications YOU use relating to the posting of
 3   REFERENCE PRICES for PRODUCTS YOU ADVERTISED on the WEBSITE during
 4   the CLASS PERIOD.
 5   INTERROGATORY NO. 14:
 6          Please state all reasons why YOU believe the REFERENCE PRICES on
 7   PRODUCTS ADVERTISED on YOUR WEBSITE during the CLASS PERIOD are
 8   accurate and not misleading. To the extent YOU believe the REFERENCE PRICES on
 9   PRODUCTS offered for sale on YOUR WEBSITE during the CLASS PERIOD are
10   inaccurate and misleading, please so state in YOUR response.
11   INTERROGATORY NO. 15:
12          Please IDENTIFY all offices or other physical facilities YOU have purchased,
13   leased, rented, or otherwise used for a business purpose in the United States during the
14   CLASS PERIOD and state the purpose and ACTIVITIES performed therein. For each such
15   office or facility, please also IDENTIFY all PERSONS/ENTITIES who have used said
16   office or facility and their purpose for using said office or facility.
17   INTERROGATORY NO. 16:
18          For each response to the Requests for Admission (“RFA”) served with these
19   Interrogatories that is not an unqualified admission: (a) state the number of the RFA;
20   (b) state all facts upon which you base your response; (c) IDENTIFY all PERSONS who
21   have knowledge of those facts; and (d) IDENTIFY all DOCUMENTS and other tangible
22   things that support your response and IDENTIFY the PERSON who has each such
23   DOCUMENT or thing.1
24   ///
25   ///
26` / / /
27
28   1
      This interrogatory is modeled after interrogatory 17.1 found in State of California Judicial
     Council Form DISC-001.
                                                -7-
                         PLAINTIFF HAYA HILTON’S INTERROGATORIES, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 48 of 489 Page ID
                                  #:1411


      Dated: January 5, 2021             ALMADANI LAW
 1
 2                                       By:         /s/ Yasin M. Almadani
                                               Yasin M. Almadani, Esq.
 3
 4                                       AI LAW, PLC
 5
                                         By:       /s/ Ahmed Ibrahim
 6
                                               Ahmed Ibrahim, Esq.
 7
                                               Attorneys for Plaintiff, Individually and
 8
                                               On Behalf of All Others Similarly Situated
 9
10

11
12
13
14

15
16
17
18

19
20
21
22
23
24
25
26`
27
28

                                              -8-
                       PLAINTIFF HAYA HILTON’S INTERROGATORIES, SET ONE
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 49 of 489 Page ID
                                 #:1412




         EXHIBIT 5
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 50 of 489 Page ID
                                  #:1413


1 ALMADANI LAW
  Yasin M. Almadani, State Bar No. 242798
2 14742 Beach Blvd., Suite 410
  La Mirada, CA 90638
3 Ph: 213-335-3935
  Fax: 213-296-6278
4 yma@lawalm.com
5 AI LAW, PLC
  Ahmed Ibrahim, State Bar No. 238739
6 4343 Von Karman Ave, Suite 250
  Newport Beach, CA 92660
7 Ph.: 949-260-1240
  Fax: 949-260-1280
8 aibrahim@ailawfirm.com
9    Attorneys for Plaintiff Haya Hilton, Individually
     and On Behalf of All Others Similarly Situated
10
                             UNITED STATES DISTRICT COURT
11
                           CENTRAL DISTRICT OF CALIFORNIA
12
     HAYA HILTON, an individual, on               Case No.: 2:20-cv-04658-GW-JEMx,
13   behalf of herself and all others similarly
     situated,                                    consolidated for pretrial purposes
14                                                with Khan v. Boohoo.com USA, Inc., et
                         Plaintiff,               al., No. 2:20-cv-03332-GW-JEMx
15         vs.
                                                  (Lead Case) and Lee v. NastyGal.com
16   PRETTYLITTLETHING.COM             USA        USA Inc., et al., No. 2:20-cv-04659-
     INC.,    a   Delaware      corporation,      GW-JEMx
17   PRETTYLITTLETHING.COM
     LIMITED, a United Kingdom private
18   limited company, BOOHOO GROUP                PLAINTIFF HAYA HILTON’S
     PLC, a Jersey public limited company,        REQUESTS FOR PRODUCTION OF
19   and DOES 1-10, inclusive.
                                                  DOCUMENTS TO DEFENDANTS
20                                                BOOHOO GROUP PLC,
                         Defendants.              PRETTYLITTLETHING.COM USA
21
                                                  INC., AND
22                                                PRETTYLITTLETHING.COM
23                                                LIMITED, SET ONE

24   AND ALL CONSOLIDATED
     ACTIONS
25
26
27
28


            PLAINTIFF HAYA HILTON’S REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 51 of 489 Page ID
                                  #:1414


1    PROPOUNDING PARTY:               PLAINTIFF HAYA HILTON
2    RESPONDING PARTY:                BOOHOO GROUP PLC,
3                                     PRETTYLITTLETHING.COM USA INC., AND
4                                     PRETTYLITTLETHING.COM LIMITED
5    SET NO.:                         ONE
6
7              PLEASE TAKE NOTICE that pursuant to Rule 34 of the Federal Rules of Civil
8    Procedure, Plaintiff Haya Hilton, on behalf of herself and all others similarly situated
9    (“Plaintiff”), hereby demands that Defendants Boohoo Group PLC, Prettylittlething.com
10   USA Inc., and Prettylittlething.com Limited, (“Defendants”) respond, in writing, to the
11   following Requests for Production of Documents within thirty (30) days after service
12   hereof, and produce the documents, tangible things, and/or electronically stored
13   information described below which are in Defendants’ possession or under Defendants’
14   control, or which are in the possession or under the control of the Defendants’
15   representatives, agents, contractors, and designees, including any drafts, versions, or edited
16   copies, and to permit inspection and copying.
17                                        INSTRUCTIONS
18             1.   The requested documents should be produced for inspection and copying at
19   the offices of the undersigned counsel unless other arrangements are made by agreement
20   of counsel. In addition to production in hard copy, where the requested documents are also
21   kept by Defendants as electronically stored information (“ESI”), such ESI should be
22   produced on a CD, hard drive, flash drive, or other conventional storage medium,
23   containing data in the form of searchable and bates-numbered images (in “.tiff” or other
24   similar format) along with load files enabling the data to be uploaded to a database for
25   processing and viewing on industry-standard legal software applications.             All ESI
26   produced in this case should also be produced in native format with embedded metadata
27   intact.
28             2.   If any document identified in an answer to any REQUEST FOR

                                                  1
                PLAINTIFF HAYA HILTON’S REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 52 of 489 Page ID
                                  #:1415


 1    PRODUCTION was, but no longer is, in your possession, state what disposition was made
 2    of it or what became of it.
 3          3.            If you object to any part of a REQUEST FOR PRODUCTION and refuse to
 4    answer that part, state the grounds for your objection with specificity and answer the
 5    remaining portion of that REQUEST FOR PRODUCTION. No part of any REQUEST
 6    FOR PRODUCTION shall be left unanswered merely because an objection has been
 7    interposed to another part of that REQUEST FOR PRODUCTION.
 8          4.            The information sought in these REQUESTS FOR PRODUCTION is not
 9    limited to your personal knowledge but extends to any knowledge or information available
10    to you or your attorneys, employees, agents, subsidiaries, affiliates, representatives, and
11    experts.
12          5.            If any information is withheld on the basis of a claim of privilege, please set
13    forth in writing all information required by Rule 26(b)(5) of the Federal Rules of Civil
14    Procedure, including the following information to sufficiently identify the document,
15    communication, or thing for which a claim of privilege is made:
16                   i.         the exact or approximate date, and manner of recording, creating, or
17    otherwise preparing the document, communication, or thing;
18                  ii.         the name of each sender of the document, communication, or thing;
19                 iii.         the name of each person (other than stenographic or clerical assistants)
20    participating in the preparation or creation of the document, communication, or thing;
21                 iv.          the name of each person to whom the contents, or any portions of the
22    contents, of the document, communication, or thing have been communicated by copy,
23    exhibition, reading, or summarization; and
24                  v.          a statement of the basis on which privilege is claimed with respect to
25    each document, communication, or thing.
26`         6.            Pursuant to Rule 26(e) of the Federal Rules of Civil Procedure, you are
27    required to amend or supplement all responses to these REQUESTS FOR PRODUCTION
28    if any information requested by any REQUEST FOR PRODUCTION is discovered by you

                                                   -2-
                 PLAINTIFF HAYA HILTON’S REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 53 of 489 Page ID
                                  #:1416


1    or comes into your custody or control after your initial response to the REQUEST FOR
2    PRODUCTION.
3          7.     If any of the following REQUESTS FOR PRODUCTION cannot be answered
4    in full after exercising due diligence to secure the information, please answer to the extent
5    possible, specifying your inability to answer the remainder and stating whatever
6    information you have concerning the unanswered portions. If your answer is qualified in
7    any way, set forth the details of such qualification.
8          The singular form of a noun or pronoun includes within its meaning the plural form
9    of the noun or pronoun so used and vice versa; the use of any tense of any verb also includes
10   within its meaning all other tenses of the verb so used, whenever such construction results
11   in a broader request for information.
12                                           DEFINITIONS
13         1.     The term “ADVERTISE” (along with any variation of the term used herein)
14   refers to any act taken to market, promote, or sell YOUR PRODUCTS, including, without
15   limitation, the act of posting or publishing information on YOUR WEBSITE.
16         2.     The term “CLASS PERIOD” refers to the time period between May 19, 2016
17   through the conclusion of the action.
18         3.     The terms “DOCUMENT” or “DOCUMENTS” refer to all writings,
19   recordings and photographs as such terms are defined in Rule 1001 of the Federal Rules of
20   Evidence, as well as all documents or electronically stored information stored in any
21   medium from which information can be obtained either directly or after translation into a
22   reasonably usable form (see Rule 34(a)(1) of the Federal Rules of Civil Procedure),
23   including, without limitation, any and all documents, correspondence, communications,
24   recordings, tapes, electronic data, electronic mail, instant messages, SMS and text
25   messages, WhatsApp messages, postings and direct messages on social media (e.g.,
26` Facebook, Instagram, Twitter, and LinkedIn), computer printouts, records, reports,
27   spreadsheets, slides, photographs, notes, working papers, analyses, books, agreements,
28   contracts, memoranda, maps, charts, plans, diagrams, specifications, calculations,

                                               -3-
             PLAINTIFF HAYA HILTON’S REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 54 of 489 Page ID
                                  #:1417


1    telegrams, telexes, transcriptions, notes or memoranda made of any telephone
2    communications, and all other communications. The terms include any writing, recording,
3    or other tangible thing consisting of letters, words, or numbers, or their equivalent, set down
4    by handwriting, typewriting, printing, photostatting, photographing, magnetic impulse,
5    mechanical or electronic recording, or other form of data compilations from which
6    information can be obtained or translated through detection devices into reasonably usable
7    form. The terms include the original and any copies thereof which differ in any manner
8    whatsoever from the originals, and all drafts thereof.
9          4.     The terms “PRODUCT” or “PRODUCTS” refer to the merchandise YOU sell
10   on YOUR WEBSITE, including, without limitation, the items sold in the categories listed
11   in “New In,” “Clothing,” “Dresses,” “Tops,” “Shoes,” and “Accessories.” The terms are
12   inclusive of all subcategories within New In, Clothing, Shoes, and Accessories, such as
13   Tops, Dresses, Coats & Jackets, Sweaters, Skirts, Lingerie, Jeans, Activewear, PLT Plus,
14   PLT Petite, PLT Tall, Boots, Heels, Flats, Bags & Purses, Jewelry, Belts, etc. This list is
15   provided by way of example and is not to be construed as an exhaustive list of merchandise
16   covered by the terms “PRODUCT” or “PRODUCTS.” The terms shall not, however,
17   include any items in the “Beauty” category.
18         5.     The term “PRODUCT CODE” refers to the code you assign to each product,
19   typically with approximately seven characters, starting with letters and also including
20   numbers, with each PRODUCT CODE referring to a unique PRODUCT.
21         6.     The term “REFERENCE PRICE” refers to the higher price listed with regards
22   to all, or nearly all, PRODUCTS on YOUR WEBSITE that is represented to consumers as
23   being substantially marked down, and which typically, but not necessarily, may be
24   displayed with a strikethrough. On days YOU are running a promotion on YOUR
25   WEBSITE where YOU provide customers with a sitewide promo or coupon code (e.g.,
26` GIMME50), the term “REFERENCE PRICE” refers to the price displayed for
27   PRODUCTS on YOUR WEBSITE without a strikethrough, but before the sitewide promo
28

                                               -4-
             PLAINTIFF HAYA HILTON’S REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 55 of 489 Page ID
                                  #:1418


 1    or coupon code is applied to obtain the purported discount or markdown. In the following
 2    example, $68.00 is the REFERENCE PRICE and the PRODUCT CODE is CMN3532.
 3
 4
 5
 6
 7
 8
 9
10

11
12
13
14

15
16
17
18
            7.        The term “WEBSITE” refers to https://prettylittlething.us and any other web
19
      address YOU used to sell YOUR PRODUCTS in the United States during the CLASS
20
      PERIOD.
21
            8.        The terms “YOU” and “YOUR” refer to Defendants Boohoo Group PLC,
22
      Prettylittlething.com USA Inc., and Prettylittlething.com Limited, and shall include their
23
      officers, directors, principals, employees, personnel, contractors, attorneys, accountants,
24
      agents, representatives, subsidiaries, affiliates, and/or anyone acting or purporting to act on
25
      their behalf.
26`
27
28

                                                -5-
              PLAINTIFF HAYA HILTON’S REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 56 of 489 Page ID
                                  #:1419


 1                               DOCUMENTS TO BE PRODUCED
 2   REQUEST FOR PRODUCTION NO. 1:
 3         Any and all reports, spreadsheets, or other DOCUMENTS listing each PRODUCT
 4   by PRODUCT CODE and product description offered for sale in the United States on
 5   YOUR WEBSITE during the CLASS PERIOD in a form that includes the following
 6   information for each PRODUCT: (a) the time period during which the PRODUCT was,
 7   or has been, offered for sale, (b) the date the PRODUCT was first offered for sale, (c) the
 8   date the PRODUCT was last offered for sale, (d) all categories in which the PRODUCT
 9   was offered for sale (e.g., New In, Clothing, Dresses, Tops, Shoes, Accessories, Sale, etc.),
10   (e) for each PRODUCT displayed on the WEBSITE, all REFERENCE PRICES,
11   corresponding to date, (f) for each PRODUCT displayed on the WEBSITE, all prices at
12   which the PRODUCT was offered for sale, corresponding to date, (g) for each PRODUCT
13   displayed on the WEBSITE, all prices at which the PRODUCT actually sold,
14   corresponding to date, and (h) if available, the demographic information (e.g., location (city
15   and state), gender, age, income, race, ethnicity, shopping preferences either identified by
16   the customer or noted by YOU or any artificial intelligence system YOU use, etc.) of each
17   customer who bought the PRODUCT.
18   REQUEST FOR PRODUCTION NO. 2:
19         Any and all reports, spreadsheets, or other DOCUMENTS constituting or reflecting
20   data regarding YOUR sales of PRODUCTS in the United States on YOUR WEBSITE for
21   each day during the CLASS PERIOD, in a form that includes the following information:
22   (a) date, (b) PRODUCT CODE, (c) product description, (d) the total amount of the daily
23   sales (i.e., the amount actually paid by customers), (e) the REFERENCE PRICE
24   ADVERTISED for the PRODUCT on the day of the sale, (f) the ADVERTISED price of
25   the PRODUCT on the day of the sale, (g) the discount or markdown offered on the
26` PRODUCT on the day of the sale, (h) the total actual discounts or markdowns (including
27   promo and coupon codes) applied, (i) the total number of units sold of the PRODUCT, (j)
28   the total cost of goods sold applicable to the sales, on that date, of that PRODUCT, and (k)

                                               -6-
             PLAINTIFF HAYA HILTON’S REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 57 of 489 Page ID
                                  #:1420


 1    if available, the demographic information (e.g., location (city and state), gender, age,
 2    income, race, ethnicity, shopping preferences either identified by the customer or noted by
 3    YOU or any artificial intelligence system YOU use, etc.) of each customer who bought the
 4    PRODUCT.
 5    REQUEST FOR PRODUCTION NO. 3:
 6          Please produce the data referenced in Request for Production of Documents No. 2
 7    broken down by the state from which purchasers purchased the PRODUCTS.
 8    REQUEST FOR PRODUCTION NO. 4:
 9          Any and all reports, spreadsheets, or other DOCUMENTS constituting or reflecting
10    data regarding YOUR sales of PRODUCTS in the United States on YOUR WEBSITE for
11    each day during the CLASS PERIOD where YOU sold PRODUCTS at the REFERENCE
12    PRICE. Please produce this information in a form that includes the following information:
13    (a) date, (b) PRODUCT CODE, (c) product description, (d) the total amount of the daily
14    sales (i.e., the amount actually paid by customers), (e) the REFERENCE PRICE
15    ADVERTISED for the PRODUCT on the day of the sale, (f) the total actual discounts or
16    markdowns (including promo and coupon codes) applied, (g) the total number of units sold
17    of the PRODUCT, (h) the total cost of goods sold applicable to the sales on that date, of
18    that PRODUCT, and (i) if available, the demographic information (e.g., location (city and
19    state), gender, age, income, race, ethnicity, shopping preferences either identified by the
20    customer or noted by YOU or any artificial intelligence system YOU use, etc.) of each
21    customer who bought the PRODUCT.
22    REQUEST FOR PRODUCTION NO. 5:
23          Please produce the data referenced in Request for Production of Documents No. 4
24    broken down by the state from which purchasers purchased the PRODUCTS.
25    REQUEST FOR PRODUCTION NO. 6:
26`         Any and all DOCUMENTS relating to any memoranda, studies, analyses, surveys,
27    focus groups, reports, or other assessments of any kind whatsoever performed (whether
28    internally or by a third-party) during the time period January 1, 2016, to the present

                                                -7-
              PLAINTIFF HAYA HILTON’S REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 58 of 489 Page ID
                                  #:1421


1    concerning the use, importance, lack of importance, or effectiveness of REFERENCE
2    PRICES in connection with ADVERTISING merchandise to consumers.
3    REQUEST FOR PRODUCTION NO. 7:
4          Any and all DOCUMENTS relating to any memoranda, studies, analyses, surveys,
5    focus groups, reports, or other assessments of any kind whatsoever performed (whether
6    internally or by a third-party) during the time period January 1, 2016, to the present
7    concerning the use, importance, lack of importance, or effectiveness of offering sales,
8    discounts, markdowns, or promotions in connection with ADVERTISING merchandise to
9    consumers.
10   REQUEST FOR PRODUCTION NO. 8:
11         Any and all DOCUMENTS relating to any memoranda, studies, analyses, surveys,
12   focus groups, reports, or other assessments of any kind whatsoever performed (whether
13   internally or by a third-party) during the time period January 1, 2016, to the present
14   concerning the demographics of YOUR customers in the United States, including, without
15   limitation, their age, gender, income, race, ethnicity, location, education, and shopping
16   preferences either identified by the customer or noted by YOU or any artificial intelligence
17   system YOU use.
18   REQUEST FOR PRODUCTION NO. 9:
19         Any and all DOCUMENTS relating to any memoranda, studies, analyses, reports,
20   or other assessments of any kind whatsoever performed (whether internally or by a third-
21   party) during the time period of January 1, 2016, to the present concerning the
22   demographics of the customers YOU seek to target in the United States, including, without
23   limitation, the age, gender, income, race, ethnicity, location, education, and shopping
24   preferences of YOUR target customers either identified by the customers or noted by YOU
25   or any artificial intelligence system YOU use.
26` REQUEST FOR PRODUCTION NO. 10:
27         Any and all PowerPoint presentations, memoranda, reports, or other DOCUMENTS
28   provided or presented to YOUR officers, directors, or executives concerning the use of

                                               -8-
             PLAINTIFF HAYA HILTON’S REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 59 of 489 Page ID
                                  #:1422


1    sales, discounts, markdowns, or promotions in connection with ADVERTISING YOUR
2    PRODUCTS on YOUR WEBSITE.
3    REQUEST FOR PRODUCTION NO. 11:
4           Any and all PowerPoint presentations, memoranda, reports, or other DOCUMENTS
5    provided or presented to YOUR officers, directors, or executives concerning the use of
6    REFERENCE PRICES in connection with ADVERTISING YOUR PRODUCTS on
7    YOUR WEBSITE.
8    REQUEST FOR PRODUCTION NO. 12:
9           Any and all PowerPoint presentations, memoranda, reports, or other DOCUMENTS
10   provided or presented to employees or contractors within YOUR organization concerning
11   the use of sales, discounts, markdowns, promotions, or REFERENCE PRICES in
12   connection with ADVERTISING YOUR PRODUCTS on YOUR WEBSITE.
13   REQUEST FOR PRODUCTION NO. 13:
14          Any and all PowerPoint presentations, memoranda, reports, or other DOCUMENTS
15   provided or presented to investors, potential investors, or other third parties concerning the
16   use of sales, discounts, markdowns, promotions, or REFERENCE PRICES in connection
17   with ADVERTISING YOUR PRODUCTS on YOUR WEBSITE.
18   REQUEST FOR PRODUCTION NO. 14:
19          Any and all DOCUMENTS constituting or reflecting all instances during the CLASS
20   PERIOD on which any of the merchandise Plaintiff Haya Hilton purchased from YOU sold
21   for the REFERENCE PRICE ADVERTISED to Ms. Hilton.
22   REQUEST FOR PRODUCTION NO. 15:
23          Any and all DOCUMENTS constituting or reflecting the order confirmations sent to
24   Plaintiff Haya Hilton by e-mail for any of the merchandise Ms. Hilton purchased from
25   YOU.
26` REQUEST FOR PRODUCTION NO. 16:
27          Any and all DOCUMENTS constituting or reflecting the shipping confirmations
28   sent to Plaintiff Haya Hilton by e-mail for any of the merchandise Ms. Hilton purchased

                                               -9-
             PLAINTIFF HAYA HILTON’S REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 60 of 489 Page ID
                                  #:1423


 1    from YOU.
 2    REQUEST FOR PRODUCTION NO. 17:
 3          Any and all correspondence, e-mails, communications, or other DOCUMENTS
 4    exchanged between YOU, on the one hand, and Plaintiff Haya Hilton, on the other hand.
 5    REQUEST FOR PRODUCTION NO. 18:
 6          Any and all information and DOCUMENTS generated and retained by YOU,
 7    relating to the sale made to Plaintiff Haya Hilton reflected in the operative complaint.
 8    REQUEST FOR PRODUCTION NO. 19:
 9          Any and all organizational charts of all departments, divisions, units, and teams
10    within YOUR company during the CLASS PERIOD.
11    REQUEST FOR PRODUCTION NO. 20:
12          Any and all directories or listings of all of YOUR officers, directors, and employees
13    by name, title, and location applicable during the CLASS PERIOD. For each person,
14    please also identify the department, division, unit, and/or team of which they are a part.
15    REQUEST FOR PRODUCTION NO. 21:
16          Any and all memoranda, reports, presentations, analyses, training materials, e-mails,
17    correspondence, or other DOCUMENTS constituting, reflecting, or relating to YOUR
18    policies and procedures concerning REFERENCE PRICES ADVERTISED for YOUR
19    PRODUCTS on YOUR WEBSITE during the CLASS PERIOD.
20    REQUEST FOR PRODUCTION NO. 22:
21          Any and all memoranda, reports, presentations, analyses, training materials, e-mails,
22    correspondence, or other DOCUMENTS constituting, reflecting, or relating to YOUR
23    policies and procedures concerning the offering of sales, markdowns, discounts, or
24    promotions for YOUR PRODUCTS on YOUR WEBSITE during the CLASS PERIOD.
25    REQUEST FOR PRODUCTION NO. 23:
26`         Any and all internal memoranda, correspondence, e-mails, social media messages,
27    or other DOCUMENTS exchanged between or amongst YOUR officers, directors,
28    employees, contractors, or agents relating to (a) REFERENCE PRICES ADVERTISED on

                                               -10-
              PLAINTIFF HAYA HILTON’S REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 61 of 489 Page ID
                                  #:1424


1    YOUR WEBSITE during the CLASS PERIOD, or (b) the use of sales, discounts,
2    markdowns, or promotions in connection with ADVERTISING YOUR PRODUCTS on
3    YOUR WEBSITE during the CLASS PERIOD.
4    REQUEST FOR PRODUCTION NO. 24:
5          Any and all memoranda, correspondence, e-mails, social media messages, or other
6    DOCUMENTS exchanged between any of YOUR officers, directors, employees,
7    contractors, or agents, on the one hand, and any other person, whether within or outside
8    your organization, on the other hand, relating to (a) REFERENCE PRICES ADVERTISED
9    on YOUR WEBSITE during the CLASS PERIOD, or (b) the use of sales, discounts,
10   markdowns, or promotions in connection with ADVERTISING YOUR PRODUCTS on
11   YOUR WEBSITE during the CLASS PERIOD.
12   REQUEST FOR PRODUCTION NO. 25:
13         Any and all memoranda, correspondence, e-mails, social media messages, or other
14   DOCUMENTS exchanged between Mahmud Kamani, on the one hand, and any other
15   person on the other hand, relating to (a) REFERENCE PRICES ADVERTISED on YOUR
16   WEBSITE during the CLASS PERIOD, or (b) the use of sales, discounts, markdowns, or
17   promotions in connection with ADVERTISING YOUR PRODUCTS on YOUR
18   WEBSITE during the CLASS PERIOD.
19   REQUEST FOR PRODUCTION NO. 26:
20         Any and all memoranda, correspondence, e-mails, social media messages, or other
21   DOCUMENTS exchanged between Carol Kane, on the one hand, and any other person on
22   the other hand, relating to (a) REFERENCE PRICES ADVERTISED on YOUR
23   WEBSITE during the CLASS PERIOD, or (b) the use of sales, discounts, markdowns, or
24   promotions in connection with ADVERTISING YOUR PRODUCTS on YOUR
25   WEBSITE during the CLASS PERIOD.
26` REQUEST FOR PRODUCTION NO. 27:
27         Any and all memoranda, correspondence, e-mails, social media messages, or other
28   DOCUMENTS exchanged between Umar Kamani, on the one hand, and any other person

                                             -11-
            PLAINTIFF HAYA HILTON’S REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 62 of 489 Page ID
                                  #:1425


1    on the other hand, relating to (a) REFERENCE PRICES ADVERTISED on YOUR
2    WEBSITE during the CLASS PERIOD, or (b) the use of sales, discounts, markdowns, or
3    promotions in connection with ADVERTISING YOUR PRODUCTS on YOUR
4    WEBSITE during the CLASS PERIOD.
5    REQUEST FOR PRODUCTION NO. 28:
6         Any and all memoranda, correspondence, e-mails, social media messages, or other
7    DOCUMENTS exchanged between John Lyttle, on the one hand, and any other person on
8    the other hand, relating to (a) REFERENCE PRICES ADVERTISED on YOUR
9    WEBSITE during the CLASS PERIOD, or (b) the use of sales, discounts, markdowns, or
10   promotions in connection with ADVERTISING YOUR PRODUCTS on YOUR
11   WEBSITE during the CLASS PERIOD.
12   REQUEST FOR PRODUCTION NO. 29:
13        Any and all memoranda, correspondence, e-mails, social media messages, or other
14   DOCUMENTS exchanged between Neil Catto, on the one hand, and any other person on
15   the other hand, relating to (a) REFERENCE PRICES ADVERTISED on YOUR
16   WEBSITE during the CLASS PERIOD, or (b) the use of sales, discounts, markdowns, or
17   promotions in connection with ADVERTISING YOUR PRODUCTS on YOUR
18   WEBSITE during the CLASS PERIOD.
19   REQUEST FOR PRODUCTION NO. 30:
20        Any and all e-mail blasts disseminated to YOUR customers, including e-mail list
21   subscribers, in the United States during the CLASS PERIOD, to ADVERTISE YOUR
22   PRODUCTS, YOUR WEBSITE, or any sales, markdowns, discounts, or promotions on
23   YOUR WEBSITE.
24   REQUEST FOR PRODUCTION NO. 31:
25        Any and all e-mails, chat logs, or other written correspondence, and other
26` DOCUMENTS constituting or reflecting complaints, comments, or feedback from
27   customers in the United States concerning REFERENCE PRICES ADVERTISED on
28   YOUR WEBSITE.

                                             -12-
            PLAINTIFF HAYA HILTON’S REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 63 of 489 Page ID
                                  #:1426


 1    REQUEST FOR PRODUCTION NO. 32:
 2          Any and all memoranda, correspondence, e-mails, social media messages, or other
 3    DOCUMENTS exchanged between YOU, on the one hand, and any customer in the United
 4    States, on the other hand, relating to REFERENCE PRICES ADVERTISED on YOUR
 5    WEBSITE.
 6    REQUEST FOR PRODUCTION NO. 33:
 7          Any and all memoranda, guides, manuals, tutorials, handbooks, or other
 8    DOCUMENTS YOU use to train or educate YOUR employees regarding the use of
 9    REFERENCE PRICES on YOUR WEBSITE during the CLASS PERIOD.
10    REQUEST FOR PRODUCTION NO. 34:
11          Any and all memoranda, guides, manuals, tutorials, handbooks, or other
12    DOCUMENTS YOU use to train or educate YOUR employees regarding the offering of
13    sales, markdowns, discounts, or promotions on YOUR WEBSITE during the CLASS
14    PERIOD.
15    REQUEST FOR PRODUCTION NO. 35:
16          Any and all DOCUMENTS relating to YOUR operations in the State of California
17    during the CLASS PERIOD, including, without limitation, employees, independent
18    contractors, social media influencers, models, celebrities, offices, distribution and storage
19    facilities, manufacturing facilities, facilities and personnel used to design YOUR
20    PRODUCTS, facilities and personnel used to create marketing materials for YOUR
21    PRODUCTS, all forms of marketing, ADVERTISING, and promotion conducted in
22    California, information technology infrastructure, property owned in California, and any
23    other activity in California related to marketing, ADVERTISING, sales or operation of the
24    WEBSITE.
25    REQUEST FOR PRODUCTION NO. 36:
26`         Any and all DOCUMENTS sufficient to identify by name, address, telephone
27    number, and e-mail address of each person who purchased any of YOUR products during
28    the CLASS PERIOD.

                                               -13-
              PLAINTIFF HAYA HILTON’S REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 64 of 489 Page ID
                                  #:1427


 1    REQUEST FOR PRODUCTION NO. 37:
 2          Any and all DOCUMENTS referencing any memoranda, studies, analyses, surveys,
 3    focus groups, reports, or other assessments of any kind whatsoever YOU performed
 4    regarding prices at which products comparable to YOUR PRODUCTS were sold by other
 5    companies, including which specific other companies’ products in the marketplace were
 6    comparable to which specific PRODUCTS sold by YOU.
 7
 8    Dated: January 5, 2021              ALMADANI LAW
 9
                                          By:         /s/ Yasin M. Almadani
10                                              Yasin M. Almadani, Esq.
11
                                          AI LAW, PLC
12
13                                        By:       /s/ Ahmed Ibrahim
                                                Ahmed Ibrahim, Esq.
14

15                                              Attorneys for Plaintiff, Individually and
                                                On Behalf of All Others Similarly Situated
16
17
18

19
20
21
22
23
24
25
26`
27
28

                                              -14-
             PLAINTIFF HAYA HILTON’S REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 65 of 489 Page ID
                                 #:1428




         EXHIBIT 6
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 66 of 489 Page ID
                                  #:1429


1 ALMADANI LAW
  Yasin M. Almadani, State Bar No. 242798
2 14742 Beach Blvd., Suite 410
  La Mirada, CA 90638
3 Ph: 213-335-3935
  Fax: 213-296-6278
4 yma@lawalm.com
5 AI LAW, PLC
  Ahmed Ibrahim, State Bar No. 238739
6 4343 Von Karman Ave, Suite 250
  Newport Beach, CA 92660
7 Ph.: 949-260-1240
  Fax: 949-260-1280
8 aibrahim@ailawfirm.com
9    Attorneys for Plaintiff Haya Hilton, Individually
     and On Behalf of All Others Similarly Situated
10
                             UNITED STATES DISTRICT COURT
11
                           CENTRAL DISTRICT OF CALIFORNIA
12
     HAYA HILTON, an individual, on               Case No.: 2:20-cv-04658-GW-JEMx,
13   behalf of herself and all others similarly
     situated,                                    consolidated for pretrial purposes
14                                                with Khan v. Boohoo.com USA, Inc., et
                         Plaintiff,               al., No. 2:20-cv-03332-GW-JEMx
15         vs.
                                                  (Lead Case) and Lee v. NastyGal.com
16   PRETTYLITTLETHING.COM             USA        USA Inc., et al., No. 2:20-cv-04659-
     INC.,    a   Delaware      corporation,      GW-JEMx
17   PRETTYLITTLETHING.COM
     LIMITED, a United Kingdom private
18   limited company, BOOHOO GROUP                PLAINTIFF HAYA HILTON’S
     PLC, a Jersey public limited company,        REQUESTS FOR ADMISSION TO
19   and DOES 1-10, inclusive.
                                                  DEFENDANTS BOOHOO GROUP
20                                                PLC, PRETTYLITTLETHING.COM
                         Defendants.              USA INC., AND
21
                                                  PRETTYLITTLETHING.COM
22                                                LIMITED, SET ONE
23
     AND ALL CONSOLIDATED
24   ACTIONS
25
26
27
28


                    PLAINTIFF HAYA HILTON’S REQUESTS FOR ADMISSION, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 67 of 489 Page ID
                                  #:1430


1    PROPOUNDING PARTY:              PLAINTIFF HAYA HILTON
2    RESPONDING PARTY:               BOOHOO GROUP PLC,
3                                    PRETTYLITTLETHING.COM USA INC., AND
4                                    PRETTYLITTLETHING.COM LIMITED
5    SET NO.:                        ONE
6
7          PLEASE TAKE NOTICE that pursuant to Rule 36 of the Federal Rules of Civil
8    Procedure, Plaintiff Haya Hilton, on behalf of herself and all others similarly situated
9    (“Plaintiff”), hereby demands that Defendants Boohoo Group PLC, Prettylittlething.com
10   USA Inc., and Prettylittlething.com Limited, (“Defendants”) respond, in writing, to the
11   following Requests for Admission within thirty (30) days after service hereof.
12                                        DEFINITIONS
13         1.    The term “ADVERTISE” (along with any variation of the term used herein)
14   refers to any act taken to market, promote, or sell YOUR PRODUCTS, including, without
15   limitation, the act of posting or publishing information on YOUR WEBSITE.
16         2.    The term “CLASS PERIOD” refers to the time period between May 19, 2016
17   through the conclusion of the action.
18         3.    The terms “PRODUCT” or “PRODUCTS” refer to the merchandise YOU sell
19   on YOUR WEBSITE including, without limitation, the items sold in the categories listed
20   in “New In,” “Clothing,” “Dresses,” “Tops,” “Shoes,” and “Accessories.” The terms are
21   inclusive of all subcategories within New In, Clothing, Shoes, and Accessories, such as
22   Tops, Dresses, Coats & Jackets, Sweaters, Skirts, Lingerie, Jeans, Activewear, PLT Plus,
23   PLT Petite, PLT Tall, Boots, Heels, Flats, Bags & Purses, Jewelry, Belts, etc. This list is
24   provided by way of example and is not to be construed as an exhaustive list of merchandise
25   covered by the terms “PRODUCT” or “PRODUCTS.” The terms shall not, however,
26   include any items in the “Beauty” category.
27         4.    The term “REFERENCE PRICE” refers to the higher price listed with regards
28   to all, or nearly all, of the PRODUCTS on YOUR WEBSITE that is represented to

                                                1
                     PLAINTIFF HAYA HILTON’S REQUESTS FOR ADMISSION, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 68 of 489 Page ID
                                  #:1431


 1    consumers as being substantially marked down, and which typically, but not necessarily,
 2    may be displayed with a strikethrough. On days YOU are running a promotion on YOUR
 3    WEBSITE where YOU provide customers with a sitewide promo or coupon code (e.g.,
 4    GIMME50), the term “REFERENCE PRICE” refers to the price displayed for
 5    PRODUCTS on YOUR WEBSITE without a strikethrough, but before the sitewide promo
 6    or coupon code is applied to obtain the purported discount or markdown. In the following
 7    example, $68.00 is the REFERENCE PRICE.
 8
 9
10

11
12
13
14

15
16
17
18

19
20
21
22
23
            5.    The term “WEBSITE” refers to https://prettylittlething.us and any other web
24
      address YOU used to sell YOUR PRODUCTS in the United States during the CLASS
25
      PERIOD.
26`
            6.    The terms “YOU” and “YOUR” refer to Defendants Boohoo Group PLC,
27
      Prettylittlething.com USA Inc., and Prettylittlething.com Limited, and shall include their
28

                                               -2-
                     PLAINTIFF HAYA HILTON’S REQUESTS FOR ADMISSION, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 69 of 489 Page ID
                                  #:1432


1    officers, directors, principals, employees, personnel, contractors, attorneys, accountants,
2    agents, representatives, subsidiaries, affiliates, and/or anyone acting or purporting to act on
3    their behalf.
4                                  REQUESTS FOR ADMISSION
5    REQUEST FOR ADMISSION NO. 1:
6          Admit that less than ten (10) percent of the total dollar amount of YOUR total sales
7    of PRODUCTS on YOUR WEBSITE in the United States during the CLASS PERIOD
8    were of sales of PRODUCTS that sold at the REFERENCE PRICE for the PRODUCT.
9    REQUEST FOR ADMISSION NO. 2:
10         Admit that less than ten (10) percent of the total dollar amount of YOUR total sales
11   of PRODUCTS on YOUR WEBSITE in California during the CLASS PERIOD were of
12   sales of PRODUCTS that sold at the REFERENCE PRICE for the PRODUCT.
13   REQUEST FOR ADMISSION NO. 3:
14         Admit that less than ten (10) percent of the total units sold of PRODUCTS YOU
15   sold on YOUR WEBSITE in the United States during the CLASS PERIOD were of sales
16   of PRODUCTS that sold at the REFERENCE PRICE for the PRODUCT.
17   REQUEST FOR ADMISSION NO. 4:
18         Admit that less than ten (10) percent of the total units sold of PRODUCTS YOU
19   sold on YOUR WEBSITE in California during the CLASS PERIOD were of sales of
20   PRODUCTS that sold at the REFERENCE PRICE for the PRODUCT.
21   REQUEST FOR ADMISSION NO. 5:
22         Admit that none of the PRODUCTS YOU sold on YOUR WEBSITE in the United
23   States during the CLASS PERIOD were offered for sale by YOU at or above the
24   REFERENCE PRICE for the PRODUCT on at least 10% of the previous 90 days as of the
25   time of each sale (e.g., a PRODUCT with a REFERENCE PRICE of $25 on December 1,
26` 2020, was not offered for sale on YOUR WEBSITE at or above that REFERENCE PRICE
27   ($25 in this example) for 9 or more of the then-previous 90 days).
28

                                               -3-
                     PLAINTIFF HAYA HILTON’S REQUESTS FOR ADMISSION, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 70 of 489 Page ID
                                  #:1433


1    REQUEST FOR ADMISSION NO. 6:
2          Admit that in the United States during the CLASS PERIOD, YOUR PRODUCTS
3    have been sold exclusively on YOUR WEBSITE. Please be advised that this Request is
4    not asking YOU about sales by private individuals or sales by persons or entities who are
5    not YOUR authorized retailers or distributors.
6    REQUEST FOR ADMISSION NO. 7:
7          Admit that in the United States during the CLASS PERIOD, YOU have not owned
8    or operated any physical retail stores.
9    REQUEST FOR ADMISSION NO. 8:
10         Admit that YOU ADVERTISED REFERENCE PRICES for YOUR PRODUCTS
11   on YOUR WEBSITE during the CLASS PERIOD.
12   REQUEST FOR ADMISSION NO. 9:
13         Admit that the REFERENCE PRICES for YOUR PRODUCTS that YOU
14   ADVERTISED on YOUR WEBSITE during the CLASS PERIOD were inaccurate.
15   REQUEST FOR ADMISSION NO. 10:
16         Admit that the REFERENCE PRICES for YOUR PRODUCTS that YOU
17   ADVERTISED on YOUR WEBSITE during the CLASS PERIOD were misleading.
18   REQUEST FOR ADMISSION NO. 11:
19         Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR WEBSITE
20   for YOUR PRODUCTS during the CLASS PERIOD did not represent the price at which
21   the particular PRODUCT associated with the REFERENCE PRICE had sold on YOUR
22   WEBSITE in the previous 90 days.
23   REQUEST FOR ADMISSION NO. 12:
24         Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR WEBSITE
25   for YOUR PRODUCTS during the CLASS PERIOD did not represent the price at which
26` the particular PRODUCT associated with the REFERENCE PRICE had been offered for
27   sale on YOUR WEBSITE in the previous 90 days.
28

                                               -4-
                     PLAINTIFF HAYA HILTON’S REQUESTS FOR ADMISSION, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 71 of 489 Page ID
                                  #:1434


1    REQUEST FOR ADMISSION NO. 13:
2         Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR WEBSITE
3    for YOUR PRODUCTS during the CLASS PERIOD did not represent the price at which
4    the particular PRODUCT associated with the REFERENCE PRICE had sold on YOUR
5    WEBSITE for more than 5 of the previous 90 days.
6    REQUEST FOR ADMISSION NO. 14:
7         Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR WEBSITE
8    for YOUR PRODUCTS during the CLASS PERIOD did not represent the price at which
9    the particular PRODUCT associated with the REFERENCE PRICE had been offered for
10   sale on YOUR WEBSITE for more than 5 of the previous 90 days.
11   REQUEST FOR ADMISSION NO. 15:
12        Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR WEBSITE
13   for YOUR PRODUCTS during the CLASS PERIOD did not represent the original (initial)
14   price the PRODUCT sold for on YOUR WEBSITE.
15   REQUEST FOR ADMISSION NO. 16:
16        Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR WEBSITE
17   for YOUR PRODUCTS during the CLASS PERIOD were not created by use of a process
18   based on a market review of the prices of PRODUCTS viewed to be comparable to each
19   of the individual PRODUCTS YOU sold on YOUR WEBSITE.
20   REQUEST FOR ADMISSION NO. 17:
21        Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR WEBSITE
22   for YOUR PRODUCTS during the CLASS PERIOD did not represent the retail price of
23   the PRODUCT as sold or made available for sale at some WEBSITE other than yours.
24   REQUEST FOR ADMISSION NO. 18:
25        Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR WEBSITE
26` for YOUR PRODUCTS during the CLASS PERIOD did not represent the regular price of
27   the PRODUCT.
28

                                             -5-
                   PLAINTIFF HAYA HILTON’S REQUESTS FOR ADMISSION, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 72 of 489 Page ID
                                  #:1435


 1    REQUEST FOR ADMISSION NO. 19:
 2          Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR WEBSITE
 3    for YOUR PRODUCTS during the CLASS PERIOD did not represent the price at which
 4    the PRODUCT was ADVERTISED to be sold for the majority of the time it was
 5    ADVERTISED to be sold on YOUR WEBSITE.
 6    REQUEST FOR ADMISSION NO. 20:
 7          Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR WEBSITE
 8    for YOUR PRODUCTS during the CLASS PERIOD did not represent the price at which
 9    YOUR PRODUCTS were most-commonly ADVERTISED to be sold, over any time
10    period (for example, as of today, for a PRODUCT with a REFERENCE PRICE of $25,
11    that product has not had a most-frequently charged price of $25 over the previous 10 days
12    or 20 days or 90 days, or any number of days).
13    REQUEST FOR ADMISSION NO. 21:
14          Admit that YOU ADVERTISED REFERENCE PRICES on YOUR WEBSITE
15    across all of YOUR product lines (excluding beauty products) during the CLASS PERIOD.
16
17    Dated: January 5, 2021                ALMADANI LAW
18
                                            By:         /s/ Yasin M. Almadani
19                                                Yasin M. Almadani, Esq.
20
                                            AI LAW, PLC
21
22                                          By:       /s/ Ahmed Ibrahim
                                                  Ahmed Ibrahim, Esq.
23
24                                                Attorneys for Plaintiff, Individually and
                                                  On Behalf of All Others Similarly Situated
25
26`
27
28

                                               -6-
                     PLAINTIFF HAYA HILTON’S REQUESTS FOR ADMISSION, SET ONE
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 73 of 489 Page ID
                                 #:1436




         EXHIBIT 7
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 74 of 489 Page ID
                                  #:1437


1 ALMADANI LAW
  Yasin M. Almadani, State Bar No. 242798
2 14742 Beach Blvd., Suite 410
  La Mirada, CA 90638
3 Ph: 213-335-3935
  Fax: 213-296-6278
4 yma@lawalm.com
5 AI LAW, PLC
  Ahmed Ibrahim, State Bar No. 238739
6 4343 Von Karman Ave, Suite 250
  Newport Beach, CA 92660
7 Ph.: 949-260-1240
  Fax: 949-260-1280
8 aibrahim@ailawfirm.com
9    Attorneys for Plaintiff Olivia Lee, Individually
     and On Behalf of All Others Similarly Situated
10
                            UNITED STATES DISTRICT COURT
11
                          CENTRAL DISTRICT OF CALIFORNIA
12
     OLIVIA LEE, an individual, on behalf        Case No.: 2:20-cv-04659-GW-JEMx,
13   of herself and all others similarly
     situated,                                   consolidated for pretrial purposes
14                                               with Khan v. Boohoo.com USA, Inc., et
                        Plaintiff,               al., No. 2:20-cv-03332-GW-JEMx
15         vs.
                                                 (Lead Case) and Hilton v.
16   NASTYGAL.COM USA INC., a                    Prettylittlething.com USA Inc., et al.,
     Delaware corporation, NASTY GAL             No. 2:20-cv-04658-GW-JEMx
17   LIMITED, a United Kingdom private
     limited company, BOOHOO GROUP
18   PLC, a Jersey public limited company,       PLAINTIFF OLIVIA LEE’S
     and DOES 1-10, inclusive.                   INTERROGATORIES TO
19
                                                 DEFENDANTS BOOHOO GROUP
20                      Defendants.              PLC, NASTYGAL.COM USA INC.,
21                                               AND NASTY GAL LIMITED, SET
                                                 ONE
22
23   AND ALL CONSOLIDATED
     ACTIONS
24
25
26
27
28


                        PLAINTIFF OLIVIA LEE’S INTERROGATORIES, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 75 of 489 Page ID
                                  #:1438


1    PROPOUNDING PARTY:               PLAINTIFF OLIVIA LEE
2    RESPONDING PARTY:                BOOHOO GROUP PLC, NASTYGAL.COM USA INC.,
3                                     AND NASTY GAL LIMITED
4    SET NO.:                         ONE
5
6          PLEASE TAKE NOTICE that pursuant to Rule 33 of the Federal Rules of Civil
7    Procedure, Plaintiff Olivia Lee, on behalf of herself and all others similarly situated
8    (“Plaintiff”), hereby demands that Defendants Boohoo Group PLC, Nastygal.com USA
9    Inc., and Nasty Gal Limited, (“Defendants”) respond, in writing, under oath, to the
10   following Interrogatories within thirty (30) days after service hereof.
11                                        DEFINITIONS
12         1.     The term “ADVERTISE” (along with any variation of the term used herein)
13   refers to any act taken to market, promote, or sell YOUR PRODUCTS, including, without
14   limitation, the act of posting or publishing information on YOUR WEBSITE.
15         2.     The term “CLASS PERIOD” refers to the time period between March 1, 2017
16   through the conclusion of the action.
17         3.     The terms “PRODUCT” or “PRODUCTS” refer to the merchandise YOU sell
18   on YOUR WEBSITE, including, without limitation, the items sold in the categories listed
19   in “New,” “Clothes,” “Dresses,” “Tops,” “Shoes + Boots,” “Plus Size,” and “Accessories.”
20   The terms are inclusive of all subcategories within New, Clothes, Dresses, Tops, Shoes +
21   Boots, Plus Size, and Accessories, such as Tops, Dresses, Coats + Jackets, Skirts, Lingerie,
22   Jeans, Sneakers, Heels, Sandals, Bags + Backpacks, Jewelry, Belts, etc. This list is
23   provided by way of example and is not to be construed as an exhaustive list of merchandise
24   covered by the terms “PRODUCT” or “PRODUCTS.” The terms shall not, however,
25   include any items in the “Beauty” category.
26         4.     The term “PRODUCT CODE” refers to the code you assign to each product
27   and may also be referred to as the “style #”, typically with approximately eight characters,
28   starting with letters and also including numbers, with each PRODUCT CODE referring to

                                                   1
                          PLAINTIFF OLIVIA LEE’S INTERROGATORIES, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 76 of 489 Page ID
                                  #:1439


1    a unique PRODUCT.
2          5.    The term “REFERENCE PRICE” refers to the higher price listed with regards
3    to all, or nearly all, PRODUCTS on YOUR WEBSITE that is represented to consumers as
4    being substantially marked down, and which typically, but not necessarily, may be
5    displayed with a strikethrough. On days YOU are running a promotion on YOUR
6    WEBSITE where YOU provide customers with a sitewide promo or coupon code (e.g.,
7    GIMME50), the term “REFERENCE PRICE” refers to the price displayed for
8    PRODUCTS on YOUR WEBSITE without a strikethrough, but before the sitewide promo
9    or coupon code is applied to obtain the purported discount or markdown. In the following
10   example, $160.00 is the REFERENCE PRICE and the PRODUCT CODE is AGG79834.
11
12
13
14

15
16
17
18

19
20
21
22
23
24         6.    The term “WEBSITE” refers to https://nastygal.com and any other web
25   address YOU used to sell YOUR PRODUCTS in the United States during the CLASS
26` PERIOD.
27         7.    The terms “YOU” and “YOUR” refer to Defendants Boohoo Group PLC,
28   Nastygal.com USA Inc., and Nasty Gal Limited, and shall include their officers, directors,
                                                 -2-
                         PLAINTIFF OLIVIA LEE’S INTERROGATORIES, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 77 of 489 Page ID
                                  #:1440


1    principals,   employees,    personnel,    contractors,   attorneys,   accountants,      agents,
2    representatives, subsidiaries, affiliates, and/or anyone acting or purporting to act on their
3    behalf.
4          8.      The term “ACTIVITIES” refers to any and all acts undertaken on behalf of,
5    for the benefit of, or to the detriment of Boohoo Group PLC, Nastygal.com USA Inc., and
6    Nasty Gal Limited, and/or any of their respective subsidiaries.
7          9.      Whenever the term “IDENTIFY” is used herein, it is intended for YOU to
8    state the name, title, address, and telephone number when referring to an individual or
9    entity, or when referring to a DOCUMENT, for YOU to describe the DOCUMENT with
10   particularity and to IDENTIFY its current custodian(s), or when referring to a date, for
11   YOU to state the month, day, and year.
12         10.     The term “PERSON/ENTITY” refers to any natural person, individual, sole
13   proprietorship, partnership, unincorporated association, corporation, business trust, limited
14   liability company, or other entity or form of organization or association, or public entity
15   connected to the marketing and sale of products in California by DEFENDANTS. Such
16   PERSONS/ENTITIES include those connected to DEFENDANTS through employment
17   or other contract, including but not limited to, by way of example, models, social media
18   influencers, brand ambassadors, website developers, website operators, administrators,
19   assistants, interns, manufacturers, suppliers, shippers, marketing experts, procurement
20   experts, products specialists, managers, supervisors, administrative assistants, etc.
21
22                                      INTERROGATORIES
23   INTERROGATORY NO. 1:
24         Please list each PRODUCT by PRODUCT CODE and product description offered
25   for sale in the United States on YOUR WEBSITE during the CLASS PERIOD in a form
26` that includes the following information for each PRODUCT: (a) the time period during
27   which the PRODUCT was, or has been, offered for sale, (b) the date the PRODUCT was
28   first offered for sale, (c) the date the PRODUCT was last offered for sale, (d) all categories

                                                  -3-
                          PLAINTIFF OLIVIA LEE’S INTERROGATORIES, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 78 of 489 Page ID
                                  #:1441


1    in which the PRODUCT was offered for sale (e.g., New In, Clothing, Dresses, Tops, Shoes,
2    Accessories, Sale, etc.), (e) for each PRODUCT displayed on the WEBSITE, all
3    REFERENCE PRICES, corresponding to date, (f) for each PRODUCT displayed on the
4    WEBSITE, all prices at which the PRODUCT was offered for sale, corresponding to date,
5    (g) for each PRODUCT displayed on the WEBSITE, all prices at which the PRODUCT
6    actually sold, corresponding to date, and (h) if available, the demographic information (e.g.,
7    location (city and state), gender, age, income, race, ethnicity, shopping preferences either
8    identified by the customer or noted by YOU or any artificial intelligence system YOU use,
9    etc.) of each customer who bought the PRODUCT.
10   INTERROGATORY NO. 2:
11         Please provide YOUR sales of PRODUCTS, by PRODUCT CODE, in the United
12   States on YOUR WEBSITE for each day during the CLASS PERIOD, including the
13   following information: (a) date, (b) product code, (c) product description, (d) the total
14   amount of the daily sales (i.e., the amount actually paid by customers), (e) the
15   REFERENCE PRICE ADVERTISED for the PRODUCT on the day of the sale, (f) the
16   ADVERTISED price of the PRODUCT on the day of the sale, (g) the discount or
17   markdown offered on the PRODUCT on the day of the sale, (h) the total actual discounts
18   or markdowns (including promo and coupon codes) applied, (i) the total number of units
19   sold of the PRODUCT, (j) the total cost of goods sold applicable to the sale, on that date,
20   of that PRODUCT, and (k) if available, the demographic information (e.g., location (city
21   and state), gender, age, income, race, ethnicity, shopping preferences either identified by
22   the customer or noted by YOU or any artificial intelligence system YOU use, etc.) of each
23   customer who bought the PRODUCT.
24   INTERROGATORY NO. 3:
25         Please provide the information referenced in Interrogatory No. 2 broken down by
26` the state from which purchasers purchased the PRODUCTS.
27   INTERROGATORY NO. 4:
28         Please provide YOUR sales of PRODUCTS, by PRODUCT CODE, in the United

                                                  -4-
                          PLAINTIFF OLIVIA LEE’S INTERROGATORIES, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 79 of 489 Page ID
                                  #:1442


1    States on YOUR WEBSITE for each day during the CLASS PERIOD where YOU sold
2    PRODUCTS at the REFERENCE PRICE. Please produce this information in a form that
3    includes the following information: (a) date, (b) product code, (c) product description,
4    (d) the total amount of the daily sales (i.e., the amount actually paid by customers), (e) the
5    REFERENCE PRICE ADVERTISED for the PRODUCT on the day of the sale, (f) the
6    actual discounts or markdowns (including promo and coupon codes) applied, (g) the total
7    number of units sold of the PRODUCT, (h) the total cost of goods sold applicable to the
8    sales on that date, of that PRODUCT, and (i) if available, the demographic information
9    (e.g., location (city and state), gender, age, income, race, ethnicity, shopping preferences
10   either identified by the customer or noted by YOU or any artificial intelligence system
11   YOU use, etc.) of each customer who bought the PRODUCT.
12   INTERROGATORY NO. 5:
13         Please provide the information referenced in Interrogatory No. 4 broken down by
14   the state from which purchasers purchased the PRODUCTS.
15   INTERROGATORY NO. 6:
16         Identify the PRODUCTS, along with dates during the CLASS PERIOD, for which
17   YOU did not ADVERTISE a sale or promotion on YOUR WEBSITE of at least 35% off
18   all PRODUCTS.
19   INTERROGATORY NO. 7:
20         Please explain is as much detail as possible why PRODUCTS YOU sell on the
21   WEBSITE in the “NEW IN” category already have an ADVERTISED REFERENCE
22   PRICE that is higher than the price at which it is ADVERTISED to be sold given the lack
23   of history to establish a REFERENCE PRICE for PRODUCTS in the “NEW IN” category.
24   INTERROGATORY NO. 8:
25         Please provide the name, address, telephone number, and e-mail address of each
26` person who purchased any of YOUR products during the CLASS PERIOD.
27   INTERROGATORY NO. 9:
28         For each purchaser identified in Interrogatory No. 8 above, describe each of their

                                                  -5-
                          PLAINTIFF OLIVIA LEE’S INTERROGATORIES, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 80 of 489 Page ID
                                  #:1443


1    purchases by providing: (a) the date of purchase, (b) the PRODUCTS purchased, (c) the
2    price paid for each PRODUCT purchased, and (d) the REFERENCE PRICE of each
3    PRODUCT purchased.
4    INTERROGATORY NO. 10:
5          Please state all reasons why YOU ADVERTISE REFERENCE PRICES on
6    PRODUCTS offered for sale on YOUR WEBSITE.
7    INTERROGATORY NO. 11:
8          Identify (by name, title, and location) all of YOUR officers, directors, employees,
9    contractors, or agents responsible for, or who had any material involvement with
10   approving, formulating, setting, or making decisions concerning, the REFERENCE
11   PRICES for PRODUCTS YOU ADVERTISED on the WEBSITE during the CLASS
12   PERIOD.
13   INTERROGATORY NO. 12:
14         Identify (by name, title, and location) all of YOUR officers, directors, employees,
15   contractors, or agents responsible for, or who had any material involvement with
16   approving, formulating, setting, creating, or making decisions concerning, the
17   ADVERTISEMENT of sales, markdowns, discounts, or promotions on the WEBSITE
18   during the CLASS PERIOD.
19   INTERROGATORY NO. 13:
20         Identify (by name, title, and location) all of YOUR officers, directors, employees,
21   contractors, or agents responsible for, or who had any material involvement with designing,
22   configuring, defining the requirements for, or making decisions concerning, any software,
23   algorithms, artificial intelligence, or applications YOU use relating to the posting of
24   REFERENCE PRICES for PRODUCTS YOU ADVERTISED on the WEBSITE during
25   the CLASS PERIOD.
26` INTERROGATORY NO. 14:
27         Please state all reasons why YOU believe the REFERENCE PRICES on
28   PRODUCTS ADVERTISED on YOUR WEBSITE during the CLASS PERIOD are

                                                 -6-
                         PLAINTIFF OLIVIA LEE’S INTERROGATORIES, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 81 of 489 Page ID
                                  #:1444


 1    accurate and not misleading. To the extent YOU believe the REFERENCE PRICES on
 2    PRODUCTS offered for sale on YOUR WEBSITE during the CLASS PERIOD are
 3    inaccurate and misleading, please so state in YOUR response.
 4    INTERROGATORY NO. 15:
 5          Please IDENTIFY all offices or other physical facilities YOU have purchased,
 6    leased, rented, or otherwise used for a business purpose in the United States during the
 7    CLASS PERIOD and state the purpose and ACTIVITIES performed therein. For each such
 8    office or facility, please also IDENTIFY all PERSONS/ENTITIES who have used said
 9    office or facility and their purpose for using said office or facility.
10    INTERROGATORY NO. 16:
11          For each response to the Requests for Admission (“RFA”) served with these
12    Interrogatories that is not an unqualified admission: (a) state the number of the RFA;
13    (b) state all facts upon which you base your response; (c) IDENTIFY all PERSONS who
14    have knowledge of those facts; and (d) IDENTIFY all DOCUMENTS and other tangible
15    things that support your response and IDENTIFY the PERSON who has each such
16    DOCUMENT or thing.1
17
      Dated: January 5, 2021                   ALMADANI LAW
18

19                                             By:          /s/ Yasin M. Almadani
                                                      Yasin M. Almadani, Esq.
20
21                                             AI LAW, PLC
22
                                               By:        /s/ Ahmed Ibrahim
23
                                                      Ahmed Ibrahim, Esq.
24
                                                      Attorneys for Plaintiff, Individually and
25
                                                      On Behalf of All Others Similarly Situated
26`
27
28    1
       This interrogatory is modeled after interrogatory 17.1 found in State of California Judicial
      Council Form DISC-001.
                                                   -7-
                           PLAINTIFF OLIVIA LEE’S INTERROGATORIES, SET ONE
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 82 of 489 Page ID
                                 #:1445




         EXHIBIT 8
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 83 of 489 Page ID
                                  #:1446


1 ALMADANI LAW
  Yasin M. Almadani, State Bar No. 242798
2 14742 Beach Blvd., Suite 410
  La Mirada, CA 90638
3 Ph: 213-335-3935
  Fax: 213-296-6278
4 yma@lawalm.com
5 AI LAW, PLC
  Ahmed Ibrahim, State Bar No. 238739
6 4343 Von Karman Ave, Suite 250
  Newport Beach, CA 92660
7 Ph.: 949-260-1240
  Fax: 949-260-1280
8 aibrahim@ailawfirm.com
9    Attorneys for Plaintiff Olivia Lee, Individually
     and On Behalf of All Others Similarly Situated
10
                            UNITED STATES DISTRICT COURT
11
                          CENTRAL DISTRICT OF CALIFORNIA
12
     OLIVIA LEE, an individual, on behalf        Case No.: 2:20-cv-04659-GW-JEMx,
13   of herself and all others similarly
     situated,                                   consolidated for pretrial purposes
14                                               with Khan v. Boohoo.com USA, Inc., et
                        Plaintiff,               al., No. 2:20-cv-03332-GW-JEMx
15         vs.
                                                 (Lead Case) and Hilton v.
16   NASTYGAL.COM USA INC., a                    Prettylittlething.com USA Inc., et al.,
     Delaware corporation, NASTY GAL             No. 2:20-cv-04658-GW-JEMx
17   LIMITED, a United Kingdom private
     limited company, BOOHOO GROUP
18   PLC, a Jersey public limited company,       PLAINTIFF OLIVIA LEE’S
     and DOES 1-10, inclusive.                   REQUESTS FOR PRODUCTION OF
19
                                                 DOCUMENTS TO DEFENDANTS
20                      Defendants.              BOOHOO GROUP PLC,
21                                               NASTYGAL.COM USA INC., AND
                                                 NASTY GAL LIMITED, SET ONE
22
23   AND ALL CONSOLIDATED
     ACTIONS
24
25
26
27
28


             PLAINTIFF OLIVIA LEE’S REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 84 of 489 Page ID
                                  #:1447


1    PROPOUNDING PARTY:                  PLAINTIFF OLIVIA LEE
2    RESPONDING PARTY:                   BOOHOO GROUP PLC, NASTYGAL.COM USA INC.,
3                                        AND NASTY GAL LIMITED
4    SET NO.:                            ONE
5
6              PLEASE TAKE NOTICE that pursuant to Rule 34 of the Federal Rules of Civil
7    Procedure, Plaintiff Olivia Lee, on behalf of herself and all others similarly situated
8    (“Plaintiff”), hereby demands that Defendants Boohoo Group PLC, Nastygal.com USA
9    Inc., and Nasty Gal Limited, (“Defendants”) respond, in writing, to the following Requests
10   for Production of Documents within thirty (30) days after service hereof, and produce the
11   documents, tangible things, and/or electronically stored information described below
12   which are in Defendants’ possession or under Defendants’ control, or which are in the
13   possession or under the control of the Defendants’ representatives, agents, contractors, and
14   designees, including any drafts, versions, or edited copies, and to permit inspection and
15   copying.
16                                          INSTRUCTIONS
17             1.      The requested documents should be produced for inspection and copying at
18   the offices of the undersigned counsel unless other arrangements are made by agreement
19   of counsel. In addition to production in hard copy, where the requested documents are also
20   kept by Defendants as electronically stored information (“ESI”), such ESI should be
21   produced on a CD, hard drive, flash drive, or other conventional storage medium,
22   containing data in the form of searchable and bates-numbered images (in “.tiff” or other
23   similar format) along with load files enabling the data to be uploaded to a database for
24   processing and viewing on industry-standard legal software applications.             All ESI
25   produced in this case should also be produced in native format with embedded metadata
26   intact.
27             2.      If any document identified in an answer to any REQUEST FOR
28   PRODUCTION was, but no longer is, in your possession, state what disposition was made

                                                      1
                    PLAINTIFF OLIVIA LEE’S REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 85 of 489 Page ID
                                  #:1448


1    of it or what became of it.
2          3.          If you object to any part of a REQUEST FOR PRODUCTION and refuse to
3    answer that part, state the grounds for your objection with specificity and answer the
4    remaining portion of that REQUEST FOR PRODUCTION. No part of any REQUEST
5    FOR PRODUCTION shall be left unanswered merely because an objection has been
6    interposed to another part of that REQUEST FOR PRODUCTION.
7          4.          The information sought in these REQUESTS FOR PRODUCTION is not
8    limited to your personal knowledge but extends to any knowledge or information available
9    to you or your attorneys, employees, agents, subsidiaries, affiliates, representatives, and
10   experts.
11         5.          If any information is withheld on the basis of a claim of privilege, please set
12   forth in writing all information required by Rule 26(b)(5) of the Federal Rules of Civil
13   Procedure, including the following information to sufficiently identify the document,
14   communication, or thing for which a claim of privilege is made:
15                i.         the exact or approximate date, and manner of recording, creating, or
16   otherwise preparing the document, communication, or thing;
17               ii.         the name of each sender of the document, communication, or thing;
18              iii.         the name of each person (other than stenographic or clerical assistants)
19   participating in the preparation or creation of the document, communication, or thing;
20               iv.         the name of each person to whom the contents, or any portions of the
21   contents, of the document, communication, or thing have been communicated by copy,
22   exhibition, reading, or summarization; and
23               v.          a statement of the basis on which privilege is claimed with respect to
24   each document, communication, or thing.
25         6.          Pursuant to Rule 26(e) of the Federal Rules of Civil Procedure, you are
26` required to amend or supplement all responses to these REQUESTS FOR PRODUCTION
27   if any information requested by any REQUEST FOR PRODUCTION is discovered by you
28   or comes into your custody or control after your initial response to the REQUEST FOR

                                                 -2-
                PLAINTIFF OLIVIA LEE’S REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 86 of 489 Page ID
                                  #:1449


 1   PRODUCTION.
 2         7.      If any of the following REQUESTS FOR PRODUCTION cannot be answered
 3   in full after exercising due diligence to secure the information, please answer to the extent
 4   possible, specifying your inability to answer the remainder and stating whatever
 5   information you have concerning the unanswered portions. If your answer is qualified in
 6   any way, set forth the details of such qualification.
 7         The singular form of a noun or pronoun includes within its meaning the plural form
 8   of the noun or pronoun so used and vice versa; the use of any tense of any verb also includes
 9   within its meaning all other tenses of the verb so used, whenever such construction results
10   in a broader request for information.
11                                           DEFINITIONS
12         1.      The term “ADVERTISE” (along with any variation of the term used herein)
13   refers to any act taken to market, promote, or sell YOUR PRODUCTS, including, without
14   limitation, the act of posting or publishing information on YOUR WEBSITE.
15         2.      The term “CLASS PERIOD” refers to the time period between March 1, 2017
16   through the conclusion of the action.
17         3.      The terms “DOCUMENT” or “DOCUMENTS” refer to all writings,
18   recordings and photographs as such terms are defined in Rule 1001 of the Federal Rules of
19   Evidence, as well as all documents or electronically stored information stored in any
20   medium from which information can be obtained either directly or after translation into a
21   reasonably usable form (see Rule 34(a)(1) of the Federal Rules of Civil Procedure),
22   including, without limitation, any and all documents, correspondence, communications,
23   recordings, tapes, electronic data, electronic mail, instant messages, SMS and text
24   messages, WhatsApp messages, postings and direct messages on social media (e.g.,
25   Facebook, Instagram, Twitter, and LinkedIn), computer printouts, records, reports,
26` spreadsheets, slides, photographs, notes, working papers, analyses, books, agreements,
27   contracts, memoranda, maps, charts, plans, diagrams, specifications, calculations,
28   telegrams, telexes, transcriptions, notes or memoranda made of any telephone

                                                 -3-
                PLAINTIFF OLIVIA LEE’S REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 87 of 489 Page ID
                                  #:1450


1    communications, and all other communications. The terms include any writing, recording,
2    or other tangible thing consisting of letters, words, or numbers, or their equivalent, set down
3    by handwriting, typewriting, printing, photostatting, photographing, magnetic impulse,
4    mechanical or electronic recording, or other form of data compilations from which
5    information can be obtained or translated through detection devices into reasonably usable
6    form. The terms include the original and any copies thereof which differ in any manner
7    whatsoever from the originals, and all drafts thereof.
8          4.      The terms “PRODUCT” or “PRODUCTS” refer to the merchandise YOU sell
9    on YOUR WEBSITE, including, without limitation, the items sold in the categories listed
10   in “New,” “Clothes,” “Dresses,” “Tops,” “Shoes + Boots,” “Plus Size,” and “Accessories.”
11   The terms are inclusive of all subcategories within New, Clothes, Dresses, Tops, Shoes +
12   Boots, Plus Size, and Accessories, such as Tops, Dresses, Coats + Jackets, Skirts, Lingerie,
13   Jeans, Sneakers, Heels, Sandals, Bags + Backpacks, Jewelry, Belts, etc. This list is
14   provided by way of example and is not to be construed as an exhaustive list of merchandise
15   covered by the terms “PRODUCT” or “PRODUCTS.” The terms shall not, however,
16   include any items in the “Beauty” category.
17         5.      The term “PRODUCT CODE” refers to the code you assign to each product
18   and may also be referred to as the “style #”, typically with approximately eight characters,
19   starting with letters and also including numbers, with each PRODUCT CODE referring to
20   a unique PRODUCT.
21         6.      The term “REFERENCE PRICE” refers to the higher price listed with regards
22   to all, or nearly all, PRODUCTS on YOUR WEBSITE that is represented to consumers as
23   being substantially marked down, and which typically, but not necessarily, may be
24   displayed with a strikethrough. On days YOU are running a promotion on YOUR
25   WEBSITE where YOU provide customers with a sitewide promo or coupon code (e.g.,
26` GIMME50), the term “REFERENCE PRICE” refers to the price displayed for
27   PRODUCTS on YOUR WEBSITE without a strikethrough, but before the sitewide promo
28   or coupon code is applied to obtain the purported discount or markdown. In the following

                                                 -4-
                PLAINTIFF OLIVIA LEE’S REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 88 of 489 Page ID
                                  #:1451


 1    example, $160.00 is the REFERENCE PRICE and the PRODUCT CODE is AGG79834.
 2

 3
 4
 5
 6
 7
 8
 9
10

11
12
13
14

15          7.      The term “WEBSITE” refers to https://nastygal.com and any other web
16    address YOU used to sell YOUR PRODUCTS in the United States during the CLASS
17    PERIOD.
18          8.      The terms “YOU” and “YOUR” refer to Defendants Boohoo Group PLC,
19    Nastygal.com USA Inc., and Nasty Gal Limited, and shall include their officers, directors,
20    principals,   employees,    personnel,   contractors,   attorneys,   accountants,    agents,
21    representatives, subsidiaries, affiliates, and/or anyone acting or purporting to act on their
22    behalf.
23
24
                                 DOCUMENTS TO BE PRODUCED
25
      REQUEST FOR PRODUCTION NO. 1:
26`         Any and all reports, spreadsheets, or other DOCUMENTS listing each PRODUCT
27    by PRODUCT CODE and product description offered for sale in the United States on
28    YOUR WEBSITE during the CLASS PERIOD in a form that includes the following
                                                  -5-
                 PLAINTIFF OLIVIA LEE’S REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 89 of 489 Page ID
                                  #:1452


 1   information for each PRODUCT: (a) the time period during which the PRODUCT was,
 2   or has been, offered for sale, (b) the date the PRODUCT was first offered for sale, (c) the
 3   date the PRODUCT was last offered for sale, (d) all categories in which the PRODUCT
 4   was offered for sale (e.g., New, Clothes, Dresses, Tops, Shoes + Boots, Plus Size,
 5   Accessories, Sale, etc.), (e) for each PRODUCT displayed on the WEBSITE, all
 6   REFERENCE PRICES, corresponding to date, (f) for each PRODUCT displayed on the
 7   WEBSITE, all prices at which the PRODUCT was offered for sale, corresponding to date,
 8   (g) for each PRODUCT displayed on the WEBSITE, all prices at which the PRODUCT
 9   actually sold, corresponding to date, and (h) if available, the demographic information (e.g.,
10   location (city and state), gender, age, income, race, ethnicity, shopping preferences either
11   identified by the customer or noted by YOU or any artificial intelligence system YOU use,
12   etc.) of each customer who bought the PRODUCT.
13   REQUEST FOR PRODUCTION NO. 2:
14         Any and all reports, spreadsheets, or other DOCUMENTS constituting or reflecting
15   data regarding YOUR sales of PRODUCTS in the United States on YOUR WEBSITE for
16   each day during the CLASS PERIOD, in a form that includes the following information:
17   (a) date, (b) PRODUCT CODE, (c) product description, (d) the total amount of the daily
18   sales (i.e., the amount actually paid by customers), (e) the REFERENCE PRICE
19   ADVERTISED for the PRODUCT on the day of the sale, (f) the ADVERTISED price of
20   the PRODUCT on the day of the sale, (g) the discount or markdown offered on the
21   PRODUCT on the day of the sale, (h) the total actual discounts or markdowns (including
22   promo and coupon codes) applied, (i) the total number of units sold of the PRODUCT, (j)
23   the total cost of goods sold applicable to the sales, on that date, of that PRODUCT, and (k)
24   if available, the demographic information (e.g., location (city and state), gender, age,
25   income, race, ethnicity, shopping preferences either identified by the customer or noted by
26` YOU or any artificial intelligence system YOU use, etc.) of each customer who bought the
27   PRODUCT.
28

                                               -6-
              PLAINTIFF OLIVIA LEE’S REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 90 of 489 Page ID
                                  #:1453


1    REQUEST FOR PRODUCTION NO. 3:
2          Please produce the data referenced in Request for Production of Documents No. 2
3    broken down by the state from which purchasers purchased the PRODUCTS.
4    REQUEST FOR PRODUCTION NO. 4:
5          Any and all reports, spreadsheets, or other DOCUMENTS constituting or reflecting
6    data regarding YOUR sales of PRODUCTS in the United States on YOUR WEBSITE for
7    each day during the CLASS PERIOD where YOU sold PRODUCTS at the REFERENCE
8    PRICE. Please produce this information in a form that includes the following information:
9    (a) date, (b) PRODUCT CODE, (c) product description, (d) the total amount of the daily
10   sales (i.e., the amount actually paid by customers), (e) the REFERENCE PRICE
11   ADVERTISED for the PRODUCT on the day of the sale, (f) the total actual discounts or
12   markdowns (including promo and coupon codes) applied, (g) the total number of units sold
13   of the PRODUCT, (h) the total cost of goods sold applicable to the sales on that date, of
14   that PRODUCT, and (i) if available, the demographic information (e.g., location (city and
15   state), gender, age, income, race, ethnicity, shopping preferences either identified by the
16   customer or noted by YOU or any artificial intelligence system YOU use, etc.) of each
17   customer who bought the PRODUCT.
18   REQUEST FOR PRODUCTION NO. 5:
19         Please produce the data referenced in Request for Production of Documents No. 4
20   broken down by the state from which purchasers purchased the PRODUCTS.
21   REQUEST FOR PRODUCTION NO. 6:
22         Any and all DOCUMENTS relating to any memoranda, studies, analyses, surveys,
23   focus groups, reports, or other assessments of any kind whatsoever performed (whether
24   internally or by a third-party) during the time period January 1, 2016, to the present
25   concerning the use, importance, lack of importance, or effectiveness of REFERENCE
26` PRICES in connection with ADVERTISING merchandise to consumers.
27   REQUEST FOR PRODUCTION NO. 7:
28         Any and all DOCUMENTS relating to any memoranda, studies, analyses, surveys,

                                               -7-
              PLAINTIFF OLIVIA LEE’S REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 91 of 489 Page ID
                                  #:1454


1    focus groups, reports, or other assessments of any kind whatsoever performed (whether
2    internally or by a third-party) during the time period January 1, 2016, to the present
3    concerning the use, importance, lack of importance, or effectiveness of offering sales,
4    discounts, markdowns, or promotions in connection with ADVERTISING merchandise to
5    consumers.
6    REQUEST FOR PRODUCTION NO. 8:
7          Any and all DOCUMENTS relating to any memoranda, studies, analyses, surveys,
8    focus groups, reports, or other assessments of any kind whatsoever performed (whether
9    internally or by a third-party) during the time period January 1, 2016, to the present
10   concerning the demographics of YOUR customers in the United States, including, without
11   limitation, their age, gender, income, race, ethnicity, location, education, and shopping
12   preferences either identified by the customer or noted by YOU or any artificial intelligence
13   system YOU use.
14   REQUEST FOR PRODUCTION NO. 9:
15         Any and all DOCUMENTS relating to any memoranda, studies, analyses, reports,
16   or other assessments of any kind whatsoever performed (whether internally or by a third-
17   party) during the time period of January 1, 2016, to the present concerning the
18   demographics of the customers YOU seek to target in the United States, including, without
19   limitation, the age, gender, income, race, ethnicity, location, education, and shopping
20   preferences of YOUR target customers either identified by the customers or noted by YOU
21   or any artificial intelligence system YOU use.
22   REQUEST FOR PRODUCTION NO. 10:
23         Any and all PowerPoint presentations, memoranda, reports, or other DOCUMENTS
24   provided or presented to YOUR officers, directors, or executives concerning the use of
25   sales, discounts, markdowns, or promotions in connection with ADVERTISING YOUR
26` PRODUCTS on YOUR WEBSITE.
27   REQUEST FOR PRODUCTION NO. 11:
28         Any and all PowerPoint presentations, memoranda, reports, or other DOCUMENTS

                                               -8-
              PLAINTIFF OLIVIA LEE’S REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 92 of 489 Page ID
                                  #:1455


 1    provided or presented to YOUR officers, directors, or executives concerning the use of
 2    REFERENCE PRICES in connection with ADVERTISING YOUR PRODUCTS on
 3    YOUR WEBSITE.
 4    REQUEST FOR PRODUCTION NO. 12:
 5           Any and all PowerPoint presentations, memoranda, reports, or other DOCUMENTS
 6    provided or presented to employees or contractors within YOUR organization concerning
 7    the use of sales, discounts, markdowns, promotions, or REFERENCE PRICES in
 8    connection with ADVERTISING YOUR PRODUCTS on YOUR WEBSITE.
 9    REQUEST FOR PRODUCTION NO. 13:
10           Any and all PowerPoint presentations, memoranda, reports, or other DOCUMENTS
11    provided or presented to investors, potential investors, or other third parties concerning the
12    use of sales, discounts, markdowns, promotions, or REFERENCE PRICES in connection
13    with ADVERTISING YOUR PRODUCTS on YOUR WEBSITE.
14    REQUEST FOR PRODUCTION NO. 14:
15           Any and all DOCUMENTS constituting or reflecting all instances during the CLASS
16    PERIOD on which any of the merchandise Plaintiff Olivia Lee purchased from YOU sold
17    for the REFERENCE PRICE ADVERTISED to Ms. Lee.
18    REQUEST FOR PRODUCTION NO. 15:
19           Any and all DOCUMENTS constituting or reflecting the order confirmations sent to
20    Plaintiff Olivia Lee by e-mail for any of the merchandise Ms. Lee purchased from YOU.
21    REQUEST FOR PRODUCTION NO. 16:
22           Any and all DOCUMENTS constituting or reflecting the shipping confirmations
23    sent to Plaintiff Olivia Lee by e-mail for any of the merchandise Ms. Lee purchased from
24    YOU.
25    REQUEST FOR PRODUCTION NO. 17:
26`          Any and all correspondence, e-mails, communications, or other DOCUMENTS
27    exchanged between YOU, on the one hand, and Plaintiff Olivia Lee, on the other hand.
28

                                                -9-
               PLAINTIFF OLIVIA LEE’S REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 93 of 489 Page ID
                                  #:1456


1    REQUEST FOR PRODUCTION NO. 18:
2          Any and all information and DOCUMENTS generated and retained by YOU,
3    relating to the sale made to Plaintiff Olivia Lee reflected in the operative complaint.
4    REQUEST FOR PRODUCTION NO. 19:
5          Any and all organizational charts of all departments, divisions, units, and teams
6    within YOUR company during the CLASS PERIOD.
7    REQUEST FOR PRODUCTION NO. 20:
8          Any and all directories or listings of all of YOUR officers, directors, and employees
9    by name, title, and location applicable during the CLASS PERIOD. For each person,
10   please also identify the department, division, unit, and/or team of which they are a part.
11   REQUEST FOR PRODUCTION NO. 21:
12         Any and all memoranda, reports, presentations, analyses, training materials, e-mails,
13   correspondence, or other DOCUMENTS constituting, reflecting, or relating to YOUR
14   policies and procedures concerning REFERENCE PRICES ADVERTISED for YOUR
15   PRODUCTS on YOUR WEBSITE during the CLASS PERIOD.
16   REQUEST FOR PRODUCTION NO. 22:
17         Any and all memoranda, reports, presentations, analyses, training materials, e-mails,
18   correspondence, or other DOCUMENTS constituting, reflecting, or relating to YOUR
19   policies and procedures concerning the offering of sales, markdowns, discounts, or
20   promotions for YOUR PRODUCTS on YOUR WEBSITE during the CLASS PERIOD.
21   REQUEST FOR PRODUCTION NO. 23:
22         Any and all internal memoranda, correspondence, e-mails, social media messages,
23   or other DOCUMENTS exchanged between or amongst YOUR officers, directors,
24   employees, contractors, or agents relating to (a) REFERENCE PRICES ADVERTISED on
25   YOUR WEBSITE during the CLASS PERIOD, or (b) the use of sales, discounts,
26` markdowns, or promotions in connection with ADVERTISING YOUR PRODUCTS on
27   YOUR WEBSITE during the CLASS PERIOD.
28

                                               -10-
              PLAINTIFF OLIVIA LEE’S REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 94 of 489 Page ID
                                  #:1457


1    REQUEST FOR PRODUCTION NO. 24:
2          Any and all memoranda, correspondence, e-mails, social media messages, or other
3    DOCUMENTS exchanged between any of YOUR officers, directors, employees,
4    contractors, or agents, on the one hand, and any other person, whether within or outside
5    your organization, on the other hand, relating to (a) REFERENCE PRICES ADVERTISED
6    on YOUR WEBSITE during the CLASS PERIOD, or (b) the use of sales, discounts,
7    markdowns, or promotions in connection with ADVERTISING YOUR PRODUCTS on
8    YOUR WEBSITE during the CLASS PERIOD.
9    REQUEST FOR PRODUCTION NO. 25:
10         Any and all memoranda, correspondence, e-mails, social media messages, or other
11   DOCUMENTS exchanged between Mahmud Kamani, on the one hand, and any other
12   person on the other hand, relating to (a) REFERENCE PRICES ADVERTISED on YOUR
13   WEBSITE during the CLASS PERIOD, or (b) the use of sales, discounts, markdowns, or
14   promotions in connection with ADVERTISING YOUR PRODUCTS on YOUR
15   WEBSITE during the CLASS PERIOD.
16   REQUEST FOR PRODUCTION NO. 26:
17         Any and all memoranda, correspondence, e-mails, social media messages, or other
18   DOCUMENTS exchanged between Carol Kane, on the one hand, and any other person on
19   the other hand, relating to (a) REFERENCE PRICES ADVERTISED on YOUR
20   WEBSITE during the CLASS PERIOD, or (b) the use of sales, discounts, markdowns, or
21   promotions in connection with ADVERTISING YOUR PRODUCTS on YOUR
22   WEBSITE during the CLASS PERIOD.
23   REQUEST FOR PRODUCTION NO. 27:
24         Any and all memoranda, correspondence, e-mails, social media messages, or other
25   DOCUMENTS exchanged between Umar Kamani, on the one hand, and any other person
26` on the other hand, relating to (a) REFERENCE PRICES ADVERTISED on YOUR
27   WEBSITE during the CLASS PERIOD, or (b) the use of sales, discounts, markdowns, or
28   promotions in connection with ADVERTISING YOUR PRODUCTS on YOUR

                                              -11-
             PLAINTIFF OLIVIA LEE’S REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 95 of 489 Page ID
                                  #:1458


1    WEBSITE during the CLASS PERIOD.
2    REQUEST FOR PRODUCTION NO. 28:
3         Any and all memoranda, correspondence, e-mails, social media messages, or other
4    DOCUMENTS exchanged between John Lyttle, on the one hand, and any other person on
5    the other hand, relating to (a) REFERENCE PRICES ADVERTISED on YOUR
6    WEBSITE during the CLASS PERIOD, or (b) the use of sales, discounts, markdowns, or
7    promotions in connection with ADVERTISING YOUR PRODUCTS on YOUR
8    WEBSITE during the CLASS PERIOD.
9    REQUEST FOR PRODUCTION NO. 29:
10        Any and all memoranda, correspondence, e-mails, social media messages, or other
11   DOCUMENTS exchanged between Neil Catto, on the one hand, and any other person on
12   the other hand, relating to (a) REFERENCE PRICES ADVERTISED on YOUR
13   WEBSITE during the CLASS PERIOD, or (b) the use of sales, discounts, markdowns, or
14   promotions in connection with ADVERTISING YOUR PRODUCTS on YOUR
15   WEBSITE during the CLASS PERIOD.
16   REQUEST FOR PRODUCTION NO. 30:
17        Any and all e-mail blasts disseminated to YOUR customers, including e-mail list
18   subscribers, in the United States during the CLASS PERIOD, to ADVERTISE YOUR
19   PRODUCTS, YOUR WEBSITE, or any sales, markdowns, discounts, or promotions on
20   YOUR WEBSITE.
21   REQUEST FOR PRODUCTION NO. 31:
22        Any and all e-mails, chat logs, or other written correspondence, and other
23   DOCUMENTS constituting or reflecting complaints, comments, or feedback from
24   customers in the United States concerning REFERENCE PRICES ADVERTISED on
25   YOUR WEBSITE.
26` REQUEST FOR PRODUCTION NO. 32:
27        Any and all memoranda, correspondence, e-mails, social media messages, or other
28   DOCUMENTS exchanged between YOU, on the one hand, and any customer in the United

                                              -12-
             PLAINTIFF OLIVIA LEE’S REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 96 of 489 Page ID
                                  #:1459


1    States, on the other hand, relating to REFERENCE PRICES ADVERTISED on YOUR
2    WEBSITE.
3    REQUEST FOR PRODUCTION NO. 33:
4          Any and all memoranda, guides, manuals, tutorials, handbooks, or other
5    DOCUMENTS YOU use to train or educate YOUR employees regarding the use of
6    REFERENCE PRICES on YOUR WEBSITE during the CLASS PERIOD.
7    REQUEST FOR PRODUCTION NO. 34:
8          Any and all memoranda, guides, manuals, tutorials, handbooks, or other
9    DOCUMENTS YOU use to train or educate YOUR employees regarding the offering of
10   sales, markdowns, discounts, or promotions on YOUR WEBSITE during the CLASS
11   PERIOD.
12   REQUEST FOR PRODUCTION NO. 35:
13         Any and all DOCUMENTS relating to YOUR operations in the State of California
14   during the CLASS PERIOD, including, without limitation, employees, independent
15   contractors, social media influencers, models, celebrities, offices, distribution and storage
16   facilities, manufacturing facilities, facilities and personnel used to design YOUR
17   PRODUCTS, facilities and personnel used to create marketing materials for YOUR
18   PRODUCTS, all forms of marketing, ADVERTISING, and promotion conducted in
19   California, information technology infrastructure, property owned in California, and any
20   other activity in California related to marketing, ADVERTISING, sales or operation of the
21   WEBSITE.
22   REQUEST FOR PRODUCTION NO. 36:
23         Any and all DOCUMENTS sufficient to identify by name, address, telephone
24   number, and e-mail address of each person who purchased any of YOUR products during
25   the CLASS PERIOD.
26` REQUEST FOR PRODUCTION NO. 37:
27         Any and all DOCUMENTS referencing any memoranda, studies, analyses, surveys,
28   focus groups, reports, or other assessments of any kind whatsoever YOU performed

                                               -13-
              PLAINTIFF OLIVIA LEE’S REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 97 of 489 Page ID
                                  #:1460


 1    regarding prices at which products comparable to YOUR PRODUCTS were sold by other
 2    companies, including which specific other companies’ products in the marketplace were
 3    comparable to which specific PRODUCTS sold by YOU.
 4
 5    Dated: January 5, 2021              ALMADANI LAW
 6
                                          By:         /s/ Yasin M. Almadani
 7                                              Yasin M. Almadani, Esq.
 8
                                          AI LAW, PLC
 9
10                                        By:       /s/ Ahmed Ibrahim
                                                Ahmed Ibrahim, Esq.
11
12                                              Attorneys for Plaintiff, Individually and
                                                On Behalf of All Others Similarly Situated
13
14

15
16
17
18

19
20
21
22
23
24
25
26`
27
28

                                               -14-
              PLAINTIFF OLIVIA LEE’S REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 98 of 489 Page ID
                                 #:1461




         EXHIBIT 9
 Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 99 of 489 Page ID
                                  #:1462


1 ALMADANI LAW
  Yasin M. Almadani, State Bar No. 242798
2 14742 Beach Blvd., Suite 410
  La Mirada, CA 90638
3 Ph: 213-335-3935
  Fax: 213-296-6278
4 yma@lawalm.com
5 AI LAW, PLC
  Ahmed Ibrahim, State Bar No. 238739
6 4343 Von Karman Ave, Suite 250
  Newport Beach, CA 92660
7 Ph.: 949-260-1240
  Fax: 949-260-1280
8 aibrahim@ailawfirm.com
9    Attorneys for Plaintiff Olivia Lee, Individually
     and On Behalf of All Others Similarly Situated
10
                            UNITED STATES DISTRICT COURT
11
                          CENTRAL DISTRICT OF CALIFORNIA
12
     OLIVIA LEE, an individual, on behalf        Case No.: 2:20-cv-04659-GW-JEMx,
13   of herself and all others similarly
     situated,                                   consolidated for pretrial purposes
14                                               with Khan v. Boohoo.com USA, Inc., et
                        Plaintiff,               al., No. 2:20-cv-03332-GW-JEMx
15         vs.
                                                 (Lead Case) and Hilton v.
16   NASTYGAL.COM USA INC., a                    Prettylittlething.com USA Inc., et al.,
     Delaware corporation, NASTY GAL             No. 2:20-cv-04658-GW-JEMx
17   LIMITED, a United Kingdom private
     limited company, BOOHOO GROUP
18   PLC, a Jersey public limited company,       PLAINTIFF OLIVIA LEE’S
     and DOES 1-10, inclusive.                   REQUESTS FOR ADMISSION TO
19
                                                 DEFENDANTS BOOHOO GROUP
20                      Defendants.              PLC, NASTYGAL.COM USA INC.,
21                                               AND NASTY GAL LIMITED, SET
                                                 ONE
22
23   AND ALL CONSOLIDATED
     ACTIONS
24
25
26
27
28


                     PLAINTIFF OLIVIA LEE’S REQUESTS FOR ADMISSION, SET ONE
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 100 of 489 Page ID
                                  #:1463


1    PROPOUNDING PARTY:              PLAINTIFF OLIVIA LEE
2    RESPONDING PARTY:               BOOHOO GROUP PLC, NASTYGAL.COM USA INC.,
3                                    AND NASTY GAL LIMITED
4    SET NO.:                        ONE
5
6          PLEASE TAKE NOTICE that pursuant to Rule 36 of the Federal Rules of Civil
7    Procedure, Plaintiff Olivia Lee, on behalf of herself and all others similarly situated
8    (“Plaintiff”), hereby demands that Defendants Boohoo Group PLC, Nastygal.com USA
9    Inc., and Nasty Gal Limited, (“Defendants”) respond, in writing, to the following Requests
10   for Admission within thirty (30) days after service hereof.
11                                        DEFINITIONS
12         1.     The term “ADVERTISE” (along with any variation of the term used herein)
13   refers to any act taken to market, promote, or sell YOUR PRODUCTS, including, without
14   limitation, the act of posting or publishing information on YOUR WEBSITE.
15         2.     The term “CLASS PERIOD” refers to the time period between March 1, 2017
16   through the conclusion of the action.
17         3.     The terms “PRODUCT” or “PRODUCTS” refer to the merchandise YOU sell
18   on YOUR WEBSITE including, without limitation, the items sold in the categories listed
19   in “New,” “Clothes,” “Dresses,” “Tops,” “Shoes + Boots,” “Plus Size,” and “Accessories.”
20   The terms are inclusive of all subcategories within New, Clothes, Dresses, Tops, Shoes +
21   Boots, Plus Size, and Accessories, such as Tops, Dresses, Coats + Jackets, Skirts, Lingerie,
22   Jeans, Sneakers, Heels, Sandals, Bags + Backpacks, Jewelry, Belts, etc. This list is
23   provided by way of example and is not to be construed as an exhaustive list of merchandise
24   covered by the terms “PRODUCT” or “PRODUCTS.” The terms shall not, however,
25   include any items in the “Beauty” category.
26         4.     The term “REFERENCE PRICE” refers to the higher price listed with regards
27   to all, or nearly all, PRODUCTS on YOUR WEBSITE that is represented to consumers as
28   being substantially marked down, and which typically, but not necessarily, may be

                                                 1
                      PLAINTIFF OLIVIA LEE’S REQUESTS FOR ADMISSION, SET ONE
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 101 of 489 Page ID
                                  #:1464


 1   displayed with a strikethrough. On days YOU are running a promotion on YOUR
 2   WEBSITE where YOU provide customers with a sitewide promo or coupon code (e.g.,
 3   GIMME50), the term “REFERENCE PRICE” refers to the price displayed for
 4   PRODUCTS on YOUR WEBSITE without a strikethrough, but before the sitewide promo
 5   or coupon code is applied to obtain the purported discount or markdown. In the following
 6   example, $160.00 is the REFERENCE PRICE.
 7
 8
 9
10

11
12
13
14

15
16
17
18

19
20         5.      The term “WEBSITE” refers to https://nastygal.com and any other web
21   address YOU used to sell YOUR PRODUCTS in the United States during the CLASS
22   PERIOD.
23         6.      The terms “YOU” and “YOUR” refer to Defendants Boohoo Group PLC,
24   Nastygal.com USA Inc., and Nasty Gal Limited, and shall include their officers, directors,
25   principals,   employees,   personnel,    contractors,   attorneys,   accountants,   agents,
26` representatives, subsidiaries, affiliates, and/or anyone acting or purporting to act on their
27   behalf.
28

                                                -2-
                      PLAINTIFF OLIVIA LEE’S REQUESTS FOR ADMISSION, SET ONE
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 102 of 489 Page ID
                                  #:1465


 1                                 REQUESTS FOR ADMISSION
 2    REQUEST FOR ADMISSION NO. 1:
 3          Admit that less than ten (10) percent of the total dollar amount of YOUR total sales
 4    of PRODUCTS on YOUR WEBSITE in the United States during the CLASS PERIOD
 5    were of sales of PRODUCTS that sold at the REFERENCE PRICE for the PRODUCT.
 6    REQUEST FOR ADMISSION NO. 2:
 7          Admit that less than ten (10) percent of the total dollar amount of YOUR total sales
 8    of PRODUCTS on YOUR WEBSITE in California during the CLASS PERIOD were of
 9    sales of PRODUCTS that sold at the REFERENCE PRICE for the PRODUCT.
10    REQUEST FOR ADMISSION NO. 3:
11          Admit that less than ten (10) percent of the total units sold of PRODUCTS YOU
12    sold on YOUR WEBSITE in the United States during the CLASS PERIOD were of sales
13    of PRODUCTS that sold at the REFERENCE PRICE for the PRODUCT.
14    REQUEST FOR ADMISSION NO. 4:
15          Admit that less than ten (10) percent of the total units sold of PRODUCTS YOU
16    sold on YOUR WEBSITE in California during the CLASS PERIOD were of sales of
17    PRODUCTS that sold at the REFERENCE PRICE for the PRODUCT.
18    REQUEST FOR ADMISSION NO. 5:
19          Admit that none of the PRODUCTS YOU sold on YOUR WEBSITE in the United
20    States during the CLASS PERIOD were offered for sale by YOU at or above the
21    REFERENCE PRICE for the PRODUCT on at least 10% of the previous 90 days as of the
22    time of each sale (e.g., a PRODUCT with a REFERENCE PRICE of $25 on December 1,
23    2020, was not offered for sale on YOUR WEBSITE at or above that REFERENCE PRICE
24    ($25 in this example) for 9 or more of the then-previous 90 days).
25    REQUEST FOR ADMISSION NO. 6:
26`         Admit that in the United States during the CLASS PERIOD, YOUR PRODUCTS
27    have been sold exclusively on YOUR WEBSITE. Please be advised that this Request is
28    not asking YOU about sales by private individuals or sales by persons or entities who are

                                                 -3-
                       PLAINTIFF OLIVIA LEE’S REQUESTS FOR ADMISSION, SET ONE
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 103 of 489 Page ID
                                  #:1466


1    not YOUR authorized retailers or distributors.
2    REQUEST FOR ADMISSION NO. 7:
3          Admit that in the United States during the CLASS PERIOD, YOU have not owned
4    or operated any physical retail stores.
5    REQUEST FOR ADMISSION NO. 8:
6          Admit that YOU ADVERTISED REFERENCE PRICES for YOUR PRODUCTS
7    on YOUR WEBSITE during the CLASS PERIOD.
8    REQUEST FOR ADMISSION NO. 9:
9          Admit that the REFERENCE PRICES for YOUR PRODUCTS that YOU
10   ADVERTISED on YOUR WEBSITE during the CLASS PERIOD were inaccurate.
11   REQUEST FOR ADMISSION NO. 10:
12         Admit that the REFERENCE PRICES for YOUR PRODUCTS that YOU
13   ADVERTISED on YOUR WEBSITE during the CLASS PERIOD were misleading.
14   REQUEST FOR ADMISSION NO. 11:
15         Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR WEBSITE
16   for YOUR PRODUCTS during the CLASS PERIOD did not represent the price at which
17   the particular PRODUCT associated with the REFERENCE PRICE had sold on YOUR
18   WEBSITE in the previous 90 days.
19   REQUEST FOR ADMISSION NO. 12:
20         Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR WEBSITE
21   for YOUR PRODUCTS during the CLASS PERIOD did not represent the price at which
22   the particular PRODUCT associated with the REFERENCE PRICE had been offered for
23   sale on YOUR WEBSITE in the previous 90 days.
24   REQUEST FOR ADMISSION NO. 13:
25         Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR WEBSITE
26` for YOUR PRODUCTS during the CLASS PERIOD did not represent the price at which
27   the particular PRODUCT associated with the REFERENCE PRICE had sold on YOUR
28   WEBSITE for more than 5 of the previous 90 days.

                                                -4-
                      PLAINTIFF OLIVIA LEE’S REQUESTS FOR ADMISSION, SET ONE
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 104 of 489 Page ID
                                  #:1467


1    REQUEST FOR ADMISSION NO. 14:
2         Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR WEBSITE
3    for YOUR PRODUCTS during the CLASS PERIOD did not represent the price at which
4    the particular PRODUCT associated with the REFERENCE PRICE had been offered for
5    sale on YOUR WEBSITE for more than 5 of the previous 90 days.
6    REQUEST FOR ADMISSION NO. 15:
7         Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR WEBSITE
8    for YOUR PRODUCTS during the CLASS PERIOD did not represent the original (initial)
9    price the PRODUCT sold for on YOUR WEBSITE.
10   REQUEST FOR ADMISSION NO. 16:
11        Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR WEBSITE
12   for YOUR PRODUCTS during the CLASS PERIOD were not created by use of a process
13   based on a market review of the prices of PRODUCTS viewed to be comparable to each
14   of the individual PRODUCTS YOU sold on YOUR WEBSITE.
15   REQUEST FOR ADMISSION NO. 17:
16        Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR WEBSITE
17   for YOUR PRODUCTS during the CLASS PERIOD did not represent the retail price of
18   the PRODUCT as sold or made available for sale at some WEBSITE other than yours.
19   REQUEST FOR ADMISSION NO. 18:
20        Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR WEBSITE
21   for YOUR PRODUCTS during the CLASS PERIOD did not represent the regular price of
22   the PRODUCT.
23   REQUEST FOR ADMISSION NO. 19:
24        Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR WEBSITE
25   for YOUR PRODUCTS during the CLASS PERIOD did not represent the price at which
26` the PRODUCT was ADVERTISED to be sold for the majority of the time it was
27   ADVERTISED to be sold on YOUR WEBSITE.
28

                                              -5-
                    PLAINTIFF OLIVIA LEE’S REQUESTS FOR ADMISSION, SET ONE
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 105 of 489 Page ID
                                  #:1468


 1    REQUEST FOR ADMISSION NO. 20:
 2          Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR WEBSITE
 3    for YOUR PRODUCTS during the CLASS PERIOD did not represent the price at which
 4    YOUR PRODUCTS were most-commonly ADVERTISED to be sold, over any time
 5    period (for example, as of today, for a PRODUCT with a REFERENCE PRICE of $25,
 6    that product has not had a most-frequently charged price of $25 over the previous 10 days
 7    or 20 days or 90 days, or any number of days).
 8    REQUEST FOR ADMISSION NO. 21:
 9          Admit that YOU ADVERTISED REFERENCE PRICES on YOUR WEBSITE
10    across all of YOUR product lines (excluding beauty products) during the CLASS PERIOD.
11
12    Dated: January 5, 2021                ALMADANI LAW
13
                                            By:         /s/ Yasin M. Almadani
14                                                Yasin M. Almadani, Esq.
15
                                            AI LAW, PLC
16
17                                          By:       /s/ Ahmed Ibrahim
                                                  Ahmed Ibrahim, Esq.
18

19                                                Attorneys for Plaintiff, Individually and
                                                  On Behalf of All Others Similarly Situated
20
21
22
23
24
25
26`
27
28

                                                -6-
                      PLAINTIFF OLIVIA LEE’S REQUESTS FOR ADMISSION, SET ONE
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 106 of 489 Page ID
                                  #:1469




       EXHIBIT 10
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 107 of 489 Page ID
                                  #:1470



   1 EVERSHEDS SUTHERLAND (US) LLP
       Ian S. Shelton (SBN 264863)
   2 ianshelton@eversheds-sutherland.com
       500 Capitol Mall, Suite 1750
   3 Sacramento, CA 95814

   4 Telephone: (916) 844-2965
       Facsimile: (916) 241-0501
   5
       EVERSHEDS SUTHERLAND (US) LLP           ASHBY LAW FIRM PC
   6   Ronald W. Zdrojeski (admitted PHV)      Joseph R. Ashby (SBN 248579)
       ronzdrojeski@eversheds-sutherland.com   joseph@ashbylawfirm.com
   7   1114 6th Avenue, 40th Floor             1055 West Seventh Street, 33rd Floor
       New York, NY 10036                      Los Angeles, CA 90017
   8   Telephone: (212) 389-5000               Telephone: (213) 393-6235
       Facsimile: (212) 389-5099               Facsimile: (213) 429-0976
   9

  10 Attorneys for Defendants

  11
                                UNITED STATES DISTRICT COURT
  12
                            CENTRAL DISTRICT OF CALIFORNIA
  13
     FARID KHAN, an individual, on behalf      NO. 2:20-cv-03332-GW-JEM
  14 of himself and all others similarly
     situated,
  15
                                               Consolidated for Pretrial Purposes with:
                   Plaintiff,                  NO. 2:20-cv-04658-GW-JEM
  16                                           NO. 2:20-cv-04659-GW-JEM
             vs.
  17
     BOOHOO.COM, USA INC., a                   DEFENDANTS’ CONSOLIDATED
  18 Delaware corporation, BOOHOO.COM          OBJECTIONS AND RESPONSES TO
     UK LIMITED, a United Kingdom
  19 private limited company, BOOHOO           PLAINTIFF FARID KHAN’S
     GROUP PLC, a Jersey public limited        INTERROGATORIES TO
  20 company , and DOES 1-100, inclusive,      DEFENDANTS BOOHOO.COM,
  21               Defendants.                 USA INC., BOOHOO.COM UK
                                               LIMITED, AND BOOHOO GROUP
  22                                           PLC, SET ONE
  23
                                               The Honorable George H. Wu
  24

  25                                           Courtroom: 9D
                                               Address:   U.S. Courthouse
  26                                                      350 W. First Street
  27                                                      Los Angeles, CA 90012

  28
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 108 of 489 Page ID
                                  #:1471



   1 PROPOUNDING PARTY:                  FARID KHAN
   2 RESPONDING PARTY:                   BOOHOO.COM USA INC., BOOHOO.COM UK
                                         LIMITED, AND BOOHOO GROUP PLC
   3
       SET NO.:                          ONE
   4
   5
   6        Defendants Boohoo.com USA, Inc., Boohoo.com UK Limited, and Boohoo
   7 Group PLC hereby respond to Plaintiff Farid Khan’s Interrogatories, Set One
   8 pursuant to Rule 33 of the Federal Rules of Civil Procedure.
   9                              GENERAL OBJECTIONS
  10        Defendants hereby incorporate the following General Objections into each
  11 and every response to Plaintiff’s Interrogatories below. These General Objections
  12 are neither waived nor limited by Defendants’ specific responses.
  13        1.     Defendants object to these Interrogatories, including the Definitions, to
  14 the extent they purport to impose duties and obligations beyond those required by
  15 the Federal Rules of Civil Procedure, the Court’s instructions, and any other
  16 applicable laws, rules or orders.
  17        2.     Defendants object to each and every Interrogatory to the extent that it
  18 seeks information, documents, and/or other things protected from disclosure by the
  19 attorney-client privilege, the work product doctrine, the common interest privilege,

  20 or any other applicable privilege. Any specific objections stated below on the
  21 grounds of attorney-client privilege and/or work product doctrine in no way limit
  22 this general objection. Nothing contained in this response is intended to be nor
  23 should be considered a waiver of any attorney-client privilege, work product
  24 protection, trade secret privilege, the right of privacy, or any other applicable
  25 privilege or doctrine, and to the extent that any Interrogatory may be construed as
  26 calling for disclosure of information, documents, and/or other things protected by
  27 such privileges or doctrines, a continuing objection to each and every such
  28


                                                 2
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 109 of 489 Page ID
                                  #:1472



   1 Interrogatory is hereby incorporated. Any inadvertent disclosure by Defendants of

   2 such information shall not be deemed a waiver of any such privileges, doctrines, or
   3 protections
   4         3.     Defendants object to these Interrogatories to the extent they seek
   5 information that is not relevant to the subject matter of this case, reasonably
   6 calculated to lead to the discovery of admissible evidence, or proportionate to the
   7 needs of the case.
   8         4.     Defendants object to these Interrogatories, including the Definitions, to
   9 the extent they seek documents, communications, and/or information that does not
  10 exist, that is already in Plaintiff’s possession or control, or that is as accessible to
  11 Plaintiff as it is to Defendants.
  12         5.     Defendants object to these Interrogatories, including the Definitions, to
  13 the extent they are vague or ambiguous or contain terms or phrases that are
  14 undefined and subject to varying interpretations or meanings and may, therefore,
  15 make responses misleading or incorrect.
  16         6.     Defendants object to these Interrogatories to the extent that they
  17 purport to require the creation of documents that do not currently exist.
  18         7.     Defendants object to the definition of “advertise” or any variations
  19 of the term as vague and ambiguous, overbroad, not relevant to any party’s claims
  20 or defenses, not reasonably calculated to lead to the discovery of admissible
  21 evidence, and making the burden or expense of discovery outweigh its likely
  22 benefit.
  23         8.     Defendants object to the definitions of “product” or “products” as
  24 vague and ambiguous, overbroad, not relevant to any party’s claims or defenses,
  25 not reasonably calculated to lead to the discovery of admissible evidence, and
  26 making the burden or expense of discovery outweigh its likely benefit.
  27         9.     Defendants object to the definition of “product code” as vague and
  28 ambiguous, overbroad, not relevant to any party’s claims or defenses, not

                                                   3
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 110 of 489 Page ID
                                  #:1473



   1 reasonably calculated to lead to the discovery of admissible evidence, and making

   2 the burden or expense of discovery outweigh its likely benefit.
   3        10.     Defendants object to the definition of “reference price” as vague and
   4 ambiguous, overbroad, not relevant to any party’s claims or defenses, not
   5 reasonably calculated to lead to the discovery of admissible evidence, and making
   6 the burden or expense of discovery outweigh its likely benefit. To the extent that
   7 the term “reference price” is defined as “products on your website that is
   8 represented to consumers as being substantially marked down” Defendants object
   9 because “substantially marked down” is a legal conclusion that has not yet been
  10 reached in this case, and Defendants expressly reserve the right to challenged he
  11 alleged reference price. To the extent that the term “reference price” is attempted
  12 to be defined by use of an exemplar purporting to be a screen shot of Defendants’
  13 website, Defendants object to the use this photograph because it is
  14 unauthenticated.
  15        11.     Defendants object to the definition of “website” as vague and
  16 ambiguous, overbroad, not relevant to any party’s claims or defenses, not
  17 reasonably calculated to lead to the discovery of admissible evidence, and making
  18 the burden or expense of discovery outweigh its likely benefit
  19        12.     Defendants object to the expansive definitions of “You” and “Your”
  20 to the extent these definitions include counsel for Defendants, which may
  21 implicate the attorney-client privilege and/or attorney-work product doctrines.
  22 Defendants further object to these definitions to the extent such a definition would
  23 purport to require Defendants to produce documents or things that are not within
  24 its possession custody or control, and to the extent such a definition renders a
  25 request overbroad, not relevant to any party’s claims or defenses, not reasonably
  26 calculated to lead to the discovery of admissible evidence, and making the burden
  27 or expense of such discovery outweigh its likely benefit.
  28        13.     Defendants object to the term “activities” as vague and ambiguous,

                                                4
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 111 of 489 Page ID
                                  #:1474



   1 overbroad, not relevant to any party’s claims or defenses, not reasonably

   2 calculated to lead to the discovery of admissible evidence, and making the burden
   3 or expense of discovery outweigh its likely benefit.
   4        14.     Defendants object to the term “identify” as vague and ambiguous,
   5 overbroad, not relevant to any party’s claims or defenses, not reasonably
   6 calculated to lead to the discovery of admissible evidence, and making the burden
   7 or expense of discovery outweigh its likely benefit.
   8        15.     Defendants object to Plaintiff’s definition of “Person” or “Persons”
   9 and “entity” or “entities” to the extent such a definition purports to include
  10 persons or entities of whom Defendants are not aware.
  11        16.    Defendants object to the extent these Interrogatories go beyond
  12 discovery warranted at the class certification stage. Discovery related to the merits
  13 of the case is not permitted at this time, and to the extent these Interrogatories are
  14 irrelevant to the certification of Plaintiff’s putative class, Defendants object and will
  15 withhold documents accordingly.
  16          OBJECTIONS AND RESPONSES TO INTERROGATORIES
  17 INTERROGATORY NO. 1:
  18        Please list each PRODUCT by PRODUCT CODE and product description
  19 offered for sale in the United States on YOUR WEBSITE during the CLASS
  20 PERIOD in a form that includes the following information for each PRODUCT:
  21 (a) the time period during which the PRODUCT was, or has been, offered for sale,
  22 (b) the date the PRODUCT was first offered for sale, (c) the date the PRODUCT
  23 was last offered for sale, (d) all categories in which the PRODUCT was offered for
  24 sale (e.g., New In, Clothing, Shoes & Accessories, Dresses, Sale, Mens, etc.), (e)
  25 for each PRODUCT displayed on the website on the WEBSITE, all REFERENCE
  26 PRICES, corresponding to date, (f) for each PRODUCT displayed on the
  27 WEBSITE, all prices at which the PRODUCT was offered for sale, corresponding
  28 to date, (g) for each PRODUCT displayed on the WEBSITE, all prices at which

                                                 5
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 112 of 489 Page ID
                                  #:1475



   1 the PRODUCT actually sold, corresponding to date, and (h) if available, the

   2 demographic information (e.g., location (city and state), gender, age, income, race,
   3 ethnicity, shopping preferences either identified by the customer or noted by YOU
   4 or any artificial intelligence system YOU use, etc.) of each customer who bought
   5 the PRODUCT.
   6        Response: Defendants incorporate by reference the General Objections set
   7 forth herein. Defendants object to this Interrogatory on the grounds that it is overly
   8 broad, vague, and unduly burdensome, including without limitation as to “each
   9 product.” Defendants object to this Interrogatory as improperly compound and
  10 containing multiple subparts. Defendants object to this Interrogatory to the extent it
  11 calls for the disclosure of information subject to the attorney-client privilege, the
  12 attorney work product doctrine, or any other applicable privilege. Defendants object
  13 to this Interrogatory insofar as it seeks competitive sensitive business and financial
  14 information. Defendants object to this Interrogatory to the extent it calls for the
  15 disclosure of product information that is not saved and/or tracked in Defendants’
  16 computer systems and/or databases. Defendants object to this Interrogatory as not
  17 relevant to any party’s claims or defenses, and not reasonably calculated to lead to
  18 the discovery of admissible evidence, because it seeks information regarding pricing
  19 on dates when the products were not sold. Defendants further object to part (h) of
  20 the Interrogatory as it relates to highly personal information of Defendants’
  21 customers, the majority of which is irrelevant to the certification of Plaintiff’s
  22 putative class.
  23        Pursuant to Federal Rule of Civil Procedure 33(d), the answer to this
  24 Interrogatory may be determined by examining, auditing, compiling, abstracting, or
  25 summarizing Defendants’ business records (including electronically stored
  26 information), and the burden of deriving or ascertaining the answer will be
  27 substantially the same for either party. Subject to and without waiving the foregoing
  28 objections, Defendants will produce the United States sales data for Boohoo related

                                                 6
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 113 of 489 Page ID
                                  #:1476



   1 brands with pricing information from March 28, 2016 to present. Such data will

   2 include the geographic location of the customer (by state) to the extent that
   3 information is available.
   4 INTERROGATORY NO. 2:
   5        Please provide YOUR sales of PRODUCTS, by PRODUCT CODE, in the
   6 United States on YOUR WEBSITE for each day during the CLASS PERIOD,
   7 including the following information: (a) date, (b) product code, (c) product
   8 description, (d) the total amount of the daily sales (i.e., the amount actually paid by
   9 customers), (e) the REFERENCE PRICE ADVERTISED for the PRODUCT on the
  10 day of the sale, (f) the ADVERTISED price of the PRODUCT on the day of the
  11 sale, (g) the discount or markdown offered on the PRODUCT on the day of the sale,
  12 (h) the total actual discounts or markdowns (including promo and coupon codes)
  13 applied, (i) the total number of units sold of the PRODUCT, (j) the total cost of
  14 goods sold applicable to the sale, on that date, of that PRODUCT, and (k) if
  15 available, the demographic information (e.g., location (city and state), gender, age,
  16 income, race, ethnicity, shopping preferences either identified by the customer or
  17 noted by YOU or any artificial intelligence system YOU use, etc.) of each customer
  18 who bought the PRODUCT.
  19        Response: Defendants incorporate by reference the General Objections set
  20 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  21 vague, and unduly burdensome, including without limitation as to “each day.”
  22 Defendants object to this Interrogatory as improperly compound and containing
  23 multiple subparts. Defendants object to this Interrogatory to the extent it calls for
  24 the disclosure of information subject to the attorney-client privilege, the attorney
  25 work product doctrine, or any other applicable privilege. Defendants object to this
  26 Interrogatory insofar as it seeks competitive sensitive business and financial
  27 information. Defendants object to this Interrogatory to the extent it calls for the
  28 disclosure of product information that is not saved and/or tracked in Defendants’

                                                 7
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 114 of 489 Page ID
                                  #:1477



   1 computer systems and/or databases. Defendants further object to part (k) of the

   2 Interrogatory as it relates to highly personal information of Defendants’ customers,
   3 the majority of which is irrelevant to the certification of Plaintiff’s putative class.
   4         Pursuant to Federal Rule of Civil Procedure 33(d), the answer to this
   5 Interrogatory may be determined by examining, auditing, compiling, abstracting, or
   6 summarizing Defendants’ business records (including electronically stored
   7 information), and the burden of deriving or ascertaining the answer will be
   8 substantially the same for either party. Subject to and without waiving the foregoing
   9 objections, Defendants will produce the United States sales data for Boohoo related
  10 brands with pricing information from March 28, 2016 to present. Such data will
  11 include the geographic location of the customer (by state) to the extent that
  12 information is available.
  13 INTERROGATORY NO. 3:
  14        Please provide the information referenced in Interrogatory No. 2 broken
  15 down by the state from which purchasers purchased the PRODUCTS.
  16        Response: Defendants incorporate by reference the General Objections set
  17 forth herein. Defendants object to this Interrogatory as duplicative of Interrogatory
  18 No. 2. Defendants object to this Interrogatory on the grounds that it is overly broad,
  19 vague, and unduly burdensome, including without limitation as to “each day.”
  20 Defendants object to this Interrogatory as improperly compound and containing
  21 multiple subparts. Defendants object to this Interrogatory to the extent it calls for
  22 the disclosure of information subject to the attorney-client privilege, the attorney
  23 work product doctrine, or any other applicable privilege. Defendants object to this
  24 Interrogatory insofar as it seeks competitive sensitive business and financial
  25 information. Defendants object to this Interrogatory to the extent it calls for the
  26 disclosure of product information that is not saved and/or tracked in Defendants’
  27 computer systems and/or databases. Defendants further object to part (k) of the
  28

                                                  8
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 115 of 489 Page ID
                                  #:1478



   1 Interrogatory as it relates to highly personal information of Defendants’ customers,

   2 the majority of which is irrelevant to the certification of Plaintiff’s putative class.
   3         Subject to and without waiving the foregoing objections, Defendants refer
   4 Plaintiff to Defendants’ response to Interrogatory No. 2.
   5 INTERROGATORY NO. 4:
   6         Please provide YOUR sales of PRODUCTS, by PRODUCT CODE, in the
   7 United States on YOUR WEBSITE for each day during the CLASS PERIOD
   8 where YOU sold PRODUCTS at the REFERENCE PRICE. Please produce this
   9 information in a form that includes the following information: (a) date, (b) product
  10 code, (c) product description, (d) the total amount of the daily sales (i.e., the
  11 amount actually paid by customers), (e) the REFERENCE PRICE ADVERTISED
  12 for the PRODUCT on the day of the sale, (f) the actual discounts or markdowns
  13 (including promo and coupon codes) applied, (g) the total number of units sold of
  14 the PRODUCT, (h) the total cost of goods sold applicable to the sales, on that date,
  15 of that PRODUCT, and (i) if available, the demographic information (e.g., location
  16 (city and state), gender, age, income, race, ethnicity, shopping preferences either
  17 identified by the customer or noted by YOU or any artificial intelligence system
  18 YOU use, etc.) of each customer who bought the PRODUCT.
  19         Response: Defendants incorporate by reference the General Objections set
  20 forth herein. Defendants object to this Interrogatory as duplicative of Interrogatory
  21 No. 1. Defendants object to this Interrogatory on the grounds that it is overly broad,
  22 vague, and unduly burdensome, including without limitation as to “each day.”
  23 Defendants object to this Interrogatory as improperly compound and containing
  24 multiple subparts. Defendants object to this Interrogatory to the extent it calls for
  25 the disclosure of information subject to the attorney-client privilege, the attorney
  26 work product doctrine, or any other applicable privilege. Defendants object to this
  27 Interrogatory insofar as it seeks competitive sensitive business and financial
  28 information. Defendants object to this Interrogatory to the extent it calls for the

                                                  9
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 116 of 489 Page ID
                                  #:1479



   1 disclosure of product information that is not saved and/or tracked in Defendants’

   2 computer systems and/or databases. Defendants further object to part (i) of the
   3 Interrogatory as it relates to highly personal information of Defendants’ customers,
   4 the majority of which is irrelevant to the certification of Plaintiff’s putative class.
   5         Subject to and without waiving the foregoing objections, Defendants refer
   6 Plaintiff to Defendants’ response to Interrogatory No. 1.
   7 INTERROGATORY NO. 5:
   8         Please provide the information referenced in Interrogatory No. 4 broken
   9 down by the state from which purchasers purchased the PRODUCTS.
  10         Response: Defendants incorporate by reference the General Objections set
  11 forth herein. Defendants object to this Interrogatory as duplicative of Interrogatory
  12 No. 1 and No. 4. Defendants object to this Interrogatory on the grounds that it is
  13 overly broad, vague, and unduly burdensome, including without limitation as to
  14 “each day.” Defendants object to this Interrogatory as improperly compound and
  15 containing multiple subparts. Defendants object to this Interrogatory to the extent it
  16 calls for the disclosure of information subject to the attorney-client privilege, the
  17 attorney work product doctrine, or any other applicable privilege. Defendants object
  18 to this Interrogatory insofar as it seeks competitive sensitive business and financial
  19 information. Defendants object to this Interrogatory to the extent it calls for the
  20 disclosure of product information that is not saved and/or tracked in Defendants’
  21 computer systems and/or databases. Defendants further object to part (i) of the
  22 Interrogatory as it relates to highly personal information of Defendants’ customers,
  23 the majority of which is irrelevant to the certification of Plaintiff’s putative class.
  24         Subject to and without waiving the foregoing objections, Defendants refer
  25 Plaintiff to Defendants’ response to Interrogatory No. 1 and No. 4.
  26 INTERROGATORY NO. 6:
  27         Identify the PRODUCTS, along with dates during the CLASS PERIOD, for
  28 which YOU did not ADVERTISE a sale or promotion on YOUR WEBSITE of at

                                                  10
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 117 of 489 Page ID
                                  #:1480



   1 least 35% off all PRODUCTS.

   2        Response: Defendants incorporate by reference the General Objections set
   3 forth herein. Defendants object to this Interrogatory to the extent it calls for the
   4 disclosure of information subject to the attorney-client privilege, the attorney work
   5 product doctrine, or any other applicable privilege. Defendants object to this
   6 Interrogatory insofar as it seeks competitive sensitive business and financial
   7 information. Defendants object to this Interrogatory to the extent it calls for the
   8 disclosure of product information that is not saved and/or tracked in Defendants’
   9 computer systems and/or databases.
  10        Pursuant to Federal Rule of Civil Procedure 33(d), the answer to this
  11 Interrogatory may be determined by examining, auditing, compiling, abstracting, or
  12 summarizing Defendants’ business records (including electronically stored
  13 information), and the burden of deriving or ascertaining the answer will be
  14 substantially the same for either party. Subject to and without waiving the foregoing
  15 objections, Defendants refer Plaintiff to their response to Interrogatory No. 1 and
  16 No. 4, and the historical promotional calendars for the Boohoo related brands.
  17 INTERROGATORY NO. 7:
  18        Please explain in as much detail as possible why PRODUCTS YOU sell on
  19 the WEBSITE in the “NEW IN” category already have an ADVERTISED
  20 REFERENCE PRICE that is higher than the price at which it is ADVERTISED to
  21 be sold given the lack of history to establish a REFERENCE PRICE for
  22 PRODUCTS in the “NEW IN” category.
  23        Response: Defendants incorporate by reference the General Objections set
  24 forth herein. Defendants object to this Interrogatory to the extent it calls for the
  25 disclosure of information subject to the attorney-client privilege, the attorney work
  26 product doctrine, or any other applicable privilege. Defendants object to this
  27 Interrogatory insofar as it seeks competitive sensitive business and financial
  28 information.

                                                 11
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 118 of 489 Page ID
                                  #:1481



   1         Subject to and without waiving the foregoing objections, Defendants respond
   2 as follows:
   3         The reference price is set by experienced buyers based on a variety of
   4 factors. These factors may include, but are not limited to, previous pricing of the
   5 same, similar or comparable products on the Defendants’ websites; established
   6 pricing structures for certain product lines carried on the Defendants’ websites;
   7 pricing of similar or comparable products on competitors’ websites, particularly
   8 U.K.-based competitors; the buyer’s market knowledge and expertise; cost of
   9 goods; overhead costs; margin; U.S. pricing adjustments (including without
  10 limitation to account for differences in exchange rates, shipping costs, other U.S.-
  11 specific costs, U.S.-based competitors, and the U.S. market); industry data; sales
  12 performance, market demand, and/or market trends. In setting the reference price
  13 for a particular product, more or less weight, or no weight, might be given to
  14 certain factors.
  15 INTERROGATORY NO. 8:
  16         Please provide the name, address, telephone number, and e-mail address of
  17 each person who purchased any of YOUR products during the CLASS PERIOD.
  18         Response: Defendants incorporate by reference the General Objections set
  19 forth herein. Defendants further object because this Interrogatory seeks highly
  20 personal information of Defendants’ customers and information irrelevant to the
  21 certification of Plaintiff’s putative class.
  22         Subject to and without waiving the foregoing objections, Defendants will
  23 agree to produce information related to customers’ location by state along with a
  24 customer identification number and direct Plaintiff to Defendants’ responses to
  25 Interrogatory Nos. 1-5 and the related responsive documents to be produced by
  26 Defendants pursuant to Federal Rule of Civil Procedure 33(d).
  27
  28

                                                    12
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 119 of 489 Page ID
                                  #:1482



   1 INTERROGATORY NO. 9:

   2        For each purchaser identified in Interrogatory No. 8 above, describe each of
   3 their purchases by providing: (a) the date of purchase, (b) the PRODUCTS
   4 purchased, (c) the price paid for each PRODUCT purchased, and (d) the
   5 REFERENCE PRICE of each PRODUCT purchased.
   6        Response: Defendants incorporate by reference the General Objections set
   7 forth herein. Defendants object to this Interrogatory to the extent it calls for the
   8 disclosure of information subject to the attorney-client privilege, the attorney work
   9 product doctrine, or any other applicable privilege. Defendants object to this
  10 Interrogatory insofar as it seeks competitive sensitive business and financial
  11 information.
  12        Subject to and without waiving the foregoing objections, see Defendants’
  13 responses to Interrogatory Nos. 1-5 and the related responsive documents to be
  14 produced by Defendants pursuant to Federal Rule of Civil Procedure 33(d).
  15 INTERROGATORY NO. 10:
  16        Please state all reasons why YOUR ADVERTISE REFERENCE PRICES
  17 on PRODUCTS offered for sale on YOUR WEBSITE.
  18        Response: Defendants incorporate by reference the General Objections set
  19 forth herein. Defendants object to this Interrogatory to the extent it calls for the
  20 disclosure of information subject to the attorney-client privilege, the attorney work
  21 product doctrine, or any other applicable privilege. Defendants object to this
  22 Interrogatory insofar as it seeks competitive sensitive business and financial
  23 information.
  24        Subject to and without waiving the foregoing objections, Defendants respond
  25 as follows:
  26        The reference price is set by experienced buyers based on a variety of factors.
  27 These factors may include, but are not limited to, previous pricing of the same,
  28 similar or comparable products on the Defendants’ websites; established pricing

                                                 13
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 120 of 489 Page ID
                                  #:1483



   1 structures for certain product lines carried on the Defendants’ websites; pricing of

   2 similar or comparable products on competitors’ websites, particularly U.K.-based
   3 competitors; the buyer’s market knowledge and expertise; cost of goods; overhead
   4 costs; margin; U.S. pricing adjustments (including without limitation to account for
   5 differences in exchange rates, shipping costs, other U.S.-specific costs, U.S.-based
   6 competitors, and the U.S. market); industry data; sales performance, market
   7 demand, and/or market trends. In setting the reference price for a particular product,
   8 more or less weight, or no weight, might be given to certain factors.
   9 INTERROGATORY NO. 11:
  10        Identify (by name, title, and location) all of YOUR officers, directors,
  11 employees, contractors, or agents responsible for, or who had any material
  12 involvement with approving, formulating, setting, or making decisions concerning,
  13 the REFERENCE PRICES for PRODUCTS YOU ADVERTISED on the
  14 WEBSITE during the CLASS PERIOD.
  15        Response: Defendants incorporate by reference the General Objections set
  16 forth herein. Defendants object to this Interrogatory to the extent it calls for the
  17 disclosure of information subject to the attorney-client privilege, the attorney work
  18 product doctrine, or any other applicable privilege. Defendants object to this
  19 Interrogatory insofar as it seeks competitive sensitive business and financial
  20 information. Defendants object to the language “any material involvement with
  21 approving, formulating, setting, or making decisions concerning” as vague and
  22 ambiguous, and overbroad and unduly burdensome.
  23        Subject to and without waiving the foregoing objections, Defendants identify
  24 the following individuals with knowledge of the process for approving, formulating,
  25 setting, or making decisions concerning reference prices for product advertised on
  26 the website during the class period: Rob Davies (Merchandising Director,
  27 Manchester); Sam Brocklebank (Trading Director, Manchester).
  28

                                                 14
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 121 of 489 Page ID
                                  #:1484



   1 INTERROGATORY NO. 12:

   2        Identify (by name, title, and location) all of YOUR officers, directors,
   3 employees, contractors, or agents responsible for, or who had any material
   4 involvement with approving, formulating, setting, creating, or making decisions
   5 concerning, the ADVERTISEMENT of sales, markdowns, discounts, or
   6 promotions on the WEBSITE during the CLASS PERIOD.
   7        Response: Defendants incorporate by reference the General Objections set
   8 forth herein. Defendants object to this Interrogatory to the extent it calls for the
   9 disclosure of information subject to the attorney-client privilege, the attorney work
  10 product doctrine, or any other applicable privilege. Defendants object to this
  11 Interrogatory insofar as it seeks competitive sensitive business and financial
  12 information. Defendants object to the language “any material involvement with
  13 approving, formulating, setting, or making decisions concerning” as vague and
  14 ambiguous, and overbroad and unduly burdensome.
  15        Subject to and without waiving the foregoing objections, Defendants identify
  16 the following individuals with knowledge of the process for approving, formulating,
  17 setting, creating, or making decisions concerning, the advertisement of sales,
  18 markdowns, discounts, or promotions on the website during the class period:
  19 Murray Beckett (Digital Marketing Director, Manchester); Anjeli Patel (Head of
  20 Marketing, Manchester)
  21 INTERROGATORY NO. 13:
  22        Identify (by name, title, and location) all of YOUR officers, directors,
  23 employees, contractors, or agents responsible for, or who had any material
  24 involvement with designing, configuring, defining the requirements for, or making
  25 decisions concerning, any software, algorithms, artificial intelligence, or
  26 applications YOU use relating to the posting of REFERENCE PRICES for
  27 PRODUCTS YOU ADVERTISED on the WEBSITE during the CLASS PERIOD.
  28

                                                 15
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 122 of 489 Page ID
                                  #:1485



   1        Response: Defendants incorporate by reference the General Objections set
   2 forth herein. Defendants object to this Interrogatory to the extent it calls for the
   3 disclosure of information subject to the attorney-client privilege, the attorney work
   4 product doctrine, or any other applicable privilege. Defendants object to this
   5 Interrogatory insofar as it seeks competitive sensitive business and financial
   6 information. Defendants object to the language “any material involvement with
   7 designing, configuring, defining the requirements for, or making decisions
   8 concerning” as vague and ambiguous, and overbroad and unduly burdensome.
   9        Subject to and without waiving the foregoing objections, Defendants identify
  10 the following individuals with knowledge relating to the process used for posting of
  11 reference prices for products advertised on the website during the class period:
  12 Murray Beckett (Digital Marketing Director, Manchester); Andrew Thomson (Group
  13 E-commerce Director, Manchester).
  14 INTERROGATORY NO. 14:
  15        Please state all reasons why YOU believe the REFERENCE PRICES on
  16 PRODUCTS ADVERTISED on YOUR WEBSITE during the CLASS PERIOD
  17 are accurate and not misleading. To the extent YOU believe the REFERENCE
  18 PRICES on PRODUCTS offered for sale on YOUR WEBSITE during the CLASS
  19 PERIOD are inaccurate and misleading, please so state in YOUR response.
  20        Response: Defendants incorporate by reference the General Objections set
  21 forth herein. Defendants object to this Interrogatory to the extent it calls for the
  22 disclosure of information subject to the attorney-client privilege, the attorney work
  23 product doctrine, or any other applicable privilege. Defendants object to this
  24 Interrogatory insofar as it seeks competitive sensitive business and financial
  25 information.
  26        Subject to and without waiving the foregoing objections, Defendants respond
  27 as follows:
  28

                                                 16
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 123 of 489 Page ID
                                  #:1486



   1        The reference price is set by experienced buyers based on a variety of factors.
   2 These factors may include, but are not limited to, previous pricing of the same,
   3 similar or comparable products on the Defendants’ websites; established pricing
   4 structures for certain product lines carried on the Defendants’ websites; pricing of
   5 similar or comparable products on competitors’ websites, particularly U.K.-based
   6 competitors; the buyer’s market knowledge and expertise; cost of goods; overhead
   7 costs; margin; U.S. pricing adjustments (including without limitation to account for
   8 differences in exchange rates, shipping costs, other U.S.-specific costs, U.S.-based
   9 competitors, and the U.S. market); industry data; sales performance, market
  10 demand, and/or market trends. In setting the reference price for a particular product,
  11 more or less weight, or no weight, might be given the certain factors.
  12 INTERROGATORY NO. 15:
  13        Please IDENTIFY all offices or other physical facilities YOU have
  14 purchased, leased, rented, or otherwise used for a business purpose in the United
  15 States during the CLASS PERIOD and state the purpose and ACTIVITIES
  16 performed therein. For each such office or facility, please also IDENTIFY all
  17 PERSONS/ENTITIES who have used said office or facility and their purpose for
  18 using said office or facility.
  19        Response: Defendants incorporate by reference the General Objections set
  20 forth herein. Defendants object to this Interrogatory to the extent it calls for the
  21 disclosure of information subject to the attorney-client privilege, the attorney work
  22 product doctrine, or any other applicable privilege. Defendants object to this
  23 Interrogatory insofar as it seeks competitive sensitive business and financial
  24 information.
  25        Subject to and without waiving the foregoing objections, Defendants respond
  26 as follows: Defendants will not respond to Interrogatory No. 15 as it seeks
  27 information that is not relevant to class certification discovery.
  28

                                                 17
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 124 of 489 Page ID
                                  #:1487



   1 INTERROGATORY NO. 16:

   2        For each response to the Requests for Admission (“RFA”) served with these
   3 Interrogatories that is not an unqualified admission: (a) state the number of the
   4 RFA; (b) state all facts upon which you base your response; (c) IDENTIFY all
   5 PERSONS who have knowledge of those facts; and (d) IDENTIFY all
   6 DOCUMENTS and other tangible things that support your response and
   7 IDENTIFY the PERSON who has each such DOCUMENT or thing.
   8        Response: Defendants incorporate by reference the General Objections set
   9 forth herein. Defendants object to this Interrogatory to the extent it calls for the
  10 disclosure of information subject to the attorney-client privilege, the attorney work
  11 product doctrine, or any other applicable privilege. Defendants object to this
  12 Interrogatory insofar as it seeks competitive sensitive business and financial
  13 information. Defendants object to this Interrogatory as improperly compound and
  14 containing multiple subparts.
  15        Subject to and without waiving the foregoing objections, Defendants respond
  16 as follows:
  17        RFA No. 6: Boohoo considers its products exclusive to Boohoo. However,
  18 Boohoo cannot rule out that if Boohoo buys garments from a wholesaler, the same
  19 wholesaler may sell the same products to a competitor.
  20        RFA No. 7: Boohoo has held non-transactional pop-up stores, or otherwise
  21 known as short-term, temporary spaces where no cash or orders were place. These
  22 pop-up stores were created to raise local brand awareness and allow customers to
  23 try-on clothes, post outfits on social media, view new collections and meet
  24 influencers. Customers could sign up to receive email correspondence from Boohoo,
  25 and if they liked items in the pop-up store, they could take away the product number
  26 to shop the item online.
  27        RFA No. 9: The reference price is set by experienced buyers based on a
  28 variety of factors. These factors may include, but are not limited to, previous pricing

                                                 18
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 125 of 489 Page ID
                                  #:1488



   1 of the same, similar or comparable products on the Defendants’ websites;

   2 established pricing structures for certain product lines carried on the Defendants’
   3 websites; pricing of similar or comparable products on competitors’ websites,
   4 particularly U.K.-based competitors; the buyer’s market knowledge and expertise;
   5 cost of goods; overhead costs; margin; U.S. pricing adjustments (including without
   6 limitation to account for differences in exchange rates, shipping costs, other U.S.-
   7 specific costs, U.S.-based competitors, and the U.S. market); industry data; sales
   8 performance, market demand, and/or market trends. In setting the reference price
   9 for a particular product, more or less weight, or no weight, might be given to certain
  10 factors.
  11        RFA No. 10: The reference price is set by experienced buyers based on a
  12 variety of factors. These factors may include, but are not limited to, previous pricing
  13 of the same, similar or comparable products on the Defendants’ websites;
  14 established pricing structures for certain product lines carried on the Defendants’
  15 websites; pricing of similar or comparable products on competitors’ websites,
  16 particularly U.K.-based competitors; the buyer’s market knowledge and expertise;
  17 cost of goods; overhead costs; margin; U.S. pricing adjustments (including without
  18 limitation to account for differences in exchange rates, shipping costs, other U.S.-
  19 specific costs, U.S.-based competitors, and the U.S. market); industry data; sales
  20 performance, market demand, and/or market trends. In setting the reference price
  21 for a particular product, more or less weight, or no weight, might be given to certain
  22 factors.
  23        RFA No. 16: The reference price is set by experienced buyers based on a
  24 variety of factors. These factors may include, but are not limited to, previous pricing
  25 of the same, similar or comparable products on the Defendants’ websites;
  26 established pricing structures for certain product lines carried on the Defendants’
  27 websites; pricing of similar or comparable products on competitors’ websites,
  28 particularly U.K.-based competitors; the buyer’s market knowledge and expertise;

                                                19
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 126 of 489 Page ID
                                  #:1489



   1 cost of goods; overhead costs; margin; U.S. pricing adjustments (including without

   2 limitation to account for differences in exchange rates, shipping costs, other U.S.-
   3 specific costs, U.S.-based competitors, and the U.S. market); industry data; sales
   4 performance, market demand, and/or market trends. In setting the reference price
   5 for a particular product, more or less weight, or no weight, might be given to certain
   6 factors.
   7        RFA No. 17: Defendants are without sufficient information to admit or deny
   8 the price of our Products on websites other than our own.
   9
  10
  11 DATED: February 4, 2021             EVERSHEDS SUTHERLAND (US) LLP
  12
  13                                      By /s/ Ian S. Shelton
  14                                         Ian S. Shelton
  15
                                               Attorneys for Defendants Boohoo.com
  16                                           USA Inc., Boohoo.com UK Limited and
                                               Boohoo Group PLC
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                20
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 127 of 489 Page ID
                                  #:1490



   1                                   VERIFICATION
   2         I, Neil Catto, am a director of Boohoo.com UK Limited. I have read the
   3 foregoing interrogatory responses. I believe, based on a reasonable inquiry and
   4 investigation, that the responses are true and correct to the best of my knowledge,
   5 information and belief.     The responses were prepared based upon information
   6 contained in records maintained in the ordinary course of business, and/or
   7 information supplied from various individuals with personal knowledge. I do not
   8 necessarily have personal knowledge regarding each specific response, but I am
   9 informed and believe that the responses are true and correct as of the date of these
  10 responses.
  11         I verify under penalty of perjury that the foregoing is true and correct.
  12
  13
       DATED: February 4, 2021

  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                21
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 128 of 489 Page ID
                                  #:1491




       EXHIBIT 11
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 129 of 489 Page ID
                                  #:1492



   1 EVERSHEDS SUTHERLAND (US) LLP
       Ian S. Shelton (SBN 264863)
   2 ianshelton@eversheds-sutherland.com
       500 Capitol Mall, Suite 1750
   3 Sacramento, CA 95814
   4
       Telephone: (916) 844-2965
       Facsimile: (916) 241-0501
   5
       EVERSHEDS SUTHERLAND (US) LLP           SERGENIAN ASHBY LLP
   6   Ronald W. Zdrojeski (admitted PHV)      Joseph R. Ashby (SBN 248579)
       ronzdrojeski@eversheds-sutherland.com   joseph@sergenianashby.com
   7   1114 6th Avenue, 40th Floor             1055 West Seventh Street, 33rd Floor
       New York, NY 10036                      Los Angeles, CA 90017
   8   Telephone: (212) 389-5000               Telephone: (323) 318-7771
   9
       Facsimile: (212) 389-5099

  10 Attorneys for Defendants
  11
                                UNITED STATES DISTRICT COURT
  12
                            CENTRAL DISTRICT OF CALIFORNIA
  13
     FARID KHAN, an individual, on behalf      NO. 2:20-cv-03332-GW-JEM
  14 of himself and all others similarly
     situated,
  15
                                               Consolidated for Pretrial Purposes with:
                   Plaintiff,                  NO. 2:20-cv-04658-GW-JEM
  16                                           NO. 2:20-cv-04659-GW-JEM
             vs.
  17
     BOOHOO.COM USA INC. a Delaware            DEFENDANTS’ CONSOLIDATED
  18 corporation, BOOHOO.COM UK                OBJECTIONS AND RESPONSES TO
     LIMITED, a United Kingdom private
  19 limited company, BOOHOO GROUP             PLAINTIFF FARID KHAN’S
     PLC, a Jersey public limited company ,    REQUESTS FOR PRODUCTION OF
  20 and DOES 1-100, inclusive,                DOCUMENTS TO DEFENDANTS
  21               Defendants.                 BOOHOO.COM USA INC., BOOHOO
                                               UK LIMITED, AND BOOHOO
  22                                           GROUP PLC, SET ONE
  23
                                               The Honorable George H. Wu
  24
  25                                           Courtroom: 9D
                                               Address:   U.S. Courthouse
  26                                                      350 W. First Street
  27                                                      Los Angeles, CA 90012

  28
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 130 of 489 Page ID
                                  #:1493



   1 PROPOUNDING PARTY:                FARID KHAN
   2 RESPONDING PARTY:                 BOOHOO.COM USA INC., BOOHOO.COM UK
                                       LIMITED, AND BOOHOO GROUP PLC
   3
       SET NO.:                        ONE
   4
   5        Defendants Boohoo Group PLC, Boohoo.com USA Inc., and Boohoo.com
   6 UK Limited, hereby respond to Plaintiff Farid Khan’s Requests for Production of
   7 Documents, Set One pursuant to Rules 26 and 34 of the Federal Rules of Civil
   8 Procedure.
   9                              GENERAL OBJECTIONS
  10        Defendants hereby incorporate the following General Objections into each
  11 and every response to Plaintiff’s Requests below. These General Objections are
  12 neither waived nor limited by Defendants’ specific responses.
  13        1.     Defendants object to these Requests, including the Instructions and
  14 Definitions, to the extent they purport to impose duties and obligations beyond those
  15 required by the Federal Rules of Civil Procedure, the Court’s instructions, and any
  16 other applicable laws, rules or orders.
  17        2.     Defendants object to each and every Request to the extent that it seeks
  18 information, documents, and/or other things protected from disclosure by the
  19 attorney-client privilege, the work product doctrine, the common interest privilege,

  20 or any other applicable privilege. Any specific objections stated below on the
  21 grounds of attorney-client privilege and/or work product doctrine in no way limit
  22 this general objection. Nothing contained in this response is intended to be nor
  23 should be considered a waiver of any attorney-client privilege, work product
  24 protection, trade secret privilege, the right of privacy, or any other applicable
  25 privilege or doctrine, and to the extent that any Request may be construed as calling
  26 for disclosure of information, documents, and/or other things protected by such
  27 privileges or doctrines, a continuing objection to each and every such Request is
  28


                                                 2
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 131 of 489 Page ID
                                  #:1494



   1 hereby incorporated. Any inadvertent disclosure by Defendants of such information

   2 shall not be deemed a waiver of any such privileges, doctrines, or protections.
   3         3.    Defendants object to these Requests to the extent they seek information
   4 that is not relevant to the subject matter of this case, reasonably calculated to lead to
   5 the discovery of admissible evidence, or proportionate to the needs of the case.
   6         4.    Defendants object to these Requests, including the Instructions and
   7 Definitions, to the extent they seek documents, communications, and/or information
   8 that does not exist, that is already in Plaintiff’s possession or control, or that is as
   9 accessible to Plaintiff as it is to Defendants.
  10         5.    Defendants object to these Requests, including the Instructions and
  11 Definitions, to the extent they are vague or ambiguous or contain terms or phrases
  12 that are undefined and subject to varying interpretations or meanings and may,
  13 therefore, make responses misleading or incorrect.
  14         6.    Defendants object to these Requests to the extent that they call for the
  15 production of documents that contain or otherwise reveal any trade secrets,
  16 proprietary business information, competitively sensitive business or commercial
  17 information, strategic planning information, or other private, confidential
  18 information. To the extent that Defendants have responsive documents containing
  19 confidential information, it will produce such documents pursuant to an agreed-upon
  20 stipulation and protective order appropriately governing the production and
  21 exchange of confidential material, or in some other manner agreed by the parties
  22 that would ensure the confidentiality of such documents until such time as an
  23 appropriate order can be entered.
  24         7.    Defendants object to these Requests to the extent that they purport to
  25 require the creation of documents that do not currently exist.
  26         8.    Defendants object to Plaintiff’s definition of “Electronically Stored
  27 information” or “ESI.” on the grounds that it is overbroad, unduly burdensome, and
  28 beyond the scope of permissible discovery to the extent Plaintiff purports to include

                                                   3
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 132 of 489 Page ID
                                  #:1495



   1 information not ordinarily captured and/or overwritten in the ordinary course of

   2 operating Defendants’ business. Notwithstanding these objections, to the extent any
   3 responsive documents or ESI are produced, Defendants will produce reasonably
   4 available, relevant, non-privileged information in readily usable formats. Documents
   5 that contain redactions will be produced in static image format.
   6        9.     Defendants object to the definition of “advertise” or any variations
   7 of the term as vague, ambiguous, and overbroad, and to the extent the use of
   8 which could yield production of documents not relevant to any party’s claims or
   9 defenses, not reasonably calculated to lead to the discovery of admissible
  10 evidence, and making the burden or expense of discovery outweigh its likely
  11 benefit.
  12        10.    Defendants object to Plaintiff’s definition for “Document” or
  13 “documents” to the extent the examples listed do not fall within the definition of
  14 “writings and recordings” in F.R.E. 1001(1).
  15        11.    Defendants object to the definitions of “product” or “products” as
  16 vague and ambiguous, overbroad, not relevant to any party’s claims or defenses,
  17 not reasonably calculated to lead to the discovery of admissible evidence, and
  18 making the burden or expense of discovery outweigh its likely benefit.
  19        12.    Defendants object to the definitions of “reference price” as vague
  20 and ambiguous, overbroad, not relevant to any party’s claims or defenses, not
  21 reasonably calculated to lead to the discovery of admissible evidence, and making
  22 the burden or expense of discovery outweigh its likely benefit. To the extent that
  23 the term “reference price” is defined as “products on your website that is
  24 represented to consumers as being substantially marked down” Defendants object
  25 because “substantially marked down” is a legal conclusion that has not yet been
  26 reached in this case, and Defendants expressly reserve the right to challenge the
  27 alleged reference price. To the extent that the term “reference price” is attempted
  28 to be defined by use of an exemplar purporting to be a screen shot of Defendants’

                                                4
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 133 of 489 Page ID
                                  #:1496



   1 website, Defendants object to the use this photograph because it is

   2 unauthenticated.
   3        13.     Defendants object to the expansive definitions of “You” and “Your”
   4 to the extent these definitions include counsel for Defendants, which may
   5 implicate the attorney-client privilege and/or attorney-work product doctrines.
   6 Defendants further object to these definitions to the extent such a definition would
   7 purport to require Defendants to produce documents or things that are not within
   8 its possession custody or control, and to the extent such a definition renders a
   9 Request overbroad, not relevant to any party’s claims or defenses, not reasonably
  10 calculated to lead to the discovery of admissible evidence, and making the burden
  11 or expense of such discovery outweigh its likely benefit.
  12        14.     Defendants object to the phrase “artificial intelligence” used
  13 throughout these document Requests as vague and ambiguous.
  14        15.     Defendants object to the extent these Requests go beyond discovery
  15 warranted at the class certification stage. Discovery related to the merits of the
  16 case is not permitted at this time, and to the extent these Request are irrelevant to
  17 the certification of Plaintiff’s putative class, Defendants object and will withhold
  18 documents accordingly.
  19        16.     Defendants object to each and every Request to the extent that it
  20 seeks information, documents, and/or other things related to Defendants’ business
  21 activities outside the United States.
  22     OBJECTIONS AND REPONSES TO REQUESTS FOR PRODUCTION
  23 REQUEST FOR PRODUCTION NO. 1:
  24        Any and all reports, spreadsheets, or other DOCUMENTS listing each
  25 PRODUCT by PRODUCT CODE and product description offered for sale in the
  26 United States on YOUR WEBSITE during the CLASS PERIOD in a form that
  27 includes the following information for each PRODUCT: (a) the time period during
  28 which the PRODUCT was, or has been, offered for sale, (b) the date the

                                                 5
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 134 of 489 Page ID
                                  #:1497



   1 PRODUCT was first offered for sale, (c) the date the PRODUCT was last offered

   2 for sale, (d) all categories in which the PRODUCT was offered for sale (e.g., New
   3 In, Clothing, Shoes & Accessories, Dresses, Sale, Mens, etc.), (e) for each
   4 PRODUCT displayed on the WEBSITE, all REFERENCE PRICES, corresponding
   5 to date, (f) for each PRODUCT displayed on the WEBSITE, all prices at which the
   6 PRODUCT was offered for sale, corresponding to date, (g) for each PRODUCT
   7 displayed on the WEBSITE, all prices at which the PRODUCT actually sold,
   8 corresponding to date, and (h) if available, the demographic information (e.g.,
   9 location (city and state), gender, age, income, race, ethnicity, shopping preferences
  10 either identified by the customer or noted by YOU or any artificial intelligence
  11 system YOU use, etc.) of each customer who bought the PRODUCT.
  12        Response: Defendants incorporate by reference the General Objections set
  13 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  14 vague, and unduly burdensome, including without limitation as to “any and all” and
  15 as to “each product.” Defendants object to this Request as improperly compound
  16 and containing multiple subparts. Defendants object to this Request to the extent it
  17 calls for the disclosure of information subject to the attorney-client privilege, the
  18 attorney work product doctrine, or any other applicable privilege. Defendants object
  19 to this Request insofar as it seeks competitive and sensitive business and financial
  20 information. Defendants object to this Request to the extent it calls for the disclosure
  21 of product information that is not saved and/or tracked in Defendants’ computer
  22 systems and/or databases. Defendants object to this Request as not relevant to any
  23 party’s claims or defenses, and not reasonably calculated to lead to the discovery of
  24 admissible evidence, because it seeks information regarding pricing on dates when
  25 the products were not sold. Defendants further object to part (h) of the Request as it
  26 relates to highly personal information of Defendants’ customers, which is wholly
  27 irrelevant to the certification of Plaintiff’s putative class. To the extent this Request
  28

                                                  6
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 135 of 489 Page ID
                                  #:1498



   1 seeks information contained in email correspondence, Defendants object to this

   2 request as overly broad and unduly burdensome.
   3        Defendants will withhold documents on the basis of their objections to this
   4 Request. Subject to and without waiving the foregoing objections, Defendants will
   5 produce the United States sales data for Boohoo related brands with pricing
   6 information from March 28, 2016 to present containing the following data fields in a
   7 native format: website, order date, state, zip code, product code, product
   8 description, product category, units, currency, website price, actual sold price, sales
   9 tax, estimated cost, and boohoo internal system ID. Such data will identify the
  10 customer by an identification number and include the geographic location of the
  11 customer (by state and zip code) to the extent that information is available.
  12 Defendants object to production of email correspondence on the grounds of
  13 overbreadth, oppression and undue burden, and lack of relevance to the limited class
  14 certification discovery authorized by the Court at this time. Due to the sheer volume
  15 of information requested, Defendants agree to meet and confer with Plaintiff in good
  16 faith to discuss whether production of additional documents beyond those
  17 specifically agreed upon in this response is feasible, will avoid undue burden and
  18 hardship on Defendants, and will be proportional to the needs of the case and the
  19 limited class certification discovery authorized by the Court at this time. To the
  20 extent Defendants agree to production of certain documents in this response, or
  21 agree to production of additional documents in the future, any such documents will
  22 be produced on a rolling basis and subject to these objections and any modifications
  23 agreed upon by the parties.
  24 REQUEST FOR PRODUCTION NO. 2:
  25        Any and all reports, spreadsheets, or other DOCUMENTS constituting or
  26 reflecting data regarding YOUR sales of PRODUCTS in the United States on
  27 YOUR WEBSITE for each day during the CLASS PERIOD, in a form that includes
  28 the following information: (a) date, (b) PRODUCT CODE, (c) product description,

                                                 7
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 136 of 489 Page ID
                                  #:1499



   1 (d) the total amount of the daily sales (i.e., the amount actually paid by customers),

   2 (e) the REFERENCE PRICE ADVERTISED for the PRODUCT on the day of the
   3 sale, (f) the ADVERTISED price of the PRODUCT on the day of the sale, (g) the
   4 discount or markdown offered on the PRODUCT on the day of the sale, (h) the total
   5 actual discounts or markdowns (including promo and coupon codes) applied, (i) the
   6 total number of units sold of the PRODUCT, (j) the total cost of goods sold
   7 applicable to the sales, on that date, of that PRODUCT, and (k) if available, the
   8 demographic information (e.g., location (city and state), gender, age, income, race,
   9 ethnicity, shopping preferences either identified by the customer or noted by YOU
  10 or any artificial intelligence system YOU use, etc.) of each customer who bought the
  11 PRODUCT.
  12         Response: Defendants incorporate by reference the General Objections set
  13 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  14 vague, and unduly burdensome, including without limitation as to “any and all” and
  15 “each day.” Defendant object to this Request as improperly compound and
  16 containing multiple subparts. Defendants object to this Request to the extent it calls
  17 for the disclosure of information subject to the attorney-client privilege, the attorney
  18 work product doctrine, or any other applicable privilege. Defendants object to this
  19 Request insofar as it seeks competitive and sensitive business and financial
  20 information. Defendants object to this Request to the extent it calls for the disclosure
  21 of product information that is not saved and/or tracked in Defendants’ computer
  22 systems and/or databases. Defendants further object to part (k) of the Request as it
  23 relates to highly personal information of Defendants’ customers, which is wholly
  24 irrelevant to the certification of Plaintiff’s putative class.
  25         Defendants will withhold documents on the basis of their objections to this
  26 Request. Subject to and without waiving the foregoing objections, Defendants will
  27 produce the United States sales data for Boohoo related brands with pricing
  28 information from March 28, 2016 to present containing the following data fields in a

                                                   8
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 137 of 489 Page ID
                                  #:1500



   1 native format: website, order date, state, zip code, product code, product

   2 description, product category, units, currency, website price, actual sold price, sales
   3 tax, estimated cost, and boohoo internal system ID. Such data will identify the
   4 customer by an identification number and include the geographic location of the
   5 customer (by state and zip code) to the extent that information is available.
   6 Defendants object to production of email correspondence on the grounds of
   7 overbreadth, oppression and undue burden, and lack of relevance to the limited class
   8 certification discovery authorized by the Court at this time. Due to the sheer volume
   9 of information requested, Defendants agree to meet and confer with Plaintiff in good
  10 faith to discuss whether production of additional documents beyond those
  11 specifically agreed upon in this response is feasible, will avoid undue burden and
  12 hardship on Defendants, and will be proportional to the needs of the case and the
  13 limited class certification discovery authorized by the Court at this time. To the
  14 extent Defendants agree to production of certain documents in this response, or
  15 agree to production of additional documents in the future, any such documents will
  16 be produced on a rolling basis and subject to these objections and any modifications
  17 agreed upon by the parties.
  18 REQUEST FOR PRODUCTION NO. 3:
  19        Please produce the data referenced in Request for Production of Documents
  20 No. 2 broken down by the state from which purchasers purchased the
  21 PRODUCTS.
  22        Response: Defendants incorporate by reference the General Objections set
  23 forth herein. Defendants object to this Request as duplicative of Request No. 2.
  24 Defendants object to this Request on the grounds that it is overly broad, vague, and
  25 unduly burdensome, including without limitation as to “each day.” Defendants
  26 object to this Request as improperly compound and containing multiple subparts.
  27 Defendants object to this Request to the extent it calls for the disclosure of
  28 information subject to the attorney-client privilege, the attorney work product

                                                 9
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 138 of 489 Page ID
                                  #:1501



   1 doctrine, or any other applicable privilege. Defendants object to this Request insofar

   2 as it seeks competitive sensitive business and financial information. Defendants
   3 object to this Request to the extent it calls for the disclosure of product information
   4 that is not saved and/or tracked in Defendants’ computer systems and/or databases.
   5 Defendants further object to part (k) of the Request as it relates to highly personal
   6 information of Defendants’ customers, which is wholly irrelevant to the certification
   7 of Plaintiff’s putative class.
   8        Defendants will withhold documents on the basis of their objections to this
   9 Request. Subject to and without waiving their objections, Defendants refer Plaintiff
  10 to their response to Request No. 2.
  11 REQUEST FOR PRODUCTION NO. 4:
  12        Any and all reports, spreadsheets, or other DOCUMENTS constituting or
  13 reflecting data regarding YOUR sales of PRODUCTS in the United States on
  14 YOUR WEBSITE for each day during the CLASS PERIOD where YOU sold
  15 PRODUCTS at the REFERENCE PRICE. Please produce this information in a
  16 form that includes the following information: (a) date, (b) PRODUCT CODE, (c)
  17 product description, (d) the total amount of the daily sales (i.e., the amount actually
  18 paid by customers), (e) the REFERENCE PRICE ADVERTISED for the
  19 PRODUCT on the day of the sale, (f) the total actual discounts or markdowns
  20 (including promo and coupon codes) applied, (g) the total number of units sold of
  21 the PRODUCT, and (i) if available, the demographic information (e.g., location
  22 (city and state), gender, age, income, race, ethnicity, shopping preferences either
  23 identified by the customer or noted by YOU or any artificial intelligence system
  24 YOU use, etc.) of each customer who bought the PRODUCT.
  25        Response: Defendants incorporate by reference the General Objections set
  26 forth herein. Defendants object to this Request as duplicative of Request No. 1.
  27 Defendants object to this Request on the grounds that it is overly broad, vague, and
  28 unduly burdensome, including without limitation as to “each day.” Defendants

                                                10
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 139 of 489 Page ID
                                  #:1502



   1 object to this Request as improperly compound and containing multiple subparts.

   2 Defendants object to this Request to the extent it calls for the disclosure of
   3 information subject to the attorney-client privilege, the attorney work product
   4 doctrine, or any other applicable privilege. Defendants object to this Request insofar
   5 as it seeks competitive sensitive business and financial information. Defendants
   6 object to this Request to the extent it calls for the disclosure of product information
   7 that is not saved and/or tracked in Defendants’ computer systems and/or databases.
   8 Defendants further object to part (i) of the Request as it relates to highly personal
   9 information of Defendants’ customers, which is wholly irrelevant to the certification
  10 of Plaintiff’s putative class.
  11        Defendants will withhold documents on the basis of their objections to this
  12 Request. Subject to and without waiving their objections, Defendants refer Plaintiff
  13 to their response to Request No. 1.
  14 REQUEST FOR PRODUCTION NO. 5:
  15        Please produce the data referenced in Request for Production of Documents
  16 No. 4 broken down by the state from which purchasers purchased the
  17 PRODUCTS.
  18        Response: Defendants incorporate by reference the General Objections set
  19 forth herein. Defendants object to this Request as duplicative of Request No. 1 and
  20 Request No. 4. Defendants object to this Request on the grounds that it is overly
  21 broad, vague, and unduly burdensome, including without limitation as to “each
  22 day.” Defendants object to this Request as improperly compound and containing
  23 multiple subparts. Defendants object to this Request to the extent it calls for the
  24 disclosure of information subject to the attorney-client privilege, the attorney work
  25 product doctrine, or any other applicable privilege. Defendants object to this
  26 Request insofar as it seeks competitive sensitive business and financial information.
  27 Defendants object to this Request to the extent it calls for the disclosure of product
  28 information that is not saved and/or tracked in Defendants’ computer systems and/or

                                                11
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 140 of 489 Page ID
                                  #:1503



   1 databases. Defendants further object to part (i) of the Request as it relates to highly

   2 personal information of Defendants’ customers, which is wholly irrelevant to the
   3 certification of Plaintiff’s putative class.
   4         Defendants will withhold documents on the basis of their objections to this
   5 Request. Subject to and without waiving their objections, Defendants refer Plaintiff
   6 to their response to Request No. 1 and Request No. 4.
   7 REQUEST FOR PRODUCTION NO. 6:
   8         Any and all DOCUMENTS relating to any memoranda, studies, analyses,
   9 surveys, focus groups, reports, or other assessments of any kind whatsoever
  10 performed (whether internally or by a third-party) during the time period January
  11 1, 2016, to the present concerning the use, importance, lack of importance, or
  12 effectiveness of REFERENCE PRICES in connection with ADVERTISING
  13 merchandise to consumers.
  14         Response: Defendants incorporate by reference the General Objections set
  15 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  16 vague, and unduly burdensome, including without limitation as to “any and all” and
  17 the terms and phrases, “use, importance, lack of importance or effectiveness.”
  18 Defendants object to this Request to the extent that it seeks information related to
  19 Defendants’ business activities outside the United States. Defendants object to this
  20 Request to the extent it calls for the disclosure of information subject to the
  21 attorney-client privilege, the attorney work product doctrine, or any other applicable
  22 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
  23 business and financial information. To the extent this Request seeks information
  24 contained in email correspondence, Defendants object to this Request as overly
  25 broad and unduly burdensome.
  26         Defendants will withhold documents on the basis of their objections to this
  27 Request. Subject to and without waiving the foregoing objections, to the extent
  28 such documents exist, Defendants will agree to produce responsive, non-privileged

                                                    12
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 141 of 489 Page ID
                                  #:1504



   1 documents in its possession, custody or control constituting internal and third-party

   2 reports, analyses, and presentations concerning internal or competitor data on styles,
   3 internal or competitor data on pricing, or reference prices and advertising for
   4 Boohoo related brands. Defendants object to production of email correspondence
   5 on the grounds of overbreadth, oppression and undue burden, and lack of relevance
   6 to the limited class certification discovery authorized by the Court at this time. Due
   7 to the sheer volume of information requested, Defendants agree to meet and confer
   8 with Plaintiff in good faith to discuss whether production of additional documents
   9 beyond those specifically agreed upon in this response is feasible, will avoid undue
  10 burden and hardship on Defendants, and will be proportional to the needs of the case
  11 and the limited class certification discovery authorized by the Court at this time. To
  12 the extent Defendants agree to production of certain documents in this response, or
  13 agree to production of additional documents in the future, any such documents will
  14 be produced on a rolling basis and subject to these objections and any modifications
  15 agreed upon by the parties.
  16 REQUEST FOR PRODUCTION NO. 7:
  17        Any and all DOCUMENTS relating to any memoranda, studies, analyses,
  18 surveys, focus groups, reports, or other assessments of any kind whatsoever
  19 performed (whether internally or by a third-party) during the time period January
  20 1, 2016, to the present concerning the use, importance, lack of importance, or
  21 effectiveness of offering sales, discounts, markdowns, or promotions in connection
  22 with ADVERTISING merchandise to consumers.
  23        Response: Defendants incorporate by reference the General Objections set
  24 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  25 vague, and unduly burdensome, including without limitation as to “any and all” and
  26 “use, importance, lack of importance, or effectiveness of offering sales, discounts,
  27 markdowns, or promotions.” Defendants object to this Request to the extent that it
  28 seeks information related to Defendants’ business activities outside the United

                                                13
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 142 of 489 Page ID
                                  #:1505



   1 States. Defendants object to this Request to the extent it calls for the disclosure of

   2 information subject to the attorney-client privilege, the attorney work product
   3 doctrine, or any other applicable privilege. Defendants object to this Request insofar
   4 as it seeks competitive sensitive business and financial information. To the extent
   5 this Request seeks information contained in email correspondence, Defendants
   6 object to this Request as overly broad and unduly burdensome.
   7        Defendants will withhold documents on the basis of their objections to this
   8 Request. Subject to and without waiving the foregoing objections, to the extent
   9 such documents exist, Defendants will agree to produce responsive, non-privileged
  10 documents in its possession, custody or control constituting internal and third-party
  11 reports, analyses, and presentations concerning internal or competitor data on styles,
  12 internal or competitor data on pricing, or sales, discounts, markdowns, or
  13 promotions and advertising for Boohoo related brands. Defendants object to
  14 production of email correspondence on the grounds of overbreadth, oppression and
  15 undue burden, and lack of relevance to the limited class certification discovery
  16 authorized by the Court at this time. Due to the sheer volume of information
  17 requested, Defendants agree to meet and confer with Plaintiff in good faith to
  18 discuss whether production of additional documents beyond those specifically
  19 agreed upon in this response is feasible, will avoid undue burden and hardship on
  20 Defendants, and will be proportional to the needs of the case and the limited class
  21 certification discovery authorized by the Court at this time. To the extent
  22 Defendants agree to production of certain documents in this response, or agree to
  23 production of additional documents in the future, any such documents will be
  24 produced on a rolling basis and subject to these objections and any modifications
  25 agreed upon by the parties.
  26 REQUEST FOR PRODUCTION NO. 8:
  27        Any and all DOCUMENTS relating to any memoranda, studies, analyses,
  28 surveys, focus groups, reports, or other assessments of any kind whatsoever

                                                 14
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 143 of 489 Page ID
                                  #:1506



   1 performed (whether internally or by a third-party) during the time period January 1,

   2 2016, to the present concerning the demographics of YOUR customers in the United
   3 States, including, without limitation, their age, gender, income, race, ethnicity,
   4 location, education, and shopping preferences either identified by the customer or
   5 noted by YOU or any artificial intelligence system YOU use.
   6         Response: Defendants incorporate by reference the General Objections set
   7 forth herein. Defendants object to this Request on the grounds that it is overly broad,
   8 vague, and unduly burdensome including without limitation as to “any and all” and
   9 “artificial intelligence system.” Defendants object to this Request to the extent it
  10 calls for the disclosure of information subject to the attorney-client privilege, the
  11 attorney work product doctrine, or any other applicable privilege. Defendants object
  12 to this Request insofar as it seeks competitive sensitive business and financial
  13 information. Defendants further object to this Request for highly personal
  14 information of Defendants’ customers relating to “their age, gender, income, race,
  15 ethnicity” and “education, and shopping preferences.” Such information is wholly
  16 irrelevant to the certification of Plaintiff’s putative class.
  17         Defendants will withhold documents on the basis of their objections to this
  18 request. Other than the state of the customer’s residence, information regarding
  19 customer demographics is irrelevant to this action and not likely to lead to the
  20 discovery of admissible evidence. Defendants also object on the grounds of
  21 overbreadth, oppression and undue burden, and lack of relevance to the limited class
  22 certification discovery authorized by the Court at this time.
  23 REQUEST FOR PRODUCTION NO. 9:
  24         Any and all DOCUMENTS relating to any memoranda, studies, analyses,
  25 surveys, focus groups, reports, or other assessments of any kind whatsoever
  26 performed (whether internally or by a third-party) during the time period January 1,
  27 2016, to the present concerning the demographics of the customers YOU seek to
  28 target in the United States, including, without limitation, their age, gender, income,

                                                  15
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 144 of 489 Page ID
                                  #:1507



   1 race, ethnicity, location, education, and shopping preferences either identified by the

   2 customer or noted by YOU or any artificial intelligence system YOU use.
   3         Response: Defendants incorporate by reference the General Objections set
   4 forth herein. Defendants object to this Request on the grounds that it is overly broad,
   5 vague, and unduly burdensome including without limitation as to “any and all” and
   6 “artificial intelligence system.” Defendants object to this Request to the extent it
   7 calls for the disclosure of information subject to the attorney-client privilege, the
   8 attorney work product doctrine, or any other applicable privilege. Defendants object
   9 to this Request insofar as it seeks competitive sensitive business and financial
  10 information. Defendants further object to this Request for highly personal
  11 information of Defendants’ customers relating to “their age, gender, income, race,
  12 ethnicity” and “education, and shopping preferences.” Such information is wholly
  13 irrelevant to the certification of Plaintiff’s putative class.
  14         Defendants will withhold documents on the basis of their objections to this
  15 request. Other than the state of the customer’s residence, information regarding
  16 customer demographics is irrelevant to this action and not likely to lead to the
  17 discovery of admissible evidence. Defendants also object on the grounds of
  18 overbreadth, oppression and undue burden, and lack of relevance to the limited class
  19 certification discovery authorized by the Court at this time.
  20 REQUEST FOR PRODUCTION NO. 10:
  21         Any and all PowerPoint presentations, memoranda, reports, or other
  22 DOCUMENTS provided or presented to YOUR officers, directors, or executives
  23 concerning the use of sales, discounts, markdowns, or promotions in connection
  24 with ADVERTISING YOUR PRODUCTS on YOUR WEBSITE.
  25         Response: Defendants incorporate by reference the General Objections set
  26 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  27 vague, and unduly burdensome including without limitation as to “any and all.”
  28 Defendants object to this Request to the extent that it seeks information related to

                                                  16
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 145 of 489 Page ID
                                  #:1508



   1 Defendants’ business activities outside the United States. Defendants object to this

   2 Request to the extent it calls for the disclosure of information subject to the
   3 attorney-client privilege, the attorney work product doctrine, or any other applicable
   4 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
   5 business and financial information. To the extent this Request seeks information
   6 contained in email correspondence, Defendants object to this Request as overly
   7 broad and unduly burdensome.
   8        Defendants will withhold documents on the basis of their objections to this
   9 request. Subject to and without waiving the foregoing objections, to the extent such
  10 documents exist, Defendants will conduct a reasonable search and produce
  11 responsive, non-privileged documents in its possession, custody or control in
  12 response to this Request that specifically discuss reference prices in connection with
  13 advertising on the U.S. website. Defendants object to production of email
  14 correspondence on the grounds of overbreadth, oppression and undue burden, and
  15 lack of relevance to the limited class certification discovery authorized by the Court
  16 at this time. Due to the sheer volume of information requested, Defendants agree to
  17 meet and confer with Plaintiff in good faith to discuss whether production of
  18 additional documents beyond those specifically agreed upon in this response is
  19 feasible, will avoid undue burden and hardship on Defendants, and will be
  20 proportional to the needs of the case and the limited class certification discovery
  21 authorized by the Court at this time. To the extent Defendants agree to production
  22 of certain documents in this response, or agree to production of additional
  23 documents in the future, any such documents will be produced on a rolling basis and
  24 subject to these objections and any modifications agreed upon by the parties.
  25 REQUEST FOR PRODUCTION NO. 11:
  26        Any and all PowerPoint presentations, memoranda, reports, or other
  27 DOCUMENTS provided or presented to YOUR officers, directors, or executives
  28 concerning the use of REFERENCE PRICES in connection with ADVERTISING

                                                17
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 146 of 489 Page ID
                                  #:1509



   1 YOUR PRODUCTS on YOUR WEBSITE.

   2        Response: Defendants incorporate by reference the General Objections set
   3 forth herein. Defendants object to this Request on the grounds that it is overly broad,
   4 vague, and unduly burdensome including without limitation as to “any and all.”
   5 Defendants object to this Request to the extent that it seeks information related to
   6 Defendants’ business activities outside the United States. Defendants object to this
   7 Request to the extent it calls for the disclosure of information subject to the
   8 attorney-client privilege, the attorney work product doctrine, or any other applicable
   9 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
  10 business and financial information. To the extent this Request seeks information
  11 contained in email correspondence, Defendants object to this Request as overly
  12 broad and unduly burdensome.
  13        Defendants will withhold documents on the basis of their objections to this
  14 request. Subject to and without waiving the foregoing objections, to the extent such
  15 documents exist, Defendants will conduct a reasonable search and produce
  16 responsive, non-privileged documents in its possession, custody or control in
  17 response to this Request that specifically discuss reference prices in connection with
  18 advertising on the U.S. website. Defendants object to production of email
  19 correspondence on the grounds of overbreadth, oppression and undue burden, and
  20 lack of relevance to the limited class certification discovery authorized by the Court
  21 at this time. Due to the sheer volume of information requested, Defendants agree to
  22 meet and confer with Plaintiff in good faith to discuss whether production of
  23 additional documents beyond those specifically agreed upon in this response is
  24 feasible, will avoid undue burden and hardship on Defendants, and will be
  25 proportional to the needs of the case and the limited class certification discovery
  26 authorized by the Court at this time. To the extent Defendants agree to production
  27 of certain documents in this response, or agree to production of additional
  28

                                                18
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 147 of 489 Page ID
                                  #:1510



   1 documents in the future, any such documents will be produced on a rolling basis and

   2 subject to these objections and any modifications agreed upon by the parties.
   3 REQUEST FOR PRODUCTION NO. 12:
   4        Any and all PowerPoint presentations, memoranda, reports, or other
   5 DOCUMENTS provided or presented to employees or contractors within YOUR
   6 organization concerning the use of sales, discounts, markdowns, promotions or
   7 REFERENCE PRICES in connection with ADVERTISING YOUR PRODUCTS
   8 on YOUR WEBSITE.
   9        Response: Defendants incorporate by reference the General Objections set
  10 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  11 vague, and unduly burdensome including without limitation as to “any and all.”
  12 Defendants object to this Request to the extent that it seeks information related to
  13 Defendants’ business activities outside the United States. Defendants object to this
  14 Request to the extent it calls for the disclosure of information subject to the
  15 attorney-client privilege, the attorney work product doctrine, or any other applicable
  16 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
  17 business and financial information. To the extent this Request seeks information
  18 contained in email correspondence, Defendants object to this Request as overly
  19 broad and unduly burdensome.
  20        Defendants will withhold documents on the basis of their objections to this
  21 request. Subject to and without waiving the foregoing objections, to the extent such
  22 documents exist, Defendants will agree to produce responsive, non-privileged
  23 documents in its possession, custody or control constituting internal and third-party
  24 reports, analyses, and presentations concerning internal or competitor data on styles,
  25 internal or competitor data on pricing, or sales, discounts, markdowns, or
  26 promotions and advertising for Boohoo related brands. Defendants object to
  27 production of email correspondence on the grounds of overbreadth, oppression and
  28 undue burden, and lack of relevance to the limited class certification discovery

                                                19
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 148 of 489 Page ID
                                  #:1511



   1 authorized by the Court at this time. Due to the sheer volume of information

   2 requested, Defendants agree to meet and confer with Plaintiff in good faith to
   3 discuss whether production of additional documents beyond those specifically
   4 agreed upon in this response is feasible, will avoid undue burden and hardship on
   5 Defendants, and will be proportional to the needs of the case and the limited class
   6 certification discovery authorized by the Court at this time. To the extent
   7 Defendants agree to production of certain documents in this response, or agree to
   8 production of additional documents in the future, any such documents will be
   9 produced on a rolling basis and subject to these objections and any modifications
  10 agreed upon by the parties.
  11 REQUEST FOR PRODUCTION NO. 13:
  12        Any and all PowerPoint presentations, memoranda, reports, or other
  13 DOCUMENTS provided or presented to investors, potential investors, or other
  14 third parties concerning the use of sales, discounts, markdowns, promotions, or
  15 REFERENCE PRICES in connection with ADVERTISING YOUR PRODUCTS
  16 on YOUR WEBSITE.
  17        Response: Defendants incorporate by reference the General Objections set
  18 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  19 vague, and unduly burdensome including without limitation as to “any and all.”
  20 Defendants object to this Request to the extent that it seeks information related to
  21 Defendants’ business activities outside the United States. Defendants object to this
  22 Request to the extent it calls for the disclosure of information subject to the
  23 attorney-client privilege, the attorney work product doctrine, or any other applicable
  24 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
  25 business and financial information.
  26        Defendants will withhold documents on the basis of their objections to this
  27 request. Subject to and without waiving the foregoing objections, to the extent such
  28 documents exist, Defendants will conduct a reasonable search and produce

                                                20
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 149 of 489 Page ID
                                  #:1512



   1 responsive, non-privileged documents in its possession, custody or control in

   2 response to this Request that are directed to investors and/or third parties and
   3 specifically discuss reference prices in connection with advertising on the U.S.
   4 website. Defendants object to production of email correspondence on the grounds
   5 of overbreadth, oppression and undue burden, and lack of relevance to the limited
   6 class certification discovery authorized by the Court at this time. Due to the sheer
   7 volume of information requested, Defendants agree to meet and confer with Plaintiff
   8 in good faith to discuss whether production of additional documents beyond those
   9 specifically agreed upon in this response is feasible, will avoid undue burden and
  10 hardship on Defendants, and will be proportional to the needs of the case and the
  11 limited class certification discovery authorized by the Court at this time. To the
  12 extent Defendants agree to production of certain documents in this response, or
  13 agree to production of additional documents in the future, any such documents will
  14 be produced on a rolling basis and subject to these objections and any modifications
  15 agreed upon by the parties.
  16 REQUEST FOR PRODUCTION NO. 14:
  17         Any and all DOCUMENTS constituting or reflecting all instances during the
  18 CLASS PERIOD on which any of the merchandise Plaintiff Farid Khan purchased
  19 from YOU sold for the REFERENCE PRICE ADVERTISED to Mr. Khan.
  20         Response: Defendants incorporate by reference the General Objections set
  21 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  22 vague, and unduly burdensome including without limitation as to “any and all.”
  23 Defendants also object to this Request to the extent that it seeks information that is
  24 in the possession of other parties such that it is at least equally accessible to Plaintiff
  25 as it is to Defendants. Defendants object to this Request to the extent it calls for the
  26 disclosure of information subject to the attorney-client privilege, the attorney work
  27 product doctrine, or any other applicable privilege. Defendants object to this
  28 Request insofar as it seeks competitive sensitive business and financial information.

                                                  21
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 150 of 489 Page ID
                                  #:1513



   1        Defendants will withhold documents on the basis of their objections to this
   2 request. Subject to and without waiving the foregoing objections, Defendants refer
   3 Plaintiff to their response to Request Nos. 1-5.
   4 REQUEST FOR PRODUCTION NO. 15:
   5        Any and all DOCUMENTS constituting or reflecting the order
   6 confirmations sent to Plaintiff Farid Khan by e-mail for any of the merchandise
   7 Mr. Khan purchased from YOU.
   8        Response: Defendants incorporate by reference the General Objections set
   9 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  10 vague, and unduly burdensome including without limitation as to “any and all.”
  11 Defendants also object to this Request to the extent that it seeks information that is
  12 already in possession of Plaintiff and is more accessible to Plaintiff than to
  13 Defendants. Defendants object to this Request to the extent it calls for the disclosure
  14 of information subject to the attorney-client privilege, the attorney work product
  15 doctrine, or any other applicable privilege. Defendants object to this Request insofar
  16 as it seeks competitive sensitive business and financial information.
  17        Defendants will withhold documents on the basis of their objections to this
  18 request. Plaintiff is already in possession of emails that Defendants sent to Plaintiff
  19 in connection with purchases he made on the U.S. website. Defendants object to
  20 production of email correspondence on the grounds of overbreadth, oppression and
  21 undue burden, and lack of relevance to the limited class certification discovery
  22 authorized by the Court at this time. To the extent Plaintiff does not already possess
  23 the documents he requests related to Plaintiff’s own orders from the U.S. website,
  24 Defendants agree to meet and confer with Plaintiff in good faith to discuss whether
  25 production of specific documents related to is feasible, will avoid undue burden and
  26 hardship on Defendants, and will be proportional to the needs of the case and the
  27 limited class certification discovery authorized by the Court at this time. To the
  28 extent Defendants agree to production of additional documents in the future, any

                                                22
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 151 of 489 Page ID
                                  #:1514



   1 such documents will be produced on a rolling basis and subject to these objections

   2 and any modifications agreed upon by the parties.
   3 REQUEST FOR PRODUCTION NO. 16:
   4         Any and all DOCUMENTS constituting or reflecting the shipping
   5 confirmations sent to Plaintiff Farid Khan by e-mail for any of the merchandise
   6 Mr. Khan purchased from YOU.
   7         Response: Defendants incorporate by reference the General Objections set
   8 forth herein. Defendants object to this Request on the grounds that it is overly broad,
   9 vague, and unduly burdensome including without limitation as to “any and all.”
  10 Defendants also object to this Request to the extent that it seeks information that is
  11 in the possession of other parties such that it is at least equally accessible to Plaintiff
  12 as it is to Defendants. Defendants object to this Request to the extent it calls for the
  13 disclosure of information subject to the attorney-client privilege, the attorney work
  14 product doctrine, or any other applicable privilege. Defendants object to this
  15 Request insofar as it seeks competitive sensitive business and financial information.
  16         Defendants will withhold documents on the basis of their objections to this
  17 request. Plaintiff is already in possession of emails that Defendants sent to Plaintiff
  18 in connection with purchases he made on the U.S. website. Defendants object to
  19 production of email correspondence on the grounds of overbreadth, oppression and
  20 undue burden, and lack of relevance to the limited class certification discovery
  21 authorized by the Court at this time. To the extent Plaintiff does not already possess
  22 the documents he requests related to Plaintiff’s own orders from the U.S. website,
  23 Defendants agree to meet and confer with Plaintiff in good faith to discuss whether
  24 production of specific documents related to is feasible, will avoid undue burden and
  25 hardship on Defendants, and will be proportional to the needs of the case and the
  26 limited class certification discovery authorized by the Court at this time. To the
  27 extent Defendants agree to production of additional documents in the future, any
  28

                                                  23
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 152 of 489 Page ID
                                  #:1515



   1 such documents will be produced on a rolling basis and subject to these objections

   2 and any modifications agreed upon by the parties.
   3 REQUEST FOR PRODUCTION NO. 17:
   4         Any and all correspondence, e-mails, communications, or other
   5 DOCUMENTS exchanged between YOUR, on the one hand, and Plaintiff Farid
   6 Khan, on the other hand.
   7         Response: Defendants incorporate by reference the General Objections set
   8 forth herein. Defendants object to this Request on the grounds that it is overly broad,
   9 vague, and unduly burdensome including without limitation as to “any and all.”
  10 Defendants also object to this Request to the extent that it seeks information that is
  11 in the possession of other parties such that it is at least equally accessible to Plaintiff
  12 as it is to Defendants. Defendants object to this Request to the extent it calls for the
  13 disclosure of information subject to the attorney-client privilege, the attorney work
  14 product doctrine, or any other applicable privilege. Defendants object to this
  15 Request insofar as it seeks competitive sensitive business and financial information.
  16         Defendants will withhold documents on the basis of their objections to this
  17 request. Plaintiff is already in possession of emails that Defendants sent to Plaintiff
  18 in connection with purchases he made on the U.S. website. Defendants object to
  19 production of email correspondence on the grounds of overbreadth, oppression and
  20 undue burden, and lack of relevance to the limited class certification discovery
  21 authorized by the Court at this time. To the extent Plaintiff does not already possess
  22 the documents he requests related to Plaintiff’s own orders from the U.S. website,
  23 Defendants agree to meet and confer with Plaintiff in good faith to discuss whether
  24 production of specific documents related to is feasible, will avoid undue burden and
  25 hardship on Defendants, and will be proportional to the needs of the case and the
  26 limited class certification discovery authorized by the Court at this time. To the
  27 extent Defendants agree to production of additional documents in the future, any
  28

                                                  24
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 153 of 489 Page ID
                                  #:1516



   1 such documents will be produced on a rolling basis and subject to these objections

   2 and any modifications agreed upon by the parties.
   3 REQUEST FOR PRODUCTION NO. 18:
   4         Any and all information and DOCUMENTS generated and retained by
   5 YOU, relating to the sale made to Plaintiff Farid Khan reflected in the operative
   6 complaint.
   7         Response: Defendants incorporate by reference the General Objections set
   8 forth herein. Defendants object to this Request on the grounds that it is overly broad,
   9 vague, and unduly burdensome including without limitation as to “any and all.”
  10 Defendants also object to this Request to the extent that it seeks information that is
  11 in the possession of other parties such that it is at least equally accessible to Plaintiff
  12 as it is to Defendants. Defendants object to this Request to the extent it calls for the
  13 disclosure of information subject to the attorney-client privilege, the attorney work
  14 product doctrine, or any other applicable privilege. Defendants object to this
  15 Request insofar as it seeks competitive sensitive business and financial information.
  16         Defendants will withhold documents on the basis of their objections to this
  17 request. Plaintiff is already in possession of emails that Defendants sent to Plaintiff
  18 in connection with purchases he made on the U.S. website. Defendants object to
  19 production of email correspondence on the grounds of overbreadth, oppression and
  20 undue burden, and lack of relevance to the limited class certification discovery
  21 authorized by the Court at this time. To the extent Plaintiff does not already possess
  22 the documents he requests related to Plaintiff’s own orders from the U.S. website,
  23 Defendants agree to meet and confer with Plaintiff in good faith to discuss whether
  24 production of specific documents related to is feasible, will avoid undue burden and
  25 hardship on Defendants, and will be proportional to the needs of the case and the
  26 limited class certification discovery authorized by the Court at this time. To the
  27 extent Defendants agree to production of additional documents in the future, any
  28

                                                  25
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 154 of 489 Page ID
                                  #:1517



   1 such documents will be produced on a rolling basis and subject to these objections

   2 and any modifications agreed upon by the parties.
   3 REQUEST FOR PRODUCTION NO. 19:
   4        Any and all organizational charts of all departments, divisions, units, and
   5 teams within YOUR company during the CLASS PERIOD.
   6        Response: Defendants incorporate by reference the General Objections set
   7 forth herein. Defendants object to this Request on the grounds that it is overly broad,
   8 vague, and unduly burdensome, including without limitation as to “any and all.”
   9 Defendants object to this Request to the extent that it seeks information related to
  10 Defendants’ business activities outside the United States. Defendants object to this
  11 Request to the extent it calls for the disclosure of information subject to the
  12 attorney-client privilege, the attorney work product doctrine, or any other applicable
  13 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
  14 business and financial information. Defendants also object to this Request as
  15 overbroad, unduly burdensome, and wholly irrelevant to the certification of
  16 Plaintiff’s putative class.
  17        Defendants will withhold documents on the basis of their objections to this
  18 request. Subject to and without waiving the foregoing objections, see Defendants’
  19 Initial Disclosure Responses served January 29, 2021 for a list of persons with
  20 knowledge related to this matter.
  21 REQUEST FOR PRODUCTION NO. 20:
  22        Any and all directories or listings of all of YOUR officers, directors, and
  23 employees by name, title, and location applicable during the CLASS PERIOD.
  24 For each person, please also identify the department, division, unit, and/or team of
  25 which they are part.
  26        Response: Defendants incorporate by reference the General Objections set
  27 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  28 vague, and unduly burdensome including without limitation as to “any and all.”

                                                26
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 155 of 489 Page ID
                                  #:1518



   1 Defendants object to this Request to the extent that it seeks information related to

   2 Defendants’ business activities outside the United States. Defendants object to this
   3 Request to the extent it calls for the disclosure of information subject to the
   4 attorney-client privilege, the attorney work product doctrine, or any other applicable
   5 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
   6 business and financial information. Defendants also object to this Request as
   7 overbroad, unduly burdensome, and wholly irrelevant to the certification of
   8 Plaintiff’s putative class.
   9        Defendants will withhold documents on the basis of their objections to this
  10 request. Subject to and without waiving the foregoing objections, see Defendants’
  11 Initial Disclosure Responses served January 29, 2021 for a list of persons with
  12 knowledge related to this matter.
  13 REQUEST FOR PRODUCTION NO. 21:
  14        Any and all memoranda, reports, presentations, analyses, training materials,
  15 e-mails, correspondence, or other DOCUMENTS constituting, reflecting, or
  16 relating to YOUR policies and procedures concerning REFERENCE PRICES
  17 ADVERTISED for YOUR PRODUCTS on YOUR WEBSITE during the CLASS
  18 PERIOD.
  19        Response: Defendants incorporate by reference the General Objections set
  20 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  21 vague, and unduly burdensome including without limitation as to “any and all.”
  22 Defendants object to this Request to the extent that it seeks information related to
  23 Defendants’ business activities outside the United States. Defendants object to this
  24 Request to the extent it calls for the disclosure of information subject to the
  25 attorney-client privilege, the attorney work product doctrine, or any other applicable
  26 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
  27 business and financial information. To the extent this Request seeks information
  28

                                                27
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 156 of 489 Page ID
                                  #:1519



   1 contained in email correspondence, Defendants object to this Request as overly

   2 broad and unduly burdensome.
   3        Defendants will withhold documents on the basis of their objections to this
   4 request. Subject to and without waiving the foregoing objections, to the extent such
   5 documents exist, Defendants will agree to produce responsive, non-privileged
   6 documents in its possession, custody or control constituting internal and third-party
   7 reports, analyses, and presentations concerning internal or competitor data on styles,
   8 internal or competitor data on pricing, or reference prices and advertising for
   9 Boohoo related brands. Defendants object to production of email correspondence
  10 on the grounds of overbreadth, oppression and undue burden, and lack of relevance
  11 to the limited class certification discovery authorized by the Court at this time. Due
  12 to the sheer volume of information requested, Defendants agree to meet and confer
  13 with Plaintiff in good faith to discuss whether production of additional documents
  14 beyond those specifically agreed upon in this response is feasible, will avoid undue
  15 burden and hardship on Defendants, and will be proportional to the needs of the case
  16 and the limited class certification discovery authorized by the Court at this time. To
  17 the extent Defendants agree to production of certain documents in this response, or
  18 agree to production of additional documents in the future, any such documents will
  19 be produced on a rolling basis and subject to these objections and any modifications
  20 agreed upon by the parties.
  21 REQUEST FOR PRODUCTION NO. 22:
  22        Any and all memoranda, reports, presentations, analyses, training materials,
  23 e-mails, correspondence, or other DOCUMENTS constituting, reflecting, or
  24 relating to YOUR policies and procedures concerning the offering of sales,
  25 markdowns, discounts, or promotions for YOUR PRODUCTS on YOUR
  26 WEBSITE during the CLASS PERIOD.
  27        Response: Defendants incorporate by reference the General Objections set
  28 forth herein. Defendants object to this Request on the grounds that it is overly broad,

                                                28
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 157 of 489 Page ID
                                  #:1520



   1 vague, and unduly burdensome including without limitation as to “any and all.”

   2 Defendants object to this Request to the extent that it seeks information related to
   3 Defendants’ business activities outside the United States. Defendants object to this
   4 Request to the extent it calls for the disclosure of information subject to the
   5 attorney-client privilege, the attorney work product doctrine, or any other applicable
   6 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
   7 business and financial information. To the extent this Request seeks information
   8 contained in email correspondence, Defendants object to this Request as overly
   9 broad and unduly burdensome.
  10        Defendants will withhold documents on the basis of their objections to this
  11 request. Subject to and without waiving the foregoing objections, to the extent such
  12 documents exist, Defendants will agree to produce responsive, non-privileged
  13 documents in its possession, custody or control constituting internal and third-party
  14 reports, analyses, and presentations concerning internal or competitor data on styles,
  15 internal or competitor data on pricing, or reference prices and advertising for
  16 Boohoo related brands. Defendants object to production of email correspondence
  17 on the grounds of overbreadth, oppression and undue burden, and lack of relevance
  18 to the limited class certification discovery authorized by the Court at this time. Due
  19 to the sheer volume of information requested, Defendants agree to meet and confer
  20 with Plaintiff in good faith to discuss whether production of additional documents
  21 beyond those specifically agreed upon in this response is feasible, will avoid undue
  22 burden and hardship on Defendants, and will be proportional to the needs of the case
  23 and the limited class certification discovery authorized by the Court at this time. To
  24 the extent Defendants agree to production of certain documents in this response, or
  25 agree to production of additional documents in the future, any such documents will
  26 be produced on a rolling basis and subject to these objections and any modifications
  27 agreed upon by the parties.
  28

                                                29
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 158 of 489 Page ID
                                  #:1521



   1 REQUEST FOR PRODUCTION NO. 23:

   2        Any and all internal memoranda, correspondence, e-mails, social media
   3 messages, or other DOCUMENTS exchanged between or amongst YOUR officers,
   4 directors, employees, contractors, or agents relating to (a) REFERENCE PRICES
   5 ADVERTISED on YOUR WEBSITE during the CLASS PERIOD, or (b) the use
   6 of sales, discounts, markdowns, or promotions in connection with ADVERTISING
   7 YOUR PRODUCTS on YOUR WEBSITE during the CLASS PERIOD.
   8        Response: Defendants incorporate by reference the General Objections set
   9 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  10 vague, and unduly burdensome, including without limitation as to “any and all.”
  11 Defendants object to this Request to the extent that it seeks information related to
  12 Defendants’ business activities outside the United States. Defendants object to this
  13 Request to the extent it calls for the disclosure of information subject to the
  14 attorney-client privilege, the attorney work product doctrine, or any other applicable
  15 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
  16 business and financial information. To the extent this Request seeks information
  17 contained in email correspondence, Defendants object to this Request as overly
  18 broad and unduly burdensome.
  19        Defendants will withhold documents on the basis of their objections to this
  20 request. Defendants object to production of email correspondence on the grounds of
  21 overbreadth, oppression and undue burden, and lack of relevance to the limited class
  22 certification discovery authorized by the Court at this time. Due to the sheer volume
  23 of information requested, Defendants agree to meet and confer with Plaintiff in good
  24 faith to discuss whether production of documents responsive to this Request is
  25 feasible, will avoid undue burden and hardship on Defendants, and will be
  26 proportional to the needs of the case and the limited class certification discovery
  27 authorized by the Court at this time. To the extent Defendants agree to production
  28 of additional documents in the future, any such documents will be produced on a

                                                30
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 159 of 489 Page ID
                                  #:1522



   1 rolling basis and subject to these objections and any modifications agreed upon by

   2 the parties.
   3 REQUEST FOR PRODUCTION NO. 24:
   4        Any and all memoranda, correspondence, e-mails, social media messages, or
   5 other DOCUMENTS exchanged between any of YOUR officers, directors,
   6 employees, contractors, or agents, on the one hand, and any other person, whether
   7 within or outside your organization, on the other hand, relating to (a)
   8 REFERENCE PRICES ADVERTISED on YOUR WEBSITE during the CLASS
   9 PERIOD, or (b) the use of sales, discounts, markdowns, or promotions in
  10 connection with ADVERTISING YOUR PRODUCTS on YOUR WEBSITE
  11 during the CLASS PERIOD.
  12        Response: Defendants incorporate by reference the General Objections set
  13 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  14 vague, and unduly burdensome including without limitation as to “any and all.”
  15 Defendants object to this Request to the extent that it seeks information related to
  16 Defendants’ business activities outside the United States. Defendants object to this
  17 Request to the extent it calls for the disclosure of information subject to the
  18 attorney-client privilege, the attorney work product doctrine, or any other applicable
  19 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
  20 business and financial information. To the extent this Request seeks information
  21 contained in email correspondence, Defendants object to this Request as overly
  22 broad and unduly burdensome.
  23        Defendants will withhold documents on the basis of their objections to this
  24 request. Defendants object to production of email correspondence on the grounds of
  25 overbreadth, oppression and undue burden, and lack of relevance to the limited class
  26 certification discovery authorized by the Court at this time. Due to the sheer volume
  27 of information requested, Defendants agree to meet and confer with Plaintiff in good
  28 faith to discuss whether production of documents responsive to this Request is

                                                31
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 160 of 489 Page ID
                                  #:1523



   1 feasible, will avoid undue burden and hardship on Defendants, and will be

   2 proportional to the needs of the case and the limited class certification discovery
   3 authorized by the Court at this time. To the extent Defendants agree to production
   4 of additional documents in the future, any such documents will be produced on a
   5 rolling basis and subject to these objections and any modifications agreed upon by
   6 the parties.
   7 REQUEST FOR PRODUCTION NO. 25:
   8        Any and all memoranda, correspondence, e-mails, social media messages, or
   9 other DOCUMENTS exchanged between Mahmud Kamani, on the one hand, and
  10 any other person on the other hand, relating to (a) REFERENCE PRICES
  11 ADVERTISED on YOUR WEBSITE during the CLASS PERIOD, or (b) the use
  12 of sales, discounts, markdowns, or promotions in connection with ADVERTISING
  13 YOUR PRODUCTS on YOUR WEBSITE during the CLASS PERIOD.
  14        Response: Defendants incorporate by reference the General Objections set
  15 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  16 vague, and unduly burdensome, including without limitation as to “any and all.”
  17 Defendants object to this Request to the extent that it seeks information related to
  18 Defendants’ business activities outside the United States. Defendants object to this
  19 Request to the extent it calls for the disclosure of information subject to the
  20 attorney-client privilege, the attorney work product doctrine, or any other applicable
  21 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
  22 business and financial information. To the extent this Request seeks information
  23 contained in email correspondence, Defendants object to this Request as overly
  24 broad and unduly burdensome.
  25        Defendants will withhold documents on the basis of their objections to this
  26 request. Defendants object to production of email correspondence on the grounds of
  27 overbreadth, oppression and undue burden, and lack of relevance to the limited class
  28 certification discovery authorized by the Court at this time. Due to the sheer volume

                                                32
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 161 of 489 Page ID
                                  #:1524



   1 of information requested, Defendants agree to meet and confer with Plaintiff in good

   2 faith to discuss whether production of documents responsive to this Request is
   3 feasible, will avoid undue burden and hardship on Defendants, and will be
   4 proportional to the needs of the case and the limited class certification discovery
   5 authorized by the Court at this time. To the extent Defendants agree to production
   6 of additional documents in the future, any such documents will be produced on a
   7 rolling basis and subject to these objections and any modifications agreed upon by
   8 the parties.
   9 REQUEST FOR PRODUCTION NO. 26:
  10        Any and all memoranda, correspondence, e-mails, social media messages, or
  11 other DOCUMENTS exchanged between Carol Kane, on the one hand, and any
  12 other person on the other hand, relating to (a) REFERENCE PRICES
  13 ADVERTISED on YOUR WEBSITE during the CLASS PERIOD, or (b) the use
  14 of sales, discounts, markdowns, or promotions in connection with ADVERTISING
  15 YOUR PRODUCTS on YOUR WEBSITE during the CLASS PERIOD.
  16        Response: Defendants incorporate by reference the General Objections set
  17 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  18 vague, and unduly burdensome as including without limitation to “any and all.”
  19 Defendants object to this Request to the extent that it seeks information related to
  20 Defendants’ business activities outside the United States. Defendants object to this
  21 Request to the extent it calls for the disclosure of information subject to the
  22 attorney-client privilege, the attorney work product doctrine, or any other applicable
  23 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
  24 business and financial information. To the extent this Request seeks information
  25 contained in email correspondence, Defendants object to this Request as overly
  26 broad and unduly burdensome.
  27        Defendants will withhold documents on the basis of their objections to this
  28 request. Defendants object to production of email correspondence on the grounds of

                                                33
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 162 of 489 Page ID
                                  #:1525



   1 overbreadth, oppression and undue burden, and lack of relevance to the limited class

   2 certification discovery authorized by the Court at this time. Due to the sheer volume
   3 of information requested, Defendants agree to meet and confer with Plaintiff in good
   4 faith to discuss whether production of documents responsive to this Request is
   5 feasible, will avoid undue burden and hardship on Defendants, and will be
   6 proportional to the needs of the case and the limited class certification discovery
   7 authorized by the Court at this time. To the extent Defendants agree to production
   8 of additional documents in the future, any such documents will be produced on a
   9 rolling basis and subject to these objections and any modifications agreed upon by
  10 the parties.
  11 REQUEST FOR PRODUCTION NO. 27:
  12        Any and all memoranda, correspondence, e-mails, social media messages, or
  13 other DOCUMENTS exchanged between Umar Kamani, on the one hand, and any
  14 other person on the other hand, relating to (a) REFERENCE PRICES
  15 ADVERTISED on YOUR WEBSITE during the CLASS PERIOD, or (b) the use
  16 of sales, discounts, markdowns, or promotions in connection with ADVERTISING
  17 YOUR PRODUCTS on YOUR WEBSITE during the CLASS PERIOD.
  18        Response: Defendants incorporate by reference the General Objections set
  19 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  20 vague, and unduly burdensome, including without limitation as to “any and all.”
  21 Defendants object to this Request to the extent that it seeks information related to
  22 Defendants’ business activities outside the United States. Defendants object to this
  23 Request to the extent it calls for the disclosure of information subject to the
  24 attorney-client privilege, the attorney work product doctrine, or any other applicable
  25 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
  26 business and financial information. To the extent this Request seeks information
  27 contained in email correspondence, Defendants object to this Request as overly
  28 broad and unduly burdensome.

                                                34
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 163 of 489 Page ID
                                  #:1526



   1        Defendants will withhold documents on the basis of their objections to this
   2 request. Defendants object to production of email correspondence on the grounds of
   3 overbreadth, oppression and undue burden, and lack of relevance to the limited class
   4 certification discovery authorized by the Court at this time. Due to the sheer volume
   5 of information requested, Defendants agree to meet and confer with Plaintiff in good
   6 faith to discuss whether production of documents responsive to this Request is
   7 feasible, will avoid undue burden and hardship on Defendants, and will be
   8 proportional to the needs of the case and the limited class certification discovery
   9 authorized by the Court at this time. To the extent Defendants agree to production
  10 of additional documents in the future, any such documents will be produced on a
  11 rolling basis and subject to these objections and any modifications agreed upon by
  12 the parties.
  13 REQUEST FOR PRODUCTION NO. 28:
  14        Any and all memoranda, correspondence, e-mails, social media messages, or
  15 other DOCUMENTS exchanged between John Lyttle, on the one hand, and any
  16 other person on the other hand, relating to (a) REFERENCE PRICES
  17 ADVERTISED on YOUR WEBSITE during the CLASS PERIOD, or (b) the use
  18 of sales, discounts, markdowns, or promotions in connection with ADVERTISING
  19 YOUR PRODUCTS on YOUR WEBSITE during the CLASS PERIOD.
  20        Response: Defendants incorporate by reference the General Objections set
  21 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  22 vague, and unduly burdensome, including without limitation as to “any and all.”
  23 Defendants object to this Request to the extent that it seeks information related to
  24 Defendants’ business activities outside the United States. Defendants object to this
  25 Request as improperly compound and containing multiple subparts. Defendants
  26 object to this Request to the extent it calls for the disclosure of information subject
  27 to the attorney-client privilege, the attorney work product doctrine, or any other
  28 applicable privilege. Defendants object to this Request insofar as it seeks

                                                 35
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 164 of 489 Page ID
                                  #:1527



   1 competitive sensitive business and financial information. To the extent this Request

   2 seeks information contained in email correspondence, Defendants object to this
   3 Request as overly broad and unduly burdensome.
   4        Defendants will withhold documents on the basis of their objections to this
   5 request. Defendants object to production of email correspondence on the grounds of
   6 overbreadth, oppression and undue burden, and lack of relevance to the limited class
   7 certification discovery authorized by the Court at this time. Due to the sheer volume
   8 of information requested, Defendants agree to meet and confer with Plaintiff in good
   9 faith to discuss whether production of documents responsive to this Request is
  10 feasible, will avoid undue burden and hardship on Defendants, and will be
  11 proportional to the needs of the case and the limited class certification discovery
  12 authorized by the Court at this time. To the extent Defendants agree to production
  13 of additional documents in the future, any such documents will be produced on a
  14 rolling basis and subject to these objections and any modifications agreed upon by
  15 the parties.
  16 REQUEST FOR PRODUCTION NO. 29:
  17        Any and all memoranda, correspondence, e-mails, social media messages, or
  18 other DOCUMENTS exchanged between Neil Catto, on the one hand, and any
  19 other person on the other hand, relating to (a) REFERENCE PRICES
  20 ADVERTISED on YOUR WEBSITE during the CLASS PERIOD, or (b) the use
  21 of sales, discounts, markdowns, or promotions in connection with ADVERTISING
  22 YOUR PRODUCTS on YOUR WEBSITE during the CLASS PERIOD.
  23        Response: Defendants incorporate by reference the General Objections set
  24 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  25 vague, and unduly burdensome, including without limitation as to “any and all.”
  26 Defendants object to this Request to the extent that it seeks information related to
  27 Defendants’ business activities outside the United States. Defendants object to this
  28 Request as improperly compound and containing multiple subparts. Defendants

                                                36
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 165 of 489 Page ID
                                  #:1528



   1 object to this Request to the extent it calls for the disclosure of information subject

   2 to the attorney-client privilege, the attorney work product doctrine, or any other
   3 applicable privilege. Defendants object to this Request insofar as it seeks
   4 competitive sensitive business and financial information. To the extent this Request
   5 seeks information contained in email correspondence, Defendants object to this
   6 Request as overly broad and unduly burdensome.
   7        Defendants will withhold documents on the basis of their objections to this
   8 request. Defendants object to production of email correspondence on the grounds of
   9 overbreadth, oppression and undue burden, and lack of relevance to the limited class
  10 certification discovery authorized by the Court at this time. Due to the sheer volume
  11 of information requested, Defendants agree to meet and confer with Plaintiff in good
  12 faith to discuss whether production of documents responsive to this Request is
  13 feasible, will avoid undue burden and hardship on Defendants, and will be
  14 proportional to the needs of the case and the limited class certification discovery
  15 authorized by the Court at this time. To the extent Defendants agree to production
  16 of additional documents in the future, any such documents will be produced on a
  17 rolling basis and subject to these objections and any modifications agreed upon by
  18 the parties.
  19 REQUEST FOR PRODUCTION NO. 30:
  20        Any and all e-mail blasts disseminated to YOUR customers, including e-
  21 mail list subscribers, in the United Sates during the CLASS PERIOD, to
  22 ADVERTISE YOUR PRODUCTS, YOUR WEBSITE, or any sales, markdowns,
  23 discounts, or promotions on YOUR WEBSITE.
  24        Response: Defendants incorporate by reference the General Objections set
  25 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  26 vague, and unduly burdensome, including without limitation as to “any and all.”
  27 Defendants object to this Request to the extent it calls for the disclosure of
  28 information subject to the attorney-client privilege, the attorney work product

                                                 37
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 166 of 489 Page ID
                                  #:1529



   1 doctrine, or any other applicable privilege. Defendants object to this Request insofar

   2 as it seeks competitive sensitive business and financial information. Defendants
   3 further object to this Request as it relates to personal information of Defendants’
   4 customers, which is wholly irrelevant to the certification of Plaintiff’s putative class.
   5        Defendants will withhold documents on the basis of their objections to this
   6 request. Subject to and without waiving the foregoing objections, to the extent such
   7 documents exist, Defendants agree to produce responsive, non-privileged documents
   8 in its possession, custody or control consisting of promotional calendars for 2016-
   9 2021 reflecting the historical promotional data for Boohoo related brands, and
  10 advertisements and newsletters sent via e-mail to subscribed customers, to the extent
  11 they are available.
  12 REQUEST FOR PRODUCTION NO. 31:
  13        Any and all e-mails, chat logs, or other written correspondence, and other
  14 DOCUMENTS constituting or reflecting complaints, comments, or feedback from
  15 customers in the United States concerning REFERENCE PRICES ADVERTISED
  16 on YOUR WEBSITE.
  17        Response: Defendants incorporate by reference the General Objections set
  18 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  19 vague, and unduly burdensome, including without limitation as to “any and all.”
  20 Defendants object to this Request to the extent it calls for the disclosure of
  21 information subject to the attorney-client privilege, the attorney work product
  22 doctrine, or any other applicable privilege. Defendants object to this Request insofar
  23 as it seeks competitive sensitive business and financial information. Defendants also
  24 object to this Request as overbroad, unduly burdensome, and not relevant to class
  25 certification discovery. To the extent this Request seeks information contained in
  26 email correspondence, Defendants object to this Request as overly broad and unduly
  27 burdensome.
  28

                                                 38
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 167 of 489 Page ID
                                  #:1530



   1        Defendants will withhold documents on the basis of their objections to this
   2 request. Defendants object to production of email correspondence on the grounds of
   3 overbreadth, oppression and undue burden, and lack of relevance to the limited class
   4 certification discovery authorized by the Court at this time. Due to the sheer volume
   5 of information requested, Defendants agree to meet and confer with Plaintiff in good
   6 faith to discuss whether production of documents responsive to this Request is
   7 feasible, will avoid undue burden and hardship on Defendants, and will be
   8 proportional to the needs of the case and the limited class certification discovery
   9 authorized by the Court at this time. To the extent Defendants agree to production
  10 of additional documents in the future, any such documents will be produced on a
  11 rolling basis and subject to these objections and any modifications agreed upon by
  12 the parties.
  13 REQUEST FOR PRODUCTION NO. 32:
  14        Any and all memoranda, correspondence, e-mails, social media messages, or
  15 other DOCUMENTS exchanged between YOU, on the one hand, and any
  16 customer in the United Sates, on the other hand, relating to REFERENCE PRICES
  17 ADVERTISED on YOUR WEBSITE.
  18        Response: Defendants incorporate by reference the General Objections set
  19 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  20 vague, and unduly burdensome, including without limitation as to “any and all.”
  21 Defendants object to this Request to the extent it calls for the disclosure of
  22 information subject to the attorney-client privilege, the attorney work product
  23 doctrine, or any other applicable privilege. Defendants object to this Request insofar
  24 as it seeks competitive sensitive business and financial information.
  25        Defendants will withhold documents on the basis of their objections to this
  26 request. Defendants object to production of email correspondence on the grounds of
  27 overbreadth, oppression and undue burden, and lack of relevance to the limited class
  28 certification discovery authorized by the Court at this time. Due to the sheer volume

                                                39
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 168 of 489 Page ID
                                  #:1531



   1 of information requested, Defendants agree to meet and confer with Plaintiff in good

   2 faith to discuss whether production of documents responsive to this Request is
   3 feasible, will avoid undue burden and hardship on Defendants, and will be
   4 proportional to the needs of the case and the limited class certification discovery
   5 authorized by the Court at this time. To the extent Defendants agree to production
   6 of additional documents in the future, any such documents will be produced on a
   7 rolling basis and subject to these objections and any modifications agreed upon by
   8 the parties.
   9 REQUEST FOR PRODUCTION NO. 33:
  10        Any and all memoranda, guides, manuals, tutorials, handbooks, or other
  11 DOCUMENTS YOU use to train or educate YOUR employees regarding the use
  12 of REFERENCE PRICES on YOUR WEBSITE during the CLASS PERIOD.
  13        Response: Defendants incorporate by reference the General Objections set
  14 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  15 vague, and unduly burdensome, including without limitation as to “any and all.”
  16 Defendants object to this Request to the extent that it seeks information related to
  17 Defendants’ business activities outside the United States. Defendants object to this
  18 Request to the extent it calls for the disclosure of information subject to the
  19 attorney-client privilege, the attorney work product doctrine, or any other applicable
  20 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
  21 business and financial information. To the extent this Request seeks information
  22 contained in email correspondence, Defendants object to this Request as overly
  23 broad and unduly burdensome.
  24        Defendants will withhold documents on the basis of their objections to this
  25 request. Subject to and without waiving the foregoing objections, to the extent such
  26 documents exist, Defendants will agree to produce responsive, non-privileged
  27 documents in its possession, custody or control constituting internal and third-party
  28 reports, analyses, and presentations concerning internal or competitor data on styles,

                                                40
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 169 of 489 Page ID
                                  #:1532



   1 internal or competitor data on pricing, or reference prices and advertising for

   2 Boohoo related brands. Defendants object to production of email correspondence
   3 on the grounds of overbreadth, oppression and undue burden, and lack of relevance
   4 to the limited class certification discovery authorized by the Court at this time. Due
   5 to the sheer volume of information requested, Defendants agree to meet and confer
   6 with Plaintiff in good faith to discuss whether production of additional documents
   7 beyond those specifically agreed upon in this response is feasible, will avoid undue
   8 burden and hardship on Defendants, and will be proportional to the needs of the case
   9 and the limited class certification discovery authorized by the Court at this time. To
  10 the extent Defendants agree to production of certain documents in this response, or
  11 agree to production of additional documents in the future, any such documents will
  12 be produced on a rolling basis and subject to these objections and any modifications
  13 agreed upon by the parties.
  14 REQUEST FOR PRODUCTION NO. 34:
  15        Any and all memoranda, guides, manuals, tutorials, handbooks, or other
  16 DOCUMENTS YOU use to train or educate YOUR employees regarding the
  17 offering of sales, markdowns, discounts, or promotions on YOUR WEBSITE
  18 during the CLASS PERIOD.
  19        Response: Defendants incorporate by reference the General Objections set
  20 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  21 vague, and unduly burdensome, including without limitation as to “any and all.”
  22 Defendants object to this Request to the extent that it seeks information related to
  23 Defendants’ business activities outside the United States. Defendants object to this
  24 Request to the extent it calls for the disclosure of information subject to the
  25 attorney-client privilege, the attorney work product doctrine, or any other applicable
  26 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
  27 business and financial information. To the extent this Request seeks information
  28

                                                41
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 170 of 489 Page ID
                                  #:1533



   1 contained in email correspondence, Defendants object to this Request as overly

   2 broad and unduly burdensome.
   3        Defendants will withhold documents on the basis of their objections to this
   4 request. Subject to and without waiving the foregoing objections, to the extent such
   5 documents exist, Defendants will agree to produce responsive, non-privileged
   6 documents in its possession, custody or control constituting internal and third-party
   7 reports, analyses, and presentations concerning internal or competitor data on styles,
   8 internal or competitor data on pricing, or reference prices and advertising for
   9 Boohoo related brands. Defendants object to production of email correspondence
  10 on the grounds of overbreadth, oppression and undue burden, and lack of relevance
  11 to the limited class certification discovery authorized by the Court at this time. Due
  12 to the sheer volume of information requested, Defendants agree to meet and confer
  13 with Plaintiff in good faith to discuss whether production of additional documents
  14 beyond those specifically agreed upon in this response is feasible, will avoid undue
  15 burden and hardship on Defendants, and will be proportional to the needs of the case
  16 and the limited class certification discovery authorized by the Court at this time. To
  17 the extent Defendants agree to production of certain documents in this response, or
  18 agree to production of additional documents in the future, any such documents will
  19 be produced on a rolling basis and subject to these objections and any modifications
  20 agreed upon by the parties.
  21 REQUEST FOR PRODUCTION NO. 35:
  22        Any and all DOCUMENTS relating to YOUR operations in the State of
  23 California during the CLASS PERIOD, including, without limitation, employees,
  24 independent contractors, social media influencers, models, celebrities, offices,
  25 distribution and storage facilities, manufacturing facilities, facilities and personnel
  26 used to design YOUR PRODUCTS, facilities and personnel used to create
  27 marketing materials for YOUR PRODUCTS, all forms of marketing,
  28 ADVERTISING, and promotion conducted in California, information technology

                                                 42
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 171 of 489 Page ID
                                  #:1534



   1 infrastructure, property owned in California, and any other activity in California

   2 related to marketing, ADVERTISING, sales or operation of the WEBSITE.
   3        Response: Defendants incorporate by reference the General Objections set
   4 forth herein. Defendants object to this Request on the grounds that it is overly broad,
   5 vague, and unduly burdensome, including without limitation as to “any and all.”
   6 Defendants object to this Request to the extent that it seeks information related to
   7 Defendants’ business activities outside the United States. Defendants object to this
   8 Request to the extent it calls for the disclosure of information subject to the
   9 attorney-client privilege, the attorney work product doctrine, or any other applicable
  10 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
  11 business and financial information.
  12        Defendants will withhold documents on the basis of their objections to this
  13 request.   This Request for any and all documents relating to Defendants’ California
  14 operations, without limitation, is grossly overbroad, unduly burdensome, oppressive
  15 and harassing.
  16 REQUEST FOR PRODUCTION NO. 36:
  17        Any and all DOCUMENTS sufficient to identify by name, address,
  18 telephone number, and e-mail address each person who purchased any of YOUR
  19 products during the CLASS PERIOD.
  20        Response: Defendants incorporate by reference the General Objections set
  21 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  22 vague, and unduly burdensome, including without limitation as to “any and all.”
  23 Defendants object to this Request to the extent it calls for the disclosure of
  24 information subject to the attorney-client privilege, the attorney work product
  25 doctrine, or any other applicable privilege. Defendants object to this Request insofar
  26 as it seeks competitive sensitive business and financial information. Defendants
  27 further object to this Request to the extent it seeks highly personal information of
  28

                                                43
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 172 of 489 Page ID
                                  #:1535



   1 Defendants’ customers, which is wholly irrelevant to the certification of Plaintiff’s

   2 putative class.
   3        Defendants will withhold documents on the basis of their objections to this
   4 request. Subject to and without waiving the foregoing, Defendants refer Plaintiff to
   5 its response to Request Nos. 1-5 and the sales data Defendants have agreed to
   6 produce.
   7 REQUEST FOR PRODUCTION NO. 37:
   8        Any and all DOCUMENTS referencing any memoranda, studies, analyses,
   9 surveys, focus groups, reports, or other assessments of any kind whatsoever YOU
  10 performed regarding prices at which products comparable to YOUR PRODUCTS
  11 were sold by other companies, including which specific other companies’ products
  12 in the marketplace were comparable to which specific PRODUCTS sold by YOU.
  13        Response: Defendants incorporate by reference the General Objections set
  14 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  15 vague, and unduly burdensome, including without limitation as to “any and all.”
  16 Defendants object to this Request to the extent that it seeks information related to
  17 Defendants’ business activities outside the United States. Defendants object to this
  18 Request to the extent it calls for the disclosure of information subject to the
  19 attorney-client privilege, the attorney work product doctrine, or any other applicable
  20 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
  21 business and financial information. To the extent this Request seeks information
  22 contained in email correspondence, Defendants object to this Request as overly
  23 broad and unduly burdensome.
  24        Defendants will withhold documents on the basis of their objections to this
  25 request. Subject to and without waiving the foregoing objections, to the extent such
  26 documents exist, Defendants will agree to produce responsive, non-privileged
  27 documents in its possession, custody or control constituting internal and third-party
  28 reports, analyses, and presentations concerning internal or competitor data on styles,

                                                44
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 173 of 489 Page ID
                                  #:1536



   1 internal or competitor data on pricing, or reference prices and advertising for

   2 Boohoo related brands. Defendants object to production of email correspondence
   3 on the grounds of overbreadth, oppression and undue burden, and lack of relevance
   4 to the limited class certification discovery authorized by the Court at this time. Due
   5 to the sheer volume of information requested, Defendants agree to meet and confer
   6 with Plaintiff in good faith to discuss whether production of additional documents
   7 beyond those specifically agreed upon in this response is feasible, will avoid undue
   8 burden and hardship on Defendants, and will be proportional to the needs of the case
   9 and the limited class certification discovery authorized by the Court at this time. To
  10 the extent Defendants agree to production of certain documents in this response, or
  11 agree to production of additional documents in the future, any such documents will
  12 be produced on a rolling basis and subject to these objections and any modifications
  13 agreed upon by the parties.
  14
  15 DATED: February 4, 2021             EVERSHEDS SUTHERLAND (US) LLP
  16
  17                                      By /s/ Ian S. Shelton
  18                                         Ian S. Shelton

  19                                           Attorneys for Defendants Boohoo.com
  20
                                               USA Inc., Boohoo.com UK Limited and
                                               Boohoo Group PLC
  21
  22
  23
  24
  25
  26
  27
  28

                                                45
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 174 of 489 Page ID
                                  #:1537




       EXHIBIT 12
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 175 of 489 Page ID
                                  #:1538



   1 EVERSHEDS SUTHERLAND (US) LLP
       Ian S. Shelton (SBN 264863)
   2 ianshelton@eversheds-sutherland.com
       500 Capitol Mall, Suite 1750
   3 Sacramento, CA 95814

   4 Telephone: (916) 844-2965
       Facsimile: (916) 241-0501
   5
       EVERSHEDS SUTHERLAND (US) LLP           ASHBY LAW FIRM PC
   6   Ronald W. Zdrojeski (admitted PHV)      Joseph R. Ashby (SBN 248579)
       ronzdrojeski@eversheds-sutherland.com   joseph@ashbylawfirm.com
   7   1114 6th Avenue, 40th Floor             1055 West Seventh Street, 33rd Floor
       New York, NY 10036                      Los Angeles, CA 90017
   8   Telephone: (212) 389-5000               Telephone: (213) 393-6235
       Facsimile: (212) 389-5099               Facsimile: (213) 429-0976
   9

  10 Attorneys for Defendants

  11
                                UNITED STATES DISTRICT COURT
  12
                            CENTRAL DISTRICT OF CALIFORNIA
  13
     FARID KHAN, an individual, on behalf      NO. 2:20-cv-03332-GW-JEM
  14 of himself and all others similarly
     situated,
  15
                                               Consolidated for Pretrial Purposes with:
                   Plaintiff,                  NO. 2:20-cv-04658-GW-JEM
  16                                           NO. 2:20-cv-04659-GW-JEM
             vs.
  17
     BOOHOO.COM USA INC. a Delaware            DEFENDANTS’ CONSOLIDATED
  18 corporation, BOOHOO.COM UK                OBJECTIONS AND RESPONSES TO
     LIMITED, a United Kingdom private
  19 limited company, BOOHOO GROUP             PLAINTIFF FARID KHAN’S
     PLC, a Jersey public limited company ,    REQUESTS FOR ADMISSION TO
  20 and DOES 1-100, inclusive,                DEFENDANTS BOOHOO.COM USA
  21               Defendants.                 INC., BOOHOO.COM UK LIMITED,
                                               AND, BOOHOO GROUP PLC, SET
  22                                           ONE
  23
                                               The Honorable George H. Wu
  24

  25                                           Courtroom: 9D
                                               Address:   U.S. Courthouse
  26                                                      350 W. First Street
  27                                                      Los Angeles, CA 90012

  28
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 176 of 489 Page ID
                                  #:1539



   1 PROPOUNDING PARTY:                 FARID KHAN
   2 RESPONDING PARTY:                  BOOHOO.COM USA INC., BOOHOO.COM UK
                                        LIMITED, AND BOOHOO GROUP PLC
   3
       SET NO.:                         ONE
   4
             Defendants Boohoo.com USA Inc., Boohoo.com UK Limited, and Boohoo
   5
       Group PLC hereby respond to Plaintiff Farid Khan’s Requests for Admission, Set
   6
       One pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure.
   7
                                   GENERAL OBJECTIONS
   8
             Defendants hereby incorporate the following General Objections into each
   9
       and every response to Plaintiff’s Requests below. These General Objections are
  10
       neither waived nor limited by Defendants’ specific responses.
  11
             1.     Defendants object to these Requests, including the Definitions, to the
  12
       extent they purport to impose duties and obligations beyond those required by the
  13
       Federal Rules of Civil Procedure, the Court’s instructions, and any other applicable
  14
       laws, rules or orders.
  15
             2.     Defendants object to each and every Request to the extent that it seeks
  16
       information, documents, and/or other things protected from disclosure by the
  17
       attorney-client privilege, the work product doctrine, the common interest privilege,
  18
       or any other applicable privilege. Any specific objections stated below on the
  19
       grounds of attorney-client privilege and/or work product doctrine in no way limit
  20
       this general objection. Nothing contained in this response is intended to be nor
  21
       should be considered a waiver of any attorney-client privilege, work product
  22
       protection, trade secret privilege, the right of privacy, or any other applicable
  23
       privilege or doctrine, and to the extent that any Request may be construed as calling
  24
       for disclosure of information, documents, and/or other things protected by such
  25
       privileges or doctrines, a continuing objection to each and every such Request is
  26
       hereby incorporated. Any inadvertent disclosure by Defendants of such information
  27
       shall not be deemed a waiver of any such privileges, doctrines, or protections.
  28


                                                   2
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 177 of 489 Page ID
                                  #:1540



   1         3.    Defendants object to these Requests to the extent they seek information
   2 that is not relevant to the subject matter of this case, reasonably calculated to lead to
   3 the discovery of admissible evidence, or proportionate to the needs of the case.
   4         4.    Defendants object to these Requests, including the Definitions, to the
   5 extent they seek documents, communications, and/or information that does not exist,
   6 that is already in Plaintiff’s possession or control, or that is as accessible to Plaintiff
   7 as it is to Defendants.
   8         5.    Defendants object to these Requests, including the Definitions, to the
   9 extent they are vague or ambiguous or contain terms or phrases that are undefined
  10 and subject to varying interpretations or meanings and may, therefore, make
  11 responses misleading or incorrect
  12         6.     Defendants object to the definition of “advertise” or any variations
  13 of the term as vague and ambiguous, overbroad, not relevant to any party’s claims
  14 or defenses, not reasonably calculated to lead to the discovery of admissible
  15 evidence, and making the burden or expense of discovery outweigh its likely
  16 benefit.
  17         7.     Defendants object to the definitions of “product” or “products” as
  18 vague and ambiguous, overbroad, not relevant to any party’s claims or defenses,
  19 not reasonably calculated to lead to the discovery of admissible evidence, and
  20 making the burden or expense of discovery outweigh its likely benefit.
  21         8.     Defendants object to the definition of “reference price” as vague and
  22 ambiguous, overbroad, not relevant to any party’s claims or defenses, not
  23 reasonably calculated to lead to the discovery of admissible evidence, and making
  24 the burden or expense of discovery outweigh its likely benefit. To the extent that
  25 the term “reference price” is defined as “products on your website that is
  26 represented to consumers as being substantially marked down” Defendants object
  27 because “substantially marked down” is a legal conclusion that has not yet been
  28 reached in this case, and Defendants expressly reserve the right to challenged he

                                                   3
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 178 of 489 Page ID
                                  #:1541



   1 alleged reference price. To the extent that the term “reference price” is attempted

   2 to be defined by use of an exemplar purporting to be a screen shot of Defendants’
   3 website,     Defendants object to the use this photograph because it is
   4 unauthenticated.
   5        9.      Defendants object to the definition of “website” as vague and
   6 ambiguous, overbroad, not relevant to any party’s claims or defenses, not
   7 reasonably calculated to lead to the discovery of admissible evidence, and making
   8 the burden or expense of discovery outweigh its likely benefit
   9        10.    Defendants object to the expansive definitions of “You” and “Your” to
  10 the extent these definitions include counsel for Defendants, which may implicate the
  11 attorney-client privilege and/or attorney-work product doctrines. Defendants further
  12 object to these definitions to the extent such a definition would purport to require
  13 Defendants to produce documents or things that are not within its possession
  14 custody or control, and to the extent such a definition renders a request overbroad,
  15 not relevant to any party’s claims or defenses, not reasonably calculated to lead to
  16 the discovery of admissible evidence, and making the burden or expense of such
  17 discovery outweigh its likely benefit.
  18        11.    Defendants object to the extent these Requests go beyond discovery
  19 warranted at the class certification stage. Discovery related to the merits of the case
  20 is not permitted at this time, and to the extent these Requests are irrelevant to the
  21 certification of Plaintiff’s putative class, Defendants object and will withhold
  22 documents accordingly.
  23      OBJECTIONS AND REPONSES TO REQUESTS FOR ADMISSION
  24 REQUEST FOR ADMISSION NO. 1:
  25        Admit that less than ten (10) percent of the total dollar amount of YOUR
  26 sales of PRODUCTS on YOUR WEBSITE in the United States during the CLASS
  27 PERIOD were of sales of PRODUCTS that sold at the REFERENCE PRICE for
  28 the PRODUCT.

                                                 4
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 179 of 489 Page ID
                                  #:1542



   1        Response: Defendants incorporate by reference the General Objections set
   2 forth herein. Defendants object to this Request to the extent it calls for the disclosure
   3 of information subject to the attorney-client privilege, the attorney work product
   4 doctrine, or any other applicable privilege.
   5        Defendants object to this Request to the extent it calls for the disclosure of
   6 product information that is not saved and/or tracked in Defendants’ computer
   7 systems and/or databases.
   8        Defendants object to this Request as vague and ambiguous as to the terms
   9 “less than ten (10) percent of the total dollar amount.”
  10        Defendants object to this Request as oppressive and unduly burdensome, in
  11 that the answer to this Request may be determined by examining, auditing,
  12 compiling, abstracting, or summarizing Defendants’ business records (including
  13 electronically stored information), and the burden of deriving or ascertaining the
  14 answer will be substantially the same for either party. Subject to and without
  15 waiving the foregoing objections, Defendants will produce the United States sales
  16 data for Boohoo related brands with pricing information from March 28, 2016 to
  17 present. Such data will include the geographic location of the customer (by state) to
  18 the extent that information is available. Plaintiff and/or his experts should bear the
  19 burden and expense of processing and manipulating this voluminous data and
  20 performing the complex mathematical calculations identified in this Request.
  21        Defendants object to this Request as oppressive and unduly burdensome, in
  22 that the information requested is not maintained in the regular course of business
  23 and is not readily identifiable.
  24        Defendants object to this Request as oppressive and unduly burdensome, in
  25 that the Request asks Defendants to perform complex mathematical calculations
  26 with respect to millions of individual sales transactions over a four year period. For
  27
  28

                                                 5
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 180 of 489 Page ID
                                  #:1543



   1 example, PrettyLittleThing had in excess of 16.8 million sales transactions1 in the

   2 United States in the year 2020 alone, as reflected in the following chart:
   3 Spreadsheet Date     Number of Transactions
     2020.01.13           438,371
   4 2020.01.27           456,684
     2020.02.10           511,449
   5 2020.02.24           639,779
   6 2020.03.09           441,575
     2020.03.23           399,400
   7 2020.04.06           611,562
     2020.04.20           658,545
   8 2020.05.04           707,042
     2020.05.18           778,669
   9 2020.06.01           702,927
     2020.06.15           851,485
  10 2020.06.29           803,006
     2020.07.13           722,407
  11 2020.07.27           709,588
     2020.08.10           688,398
  12
     2020.08.24           626,181
  13 2020.09.07           762,205
     2020.09.21           780,944
  14 2020.10.05           709,965
     2020.10.19           584,014
  15 2020.11.02           521,696
     2020.11.16           750,449
  16 2020.11.30           843,799
     2020.12.14           526,220
  17 2020.12.28           593,360
     TOTAL                16,819,720
  18
  19
  20 Boohoo and Nasty Gal similarly had millions of sales transactions during the four
  21 year period, including in excess of 36 million transactions for Boohoo and 12
  22 million transactions for Nasty Gal. Defendants object to incurring the burden and
  23 expense of processing and manipulating this voluminous data and performing the
  24 complex mathematical calculations identified in this Request.
  25
  26
          1
  27       The tally of sales transactions refers to each individual product sold, even if
       multiple products are purchased by the same customer at the same time.
  28

                                                   6
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 181 of 489 Page ID
                                  #:1544



   1        Defendants object to this Request as calling for an expert opinion and
   2 assistance both as to the appropriate manner of processing and manipulating this
   3 voluminous data and performing the complex mathematical calculations identified
   4 in this Request.
   5 REQUEST FOR ADMISSION NO. 2:
   6        Admit that less than ten (10) percent of the total dollar amount of YOUR
   7 sales of PRODUCTS on YOUR WEBSITE in California during the CLASS
   8 PERIOD were of sales of PRODUCTS that sold at the REFERENCE PRICE for
   9 the PRODUCT.
  10        Response: Defendants incorporate by reference the General Objections set
  11 forth herein. Defendants object to this Request to the extent it calls for the disclosure
  12 of information subject to the attorney-client privilege, the attorney work product
  13 doctrine, or any other applicable privilege.
  14        Defendants object to this Request to the extent it calls for the disclosure of
  15 product information that is not saved and/or tracked in Defendants’ computer
  16 systems and/or databases.
  17        Defendants object to this Request as vague and ambiguous as to the terms
  18 “less than ten (10) percent of the total dollar amount.”
  19        Defendants object to this Request as oppressive and unduly burdensome, in
  20 that the answer to this Request may be determined by examining, auditing,
  21 compiling, abstracting, or summarizing Defendants’ business records (including
  22 electronically stored information), and the burden of deriving or ascertaining the
  23 answer will be substantially the same for either party. Subject to and without
  24 waiving the foregoing objections, Defendants will produce the United States sales
  25 data for Boohoo related brands with pricing information from March 28, 2016 to
  26 present. Such data will include the geographic location of the customer (by state) to
  27 the extent that information is available. Plaintiff and/or his experts should bear the
  28

                                                 7
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 182 of 489 Page ID
                                  #:1545



   1 burden and expense of processing and manipulating this voluminous data and

   2 performing the complex mathematical calculations identified in this Request.
   3        Defendants object to this Request as oppressive and unduly burdensome, in
   4 that the information requested is not maintained in the regular course of business
   5 and is not readily identifiable.
   6        Defendants object to this Request as oppressive and unduly burdensome, in
   7 that the Request asks Defendants to perform complex mathematical calculations
   8 with respect to millions of individual sales transactions over a four year period. For
   9 example, PrettyLittleThing had in excess of 16.8 million sales transactions in the
  10 United States in the year 2020 alone, as reflected in the following chart:
  11 Spreadsheet Date    Number of Transactions
     2020.01.13          438,371
  12 2020.01.27          456,684
     2020.02.10          511,449
  13 2020.02.24          639,779
  14 2020.03.09          441,575
     2020.03.23          399,400
  15 2020.04.06          611,562
     2020.04.20          658,545
  16 2020.05.04          707,042
     2020.05.18          778,669
  17 2020.06.01          702,927
     2020.06.15          851,485
  18 2020.06.29          803,006
     2020.07.13          722,407
  19 2020.07.27          709,588
     2020.08.10          688,398
  20
     2020.08.24          626,181
  21 2020.09.07          762,205
     2020.09.21          780,944
  22 2020.10.05          709,965
     2020.10.19          584,014
  23 2020.11.02          521,696
     2020.11.16          750,449
  24 2020.11.30          843,799
     2020.12.14          526,220
  25 2020.12.28          593,360
     TOTAL               16,819,720
  26
  27
  28

                                                  8
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 183 of 489 Page ID
                                  #:1546



   1 Boohoo and Nasty Gal similarly had millions of sales transactions during the four

   2 year period, including in excess of 36 million transactions for Boohoo and 12
   3 million transactions for Nasty Gal. Defendants object to incurring the burden and
   4 expense of processing and manipulating this voluminous data and performing the
   5 complex mathematical calculations identified in this Request.
   6        Defendants object to this Request as calling for an expert opinion and
   7 assistance both as to the appropriate manner of processing and manipulating this
   8 voluminous data and performing the complex mathematical calculations identified
   9 in this Request.
  10 REQUEST FOR ADMISSION NO. 3:
  11        Admit that less than ten (10) percent of the total units sold of PRODUCTS
  12 YOU sold on YOUR WEBSITE in the United States during the CLASS PERIOD
  13 were of sales of PRODUCTS that sold at the REFERENCE PRICE for the
  14 PRODUCT.
  15        Response: Defendants incorporate by reference the General Objections set
  16 forth herein. Defendants object to this Request to the extent it calls for the disclosure
  17 of information subject to the attorney-client privilege, the attorney work product
  18 doctrine, or any other applicable privilege.
  19        Defendants object to this Request to the extent it calls for the disclosure of
  20 product information that is not saved and/or tracked in Defendants’ computer
  21 systems and/or databases.
  22        Defendants object to this Request as vague and ambiguous as to the terms
  23 “less than ten (10) percent of the total units sold.”
  24        Defendants object to this Request as oppressive and unduly burdensome, in
  25 that the answer to this Request may be determined by examining, auditing,
  26 compiling, abstracting, or summarizing Defendants’ business records (including
  27 electronically stored information), and the burden of deriving or ascertaining the
  28 answer will be substantially the same for either party. Subject to and without

                                                 9
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 184 of 489 Page ID
                                  #:1547



   1 waiving the foregoing objections, Defendants will produce the United States sales

   2 data for Boohoo related brands with pricing information from March 28, 2016 to
   3 present. Such data will include the geographic location of the customer (by state) to
   4 the extent that information is available. Plaintiff and/or his experts should bear the
   5 burden and expense of processing and manipulating this voluminous data and
   6 performing the complex mathematical calculations identified in this Request.
   7        Defendants object to this Request as oppressive and unduly burdensome, in
   8 that the information requested is not maintained in the regular course of business
   9 and is not readily identifiable.
  10        Defendants object to this Request as oppressive and unduly burdensome, in
  11 that the Request asks Defendants to perform complex mathematical calculations
  12 with respect to millions of individual sales transactions over a four year period. For
  13 example, PrettyLittleThing had in excess of 16.8 million sales transactions in the
  14 United States in the year 2020 alone, as reflected in the following chart:
  15 Spreadsheet Date    Number of Transactions
     2020.01.13          438,371
  16 2020.01.27          456,684
     2020.02.10          511,449
  17 2020.02.24          639,779
  18 2020.03.09          441,575
     2020.03.23          399,400
  19 2020.04.06          611,562
     2020.04.20          658,545
  20 2020.05.04          707,042
     2020.05.18          778,669
  21 2020.06.01          702,927
     2020.06.15          851,485
  22 2020.06.29          803,006
     2020.07.13          722,407
  23 2020.07.27          709,588
     2020.08.10          688,398
  24
     2020.08.24          626,181
  25 2020.09.07          762,205
     2020.09.21          780,944
  26 2020.10.05          709,965
     2020.10.19          584,014
  27 2020.11.02          521,696
     2020.11.16          750,449
  28 2020.11.30          843,799

                                                  10
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 185 of 489 Page ID
                                  #:1548



   1 2020.12.14           526,220
     2020.12.28           593,360
   2 TOTAL                16,819,720
   3
   4 Boohoo and Nasty Gal similarly had millions of sales transactions during the four
   5 year period, including in excess of 36 million transactions for Boohoo and 12
   6 million transactions for Nasty Gal. Defendants object to incurring the burden and
   7 expense of processing and manipulating this voluminous data and performing the
   8 complex mathematical calculations identified in this Request.
   9        Defendants object to this Request as calling for an expert opinion and
  10 assistance both as to the appropriate manner of processing and manipulating this
  11 voluminous data and performing the complex mathematical calculations identified
  12 in this Request.
  13 REQUEST FOR ADMISSION NO. 4:
  14        Admit that less than ten (10) percent of the total units sold of PRODUCTS
  15 YOU sold on YOUR WEBSITE in California during the CLASS PERIOD were of
  16 sales of PRODUCTS that sold at the REFERENCE PRICE for the PRODUCT.
  17        Response: Defendants incorporate by reference the General Objections set
  18 forth herein. Defendants object to this Request to the extent it calls for the disclosure
  19 of information subject to the attorney-client privilege, the attorney work product
  20 doctrine, or any other applicable privilege.
  21        Defendants object to this Request to the extent it calls for the disclosure of
  22 product information that is not saved and/or tracked in Defendants’ computer
  23 systems and/or databases.
  24        Defendants object to this Request as vague and ambiguous as to the terms
  25 “less than ten (10) percent of the total units sold.”
  26        Defendants object to this Request as oppressive and unduly burdensome, in
  27 that the answer to this Request may be determined by examining, auditing,
  28

                                                 11
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 186 of 489 Page ID
                                  #:1549



   1 compiling, abstracting, or summarizing Defendants’ business records (including

   2 electronically stored information), and the burden of deriving or ascertaining the
   3 answer will be substantially the same for either party. Subject to and without
   4 waiving the foregoing objections, Defendants will produce the United States sales
   5 data for Boohoo related brands with pricing information from March 28, 2016 to
   6 present. Such data will include the geographic location of the customer (by state) to
   7 the extent that information is available. Plaintiff and/or his experts should bear the
   8 burden and expense of processing and manipulating this voluminous data and
   9 performing the complex mathematical calculations identified in this Request.
  10        Defendants object to this Request as oppressive and unduly burdensome, in
  11 that the information requested is not maintained in the regular course of business
  12 and is not readily identifiable.
  13        Defendants object to this Request as oppressive and unduly burdensome, in
  14 that the Request asks Defendants to perform complex mathematical calculations
  15 with respect to millions of individual sales transactions over a four year period. For
  16 example, PrettyLittleThing had in excess of 16.8 million sales transactions in the
  17 United States in the year 2020 alone, as reflected in the following chart:
  18 Spreadsheet Date     Number of Transactions
     2020.01.13           438,371
  19 2020.01.27           456,684
     2020.02.10           511,449
  20 2020.02.24           639,779
  21 2020.03.09           441,575
     2020.03.23           399,400
  22 2020.04.06           611,562
     2020.04.20           658,545
  23 2020.05.04           707,042
     2020.05.18           778,669
  24 2020.06.01           702,927
     2020.06.15           851,485
  25 2020.06.29           803,006
     2020.07.13           722,407
  26 2020.07.27           709,588
     2020.08.10           688,398
  27
     2020.08.24           626,181
  28 2020.09.07           762,205

                                                   12
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 187 of 489 Page ID
                                  #:1550



   1 2020.09.21             780,944
     2020.10.05             709,965
   2 2020.10.19             584,014
     2020.11.02             521,696
   3 2020.11.16             750,449
     2020.11.30             843,799
   4
     2020.12.14             526,220
   5 2020.12.28             593,360
     TOTAL                  16,819,720
   6
   7
       Boohoo and Nasty Gal similarly had millions of sales transactions during the four
   8
       year period, including in excess of 36 million transactions for Boohoo and 12
   9
       million transactions for Nasty Gal. Defendants object to incurring the burden and
  10
       expense of processing and manipulating this voluminous data and performing the
  11
       complex mathematical calculations identified in this Request.
  12
             Defendants object to this Request as calling for an expert opinion and
  13
       assistance both as to the appropriate manner of processing and manipulating this
  14
       voluminous data and performing the complex mathematical calculations identified
  15
       in this Request.
  16
       REQUEST FOR ADMISSION NO. 5:
  17
             Admit that none of the PRODUCTS YOU sold on YOUR WEBSITE in the
  18
       United States during the CLASS PERIOD were offered for sale by YOU at or
  19
       above the REFERENCE PRICE for the PRODUCT on at least 10% of the previous
  20
       90 days as of the time of each sale (e.g., a PRODUCT with a REFERENCE PRICE
  21
       of $25 on December 1, 2020, was not offered for sale on YOUR WEBSITE at or
  22
       above that REFERENCE PRICE ($25 in this example) for 9 or more of the then-
  23
       previous 90 days).
  24
             Response: Defendants incorporate by reference the General Objections set
  25
       forth herein. Defendants object to this Request to the extent it calls for the disclosure
  26
       of information subject to the attorney-client privilege, the attorney work product
  27
       doctrine, or any other applicable privilege.
  28

                                                  13
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 188 of 489 Page ID
                                  #:1551



   1        Defendants object to this Request to the extent it calls for the disclosure of
   2 product information that is not saved and/or tracked in Defendants’ computer
   3 systems and/or databases.
   4        Defendants object to this Request as vague and ambiguous as to the terms “at
   5 or above the REFERENCE PRICE for the PRODUCT on at least 10% of the
   6 previous 90 days as of the time of each sale.”
   7        Defendants object to this Request as oppressive and unduly burdensome, in
   8 that the answer to this Request may be determined by examining, auditing,
   9 compiling, abstracting, or summarizing Defendants’ business records (including
  10 electronically stored information), and the burden of deriving or ascertaining the
  11 answer will be substantially the same for either party. Subject to and without
  12 waiving the foregoing objections, Defendants will produce the United States sales
  13 data for Boohoo related brands with pricing information from March 28, 2016 to
  14 present. Such data will include the geographic location of the customer (by state) to
  15 the extent that information is available. Plaintiff and/or his experts should bear the
  16 burden and expense of processing and manipulating this voluminous data and
  17 performing the complex mathematical calculations identified in this Request.
  18        Defendants object to this Request as oppressive and unduly burdensome, in
  19 that the information requested is not maintained in the regular course of business
  20 and is not readily identifiable.
  21        Defendants object to this Request as oppressive and unduly burdensome, in
  22 that the Request asks Defendants to perform complex mathematical calculations
  23 with respect to millions of individual sales transactions over a four year period. For
  24 example, PrettyLittleThing had in excess of 16.8 million sales transactions in the
  25 United States in the year 2020 alone, as reflected in the following chart:
  26 Spreadsheet Date     Number of Transactions
     2020.01.13           438,371
  27 2020.01.27           456,684
     2020.02.10           511,449
  28 2020.02.24           639,779

                                                   14
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 189 of 489 Page ID
                                  #:1552



   1 2020.03.09          441,575
     2020.03.23          399,400
   2 2020.04.06          611,562
     2020.04.20          658,545
   3 2020.05.04          707,042
     2020.05.18          778,669
   4
     2020.06.01          702,927
   5 2020.06.15          851,485
     2020.06.29          803,006
   6 2020.07.13          722,407
     2020.07.27          709,588
   7 2020.08.10          688,398
     2020.08.24          626,181
   8 2020.09.07          762,205
     2020.09.21          780,944
   9 2020.10.05          709,965
     2020.10.19          584,014
  10 2020.11.02          521,696
  11 2020.11.16          750,449
     2020.11.30          843,799
  12 2020.12.14          526,220
     2020.12.28          593,360
  13 TOTAL               16,819,720

  14
  15 Boohoo and Nasty Gal similarly had millions of sales transactions during the four
  16 year period, including in excess of 36 million transactions for Boohoo and 12
  17 million transactions for Nasty Gal. Defendants object to incurring the burden and
  18 expense of processing and manipulating this voluminous data and performing the
  19 complex mathematical calculations identified in this Request.
  20        Defendants object to this Request as calling for an expert opinion and
  21 assistance both as to the appropriate manner of processing and manipulating this
  22 voluminous data and performing the complex mathematical calculations identified
  23 in this Request.
  24 REQUEST FOR ADMISSION NO. 6:
  25        Admit that in the United States during the CLASS PERIOD, YOUR
  26 PRODUCTS have been sold exclusively on YOUR WEBSITE. Please be advised
  27 that this Request is not asking YOU about sales by private individuals or sales by
  28 persons or entities who are not YOUR authorized retailers or distributors.

                                               15
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 190 of 489 Page ID
                                  #:1553



   1        Response: Defendants incorporate by reference the General Objections set
   2 forth herein. Defendants object to this Request to the extent it calls for the disclosure
   3 of information subject to the attorney-client privilege, the attorney work product
   4 doctrine, or any other applicable privilege.
   5        Defendants object to this Request as vague and ambiguous as to the term
   6 “sold exclusively,” and as to the exclusion for “sales by persons or entities who are
   7 not YOUR authorized retailers or distributors.”
   8        Subject to and without waiving the foregoing objections, Defendants responds
   9 as follows: Defendants lack sufficient information to admit or deny whether each
  10 and every product sold on the website during the class period was sold exclusively
  11 by Defendants.
  12 REQUEST FOR ADMISSION NO. 7:
  13        Admit that in the United States during the CLASS PERIOD, YOU have not
  14 owned or operated any physical retail stores.
  15        Response: Defendants incorporate by reference the General Objections set
  16 forth herein. Defendants object to this Request to the extent it calls for the disclosure
  17 of information subject to the attorney-client privilege, the attorney work product
  18 doctrine, or any other applicable privilege.
  19        Defendants object to this Request as compound and disjunctive.
  20        Defendants object to this Request as vague and ambiguous as to the terms
  21 “owned or operated” and “physical retail stores.”
  22        Subject to and without waiving the foregoing objections, Defendants responds
  23 as follows: Deny.
  24 REQUEST FOR ADMISSION NO. 8:
  25        Admit that YOU ADVERTISED REFERENCE PRICES for YOUR
  26 PRODUCTS on YOUR WEBSITE during the CLASS PERIOD.
  27        Response: Defendants incorporate by reference the General Objections set
  28 forth herein. Defendants object to this Request to the extent it calls for the disclosure

                                                 16
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 191 of 489 Page ID
                                  #:1554



   1 of information subject to the attorney-client privilege, the attorney work product

   2 doctrine, or any other applicable privilege.
   3        Defendants object to this Request to the extent it calls for the disclosure of
   4 product information that is not saved and/or tracked in Defendants’ computer
   5 systems and/or databases.
   6        Defendants object to the Request as vague and ambiguous as to the term
   7 “ADVERTISED REFERENCE PRICES,” including the definition of the term
   8 “REFERENCE PRICE.”
   9        Defendants object to this Request as oppressive and unduly burdensome, in
  10 that the answer to this Request may be determined by examining, auditing,
  11 compiling, abstracting, or summarizing Defendants’ business records (including
  12 electronically stored information), and the burden of deriving or ascertaining the
  13 answer will be substantially the same for either party. Subject to and without
  14 waiving the foregoing objections, Defendants will produce the United States sales
  15 data for Boohoo related brands with pricing information from March 28, 2016 to
  16 present. Such data will include the geographic location of the customer (by state) to
  17 the extent that information is available. Plaintiff and/or his experts should bear the
  18 burden and expense of processing and manipulating this voluminous data and
  19 performing the complex mathematical calculations identified in this Request.
  20        Defendants object to this Request as oppressive and unduly burdensome, in
  21 that the information requested is not maintained in the regular course of business
  22 and is not readily identifiable.
  23        Defendants object to this Request as oppressive and unduly burdensome, in
  24 that the Request asks Defendants to perform complex mathematical calculations
  25 with respect to millions of individual sales transactions over a four year period. For
  26 example, PrettyLittleThing had in excess of 16.8 million sales transactions in the
  27 United States in the year 2020 alone, as reflected in the following chart:
  28

                                                17
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 192 of 489 Page ID
                                  #:1555



   1 Spreadsheet Date   Number of Transactions
     2020.01.13         438,371
   2 2020.01.27         456,684
     2020.02.10         511,449
   3 2020.02.24         639,779
   4 2020.03.09         441,575
     2020.03.23         399,400
   5 2020.04.06         611,562
     2020.04.20         658,545
   6 2020.05.04         707,042
     2020.05.18         778,669
   7 2020.06.01         702,927
     2020.06.15         851,485
   8 2020.06.29         803,006
     2020.07.13         722,407
   9 2020.07.27         709,588
     2020.08.10         688,398
  10
     2020.08.24         626,181
  11 2020.09.07         762,205
     2020.09.21         780,944
  12 2020.10.05         709,965
     2020.10.19         584,014
  13 2020.11.02         521,696
     2020.11.16         750,449
  14 2020.11.30         843,799
     2020.12.14         526,220
  15 2020.12.28         593,360
     TOTAL              16,819,720
  16
  17
  18 Boohoo and Nasty Gal similarly had millions of sales transactions during the four
  19 year period, including in excess of 36 million transactions for Boohoo and 12
  20 million transactions for Nasty Gal. Defendants object to incurring the burden and
  21 expense of processing and manipulating this voluminous data and performing the
  22 complex mathematical calculations identified in this Request.
  23        Defendants object to this Request as calling for an expert opinion and

  24 assistance both as to the appropriate manner of processing and manipulating this
  25 voluminous data and performing the complex mathematical calculations identified
  26 in this Request.
  27
  28

                                                 18
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 193 of 489 Page ID
                                  #:1556



   1 REQUEST FOR ADMISSION NO. 9:

   2        Admit that the REFERENCE PRICES for YOUR PRODUCTS that YOU
   3 ADVERTISED on YOUR WEBSITE during the CLASS PERIOD were inaccurate.
   4        Response: Defendants incorporate by reference the General Objections set
   5 forth herein. Defendants object to this request on the ground that the term
   6 “inaccurate” is vague and ambiguous. Defendants object to this Request to the
   7 extent it calls for the disclosure of information subject to the attorney-client
   8 privilege, the attorney work product doctrine, or any other applicable privilege.
   9        Subject to and without waiving the foregoing objections, Defendants responds
  10 as follows: Deny.
  11 REQUEST FOR ADMISSION NO. 10:
  12        Admit that the REFERENCE PRICES for YOUR PRODUCTS that YOU
  13 ADVERTISED on YOUR WEBSITE during the CLASS PERIOD were
  14 misleading.
  15        Response: Defendants incorporate by reference the General Objections set
  16 forth herein. Defendants object to this request on the ground that the term
  17 “misleading” is vague and ambiguous. Defendants object to this Request to the
  18 extent it calls for the disclosure of information subject to the attorney-client
  19 privilege, the attorney work product doctrine, or any other applicable privilege.
  20        Subject to and without waiving the foregoing objections, Defendants respond
  21 as follows: Deny.
  22 REQUEST FOR ADMISSION NO. 11:
  23        Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR
  24 WEBSITE for YOUR PRODUCTS during the CLASS PERIOD did not represent
  25 the price at which the particular PRODUCT associated with the REFERENCE
  26 PRICE had sold on YOUR WEBSITE in the previous 90 days.
  27        Response: Defendants incorporate by reference the General Objections set
  28 forth herein. Defendants object to this Request to the extent it calls for the disclosure

                                                 19
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 194 of 489 Page ID
                                  #:1557



   1 of information subject to the attorney-client privilege, the attorney work product

   2 doctrine, or any other applicable privilege.
   3        Defendants object to this Request to the extent it calls for the disclosure of
   4 product information that is not saved and/or tracked in Defendants’ computer
   5 systems and/or databases.
   6        Defendants object to this Request as vague and ambiguous as to the term “in
   7 the previous 90 days.”
   8        Defendants object to this Request as oppressive and unduly burdensome, in
   9 that the answer to this Request may be determined by examining, auditing,
  10 compiling, abstracting, or summarizing Defendants’ business records (including
  11 electronically stored information), and the burden of deriving or ascertaining the
  12 answer will be substantially the same for either party. Subject to and without
  13 waiving the foregoing objections, Defendants will produce the United States sales
  14 data for Boohoo related brands with pricing information from March 28, 2016 to
  15 present. Such data will include the geographic location of the customer (by state) to
  16 the extent that information is available. Plaintiff and/or his experts should bear the
  17 burden and expense of processing and manipulating this voluminous data and
  18 performing the complex mathematical calculations identified in this Request.
  19        Defendants object to this Request as oppressive and unduly burdensome, in
  20 that the information requested is not maintained in the regular course of business
  21 and is not readily identifiable.
  22        Defendants object to this Request as oppressive and unduly burdensome, in
  23 that the Request asks Defendants to perform complex mathematical calculations
  24 with respect to millions of individual sales transactions over a four year period. For
  25 example, PrettyLittleThing had in excess of 16.8 million sales transactions in the
  26 United States in the year 2020 alone, as reflected in the following chart:
  27
  28

                                                20
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 195 of 489 Page ID
                                  #:1558



   1 Spreadsheet Date   Number of Transactions
     2020.01.13         438,371
   2 2020.01.27         456,684
     2020.02.10         511,449
   3 2020.02.24         639,779
   4 2020.03.09         441,575
     2020.03.23         399,400
   5 2020.04.06         611,562
     2020.04.20         658,545
   6 2020.05.04         707,042
     2020.05.18         778,669
   7 2020.06.01         702,927
     2020.06.15         851,485
   8 2020.06.29         803,006
     2020.07.13         722,407
   9 2020.07.27         709,588
     2020.08.10         688,398
  10
     2020.08.24         626,181
  11 2020.09.07         762,205
     2020.09.21         780,944
  12 2020.10.05         709,965
     2020.10.19         584,014
  13 2020.11.02         521,696
     2020.11.16         750,449
  14 2020.11.30         843,799
     2020.12.14         526,220
  15 2020.12.28         593,360
     TOTAL              16,819,720
  16
  17
  18 Boohoo and Nasty Gal similarly had millions of sales transactions during the four
  19 year period, including in excess of 36 million transactions for Boohoo and 12
  20 million transactions for Nasty Gal. Defendants object to incurring the burden and
  21 expense of processing and manipulating this voluminous data and performing the
  22 complex mathematical calculations identified in this Request.
  23        Defendants object to this Request as calling for an expert opinion and

  24 assistance both as to the appropriate manner of processing and manipulating this
  25 voluminous data and performing the complex mathematical calculations identified
  26 in this Request.
  27
  28

                                                 21
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 196 of 489 Page ID
                                  #:1559



   1 REQUEST FOR ADMISSION NO. 12:

   2        Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR
   3 WEBSITE for YOUR PRODUCTS during the CLASS PERIOD did not represent
   4 the price at which the particular PRODUCT associated with the REFERENCE
   5 PRICE had been offered for sale on YOUR WEBSITE in the previous 90 days.
   6        Response: Defendants incorporate by reference the General Objections set
   7 forth herein. Defendants object to this Request to the extent it calls for the disclosure
   8 of information subject to the attorney-client privilege, the attorney work product
   9 doctrine, or any other applicable privilege.
  10        Defendants object to this Request to the extent it calls for the disclosure of
  11 product information that is not saved and/or tracked in Defendants’ computer
  12 systems and/or databases.
  13        Defendants object to this Request as vague and ambiguous as to the terms
  14 “offered for sale” and “in the previous 90 days.”
  15        Defendants object to this Request as oppressive and unduly burdensome, in
  16 that the answer to this Request may be determined by examining, auditing,
  17 compiling, abstracting, or summarizing Defendants’ business records (including
  18 electronically stored information), and the burden of deriving or ascertaining the
  19 answer will be substantially the same for either party. Subject to and without
  20 waiving the foregoing objections, Defendants will produce the United States sales
  21 data for Boohoo related brands with pricing information from March 28, 2016 to
  22 present. Such data will include the geographic location of the customer (by state) to
  23 the extent that information is available. Plaintiff and/or his experts should bear the
  24 burden and expense of processing and manipulating this voluminous data and
  25 performing the complex mathematical calculations identified in this Request.
  26        Defendants object to this Request as oppressive and unduly burdensome, in
  27 that the information requested is not maintained in the regular course of business
  28 and is not readily identifiable.

                                                 22
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 197 of 489 Page ID
                                  #:1560



   1        Defendants object to this Request as oppressive and unduly burdensome, in
   2 that the Request asks Defendants to perform complex mathematical calculations
   3 with respect to millions of individual sales transactions over a four year period. For
   4 example, PrettyLittleThing had in excess of 16.8 million sales transactions in the
   5 United States in the year 2020 alone, as reflected in the following chart:
   6 Spreadsheet Date    Number of Transactions
     2020.01.13          438,371
   7 2020.01.27          456,684
     2020.02.10          511,449
   8 2020.02.24          639,779
   9 2020.03.09          441,575
     2020.03.23          399,400
  10 2020.04.06          611,562
     2020.04.20          658,545
  11 2020.05.04          707,042
     2020.05.18          778,669
  12 2020.06.01          702,927
     2020.06.15          851,485
  13 2020.06.29          803,006
     2020.07.13          722,407
  14 2020.07.27          709,588
     2020.08.10          688,398
  15
     2020.08.24          626,181
  16 2020.09.07          762,205
     2020.09.21          780,944
  17 2020.10.05          709,965
     2020.10.19          584,014
  18 2020.11.02          521,696
     2020.11.16          750,449
  19 2020.11.30          843,799
     2020.12.14          526,220
  20 2020.12.28          593,360
     TOTAL               16,819,720
  21
  22
  23 Boohoo and Nasty Gal similarly had millions of sales transactions during the four
  24 year period, including in excess of 36 million transactions for Boohoo and 12
  25 million transactions for Nasty Gal. Defendants object to incurring the burden and
  26 expense of processing and manipulating this voluminous data and performing the
  27 complex mathematical calculations identified in this Request.
  28

                                                  23
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 198 of 489 Page ID
                                  #:1561



   1        Defendants object to this Request as calling for an expert opinion and
   2 assistance both as to the appropriate manner of processing and manipulating this
   3 voluminous data and performing the complex mathematical calculations identified
   4 in this Request.
   5 REQUEST FOR ADMISSION NO. 13:
   6        Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR
   7 WEBSITE for YOUR PRODUCTS during the CLASS PERIOD did not represent
   8 the price at which the particular PRODUCT associated with the REFERENCE
   9 PRICE had sold on YOUR WEBSITE for more than 5 of the previous 90 days.
  10        Response: Defendants incorporate by reference the General Objections set
  11 forth herein. Defendants object to this Request to the extent it calls for the disclosure
  12 of information subject to the attorney-client privilege, the attorney work product
  13 doctrine, or any other applicable privilege.
  14        Defendants object to this Request to the extent it calls for the disclosure of
  15 product information that is not saved and/or tracked in Defendants’ computer
  16 systems and/or databases.
  17        Defendants object to this Request as vague and ambiguous as to the term
  18 “more than 5 of the previous 90 days.”
  19        Defendants object to this Request as oppressive and unduly burdensome, in
  20 that the answer to this Request may be determined by examining, auditing,
  21 compiling, abstracting, or summarizing Defendants’ business records (including
  22 electronically stored information), and the burden of deriving or ascertaining the
  23 answer will be substantially the same for either party. Subject to and without
  24 waiving the foregoing objections, Defendants will produce the United States sales
  25 data for Boohoo related brands with pricing information from March 28, 2016 to
  26 present. Such data will include the geographic location of the customer (by state) to
  27 the extent that information is available. Plaintiff and/or his experts should bear the
  28

                                                 24
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 199 of 489 Page ID
                                  #:1562



   1 burden and expense of processing and manipulating this voluminous data and

   2 performing the complex mathematical calculations identified in this Request.
   3        Defendants object to this Request as oppressive and unduly burdensome, in
   4 that the information requested is not maintained in the regular course of business
   5 and is not readily identifiable.
   6        Defendants object to this Request as oppressive and unduly burdensome, in
   7 that the Request asks Defendants to perform complex mathematical calculations
   8 with respect to millions of individual sales transactions over a four year period. For
   9 example, PrettyLittleThing had in excess of 16.8 million sales transactions in the
  10 United States in the year 2020 alone, as reflected in the following chart:
  11 Spreadsheet Date    Number of Transactions
     2020.01.13          438,371
  12 2020.01.27          456,684
     2020.02.10          511,449
  13 2020.02.24          639,779
  14 2020.03.09          441,575
     2020.03.23          399,400
  15 2020.04.06          611,562
     2020.04.20          658,545
  16 2020.05.04          707,042
     2020.05.18          778,669
  17 2020.06.01          702,927
     2020.06.15          851,485
  18 2020.06.29          803,006
     2020.07.13          722,407
  19 2020.07.27          709,588
     2020.08.10          688,398
  20
     2020.08.24          626,181
  21 2020.09.07          762,205
     2020.09.21          780,944
  22 2020.10.05          709,965
     2020.10.19          584,014
  23 2020.11.02          521,696
     2020.11.16          750,449
  24 2020.11.30          843,799
     2020.12.14          526,220
  25 2020.12.28          593,360
     TOTAL               16,819,720
  26
  27
  28

                                                  25
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 200 of 489 Page ID
                                  #:1563



   1 Boohoo and Nasty Gal similarly had millions of sales transactions during the four

   2 year period, including in excess of 36 million transactions for Boohoo and 12
   3 million transactions for Nasty Gal. Defendants object to incurring the burden and
   4 expense of processing and manipulating this voluminous data and performing the
   5 complex mathematical calculations identified in this Request.
   6        Defendants object to this Request as calling for an expert opinion and
   7 assistance both as to the appropriate manner of processing and manipulating this
   8 voluminous data and performing the complex mathematical calculations identified
   9 in this Request.
  10 REQUEST FOR ADMISSION NO. 14:
  11        Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR
  12 WEBSITE for YOUR PRODUCTS during the CLASS PERIOD did not represent
  13 the price at which the particular PRODUCT associated with the REFERENCE
  14 PRICE had been offered for sale on YOUR WEBSITE for more than 5 of the
  15 previous 90 days.
  16        Response: Defendants incorporate by reference the General Objections set
  17 forth herein. Defendants object to this Request to the extent it calls for the disclosure
  18 of information subject to the attorney-client privilege, the attorney work product
  19 doctrine, or any other applicable privilege.
  20        Defendants object to this Request to the extent it calls for the disclosure of
  21 product information that is not saved and/or tracked in Defendants’ computer
  22 systems and/or databases.
  23        Defendants object to this Request as vague and ambiguous as to the terms
  24 “offered for sale” and “more than 5 of the previous 90 days.”
  25        Defendants object to this Request as oppressive and unduly burdensome, in
  26 that the answer to this Request may be determined by examining, auditing,
  27 compiling, abstracting, or summarizing Defendants’ business records (including
  28 electronically stored information), and the burden of deriving or ascertaining the

                                                 26
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 201 of 489 Page ID
                                  #:1564



   1 answer will be substantially the same for either party. Subject to and without

   2 waiving the foregoing objections, Defendants will produce the United States sales
   3 data for Boohoo related brands with pricing information from March 28, 2016 to
   4 present. Such data will include the geographic location of the customer (by state) to
   5 the extent that information is available. Plaintiff and/or his experts should bear the
   6 burden and expense of processing and manipulating this voluminous data and
   7 performing the complex mathematical calculations identified in this Request.
   8        Defendants object to this Request as oppressive and unduly burdensome, in
   9 that the information requested is not maintained in the regular course of business
  10 and is not readily identifiable.
  11        Defendants object to this Request as oppressive and unduly burdensome, in
  12 that the Request asks Defendants to perform complex mathematical calculations
  13 with respect to millions of individual sales transactions over a four year period. For
  14 example, PrettyLittleThing had in excess of 16.8 million sales transactions in the
  15 United States in the year 2020 alone, as reflected in the following chart:
  16 Spreadsheet Date     Number of Transactions
     2020.01.13           438,371
  17 2020.01.27           456,684
     2020.02.10           511,449
  18 2020.02.24           639,779
  19 2020.03.09           441,575
     2020.03.23           399,400
  20 2020.04.06           611,562
     2020.04.20           658,545
  21 2020.05.04           707,042
     2020.05.18           778,669
  22 2020.06.01           702,927
     2020.06.15           851,485
  23 2020.06.29           803,006
     2020.07.13           722,407
  24 2020.07.27           709,588
     2020.08.10           688,398
  25
     2020.08.24           626,181
  26 2020.09.07           762,205
     2020.09.21           780,944
  27 2020.10.05           709,965
     2020.10.19           584,014
  28 2020.11.02           521,696

                                                   27
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 202 of 489 Page ID
                                  #:1565



   1 2020.11.16            750,449
     2020.11.30            843,799
   2 2020.12.14            526,220
     2020.12.28            593,360
   3 TOTAL                 16,819,720
   4
   5
       Boohoo and Nasty Gal similarly had millions of sales transactions during the four
   6
       year period, including in excess of 36 million transactions for Boohoo and 12
   7
       million transactions for Nasty Gal. Defendants object to incurring the burden and
   8
       expense of processing and manipulating this voluminous data and performing the
   9
       complex mathematical calculations identified in this Request.
  10
             Defendants object to this Request as calling for an expert opinion and
  11
       assistance both as to the appropriate manner of processing and manipulating this
  12
       voluminous data and performing the complex mathematical calculations identified
  13
       in this Request.
  14
       REQUEST FOR ADMISSION NO. 15:
  15
             Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR
  16
       WEBSITE for YOUR PRODUCTS during the CLASS PERIOD did not represent
  17
       the original (initial) price the PRODUCT sold for on YOUR WEBSITE.
  18
             Response: Defendants incorporate by reference the General Objections set
  19
       forth herein. Defendants object to this Request to the extent it calls for the disclosure
  20
       of information subject to the attorney-client privilege, the attorney work product
  21
       doctrine, or any other applicable privilege.
  22
             Defendants object to this Request to the extent it calls for the disclosure of
  23
       product information that is not saved and/or tracked in Defendants’ computer
  24
       systems and/or databases.
  25
             Defendants object to this Request as vague and ambiguous as to the term “the
  26
       original (initial) price the PRODUCT sold for on YOUR WEBSITE.”
  27
  28

                                                  28
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 203 of 489 Page ID
                                  #:1566



   1        Defendants object to this Request as oppressive and unduly burdensome, in
   2 that the answer to this Request may be determined by examining, auditing,
   3 compiling, abstracting, or summarizing Defendants’ business records (including
   4 electronically stored information), and the burden of deriving or ascertaining the
   5 answer will be substantially the same for either party. Subject to and without
   6 waiving the foregoing objections, Defendants will produce the United States sales
   7 data for Boohoo related brands with pricing information from March 28, 2016 to
   8 present. Such data will include the geographic location of the customer (by state) to
   9 the extent that information is available. Plaintiff and/or his experts should bear the
  10 burden and expense of processing and manipulating this voluminous data and
  11 performing the complex mathematical calculations identified in this Request.
  12        Defendants object to this Request as oppressive and unduly burdensome, in
  13 that the information requested is not maintained in the regular course of business
  14 and is not readily identifiable.
  15        Defendants object to this Request as oppressive and unduly burdensome, in
  16 that the Request asks Defendants to perform complex mathematical calculations
  17 with respect to millions of individual sales transactions over a four year period. For
  18 example, PrettyLittleThing had in excess of 16.8 million sales transactions in the
  19 United States in the year 2020 alone, as reflected in the following chart:
  20 Spreadsheet Date     Number of Transactions
     2020.01.13           438,371
  21 2020.01.27           456,684
     2020.02.10           511,449
  22 2020.02.24           639,779
  23 2020.03.09           441,575
     2020.03.23           399,400
  24 2020.04.06           611,562
     2020.04.20           658,545
  25 2020.05.04           707,042
     2020.05.18           778,669
  26 2020.06.01           702,927
     2020.06.15           851,485
  27 2020.06.29           803,006
     2020.07.13           722,407
  28 2020.07.27           709,588

                                                   29
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 204 of 489 Page ID
                                  #:1567



   1 2020.08.10           688,398
     2020.08.24           626,181
   2 2020.09.07           762,205
     2020.09.21           780,944
   3 2020.10.05           709,965
     2020.10.19           584,014
   4
     2020.11.02           521,696
   5 2020.11.16           750,449
     2020.11.30           843,799
   6 2020.12.14           526,220
     2020.12.28           593,360
   7 TOTAL                16,819,720

   8
   9 Boohoo and Nasty Gal similarly had millions of sales transactions during the four
  10 year period, including in excess of 36 million transactions for Boohoo and 12
  11 million transactions for Nasty Gal. Defendants object to incurring the burden and
  12 expense of processing and manipulating this voluminous data and performing the
  13 complex mathematical calculations identified in this Request.
  14        Defendants object to this Request as calling for an expert opinion and
  15 assistance both as to the appropriate manner of processing and manipulating this
  16 voluminous data and performing the complex mathematical calculations identified
  17 in this Request.
  18 REQUEST FOR ADMISSION NO. 16:
  19        Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR
  20 WEBSITE for YOUR PRODUCTS during the CLASS PERIOD were not created
  21 by use of a process based on a market review of the prices of PRODUCTS viewed
  22 to be comparable to each of the individual PRODUCTS YOU sold on YOUR
  23 WEBSITE.
  24        Response: Defendants incorporate by reference the General Objections set
  25 forth herein. Defendants object to this Request to the extent it calls for the disclosure
  26 of information subject to the attorney-client privilege, the attorney work product
  27 doctrine, or any other applicable privilege.
  28

                                                 30
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 205 of 489 Page ID
                                  #:1568



   1        Defendants object to the Request as vague and ambiguous as to the term “by
   2 use of a process based on a market review of the prices of PRODUCTS viewed to be
   3 comparable.”
   4        Subject to and without waiving the foregoing objections, Defendants respond
   5 as follows: Deny.
   6 REQUEST FOR ADMISSION NO. 17:
   7        Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR
   8 WEBSITE for YOUR PRODUCTS during the CLASS PERIOD did not represent
   9 the retail price of the PRODUCT as sold or made available for sale at some
  10 WEBSITE other than yours.
  11        Response: Defendants incorporate by reference the General Objections set
  12 forth herein. Defendants object to this Request to the extent it calls for the disclosure
  13 of information subject to the attorney-client privilege, the attorney work product
  14 doctrine, or any other applicable privilege.
  15        Defendants object to the Request as vague and ambiguous as to the terms “the
  16 retail price” and “as sold or made available for sale at some WEBSITE other than
  17 yours.”
  18        Subject to and without waiving the foregoing objections, Defendants respond
  19 as follows: Defendants respond as follows: Defendants are without sufficient
  20 information to admit or deny the price of our products on websites other than our
  21 own.
  22 REQUEST FOR ADMISSION NO. 18:
  23        Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR
  24 WEBSITE for YOUR PRODUCTS during the CLASS PERIOD did not represent
  25 the regular price of the PRODUCT.
  26        Response: Defendants incorporate by reference the General Objections set
  27 forth herein. Defendants object to this Request to the extent it calls for the disclosure
  28

                                                 31
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 206 of 489 Page ID
                                  #:1569



   1 of information subject to the attorney-client privilege, the attorney work product

   2 doctrine, or any other applicable privilege.
   3        Defendants object to the Request as vague and ambiguous as to the term “the
   4 regular price of the PRODUCT.”
   5        Defendants object to this Request to the extent it calls for the disclosure of
   6 product information that is not saved and/or tracked in Defendants’ computer
   7 systems and/or databases.
   8        Defendants object to the Request as vague and ambiguous as to the term “the
   9 regular price,” and “REFERENCE PRICES YOU ADVERTISED,” including the
  10 definition of the term “REFERENCE PRICE.”
  11        Defendants object to this Request as oppressive and unduly burdensome, in
  12 that the answer to this Request may be determined by examining, auditing,
  13 compiling, abstracting, or summarizing Defendants’ business records (including
  14 electronically stored information), and the burden of deriving or ascertaining the
  15 answer will be substantially the same for either party. Subject to and without
  16 waiving the foregoing objections, Defendants will produce the United States sales
  17 data for Boohoo related brands with pricing information from March 28, 2016 to
  18 present. Such data will include the geographic location of the customer (by state) to
  19 the extent that information is available. Plaintiff and/or his experts should bear the
  20 burden and expense of processing and manipulating this voluminous data and
  21 performing the complex mathematical calculations identified in this Request.
  22        Defendants object to this Request as oppressive and unduly burdensome, in
  23 that the information requested is not maintained in the regular course of business
  24 and is not readily identifiable.
  25        Defendants object to this Request as oppressive and unduly burdensome, in
  26 that the Request asks Defendants to perform complex mathematical calculations
  27 with respect to millions of individual sales transactions over a four year period. For
  28

                                                32
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 207 of 489 Page ID
                                  #:1570



   1 example, PrettyLittleThing had in excess of 16.8 million sales transactions in the

   2 United States in the year 2020 alone, as reflected in the following chart:
   3 Spreadsheet Date    Number of Transactions
     2020.01.13          438,371
   4 2020.01.27          456,684
     2020.02.10          511,449
   5 2020.02.24          639,779
   6 2020.03.09          441,575
     2020.03.23          399,400
   7 2020.04.06          611,562
     2020.04.20          658,545
   8 2020.05.04          707,042
     2020.05.18          778,669
   9 2020.06.01          702,927
     2020.06.15          851,485
  10 2020.06.29          803,006
     2020.07.13          722,407
  11 2020.07.27          709,588
     2020.08.10          688,398
  12
     2020.08.24          626,181
  13 2020.09.07          762,205
     2020.09.21          780,944
  14 2020.10.05          709,965
     2020.10.19          584,014
  15 2020.11.02          521,696
     2020.11.16          750,449
  16 2020.11.30          843,799
     2020.12.14          526,220
  17 2020.12.28          593,360
     TOTAL               16,819,720
  18
  19
  20 Boohoo and Nasty Gal similarly had millions of sales transactions during the four
  21 year period, including in excess of 36 million transactions for Boohoo and 12
  22 million transactions for Nasty Gal. Defendants object to incurring the burden and
  23 expense of processing and manipulating this voluminous data and performing the
  24 complex mathematical calculations identified in this Request.
  25        Defendants object to this Request as calling for an expert opinion and

  26 assistance both as to the appropriate manner of processing and manipulating this
  27 voluminous data and performing the complex mathematical calculations identified
  28 in this Request.

                                                  33
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 208 of 489 Page ID
                                  #:1571



   1 REQUEST FOR ADMISSION NO. 19:

   2        Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR
   3 WEBSITE for YOUR PRODUCTS during the CLASS PERIOD did not represent
   4 the price at which the PRODUCT was ADVERTISED to be sold for the majority
   5 of the time it was ADVERTISED to be sold on YOUR WEBSITE.
   6        Response: Defendants incorporate by reference the General Objections set
   7 forth herein. Defendants object to this Request to the extent it calls for the disclosure
   8 of information subject to the attorney-client privilege, the attorney work product
   9 doctrine, or any other applicable privilege.
  10        Defendants object to this Request to the extent it calls for the disclosure of
  11 product information that is not saved and/or tracked in Defendants’ computer
  12 systems and/or databases.
  13        Defendants object to this Request as vague and ambiguous as to the term “for
  14 the majority of the time it was ADVERTISED to be sold on YOUR WEBSITE.”
  15        Defendants object to this Request as oppressive and unduly burdensome, in
  16 that the answer to this Request may be determined by examining, auditing,
  17 compiling, abstracting, or summarizing Defendants’ business records (including
  18 electronically stored information), and the burden of deriving or ascertaining the
  19 answer will be substantially the same for either party. Subject to and without
  20 waiving the foregoing objections, Defendants will produce the United States sales
  21 data for Boohoo related brands with pricing information from March 28, 2016 to
  22 present. Such data will include the geographic location of the customer (by state) to
  23 the extent that information is available. Plaintiff and/or his experts should bear the
  24 burden and expense of processing and manipulating this voluminous data and
  25 performing the complex mathematical calculations identified in this Request.
  26        Defendants object to this Request as oppressive and unduly burdensome, in
  27 that the information requested is not maintained in the regular course of business
  28 and is not readily identifiable.

                                                 34
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 209 of 489 Page ID
                                  #:1572



   1        Defendants object to this Request as oppressive and unduly burdensome, in
   2 that the Request asks Defendants to perform complex mathematical calculations
   3 with respect to millions of individual sales transactions over a four year period. For
   4 example, PrettyLittleThing had in excess of 16.8 million sales transactions in the
   5 United States in the year 2020 alone, as reflected in the following chart:
   6 Spreadsheet Date    Number of Transactions
     2020.01.13          438,371
   7 2020.01.27          456,684
     2020.02.10          511,449
   8 2020.02.24          639,779
   9 2020.03.09          441,575
     2020.03.23          399,400
  10 2020.04.06          611,562
     2020.04.20          658,545
  11 2020.05.04          707,042
     2020.05.18          778,669
  12 2020.06.01          702,927
     2020.06.15          851,485
  13 2020.06.29          803,006
     2020.07.13          722,407
  14 2020.07.27          709,588
     2020.08.10          688,398
  15
     2020.08.24          626,181
  16 2020.09.07          762,205
     2020.09.21          780,944
  17 2020.10.05          709,965
     2020.10.19          584,014
  18 2020.11.02          521,696
     2020.11.16          750,449
  19 2020.11.30          843,799
     2020.12.14          526,220
  20 2020.12.28          593,360
     TOTAL               16,819,720
  21
  22
  23 Boohoo and Nasty Gal similarly had millions of sales transactions during the four
  24 year period, including in excess of 36 million transactions for Boohoo and 12
  25 million transactions for Nasty Gal. Defendants object to incurring the burden and
  26 expense of processing and manipulating this voluminous data and performing the
  27 complex mathematical calculations identified in this Request.
  28

                                                  35
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 210 of 489 Page ID
                                  #:1573



   1          Defendants object to this Request as calling for an expert opinion and
   2 assistance both as to the appropriate manner of processing and manipulating this
   3 voluminous data and performing the complex mathematical calculations identified
   4 in this Request.
   5 REQUEST FOR ADMISSION NO. 20:
   6          Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR
   7 WEBSITE for YOUR PRODUCTS during the CLASS PERIOD did not represent
   8 the price at which YOUR PRODUCTS were most-commonly ADVERTISED to
   9 be sold, over any time period (for example, as of today, for a PRODUCT with a
  10 REFERENCE PRICE of $25, that product has not had a most-frequently charged
  11 price of $25 over the previous 10 days or 20 days or 90 days, or any number of
  12 days).
  13          Response: Defendants incorporate by reference the General Objections set
  14 forth herein. Defendants object to this Request to the extent it calls for the disclosure
  15 of information subject to the attorney-client privilege, the attorney work product
  16 doctrine, or any other applicable privilege.
  17          Defendants object to this Request to the extent it calls for the disclosure of
  18 product information that is not saved and/or tracked in Defendants’ computer
  19 systems and/or databases.
  20          Defendants object to this Request as vague and ambiguous as to the term “the
  21 price at which YOUR PRODUCTS were most-commonly ADVERTISED to be
  22 sold, over any time period.”
  23          Defendants object to this Request as oppressive and unduly burdensome, in
  24 that the answer to this Request may be determined by examining, auditing,
  25 compiling, abstracting, or summarizing Defendants’ business records (including
  26 electronically stored information), and the burden of deriving or ascertaining the
  27 answer will be substantially the same for either party. Subject to and without
  28 waiving the foregoing objections, Defendants will produce the United States sales

                                                  36
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 211 of 489 Page ID
                                  #:1574



   1 data for Boohoo related brands with pricing information from March 28, 2016 to

   2 present. Such data will include the geographic location of the customer (by state) to
   3 the extent that information is available. Plaintiff and/or his experts should bear the
   4 burden and expense of processing and manipulating this voluminous data and
   5 performing the complex mathematical calculations identified in this Request.
   6        Defendants object to this Request as oppressive and unduly burdensome, in
   7 that the information requested is not maintained in the regular course of business
   8 and is not readily identifiable.
   9        Defendants object to this Request as oppressive and unduly burdensome, in
  10 that the Request asks Defendants to perform complex mathematical calculations
  11 with respect to millions of individual sales transactions over a four year period. For
  12 example, PrettyLittleThing had in excess of 16.8 million sales transactions in the
  13 United States in the year 2020 alone, as reflected in the following chart:
  14 Spreadsheet Date    Number of Transactions
     2020.01.13          438,371
  15 2020.01.27          456,684
     2020.02.10          511,449
  16 2020.02.24          639,779
  17 2020.03.09          441,575
     2020.03.23          399,400
  18 2020.04.06          611,562
     2020.04.20          658,545
  19 2020.05.04          707,042
     2020.05.18          778,669
  20 2020.06.01          702,927
     2020.06.15          851,485
  21 2020.06.29          803,006
     2020.07.13          722,407
  22 2020.07.27          709,588
     2020.08.10          688,398
  23
     2020.08.24          626,181
  24 2020.09.07          762,205
     2020.09.21          780,944
  25 2020.10.05          709,965
     2020.10.19          584,014
  26 2020.11.02          521,696
     2020.11.16          750,449
  27 2020.11.30          843,799
     2020.12.14          526,220
  28 2020.12.28          593,360

                                                  37
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 212 of 489 Page ID
                                  #:1575



   1 TOTAL                16,819,720
   2
   3 Boohoo and Nasty Gal similarly had millions of sales transactions during the four
   4 year period, including in excess of 36 million transactions for Boohoo and 12
   5 million transactions for Nasty Gal. Defendants object to incurring the burden and
   6 expense of processing and manipulating this voluminous data and performing the
   7 complex mathematical calculations identified in this Request.
   8         Defendants object to this Request as calling for an expert opinion and
   9 assistance both as to the appropriate manner of processing and manipulating this
  10 voluminous data and performing the complex mathematical calculations identified
  11 in this Request.
  12 REQUEST FOR ADMISSION NO. 21:
  13         Admit that YOU ADVERTISED REFERENCE PRICES on YOUR
  14 WEBSITE across all of YOUR product lines (excluding beauty products) during
  15 the CLASS PERIOD.
  16         Response: Defendants incorporate by reference the General Objections set
  17 forth herein. Defendants object to this Request to the extent it calls for the disclosure
  18 of information subject to the attorney-client privilege, the attorney work product
  19 doctrine, or any other applicable privilege.
  20         Defendants object to this Request to the extent it calls for the disclosure of
  21 product information that is not saved and/or tracked in Defendants’ computer
  22 systems and/or databases.
  23         Defendants object to the Request as vague and ambiguous as to the term
  24 “ADVERTISED REFERENCE PRICES,” including the definition of the term
  25 “REFERENCE PRICE,” and “all of YOUR product lines (excluding beauty
  26 products).”
  27         Defendants object to this Request as oppressive and unduly burdensome, in
  28 that the answer to this Request may be determined by examining, auditing,

                                                 38
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 213 of 489 Page ID
                                  #:1576



   1 compiling, abstracting, or summarizing Defendants’ business records (including

   2 electronically stored information), and the burden of deriving or ascertaining the
   3 answer will be substantially the same for either party. Subject to and without
   4 waiving the foregoing objections, Defendants will produce the United States sales
   5 data for Nasty Gal related brands with pricing information from March 27, 2017 to
   6 present. Such data will include the geographic location of the customer (by state) to
   7 the extent that information is available. Plaintiff and/or his experts should bear the
   8 burden and expense of processing and manipulating this voluminous data and
   9 performing the complex mathematical calculations identified in this Request.
  10        Defendants object to this Request as oppressive and unduly burdensome, in
  11 that the information requested is not maintained in the regular course of business
  12 and is not readily identifiable.
  13        Defendants object to this Request as oppressive and unduly burdensome, in
  14 that the Request asks Defendants to perform complex mathematical calculations
  15 with respect to millions of individual sales transactions over a four year period. For
  16 example, PrettyLittleThing had in excess of 16.8 million sales transactions in the
  17 United States in the year 2020 alone, as reflected in the following chart:
  18 Spreadsheet Date     Number of Transactions
     2020.01.13           438,371
  19 2020.01.27           456,684
     2020.02.10           511,449
  20 2020.02.24           639,779
  21 2020.03.09           441,575
     2020.03.23           399,400
  22 2020.04.06           611,562
     2020.04.20           658,545
  23 2020.05.04           707,042
     2020.05.18           778,669
  24 2020.06.01           702,927
     2020.06.15           851,485
  25 2020.06.29           803,006
     2020.07.13           722,407
  26 2020.07.27           709,588
     2020.08.10           688,398
  27
     2020.08.24           626,181
  28 2020.09.07           762,205

                                                   39
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 214 of 489 Page ID
                                  #:1577



   1 2020.09.21           780,944
     2020.10.05           709,965
   2 2020.10.19           584,014
     2020.11.02           521,696
   3 2020.11.16           750,449
     2020.11.30           843,799
   4
     2020.12.14           526,220
   5 2020.12.28           593,360
     TOTAL                16,819,720
   6
   7
       Boohoo and Nasty Gal similarly had millions of sales transactions during the four
   8
       year period, including in excess of 36 million transactions for Boohoo and 12
   9
       million transactions for Nasty Gal. Defendants object to incurring the burden and
  10
       expense of processing and manipulating this voluminous data and performing the
  11
       complex mathematical calculations identified in this Request.
  12
             Defendants object to this Request as calling for an expert opinion and
  13
       assistance both as to the appropriate manner of processing and manipulating this
  14
       voluminous data and performing the complex mathematical calculations identified
  15
       in this Request.
  16
  17
  18
       DATED: February 4, 2021           EVERSHEDS SUTHERLAND (US) LLP
  19
  20
  21
  22                                       By /s/ Ian S. Shelton
                                              Ian S. Shelton
  23
  24                                           Attorneys for Defendants Boohoo.com
                                               USA Inc., Boohoo.com UK Limited and
  25                                           Boohoo Group PLC
  26
  27
  28

                                                40
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 215 of 489 Page ID
                                  #:1578




       EXHIBIT 13
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 216 of 489 Page ID
                                  #:1579



   1 EVERSHEDS SUTHERLAND (US) LLP
       Ian S. Shelton (SBN 264863)
   2 ianshelton@eversheds-sutherland.com
       500 Capitol Mall, Suite 1750
   3 Sacramento, CA 95814
   4
       Telephone: (916) 844-2965
       Facsimile: (916) 241-0501
   5
       EVERSHEDS SUTHERLAND (US) LLP              ASHBY LAW FIRM PC
   6   Ronald W. Zdrojeski (admitted PHV)         Joseph R. Ashby (SBN 248579)
       ronzdrojeski@eversheds-sutherland.com      joseph@ashbylawfirm.com
   7   1114 6th Avenue, 40th Floor                1055 West Seventh Street, 33rd Floor
       New York, NY 10036                         Los Angeles, CA 90017
   8   Telephone: (212) 389-5000                  Telephone: (213) 393-6235
       Facsimile: (212) 389-5099                  Facsimile: (213) 429-0976
   9
  10 Attorneys for Defendants
  11
                                UNITED STATES DISTRICT COURT
  12
                            CENTRAL DISTRICT OF CALIFORNIA
  13
     HAYA HILTON, an individual, on               NO. 2:20-cv-04658-GW-JEM
  14 behalf of herself and all others similarly
     situated,
  15
                                                  Consolidated for Pretrial Purposes with:
                   Plaintiff,                     NO. 2:20-cv-03332-GW-JEM
  16                                              NO. 2:20-cv-04659-GW-JEM
             vs.
  17
     PRETTYLITTLETHING.COM USA                    DEFENDANTS’ CONSOLIDATED
  18 INC., a Delaware corporation,                OBJECTIONS AND RESPONSES TO
     PRETTYLITTLETHING.COM
  19 LIMITED, a United Kingdom private            PLAINTIFF HAYA HILTON’S
     limited company, BOOHOO GROUP                INTERROGATORIES TO
  20 PLC, a Jersey public limited company ,       DEFENDANTS
     and DOES 1-100, inclusive,
  21                                              PRETTYLITTLETHING.COM USA
                   Defendants.                    INC., PRETTYLITTLETHING.COM
  22                                              LIMITED AND BOOHOO GROUP
  23                                              PLC, SET ONE

  24                                              The Honorable George H. Wu
  25
                                                  Courtroom: 9D
  26                                              Address:   U.S. Courthouse
  27                                                         350 W. First Street
                                                             Los Angeles, CA 90012
  28
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 217 of 489 Page ID
                                  #:1580



   1 PROPOUNDING PARTY:                  HAYA HILTON
   2 RESPONDING PARTY:                   PRETTYLITTLETHING.COM USA INC.,
                                         PRETTYLITTLETHING.COM LIMITED, AND
   3                                     BOOHOO GROUP PLC
   4 SET NO.:                            ONE
   5        Defendants PrettyLittleThing.com USA Inc., and PrettyLittleThing.com
   6 Limited and Boohoo Group PLC hereby respond to Plaintiff Haya Hilton’s
   7 Interrogatories, Set One pursuant to Rule 33 of the Federal Rules of Civil
   8 Procedure.
   9                              GENERAL OBJECTIONS
  10        Defendants hereby incorporate the following General Objections into each
  11 and every response to Plaintiff’s Interrogatories below. These General Objections
  12 are neither waived nor limited by Defendants’ specific responses.
  13        1.     Defendants object to these Interrogatories, including the Definitions, to
  14 the extent they purport to impose duties and obligations beyond those required by
  15 the Federal Rules of Civil Procedure, the Court’s instructions, and any other
  16 applicable laws, rules or orders.
  17        2.     Defendants object to each and every Interrogatory to the extent that it
  18 seeks information, documents, and/or other things protected from disclosure by the
  19 attorney-client privilege, the work product doctrine, the common interest privilege,

  20 or any other applicable privilege. Any specific objections stated below on the
  21 grounds of attorney-client privilege and/or work product doctrine in no way limit
  22 this general objection. Nothing contained in this response is intended to be nor
  23 should be considered a waiver of any attorney-client privilege, work product
  24 protection, trade secret privilege, the right of privacy, or any other applicable
  25 privilege or doctrine, and to the extent that any Interrogatory may be construed as
  26 calling for disclosure of information, documents, and/or other things protected by
  27 such privileges or doctrines, a continuing objection to each and every such
  28


                                                 2
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 218 of 489 Page ID
                                  #:1581



   1 Interrogatory is hereby incorporated. Any inadvertent disclosure by Defendants of

   2 such information shall not be deemed a waiver of any such privileges, doctrines, or
   3 protections
   4         3.     Defendants object to these Interrogatories to the extent they seek
   5 information that is not relevant to the subject matter of this case, reasonably
   6 calculated to lead to the discovery of admissible evidence, or proportionate to the
   7 needs of the case.
   8         4.     Defendants object to these Interrogatories, including the Definitions, to
   9 the extent they seek documents, communications, and/or information that does not
  10 exist, that is already in Plaintiff’s possession or control, or that is as accessible to
  11 Plaintiff as it is to Defendants.
  12         5.     Defendants object to these Interrogatories, including the Definitions, to
  13 the extent they are vague or ambiguous or contain terms or phrases that are
  14 undefined and subject to varying interpretations or meanings and may, therefore,
  15 make responses misleading or incorrect.
  16         6.     Defendants object to these Interrogatories to the extent that they
  17 purport to require the creation of documents that do not currently exist.
  18         7.     Defendants object to the definition of “advertise” or any variations
  19 of the term as vague and ambiguous, overbroad, not relevant to any party’s claims
  20 or defenses, not reasonably calculated to lead to the discovery of admissible
  21 evidence, and making the burden or expense of discovery outweigh its likely
  22 benefit.
  23         8.     Defendants object to the definitions of “product” or “products” as
  24 vague and ambiguous, overbroad, not relevant to any party’s claims or defenses,
  25 not reasonably calculated to lead to the discovery of admissible evidence, and
  26 making the burden or expense of discovery outweigh its likely benefit.
  27         9.     Defendants object to the definition of “product code” as vague and
  28 ambiguous, overbroad, not relevant to any party’s claims or defenses, not

                                                   3
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 219 of 489 Page ID
                                  #:1582



   1 reasonably calculated to lead to the discovery of admissible evidence, and making

   2 the burden or expense of discovery outweigh its likely benefit.
   3        10.     Defendants object to the definition of “reference price” as vague and
   4 ambiguous, overbroad, not relevant to any party’s claims or defenses, not
   5 reasonably calculated to lead to the discovery of admissible evidence, and making
   6 the burden or expense of discovery outweigh its likely benefit. To the extent that
   7 the term “reference price” is defined as “products on your website that is
   8 represented to consumers as being substantially marked down” Defendants object
   9 because “substantially marked down” is a legal conclusion that has not yet been
  10 reached in this case, and Defendants expressly reserve the right to challenged he
  11 alleged reference price. To the extent that the term “reference price” is attempted
  12 to be defined by use of an exemplar purporting to be a screen shot of Defendants’
  13 website, Defendants object to the use this photograph because it is
  14 unauthenticated.
  15        11.     Defendants object to the definition of “website” as vague and
  16 ambiguous, overbroad, not relevant to any party’s claims or defenses, not
  17 reasonably calculated to lead to the discovery of admissible evidence, and making
  18 the burden or expense of discovery outweigh its likely benefit
  19        12.     Defendants object to the expansive definitions of “You” and “Your”
  20 to the extent these definitions include counsel for Defendants, which may
  21 implicate the attorney-client privilege and/or attorney-work product doctrines.
  22 Defendants further object to these definitions to the extent such a definition would
  23 purport to require Defendants to produce documents or things that are not within
  24 its possession custody or control, and to the extent such a definition renders a
  25 request overbroad, not relevant to any party’s claims or defenses, not reasonably
  26 calculated to lead to the discovery of admissible evidence, and making the burden
  27 or expense of such discovery outweigh its likely benefit.
  28        13.     Defendants object to the term “activities” as vague and ambiguous,

                                                4
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 220 of 489 Page ID
                                  #:1583



   1 overbroad, not relevant to any party’s claims or defenses, not reasonably

   2 calculated to lead to the discovery of admissible evidence, and making the burden
   3 or expense of discovery outweigh its likely benefit.
   4        14.     Defendants object to the term “identify” as vague and ambiguous,
   5 overbroad, not relevant to any party’s claims or defenses, not reasonably
   6 calculated to lead to the discovery of admissible evidence, and making the burden
   7 or expense of discovery outweigh its likely benefit.
   8        15.     Defendants object to Plaintiff’s definition of “Person” or “Persons”
   9 and “entity” or “entities” to the extent such a definition purports to include
  10 persons or entities of whom Defendants are not aware.
  11        16.    Defendants object to the extent these Interrogatories go beyond
  12 discovery warranted at the class certification stage. Discovery related to the merits
  13 of the case is not permitted at this time, and to the extent these Interrogatories are
  14 irrelevant to the certification of Plaintiff’s putative class, Defendants object and will
  15 withhold documents accordingly.
  16          OBJECTIONS AND RESPONSES TO INTERROGATORIES
  17 INTERROGATORY NO. 1:
  18        Please list each PRODUCT by PRODUCT CODE and product description
  19 offered for sale in the United States on YOUR WEBSITE during the CLASS
  20 PERIOD in a form that includes the following information for each PRODUCT:
  21 (a) the time period during which the PRODUCT was, or has been, offered for sale,
  22 (b) the date the PRODUCT was first offered for sale, (c) the date the PRODUCT
  23 was last offered for sale, (d) all categories in which the PRODUCT was offered for
  24 sale (e.g., New In, Clothing, Dresses, Tops, Shoes, Accessories, Sale, etc.), (e) for
  25 each PRODUCT displayed on the website on the WEBSITE, all REFERENCE
  26 PRICES, corresponding to date, (f) for each PRODUCT displayed on the
  27 WEBSITE, all prices at which the PRODUCT was offered for sale, corresponding
  28 to date, (g) for each PRODUCT displayed on the WEBSITE, all prices at which

                                                 5
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 221 of 489 Page ID
                                  #:1584



   1 the PRODUCT actually sold, corresponding to date, and (h) if available, the

   2 demographic information (e.g., location (city and state), gender, age, income, race,
   3 ethnicity, shopping preferences either identified by the customer or noted by YOU
   4 or any artificial intelligence system YOU use, etc.) of each customer who bought
   5 the PRODUCT.
   6        Response: Defendants incorporate by reference the General Objections set
   7 forth herein. Defendants object to this Interrogatory on the grounds that it is overly
   8 broad, vague, and unduly burdensome, including without limitation as to “each
   9 product.” Defendants object to this Interrogatory as improperly compound and
  10 containing multiple subparts. Defendants object to this Interrogatory to the extent it
  11 calls for the disclosure of information subject to the attorney-client privilege, the
  12 attorney work product doctrine, or any other applicable privilege. Defendants object
  13 to this Interrogatory insofar as it seeks competitive sensitive business and financial
  14 information. Defendants object to this Interrogatory to the extent it calls for the
  15 disclosure of product information that is not saved and/or tracked in Defendants’
  16 computer systems and/or databases. Defendants object to this Interrogatory as not
  17 relevant to any party’s claims or defenses, and not reasonably calculated to lead to
  18 the discovery of admissible evidence, because it seeks information regarding pricing
  19 on dates when the products were not sold. Defendants further object to part (h) of
  20 the Interrogatory as it relates to highly personal information of Defendants’
  21 customers, the majority of which is irrelevant to the certification of Plaintiff’s
  22 putative class.
  23        Pursuant to Federal Rule of Civil Procedure 33(d), the answer to this
  24 Interrogatory may be determined by examining, auditing, compiling, abstracting, or
  25 summarizing Defendants’ business records (including electronically stored
  26 information), and the burden of deriving or ascertaining the answer will be
  27 substantially the same for either party. Subject to and without waiving the foregoing
  28 objections, Defendants will produce the United States sales data for

                                                 6
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 222 of 489 Page ID
                                  #:1585



   1 PrettyLittleThing related brands with pricing information from February 29, 2016 to

   2 present. Such data will include the geographic location of the customer (by state) to
   3 the extent that information is available.
   4 INTERROGATORY NO. 2:
   5        Please provide YOUR sales of PRODUCTS, by PRODUCT CODE, in the
   6 United States on YOUR WEBSITE for each day during the CLASS PERIOD,
   7 including the following information: (a) date, (b) product code, (c) product
   8 description, (d) the total amount of the daily sales (i.e., the amount actually paid by
   9 customers), (e) the REFERENCE PRICE ADVERTISED for the PRODUCT on the
  10 day of the sale, (f) the ADVERTISED price of the PRODUCT on the day of the
  11 sale, (g) the discount or markdown offered on the PRODUCT on the day of the sale,
  12 (h) the total actual discounts or markdowns (including promo and coupon codes)
  13 applied, (i) the total number of units sold of the PRODUCT, (j) the total cost of
  14 goods sold applicable to the sale, on that date, of that PRODUCT, and (k) if
  15 available, the demographic information (e.g., location (city and state), gender, age,
  16 income, race, ethnicity, shopping preferences either identified by the customer or
  17 noted by YOU or any artificial intelligence system YOU use, etc.) of each customer
  18 who bought the PRODUCT.
  19        Response: Defendants incorporate by reference the General Objections set
  20 forth herein. Defendants object to this Interrogatory on the grounds that it is overly
  21 broad, vague, and unduly burdensome, including without limitation as to “each
  22 day.” Defendants object to this Interrogatory as improperly compound and
  23 containing multiple subparts. Defendants object to this Interrogatory to the extent it
  24 calls for the disclosure of information subject to the attorney-client privilege, the
  25 attorney work product doctrine, or any other applicable privilege. Defendants object
  26 to this Interrogatory insofar as it seeks competitive sensitive business and financial
  27 information. Defendants object to this Interrogatory to the extent it calls for the
  28 disclosure of product information that is not saved and/or tracked in Defendants’

                                                 7
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 223 of 489 Page ID
                                  #:1586



   1 computer systems and/or databases. Defendants further object to part (k) of the

   2 Interrogatory as it relates to highly personal information of Defendants’ customers,
   3 the majority of which is irrelevant to the certification of Plaintiff’s putative class.
   4        Pursuant to Federal Rule of Civil Procedure 33(d), the answer to this
   5 Interrogatory may be determined by examining, auditing, compiling, abstracting, or
   6 summarizing Defendants’ business records (including electronically stored
   7 information), and the burden of deriving or ascertaining the answer will be
   8 substantially the same for either party. Subject to and without waiving the foregoing
   9 objections, Defendants will produce the United States sales data for
  10 PrettyLittleThing related brands with pricing information from February 29, 2016 to
  11 present. Such data will include the geographic location of the customer (by state) to
  12 the extent that information is available.
  13 INTERROGATORY NO. 3:
  14        Please provide the information referenced in Interrogatory No. 2 broken
  15 down by the state from which purchasers purchased the PRODUCTS.
  16        Response: Defendants incorporate by reference the General Objections set
  17 forth herein. Defendants object to this Interrogatory as duplicative of Interrogatory
  18 No. 2. Defendants object to this Interrogatory on the grounds that it is overly broad,
  19 vague, and unduly burdensome, including without limitation as to “each day.”
  20 Defendants object to this Interrogatory as improperly compound and containing
  21 multiple subparts. Defendants object to this Interrogatory to the extent it calls for
  22 the disclosure of information subject to the attorney-client privilege, the attorney
  23 work product doctrine, or any other applicable privilege. Defendants object to this
  24 Interrogatory insofar as it seeks competitive sensitive business and financial
  25 information. Defendants object to this Interrogatory to the extent it calls for the
  26 disclosure of product information that is not saved and/or tracked in Defendants’
  27 computer systems and/or databases. Defendants further object to part (k) of the
  28

                                                  8
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 224 of 489 Page ID
                                  #:1587



   1 Interrogatory as it relates to highly personal information of Defendants’ customers,

   2 the majority of which is irrelevant to the certification of Plaintiff’s putative class.
   3         Subject to and without waiving the foregoing objections, Defendants refer
   4 Plaintiff to Defendants’ response to Interrogatory No. 2.
   5 INTERROGATORY NO. 4:
   6         Please provide YOUR sales of PRODUCTS, by PRODUCT CODE, in the
   7 United States on YOUR WEBSITE for each day during the CLASS PERIOD
   8 where YOU sold PRODUCTS at the REFERENCE PRICE. Please produce this
   9 information in a form that includes the following information: (a) date, (b) product
  10 code, (c) product description, (d) the total amount of the daily sales (i.e., the
  11 amount actually paid by customers), (e) the REFERENCE PRICE ADVERTISED
  12 for the PRODUCT on the day of the sale, (f) the actual discounts or markdowns
  13 (including promo and coupon codes) applied, (g) the total number of units sold of
  14 the PRODUCT, (h) the total cost of goods sold applicable to the sales, on that date,
  15 of that PRODUCT, and (i) if available, the demographic information (e.g., location
  16 (city and state), gender, age, income, race, ethnicity, shopping preferences either
  17 identified by the customer or noted by YOU or any artificial intelligence system
  18 YOU use, etc.) of each customer who bought the PRODUCT.
  19         Response: Defendants incorporate by reference the General Objections set
  20 forth herein. Defendants object to this Interrogatory as duplicative of Interrogatory
  21 No. 1. Defendants object to this Interrogatory on the grounds that it is overly broad,
  22 vague, and unduly burdensome, including without limitation as to “each day.”
  23 Defendants object to this Interrogatory as improperly compound and containing
  24 multiple subparts. Defendants object to this Interrogatory to the extent it calls for
  25 the disclosure of information subject to the attorney-client privilege, the attorney
  26 work product doctrine, or any other applicable privilege. Defendants object to this
  27 Interrogatory insofar as it seeks competitive sensitive business and financial
  28 information. Defendants object to this Interrogatory to the extent it calls for the

                                                  9
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 225 of 489 Page ID
                                  #:1588



   1 disclosure of product information that is not saved and/or tracked in Defendants’

   2 computer systems and/or databases. Defendants further object to part (i) of the
   3 Interrogatory as it relates to highly personal information of Defendants’ customers,
   4 the majority of which is irrelevant to the certification of Plaintiff’s putative class.
   5         Subject to and without waiving the foregoing objections, Defendants refer
   6 Plaintiff to Defendants’ response to Interrogatory No. 1.
   7 INTERROGATORY NO. 5:
   8         Please provide the information referenced in Interrogatory No. 4 broken
   9 down by the state from which purchasers purchased the PRODUCTS.
  10         Response: Defendants incorporate by reference the General Objections set
  11 forth herein. Defendants object to this Interrogatory as duplicative of Interrogatory
  12 No. 1 and No. 4. Defendants object to this Interrogatory on the grounds that it is
  13 overly broad, vague, and unduly burdensome, including without limitation as to
  14 “each day.” Defendants object to this Interrogatory as improperly compound and
  15 containing multiple subparts. Defendants object to this Interrogatory to the extent it
  16 calls for the disclosure of information subject to the attorney-client privilege, the
  17 attorney work product doctrine, or any other applicable privilege. Defendants object
  18 to this Interrogatory insofar as it seeks competitive sensitive business and financial
  19 information. Defendants object to this Interrogatory to the extent it calls for the
  20 disclosure of product information that is not saved and/or tracked in Defendants’
  21 computer systems and/or databases. Defendants further object to part (i) of the
  22 Interrogatory as it relates to highly personal information of Defendants’ customers,
  23 the majority of which is irrelevant to the certification of Plaintiff’s putative class.
  24         Subject to and without waiving the foregoing objections, Defendants refer
  25 Plaintiff to Defendants’ response to Interrogatory No. 1 and No. 4.
  26 INTERROGATORY NO. 6:
  27         Identify the PRODUCTS, along with dates during the CLASS PERIOD, for
  28 which YOU did not ADVERTISE a sale or promotion on YOUR WEBSITE of at

                                                  10
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 226 of 489 Page ID
                                  #:1589



   1 least 35% off all PRODUCTS.

   2        Response: Defendants incorporate by reference the General Objections set
   3 forth herein. Defendants object to this Interrogatory to the extent it calls for the
   4 disclosure of information subject to the attorney-client privilege, the attorney work
   5 product doctrine, or any other applicable privilege. Defendants object to this
   6 Interrogatory insofar as it seeks competitive sensitive business and financial
   7 information. Defendants object to this Interrogatory to the extent it calls for the
   8 disclosure of product information that is not saved and/or tracked in Defendants’
   9 computer systems and/or databases.
  10        Pursuant to Federal Rule of Civil Procedure 33(d), the answer to this
  11 Interrogatory may be determined by examining, auditing, compiling, abstracting, or
  12 summarizing Defendants’ business records (including electronically stored
  13 information), and the burden of deriving or ascertaining the answer will be
  14 substantially the same for either party. Subject to and without waiving the foregoing
  15 objections, Defendants refer Plaintiff to their response to Interrogatory No. 1 and
  16 No. 4, and the historical promotional calendars for the PrettyLittleThing related
  17 brands.
  18 INTERROGATORY NO. 7:
  19        Please explain in as much detail as possible why PRODUCTS YOU sell on
  20 the WEBSITE in the “NEW IN” category already have an ADVERTISED
  21 REFERENCE PRICE that is higher than the price at which it is ADVERTISED to
  22 be sold given the lack of history to establish a REFERENCE PRICE for
  23 PRODUCTS in the “NEW IN” category.
  24        Response: Defendants incorporate by reference the General Objections set
  25 forth herein. Defendants object to this Interrogatory to the extent it calls for the
  26 disclosure of information subject to the attorney-client privilege, the attorney work
  27 product doctrine, or any other applicable privilege. Defendants object to this
  28

                                                 11
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 227 of 489 Page ID
                                  #:1590



   1 Interrogatory insofar as it seeks competitive sensitive business and financial

   2 information.
   3         Subject to and without waiving the foregoing objections, Defendants respond
   4 as follows:
   5         The reference price is set by experienced buyers based on a variety of factors.
   6 These factors may include, but are not limited to, previous pricing of the same,
   7 similar or comparable products on the Defendants’ websites; established pricing
   8 structures for certain product lines carried on the Defendants’ websites; pricing of
   9 similar or comparable products on competitors’ websites, particularly U.K.-based
  10 competitors; the buyer’s market knowledge and expertise; cost of goods; overhead
  11 costs; margin; U.S. pricing adjustments (including without limitation to account for
  12 differences in exchange rates, shipping costs, other U.S.-specific costs, U.S.-based
  13 competitors, and the U.S. market); industry data; sales performance, market
  14 demand, and/or market trends. In setting the reference price for a particular product,
  15 more or less weight, or no weight, might be given to certain factors.
  16 INTERROGATORY NO. 8:
  17         Please provide the name, address, telephone number, and e-mail address of
  18 each person who purchased any of YOUR products during the CLASS PERIOD.
  19         Response: Defendants incorporate by reference the General Objections set
  20 forth herein. Defendants further object because this Interrogatory seeks highly
  21 personal information of Defendants’ customers and information irrelevant to the
  22 certification of Plaintiff’s putative class.
  23         Subject to and without waiving the foregoing objections, Defendants will
  24 agree to produce information related to customers’ location by state along with a
  25 customer identification number and direct Plaintiff to Defendants’ responses to
  26 Interrogatory Nos. 1-5 and the related responsive documents to be produced by
  27 Defendants pursuant to Federal Rule of Civil Procedure 33(d).
  28

                                                    12
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 228 of 489 Page ID
                                  #:1591



   1        INTERROGATORY NO. 9:
   2        For each purchaser identified in Interrogatory No. 8 above, describe each of
   3 their purchases by providing: (a) the date of purchase, (b) the PRODUCTS
   4 purchased, (c) the price paid for each PRODUCT purchased, and (d) the
   5 REFERENCE PRICE of each PRODUCT purchased.
   6        Response: Defendants incorporate by reference the General Objections set
   7 forth herein. Defendants object to this Interrogatory to the extent it calls for the
   8 disclosure of information subject to the attorney-client privilege, the attorney work
   9 product doctrine, or any other applicable privilege. Defendants object to this
  10 Interrogatory insofar as it seeks competitive sensitive business and financial
  11 information.
  12        Subject to and without waiving the foregoing objections, see Defendants’
  13 responses to Interrogatory Nos. 1-5 and the related responsive documents to be
  14 produced by Defendants pursuant to Federal Rule of Civil Procedure 33(d).
  15        INTERROGATORY NO. 10:
  16        Please state all reasons why YOUR ADVERTISE REFERENCE PRICES
  17 on PRODUCTS offered for sale on YOUR WEBSITE.
  18        Response: Defendants incorporate by reference the General Objections set
  19 forth herein. Defendants object to this Interrogatory to the extent it calls for the
  20 disclosure of information subject to the attorney-client privilege, the attorney work
  21 product doctrine, or any other applicable privilege. Defendants object to this
  22 Interrogatory insofar as it seeks competitive sensitive business and financial
  23 information.
  24        Subject to and without waiving the foregoing objections, Defendants respond
  25 as follows:
  26        The reference price is set by experienced buyers based on a variety of factors.
  27 These factors may include, but are not limited to, previous pricing of the same,
  28 similar or comparable products on the Defendants’ websites; established pricing

                                                 13
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 229 of 489 Page ID
                                  #:1592



   1 structures for certain product lines carried on the Defendants’ websites; pricing of

   2 similar or comparable products on competitors’ websites, particularly U.K.-based
   3 competitors; the buyer’s market knowledge and expertise; cost of goods; overhead
   4 costs; margin; U.S. pricing adjustments (including without limitation to account for
   5 differences in exchange rates, shipping costs, other U.S.-specific costs, U.S.-based
   6 competitors, and the U.S. market); industry data; sales performance, market
   7 demand, and/or market trends. In setting the reference price for a particular product,
   8 more or less weight, or no weight, might be given to certain factors.
   9 INTERROGATORY NO. 11:
  10        Identify (by name, title, and location) all of YOUR officers, directors,
  11 employees, contractors, or agents responsible for, or who had any material
  12 involvement with approving, formulating, setting, or making decisions concerning,
  13 the REFERENCE PRICES for PRODUCTS YOU ADVERTISED on the
  14 WEBSITE during the CLASS PERIOD.
  15        Response: Defendants incorporate by reference the General Objections set
  16 forth herein. Defendants object to this Interrogatory to the extent it calls for the
  17 disclosure of information subject to the attorney-client privilege, the attorney work
  18 product doctrine, or any other applicable privilege. Defendants object to this
  19 Interrogatory insofar as it seeks competitive sensitive business and financial
  20 information. Defendants object to the language “any material involvement with
  21 approving, formulating, setting, or making decisions concerning” as vague and
  22 ambiguous, and overbroad and unduly burdensome.
  23        Subject to and without waiving the foregoing objections, Defendants
  24 identify the following individuals with knowledge of the process for approving,
  25 formulating, setting, or making decisions concerning reference prices for products
  26 advertised on the website during the class period: Tom Binns (Finance Director,
  27 Manchester); Nicki Capstick (Marketing Director, Manchester); Mark Baker
  28 (Trading Director, Manchester).

                                                 14
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 230 of 489 Page ID
                                  #:1593



   1 INTERROGATORY NO. 12:

   2        Identify (by name, title, and location) all of YOUR officers, directors,
   3 employees, contractors, or agents responsible for, or who had any material
   4 involvement with approving, formulating, setting, creating, or making decisions
   5 concerning, the ADVERTISEMENT of sales, markdowns, discounts, or
   6 promotions on the WEBSITE during the CLASS PERIOD.
   7        Response: Defendants incorporate by reference the General Objections set
   8 forth herein. Defendants object to this Interrogatory to the extent it calls for the
   9 disclosure of information subject to the attorney-client privilege, the attorney work
  10 product doctrine, or any other applicable privilege. Defendants object to this
  11 Interrogatory insofar as it seeks competitive sensitive business and financial
  12 information. Defendants object to the language “any material involvement with
  13 approving, formulating, setting, or making decisions concerning” as vague and
  14 ambiguous, and overbroad and unduly burdensome.
  15        Subject to and without waiving the foregoing objections, Defendants identify
  16 the following individuals with knowledge of the process for approving, formulating,
  17 setting, creating, or making decisions concerning, the advertisement of sales,
  18 markdowns, discounts, or promotions on the website during the class period: Tom
  19 Binns (Finance Director, Manchester); Nicki Capstick (Marketing Director,
  20 Manchester); Mark Baker (Trading Director, Manchester).
  21 INTERROGATORY NO. 13:
  22        Identify (by name, title, and location) all of YOUR officers, directors,
  23 employees, contractors, or agents responsible for, or who had any material
  24 involvement with designing, configuring, defining the requirements for, or making
  25 decisions concerning, any software, algorithms, artificial intelligence, or
  26 applications YOU use relating to the posting of REFERENCE PRICES for
  27 PRODUCTS YOU ADVERTISED on the WEBSITE during the CLASS PERIOD.
  28

                                                 15
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 231 of 489 Page ID
                                  #:1594



   1        Response: Defendants incorporate by reference the General Objections set
   2 forth herein. Defendants object to this Interrogatory to the extent it calls for the
   3 disclosure of information subject to the attorney-client privilege, the attorney work
   4 product doctrine, or any other applicable privilege. Defendants object to this
   5 Interrogatory insofar as it seeks competitive sensitive business and financial
   6 information. Defendants object to the language “any material involvement with
   7 designing, configuring, defining the requirements for, or making decisions
   8 concerning” as vague and ambiguous, and overbroad and unduly burdensome.
   9        Subject to and without waiving the foregoing objections, Defendants identify
  10 the following individuals with knowledge relating to the process used for posting of
  11 reference prices for products advertised on the website during the class period: Tom
  12 Binns (Finance Director, Manchester); Nicki Capstick (Marketing Director,
  13 Manchester); Mark Baker (Trading Director, Manchester).
  14 INTERROGATORY NO. 14:
  15        Please state all reasons why YOU believe the REFERENCE PRICES on
  16 PRODUCTS ADVERTISED on YOUR WEBSITE during the CLASS PERIOD
  17 are accurate and not misleading. To the extent YOU believe the REFERENCE
  18 PRICES on PRODUCTS offered for sale on YOUR WEBSITE during the CLASS
  19 PERIOD are inaccurate and misleading, please so state in YOUR response.
  20        Response: Defendants incorporate by reference the General Objections set
  21 forth herein. Defendants object to this Interrogatory to the extent it calls for the
  22 disclosure of information subject to the attorney-client privilege, the attorney work
  23 product doctrine, or any other applicable privilege. Defendants object to this
  24 Interrogatory insofar as it seeks competitive sensitive business and financial
  25 information.
  26        Subject to and without waiving the foregoing objections, Defendants respond
  27 as follows:
  28

                                                 16
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 232 of 489 Page ID
                                  #:1595



   1        The reference price is set by experienced buyers based on a variety of factors.
   2 These factors may include, but are not limited to, previous pricing of the same,
   3 similar or comparable products on the Defendants’ websites; established pricing
   4 structures for certain product lines carried on the Defendants’ websites; pricing of
   5 similar or comparable products on competitors’ websites, particularly U.K.-based
   6 competitors; the buyer’s market knowledge and expertise; cost of goods; overhead
   7 costs; margin; U.S. pricing adjustments (including without limitation to account for
   8 differences in exchange rates, shipping costs, other U.S.-specific costs, U.S.-based
   9 competitors, and the U.S. market); industry data; sales performance, market
  10 demand, and/or market trends. In setting the reference price for a particular product,
  11 more or less weight, or no weight, might be given to certain factors.
  12 INTERROGATORY NO. 15:
  13        Please IDENTIFY all offices or other physical facilities YOU have
  14 purchased, leased, rented, or otherwise used for a business purpose in the United
  15 States during the CLASS PERIOD and state the purpose and ACTIVITIES
  16 performed therein. For each such office or facility, please also IDENTIFY all
  17 PERSONS/ENTITIES who have used said office or facility and their purpose for
  18 using said office or facility. Defendants object to this interrogatory as seeking
  19 information that is not relevant to the subject matter of this case, not reasonably
  20 calculated to lead to the discovery of admissible evidence, and not proportionate to
  21 the needs of the case.
  22        Response: Defendants incorporate by reference the General Objections set
  23 forth herein. Defendants object to this Interrogatory to the extent it calls for the
  24 disclosure of information subject to the attorney-client privilege, the attorney work
  25 product doctrine, or any other applicable privilege. Defendants object to this
  26 Interrogatory insofar as it seeks competitive sensitive business and financial
  27 information.
  28

                                                 17
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 233 of 489 Page ID
                                  #:1596



   1        Subject to and without waiving the foregoing objections, Defendants respond
   2 as follows:
   3        Defendants will not respond to Interrogatory No. 15 as it seeks information
   4 that is not relevant to class certification discovery.
   5 INTERROGATORY NO. 16:
   6        For each response to the Requests for Admission (“RFA”) served with these
   7 Interrogatories that is not an unqualified admission: (a) state the number of the
   8 RFA; (b) state all facts upon which you base your response; (c) IDENTIFY all
   9 PERSONS who have knowledge of those facts; and (d) IDENTIFY all
  10 DOCUMENTS and other tangible things that support your response and
  11 IDENTIFY the PERSON who has each such DOCUMENT or thing.
  12        Response: Defendants incorporate by reference the General Objections set
  13 forth herein. Defendants object to this Interrogatory to the extent it calls for the
  14 disclosure of information subject to the attorney-client privilege, the attorney work
  15 product doctrine, or any other applicable privilege. Defendants object to this
  16 Interrogatory insofar as it seeks competitive sensitive business and financial
  17 information. Defendants object to this Interrogatory as improperly compound and
  18 containing multiple subparts.
  19        Subject to and without waiving the foregoing objections, Defendants respond
  20 as follows:
  21        RFA No. 6: PrettyLittleThing (“PLT”) considers its products exclusive to
  22 PLT. However, PLT cannot rule out that if PLT buys garments from a wholesaler,
  23 the same wholesaler may sell the same products to a competitor. Other retailers will
  24 sell similar products and may even sell products made by the same supplier.
  25 Branded beauty lines will be sold by other retailers and are sold by PLT at prices
  26 dictated by the brands; such products can only be discounted with approval of the
  27 brands.
  28

                                                 18
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 234 of 489 Page ID
                                  #:1597



   1        RFA No. 7: PLT operates showrooms in California and Florida, but they do
   2 not make retail sales. PLT held a sample sale on March 13, 2020 lasting for one
   3 day. In total, $4,089 was made and the money was donated to
   4 charity. Approximately 350 people visited the showroom in total. Customers were
   5 invited to attend the sample sale, fill one PLT bag of items, and each customer was
   6 charged $10.00.
   7        RFA No. 9: The reference price is set by experienced buyers based on a
   8 variety of factors. These factors may include, but are not limited to, previous pricing
   9 of the same, similar or comparable products on the Defendants’ websites;
  10 established pricing structures for certain product lines carried on the Defendants’
  11 websites; pricing of similar or comparable products on competitors’ websites,
  12 particularly U.K.-based competitors; the buyer’s market knowledge and expertise;
  13 cost of goods; overhead costs; margin; U.S. pricing adjustments (including without
  14 limitation to account for differences in exchange rates, shipping costs, other U.S.-
  15 specific costs, U.S.-based competitors, and the U.S. market); industry data; sales
  16 performance, market demand, and/or market trends. In setting the reference price
  17 for a particular product, more or less weight, or no weight, might be given to certain
  18 factors.
  19        RFA No. 10: The reference price is set by experienced buyers based on a
  20 variety of factors. These factors may include, but are not limited to, previous pricing
  21 of the same, similar or comparable products on the Defendants’ websites;
  22 established pricing structures for certain product lines carried on the Defendants’
  23 websites; pricing of similar or comparable products on competitors’ websites,
  24 particularly U.K.-based competitors; the buyer’s market knowledge and expertise;
  25 cost of goods; overhead costs; margin; U.S. pricing adjustments (including without
  26 limitation to account for differences in exchange rates, shipping costs, other U.S.-
  27 specific costs, U.S.-based competitors, and the U.S. market); industry data; sales
  28 performance, market demand, and/or market trends. In setting the reference price

                                                19
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 235 of 489 Page ID
                                  #:1598



   1 for a particular product, more or less weight, or no weight, might be given to certain

   2 factors.
   3         RFA No. 16: The reference price is set by experienced buyers based on a
   4 variety of factors. These factors may include, but are not limited to, previous
   5 pricing of the same, similar or comparable products on the Defendants’ websites;
   6 established pricing structures for certain product lines carried on the Defendants’
   7 websites; pricing of similar or comparable products on competitors’ websites,
   8 particularly U.K.-based competitors; the buyer’s market knowledge and expertise;
   9 cost of goods; overhead costs; margin; U.S. pricing adjustments (including without
  10 limitation to account for differences in exchange rates, shipping costs, other U.S.-
  11 specific costs, U.S.-based competitors, and the U.S. market); industry data; sales
  12 performance, market demand, and/or market trends. In setting the reference price
  13 for a particular product, more or less weight, or no weight, might be given to
  14 certain factors.
  15         RFA No. 17: Defendants are without sufficient information to admit or
  16 deny the price of our products on websites other than our own.
  17
  18
  19
       DATED: February 4, 2021           EVERSHEDS SUTHERLAND (US) LLP

  20
  21
                                          By /s/ Ian S. Shelton
                                             Ian S. Shelton
  22
  23                                           Attorneys for Defendants
                                               Prettylittlething.com USA Inc.,
  24                                           Prettylittlething.com Limited, and
                                               Boohoo Group PLC
  25
  26
  27
  28

                                                20
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 236 of 489 Page ID
                                  #:1599



   1                                   VERIFICATION
   2         I, Neil Catto, am a director of PrettyLittleThing.com Limited. I have read
   3 the foregoing interrogatory responses. I believe, based on a reasonable inquiry and
   4 investigation, that the responses are true and correct to the best of my knowledge,
   5 information and belief.     The responses were prepared based upon information
   6 contained in records maintained in the ordinary course of business, and/or
   7 information supplied from various individuals with personal knowledge. I do not
   8 necessarily have personal knowledge regarding each specific response, but I am
   9 informed and believe that the responses are true and correct as of the date of these
  10 responses.
  11         I verify under penalty of perjury that the foregoing is true and correct.
  12
  13
       DATED: February 4, 2021

  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                21
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 237 of 489 Page ID
                                  #:1600




       EXHIBIT 14
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 238 of 489 Page ID
                                  #:1601



   1 EVERSHEDS SUTHERLAND (US) LLP
       Ian S. Shelton (SBN 264863)
   2 ianshelton@eversheds-sutherland.com
       500 Capitol Mall, Suite 1750
   3 Sacramento, CA 95814
   4
       Telephone: (916) 844-2965
       Facsimile: (916) 241-0501
   5
       EVERSHEDS SUTHERLAND (US) LLP              ASHBY LAW FIRM PC
   6   Ronald W. Zdrojeski (admitted PHV)         Joseph R. Ashby (SBN 248579)
       ronzdrojeski@eversheds-sutherland.com      joseph@ashbylawfirm.com
   7   1114 6th Avenue, 40th Floor                1055 West Seventh Street, 33rd Floor
       New York, NY 10036                         Los Angeles, CA 90017
   8   Telephone: (212) 389-5000                  Telephone: (213) 393-6235
       Facsimile: (212) 389-5099                  Facsimile: (213) 429-0976
   9
  10 Attorneys for Defendants
  11
                                UNITED STATES DISTRICT COURT
  12
                            CENTRAL DISTRICT OF CALIFORNIA
  13
     HAYA HILTON, an individual, on               NO. 2:20-cv-04658-GW-JEM
  14 behalf of herself and all others similarly
     situated,
  15
                                                  Consolidated for Pretrial Purposes with:
                   Plaintiff,                     NO. 2:20-cv-03332-GW-JEM
  16                                              NO. 2:20-cv-04659-GW-JEM
             vs.
  17
     PRETTYLITTLETHING.COM USA                    DEFENDANTS’ CONSOLIDATED
  18 INC., a Delaware corporation,                OBJECTIONS AND RESPONSES TO
     PRETTYLITTLETHINGS.COM
  19 LIMITED, a United Kingdom private            PLAINTIFF HAYA HILTON’S
     limited company, BOOHOO GROUP                REQUESTS FOR PRODUCTION OF
  20 PLC, a Jersey public limited company ,       DOCUMENTS TO
     and DOES 1-100, inclusive,
  21                                              PRETTYLITTLETHING.COM USA
                   Defendants.                    INC., PRETTYLITTLETHING.COM
  22                                              LIMITED, AND BOOHOO GROUP
  23                                              PLC, SET ONE

  24                                              The Honorable George H. Wu
  25
                                                  Courtroom: 9D
  26                                              Address:   U.S. Courthouse
  27                                                         350 W. First Street
                                                             Los Angeles, CA 90012
  28
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 239 of 489 Page ID
                                  #:1602



   1 PROPOUNDING PARTY:                 HAYA HILTON
   2 RESPONDING PARTY:                  PRETTYLITTLETHING.COM USA INC.,
                                        PRETTYLITTLETHING.COM LIMITED, AND
   3                                    BOOHOO GROUP PLC
   4 SET NO.:                           ONE
   5
             Defendants Boohoo Group PLC, PrettyLittleThing.com USA Inc., and
   6
       PrettyLittleThing.com Limited hereby respond to Plaintiff Haya Hilton’s Requests
   7
       for Production of Documents, Set One pursuant to Rules 26 and 34 of the Federal
   8
       Rules of Civil Procedure.
   9
                                   GENERAL OBJECTIONS
  10
             Defendants hereby incorporate the following General Objections into each
  11
       and every response to Plaintiff’s Requests below. These General Objections are
  12
       neither waived nor limited by Defendants’ specific responses.
  13
             1.     Defendants object to these Requests, including the Instructions and
  14
       Definitions, to the extent they purport to impose duties and obligations beyond those
  15
       required by the Federal Rules of Civil Procedure, the Court’s instructions, and any
  16
       other applicable laws, rules or orders.
  17
             2.     Defendants object to each and every Request to the extent that it seeks
  18
       information, documents, and/or other things protected from disclosure by the
  19
       attorney-client privilege, the work product doctrine, the common interest privilege,
  20
       or any other applicable privilege. Any specific objections stated below on the
  21
       grounds of attorney-client privilege and/or work product doctrine in no way limit
  22
       this general objection. Nothing contained in this response is intended to be nor
  23
       should be considered a waiver of any attorney-client privilege, work product
  24
       protection, trade secret privilege, the right of privacy, or any other applicable
  25
       privilege or doctrine, and to the extent that any Request may be construed as calling
  26
       for disclosure of information, documents, and/or other things protected by such
  27
       privileges or doctrines, a continuing objection to each and every such Request is
  28


                                                   2
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 240 of 489 Page ID
                                  #:1603



   1 hereby incorporated. Any inadvertent disclosure by Defendants of such information

   2 shall not be deemed a waiver of any such privileges, doctrines, or protections.
   3         3.    Defendants object to these Requests to the extent they seek information
   4 that is not relevant to the subject matter of this case, reasonably calculated to lead to
   5 the discovery of admissible evidence, or proportionate to the needs of the case.
   6         4.    Defendants object to these Requests, including the Instructions and
   7 Definitions, to the extent they seek documents, communications, and/or information
   8 that does not exist, that is already in Plaintiff’s possession or control, or that is as
   9 accessible to Plaintiff as it is to Defendants.
  10         5.    Defendants object to these Requests, including the Instructions and
  11 Definitions, to the extent they are vague or ambiguous or contain terms or phrases
  12 that are undefined and subject to varying interpretations or meanings and may,
  13 therefore, make responses misleading or incorrect.
  14         6.    Defendants object to these Requests to the extent that they call for the
  15 production of documents that contain or otherwise reveal any trade secrets,
  16 proprietary business information, competitively sensitive business or commercial
  17 information, strategic planning information, or other private, confidential
  18 information. To the extent that Defendants have responsive documents containing
  19 confidential information, it will produce such documents pursuant to an agreed-upon
  20 stipulation and protective order appropriately governing the production and
  21 exchange of confidential material, or in some other manner agreed by the parties
  22 that would ensure the confidentiality of such documents until such time as an
  23 appropriate order can be entered.
  24         7.    Defendants object to these Requests to the extent that they purport to
  25 require the creation of documents that do not currently exist.
  26         8.    Defendants object to Plaintiff’s definition of “Electronically Stored
  27 information” or “ESI.” on the grounds that it is overbroad, unduly burdensome, and
  28 beyond the scope of permissible discovery to the extent Plaintiff purports to include

                                                   3
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 241 of 489 Page ID
                                  #:1604



   1 information not ordinarily captured and/or overwritten in the ordinary course of

   2 operating Defendants’ business. Notwithstanding these objections, to the extent any
   3 responsive documents or ESI are produced, Defendants will produce reasonably
   4 available, relevant, non-privileged information in readily usable formats. Documents
   5 that contain redactions will be produced in static image format.
   6        9.     Defendants object to the definition of “advertise” or any variations
   7 of the term as vague, ambiguous, and overbroad, and to the extent the use of
   8 which could yield production of documents not relevant to any party’s claims or
   9 defenses, not reasonably calculated to lead to the discovery of admissible
  10 evidence, and making the burden or expense of discovery outweigh its likely
  11 benefit.
  12        10.    Defendants object to Plaintiff’s definition for “Document” or
  13 “documents” to the extent the examples listed do not fall within the definition of
  14 “writings and recordings” in F.R.E. 1001(1).
  15        11.    Defendants object to the definitions of “product” or “products” as
  16 vague and ambiguous, overbroad, not relevant to any party’s claims or defenses,
  17 not reasonably calculated to lead to the discovery of admissible evidence, and
  18 making the burden or expense of discovery outweigh its likely benefit.
  19        12.    Defendants object to the definitions of “reference price” as vague
  20 and ambiguous, overbroad, not relevant to any party’s claims or defenses, not
  21 reasonably calculated to lead to the discovery of admissible evidence, and making
  22 the burden or expense of discovery outweigh its likely benefit. To the extent that
  23 the term “reference price” is defined as “products on your website that is
  24 represented to consumers as being substantially marked down” Defendants object
  25 because “substantially marked down” is a legal conclusion that has not yet been
  26 reached in this case, and Defendants expressly reserve the right to challenge the
  27 alleged reference price. To the extent that the term “reference price” is attempted
  28 to be defined by use of an exemplar purporting to be a screen shot of Defendants’

                                                4
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 242 of 489 Page ID
                                  #:1605



   1 website, Defendants object to the use this photograph because it is

   2 unauthenticated.
   3        13.     Defendants object to the expansive definitions of “You” and “Your”
   4 to the extent these definitions include counsel for Defendants, which may
   5 implicate the attorney-client privilege and/or attorney-work product doctrines.
   6 Defendants further object to these definitions to the extent such a definition would
   7 purport to require Defendants to produce documents or things that are not within
   8 its possession custody or control, and to the extent such a definition renders a
   9 Request overbroad, not relevant to any party’s claims or defenses, not reasonably
  10 calculated to lead to the discovery of admissible evidence, and making the burden
  11 or expense of such discovery outweigh its likely benefit.
  12        14.     Defendants object to the phrase “artificial intelligence” used
  13 throughout these document Requests as vague and ambiguous.
  14        15.     Defendants object to the extent these Requests go beyond discovery
  15 warranted at the class certification stage. Discovery related to the merits of the
  16 case is not permitted at this time, and to the extent these Request are irrelevant to
  17 the certification of Plaintiff’s putative class, Defendants object and will withhold
  18 documents accordingly.
  19        16.     Defendants object to each and every Request to the extent that it
  20 seeks information, documents, and/or other things related to Defendants’ business
  21 activities outside the United States.
  22     OBJECTIONS AND REPONSES TO REQUESTS FOR PRODUCTION
  23 REQUEST FOR PRODUCTION NO. 1:
  24        Any and all reports, spreadsheets, or other DOCUMENTS listing each
  25 PRODUCT by PRODUCT CODE and product description offered for sale in the
  26 United States on YOUR WEBSITE during the CLASS PERIOD in a form that
  27 includes the following information for each PRODUCT: (a) the time period during
  28 which the PRODUCT was, or has been, offered for sale, (b) the date the

                                                 5
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 243 of 489 Page ID
                                  #:1606



   1 PRODUCT was first offered for sale, (c) the date the PRODUCT was last offered

   2 for sale, (d) all categories in which the PRODUCT was offered for sale (e.g., New
   3 In, Clothing, Dresses, Tops, Shoes, Accessories, Sale, etc.), (e) for each
   4 PRODUCT displayed on the WEBSITE, all REFERENCE PRICES, corresponding
   5 to date, (f) for each PRODUCT displayed on the WEBSITE, all prices at which the
   6 PRODUCT was offered for sale, corresponding to date, (g) for each PRODUCT
   7 displayed on the WEBSITE, all prices at which the PRODUCT actually sold,
   8 corresponding to date, and (h) if available, the demographic information (e.g.,
   9 location (city and state), gender, age, income, race, ethnicity, shopping preferences
  10 either identified by the customer or noted by YOU or any artificial intelligence
  11 system YOU use, etc.) of each customer who bought the PRODUCT.
  12        Response: Defendants incorporate by reference the General Objections set
  13 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  14 vague, and unduly burdensome, including without limitation as to “any and all” and
  15 as to “each product.” Defendants object to this Request as improperly compound
  16 and containing multiple subparts. Defendants object to this Request to the extent it
  17 calls for the disclosure of information subject to the attorney-client privilege, the
  18 attorney work product doctrine, or any other applicable privilege. Defendants object
  19 to this Request insofar as it seeks competitive and sensitive business and financial
  20 information. Defendants object to this Request to the extent it calls for the disclosure
  21 of product information that is not saved and/or tracked in Defendants’ computer
  22 systems and/or databases. Defendants object to this Request as not relevant to any
  23 party’s claims or defenses, and not reasonably calculated to lead to the discovery of
  24 admissible evidence, because it seeks information regarding pricing on dates when
  25 the products were not sold. Defendants further object to part (h) of the Request as it
  26 relates to highly personal information of Defendants’ customers, which is wholly
  27 irrelevant to the certification of Plaintiff’s putative class. To the extent this Request
  28

                                                  6
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 244 of 489 Page ID
                                  #:1607



   1 seeks information contained in email correspondence, Defendants object to this

   2 Request as overly broad and unduly burdensome.
   3        Defendants will withhold documents on the basis of their objections to this
   4 Request. Subject to and without waiving the foregoing objections, Defendants will
   5 produce the United States sales data for the PrettyLittleThing brand with pricing
   6 information from February 29, 2016 to present containing the following data fields
   7 in a native format: email/customer ID; order number; order date; SKU code;
   8 product description; product category; gross original price; gross markdown; gross
   9 post markdown; gross promotion discount; gross product sales; net product sales;
  10 gross original price LC; gross markdown LC; gross post markdown LC; gross
  11 promotion discount LC; gross product sales LC; net product sales LC; units;
  12 markdown; product cost; region. Such data will identify the customer by a customer
  13 identification number and include the geographic location of the customer (by state)
  14 to the extent that information is available. Defendants object to production of email
  15 correspondence on the grounds of overbreadth, oppression and undue burden, and
  16 lack of relevance to the limited class certification discovery authorized by the Court
  17 at this time. Due to the sheer volume of information requested, Defendants agree to
  18 meet and confer with Plaintiff in good faith to discuss whether production of
  19 additional documents beyond those specifically agreed upon in this response is
  20 feasible, will avoid undue burden and hardship on Defendants, and will be
  21 proportional to the needs of the case and the limited class certification discovery
  22 authorized by the Court at this time. To the extent Defendants agree to production
  23 of certain documents in this response, or agree to production of additional
  24 documents in the future, any such documents will be produced on a rolling basis and
  25 subject to these objections and any modifications agreed upon by the parties.
  26 REQUEST FOR PRODUCTION NO. 2:
  27        Any and all reports, spreadsheets, or other DOCUMENTS constituting or
  28 reflecting data regarding YOUR sales of PRODUCTS in the United States on

                                                7
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 245 of 489 Page ID
                                  #:1608



   1 YOUR WEBSITE for each day during the CLASS PERIOD, in a form that includes

   2 the following information: (a) date, (b) PRODUCT CODE, (c) product description,
   3 (d) the total amount of the daily sales (i.e., the amount actually paid by customers),
   4 (e) the REFERENCE PRICE ADVERTISED for the PRODUCT on the day of the
   5 sale, (f) the ADVERTISED price of the PRODUCT on the day of the sale, (g) the
   6 discount or markdown offered on the PRODUCT on the day of the sale, (h) the total
   7 actual discounts or markdowns (including promo and coupon codes) applied, (i) the
   8 total number of units sold of the PRODUCT, (j) the total cost of goods sold
   9 applicable to the sales, on that date, of that PRODUCT, and (k) if available, the
  10 demographic information (e.g., location (city and state), gender, age, income, race,
  11 ethnicity, shopping preferences either identified by the customer or noted by YOU
  12 or any artificial intelligence system YOU use, etc.) of each customer who bought the
  13 PRODUCT.
  14         Response: Defendants incorporate by reference the General Objections set
  15 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  16 vague, and unduly burdensome, including without limitation as to “any and all” and
  17 “each day.” Defendants object to this Request as improperly compound and
  18 containing multiple subparts. Defendants object to this Request to the extent it calls
  19 for the disclosure of information subject to the attorney-client privilege, the attorney
  20 work product doctrine, or any other applicable privilege. Defendants object to this
  21 Request insofar as it seeks competitive and sensitive business and financial
  22 information. Defendants object to this Request to the extent it calls for the disclosure
  23 of product information that is not saved and/or tracked in Defendants’ computer
  24 systems and/or databases. Defendants further object to part (k) of the Request as it
  25 relates to highly personal information of Defendants’ customers, which is wholly
  26 irrelevant to the certification of Plaintiff’s putative class.
  27         Defendants will withhold documents on the basis of their objections to this
  28 Request. Subject to and without waiving the foregoing objections, Defendants will

                                                   8
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 246 of 489 Page ID
                                  #:1609



   1 produce the United States sales data for the PrettyLittleThing brand with pricing

   2 information from February 29, 2016 to present containing the following data fields
   3 in a native format: email/customer ID; order number; order date; SKU code;
   4 product description; product category; gross original price; gross markdown; gross
   5 post markdown; gross promotion discount; gross product sales; net product sales;
   6 gross original price LC; gross markdown LC; gross post markdown LC; gross
   7 promotion discount LC; gross product sales LC; net product sales LC; units;
   8 markdown; product cost; region. Such data will identify the customer by a customer
   9 identification number and include the geographic location of the customer (by state)
  10 to the extent that information is available. Defendants object to production of email
  11 correspondence on the grounds of overbreadth, oppression and undue burden, and
  12 lack of relevance to the limited class certification discovery authorized by the Court
  13 at this time. Due to the sheer volume of information requested, Defendants agree to
  14 meet and confer with Plaintiff in good faith to discuss whether production of
  15 additional documents beyond those specifically agreed upon in this response is
  16 feasible, will avoid undue burden and hardship on Defendants, and will be
  17 proportional to the needs of the case and the limited class certification discovery
  18 authorized by the Court at this time. To the extent Defendants agree to production
  19 of certain documents in this response, or agree to production of additional
  20 documents in the future, any such documents will be produced on a rolling basis and
  21 subject to these objections and any modifications agreed upon by the parties.
  22 REQUEST FOR PRODUCTION NO. 3:
  23        Please produce the data referenced in Request for Production of Documents
  24 No. 2 broken down by the state from which purchasers purchased the
  25 PRODUCTS.
  26        Response: Defendants incorporate by reference the General Objections set
  27 forth herein. Defendants object to this request as duplicative of Request No. 2.
  28 Defendants object to this Request on the grounds that it is overly broad, vague, and

                                                9
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 247 of 489 Page ID
                                  #:1610



   1 unduly burdensome, including without limitation as to “each day.” Defendants

   2 object to this Request as improperly compound and containing multiple subparts.
   3 Defendants object to this Request to the extent it calls for the disclosure of
   4 information subject to the attorney-client privilege, the attorney work product
   5 doctrine, or any other applicable privilege. Defendants object to this request insofar
   6 as it seeks competitive sensitive business and financial information. Defendants
   7 object to this Request to the extent it calls for the disclosure of product information
   8 that is not saved and/or tracked in Defendants’ computer systems and/or databases.
   9 Defendants further object to part (k) of the Request as it relates to highly personal
  10 information of Defendants’ customers, which is wholly irrelevant to the certification
  11 of Plaintiff’s putative class.
  12        Defendants will withhold documents on the basis of their objections to this
  13 Request. Subject to and without waiving their objections, Defendants refer Plaintiff
  14 to their response to Request No. 2.
  15 REQUEST FOR PRODUCTION NO. 4:
  16        Any and all reports, spreadsheets, or other DOCUMENTS constituting or
  17 reflecting data regarding YOUR sales of PRODUCTS in the United States on
  18 YOUR WEBSITE for each day during the CLASS PERIOD where YOU sold
  19 PRODUCTS at the REFERENCE PRICE. Please produce this information in a
  20 form that includes the following information: (a) date, (b) PRODUCT CODE, (c)
  21 product description, (d) the total amount of the daily sales (i.e., the amount actually
  22 paid by customers), (e) the REFERENCE PRICE ADVERTISED for the
  23 PRODUCT on the day of the sale, (f) the total actual discounts or markdowns
  24 (including promo and coupon codes) applied, (g) the total number of units sold of
  25 the PRODUCT, and (i) if available, the demographic information (e.g., location
  26 (city and state), gender, age, income, race, ethnicity, shopping preferences either
  27 identified by the customer or noted by YOU or any artificial intelligence system
  28 YOU use, etc.) of each customer who bought the PRODUCT.

                                                10
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 248 of 489 Page ID
                                  #:1611



   1        Response: Defendants incorporate by reference the General Objections set
   2 forth herein. Defendants object to this Request as duplicative of Request No. 1.
   3 Defendants object to this Request on the grounds that it is overly broad, vague, and
   4 unduly burdensome, including without limitation as to “each day.” Defendants
   5 object to this Request as improperly compound and containing multiple subparts.
   6 Defendants object to this Request to the extent it calls for the disclosure of
   7 information subject to the attorney-client privilege, the attorney work product
   8 doctrine, or any other applicable privilege. Defendants object to this Request insofar
   9 as it seeks competitive sensitive business and financial information. Defendants
  10 object to this Request to the extent it calls for the disclosure of product information
  11 that is not saved and/or tracked in Defendants’ computer systems and/or databases.
  12 Defendants further object to part (i) of the Request as it relates to highly personal
  13 information of Defendants’ customers, which is wholly irrelevant to the certification
  14 of Plaintiff’s putative class.
  15        Defendants will withhold documents on the basis of their objections to this
  16 Request. Subject to and without waiving their objections, Defendants refer Plaintiff
  17 to their response to Request No. 1.
  18 REQUEST FOR PRODUCTION NO. 5:
  19        Please produce the data referenced in Request for Production of Documents
  20 No. 4 broken down by the state from which purchasers purchased the
  21 PRODUCTS.
  22        Response: Defendants incorporate by reference the General Objections set
  23 forth herein. Defendants object to this Request as duplicative of Request No. 1 and
  24 Request No. 4. Defendants object to this Request on the grounds that it is overly
  25 broad, vague, and unduly burdensome, including without limitation as to “each
  26 day.” Defendants object to this Request as improperly compound and containing
  27 multiple subparts. Defendants object to this Request to the extent it calls for the
  28 disclosure of information subject to the attorney-client privilege, the attorney work

                                                11
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 249 of 489 Page ID
                                  #:1612



   1 product doctrine, or any other applicable privilege. Defendants object to this

   2 Request insofar as it seeks competitive sensitive business and financial information.
   3 Defendants object to this Request to the extent it calls for the disclosure of product
   4 information that is not saved and/or tracked in Defendants’ computer systems and/or
   5 databases. Defendants further object to part (i) of the Request as it relates to highly
   6 personal information of Defendants’ customers, which is wholly irrelevant to the
   7 certification of Plaintiff’s putative class.
   8         Defendants will withhold documents on the basis of their objections to this
   9 Request. Subject to and without waiving their objections, Defendants refer Plaintiff
  10 to their response to Request No. 1 and Request No. 4.
  11 REQUEST FOR PRODUCTION NO. 6:
  12         Any and all DOCUMENTS relating to any memoranda, studies, analyses,
  13 surveys, focus groups, reports, or other assessments of any kind whatsoever
  14 performed (whether internally or by a third-party) during the time period January
  15 1, 2016, to the present concerning the use, importance, lack of importance, or
  16 effectiveness of REFERENCE PRICES in connection with ADVERTISING
  17 merchandise to consumers.
  18         Response: Defendants incorporate by reference the General Objections set
  19 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  20 vague, and unduly burdensome, including without limitation as to “any and all” and
  21 the terms and phrases, “use, importance, lack of importance or effectiveness.”
  22 Defendants object to this Request to the extent that it seeks information related to
  23 Defendants’ business activities outside the United States. Defendants object to this
  24 Request to the extent it calls for the disclosure of information subject to the
  25 attorney-client privilege, the attorney work product doctrine, or any other applicable
  26 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
  27 business and financial information. To the extent this Request seeks information
  28

                                                    12
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 250 of 489 Page ID
                                  #:1613



   1 contained in email correspondence, Defendants object to this Request as overly

   2 broad and unduly burdensome.
   3        Defendants will withhold documents on the basis of their objections to this
   4 request. Subject to and without waiving the foregoing objections, to the extent such
   5 documents exist, Defendants will agree to produce responsive, non-privileged
   6 documents in its possession, custody or control constituting internal and third-party
   7 reports, analyses, and presentations concerning internal or competitor data on styles,
   8 internal or competitor data on pricing, or reference prices and advertising for the
   9 PrettyLittleThing brand. Defendants object to production of email correspondence
  10 on the grounds of overbreadth, oppression and undue burden, and lack of relevance
  11 to the limited class certification discovery authorized by the Court at this time. Due
  12 to the sheer volume of information requested, Defendants agree to meet and confer
  13 with Plaintiff in good faith to discuss whether production of additional documents
  14 beyond those specifically agreed upon in this response is feasible, will avoid undue
  15 burden and hardship on Defendants, and will be proportional to the needs of the case
  16 and the limited class certification discovery authorized by the Court at this time. To
  17 the extent Defendants agree to production of certain documents in this response, or
  18 agree to production of additional documents in the future, any such documents will
  19 be produced on a rolling basis and subject to these objections and any modifications
  20 agreed upon by the parties.
  21 REQUEST FOR PRODUCTION NO. 7:
  22        Any and all DOCUMENTS relating to any memoranda, studies, analyses,
  23 surveys, focus groups, reports, or other assessments of any kind whatsoever
  24 performed (whether internally or by a third-party) during the time period January
  25 1, 2016, to the present concerning the use, importance, lack of importance, or
  26 effectiveness of offering sales, discounts, markdowns, or promotions in connection
  27 with ADVERTISING merchandise to consumers.
  28

                                                13
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 251 of 489 Page ID
                                  #:1614



   1        Response: Defendants incorporate by reference the General Objections set
   2 forth herein. Defendants object to this Request on the grounds that it is overly broad,
   3 vague, and unduly burdensome, including without limitation as to “any and all” and
   4 “use, importance, lack of importance, or effectiveness of offering sales, discounts,
   5 markdowns, or promotions.” Defendants object to this Request to the extent that it
   6 seeks information related to Defendants’ business activities outside the United
   7 States. Defendants object to this Request to the extent it calls for the disclosure of
   8 information subject to the attorney-client privilege, the attorney work product
   9 doctrine, or any other applicable privilege. Defendants object to this Request insofar
  10 as it seeks competitive sensitive business and financial information. To the extent
  11 this Request seeks information contained in email correspondence, Defendants
  12 object to this Request as overly broad and unduly burdensome.
  13        Defendants will withhold documents on the basis of their objections to this
  14 Request. Subject to and without waiving the foregoing objections, to the extent
  15 such documents exist, Defendants will agree to produce responsive, non-privileged
  16 documents in its possession, custody or control constituting internal and third-party
  17 reports, analyses, and presentations concerning internal or competitor data on styles,
  18 internal or competitor data on pricing, or sales, discounts, markdowns, or
  19 promotions and advertising for the PrettyLittleThing brand. Defendants object to
  20 production of email correspondence on the grounds of overbreadth, oppression and
  21 undue burden, and lack of relevance to the limited class certification discovery
  22 authorized by the Court at this time. Due to the sheer volume of information
  23 requested, Defendants agree to meet and confer with Plaintiff in good faith to
  24 discuss whether production of additional documents beyond those specifically
  25 agreed upon in this response is feasible, will avoid undue burden and hardship on
  26 Defendants, and will be proportional to the needs of the case and the limited class
  27 certification discovery authorized by the Court at this time. To the extent
  28 Defendants agree to production of certain documents in this response, or agree to

                                                 14
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 252 of 489 Page ID
                                  #:1615



   1 production of additional documents in the future, any such documents will be

   2 produced on a rolling basis and subject to these objections and any modifications
   3 agreed upon by the parties.
   4 REQUEST FOR PRODUCTION NO. 8:
   5         Any and all DOCUMENTS relating to any memoranda, studies, analyses,
   6 surveys, focus groups, reports, or other assessments of any kind whatsoever
   7 performed (whether internally or by a third-party) during the time period January 1,
   8 2016, to the present concerning the demographics of YOUR customers in the United
   9 States, including, without limitation, their age, gender, income, race, ethnicity,
  10 location, education, and shopping preferences either identified by the customer or
  11 noted by YOU or any artificial intelligence system YOU use.
  12         Response: Defendants incorporate by reference the General Objections set
  13 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  14 vague, and unduly burdensome including without limitation as to “any and all” and
  15 “artificial intelligence system.” Defendants object to this Request to the extent it
  16 calls for the disclosure of information subject to the attorney-client privilege, the
  17 attorney work product doctrine, or any other applicable privilege. Defendants object
  18 to this Request insofar as it seeks competitive sensitive business and financial
  19 information. Defendants further object to this Request for highly personal
  20 information of Defendants’ customers relating to “their age, gender, income, race,
  21 ethnicity” and “education, and shopping preferences.” Such information is wholly
  22 irrelevant to the certification of Plaintiff’s putative class.
  23         Defendants will withhold documents on the basis of their objections to this
  24 Request. Other than the state of the customer’s residence, information regarding
  25 customer demographics is irrelevant to this action and not likely to lead to the
  26 discovery of admissible evidence. Defendants also object on the grounds of
  27 overbreadth, oppression and undue burden, and lack of relevance to the limited class
  28 certification discovery authorized by the Court at this time.

                                                  15
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 253 of 489 Page ID
                                  #:1616



   1 REQUEST FOR PRODUCTION NO. 9:

   2         Any and all DOCUMENTS relating to any memoranda, studies, analyses,
   3 surveys, focus groups, reports, or other assessments of any kind whatsoever
   4 performed (whether internally or by a third-party) during the time period January 1,
   5 2016, to the present concerning the demographics of the customers YOU seek to
   6 target in the United States, including, without limitation, their age, gender, income,
   7 race, ethnicity, location, education, and shopping preferences either identified by the
   8 customer or noted by YOU or any artificial intelligence system YOU use.
   9         Response: Defendants incorporate by reference the General Objections set
  10 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  11 vague, and unduly burdensome including without limitation as to “any and all” and
  12 “artificial intelligence system.” Defendants object to this Request to the extent it
  13 calls for the disclosure of information subject to the attorney-client privilege, the
  14 attorney work product doctrine, or any other applicable privilege. Defendants object
  15 to this Request insofar as it seeks competitive sensitive business and financial
  16 information. Defendants further object to this Request for highly personal
  17 information of Defendants’ customers relating to “their age, gender, income, race,
  18 ethnicity” and “education, and shopping preferences.” Such information is wholly
  19 irrelevant to the certification of Plaintiff’s putative class.
  20         Defendants will withhold documents on the basis of their objections to this
  21 Request. Other than the state of the customer’s residence, information regarding
  22 customer demographics is irrelevant to this action and not likely to lead to the
  23 discovery of admissible evidence. Defendants also object on the grounds of
  24 overbreadth, oppression and undue burden, and lack of relevance to the limited class
  25 certification discovery authorized by the Court at this time.
  26 REQUEST FOR PRODUCTION NO. 10:
  27         Any and all PowerPoint presentations, memoranda, reports, or other
  28 DOCUMENTS provided or presented to YOUR officers, directors, or executives

                                                  16
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 254 of 489 Page ID
                                  #:1617



   1 concerning the use of sales, discounts, markdowns, or promotions in connection

   2 with ADVERTISING YOUR PRODUCTS on YOUR WEBSITE.
   3        Response: Defendants incorporate by reference the General Objections set
   4 forth herein. Defendants object to this Request on the grounds that it is overly broad,
   5 vague, and unduly burdensome including without limitation as to “any and all.”
   6 Defendants object to this Request to the extent that it seeks information related to
   7 Defendants’ business activities outside the United States. Defendants object to this
   8 Request to the extent it calls for the disclosure of information subject to the
   9 attorney-client privilege, the attorney work product doctrine, or any other applicable
  10 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
  11 business and financial information. To the extent this Request seeks information
  12 contained in email correspondence, Defendants object to this Request as overly
  13 broad and unduly burdensome.
  14        Defendants will withhold documents on the basis of their objections to this
  15 Request. Subject to and without waiving the foregoing objections, to the extent
  16 such documents exist, Defendants will conduct a reasonable search and produce
  17 responsive, non-privileged documents in its possession, custody or control in
  18 response to this Request that specifically discuss reference prices in connection with
  19 advertising on the U.S. website. Defendants object to production of email
  20 correspondence on the grounds of overbreadth, oppression and undue burden, and
  21 lack of relevance to the limited class certification discovery authorized by the Court
  22 at this time. Due to the sheer volume of information requested, Defendants agree to
  23 meet and confer with Plaintiff in good faith to discuss whether production of
  24 additional documents beyond those specifically agreed upon in this response is
  25 feasible, will avoid undue burden and hardship on Defendants, and will be
  26 proportional to the needs of the case and the limited class certification discovery
  27 authorized by the Court at this time. To the extent Defendants agree to production
  28 of certain documents in this response, or agree to production of additional

                                                17
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 255 of 489 Page ID
                                  #:1618



   1 documents in the future, any such documents will be produced on a rolling basis and

   2 subject to these objections and any modifications agreed upon by the parties.
   3 REQUEST FOR PRODUCTION NO. 11:
   4        Any and all PowerPoint presentations, memoranda, reports, or other
   5 DOCUMENTS provided or presented to YOUR officers, directors, or executives
   6 concerning the use of REFERENCE PRICES in connection with ADVERTISING
   7 YOUR PRODUCTS on YOUR WEBSITE.
   8        Response: Defendants incorporate by reference the General Objections set
   9 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  10 vague, and unduly burdensome including without limitation as to “any and all.”
  11 Defendants object to this Request to the extent that it seeks information related to
  12 Defendants’ business activities outside the United States. Defendants object to this
  13 Request to the extent it calls for the disclosure of information subject to the
  14 attorney-client privilege, the attorney work product doctrine, or any other applicable
  15 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
  16 business and financial information. To the extent this Request seeks information
  17 contained in email correspondence, Defendants object to this Request as overly
  18 broad and unduly burdensome.
  19        Defendants will withhold documents on the basis of their objections to this
  20 Request. Subject to and without waiving the foregoing objections, to the extent
  21 such documents exist, Defendants will conduct a reasonable search and produce
  22 responsive, non-privileged documents in its possession, custody or control in
  23 response to this Request that specifically discuss reference prices in connection with
  24 advertising on the U.S. website. Defendants object to production of email
  25 correspondence on the grounds of overbreadth, oppression and undue burden, and
  26 lack of relevance to the limited class certification discovery authorized by the Court
  27 at this time. Due to the sheer volume of information requested, Defendants agree to
  28 meet and confer with Plaintiff in good faith to discuss whether production of

                                                18
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 256 of 489 Page ID
                                  #:1619



   1 additional documents beyond those specifically agreed upon in this response is

   2 feasible, will avoid undue burden and hardship on Defendants, and will be
   3 proportional to the needs of the case and the limited class certification discovery
   4 authorized by the Court at this time. To the extent Defendants agree to production
   5 of certain documents in this response, or agree to production of additional
   6 documents in the future, any such documents will be produced on a rolling basis and
   7 subject to these objections and any modifications agreed upon by the parties.
   8 REQUEST FOR PRODUCTION NO. 12:
   9        Any and all PowerPoint presentations, memoranda, reports, or other
  10 DOCUMENTS provided or presented to employees or contractors within YOUR
  11 organization concerning the use of sales, discounts, markdowns, promotions or
  12 REFERENCE PRICES in connection with ADVERTISING YOUR PRODUCTS
  13 on YOUR WEBSITE.
  14        Response: Defendants incorporate by reference the General Objections set
  15 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  16 vague, and unduly burdensome including without limitation as to “any and all.”
  17 Defendants object to this Request to the extent that it seeks information related to
  18 Defendants’ business activities outside the United States. Defendants object to this
  19 Request to the extent it calls for the disclosure of information subject to the
  20 attorney-client privilege, the attorney work product doctrine, or any other applicable
  21 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
  22 business and financial information. To the extent this Request seeks information
  23 contained in email correspondence, Defendants object to this Request as overly
  24 broad and unduly burdensome.
  25        Defendants will withhold documents on the basis of their objections to this
  26 Request. Subject to and without waiving the foregoing objections, to the extent
  27 such documents exist, Defendants will agree to produce responsive, non-privileged
  28 documents in its possession, custody or control constituting internal and third-party

                                                19
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 257 of 489 Page ID
                                  #:1620



   1 reports, analyses, and presentations concerning internal or competitor data on styles,

   2 internal or competitor data on pricing, or sales, discounts, markdowns, or
   3 promotions and advertising for the PrettyLittleThing brand. Defendants object to
   4 production of email correspondence on the grounds of overbreadth, oppression and
   5 undue burden, and lack of relevance to the limited class certification discovery
   6 authorized by the Court at this time. Due to the sheer volume of information
   7 requested, Defendants agree to meet and confer with Plaintiff in good faith to
   8 discuss whether production of additional documents beyond those specifically
   9 agreed upon in this response is feasible, will avoid undue burden and hardship on
  10 Defendants, and will be proportional to the needs of the case and the limited class
  11 certification discovery authorized by the Court at this time. To the extent
  12 Defendants agree to production of certain documents in this response, or agree to
  13 production of additional documents in the future, any such documents will be
  14 produced on a rolling basis and subject to these objections and any modifications
  15 agreed upon by the parties.
  16 REQUEST FOR PRODUCTION NO. 13:
  17        Any and all PowerPoint presentations, memoranda, reports, or other
  18 DOCUMENTS provided or presented to investors, potential investors, or other
  19 third parties concerning the use of sales, discounts, markdowns, promotions, or
  20 REFERENCE PRICES in connection with ADVERTISING YOUR PRODUCTS
  21 on YOUR WEBSITE.
  22        Response: Defendants incorporate by reference the General Objections set
  23 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  24 vague, and unduly burdensome including without limitation as to “any and all.”
  25 Defendants object to this Request to the extent that it seeks information related to
  26 Defendants’ business activities outside the United States. Defendants object to this
  27 Request to the extent it calls for the disclosure of information subject to the
  28 attorney-client privilege, the attorney work product doctrine, or any other applicable

                                                20
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 258 of 489 Page ID
                                  #:1621



   1 privilege. Defendants object to this Request insofar as it seeks competitive sensitive

   2 business and financial information.
   3        Defendants will withhold documents on the basis of their objections to this
   4 Request. Subject to and without waiving the foregoing objections, to the extent
   5 such documents exist, Defendants will conduct a reasonable search and produce
   6 responsive, non-privileged documents in its possession, custody or control in
   7 response to this Request that are directed to investors and/or third parties and
   8 specifically discuss reference prices in connection with advertising on the U.S.
   9 website. Defendants object to production of email correspondence on the grounds
  10 of overbreadth, oppression and undue burden, and lack of relevance to the limited
  11 class certification discovery authorized by the Court at this time. Due to the sheer
  12 volume of information requested, Defendants agree to meet and confer with Plaintiff
  13 in good faith to discuss whether production of additional documents beyond those
  14 specifically agreed upon in this response is feasible, will avoid undue burden and
  15 hardship on Defendants, and will be proportional to the needs of the case and the
  16 limited class certification discovery authorized by the Court at this time. To the
  17 extent Defendants agree to production of certain documents in this response, or
  18 agree to production of additional documents in the future, any such documents will
  19 be produced on a rolling basis and subject to these objections and any modifications
  20 agreed upon by the parties.
  21 REQUEST FOR PRODUCTION NO. 14:
  22        Any and all DOCUMENTS constituting or reflecting all instances during the
  23 CLASS PERIOD on which any of the merchandise Plaintiff Haya Hilton
  24 purchased from YOU sold for the REFERENCE PRICE ADVERTISED to Ms.
  25 Hilton.
  26        Response: Defendants incorporate by reference the General Objections set
  27 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  28 vague, and unduly burdensome including without limitation as to “any and all.”

                                                21
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 259 of 489 Page ID
                                  #:1622



   1 Defendants also object to this Request to the extent that it seeks information that is

   2 in the possession of other parties such that it is at least equally accessible to Plaintiff
   3 as it is to Defendants. Defendants object to this Request to the extent it calls for the
   4 disclosure of information subject to the attorney-client privilege, the attorney work
   5 product doctrine, or any other applicable privilege. Defendants object to this
   6 Request insofar as it seeks competitive sensitive business and financial information.
   7         Defendants will withhold documents on the basis of their objections to this
   8 Request. Subject to and without waiving the foregoing objections, Defendants refer
   9 Plaintiff to their response to Request Nos. 1-5.
  10 REQUEST FOR PRODUCTION NO. 15:
  11         Any and all DOCUMENTS constituting or reflecting the order
  12 confirmations sent to Plaintiff Haya Hilton by e-mail for any of the merchandise
  13 Ms. Hilton purchased from YOU.
  14         Response: Defendants incorporate by reference the General Objections set
  15 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  16 vague, and unduly burdensome including without limitation as to “any and all.”
  17 Defendants also object to this Request to the extent that it seeks information that is
  18 already in possession of Plaintiff and is more accessible to Plaintiff than to
  19 Defendants. Defendants object to this Request to the extent it calls for the disclosure
  20 of information subject to the attorney-client privilege, the attorney work product
  21 doctrine, or any other applicable privilege. Defendants object to this Request insofar
  22 as it seeks competitive sensitive business and financial information.
  23         Defendants will withhold documents on the basis of their objections to this
  24 Request. Plaintiff is already in possession of emails that Defendants sent to Plaintiff
  25 in connection with purchases she made on the U.S. website. Defendants object to
  26 production of email correspondence on the grounds of overbreadth, oppression and
  27 undue burden, and lack of relevance to the limited class certification discovery
  28 authorized by the Court at this time. To the extent Plaintiff does not already possess

                                                  22
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 260 of 489 Page ID
                                  #:1623



   1 the documents she requests related to Plaintiff’s own orders from the U.S. website,

   2 Defendants agree to meet and confer with Plaintiff in good faith to discuss whether
   3 production of specific documents related to is feasible, will avoid undue burden and
   4 hardship on Defendants, and will be proportional to the needs of the case and the
   5 limited class certification discovery authorized by the Court at this time. To the
   6 extent Defendants agree to production of additional documents in the future, any
   7 such documents will be produced on a rolling basis and subject to these objections
   8 and any modifications agreed upon by the parties.
   9 REQUEST FOR PRODUCTION NO. 16:
  10         Any and all DOCUMENTS constituting or reflecting the shipping
  11 confirmations sent to Plaintiff Haya Hilton by e-mail for any of the merchandise
  12 Ms. Hilton purchased from YOU.
  13         Response: Defendants incorporate by reference the General Objections set
  14 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  15 vague, and unduly burdensome including without limitation as to “any and all.”
  16 Defendants also object to this Request to the extent that it seeks information that is
  17 in the possession of other parties such that it is at least equally accessible to Plaintiff
  18 as it is to Defendants. Defendants object to this Request to the extent it calls for the
  19 disclosure of information subject to the attorney-client privilege, the attorney work
  20 product doctrine, or any other applicable privilege. Defendants object to this
  21 Request insofar as it seeks competitive sensitive business and financial information.
  22         Defendants will withhold documents on the basis of their objections to this
  23 Request. Plaintiff is already in possession of emails that Defendants sent to Plaintiff
  24 in connection with purchases she made on the U.S. website. Defendants object to
  25 production of email correspondence on the grounds of overbreadth, oppression and
  26 undue burden, and lack of relevance to the limited class certification discovery
  27 authorized by the Court at this time. To the extent Plaintiff does not already possess
  28 the documents she requests related to Plaintiff’s own orders from the U.S. website,

                                                  23
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 261 of 489 Page ID
                                  #:1624



   1 Defendants agree to meet and confer with Plaintiff in good faith to discuss whether

   2 production of specific documents related to is feasible, will avoid undue burden and
   3 hardship on Defendants, and will be proportional to the needs of the case and the
   4 limited class certification discovery authorized by the Court at this time. To the
   5 extent Defendants agree to production of additional documents in the future, any
   6 such documents will be produced on a rolling basis and subject to these objections
   7 and any modifications agreed upon by the parties.
   8 REQUEST FOR PRODUCTION NO. 17:
   9         Any and all correspondence, e-mails, communications, or other
  10 DOCUMENTS exchanged between YOUR, on the one hand, and Plaintiff Haya
  11 Hilton, on the other hand.
  12         Response: Defendants incorporate by reference the General Objections set
  13 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  14 vague, and unduly burdensome including without limitation as to “any and all.”
  15 Defendants also object to this Request to the extent that it seeks information that is
  16 in the possession of other parties such that it is at least equally accessible to Plaintiff
  17 as it is to Defendants. Defendants object to this Request to the extent it calls for the
  18 disclosure of information subject to the attorney-client privilege, the attorney work
  19 product doctrine, or any other applicable privilege. Defendants object to this
  20 Request insofar as it seeks competitive sensitive business and financial information.
  21         Defendants will withhold documents on the basis of their objections to this
  22 Request. Plaintiff is already in possession of emails that Defendants sent to Plaintiff
  23 in connection with purchases she made on the U.S. website. Defendants object to
  24 production of email correspondence on the grounds of overbreadth, oppression and
  25 undue burden, and lack of relevance to the limited class certification discovery
  26 authorized by the Court at this time. To the extent Plaintiff does not already possess
  27 the documents she requests related to Plaintiff’s own orders from the U.S. website,
  28 Defendants agree to meet and confer with Plaintiff in good faith to discuss whether

                                                  24
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 262 of 489 Page ID
                                  #:1625



   1 production of specific documents related to is feasible, will avoid undue burden and

   2 hardship on Defendants, and will be proportional to the needs of the case and the
   3 limited class certification discovery authorized by the Court at this time. To the
   4 extent Defendants agree to production of additional documents in the future, any
   5 such documents will be produced on a rolling basis and subject to these objections
   6 and any modifications agreed upon by the parties.
   7 REQUEST FOR PRODUCTION NO. 18:
   8         Any and all information and DOCUMENTS generated and retained by
   9 YOU, relating to the sale made to Plaintiff Haya Hilton reflected in the operative
  10 complaint.
  11         Response: Defendants incorporate by reference the General Objections set
  12 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  13 vague, and unduly burdensome including without limitation as to “any and all.”
  14 Defendants also object to this Request to the extent that it seeks information that is
  15 in the possession of other parties such that it is at least equally accessible to Plaintiff
  16 as it is to Defendants. Defendants object to this Request to the extent it calls for the
  17 disclosure of information subject to the attorney-client privilege, the attorney work
  18 product doctrine, or any other applicable privilege. Defendants object to this
  19 Request insofar as it seeks competitive sensitive business and financial information.
  20         Defendants will withhold documents on the basis of their objections to this
  21 Request. Plaintiff is already in possession of emails that Defendants sent to Plaintiff
  22 in connection with purchases she made on the U.S. website. Defendants object to
  23 production of email correspondence on the grounds of overbreadth, oppression and
  24 undue burden, and lack of relevance to the limited class certification discovery
  25 authorized by the Court at this time. To the extent Plaintiff does not already possess
  26 the documents she requests related to Plaintiff’s own orders from the U.S. website,
  27 Defendants agree to meet and confer with Plaintiff in good faith to discuss whether
  28 production of specific documents related to is feasible, will avoid undue burden and

                                                  25
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 263 of 489 Page ID
                                  #:1626



   1 hardship on Defendants, and will be proportional to the needs of the case and the

   2 limited class certification discovery authorized by the Court at this time. To the
   3 extent Defendants agree to production of additional documents in the future, any
   4 such documents will be produced on a rolling basis and subject to these objections
   5 and any modifications agreed upon by the parties.
   6 REQUEST FOR PRODUCTION NO. 19:
   7        Any and all organizational charts of all departments, divisions, units, and
   8 teams within YOUR company during the CLASS PERIOD.
   9        Response: Defendants incorporate by reference the General Objections set
  10 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  11 vague, and unduly burdensome, including without limitation as to “any and all.”
  12 Defendants object to this Request to the extent that it seeks information related to
  13 Defendants’ business activities outside the United States. Defendants object to this
  14 Request to the extent it calls for the disclosure of information subject to the
  15 attorney-client privilege, the attorney work product doctrine, or any other applicable
  16 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
  17 business and financial information. Defendants also object to this Request as
  18 overbroad, unduly burdensome, and wholly irrelevant to the certification of
  19 Plaintiff’s putative class.
  20        Defendants will withhold documents on the basis of their objections to this
  21 Request. Subject to and without waiving the foregoing objections, see Defendants’
  22 Initial Disclosure Responses served January 29, 2021 for a list of persons with
  23 knowledge related to this matter.
  24 REQUEST FOR PRODUCTION NO. 20:
  25        Any and all directories or listings of all of YOUR officers, directors, and
  26 employees by name, title, and location applicable during the CLASS PERIOD.
  27 For each person, please also identify the department, division, unit, and/or team of
  28 which they are part.

                                                26
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 264 of 489 Page ID
                                  #:1627



   1        Response: Defendants incorporate by reference the General Objections set
   2 forth herein. Defendants object to this Request on the grounds that it is overly broad,
   3 vague, and unduly burdensome including without limitation as to “any and all.”
   4 Defendants object to this Request to the extent that it seeks information related to
   5 Defendants’ business activities outside the United States. Defendants object to this
   6 Request to the extent it calls for the disclosure of information subject to the
   7 attorney-client privilege, the attorney work product doctrine, or any other applicable
   8 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
   9 business and financial information. Defendants also object to this Request as
  10 overbroad, unduly burdensome, and wholly irrelevant to the certification of
  11 Plaintiff’s putative class.
  12        Defendants will withhold documents on the basis of their objections to this
  13 Request. Subject to and without waiving the foregoing objections, see Defendants’
  14 Initial Disclosure Responses served January 29, 2021 for a list of persons with
  15 knowledge related to this matter.
  16 REQUEST FOR PRODUCTION NO. 21:
  17        Any and all memoranda, reports, presentations, analyses, training materials,
  18 e-mails, correspondence, or other DOCUMENTS constituting, reflecting, or
  19 relating to YOUR policies and procedures concerning REFERENCE PRICES
  20 ADVERTISED for YOUR PRODUCTS on YOUR WEBSITE during the CLASS
  21 PERIOD.
  22        Response: Defendants incorporate by reference the General Objections set
  23 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  24 vague, and unduly burdensome including without limitation as to “any and all.”
  25 Defendants object to this Request to the extent that it seeks information related to
  26 Defendants’ business activities outside the United States. Defendants object to this
  27 Request to the extent it calls for the disclosure of information subject to the
  28 attorney-client privilege, the attorney work product doctrine, or any other applicable

                                                27
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 265 of 489 Page ID
                                  #:1628



   1 privilege. Defendants object to this Request insofar as it seeks competitive sensitive

   2 business and financial information. To the extent this Request seeks information
   3 contained in email correspondence, Defendants object to this Request as overly
   4 broad and unduly burdensome.
   5        Defendants will withhold documents on the basis of their objections to this
   6 Request. Subject to and without waiving the foregoing objections, to the extent
   7 such documents exist, Defendants will agree to produce responsive, non-privileged
   8 documents in its possession, custody or control constituting internal and third-party
   9 reports, analyses, and presentations concerning internal or competitor data on styles,
  10 internal or competitor data on pricing, or reference prices and advertising for the
  11 PrettyLittleThing brand. Defendants object to production of email correspondence
  12 on the grounds of overbreadth, oppression and undue burden, and lack of relevance
  13 to the limited class certification discovery authorized by the Court at this time. Due
  14 to the sheer volume of information requested, Defendants agree to meet and confer
  15 with Plaintiff in good faith to discuss whether production of additional documents
  16 beyond those specifically agreed upon in this response is feasible, will avoid undue
  17 burden and hardship on Defendants, and will be proportional to the needs of the case
  18 and the limited class certification discovery authorized by the Court at this time. To
  19 the extent Defendants agree to production of certain documents in this response, or
  20 agree to production of additional documents in the future, any such documents will
  21 be produced on a rolling basis and subject to these objections and any modifications
  22 agreed upon by the parties.
  23 REQUEST FOR PRODUCTION NO. 22:
  24        Any and all memoranda, reports, presentations, analyses, training materials,
  25 e-mails, correspondence, or other DOCUMENTS constituting, reflecting, or
  26 relating to YOUR policies and procedures concerning the offering of sales,
  27 markdowns, discounts, or promotions for YOUR PRODUCTS on YOUR
  28 WEBSITE during the CLASS PERIOD.

                                                28
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 266 of 489 Page ID
                                  #:1629



   1        Response: Defendants incorporate by reference the General Objections set
   2 forth herein. Defendants object to this Request on the grounds that it is overly broad,
   3 vague, and unduly burdensome including without limitation as to “any and all.”
   4 Defendants object to this Request to the extent that it seeks information related to
   5 Defendants’ business activities outside the United States. Defendants object to this
   6 Request to the extent it calls for the disclosure of information subject to the
   7 attorney-client privilege, the attorney work product doctrine, or any other applicable
   8 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
   9 business and financial information. To the extent this Request seeks information
  10 contained in email correspondence, Defendants object to this Request as overly
  11 broad and unduly burdensome.
  12        Defendants will withhold documents on the basis of their objections to this
  13 Request. Subject to and without waiving the foregoing objections, to the extent
  14 such documents exist, Defendants will agree to produce responsive, non-privileged
  15 documents in its possession, custody or control constituting internal and third-party
  16 reports, analyses, and presentations concerning internal or competitor data on styles,
  17 internal or competitor data on pricing, or reference prices and advertising for the
  18 PrettyLittleThing brand. Defendants object to production of email correspondence
  19 on the grounds of overbreadth, oppression and undue burden, and lack of relevance
  20 to the limited class certification discovery authorized by the Court at this time. Due
  21 to the sheer volume of information requested, Defendants agree to meet and confer
  22 with Plaintiff in good faith to discuss whether production of additional documents
  23 beyond those specifically agreed upon in this response is feasible, will avoid undue
  24 burden and hardship on Defendants, and will be proportional to the needs of the case
  25 and the limited class certification discovery authorized by the Court at this time. To
  26 the extent Defendants agree to production of certain documents in this response, or
  27 agree to production of additional documents in the future, any such documents will
  28

                                                29
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 267 of 489 Page ID
                                  #:1630



   1 be produced on a rolling basis and subject to these objections and any modifications

   2 agreed upon by the parties.
   3 REQUEST FOR PRODUCTION NO. 23:
   4        Any and all internal memoranda, correspondence, e-mails, social media
   5 messages, or other DOCUMENTS exchanged between or amongst YOUR officers,
   6 directors, employees, contractors, or agents relating to (a) REFERENCE PRICES
   7 ADVERTISED on YOUR WEBSITE during the CLASS PERIOD, or (b) the use
   8 of sales, discounts, markdowns, or promotions in connection with ADVERTISING
   9 YOUR PRODUCTS on YOUR WEBSITE during the CLASS PERIOD.
  10        Response: Defendants incorporate by reference the General Objections set
  11 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  12 vague, and unduly burdensome, including without limitation as to “any and all.”
  13 Defendants object to this Request to the extent that it seeks information related to
  14 Defendants’ business activities outside the United States. Defendants object to this
  15 Request to the extent it calls for the disclosure of information subject to the
  16 attorney-client privilege, the attorney work product doctrine, or any other applicable
  17 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
  18 business and financial information. To the extent this Request seeks information
  19 contained in email correspondence, Defendants object to this Request as overly
  20 broad and unduly burdensome.
  21        Defendants will withhold documents on the basis of their objections to this
  22 Request. Defendants object to production of email correspondence on the grounds
  23 of overbreadth, oppression and undue burden, and lack of relevance to the limited
  24 class certification discovery authorized by the Court at this time. Due to the sheer
  25 volume of information requested, Defendants agree to meet and confer with Plaintiff
  26 in good faith to discuss whether production of documents responsive to this Request
  27 is feasible, will avoid undue burden and hardship on Defendants, and will be
  28 proportional to the needs of the case and the limited class certification discovery

                                                30
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 268 of 489 Page ID
                                  #:1631



   1 authorized by the Court at this time. To the extent Defendants agree to production

   2 of additional documents in the future, any such documents will be produced on a
   3 rolling basis and subject to these objections and any modifications agreed upon by
   4 the parties.
   5 REQUEST FOR PRODUCTION NO. 24:
   6        Any and all memoranda, correspondence, e-mails, social media messages, or
   7 other DOCUMENTS exchanged between any of YOUR officers, directors,
   8 employees, contractors, or agents, on the one hand, and any other person, whether
   9 within or outside your organization, on the other hand, relating to (a)
  10 REFERENCE PRICES ADVERTISED on YOUR WEBSITE during the CLASS
  11 PERIOD, or (b) the use of sales, discounts, markdowns, or promotions in
  12 connection with ADVERTISING YOUR PRODUCTS on YOUR WEBSITE
  13 during the CLASS PERIOD.
  14        Response: Defendants incorporate by reference the General Objections set
  15 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  16 vague, and unduly burdensome including without limitation as to “any and all.”
  17 Defendants object to this Request to the extent that it seeks information related to
  18 Defendants’ business activities outside the United States. Defendants object to this
  19 Request to the extent it calls for the disclosure of information subject to the
  20 attorney-client privilege, the attorney work product doctrine, or any other applicable
  21 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
  22 business and financial information. To the extent this Request seeks information
  23 contained in email correspondence, Defendants object to this Request as overly
  24 broad and unduly burdensome.
  25        Defendants will withhold documents on the basis of their objections to this
  26 Request. Defendants object to production of email correspondence on the grounds
  27 of overbreadth, oppression and undue burden, and lack of relevance to the limited
  28 class certification discovery authorized by the Court at this time. Due to the sheer

                                                31
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 269 of 489 Page ID
                                  #:1632



   1 volume of information requested, Defendants agree to meet and confer with Plaintiff

   2 in good faith to discuss whether production of documents responsive to this Request
   3 is feasible, will avoid undue burden and hardship on Defendants, and will be
   4 proportional to the needs of the case and the limited class certification discovery
   5 authorized by the Court at this time. To the extent Defendants agree to production
   6 of additional documents in the future, any such documents will be produced on a
   7 rolling basis and subject to these objections and any modifications agreed upon by
   8 the parties.
   9 REQUEST FOR PRODUCTION NO. 25:
  10        Any and all memoranda, correspondence, e-mails, social media messages, or
  11 other DOCUMENTS exchanged between Mahmud Kamani, on the one hand, and
  12 any other person on the other hand, relating to (a) REFERENCE PRICES
  13 ADVERTISED on YOUR WEBSITE during the CLASS PERIOD, or (b) the use
  14 of sales, discounts, markdowns, or promotions in connection with ADVERTISING
  15 YOUR PRODUCTS on YOUR WEBSITE during the CLASS PERIOD.
  16        Response: Defendants incorporate by reference the General Objections set
  17 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  18 vague, and unduly burdensome, including without limitation as to “any and all.”
  19 Defendants object to this Request to the extent that it seeks information related to
  20 Defendants’ business activities outside the United States. Defendants object to this
  21 Request to the extent it calls for the disclosure of information subject to the
  22 attorney-client privilege, the attorney work product doctrine, or any other applicable
  23 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
  24 business and financial information. To the extent this Request seeks information
  25 contained in email correspondence, Defendants object to this Request as overly
  26 broad and unduly burdensome.
  27        Defendants will withhold documents on the basis of their objections to this
  28 Request. Defendants object to production of email correspondence on the grounds

                                                32
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 270 of 489 Page ID
                                  #:1633



   1 of overbreadth, oppression and undue burden, and lack of relevance to the limited

   2 class certification discovery authorized by the Court at this time. Due to the sheer
   3 volume of information requested, Defendants agree to meet and confer with Plaintiff
   4 in good faith to discuss whether production of documents responsive to this Request
   5 is feasible, will avoid undue burden and hardship on Defendants, and will be
   6 proportional to the needs of the case and the limited class certification discovery
   7 authorized by the Court at this time. To the extent Defendants agree to production
   8 of additional documents in the future, any such documents will be produced on a
   9 rolling basis and subject to these objections and any modifications agreed upon by
  10 the parties.
  11 REQUEST FOR PRODUCTION NO. 26:
  12        Any and all memoranda, correspondence, e-mails, social media messages, or
  13 other DOCUMENTS exchanged between Carol Kane, on the one hand, and any
  14 other person on the other hand, relating to (a) REFERENCE PRICES
  15 ADVERTISED on YOUR WEBSITE during the CLASS PERIOD, or (b) the use
  16 of sales, discounts, markdowns, or promotions in connection with ADVERTISING
  17 YOUR PRODUCTS on YOUR WEBSITE during the CLASS PERIOD.
  18        Response: Defendants incorporate by reference the General Objections set
  19 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  20 vague, and unduly burdensome as including without limitation to “any and all.”
  21 Defendants object to this Request to the extent that it seeks information related to
  22 Defendants’ business activities outside the United States. Defendants object to this
  23 Request to the extent it calls for the disclosure of information subject to the
  24 attorney-client privilege, the attorney work product doctrine, or any other applicable
  25 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
  26 business and financial information. To the extent this Request seeks information
  27 contained in email correspondence, Defendants object to this Request as overly
  28 broad and unduly burdensome.

                                                33
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 271 of 489 Page ID
                                  #:1634



   1        Defendants will withhold documents on the basis of their objections to this
   2 Request. Defendants object to production of email correspondence on the grounds
   3 of overbreadth, oppression and undue burden, and lack of relevance to the limited
   4 class certification discovery authorized by the Court at this time. Due to the sheer
   5 volume of information requested, Defendants agree to meet and confer with Plaintiff
   6 in good faith to discuss whether production of documents responsive to this Request
   7 is feasible, will avoid undue burden and hardship on Defendants, and will be
   8 proportional to the needs of the case and the limited class certification discovery
   9 authorized by the Court at this time. To the extent Defendants agree to production
  10 of additional documents in the future, any such documents will be produced on a
  11 rolling basis and subject to these objections and any modifications agreed upon by
  12 the parties.
  13 REQUEST FOR PRODUCTION NO. 27:
  14        Any and all memoranda, correspondence, e-mails, social media messages, or
  15 other DOCUMENTS exchanged between Umar Kamani, on the one hand, and any
  16 other person on the other hand, relating to (a) REFERENCE PRICES
  17 ADVERTISED on YOUR WEBSITE during the CLASS PERIOD, or (b) the use
  18 of sales, discounts, markdowns, or promotions in connection with ADVERTISING
  19 YOUR PRODUCTS on YOUR WEBSITE during the CLASS PERIOD.
  20        Response: Defendants incorporate by reference the General Objections set
  21 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  22 vague, and unduly burdensome, including without limitation as to “any and all.”
  23 Defendants object to this Request to the extent that it seeks information related to
  24 Defendants’ business activities outside the United States. Defendants object to this
  25 Request to the extent it calls for the disclosure of information subject to the
  26 attorney-client privilege, the attorney work product doctrine, or any other applicable
  27 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
  28 business and financial information. To the extent this Request seeks information

                                                34
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 272 of 489 Page ID
                                  #:1635



   1 contained in email correspondence, Defendants object to this Request as overly

   2 broad and unduly burdensome.
   3        Defendants will withhold documents on the basis of their objections to this
   4 Request. Defendants object to production of email correspondence on the grounds
   5 of overbreadth, oppression and undue burden, and lack of relevance to the limited
   6 class certification discovery authorized by the Court at this time. Due to the sheer
   7 volume of information requested, Defendants agree to meet and confer with Plaintiff
   8 in good faith to discuss whether production of documents responsive to this Request
   9 is feasible, will avoid undue burden and hardship on Defendants, and will be
  10 proportional to the needs of the case and the limited class certification discovery
  11 authorized by the Court at this time. To the extent Defendants agree to production
  12 of additional documents in the future, any such documents will be produced on a
  13 rolling basis and subject to these objections and any modifications agreed upon by
  14 the parties.
  15 REQUEST FOR PRODUCTION NO. 28:
  16        Any and all memoranda, correspondence, e-mails, social media messages, or
  17 other DOCUMENTS exchanged between John Lyttle, on the one hand, and any
  18 other person on the other hand, relating to (a) REFERENCE PRICES
  19 ADVERTISED on YOUR WEBSITE during the CLASS PERIOD, or (b) the use
  20 of sales, discounts, markdowns, or promotions in connection with ADVERTISING
  21 YOUR PRODUCTS on YOUR WEBSITE during the CLASS PERIOD.
  22        Response: Defendants incorporate by reference the General Objections set
  23 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  24 vague, and unduly burdensome, including without limitation as to “any and all.”
  25 Defendants object to this Request to the extent that it seeks information related to
  26 Defendants’ business activities outside the United States. Defendants object to this
  27 Request as improperly compound and containing multiple subparts. Defendants
  28 object to this Request to the extent it calls for the disclosure of information subject

                                                 35
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 273 of 489 Page ID
                                  #:1636



   1 to the attorney-client privilege, the attorney work product doctrine, or any other

   2 applicable privilege. Defendants object to this Request insofar as it seeks
   3 competitive sensitive business and financial information. To the extent this Request
   4 seeks information contained in email correspondence, Defendants object to this
   5 Request as overly broad and unduly burdensome.
   6        Defendants will withhold documents on the basis of their objections to this
   7 Request. Defendants object to production of email correspondence on the grounds
   8 of overbreadth, oppression and undue burden, and lack of relevance to the limited
   9 class certification discovery authorized by the Court at this time. Due to the sheer
  10 volume of information requested, Defendants agree to meet and confer with Plaintiff
  11 in good faith to discuss whether production of documents responsive to this Request
  12 is feasible, will avoid undue burden and hardship on Defendants, and will be
  13 proportional to the needs of the case and the limited class certification discovery
  14 authorized by the Court at this time. To the extent Defendants agree to production
  15 of additional documents in the future, any such documents will be produced on a
  16 rolling basis and subject to these objections and any modifications agreed upon by
  17 the parties.
  18 REQUEST FOR PRODUCTION NO. 29:
  19        Any and all memoranda, correspondence, e-mails, social media messages, or
  20 other DOCUMENTS exchanged between Neil Catto, on the one hand, and any
  21 other person on the other hand, relating to (a) REFERENCE PRICES
  22 ADVERTISED on YOUR WEBSITE during the CLASS PERIOD, or (b) the use
  23 of sales, discounts, markdowns, or promotions in connection with ADVERTISING
  24 YOUR PRODUCTS on YOUR WEBSITE during the CLASS PERIOD.
  25        Response: Defendants incorporate by reference the General Objections set
  26 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  27 vague, and unduly burdensome, including without limitation as to “any and all.”
  28 Defendants object to this Request to the extent that it seeks information related to

                                                36
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 274 of 489 Page ID
                                  #:1637



   1 Defendants’ business activities outside the United States. Defendants object to this

   2 Request as improperly compound and containing multiple subparts. Defendants
   3 object to this Request to the extent it calls for the disclosure of information subject
   4 to the attorney-client privilege, the attorney work product doctrine, or any other
   5 applicable privilege. Defendants object to this Request insofar as it seeks
   6 competitive sensitive business and financial information. To the extent this Request
   7 seeks information contained in email correspondence, Defendants object to this
   8 Request as overly broad and unduly burdensome.
   9        Defendants will withhold documents on the basis of their objections to this
  10 Request. Defendants object to production of email correspondence on the grounds
  11 of overbreadth, oppression and undue burden, and lack of relevance to the limited
  12 class certification discovery authorized by the Court at this time. Due to the sheer
  13 volume of information requested, Defendants agree to meet and confer with Plaintiff
  14 in good faith to discuss whether production of documents responsive to this Request
  15 is feasible, will avoid undue burden and hardship on Defendants, and will be
  16 proportional to the needs of the case and the limited class certification discovery
  17 authorized by the Court at this time. To the extent Defendants agree to production
  18 of additional documents in the future, any such documents will be produced on a
  19 rolling basis and subject to these objections and any modifications agreed upon by
  20 the parties.
  21 REQUEST FOR PRODUCTION NO. 30:
  22        Any and all e-mail blasts disseminated to YOUR customers, including e-
  23 mail list subscribers, in the United Sates during the CLASS PERIOD, to
  24 ADVERTISE YOUR PRODUCTS, YOUR WEBSITE, or any sales, markdowns,
  25 discounts, or promotions on YOUR WEBSITE.
  26        Response: Defendants incorporate by reference the General Objections set
  27 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  28 vague, and unduly burdensome, including without limitation as to “any and all.”

                                                 37
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 275 of 489 Page ID
                                  #:1638



   1 Defendants object to this Request to the extent it calls for the disclosure of

   2 information subject to the attorney-client privilege, the attorney work product
   3 doctrine, or any other applicable privilege. Defendants object to this Request insofar
   4 as it seeks competitive sensitive business and financial information. Defendants
   5 further object to this Request as it relates to personal information of Defendants’
   6 customers, which is wholly irrelevant to the certification of Plaintiff’s putative class.
   7        Defendants will withhold documents on the basis of their objections to this
   8 Request. Subject to and without waiving the foregoing objections, to the extent such
   9 documents exist, Defendants agree to produce responsive, non-privileged documents
  10 in its possession, custody or control consisting of promotional calendars for 2016-
  11 2021 reflecting the historical promotional data for PrettyLittleThing brand, and
  12 advertisements and newsletters sent via e-mail to subscribed customers, to the extent
  13 they are available.
  14 REQUEST FOR PRODUCTION NO. 31:
  15        Any and all e-mails, chat logs, or other written correspondence, and other
  16 DOCUMENTS constituting or reflecting complaints, comments, or feedback from
  17 customers in the United States concerning REFERENCE PRICES ADVERTISED
  18 on YOUR WEBSITE.
  19        Response: Defendants incorporate by reference the General Objections set
  20 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  21 vague, and unduly burdensome, including without limitation as to “any and all.”
  22 Defendants object to this Request to the extent it calls for the disclosure of
  23 information subject to the attorney-client privilege, the attorney work product
  24 doctrine, or any other applicable privilege. Defendants object to this Request insofar
  25 as it seeks competitive sensitive business and financial information. Defendants also
  26 object to this Request as overbroad, unduly burdensome, and not relevant to class
  27 certification discovery. To the extent this Request seeks information contained in
  28

                                                 38
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 276 of 489 Page ID
                                  #:1639



   1 email correspondence, Defendants object to this Request as overly broad and unduly

   2 burdensome.
   3        Defendants will withhold documents on the basis of their objections to this
   4 Request. Defendants object to production of email correspondence on the grounds
   5 of overbreadth, oppression and undue burden, and lack of relevance to the limited
   6 class certification discovery authorized by the Court at this time. Due to the sheer
   7 volume of information requested, Defendants agree to meet and confer with Plaintiff
   8 in good faith to discuss whether production of documents responsive to this Request
   9 is feasible, will avoid undue burden and hardship on Defendants, and will be
  10 proportional to the needs of the case and the limited class certification discovery
  11 authorized by the Court at this time. To the extent Defendants agree to production
  12 of additional documents in the future, any such documents will be produced on a
  13 rolling basis and subject to these objections and any modifications agreed upon by
  14 the parties.
  15 REQUEST FOR PRODUCTION NO. 32:
  16        Any and all memoranda, correspondence, e-mails, social media messages, or
  17 other DOCUMENTS exchanged between YOU, on the one hand, and any
  18 customer in the United Sates, on the other hand, relating to REFERENCE PRICES
  19 ADVERTISED on YOUR WEBSITE.
  20        Response: Defendants incorporate by reference the General Objections set
  21 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  22 vague, and unduly burdensome, including without limitation as to “any and all.”
  23 Defendants object to this Request to the extent it calls for the disclosure of
  24 information subject to the attorney-client privilege, the attorney work product
  25 doctrine, or any other applicable privilege. Defendants object to this Request insofar
  26 as it seeks competitive sensitive business and financial information.
  27        Defendants will withhold documents on the basis of their objections to this
  28 Request. Defendants object to production of email correspondence on the grounds

                                                39
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 277 of 489 Page ID
                                  #:1640



   1 of overbreadth, oppression and undue burden, and lack of relevance to the limited

   2 class certification discovery authorized by the Court at this time. Due to the sheer
   3 volume of information requested, Defendants agree to meet and confer with Plaintiff
   4 in good faith to discuss whether production of documents responsive to this Request
   5 is feasible, will avoid undue burden and hardship on Defendants, and will be
   6 proportional to the needs of the case and the limited class certification discovery
   7 authorized by the Court at this time. To the extent Defendants agree to production
   8 of additional documents in the future, any such documents will be produced on a
   9 rolling basis and subject to these objections and any modifications agreed upon by
  10 the parties.
  11 REQUEST FOR PRODUCTION NO. 33:
  12        Any and all memoranda, guides, manuals, tutorials, handbooks, or other
  13 DOCUMENTS YOU use to train or educate YOUR employees regarding the use
  14 of REFERENCE PRICES on YOUR WEBSITE during the CLASS PERIOD.
  15        Response: Defendants incorporate by reference the General Objections set
  16 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  17 vague, and unduly burdensome, including without limitation as to “any and all.”
  18 Defendants object to this Request to the extent that it seeks information related to
  19 Defendants’ business activities outside the United States. Defendants object to this
  20 Request to the extent it calls for the disclosure of information subject to the
  21 attorney-client privilege, the attorney work product doctrine, or any other applicable
  22 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
  23 business and financial information. To the extent this Request seeks information
  24 contained in email correspondence, Defendants object to this Request as overly
  25 broad and unduly burdensome.
  26        Defendants will withhold documents on the basis of their objections to this
  27 Request. Subject to and without waiving the foregoing objections, to the extent
  28 such documents exist, Defendants will agree to produce responsive, non-privileged

                                                40
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 278 of 489 Page ID
                                  #:1641



   1 documents in its possession, custody or control constituting internal and third-party

   2 reports, analyses, and presentations concerning internal or competitor data on styles,
   3 internal or competitor data on pricing, or reference prices and advertising for the
   4 PrettyLittleThing brand. Defendants object to production of email correspondence
   5 on the grounds of overbreadth, oppression and undue burden, and lack of relevance
   6 to the limited class certification discovery authorized by the Court at this time. Due
   7 to the sheer volume of information requested, Defendants agree to meet and confer
   8 with Plaintiff in good faith to discuss whether production of additional documents
   9 beyond those specifically agreed upon in this response is feasible, will avoid undue
  10 burden and hardship on Defendants, and will be proportional to the needs of the case
  11 and the limited class certification discovery authorized by the Court at this time. To
  12 the extent Defendants agree to production of certain documents in this response, or
  13 agree to production of additional documents in the future, any such documents will
  14 be produced on a rolling basis and subject to these objections and any modifications
  15 agreed upon by the parties.
  16 REQUEST FOR PRODUCTION NO. 34:
  17        Any and all memoranda, guides, manuals, tutorials, handbooks, or other
  18 DOCUMENTS YOU use to train or educate YOUR employees regarding the
  19 offering of sales, markdowns, discounts, or promotions on YOUR WEBSITE
  20 during the CLASS PERIOD.
  21        Response: Defendants incorporate by reference the General Objections set
  22 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  23 vague, and unduly burdensome, including without limitation as to “any and all.”
  24 Defendants object to this Request to the extent that it seeks information related to
  25 Defendants’ business activities outside the United States. Defendants object to this
  26 Request to the extent it calls for the disclosure of information subject to the
  27 attorney-client privilege, the attorney work product doctrine, or any other applicable
  28 privilege. Defendants object to this Request insofar as it seeks competitive sensitive

                                                41
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 279 of 489 Page ID
                                  #:1642



   1 business and financial information. To the extent this Request seeks information

   2 contained in email correspondence, Defendants object to this Request as overly
   3 broad and unduly burdensome.
   4        Defendants will withhold documents on the basis of their objections to this
   5 Request. Subject to and without waiving the foregoing objections, to the extent
   6 such documents exist, Defendants will agree to produce responsive, non-privileged
   7 documents in its possession, custody or control constituting internal and third-party
   8 reports, analyses, and presentations concerning internal or competitor data on styles,
   9 internal or competitor data on pricing, or reference prices and advertising for the
  10 PrettyLittleThing brand. Defendants object to production of email correspondence
  11 on the grounds of overbreadth, oppression and undue burden, and lack of relevance
  12 to the limited class certification discovery authorized by the Court at this time. Due
  13 to the sheer volume of information requested, Defendants agree to meet and confer
  14 with Plaintiff in good faith to discuss whether production of additional documents
  15 beyond those specifically agreed upon in this response is feasible, will avoid undue
  16 burden and hardship on Defendants, and will be proportional to the needs of the case
  17 and the limited class certification discovery authorized by the Court at this time. To
  18 the extent Defendants agree to production of certain documents in this response, or
  19 agree to production of additional documents in the future, any such documents will
  20 be produced on a rolling basis and subject to these objections and any modifications
  21 agreed upon by the parties.
  22 REQUEST FOR PRODUCTION NO. 35:
  23        Any and all DOCUMENTS relating to YOUR operations in the State of
  24 California during the CLASS PERIOD, including, without limitation, employees,
  25 independent contractors, social media influencers, models, celebrities, offices,
  26 distribution and storage facilities, manufacturing facilities, facilities and personnel
  27 used to design YOUR PRODUCTS, facilities and personnel used to create
  28 marketing materials for YOUR PRODUCTS, all forms of marketing,

                                                 42
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 280 of 489 Page ID
                                  #:1643



   1 ADVERTISING, and promotion conducted in California, information technology

   2 infrastructure, property owned in California, and any other activity in California
   3 related to marketing, ADVERTISING, sales or operation of the WEBSITE.
   4        Response: Defendants incorporate by reference the General Objections set
   5 forth herein. Defendants object to this Request on the grounds that it is overly broad,
   6 vague, and unduly burdensome, including without limitation as to “any and all.”
   7 Defendants object to this Request to the extent that it seeks information related to
   8 Defendants’ business activities outside the United States. Defendants object to this
   9 Request to the extent it calls for the disclosure of information subject to the
  10 attorney-client privilege, the attorney work product doctrine, or any other applicable
  11 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
  12 business and financial information.
  13        Defendants will withhold documents on the basis of their objections to this
  14 Request. This Request for any and all documents relating to Defendants’ California
  15 operations, without limitation, is grossly overbroad, unduly burdensome, oppressive
  16 and harassing.
  17 REQUEST FOR PRODUCTION NO. 36:
  18        Any and all DOCUMENTS sufficient to identify by name, address,
  19 telephone number, and e-mail address each person who purchased any of YOUR
  20 products during the CLASS PERIOD.
  21        Response: Defendants incorporate by reference the General Objections set
  22 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  23 vague, and unduly burdensome, including without limitation as to “any and all.”
  24 Defendants object to this Request to the extent it calls for the disclosure of
  25 information subject to the attorney-client privilege, the attorney work product
  26 doctrine, or any other applicable privilege. Defendants object to this Request insofar
  27 as it seeks competitive sensitive business and financial information. Defendants
  28 further object to this Request to the extent it seeks highly personal information of

                                                43
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 281 of 489 Page ID
                                  #:1644



   1 Defendants’ customers, which is wholly irrelevant to the certification of Plaintiff’s

   2 putative class.
   3        Defendants will withhold documents on the basis of their objections to this
   4 Request. Subject to and without waiving the foregoing, Defendants refer Plaintiff to
   5 its response to Request Nos. 1-5 and the sales data Defendants have agreed to
   6 produce.
   7 REQUEST FOR PRODUCTION NO. 37:
   8        Any and all DOCUMENTS referencing any memoranda, studies, analyses,
   9 surveys, focus groups, reports, or other assessments of any kind whatsoever YOU
  10 performed regarding prices at which products comparable to YOUR PRODUCTS
  11 were sold by other companies, including which specific other companies’ products
  12 in the marketplace were comparable to which specific PRODUCTS sold by YOU.
  13        Response: Defendants incorporate by reference the General Objections set
  14 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  15 vague, and unduly burdensome, including without limitation as to “any and all.”
  16 Defendants object to this Request to the extent that it seeks information related to
  17 Defendants’ business activities outside the United States. Defendants object to this
  18 Request to the extent it calls for the disclosure of information subject to the
  19 attorney-client privilege, the attorney work product doctrine, or any other applicable
  20 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
  21 business and financial information. To the extent this Request seeks information
  22 contained in email correspondence, Defendants object to this Request as overly
  23 broad and unduly burdensome.
  24        Defendants will withhold documents on the basis of their objections to this
  25 Request. Subject to and without waiving the foregoing objections, to the extent
  26 such documents exist, Defendants will agree to produce responsive, non-privileged
  27 documents in its possession, custody or control constituting internal and third-party
  28 reports, analyses, and presentations concerning internal or competitor data on styles,

                                                44
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 282 of 489 Page ID
                                  #:1645



   1 internal or competitor data on pricing, or reference prices and advertising for the

   2 PrettyLittleThing brand. Defendants object to production of email correspondence
   3 on the grounds of overbreadth, oppression and undue burden, and lack of relevance
   4 to the limited class certification discovery authorized by the Court at this time. Due
   5 to the sheer volume of information requested, Defendants agree to meet and confer
   6 with Plaintiff in good faith to discuss whether production of additional documents
   7 beyond those specifically agreed upon in this response is feasible, will avoid undue
   8 burden and hardship on Defendants, and will be proportional to the needs of the case
   9 and the limited class certification discovery authorized by the Court at this time. To
  10 the extent Defendants agree to production of certain documents in this response, or
  11 agree to production of additional documents in the future, any such documents will
  12 be produced on a rolling basis and subject to these objections and any modifications
  13 agreed upon by the parties.
  14
  15 DATED: February 4, 2021             EVERSHEDS SUTHERLAND (US) LLP
  16
  17
  18
                                          By /s/ Ian S. Shelton
  19                                         Ian S. Shelton
  20                                           Attorneys for Defendants
                                               Prettylittlething.com USA Inc.,
  21                                           Prettylittlething.com Limited and Boohoo
                                               Group PLC
  22
  23
  24
  25
  26
  27
  28

                                                45
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 283 of 489 Page ID
                                  #:1646




       EXHIBIT 15
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 284 of 489 Page ID
                                  #:1647



   1 EVERSHEDS SUTHERLAND (US) LLP
       Ian S. Shelton (SBN 264863)
   2 ianshelton@eversheds-sutherland.com
       500 Capitol Mall, Suite 1750
   3 Sacramento, CA 95814
   4
       Telephone: (916) 844-2965
       Facsimile: (916) 241-0501
   5
       EVERSHEDS SUTHERLAND (US) LLP              ASHBY LAW FIRM PC
   6   Ronald W. Zdrojeski (admitted PHV)         Joseph R, Ashby (SBN 248579)
       ronzdrojeski@eversheds-sutherland.com      joseph@ashbylawfirm.com
   7   1114 6th Avenue, 40th Floor                1055 West Seventh Street, 33rd Floor
       New York, NY 10036                         Los Angeles, CA 90017
   8   Telephone: (212) 389-5000                  Telephone: (213) 393-6235
       Facsimile: (212) 389-5099                  Facsimile: (213) 429-0976
   9
  10 Attorneys for Defendants
  11
                                UNITED STATES DISTRICT COURT
  12
                            CENTRAL DISTRICT OF CALIFORNIA
  13
     HAYA HILTON, an individual, on               NO. 2:20-cv-04658-GW-JEM
  14 behalf of herself and all others similarly   Consolidated for Pretrial Purposes with:
     situated,
  15
                                                  NO. 2:20-cv-03332-GW-JEM
                   Plaintiff,                     NO. 2:20-cv-04659-GW-JEM
  16
             vs.
  17                                              DEFENDANTS’ CONSOLIDATED
     PRETTYLITTLETHING.COM USA                    OBJECTIONS AND RESPONSES TO
  18 INC., a Delaware corporation,                PLAINTIFF HAYA HILTON’S
     PRETTYLITTLETHINGS.COM
  19 LIMITED, a United Kingdom private            REQUESTS FOR ADMISSION TO
     limited company, BOOHOO GROUP                DEFENDANTS
  20 PLC, a Jersey public limited company ,       PRETTYLITTLETHING.COM USA
     and DOES 1-100, inclusive,
  21                                              INC., AND
                   Defendants.                    PRETTYLITTLETHING.COM
  22                                              LIMITED, AND BOOHOO GROUP
  23                                              PLC, SET ONE

  24                                              The Honorable George H. Wu
  25
                                                  Courtroom: 9D
  26                                              Address:   U.S. Courthouse
  27                                                         350 W. First Street
                                                             Los Angeles, CA 90012
  28
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 285 of 489 Page ID
                                  #:1648



   1 PROPOUNDING PARTY:                 HAYA HILTON
   2 RESPONDING PARTY:                  PRETTYLITTLETHING.OM USA INC.,
                                        PRETTYLITTLETHING.COM LIMITED, AND
   3
                                        BOOHOO GOUP PLC
   4
   5
       SET NO.:                         ONE

   6
             Defendants PrettyLittleThing.com USA Inc., PrettyLittleThing.com Limited

   7
       and Boohoo Group PLC hereby respond to Plaintiff Haya Hilton’s Requests for

   8
       Admission, Set One pursuant to Rule 26 and 36 of the Federal Rules of Civil

   9
       Procedure.

  10
                                   GENERAL OBJECTIONS

  11
             Defendants hereby incorporate the following General Objections into each

  12
       and every response to Plaintiff’s Requests below. These General Objections are

  13
       neither waived nor limited by Defendants’ specific responses.

  14
             1.     Defendants object to these Requests, including the Definitions, to the

  15
       extent they purport to impose duties and obligations beyond those required by the

  16
       Federal Rules of Civil Procedure, the Court’s instructions, and any other applicable

  17
       laws, rules or orders.

  18
             2.     Defendants object to each and every Request to the extent that it seeks

  19
       information, documents, and/or other things protected from disclosure by the

  20
       attorney-client privilege, the work product doctrine, the common interest privilege,

  21
       or any other applicable privilege. Any specific objections stated below on the

  22
       grounds of attorney-client privilege and/or work product doctrine in no way limit

  23
       this general objection. Nothing contained in this response is intended to be nor

  24
       should be considered a waiver of any attorney-client privilege, work product

  25
       protection, trade secret privilege, the right of privacy, or any other applicable

  26
       privilege or doctrine, and to the extent that any Request may be construed as calling

  27
       for disclosure of information, documents, and/or other things protected by such

  28
       privileges or doctrines, a continuing objection to each and every such Request is


                                                   2
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 286 of 489 Page ID
                                  #:1649



   1 hereby incorporated. Any inadvertent disclosure by Defendants of such information

   2 shall not be deemed a waiver of any such privileges, doctrines, or protections.
   3         3.    Defendants object to these Requests to the extent they seek information
   4 that is not relevant to the subject matter of this case, reasonably calculated to lead to
   5 the discovery of admissible evidence, or proportionate to the needs of the case.
   6         4.    Defendants object to these Requests, including the Definitions, to the
   7 extent they seek documents, communications, and/or information that does not exist,
   8 that is already in Plaintiff’s possession or control, or that is as accessible to Plaintiff
   9 as it is to Defendants.
  10         5.    Defendants object to these Requests, including the Definitions, to the
  11 extent they are vague or ambiguous or contain terms or phrases that are undefined
  12 and subject to varying interpretations or meanings and may, therefore, make
  13 responses misleading or incorrect
  14         6.     Defendants object to the definition of “advertise” or any variations
  15 of the term as vague and ambiguous, overbroad, not relevant to any party’s claims
  16 or defenses, not reasonably calculated to lead to the discovery of admissible
  17 evidence, and making the burden or expense of discovery outweigh its likely
  18 benefit.
  19         7.     Defendants object to the definitions of “product” or “products” as
  20 vague and ambiguous, overbroad, not relevant to any party’s claims or defenses,
  21 not reasonably calculated to lead to the discovery of admissible evidence, and
  22 making the burden or expense of discovery outweigh its likely benefit.
  23         8.     Defendants object to the definitions of “reference price” as vague
  24 and ambiguous, overbroad, not relevant to any party’s claims or defenses, not
  25 reasonably calculated to lead to the discovery of admissible evidence, and making
  26 the burden or expense of discovery outweigh its likely benefit. To the extent that
  27 the term “reference price” is defined as “products on your website that is
  28 represented to consumers as being substantially marked down” Defendants object

                                                   3
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 287 of 489 Page ID
                                  #:1650



   1 because “substantially marked down” is a legal conclusion that has not yet been

   2 reached in this case, and Defendants expressly reserve the right to challenged he
   3 alleged reference price. To the extent that the term “reference price” is attempted
   4 to be defined by use of an exemplar purporting to be a screen shot of Defendants’
   5 website, Defendants object to the use this photograph because it is
   6 unauthenticated.
   7        9.      Defendants object to the definition of “website” as vague and
   8 ambiguous, overbroad, not relevant to any party’s claims or defenses, not
   9 reasonably calculated to lead to the discovery of admissible evidence, and making
  10 the burden or expense of discovery outweigh its likely benefit
  11        10.    Defendants object to the expansive definitions of “You” and “Your” to
  12 the extent these definitions include counsel for Defendants, which may implicate the
  13 attorney-client privilege and/or attorney-work product doctrines. Defendants further
  14 object to these definitions to the extent such a definition would purport to require
  15 Defendants to produce documents or things that are not within its possession
  16 custody or control, and to the extent such a definition renders a request overbroad,
  17 not relevant to any party’s claims or defenses, not reasonably calculated to lead to
  18 the discovery of admissible evidence, and making the burden or expense of such
  19 discovery outweigh its likely benefit.
  20        11.    Defendants object to the extent these Requests go beyond discovery
  21 warranted at the class certification stage. Discovery related to the merits of the case
  22 is not permitted at this time, and to the extent these Requests are irrelevant to the
  23 certification of Plaintiff’s putative class, Defendants object and will withhold
  24 documents accordingly.
  25      OBJECTIONS AND REPONSES TO REQUESTS FOR ADMISSION
  26 REQUEST FOR ADMISSION NO. 1:
  27        Admit that less than ten (10) percent of the total dollar amount of YOUR
  28 sales of PRODUCTS on YOUR WEBSITE in the United States during the CLASS

                                                 4
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 288 of 489 Page ID
                                  #:1651



   1 PERIOD were of sales of PRODUCTS that sold at the REFERENCE PRICE for

   2 the PRODUCT.
   3        Response: Defendants incorporate by reference the General Objections set
   4 forth herein. Defendants object to this Request to the extent it calls for the disclosure
   5 of information subject to the attorney-client privilege, the attorney work product
   6 doctrine, or any other applicable privilege.
   7        Defendants object to this Request to the extent it calls for the disclosure of
   8 product information that is not saved and/or tracked in Defendants’ computer
   9 systems and/or databases.
  10        Defendants object to this Request as vague and ambiguous as to the terms
  11 “less than ten (10) percent of the total dollar amount.”
  12        Defendants object to this Request as oppressive and unduly burdensome, in
  13 that the answer to this Request may be determined by examining, auditing,
  14 compiling, abstracting, or summarizing Defendants’ business records (including
  15 electronically stored information), and the burden of deriving or ascertaining the
  16 answer will be substantially the same for either party. Subject to and without
  17 waiving the foregoing objections, Defendants will produce the United States sales
  18 data for PrettyLittleThing related brands with pricing information from February 29,
  19 2016 to present. Such data will include the geographic location of the customer (by
  20 state) to the extent that information is available. Plaintiff and/or herexperts should
  21 bear the burden and expense of processing and manipulating this voluminous data
  22 and performing the complex mathematical calculations identified in this Request.
  23        Defendants object to this Request as oppressive and unduly burdensome, in
  24 that the information requested is not maintained in the regular course of business
  25 and is not readily identifiable.
  26        Defendants object to this Request as oppressive and unduly burdensome, in
  27 that the Request asks Defendants to perform complex mathematical calculations
  28 with respect to millions of individual sales transactions over a four year period. For

                                                 5
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 289 of 489 Page ID
                                  #:1652



   1 example, PrettyLittleThing had in excess of 16.8 million sales transactions1 in the

   2 United States in the year 2020 alone, as reflected in the following chart:
   3 Spreadsheet Date     Number of Transactions
     2020.01.13           438,371
   4 2020.01.27           456,684
     2020.02.10           511,449
   5 2020.02.24           639,779
   6 2020.03.09           441,575
     2020.03.23           399,400
   7 2020.04.06           611,562
     2020.04.20           658,545
   8 2020.05.04           707,042
     2020.05.18           778,669
   9 2020.06.01           702,927
     2020.06.15           851,485
  10 2020.06.29           803,006
     2020.07.13           722,407
  11 2020.07.27           709,588
     2020.08.10           688,398
  12
     2020.08.24           626,181
  13 2020.09.07           762,205
     2020.09.21           780,944
  14 2020.10.05           709,965
     2020.10.19           584,014
  15 2020.11.02           521,696
     2020.11.16           750,449
  16 2020.11.30           843,799
     2020.12.14           526,220
  17 2020.12.28           593,360
     TOTAL                16,819,720
  18
  19
  20 Boohoo and Nasty Gal similarly had millions of sales transactions during the four
  21 year period, including in excess of 36 million transactions for Boohoo and 12
  22 million transactions for Nasty Gal. Defendants object to incurring the burden and
  23 expense of processing and manipulating this voluminous data and performing the
  24 complex mathematical calculations identified in this Request.
  25
  26
          1
  27       The tally of sales transactions refers to each individual product sold, even if
       multiple products are purchased by the same customer at the same time.
  28

                                                   6
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 290 of 489 Page ID
                                  #:1653



   1        Defendants object to this Request as calling for an expert opinion and
   2 assistance both as to the appropriate manner of processing and manipulating this
   3 voluminous data and performing the complex mathematical calculations identified
   4 in this Request.
   5 REQUEST FOR ADMISSION NO. 2:
   6        Admit that less than ten (10) percent of the total dollar amount of YOUR
   7 sales of PRODUCTS on YOUR WEBSITE in California during the CLASS
   8 PERIOD were of sales of PRODUCTS that sold at the REFERENCE PRICE for
   9 the PRODUCT.
  10        Response: Defendants incorporate by reference the General Objections set
  11 forth herein. Defendants object to this Request to the extent it calls for the disclosure
  12 of information subject to the attorney-client privilege, the attorney work product
  13 doctrine, or any other applicable privilege.
  14        Defendants object to this Request to the extent it calls for the disclosure of
  15 product information that is not saved and/or tracked in Defendants’ computer
  16 systems and/or databases.
  17        Defendants object to this Request as vague and ambiguous as to the terms
  18 “less than ten (10) percent of the total dollar amount.”
  19        Defendants object to this Request as oppressive and unduly burdensome, in
  20 that the answer to this Request may be determined by examining, auditing,
  21 compiling, abstracting, or summarizing Defendants’ business records (including
  22 electronically stored information), and the burden of deriving or ascertaining the
  23 answer will be substantially the same for either party. Subject to and without
  24 waiving the foregoing objections, Defendants will produce the United States sales
  25 data for PrettyLittleThing related brands with pricing information from February 29,
  26 2016 to present. Such data will include the geographic location of the customer (by
  27 state) to the extent that information is available. Plaintiff and/or her experts should
  28

                                                 7
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 291 of 489 Page ID
                                  #:1654



   1 bear the burden and expense of processing and manipulating this voluminous data

   2 and performing the complex mathematical calculations identified in this Request.
   3        Defendants object to this Request as oppressive and unduly burdensome, in
   4 that the information requested is not maintained in the regular course of business
   5 and is not readily identifiable.
   6        Defendants object to this Request as oppressive and unduly burdensome, in
   7 that the Request asks Defendants to perform complex mathematical calculations
   8 with respect to millions of individual sales transactions over a four year period. For
   9 example, PrettyLittleThing had in excess of 16.8 million sales transactions in the
  10 United States in the year 2020 alone, as reflected in the following chart:
  11 Spreadsheet Date    Number of Transactions
     2020.01.13          438,371
  12 2020.01.27          456,684
     2020.02.10          511,449
  13 2020.02.24          639,779
  14 2020.03.09          441,575
     2020.03.23          399,400
  15 2020.04.06          611,562
     2020.04.20          658,545
  16 2020.05.04          707,042
     2020.05.18          778,669
  17 2020.06.01          702,927
     2020.06.15          851,485
  18 2020.06.29          803,006
     2020.07.13          722,407
  19 2020.07.27          709,588
     2020.08.10          688,398
  20
     2020.08.24          626,181
  21 2020.09.07          762,205
     2020.09.21          780,944
  22 2020.10.05          709,965
     2020.10.19          584,014
  23 2020.11.02          521,696
     2020.11.16          750,449
  24 2020.11.30          843,799
     2020.12.14          526,220
  25 2020.12.28          593,360
     TOTAL               16,819,720
  26
  27
  28

                                                  8
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 292 of 489 Page ID
                                  #:1655



   1 Boohoo and Nasty Gal similarly had millions of sales transactions during the four

   2 year period, including in excess of 36 million transactions for Boohoo and 12
   3 million transactions for Nasty Gal. Defendants object to incurring the burden and
   4 expense of processing and manipulating this voluminous data and performing the
   5 complex mathematical calculations identified in this Request.
   6        Defendants object to this Request as calling for an expert opinion and
   7 assistance both as to the appropriate manner of processing and manipulating this
   8 voluminous data and performing the complex mathematical calculations identified
   9 in this Request.
  10 REQUEST FOR ADMISSION NO. 3:
  11        Admit that less than ten (10) percent of the total units sold of PRODUCTS
  12 YOU sold on YOUR WEBSITE in the United States during the CLASS PERIOD
  13 were of sales of PRODUCTS that sold at the REFERENCE PRICE for the
  14 PRODUCT.
  15        Response: Defendants incorporate by reference the General Objections set
  16 forth herein. Defendants object to this Request to the extent it calls for the disclosure
  17 of information subject to the attorney-client privilege, the attorney work product
  18 doctrine, or any other applicable privilege.
  19        Defendants object to this Request to the extent it calls for the disclosure of
  20 product information that is not saved and/or tracked in Defendants’ computer
  21 systems and/or databases.
  22        Defendants object to this Request as vague and ambiguous as to the terms
  23 “less than ten (10) percent of the total units sold.”
  24        Defendants object to this Request as oppressive and unduly burdensome, in
  25 that the answer to this Request may be determined by examining, auditing,
  26 compiling, abstracting, or summarizing Defendants’ business records (including
  27 electronically stored information), and the burden of deriving or ascertaining the
  28 answer will be substantially the same for either party. Subject to and without

                                                 9
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 293 of 489 Page ID
                                  #:1656



   1 waiving the foregoing objections, Defendants will produce the United States sales

   2 data for PrettyLittleThing related brands with pricing information from February 29,
   3 2016 to present. Such data will include the geographic location of the customer (by
   4 state) to the extent that information is available. Plaintiff and/or her experts should
   5 bear the burden and expense of processing and manipulating this voluminous data
   6 and performing the complex mathematical calculations identified in this Request.
   7        Defendants object to this Request as oppressive and unduly burdensome, in
   8 that the information requested is not maintained in the regular course of business
   9 and is not readily identifiable.
  10        Defendants object to this Request as oppressive and unduly burdensome, in
  11 that the Request asks Defendants to perform complex mathematical calculations
  12 with respect to millions of individual sales transactions over a four year period. For
  13 example, PrettyLittleThing had in excess of 16.8 million sales transactions in the
  14 United States in the year 2020 alone, as reflected in the following chart:
  15 Spreadsheet Date    Number of Transactions
     2020.01.13          438,371
  16 2020.01.27          456,684
     2020.02.10          511,449
  17 2020.02.24          639,779
  18 2020.03.09          441,575
     2020.03.23          399,400
  19 2020.04.06          611,562
     2020.04.20          658,545
  20 2020.05.04          707,042
     2020.05.18          778,669
  21 2020.06.01          702,927
     2020.06.15          851,485
  22 2020.06.29          803,006
     2020.07.13          722,407
  23 2020.07.27          709,588
     2020.08.10          688,398
  24
     2020.08.24          626,181
  25 2020.09.07          762,205
     2020.09.21          780,944
  26 2020.10.05          709,965
     2020.10.19          584,014
  27 2020.11.02          521,696
     2020.11.16          750,449
  28 2020.11.30          843,799

                                                  10
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 294 of 489 Page ID
                                  #:1657



   1 2020.12.14           526,220
     2020.12.28           593,360
   2 TOTAL                16,819,720
   3
   4 Boohoo and Nasty Gal similarly had millions of sales transactions during the four
   5 year period, including in excess of 36 million transactions for Boohoo and 12
   6 million transactions for Nasty Gal. Defendants object to incurring the burden and
   7 expense of processing and manipulating this voluminous data and performing the
   8 complex mathematical calculations identified in this Request.
   9        Defendants object to this Request as calling for an expert opinion and
  10 assistance both as to the appropriate manner of processing and manipulating this
  11 voluminous data and performing the complex mathematical calculations identified
  12 in this Request.
  13 REQUEST FOR ADMISSION NO. 4:
  14        Admit that less than ten (10) percent of the total units sold of PRODUCTS
  15 YOU sold on YOUR WEBSITE in California during the CLASS PERIOD were of
  16 sales of PRODUCTS that sold at the REFERENCE PRICE for the PRODUCT.
  17        Response: Defendants incorporate by reference the General Objections set
  18 forth herein. Defendants object to this Request to the extent it calls for the disclosure
  19 of information subject to the attorney-client privilege, the attorney work product
  20 doctrine, or any other applicable privilege.
  21        Defendants object to this Request to the extent it calls for the disclosure of
  22 product information that is not saved and/or tracked in Defendants’ computer
  23 systems and/or databases.
  24        Defendants object to this Request as vague and ambiguous as to the terms
  25 “less than ten (10) percent of the total units sold.”
  26        Defendants object to this Request as oppressive and unduly burdensome, in
  27 that the answer to this Request may be determined by examining, auditing,
  28

                                                 11
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 295 of 489 Page ID
                                  #:1658



   1 compiling, abstracting, or summarizing Defendants’ business records (including

   2 electronically stored information), and the burden of deriving or ascertaining the
   3 answer will be substantially the same for either party. Subject to and without
   4 waiving the foregoing objections, Defendants will produce the United States sales
   5 data for PrettyLittleThing related brands with pricing information from February 29,
   6 2016 to present. Such data will include the geographic location of the customer (by
   7 state) to the extent that information is available. Plaintiff and/or her experts should
   8 bear the burden and expense of processing and manipulating this voluminous data
   9 and performing the complex mathematical calculations identified in this Request.
  10        Defendants object to this Request as oppressive and unduly burdensome, in
  11 that the information requested is not maintained in the regular course of business
  12 and is not readily identifiable.
  13        Defendants object to this Request as oppressive and unduly burdensome, in
  14 that the Request asks Defendants to perform complex mathematical calculations
  15 with respect to millions of individual sales transactions over a four year period. For
  16 example, PrettyLittleThing had in excess of 16.8 million sales transactions in the
  17 United States in the year 2020 alone, as reflected in the following chart:
  18 Spreadsheet Date     Number of Transactions
     2020.01.13           438,371
  19 2020.01.27           456,684
     2020.02.10           511,449
  20 2020.02.24           639,779
  21 2020.03.09           441,575
     2020.03.23           399,400
  22 2020.04.06           611,562
     2020.04.20           658,545
  23 2020.05.04           707,042
     2020.05.18           778,669
  24 2020.06.01           702,927
     2020.06.15           851,485
  25 2020.06.29           803,006
     2020.07.13           722,407
  26 2020.07.27           709,588
     2020.08.10           688,398
  27
     2020.08.24           626,181
  28 2020.09.07           762,205

                                                   12
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 296 of 489 Page ID
                                  #:1659



   1 2020.09.21             780,944
     2020.10.05             709,965
   2 2020.10.19             584,014
     2020.11.02             521,696
   3 2020.11.16             750,449
     2020.11.30             843,799
   4
     2020.12.14             526,220
   5 2020.12.28             593,360
     TOTAL                  16,819,720
   6
   7
       Boohoo and Nasty Gal similarly had millions of sales transactions during the four
   8
       year period, including in excess of 36 million transactions for Boohoo and 12
   9
       million transactions for Nasty Gal. Defendants object to incurring the burden and
  10
       expense of processing and manipulating this voluminous data and performing the
  11
       complex mathematical calculations identified in this Request.
  12
             Defendants object to this Request as calling for an expert opinion and
  13
       assistance both as to the appropriate manner of processing and manipulating this
  14
       voluminous data and performing the complex mathematical calculations identified
  15
       in this Request.
  16
       REQUEST FOR ADMISSION NO. 5:
  17
             Admit that none of the PRODUCTS YOU sold on YOUR WEBSITE in the
  18
       United States during the CLASS PERIOD were offered for sale by YOU at or
  19
       above the REFERENCE PRICE for the PRODUCT on at least 10% of the previous
  20
       90 days as of the time of each sale (e.g., a PRODUCT with a REFERENCE PRICE
  21
       of $25 on December 1, 2020, was not offered for sale on YOUR WEBSITE at or
  22
       above that REFERENCE PRICE ($25 in this example) for 9 or more of the then-
  23
       previous 90 days).
  24
             Response: Defendants incorporate by reference the General Objections set
  25
       forth herein. Defendants object to this Request to the extent it calls for the disclosure
  26
       of information subject to the attorney-client privilege, the attorney work product
  27
       doctrine, or any other applicable privilege.
  28

                                                  13
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 297 of 489 Page ID
                                  #:1660



   1        Defendants object to this Request to the extent it calls for the disclosure of
   2 product information that is not saved and/or tracked in Defendants’ computer
   3 systems and/or databases.
   4        Defendants object to this Request as vague and ambiguous as to the terms “at
   5 or above the REFERENCE PRICE for the PRODUCT on at least 10% of the
   6 previous 90 days as of the time of each sale.”
   7        Defendants object to this Request as oppressive and unduly burdensome, in
   8 that the answer to this Request may be determined by examining, auditing,
   9 compiling, abstracting, or summarizing Defendants’ business records (including
  10 electronically stored information), and the burden of deriving or ascertaining the
  11 answer will be substantially the same for either party. Subject to and without
  12 waiving the foregoing objections, Defendants will produce the United States sales
  13 data for PrettyLittleThing related brands with pricing information from February 29,
  14 2016 to present. Such data will include the geographic location of the customer (by
  15 state) to the extent that information is available. Plaintiff and/or her experts should
  16 bear the burden and expense of processing and manipulating this voluminous data
  17 and performing the complex mathematical calculations identified in this Request.
  18        Defendants object to this Request as oppressive and unduly burdensome, in
  19 that the information requested is not maintained in the regular course of business
  20 and is not readily identifiable.
  21        Defendants object to this Request as oppressive and unduly burdensome, in
  22 that the Request asks Defendants to perform complex mathematical calculations
  23 with respect to millions of individual sales transactions over a four year period. For
  24 example, PrettyLittleThing had in excess of 16.8 million sales transactions in the
  25 United States in the year 2020 alone, as reflected in the following chart:
  26 Spreadsheet Date     Number of Transactions
     2020.01.13           438,371
  27 2020.01.27           456,684
     2020.02.10           511,449
  28 2020.02.24           639,779

                                                   14
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 298 of 489 Page ID
                                  #:1661



   1 2020.03.09          441,575
     2020.03.23          399,400
   2 2020.04.06          611,562
     2020.04.20          658,545
   3 2020.05.04          707,042
     2020.05.18          778,669
   4
     2020.06.01          702,927
   5 2020.06.15          851,485
     2020.06.29          803,006
   6 2020.07.13          722,407
     2020.07.27          709,588
   7 2020.08.10          688,398
     2020.08.24          626,181
   8 2020.09.07          762,205
     2020.09.21          780,944
   9 2020.10.05          709,965
     2020.10.19          584,014
  10 2020.11.02          521,696
  11 2020.11.16          750,449
     2020.11.30          843,799
  12 2020.12.14          526,220
     2020.12.28          593,360
  13 TOTAL               16,819,720

  14
  15 Boohoo and Nasty Gal similarly had millions of sales transactions during the four
  16 year period, including in excess of 36 million transactions for Boohoo and 12
  17 million transactions for Nasty Gal. Defendants object to incurring the burden and
  18 expense of processing and manipulating this voluminous data and performing the
  19 complex mathematical calculations identified in this Request.
  20        Defendants object to this Request as calling for an expert opinion and
  21 assistance both as to the appropriate manner of processing and manipulating this
  22 voluminous data and performing the complex mathematical calculations identified
  23 in this Request.
  24 REQUEST FOR ADMISSION NO. 6:
  25        Admit that in the United States during the CLASS PERIOD, YOUR
  26 PRODUCTS have been sold exclusively on YOUR WEBSITE. Please be advised
  27 that this Request is not asking YOU about sales by private individuals or sales by
  28 persons or entities who are not YOUR authorized retailers or distributors.

                                               15
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 299 of 489 Page ID
                                  #:1662



   1        Response: Defendants incorporate by reference the General Objections set
   2 forth herein. Defendants object to this Request to the extent it calls for the disclosure
   3 of information subject to the attorney-client privilege, the attorney work product
   4 doctrine, or any other applicable privilege.
   5        Defendants object to this Request as vague and ambiguous as to the term
   6 “sold exclusively,” and as to the exclusion for “sales by persons or entities who are
   7 not YOUR authorized retailers or distributors.”
   8        Subject to and without waiving the foregoing objections, Defendants responds
   9 as follows: Defendants lack sufficient information to admit or deny whether each
  10 and every product sold on the website during the class period was sold exclusively
  11 by Defendants.
  12 REQUEST FOR ADMISSION NO. 7:
  13        Admit that in the United States during the CLASS PERIOD, YOU have not
  14 owned or operated any physical retail stores.
  15        Response: Defendants incorporate by reference the General Objections set
  16 forth herein. Defendants object to this Request to the extent it calls for the disclosure
  17 of information subject to the attorney-client privilege, the attorney work product
  18 doctrine, or any other applicable privilege.
  19        Defendants object to this Request as compound and disjunctive.Defendants
  20 object to this Request as vague and ambiguous as to the terms “owned or operated”
  21 and “physical retail stores.”
  22        Subject to and without waiving the foregoing objections, Defendants responds
  23 as follows: Deny.
  24 REQUEST FOR ADMISSION NO. 8:
  25        Admit that YOU ADVERTISED REFERENCE PRICES for YOUR
  26 PRODUCTS on YOUR WEBSITE during the CLASS PERIOD.
  27        Response: Defendants incorporate by reference the General Objections set
  28 forth herein. Defendants object to this Request to the extent it calls for the disclosure

                                                 16
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 300 of 489 Page ID
                                  #:1663



   1 of information subject to the attorney-client privilege, the attorney work product

   2 doctrine, or any other applicable privilege.
   3        Defendants object to this Request to the extent it calls for the disclosure of
   4 product information that is not saved and/or tracked in Defendants’ computer
   5 systems and/or databases.
   6        Defendants object to the Request as vague and ambiguous as to the term
   7 “ADVERTISED REFERENCE PRICES,” including the definition of the term
   8 “REFERENCE PRICE.”
   9        Defendants object to this Request as oppressive and unduly burdensome, in
  10 that the answer to this Request may be determined by examining, auditing,
  11 compiling, abstracting, or summarizing Defendants’ business records (including
  12 electronically stored information), and the burden of deriving or ascertaining the
  13 answer will be substantially the same for either party. Subject to and without
  14 waiving the foregoing objections, Defendants will produce the United States sales
  15 data for PrettyLittleThing related brands with pricing information from February 29,
  16 2016 to present. Such data will include the geographic location of the customer (by
  17 state) to the extent that information is available. Plaintiff and/or her experts should
  18 bear the burden and expense of processing and manipulating this voluminous data
  19 and performing the complex mathematical calculations identified in this Request.
  20        Defendants object to this Request as oppressive and unduly burdensome, in
  21 that the information requested is not maintained in the regular course of business
  22 and is not readily identifiable.
  23        Defendants object to this Request as oppressive and unduly burdensome, in
  24 that the Request asks Defendants to perform complex mathematical calculations
  25 with respect to millions of individual sales transactions over a four year period. For
  26 example, PrettyLittleThing had in excess of 16.8 million sales transactions in the
  27 United States in the year 2020 alone, as reflected in the following chart:
  28 Spreadsheet Date     Number of Transactions

                                                   17
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 301 of 489 Page ID
                                  #:1664



   1 2020.01.13         438,371
     2020.01.27         456,684
   2 2020.02.10         511,449
     2020.02.24         639,779
   3 2020.03.09         441,575
     2020.03.23         399,400
   4
     2020.04.06         611,562
   5 2020.04.20         658,545
     2020.05.04         707,042
   6 2020.05.18         778,669
     2020.06.01         702,927
   7 2020.06.15         851,485
     2020.06.29         803,006
   8 2020.07.13         722,407
     2020.07.27         709,588
   9 2020.08.10         688,398
     2020.08.24         626,181
  10 2020.09.07         762,205
  11 2020.09.21         780,944
     2020.10.05         709,965
  12 2020.10.19         584,014
     2020.11.02         521,696
  13 2020.11.16         750,449
     2020.11.30         843,799
  14 2020.12.14         526,220
     2020.12.28         593,360
  15 TOTAL              16,819,720
  16
  17 Boohoo and Nasty Gal similarly had millions of sales transactions during the four
  18 year period, including in excess of 36 million transactions for Boohoo and 12
  19 million transactions for Nasty Gal. Defendants object to incurring the burden and
  20 expense of processing and manipulating this voluminous data and performing the
  21 complex mathematical calculations identified in this Request.
  22        Defendants object to this Request as calling for an expert opinion and
  23 assistance both as to the appropriate manner of processing and manipulating this
  24 voluminous data and performing the complex mathematical calculations identified
  25 in this Request.
  26 REQUEST FOR ADMISSION NO. 9:
  27
  28

                                               18
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 302 of 489 Page ID
                                  #:1665



   1        Admit that the REFERENCE PRICES for YOUR PRODUCTS that YOU
   2 ADVERTISED on YOUR WEBSITE during the CLASS PERIOD were inaccurate.
   3        Response: Defendants incorporate by reference the General Objections set
   4 forth herein. Defendants object to this request on the ground that the term
   5 “inaccurate” is vague and ambiguous. Defendants object to this Request to the
   6 extent it calls for the disclosure of information subject to the attorney-client
   7 privilege, the attorney work product doctrine, or any other applicable privilege.
   8        Subject to and without waiving the foregoing objections, Defendants respond
   9 as follows: Deny.
  10 REQUEST FOR ADMISSION NO. 10:
  11        Admit that the REFERENCE PRICES for YOUR PRODUCTS that YOU
  12 ADVERTISED on YOUR WEBSITE during the CLASS PERIOD were
  13 misleading.
  14        Response: Defendants incorporate by reference the General Objections set
  15 forth herein. Defendants object to this request on the ground that the term
  16 “misleading” is vague and ambiguous. Defendants object to this Request to the
  17 extent it calls for the disclosure of information subject to the attorney-client
  18 privilege, the attorney work product doctrine, or any other applicable privilege.
  19        Subject to and without waiving the foregoing objections, Defendants respond
  20 as follows: Deny.
  21 REQUEST FOR ADMISSION NO. 11:
  22        Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR
  23 WEBSITE for YOUR PRODUCTS during the CLASS PERIOD did not represent
  24 the price at which the particular PRODUCT associated with the REFERENCE
  25 PRICE had sold on YOUR WEBSITE in the previous 90 days.
  26        Response: Defendants incorporate by reference the General Objections set
  27 forth herein. Defendants object to this Request to the extent it calls for the disclosure
  28

                                                 19
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 303 of 489 Page ID
                                  #:1666



   1 of information subject to the attorney-client privilege, the attorney work product

   2 doctrine, or any other applicable privilege.
   3        Defendants object to this Request to the extent it calls for the disclosure of
   4 product information that is not saved and/or tracked in Defendants’ computer
   5 systems and/or databases.
   6        Defendants object to this Request as vague and ambiguous as to the term “in
   7 the previous 90 days.”
   8        Defendants object to this Request as oppressive and unduly burdensome, in
   9 that the answer to this Request may be determined by examining, auditing,
  10 compiling, abstracting, or summarizing Defendants’ business records (including
  11 electronically stored information), and the burden of deriving or ascertaining the
  12 answer will be substantially the same for either party. Subject to and without
  13 waiving the foregoing objections, Defendants will produce the United States sales
  14 data for PrettyLittleThing related brands with pricing information from February 29,
  15 2016 to present. Such data will include the geographic location of the customer (by
  16 state) to the extent that information is available. Plaintiff and/or her experts should
  17 bear the burden and expense of processing and manipulating this voluminous data
  18 and performing the complex mathematical calculations identified in this Request.
  19        Defendants object to this Request as oppressive and unduly burdensome, in
  20 that the information requested is not maintained in the regular course of business
  21 and is not readily identifiable.
  22        Defendants object to this Request as oppressive and unduly burdensome, in
  23 that the Request asks Defendants to perform complex mathematical calculations
  24 with respect to millions of individual sales transactions over a four year period. For
  25 example, PrettyLittleThing had in excess of 16.8 million sales transactions in the
  26 United States in the year 2020 alone, as reflected in the following chart:
  27 Spreadsheet Date     Number of Transactions
     2020.01.13           438,371
  28 2020.01.27           456,684

                                                   20
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 304 of 489 Page ID
                                  #:1667



   1 2020.02.10         511,449
     2020.02.24         639,779
   2 2020.03.09         441,575
     2020.03.23         399,400
   3 2020.04.06         611,562
     2020.04.20         658,545
   4
     2020.05.04         707,042
   5 2020.05.18         778,669
     2020.06.01         702,927
   6 2020.06.15         851,485
     2020.06.29         803,006
   7 2020.07.13         722,407
     2020.07.27         709,588
   8 2020.08.10         688,398
     2020.08.24         626,181
   9 2020.09.07         762,205
     2020.09.21         780,944
  10 2020.10.05         709,965
  11 2020.10.19         584,014
     2020.11.02         521,696
  12 2020.11.16         750,449
     2020.11.30         843,799
  13 2020.12.14         526,220
     2020.12.28         593,360
  14 TOTAL              16,819,720
  15
  16 Boohoo and Nasty Gal similarly had millions of sales transactions during the four
  17 year period, including in excess of 36 million transactions for Boohoo and 12
  18 million transactions for Nasty Gal. Defendants object to incurring the burden and
  19 expense of processing and manipulating this voluminous data and performing the
  20 complex mathematical calculations identified in this Request.
  21        Defendants object to this Request as calling for an expert opinion and
  22 assistance both as to the appropriate manner of processing and manipulating this
  23 voluminous data and performing the complex mathematical calculations identified
  24 in this Request.
  25 REQUEST FOR ADMISSION NO. 12:
  26        Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR
  27 WEBSITE for YOUR PRODUCTS during the CLASS PERIOD did not represent
  28

                                               21
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 305 of 489 Page ID
                                  #:1668



   1 the price at which the particular PRODUCT associated with the REFERENCE

   2 PRICE had been offered for sale on YOUR WEBSITE in the previous 90 days.
   3        Response: Defendants incorporate by reference the General Objections set
   4 forth herein. Defendants object to this Request to the extent it calls for the disclosure
   5 of information subject to the attorney-client privilege, the attorney work product
   6 doctrine, or any other applicable privilege.
   7        Defendants object to this Request to the extent it calls for the disclosure of
   8 product information that is not saved and/or tracked in Defendants’ computer
   9 systems and/or databases.
  10        Defendants object to this Request as vague and ambiguous as to the terms
  11 “offered for sale” and “in the previous 90 days.”
  12        Defendants object to this Request as oppressive and unduly burdensome, in
  13 that the answer to this Request may be determined by examining, auditing,
  14 compiling, abstracting, or summarizing Defendants’ business records (including
  15 electronically stored information), and the burden of deriving or ascertaining the
  16 answer will be substantially the same for either party. Subject to and without
  17 waiving the foregoing objections, Defendants will produce the United States sales
  18 data for PrettyLittleThing related brands with pricing information from February 29,
  19 2016 to present. Such data will include the geographic location of the customer (by
  20 state) to the extent that information is available. Plaintiff and/or her experts should
  21 bear the burden and expense of processing and manipulating this voluminous data
  22 and performing the complex mathematical calculations identified in this Request.
  23        Defendants object to this Request as oppressive and unduly burdensome, in
  24 that the information requested is not maintained in the regular course of business
  25 and is not readily identifiable.
  26        Defendants object to this Request as oppressive and unduly burdensome, in
  27 that the Request asks Defendants to perform complex mathematical calculations
  28 with respect to millions of individual sales transactions over a four year period. For

                                                 22
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 306 of 489 Page ID
                                  #:1669



   1 example, PrettyLittleThing had in excess of 16.8 million sales transactions in the

   2 United States in the year 2020 alone, as reflected in the following chart:
   3 Spreadsheet Date    Number of Transactions
     2020.01.13          438,371
   4 2020.01.27          456,684
     2020.02.10          511,449
   5 2020.02.24          639,779
   6 2020.03.09          441,575
     2020.03.23          399,400
   7 2020.04.06          611,562
     2020.04.20          658,545
   8 2020.05.04          707,042
     2020.05.18          778,669
   9 2020.06.01          702,927
     2020.06.15          851,485
  10 2020.06.29          803,006
     2020.07.13          722,407
  11 2020.07.27          709,588
     2020.08.10          688,398
  12
     2020.08.24          626,181
  13 2020.09.07          762,205
     2020.09.21          780,944
  14 2020.10.05          709,965
     2020.10.19          584,014
  15 2020.11.02          521,696
     2020.11.16          750,449
  16 2020.11.30          843,799
     2020.12.14          526,220
  17 2020.12.28          593,360
     TOTAL               16,819,720
  18
  19
  20 Boohoo and Nasty Gal similarly had millions of sales transactions during the four
  21 year period, including in excess of 36 million transactions for Boohoo and 12
  22 million transactions for Nasty Gal. Defendants object to incurring the burden and
  23 expense of processing and manipulating this voluminous data and performing the
  24 complex mathematical calculations identified in this Request.
  25        Defendants object to this Request as calling for an expert opinion and

  26 assistance both as to the appropriate manner of processing and manipulating this
  27 voluminous data and performing the complex mathematical calculations identified
  28 in this Request.

                                                  23
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 307 of 489 Page ID
                                  #:1670



   1 REQUEST FOR ADMISSION NO. 13:

   2        Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR
   3 WEBSITE for YOUR PRODUCTS during the CLASS PERIOD did not represent
   4 the price at which the particular PRODUCT associated with the REFERENCE
   5 PRICE had sold on YOUR WEBSITE for more than 5 of the previous 90 days.
   6        Response: Defendants incorporate by reference the General Objections set
   7 forth herein. Defendants object to this Request to the extent it calls for the disclosure
   8 of information subject to the attorney-client privilege, the attorney work product
   9 doctrine, or any other applicable privilege.
  10        Defendants object to this Request to the extent it calls for the disclosure of
  11 product information that is not saved and/or tracked in Defendants’ computer
  12 systems and/or databases.
  13        Defendants object to this Request as vague and ambiguous as to the term
  14 “more than 5 of the previous 90 days.”
  15        Defendants object to this Request as oppressive and unduly burdensome, in
  16 that the answer to this Request may be determined by examining, auditing,
  17 compiling, abstracting, or summarizing Defendants’ business records (including
  18 electronically stored information), and the burden of deriving or ascertaining the
  19 answer will be substantially the same for either party. Subject to and without
  20 waiving the foregoing objections, Defendants will produce the United States sales
  21 data for PrettyLittleThing related brands with pricing information from February 29,
  22 2016 to present. Such data will include the geographic location of the customer (by
  23 state) to the extent that information is available. Plaintiff and/or her experts should
  24 bear the burden and expense of processing and manipulating this voluminous data
  25 and performing the complex mathematical calculations identified in this Request.
  26        Defendants object to this Request as oppressive and unduly burdensome, in
  27 that the information requested is not maintained in the regular course of business
  28 and is not readily identifiable.

                                                 24
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 308 of 489 Page ID
                                  #:1671



   1        Defendants object to this Request as oppressive and unduly burdensome, in
   2 that the Request asks Defendants to perform complex mathematical calculations
   3 with respect to millions of individual sales transactions over a four year period. For
   4 example, PrettyLittleThing had in excess of 16.8 million sales transactions in the
   5 United States in the year 2020 alone, as reflected in the following chart:
   6 Spreadsheet Date    Number of Transactions
     2020.01.13          438,371
   7 2020.01.27          456,684
     2020.02.10          511,449
   8 2020.02.24          639,779
   9 2020.03.09          441,575
     2020.03.23          399,400
  10 2020.04.06          611,562
     2020.04.20          658,545
  11 2020.05.04          707,042
     2020.05.18          778,669
  12 2020.06.01          702,927
     2020.06.15          851,485
  13 2020.06.29          803,006
     2020.07.13          722,407
  14 2020.07.27          709,588
     2020.08.10          688,398
  15
     2020.08.24          626,181
  16 2020.09.07          762,205
     2020.09.21          780,944
  17 2020.10.05          709,965
     2020.10.19          584,014
  18 2020.11.02          521,696
     2020.11.16          750,449
  19 2020.11.30          843,799
     2020.12.14          526,220
  20 2020.12.28          593,360
     TOTAL               16,819,720
  21
  22
  23 Boohoo and Nasty Gal similarly had millions of sales transactions during the four
  24 year period, including in excess of 36 million transactions for Boohoo and 12
  25 million transactions for Nasty Gal. Defendants object to incurring the burden and
  26 expense of processing and manipulating this voluminous data and performing the
  27 complex mathematical calculations identified in this Request.
  28

                                                  25
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 309 of 489 Page ID
                                  #:1672



   1        Defendants object to this Request as calling for an expert opinion and
   2 assistance both as to the appropriate manner of processing and manipulating this
   3 voluminous data and performing the complex mathematical calculations identified
   4 in this Request.
   5 REQUEST FOR ADMISSION NO. 14:
   6        Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR
   7 WEBSITE for YOUR PRODUCTS during the CLASS PERIOD did not represent
   8 the price at which the particular PRODUCT associated with the REFERENCE
   9 PRICE had been offered for sale on YOUR WEBSITE for more than 5 of the
  10 previous 90 days.
  11        Response: Defendants incorporate by reference the General Objections set
  12 forth herein. Defendants object to this Request to the extent it calls for the disclosure
  13 of information subject to the attorney-client privilege, the attorney work product
  14 doctrine, or any other applicable privilege.
  15        Defendants object to this Request to the extent it calls for the disclosure of
  16 product information that is not saved and/or tracked in Defendants’ computer
  17 systems and/or databases.
  18        Defendants object to this Request as vague and ambiguous as to the terms
  19 “offered for sale” and “more than 5 of the previous 90 days.”
  20        Defendants object to this Request as oppressive and unduly burdensome, in
  21 that the answer to this Request may be determined by examining, auditing,
  22 compiling, abstracting, or summarizing Defendants’ business records (including
  23 electronically stored information), and the burden of deriving or ascertaining the
  24 answer will be substantially the same for either party. Subject to and without
  25 waiving the foregoing objections, Defendants will produce the United States sales
  26 data for PrettyLittleThing related brands with pricing information from February 29,
  27 2016 to present. Such data will include the geographic location of the customer (by
  28 state) to the extent that information is available. Plaintiff and/or her experts should

                                                 26
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 310 of 489 Page ID
                                  #:1673



   1 bear the burden and expense of processing and manipulating this voluminous data

   2 and performing the complex mathematical calculations identified in this Request.
   3        Defendants object to this Request as oppressive and unduly burdensome, in
   4 that the information requested is not maintained in the regular course of business
   5 and is not readily identifiable.
   6        Defendants object to this Request as oppressive and unduly burdensome, in
   7 that the Request asks Defendants to perform complex mathematical calculations
   8 with respect to millions of individual sales transactions over a four year period. For
   9 example, PrettyLittleThing had in excess of 16.8 million sales transactions in the
  10 United States in the year 2020 alone, as reflected in the following chart:
  11 Spreadsheet Date    Number of Transactions
     2020.01.13          438,371
  12 2020.01.27          456,684
     2020.02.10          511,449
  13 2020.02.24          639,779
  14 2020.03.09          441,575
     2020.03.23          399,400
  15 2020.04.06          611,562
     2020.04.20          658,545
  16 2020.05.04          707,042
     2020.05.18          778,669
  17 2020.06.01          702,927
     2020.06.15          851,485
  18 2020.06.29          803,006
     2020.07.13          722,407
  19 2020.07.27          709,588
     2020.08.10          688,398
  20
     2020.08.24          626,181
  21 2020.09.07          762,205
     2020.09.21          780,944
  22 2020.10.05          709,965
     2020.10.19          584,014
  23 2020.11.02          521,696
     2020.11.16          750,449
  24 2020.11.30          843,799
     2020.12.14          526,220
  25 2020.12.28          593,360
     TOTAL               16,819,720
  26
  27
  28

                                                  27
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 311 of 489 Page ID
                                  #:1674



   1 Boohoo and Nasty Gal similarly had millions of sales transactions during the four

   2 year period, including in excess of 36 million transactions for Boohoo and 12
   3 million transactions for Nasty Gal. Defendants object to incurring the burden and
   4 expense of processing and manipulating this voluminous data and performing the
   5 complex mathematical calculations identified in this Request.
   6        Defendants object to this Request as calling for an expert opinion and
   7 assistance both as to the appropriate manner of processing and manipulating this
   8 voluminous data and performing the complex mathematical calculations identified
   9 in this Request.
  10 REQUEST FOR ADMISSION NO. 15:
  11        Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR
  12 WEBSITE for YOUR PRODUCTS during the CLASS PERIOD did not represent
  13 the original (initial) price the PRODUCT sold for on YOUR WEBSITE.
  14        Response: Defendants incorporate by reference the General Objections set
  15 forth herein. Defendants object to this Request to the extent it calls for the disclosure
  16 of information subject to the attorney-client privilege, the attorney work product
  17 doctrine, or any other applicable privilege.
  18        Defendants object to this Request to the extent it calls for the disclosure of
  19 product information that is not saved and/or tracked in Defendants’ computer
  20 systems and/or databases.
  21        Defendants object to this Request as vague and ambiguous as to the term “the
  22 original (initial) price the PRODUCT sold for on YOUR WEBSITE.”
  23        Defendants object to this Request as oppressive and unduly burdensome, in
  24 that the answer to this Request may be determined by examining, auditing,
  25 compiling, abstracting, or summarizing Defendants’ business records (including
  26 electronically stored information), and the burden of deriving or ascertaining the
  27 answer will be substantially the same for either party. Subject to and without
  28 waiving the foregoing objections, Defendants will produce the United States sales

                                                 28
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 312 of 489 Page ID
                                  #:1675



   1 data for PrettyLittleThing related brands with pricing information from February 29,

   2 2016 to present. Such data will include the geographic location of the customer (by
   3 state) to the extent that information is available. Plaintiff and/or her experts should
   4 bear the burden and expense of processing and manipulating this voluminous data
   5 and performing the complex mathematical calculations identified in this Request.
   6        Defendants object to this Request as oppressive and unduly burdensome, in
   7 that the information requested is not maintained in the regular course of business
   8 and is not readily identifiable.
   9        Defendants object to this Request as oppressive and unduly burdensome, in
  10 that the Request asks Defendants to perform complex mathematical calculations
  11 with respect to millions of individual sales transactions over a four year period. For
  12 example, PrettyLittleThing had in excess of 16.8 million sales transactions in the
  13 United States in the year 2020 alone, as reflected in the following chart:
  14 Spreadsheet Date    Number of Transactions
     2020.01.13          438,371
  15 2020.01.27          456,684
     2020.02.10          511,449
  16 2020.02.24          639,779
  17 2020.03.09          441,575
     2020.03.23          399,400
  18 2020.04.06          611,562
     2020.04.20          658,545
  19 2020.05.04          707,042
     2020.05.18          778,669
  20 2020.06.01          702,927
     2020.06.15          851,485
  21 2020.06.29          803,006
     2020.07.13          722,407
  22 2020.07.27          709,588
     2020.08.10          688,398
  23
     2020.08.24          626,181
  24 2020.09.07          762,205
     2020.09.21          780,944
  25 2020.10.05          709,965
     2020.10.19          584,014
  26 2020.11.02          521,696
     2020.11.16          750,449
  27 2020.11.30          843,799
     2020.12.14          526,220
  28 2020.12.28          593,360

                                                  29
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 313 of 489 Page ID
                                  #:1676



   1 TOTAL                16,819,720
   2
   3 Boohoo and Nasty Gal similarly had millions of sales transactions during the four
   4 year period, including in excess of 36 million transactions for Boohoo and 12
   5 million transactions for Nasty Gal. Defendants object to incurring the burden and
   6 expense of processing and manipulating this voluminous data and performing the
   7 complex mathematical calculations identified in this Request.
   8         Defendants object to this Request as calling for an expert opinion and
   9 assistance both as to the appropriate manner of processing and manipulating this
  10 voluminous data and performing the complex mathematical calculations identified
  11 in this Request.
  12 REQUEST FOR ADMISSION NO. 16:
  13         Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR
  14 WEBSITE for YOUR PRODUCTS during the CLASS PERIOD were not created
  15 by use of a process based on a market review of the prices of PRODUCTS viewed
  16 to be comparable to each of the individual PRODUCTS YOU sold on YOUR
  17 WEBSITE.
  18         Response: Defendants incorporate by reference the General Objections set
  19 forth herein. Defendants object to this Request to the extent it calls for the disclosure
  20 of information subject to the attorney-client privilege, the attorney work product
  21 doctrine, or any other applicable privilege.
  22         Defendants object to the Request as vague and ambiguous as to the term “by
  23 use of a process based on a market review of the prices of PRODUCTS viewed to be
  24 comparable.”
  25         Subject to and without waiving the foregoing objections, Defendants respond
  26 as follows: Deny.
  27 REQUEST FOR ADMISSION NO. 17:
  28

                                                 30
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 314 of 489 Page ID
                                  #:1677



   1        Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR
   2 WEBSITE for YOUR PRODUCTS during the CLASS PERIOD did not represent
   3 the retail price of the PRODUCT as sold or made available for sale at some
   4 WEBSITE other than yours.
   5        Response: Defendants incorporate by reference the General Objections set
   6 forth herein. Defendants object to this Request to the extent it calls for the disclosure
   7 of information subject to the attorney-client privilege, the attorney work product
   8 doctrine, or any other applicable privilege.
   9        Defendants object to the Request as vague and ambiguous as to the terms “the
  10 retail price” and “as sold or made available for sale at some WEBSITE other than
  11 yours.”
  12        Subject to and without waiving the foregoing objections, Defendants respond
  13 as follows: Defendants are without sufficient information to admit or deny the price
  14 of our products on websites other than our own.
  15 REQUEST FOR ADMISSION NO. 18:
  16        Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR
  17 WEBSITE for YOUR PRODUCTS during the CLASS PERIOD did not represent
  18 the regular price of the PRODUCT.
  19        Response: Defendants incorporate by reference the General Objections set
  20 forth herein. Defendants object to this Request to the extent it calls for the disclosure
  21 of information subject to the attorney-client privilege, the attorney work product
  22 doctrine, or any other applicable privilege.
  23        Defendants object to this Request to the extent it calls for the disclosure of
  24 product information that is not saved and/or tracked in Defendants’ computer
  25 systems and/or databases.
  26        Defendants object to the Request as vague and ambiguous as to the term “the
  27 regular price,” and “REFERENCE PRICES YOU ADVERTISED,” including the
  28 definition of the term “REFERENCE PRICE.”

                                                 31
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 315 of 489 Page ID
                                  #:1678



   1        Defendants object to this Request as oppressive and unduly burdensome, in
   2 that the answer to this Request may be determined by examining, auditing,
   3 compiling, abstracting, or summarizing Defendants’ business records (including
   4 electronically stored information), and the burden of deriving or ascertaining the
   5 answer will be substantially the same for either party. Subject to and without
   6 waiving the foregoing objections, Defendants will produce the United States sales
   7 data for PrettyLittleThing related brands with pricing information from February 29,
   8 2016 to present. Such data will include the geographic location of the customer (by
   9 state) to the extent that information is available. Plaintiff and/or her experts should
  10 bear the burden and expense of processing and manipulating this voluminous data
  11 and performing the complex mathematical calculations identified in this Request.
  12        Defendants object to this Request as oppressive and unduly burdensome, in
  13 that the information requested is not maintained in the regular course of business
  14 and is not readily identifiable.
  15        Defendants object to this Request as oppressive and unduly burdensome, in
  16 that the Request asks Defendants to perform complex mathematical calculations
  17 with respect to millions of individual sales transactions over a four year period. For
  18 example, PrettyLittleThing had in excess of 16.8 million sales transactions in the
  19 United States in the year 2020 alone, as reflected in the following chart:
  20 Spreadsheet Date     Number of Transactions
     2020.01.13           438,371
  21 2020.01.27           456,684
     2020.02.10           511,449
  22 2020.02.24           639,779
  23 2020.03.09           441,575
     2020.03.23           399,400
  24 2020.04.06           611,562
     2020.04.20           658,545
  25 2020.05.04           707,042
     2020.05.18           778,669
  26 2020.06.01           702,927
     2020.06.15           851,485
  27 2020.06.29           803,006
     2020.07.13           722,407
  28 2020.07.27           709,588

                                                   32
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 316 of 489 Page ID
                                  #:1679



   1 2020.08.10           688,398
     2020.08.24           626,181
   2 2020.09.07           762,205
     2020.09.21           780,944
   3 2020.10.05           709,965
     2020.10.19           584,014
   4
     2020.11.02           521,696
   5 2020.11.16           750,449
     2020.11.30           843,799
   6 2020.12.14           526,220
     2020.12.28           593,360
   7 TOTAL                16,819,720

   8
   9 Boohoo and Nasty Gal similarly had millions of sales transactions during the four
  10 year period, including in excess of 36 million transactions for Boohoo and 12
  11 million transactions for Nasty Gal. Defendants object to incurring the burden and
  12 expense of processing and manipulating this voluminous data and performing the
  13 complex mathematical calculations identified in this Request.
  14        Defendants object to this Request as calling for an expert opinion and
  15 assistance both as to the appropriate manner of processing and manipulating this
  16 voluminous data and performing the complex mathematical calculations identified
  17 in this Request.
  18 REQUEST FOR ADMISSION NO. 19:
  19        Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR
  20 WEBSITE for YOUR PRODUCTS during the CLASS PERIOD did not represent
  21 the price at which the PRODUCT was ADVERTISED to be sold for the majority
  22 of the time it was ADVERTISED to be sold on YOUR WEBSITE.
  23        Response: Defendants incorporate by reference the General Objections set
  24 forth herein. Defendants object to this Request to the extent it calls for the disclosure
  25 of information subject to the attorney-client privilege, the attorney work product
  26 doctrine, or any other applicable privilege.
  27
  28

                                                 33
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 317 of 489 Page ID
                                  #:1680



   1        Defendants object to this Request to the extent it calls for the disclosure of
   2 product information that is not saved and/or tracked in Defendants’ computer
   3 systems and/or databases.
   4        Defendants object to this Request as vague and ambiguous as to the term “for
   5 the majority of the time it was ADVERTISED to be sold on YOUR WEBSITE.”
   6        Defendants object to this Request as oppressive and unduly burdensome, in
   7 that the answer to this Request may be determined by examining, auditing,
   8 compiling, abstracting, or summarizing Defendants’ business records (including
   9 electronically stored information), and the burden of deriving or ascertaining the
  10 answer will be substantially the same for either party. Subject to and without
  11 waiving the foregoing objections, Defendants will produce the United States sales
  12 data for PrettyLittleThing related brands with pricing information from February 29,
  13 2016 to present. Such data will include the geographic location of the customer (by
  14 state) to the extent that information is available. Plaintiff and/or her experts should
  15 bear the burden and expense of processing and manipulating this voluminous data
  16 and performing the complex mathematical calculations identified in this Request.
  17        Defendants object to this Request as oppressive and unduly burdensome, in
  18 that the information requested is not maintained in the regular course of business
  19 and is not readily identifiable.
  20        Defendants object to this Request as oppressive and unduly burdensome, in
  21 that the Request asks Defendants to perform complex mathematical calculations
  22 with respect to millions of individual sales transactions over a four year period. For
  23 example, PrettyLittleThing had in excess of 16.8 million sales transactions in the
  24 United States in the year 2020 alone, as reflected in the following chart:
  25 Spreadsheet Date     Number of Transactions
     2020.01.13           438,371
  26 2020.01.27           456,684
     2020.02.10           511,449
  27 2020.02.24           639,779
  28 2020.03.09           441,575

                                                   34
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 318 of 489 Page ID
                                  #:1681



   1 2020.03.23           399,400
     2020.04.06           611,562
   2 2020.04.20           658,545
     2020.05.04           707,042
   3 2020.05.18           778,669
     2020.06.01           702,927
   4
     2020.06.15           851,485
   5 2020.06.29           803,006
     2020.07.13           722,407
   6 2020.07.27           709,588
     2020.08.10           688,398
   7 2020.08.24           626,181
     2020.09.07           762,205
   8 2020.09.21           780,944
     2020.10.05           709,965
   9 2020.10.19           584,014
     2020.11.02           521,696
  10 2020.11.16           750,449
  11 2020.11.30           843,799
     2020.12.14           526,220
  12 2020.12.28           593,360
     TOTAL                16,819,720
  13
  14
       Boohoo and Nasty Gal similarly had millions of sales transactions during the four
  15
       year period, including in excess of 36 million transactions for Boohoo and 12
  16
       million transactions for Nasty Gal. Defendants object to incurring the burden and
  17
       expense of processing and manipulating this voluminous data and performing the
  18
       complex mathematical calculations identified in this Request.
  19
             Defendants object to this Request as calling for an expert opinion and
  20
       assistance both as to the appropriate manner of processing and manipulating this
  21
       voluminous data and performing the complex mathematical calculations identified
  22
       in this Request.
  23
       REQUEST FOR ADMISSION NO. 20:
  24
             Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR
  25
       WEBSITE for YOUR PRODUCTS during the CLASS PERIOD did not represent
  26
       the price at which YOUR PRODUCTS were most-commonly ADVERTISED to
  27
       be sold, over any time period (for example, as of today, for a PRODUCT with a
  28

                                                35
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 319 of 489 Page ID
                                  #:1682



   1 REFERENCE PRICE of $25, that product has not had a most-frequently charged

   2 price of $25 over the previous 10 days or 20 days or 90 days, or any number of
   3 days).
   4          Response: Defendants incorporate by reference the General Objections set
   5 forth herein. Defendants object to this Request to the extent it calls for the disclosure
   6 of information subject to the attorney-client privilege, the attorney work product
   7 doctrine, or any other applicable privilege.
   8          Defendants object to this Request to the extent it calls for the disclosure of
   9 product information that is not saved and/or tracked in Defendants’ computer
  10 systems and/or databases.
  11          Defendants object to this Request as vague and ambiguous as to the term “the
  12 price at which YOUR PRODUCTS were most-commonly ADVERTISED to be
  13 sold, over any time period.”
  14          Defendants object to this Request as oppressive and unduly burdensome, in
  15 that the answer to this Request may be determined by examining, auditing,
  16 compiling, abstracting, or summarizing Defendants’ business records (including
  17 electronically stored information), and the burden of deriving or ascertaining the
  18 answer will be substantially the same for either party. Subject to and without
  19 waiving the foregoing objections, Defendants will produce the United States sales
  20 data for PrettyLittleThing related brands with pricing information from February 29,
  21 2016 to present. Such data will include the geographic location of the customer (by
  22 state) to the extent that information is available. Plaintiff and/or her experts should
  23 bear the burden and expense of processing and manipulating this voluminous data
  24 and performing the complex mathematical calculations identified in this Request.
  25          Defendants object to this Request as oppressive and unduly burdensome, in
  26 that the information requested is not maintained in the regular course of business
  27 and is not readily identifiable.
  28

                                                  36
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 320 of 489 Page ID
                                  #:1683



   1        Defendants object to this Request as oppressive and unduly burdensome, in
   2 that the Request asks Defendants to perform complex mathematical calculations
   3 with respect to millions of individual sales transactions over a four year period. For
   4 example, PrettyLittleThing had in excess of 16.8 million sales transactions in the
   5 United States in the year 2020 alone, as reflected in the following chart:
   6 Spreadsheet Date    Number of Transactions
     2020.01.13          438,371
   7 2020.01.27          456,684
     2020.02.10          511,449
   8 2020.02.24          639,779
   9 2020.03.09          441,575
     2020.03.23          399,400
  10 2020.04.06          611,562
     2020.04.20          658,545
  11 2020.05.04          707,042
     2020.05.18          778,669
  12 2020.06.01          702,927
     2020.06.15          851,485
  13 2020.06.29          803,006
     2020.07.13          722,407
  14 2020.07.27          709,588
     2020.08.10          688,398
  15
     2020.08.24          626,181
  16 2020.09.07          762,205
     2020.09.21          780,944
  17 2020.10.05          709,965
     2020.10.19          584,014
  18 2020.11.02          521,696
     2020.11.16          750,449
  19 2020.11.30          843,799
     2020.12.14          526,220
  20 2020.12.28          593,360
     TOTAL               16,819,720
  21
  22
  23 Boohoo and Nasty Gal similarly had millions of sales transactions during the four
  24 year period, including in excess of 36 million transactions for Boohoo and 12
  25 million transactions for Nasty Gal. Defendants object to incurring the burden and
  26 expense of processing and manipulating this voluminous data and performing the
  27 complex mathematical calculations identified in this Request.
  28

                                                  37
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 321 of 489 Page ID
                                  #:1684



   1        Defendants object to this Request as calling for an expert opinion and
   2 assistance both as to the appropriate manner of processing and manipulating this
   3 voluminous data and performing the complex mathematical calculations identified
   4 in this Request.
   5 REQUEST FOR ADMISSION NO. 21:
   6        Admit that YOU ADVERTISED REFERENCE PRICES on YOUR
   7 WEBSITE across all of YOUR product lines (excluding beauty products) during
   8 the CLASS PERIOD.
   9        Response: Defendants incorporate by reference the General Objections set
  10 forth herein. Defendants object to this Request to the extent it calls for the disclosure
  11 of information subject to the attorney-client privilege, the attorney work product
  12 doctrine, or any other applicable privilege.
  13        Defendants object to this Request to the extent it calls for the disclosure of
  14 product information that is not saved and/or tracked in Defendants’ computer
  15 systems and/or databases.
  16        Defendants object to the Request as vague and ambiguous as to the term
  17 “ADVERTISED REFERENCE PRICES,” including the definition of the term
  18 “REFERENCE PRICE,” and “all of YOUR product lines (excluding beauty
  19 products).”
  20        Defendants object to this Request as oppressive and unduly burdensome, in
  21 that the answer to this Request may be determined by examining, auditing,
  22 compiling, abstracting, or summarizing Defendants’ business records (including
  23 electronically stored information), and the burden of deriving or ascertaining the
  24 answer will be substantially the same for either party. Subject to and without
  25 waiving the foregoing objections, Defendants will produce the United States sales
  26 data for PrettyLittleThing related brands with pricing information from
  27 PrettyLittleThing to present. Such data will include the geographic location of the
  28 customer (by state) to the extent that information is available. Plaintiff and/or her

                                                 38
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 322 of 489 Page ID
                                  #:1685



   1 experts should bear the burden and expense of processing and manipulating this

   2 voluminous data and performing the complex mathematical calculations identified
   3 in this Request.
   4        Defendants object to this Request as oppressive and unduly burdensome, in
   5 that the information requested is not maintained in the regular course of business
   6 and is not readily identifiable.
   7        Defendants object to this Request as oppressive and unduly burdensome, in
   8 that the Request asks Defendants to perform complex mathematical calculations
   9 with respect to millions of individual sales transactions over a four year period. For
  10 example, PrettyLittleThing had in excess of 16.8 million sales transactions in the
  11 United States in the year 2020 alone, as reflected in the following chart:
  12 Spreadsheet Date    Number of Transactions
     2020.01.13          438,371
  13 2020.01.27          456,684
     2020.02.10          511,449
  14 2020.02.24          639,779
  15 2020.03.09          441,575
     2020.03.23          399,400
  16 2020.04.06          611,562
     2020.04.20          658,545
  17 2020.05.04          707,042
     2020.05.18          778,669
  18 2020.06.01          702,927
     2020.06.15          851,485
  19 2020.06.29          803,006
     2020.07.13          722,407
  20 2020.07.27          709,588
     2020.08.10          688,398
  21
     2020.08.24          626,181
  22 2020.09.07          762,205
     2020.09.21          780,944
  23 2020.10.05          709,965
     2020.10.19          584,014
  24 2020.11.02          521,696
     2020.11.16          750,449
  25 2020.11.30          843,799
     2020.12.14          526,220
  26 2020.12.28          593,360
     TOTAL               16,819,720
  27
  28

                                                  39
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 323 of 489 Page ID
                                  #:1686



   1 Boohoo and Nasty Gal similarly had millions of sales transactions during the four

   2 year period, including in excess of 36 million transactions for Boohoo and 12
   3 million transactions for Nasty Gal. Defendants object to incurring the burden and
   4 expense of processing and manipulating this voluminous data and performing the
   5 complex mathematical calculations identified in this Request.
   6        Defendants object to this Request as calling for an expert opinion and
   7 assistance both as to the appropriate manner of processing and manipulating this
   8 voluminous data and performing the complex mathematical calculations identified
   9 in this Request.
  10
  11
  12
  13 DATED: February 4, 2021            EVERSHEDS SUTHERLAND (US) LLP
  14
  15
  16
                                         By /s/ Ian S. Shelton
  17                                        Ian S. Shelton
  18
                                              Attorneys for Defendants
  19                                          Prettylittlething.com USA Inc.,
  20                                          Prettylittlething.com Limited, and
                                              Boohoo Group PLC
  21
  22
  23
  24
  25
  26
  27
  28

                                               40
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 324 of 489 Page ID
                                  #:1687




       EXHIBIT 16
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 325 of 489 Page ID
                                  #:1688



   1 EVERSHEDS SUTHERLAND (US) LLP
       Ian S. Shelton (SBN 264863)
   2 ianshelton@eversheds-sutherland.com
       500 Capitol Mall, Suite 1750
   3 Sacramento, CA 95814

   4 Telephone: (916) 844-2965
       Facsimile: (916) 241-0501
   5
       EVERSHEDS SUTHERLAND (US) LLP           ASHBY LAW FIRM PC
   6   Ronald W. Zdrojeski (admitted PHV)      Joseph R. Ashby (SBN 248579)
       ronzdrojeski@eversheds-sutherland.com   joseph@ashbylawfirm.com
   7   1114 6th Avenue, 40th Floor             1055 West Seventh Street, 33rd Floor
       New York, NY 10036                      Los Angeles, CA 90017
   8   Telephone: (212) 389-5000               Telephone: (213) 393-6235
       Facsimile: (212) 389-5099               Facsimile: (213) 429-0976
   9

  10 Attorneys for Defendants

  11
                                UNITED STATES DISTRICT COURT
  12
                            CENTRAL DISTRICT OF CALIFORNIA
  13
     OLIVIA LEE, an individual, on behalf      NO. 2:20-cv-04659-GW-JEM
  14 of herself and all others similarly
     situated,
  15
                                               Consolidated for Pretrial Purposes with:
                   Plaintiff,                  NO. 2:20-cv-03332-GW-JEM
  16                                           NO. 2:20-cv-04658-GW-JEM
             vs.
  17
     NASTYGAL.COM USA INC., a                  DEFENDANTS’ CONSOLIDATED
  18 Delaware  corporation, NASTYGAL           OBJECTIONS AND RESPONSES TO
     LIMITED, a United Kingdom private
  19 limited company, BOOHOO GROUP             PLAINTIFF OLIVIA LEE’S
     PLC, a Jersey public limited company ,    INTERROGATORIES TO
  20 and DOES 1-100, inclusive,                DEFENDANTS NASTYGAL.COM
  21               Defendants.                 USA INC., NASTY GAL LIMITED,
                                               AND BOOHOO GROUP PLC SET
  22                                           ONE
  23
                                               The Honorable George H. Wu
  24

  25                                           Courtroom: 9D
                                               Address:   U.S. Courthouse
  26                                                      350 W. First Street
  27                                                      Los Angeles, CA 90012

  28
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 326 of 489 Page ID
                                  #:1689



   1 PROPOUNDING PARTY:                  OLIVIA LEE
   2 RESPONDING PARTY:                   NASTYGAL.COM USA INC., NASTY GAL
                                         LIMITED, AND BOOHOO GROUP PLC
   3
       SET NO.:                          ONE
   4
   5        Defendants Nastygal.com USA Inc., Nasty Gal Limited, and Boohoo Group
   6 PLC hereby respond to Plaintiff Olivia Lee’s Interrogatories, Set One pursuant to
   7 Rule 33 of the Federal Rules of Civil Procedure.
   8                              GENERAL OBJECTIONS
   9        Defendants hereby incorporate the following General Objections into each
  10 and every response to Plaintiff’s Interrogatories below. These General Objections
  11 are neither waived nor limited by Defendants’ specific responses.
  12        1.     Defendants object to these Interrogatories, including the Definitions, to
  13 the extent they purport to impose duties and obligations beyond those required by
  14 the Federal Rules of Civil Procedure, the Court’s instructions, and any other
  15 applicable laws, rules or orders.
  16        2.     Defendants object to each and every Interrogatory to the extent that it
  17 seeks information, documents, and/or other things protected from disclosure by the
  18 attorney-client privilege, the work product doctrine, the common interest privilege,
  19 or any other applicable privilege. Any specific objections stated below on the

  20 grounds of attorney-client privilege and/or work product doctrine in no way limit
  21 this general objection. Nothing contained in this response is intended to be nor
  22 should be considered a waiver of any attorney-client privilege, work product
  23 protection, trade secret privilege, the right of privacy, or any other applicable
  24 privilege or doctrine, and to the extent that any Interrogatory may be construed as
  25 calling for disclosure of information, documents, and/or other things protected by
  26 such privileges or doctrines, a continuing objection to each and every such
  27 Interrogatory is hereby incorporated. Any inadvertent disclosure by Defendants of
  28


                                                 2
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 327 of 489 Page ID
                                  #:1690



   1 such information shall not be deemed a waiver of any such privileges, doctrines, or

   2 protections
   3         3.     Defendants object to these Interrogatories to the extent they seek
   4 information that is not relevant to the subject matter of this case, reasonably
   5 calculated to lead to the discovery of admissible evidence, or proportionate to the
   6 needs of the case.
   7         4.     Defendants object to these Interrogatories, including the Definitions, to
   8 the extent they seek documents, communications, and/or information that does not
   9 exist, that is already in Plaintiff’s possession or control, or that is as accessible to
  10 Plaintiff as it is to Defendants.
  11         5.     Defendants object to these Interrogatories, including the Definitions, to
  12 the extent they are vague or ambiguous or contain terms or phrases that are
  13 undefined and subject to varying interpretations or meanings and may, therefore,
  14 make responses misleading or incorrect.
  15         6.     Defendants object to these Interrogatories to the extent that they
  16 purport to require the creation of documents that do not currently exist.
  17         7.     Defendants object to the definition of “advertise” or any variations
  18 of the term as vague and ambiguous, overbroad, not relevant to any party’s claims
  19 or defenses, not reasonably calculated to lead to the discovery of admissible
  20 evidence, and making the burden or expense of discovery outweigh its likely
  21 benefit.
  22         8.     Defendants object to the definitions of “product” or “products” as
  23 vague and ambiguous, overbroad, not relevant to any party’s claims or defenses,
  24 not reasonably calculated to lead to the discovery of admissible evidence, and
  25 making the burden or expense of discovery outweigh its likely benefit.
  26         9.     Defendants object to the definition of “product code” as vague and
  27 ambiguous, overbroad, not relevant to any party’s claims or defenses, not
  28 reasonably calculated to lead to the discovery of admissible evidence, and making

                                                   3
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 328 of 489 Page ID
                                  #:1691



   1 the burden or expense of discovery outweigh its likely benefit.

   2        10.     Defendants object to the definition of “reference price” as vague and
   3 ambiguous, overbroad, not relevant to any party’s claims or defenses, not
   4 reasonably calculated to lead to the discovery of admissible evidence, and making
   5 the burden or expense of discovery outweigh its likely benefit. To the extent that
   6 the term “reference price” is defined as “products on your website that is
   7 represented to consumers as being substantially marked down” Defendants object
   8 because “substantially marked down” is a legal conclusion that has not yet been
   9 reached in this case, and Defendants expressly reserve the right to challenged he
  10 alleged reference price. To the extent that the term “reference price” is attempted
  11 to be defined by use of an exemplar purporting to be a screen shot of Defendants’
  12 website, Defendants object to the use this photograph because it is
  13 unauthenticated.
  14        11.     Defendants object to the definition of “website” as vague and
  15 ambiguous, overbroad, not relevant to any party’s claims or defenses, not
  16 reasonably calculated to lead to the discovery of admissible evidence, and making
  17 the burden or expense of discovery outweigh its likely benefit
  18        12.     Defendants object to the expansive definitions of “You” and “Your”
  19 to the extent these definitions include counsel for Defendants, which may
  20 implicate the attorney-client privilege and/or attorney-work product doctrines.
  21 Defendants further object to these definitions to the extent such a definition would
  22 purport to require Defendants to produce documents or things that are not within
  23 its possession custody or control, and to the extent such a definition renders a
  24 request overbroad, not relevant to any party’s claims or defenses, not reasonably
  25 calculated to lead to the discovery of admissible evidence, and making the burden
  26 or expense of such discovery outweigh its likely benefit.
  27        13.     Defendants object to the term “activities” as vague and ambiguous,
  28 overbroad, not relevant to any party’s claims or defenses, not reasonably

                                                4
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 329 of 489 Page ID
                                  #:1692



   1 calculated to lead to the discovery of admissible evidence, and making the burden

   2 or expense of discovery outweigh its likely benefit.
   3        14.     Defendants object to the term “identify” as vague and ambiguous,
   4 overbroad, not relevant to any party’s claims or defenses, not reasonably
   5 calculated to lead to the discovery of admissible evidence, and making the burden
   6 or expense of discovery outweigh its likely benefit.
   7        15.     Defendants object to Plaintiff’s definition of “Person” or “Persons”
   8 and “entity” or “entities” to the extent such a definition purports to include
   9 persons or entities of whom Defendants are not aware.
  10        16.    Defendants object to the extent these Interrogatories go beyond
  11 discovery warranted at the class certification stage. Discovery related to the merits
  12 of the case is not permitted at this time, and to the extent these Interrogatories are
  13 irrelevant to the certification of Plaintiff’s putative class, Defendants object and will
  14 withhold documents accordingly.
  15          OBJECTIONS AND RESPONSES TO INTERROGATORIES
  16 INTERROGATORY NO. 1:
  17        Please list each PRODUCT by PRODUCT CODE and product description
  18 offered for sale in the United States on YOUR WEBSITE during the CLASS
  19 PERIOD in a form that includes the following information for each PRODUCT:
  20 (a) the time period during which the PRODUCT was, or has been, offered for sale,
  21 (b) the date the PRODUCT was first offered for sale, (c) the date the PRODUCT
  22 was last offered for sale, (d) all categories in which the PRODUCT was offered for
  23 sale (e.g., New In, Clothing, Dresses, Tops, Shoes, Accessories, Sale, etc.), (e) for
  24 each PRODUCT displayed on the website on the WEBSITE, all REFERENCE
  25 PRICES, corresponding to date, (f) for each PRODUCT displayed on the
  26 WEBSITE, all prices at which the PRODUCT was offered for sale, corresponding
  27 to date, (g) for each PRODUCT displayed on the WEBSITE, all prices at which
  28 the PRODUCT actually sold, corresponding to date, and (h) if available, the

                                                 5
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 330 of 489 Page ID
                                  #:1693



   1 demographic information (e.g., location (city and state), gender, age, income, race,

   2 ethnicity, shopping preferences either identified by the customer or noted by YOU
   3 or any artificial intelligence system YOU use, etc.) of each customer who bought
   4 the PRODUCT.
   5        Response: Defendants incorporate by reference the General Objections set
   6 forth herein. Defendants object to this Interrogatory on the grounds that it is overly
   7 broad, vague, and unduly burdensome, including without limitation as to “each
   8 product.” Defendants object to this Interrogatory as improperly compound and
   9 containing multiple subparts. Defendants object to this Interrogatory to the extent it
  10 calls for the disclosure of information subject to the attorney-client privilege, the
  11 attorney work product doctrine, or any other applicable privilege. Defendants object
  12 to this Interrogatory insofar as it seeks competitive sensitive business and financial
  13 information. Defendants object to this Interrogatory to the extent it calls for the
  14 disclosure of product information that is not saved and/or tracked in Defendants’
  15 computer systems and/or databases. Defendants object to this Interrogatory as not
  16 relevant to any party’s claims or defenses, and not reasonably calculated to lead to
  17 the discovery of admissible evidence, because it seeks information regarding pricing
  18 on dates when the products were not sold. Defendants further object to part (h) of
  19 the Interrogatory as it relates to highly personal information of Defendants’
  20 customers, the majority of which is irrelevant to the certification of Plaintiff’s
  21 putative class.
  22        Pursuant to Federal Rule of Civil Procedure 33(d), the answer to this
  23 Interrogatory may be determined by examining, auditing, compiling, abstracting, or
  24 summarizing Defendants’ business records (including electronically stored
  25 information), and the burden of deriving or ascertaining the answer will be
  26 substantially the same for either party. Subject to and without waiving the foregoing
  27 objections, Defendants will produce the United States sales data for Nasty Gal
  28 related brands with pricing information from February 28, 2017 to present. Such

                                                 6
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 331 of 489 Page ID
                                  #:1694



   1 data will include the geographic location of the customer (by state) to the extent that

   2 information is available.
   3 INTERROGATORY NO. 2:
   4        Please provide YOUR sales of PRODUCTS, by PRODUCT CODE, in the
   5 United States on YOUR WEBSITE for each day during the CLASS PERIOD,
   6 including the following information: (a) date, (b) product code, (c) product
   7 description, (d) the total amount of the daily sales (i.e., the amount actually paid by
   8 customers), (e) the REFERENCE PRICE ADVERTISED for the PRODUCT on the
   9 day of the sale, (f) the ADVERTISED price of the PRODUCT on the day of the
  10 sale, (g) the discount or markdown offered on the PRODUCT on the day of the sale,
  11 (h) the total actual discounts or markdowns (including promo and coupon codes)
  12 applied, (i) the total number of units sold of the PRODUCT, (j) the total cost of
  13 goods sold applicable to the sale, on that date, of that PRODUCT, and (k) if
  14 available, the demographic information (e.g., location (city and state), gender, age,
  15 income, race, ethnicity, shopping preferences either identified by the customer or
  16 noted by YOU or any artificial intelligence system YOU use, etc.) of each customer
  17 who bought the PRODUCT.
  18        Response: Defendants incorporate by reference the General Objections set
  19 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  20 vague, and unduly burdensome, including without limitation as to “each day.”
  21 Defendants object to this Interrogatory as improperly compound and containing
  22 multiple subparts. Defendants object to this Interrogatory to the extent it calls for
  23 the disclosure of information subject to the attorney-client privilege, the attorney
  24 work product doctrine, or any other applicable privilege. Defendants object to this
  25 Interrogatory insofar as it seeks competitive sensitive business and financial
  26 information. Defendants object to this Interrogatory to the extent it calls for the
  27 disclosure of product information that is not saved and/or tracked in Defendants’
  28 computer systems and/or databases. Defendants further object to part (k) of the

                                                 7
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 332 of 489 Page ID
                                  #:1695



   1 Interrogatory as it relates to highly personal information of Defendants’ customers,

   2 the majority of which is irrelevant to the certification of Plaintiff’s putative class.
   3         Pursuant to Federal Rule of Civil Procedure 33(d), the answer to this
   4 Interrogatory may be determined by examining, auditing, compiling, abstracting, or
   5 summarizing Defendants’ business records (including electronically stored
   6 information), and the burden of deriving or ascertaining the answer will be
   7 substantially the same for either party. Subject to and without waiving the foregoing
   8 objections, Defendants will produce the United States sales data for Nasty Gal
   9 related brands with pricing information from February 28, 2017 to present. Such
  10 data will include the geographic location of the customer (by state) to the extent that
  11 information is available.
  12 INTERROGATORY NO. 3:
  13         Please provide the information referenced in Interrogatory No. 2 broken
  14 down by the state from which purchasers purchased the PRODUCTS.
  15         Response: Defendants incorporate by reference the General Objections set
  16 forth herein. Defendants object to this Interrogatory as duplicative of Interrogatory
  17 No. 2. Defendants object to this Interrogatory on the grounds that it is overly broad,
  18 vague, and unduly burdensome, including without limitation as to “each day.”
  19 Defendants object to this Interrogatory as improperly compound and containing
  20 multiple subparts. Defendants object to this Interrogatory to the extent it calls for
  21 the disclosure of information subject to the attorney-client privilege, the attorney
  22 work product doctrine, or any other applicable privilege. Defendants object to this
  23 Interrogatory insofar as it seeks competitive sensitive business and financial
  24 information. Defendants object to this Interrogatory to the extent it calls for the
  25 disclosure of product information that is not saved and/or tracked in Defendants’
  26 computer systems and/or databases. Defendants further object to part (k) of the
  27 Interrogatory as it relates to highly personal information of Defendants’ customers,
  28 the majority of which is irrelevant to the certification of Plaintiff’s putative class.

                                                  8
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 333 of 489 Page ID
                                  #:1696



   1        Subject to and without waiving the foregoing objections, Defendants refer
   2 Plaintiff to Defendants’ response to Interrogatory No. 2.
   3 INTERROGATORY NO. 4:
   4        Please provide YOUR sales of PRODUCTS, by PRODUCT CODE, in the
   5 United States on YOUR WEBSITE for each day during the CLASS PERIOD
   6 where YOU sold PRODUCTS at the REFERENCE PRICE. Please produce this
   7 information in a form that includes the following information: (a) date, (b) product
   8 code, (c) product description, (d) the total amount of the daily sales (i.e., the
   9 amount actually paid by customers), (e) the REFERENCE PRICE ADVERTISED
  10 for the PRODUCT on the day of the sale, (f) the actual discounts or markdowns
  11 (including promo and coupon codes) applied, (g) the total number of units sold of
  12 the PRODUCT, (h) the total cost of goods sold applicable to the sales, on that date,
  13 of that PRODUCT, and (i) if available, the demographic information (e.g., location
  14 (city and state), gender, age, income, race, ethnicity, shopping preferences either
  15 identified by the customer or noted by YOU or any artificial intelligence system
  16 YOU use, etc.) of each customer who bought the PRODUCT.
  17        Response: Defendants incorporate by reference the General Objections set
  18 forth herein. Defendants object to this Interrogatory as duplicative of Interrogatory
  19 No. 1. Defendants object to this Interrogatory on the grounds that it is overly broad,
  20 vague, and unduly burdensome, including without limitation as to “each day.”
  21 Defendants object to this Interrogatory as improperly compound and containing
  22 multiple subparts. Defendants object to this Interrogatory to the extent it calls for
  23 the disclosure of information subject to the attorney-client privilege, the attorney
  24 work product doctrine, or any other applicable privilege. Defendants object to this
  25 Interrogatory insofar as it seeks competitive sensitive business and financial
  26 information. Defendants object to this Interrogatory to the extent it calls for the
  27 disclosure of product information that is not saved and/or tracked in Defendants’
  28 computer systems and/or databases. Defendants further object to part (i) of the

                                                  9
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 334 of 489 Page ID
                                  #:1697



   1 Interrogatory as it relates to highly personal information of Defendants’ customers,

   2 the majority of which is irrelevant to the certification of Plaintiff’s putative class.
   3         Subject to and without waiving the foregoing objections, Defendants refer
   4 Plaintiff to Defendants’ response to Interrogatory No. 1.
   5 INTERROGATORY NO. 5:
   6         Please provide the information referenced in Interrogatory No. 4 broken
   7 down by the state from which purchasers purchased the PRODUCTS.
   8         Response: Defendants incorporate by reference the General Objections set
   9 forth herein. Defendants object to this Interrogatory as duplicative of Interrogatory
  10 No. 1 and No. 4. Defendants object to this Interrogatory on the grounds that it is
  11 overly broad, vague, and unduly burdensome, including without limitation as to
  12 “each day.” Defendants object to this Interrogatory as improperly compound and
  13 containing multiple subparts. Defendants object to this Interrogatory to the extent it
  14 calls for the disclosure of information subject to the attorney-client privilege, the
  15 attorney work product doctrine, or any other applicable privilege. Defendants object
  16 to this Interrogatory insofar as it seeks competitive sensitive business and financial
  17 information. Defendants object to this Interrogatory to the extent it calls for the
  18 disclosure of product information that is not saved and/or tracked in Defendants’
  19 computer systems and/or databases. Defendants further object to part (i) of the
  20 Interrogatory as it relates to highly personal information of Defendants’ customers,
  21 the majority of which is irrelevant to the certification of Plaintiff’s putative class.
  22         Subject to and without waiving the foregoing objections, Defendants refer
  23 Plaintiff to Defendants’ response to Interrogatory No. 1 and No. 4.
  24 INTERROGATORY NO. 6:
  25         Identify the PRODUCTS, along with dates during the CLASS PERIOD, for
  26 which YOU did not ADVERTISE a sale or promotion on YOUR WEBSITE of at
  27 least 35% off all PRODUCTS.
  28

                                                  10
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 335 of 489 Page ID
                                  #:1698



   1        Response: Defendants incorporate by reference the General Objections set
   2 forth herein. Defendants object to this Interrogatory to the extent it calls for the
   3 disclosure of information subject to the attorney-client privilege, the attorney work
   4 product doctrine, or any other applicable privilege. Defendants object to this
   5 Interrogatory insofar as it seeks competitive sensitive business and financial
   6 information. Defendants object to this Interrogatory to the extent it calls for the
   7 disclosure of product information that is not saved and/or tracked in Defendants’
   8 computer systems and/or databases.
   9        Pursuant to Federal Rule of Civil Procedure 33(d), the answer to this
  10 Interrogatory may be determined by examining, auditing, compiling, abstracting, or
  11 summarizing Defendants’ business records (including electronically stored
  12 information), and the burden of deriving or ascertaining the answer will be
  13 substantially the same for either party. Subject to and without waiving the foregoing
  14 objections, Defendants refer Plaintiff to Defendants’ response to Interrogatory No. 1
  15 and No. 4, and the historical promotional calendars for the Nasty Gal related brands.
  16 INTERROGATORY NO. 7:
  17        Please explain in as much detail as possible why PRODUCTS YOU sell on
  18 the WEBSITE in the “NEW IN” category already have an ADVERTISED
  19 REFERENCE PRICE that is higher than the price at which it is ADVERTISED to
  20 be sold given the lack of history to establish a REFERENCE PRICE for
  21 PRODUCTS in the “NEW IN” category.
  22        Response: Defendants incorporate by reference the General Objections set
  23 forth herein. Defendants object to this Interrogatory to the extent it calls for the
  24 disclosure of information subject to the attorney-client privilege, the attorney work
  25 product doctrine, or any other applicable privilege. Defendants object to this
  26 Interrogatory insofar as it seeks competitive sensitive business and financial
  27 information.
  28

                                                 11
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 336 of 489 Page ID
                                  #:1699



   1         Subject to and without waiving the foregoing objections, Defendants respond
   2 as follows:
   3         The reference price is set by experienced buyers based on a variety of factors.
   4 These factors may include, but are not limited to, previous pricing of the same,
   5 similar or comparable products on the Defendants’ websites; established pricing
   6 structures for certain product lines carried on the Defendants’ websites; pricing of
   7 similar or comparable products on competitors’ websites, particularly U.K.-based
   8 competitors; the buyer’s market knowledge and expertise; cost of goods; overhead
   9 costs; margin; U.S. pricing adjustments (including without limitation to account for
  10 differences in exchange rates, shipping costs, other U.S.-specific costs, U.S.-based
  11 competitors, and the U.S. market); industry data; sales performance, market
  12 demand, and/or market trends. In setting the reference price for a particular product,
  13 more or less weight, or no weight, might be given to certain factors.
  14 INTERROGATORY NO. 8:
  15         Please provide the name, address, telephone number, and e-mail address of
  16 each person who purchased any of YOUR products during the CLASS PERIOD.
  17         Response: Defendants incorporate by reference the General Objections set
  18 forth herein. Defendants further object because this Interrogatory seeks highly
  19 personal information of Defendants’ customers and information irrelevant to the
  20 certification of Plaintiff’s putative class.
  21         Subject to and without waiving the foregoing objections, Defendants will
  22 agree to produce information related to customers’ location by state along with a
  23 customer identification number and direct Plaintiff to Defendants’ responses to
  24 Interrogatory Nos. 1-5 and the related responsive documents to be produced by
  25 Defendants pursuant to Federal Rule of Civil Procedure 33(d).
  26 INTERROGATORY NO. 9:
  27         For each purchaser identified in Interrogatory No. 8 above, describe each of
  28 their purchases by providing: (a) the date of purchase, (b) the PRODUCTS

                                                    12
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 337 of 489 Page ID
                                  #:1700



   1 purchased, (c) the price paid for each PRODUCT purchased, and (d) the

   2 REFERENCE PRICE of each PRODUCT purchased.
   3        Response: Defendants incorporate by reference the General Objections set
   4 forth herein. Defendants object to this Interrogatory to the extent it calls for the
   5 disclosure of information subject to the attorney-client privilege, the attorney work
   6 product doctrine, or any other applicable privilege. Defendants object to this
   7 Interrogatory insofar as it seeks competitive sensitive business and financial
   8 information.
   9        Subject to and without waiving the foregoing objections, see Defendants’
  10 responses to Interrogatory Nos. 1-5 and the related responsive documents to be
  11 produced by Defendants pursuant to Federal Rule of Civil Procedure 33(d).
  12 INTERROGATORY NO. 10:
  13        Please state all reasons why YOUR ADVERTISE REFERENCE PRICES
  14 on PRODUCTS offered for sale on YOUR WEBSITE.
  15        Response: Defendants incorporate by reference the General Objections set
  16 forth herein. Defendants object to this Interrogatory to the extent it calls for the
  17 disclosure of information subject to the attorney-client privilege, the attorney work
  18 product doctrine, or any other applicable privilege. Defendants object to this
  19 Interrogatory insofar as it seeks competitive sensitive business and financial
  20 information.
  21        Subject to and without waiving the foregoing objections, Defendants respond
  22 as follows:
  23        The reference price is set by experienced buyers based on a variety of factors.
  24 These factors may include, but are not limited to, previous pricing of the same,
  25 similar or comparable products on the Defendants’ websites; established pricing
  26 structures for certain product lines carried on the Defendants’ websites; pricing of
  27 similar or comparable products on competitors’ websites, particularly U.K.-based
  28 competitors; the buyer’s market knowledge and expertise; cost of goods; overhead

                                                 13
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 338 of 489 Page ID
                                  #:1701



   1 costs; margin; U.S. pricing adjustments (including without limitation to account for

   2 differences in exchange rates, shipping costs, other U.S.-specific costs, U.S.-based
   3 competitors, and the U.S. market); industry data; sales performance, market
   4 demand, and/or market trends. In setting the reference price for a particular product,
   5 more or less weight, or no weight, might be given to certain factors.
   6 INTERROGATORY NO. 11:
   7        Identify (by name, title, and location) all of YOUR officers, directors,
   8 employees, contractors, or agents responsible for, or who had any material
   9 involvement with approving, formulating, setting, or making decisions concerning,
  10 the REFERENCE PRICES for PRODUCTS YOU ADVERTISED on the
  11 WEBSITE during the CLASS PERIOD.
  12        Response: Defendants incorporate by reference the General Objections set
  13 forth herein. Defendants object to this Interrogatory to the extent it calls for the
  14 disclosure of information subject to the attorney-client privilege, the attorney work
  15 product doctrine, or any other applicable privilege. Defendants object to this
  16 Interrogatory insofar as it seeks competitive sensitive business and financial
  17 information. Defendants object to the language “any material involvement with
  18 approving, formulating, setting, or making decisions concerning” as vague and
  19 ambiguous, and overbroad and unduly burdensome.
  20        Subject to and without waiving the foregoing objections, Defendants identify
  21 the following individual with knowledge of the process for approving, formulating,
  22 setting, or making decisions concerning reference prices for product advertised on
  23 the website during the class period: Kelly Byrne (Commercial Director,
  24 Manchester); Claire Asher (Product Director, Manchester).
  25 INTERROGATORY NO. 12:
  26        Identify (by name, title, and location) all of YOUR officers, directors,
  27 employees, contractors, or agents responsible for, or who had any material
  28 involvement with approving, formulating, setting, creating, or making decisions

                                                 14
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 339 of 489 Page ID
                                  #:1702



   1 concerning, the ADVERTISEMENT of sales, markdowns, discounts, or

   2 promotions on the WEBSITE during the CLASS PERIOD.
   3        Response: Defendants incorporate by reference the General Objections set
   4 forth herein. Defendants object to this Interrogatory to the extent it calls for the
   5 disclosure of information subject to the attorney-client privilege, the attorney work
   6 product doctrine, or any other applicable privilege. Defendants object to this
   7 Interrogatory insofar as it seeks competitive sensitive business and financial
   8 information. Defendants object to the language “any material involvement with
   9 approving, formulating, setting, or making decisions concerning” as vague and
  10 ambiguous, and overbroad and unduly burdensome.
  11        Subject to and without waiving the foregoing objections, Defendants identify
  12 the following individual with knowledge of the process for approving, formulating,
  13 setting, creating, or making decisions concerning, the advertisement of sales,
  14 markdowns, discounts, or promotions on the website during the class period: Kelly
  15 Byrne (Commercial Director, Manchester); Murray Beckett (Digital Marketing
  16 Director, Manchester).
  17 INTERROGATORY NO. 13:
  18        Identify (by name, title, and location) all of YOUR officers, directors,
  19 employees, contractors, or agents responsible for, or who had any material
  20 involvement with designing, configuring, defining the requirements for, or making
  21 decisions concerning, any software, algorithms, artificial intelligence, or
  22 applications YOU use relating to the posting of REFERENCE PRICES for
  23 PRODUCTS YOU ADVERTISED on the WEBSITE during the CLASS PERIOD.
  24        Response: Defendants incorporate by reference the General Objections set
  25 forth herein. Defendants object to this Interrogatory to the extent it calls for the
  26 disclosure of information subject to the attorney-client privilege, the attorney work
  27 product doctrine, or any other applicable privilege. Defendants object to this
  28 Interrogatory insofar as it seeks competitive sensitive business and financial

                                                 15
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 340 of 489 Page ID
                                  #:1703



   1 information. Defendants object to the language “any material involvement with

   2 designing, configuring, defining the requirements for, or making decisions
   3 concerning” as vague and ambiguous, and overbroad and unduly burdensome.
   4        Subject to and without waiving the foregoing objections, Defendants identify
   5 the following individual with knowledge relating to the process used for posting of
   6 reference prices for products advertised on the website during the class period:
   7 Kelly Byrne (Commercial Director, Manchester); Andrew Thomson (Group E-
   8 commerce Director, Manchester); Murray Beckett (Digital Marketing Director,
   9 Manchester).
  10 INTERROGATORY NO. 14:
  11        Please state all reasons why YOU believe the REFERENCE PRICES on
  12 PRODUCTS ADVERTISED on YOUR WEBSITE during the CLASS PERIOD
  13 are accurate and not misleading. To the extent YOU believe the REFERENCE
  14 PRICES on PRODUCTS offered for sale on YOUR WEBSITE during the CLASS
  15 PERIOD are inaccurate and misleading, please so state in YOUR response.
  16        Response: Defendants incorporate by reference the General Objections set
  17 forth herein. Defendants object to this Interrogatory to the extent it calls for the
  18 disclosure of information subject to the attorney-client privilege, the attorney work
  19 product doctrine, or any other applicable privilege. Defendants object to this
  20 Interrogatory insofar as it seeks competitive sensitive business and financial
  21 information.
  22        Subject to and without waiving the foregoing objections, Defendants respond
  23 as follows:
  24        The reference price is set by experienced buyers based on a variety of factors.
  25 These factors may include, but are not limited to, previous pricing of the same,
  26 similar or comparable products on the Defendants’ websites; established pricing
  27 structures for certain product lines carried on the Defendants’ websites; pricing of
  28 similar or comparable products on competitors’ websites, particularly U.K.-based

                                                 16
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 341 of 489 Page ID
                                  #:1704



   1 competitors; the buyer’s market knowledge and expertise; cost of goods; overhead

   2 costs; margin; U.S. pricing adjustments (including without limitation to account for
   3 differences in exchange rates, shipping costs, other U.S.-specific costs, U.S.-based
   4 competitors, and the U.S. market); industry data; sales performance, market
   5 demand, and/or market trends. In setting the reference price for a particular product,
   6 more or less weight, or no weight, might be given to certain factors.
   7 INTERROGATORY NO. 15:
   8        Please IDENTIFY all offices or other physical facilities YOU have
   9 purchased, leased, rented, or otherwise used for a business purpose in the United
  10 States during the CLASS PERIOD and state the purpose and ACTIVITIES
  11 performed therein. For each such office or facility, please also IDENTIFY all
  12 PERSONS/ENTITIES who have used said office or facility and their purpose for
  13 using said office or facility.
  14        Response: Defendants incorporate by reference the General Objections set
  15 forth herein. Defendants object to this Interrogatory to the extent it calls for the
  16 disclosure of information subject to the attorney-client privilege, the attorney work
  17 product doctrine, or any other applicable privilege. Defendants object to this
  18 Interrogatory insofar as it seeks competitive sensitive business and financial
  19 information.
  20        Subject to and without waiving the foregoing objections, Defendants respond
  21 as follows: Defendants will not respond to Interrogatory No. 15 as it seeks
  22 information that is not relevant to class certification discovery.
  23 INTERROGATORY NO. 16:
  24        For each response to the Requests for Admission (“RFA”) served with these
  25 Interrogatories that is not an unqualified admission: (a) state the number of the
  26 RFA; (b) state all facts upon which you base your response; (c) IDENTIFY all
  27 PERSONS who have knowledge of those facts; and (d) IDENTIFY all
  28 DOCUMENTS and other tangible things that support your response and

                                                 17
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 342 of 489 Page ID
                                  #:1705



   1 IDENTIFY the PERSON who has each such DOCUMENT or thing.

   2        Response: Defendants incorporate by reference the General Objections set
   3 forth herein. Defendants object to this Interrogatory to the extent it calls for the
   4 disclosure of information subject to the attorney-client privilege, the attorney work
   5 product doctrine, or any other applicable privilege. Defendants object to this
   6 Interrogatory insofar as it seeks competitive sensitive business and financial
   7 information. Defendants object to this Interrogatory as improperly compound and
   8 containing multiple subparts.
   9        Subject to and without waiving the foregoing objections, Defendants respond
  10 as follows:
  11        RFA No. 6: Nasty Gal considers its products exclusive to Nasty Gal.
  12 However, Nasty Gal cannot rule out that if Nasty Gal buys garments from a
  13 wholesaler, the same wholesaler may sell the same products to a competitor.
  14        RFA No. 7: Nasty Gal has held a non-transactional pop-up stores, or
  15 otherwise known as short-term, temporary spaces where no cash or orders were
  16 place. The pop-up store was created to raise local brand awareness and allow
  17 customers to try-on clothes, post outfits on social media, view new collections and
  18 meet influencers. Customers could sign up to receive email correspondence from
  19 Nasty Gal, and if they liked items in the pop-up store, they could take away the
  20 product number to shop the item online.
  21        RFA No. 9: The reference price is set by experienced buyers based on a
  22 variety of factors. These factors may include, but are not limited to, previous pricing
  23 of the same, similar or comparable products on the Defendants’ websites;
  24 established pricing structures for certain product lines carried on the Defendants’
  25 websites; pricing of similar or comparable products on competitors’ websites,
  26 particularly U.K.-based competitors; the buyer’s market knowledge and expertise;
  27 cost of goods; overhead costs; margin; U.S. pricing adjustments (including without
  28 limitation to account for differences in exchange rates, shipping costs, other U.S.-

                                                 18
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 343 of 489 Page ID
                                  #:1706



   1 specific costs, U.S.-based competitors, and the U.S. market); industry data; sales

   2 performance, market demand, and/or market trends. In setting the reference price
   3 for a particular product, more or less weight, or no weight, might be given to certain
   4 factors.
   5        RFA No. 10: The reference price is set by experienced buyers based on a
   6 variety of factors. These factors may include, but are not limited to, previous pricing
   7 of the same, similar or comparable products on the Defendants’ websites;
   8 established pricing structures for certain product lines carried on the Defendants’
   9 websites; pricing of similar or comparable products on competitors’ websites,
  10 particularly U.K.-based competitors; the buyer’s market knowledge and expertise;
  11 cost of goods; overhead costs; margin; U.S. pricing adjustments (including without
  12 limitation to account for differences in exchange rates, shipping costs, other U.S.-
  13 specific costs, U.S.-based competitors, and the U.S. market); industry data; sales
  14 performance, market demand, and/or market trends. In setting the reference price
  15 for a particular product, more or less weight, or no weight, might be given to certain
  16 factors.
  17        RFA No. 16: The reference price is set by experienced buyers based on a
  18 variety of factors. These factors may include, but are not limited to, previous pricing
  19 of the same, similar or comparable products on the Defendants’ websites;
  20 established pricing structures for certain product lines carried on the Defendants’
  21 websites; pricing of similar or comparable products on competitors’ websites,
  22 particularly U.K.-based competitors; the buyer’s market knowledge and expertise;
  23 cost of goods; overhead costs; margin; U.S. pricing adjustments (including without
  24 limitation to account for differences in exchange rates, shipping costs, other U.S.-
  25 specific costs, U.S.-based competitors, and the U.S. market); industry data; sales
  26 performance, market demand, and/or market trends. In setting the reference price
  27 for a particular product, more or less weight, or no weight, might be given to certain
  28 factors.

                                                19
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 344 of 489 Page ID
                                  #:1707



   1        RFA No. 17: Defendants are without sufficient information to admit or deny
   2 the price of our products on websites other than our own.
   3
   4
   5
   6 DATED: February 4, 2021           EVERSHEDS SUTHERLAND (US) LLP
   7
   8                                     By /s/ Ian S. Shelton
   9
                                            Ian S. Shelton

  10                                         Attorneys for Defendants NastyGal.com
                                             USA Inc., Nasty Gal Limited and
  11
                                             Boohoo Group PLC
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                              20
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 345 of 489 Page ID
                                  #:1708



   1                                   VERIFICATION
   2         I, Neil Catto, am a director of Nasty Gal Limited. I have read the foregoing
   3 interrogatory responses. I believe, based on a reasonable inquiry and investigation,
   4 that the responses are true and correct to the best of my knowledge, information
   5 and belief.   The responses were prepared based upon information contained in
   6 records maintained in the ordinary course of business, and/or information supplied
   7 from various individuals with personal knowledge.          I do not necessarily have
   8 personal knowledge regarding each specific response, but I am informed and
   9 believe that the responses are true and correct as of the date of these responses.
  10         I verify under penalty of perjury that the foregoing is true and correct.
  11
  12
       DATED: February 4, 2021

  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                21
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 346 of 489 Page ID
                                  #:1709




       EXHIBIT 17
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 347 of 489 Page ID
                                  #:1710



   1 EVERSHEDS SUTHERLAND (US) LLP
       Ian S. Shelton (SBN 264863)
   2 ianshelton@eversheds-sutherland.com
       500 Capitol Mall, Suite 1750
   3 Sacramento, CA 95814
   4
       Telephone: (916) 844-2965
       Facsimile: (916) 241-0501
   5
       EVERSHEDS SUTHERLAND (US) LLP           SERGENIAN ASHBY LLP
   6   Ronald W. Zdrojeski (admitted PHV)      Joseph R. Ashby (SBN 248579)
       ronzdrojeski@eversheds-sutherland.com   joseph@sergenianashby.com
   7   1114 6th Avenue, 40th Floor             1055 West Seventh Street, 33rd Floor
       New York, NY 10036                      Los Angeles, CA 90017
   8   Telephone: (212) 389-5000               Telephone: (323) 318-7771
   9
       Facsimile: (212) 389-5099

  10 Attorneys for Defendants
  11
                                UNITED STATES DISTRICT COURT
  12
                            CENTRAL DISTRICT OF CALIFORNIA
  13
     OLIVIA LEE, an individual, on behalf      NO. 2:20-cv-04659-GW-JEM
  14 of herself and all others similarly
     situated,
  15
                                               Consolidated for Pretrial Purposes with:
                   Plaintiff,                  NO. 2:20-cv-03332-GW-JEM
  16                                           NO. 2:20-cv-04658-GW-JEM
             vs.
  17
     NASTYGAL.COM USA INC. a                   DEFENDANTS’ CONSOLIDATED
  18 Delaware  corporation, NASTY GAL          OBJECTIONS AND RESPONSES TO
     LIMITED, a United Kingdom private
  19 limited company, BOOHOO GROUP             PLAINTIFF OLIVIA LEE’S
     PLC, a Jersey public limited company ,    REQUESTS FOR PRODUCTION OF
  20 and DOES 1-100, inclusive,                DOCUMENTS TO DEFENDANTS
  21               Defendants.                 BOOHOO GROUP PLC,
                                               NASTYGAL.COM LIMITED, AND
  22                                           NASTY GAL LIMITED, SET ONE
  23                                           The Honorable George H. Wu
  24
                                               Courtroom: 9D
  25                                           Address:   U.S. Courthouse
  26
                                                          350 W. First Street
                                                          Los Angeles, CA 90012
  27
  28
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 348 of 489 Page ID
                                  #:1711



   1 PROPOUNDING PARTY:                 OLIVIA LEE
   2 RESPONDING PARTY:                  NASTYGAL.COM USA INC., NASTY GAL
                                        LIMITED, AND BOOHOO GROUP PLC
   3
       SET NO.:                         ONE
   4
             Defendants Boohoo Group PLC, NastyGal.com USA Inc., and Nasty Gal
   5
       Limited hereby respond to Plaintiff Olivia Lee’s Requests for Production of
   6
       Documents, Set One pursuant to Rules 26 and 34 of the Federal Rules of Civil
   7
       Procedure.
   8
                                   GENERAL OBJECTIONS
   9
             Defendants hereby incorporate the following General Objections into each
  10
       and every response to Plaintiff’s Requests below. These General Objections are
  11
       neither waived nor limited by Defendants’ specific responses.
  12
             1.     Defendants object to these Requests, including the Instructions and
  13
       Definitions, to the extent they purport to impose duties and obligations beyond those
  14
       required by the Federal Rules of Civil Procedure, the Court’s instructions, and any
  15
       other applicable laws, rules or orders.
  16
             2.     Defendants object to each and every Request to the extent that it seeks
  17
       information, documents, and/or other things protected from disclosure by the
  18
       attorney-client privilege, the work product doctrine, the common interest privilege,
  19
       or any other applicable privilege. Any specific objections stated below on the
  20
       grounds of attorney-client privilege and/or work product doctrine in no way limit
  21
       this general objection. Nothing contained in this response is intended to be nor
  22
       should be considered a waiver of any attorney-client privilege, work product
  23
       protection, trade secret privilege, the right of privacy, or any other applicable
  24
       privilege or doctrine, and to the extent that any Request may be construed as calling
  25
       for disclosure of information, documents, and/or other things protected by such
  26
       privileges or doctrines, a continuing objection to each and every such Request is
  27
       hereby incorporated. Any inadvertent disclosure by Defendants of such information
  28


                                                   2
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 349 of 489 Page ID
                                  #:1712



   1 shall not be deemed a waiver of any such privileges, doctrines, or protections.

   2         3.    Defendants object to these Requests to the extent they seek information
   3 that is not relevant to the subject matter of this case, reasonably calculated to lead to
   4 the discovery of admissible evidence, or proportionate to the needs of the case.
   5         4.    Defendants object to these Requests, including the Instructions and
   6 Definitions, to the extent they seek documents, communications, and/or information
   7 that does not exist, that is already in Plaintiff’s possession or control, or that is as
   8 accessible to Plaintiff as it is to Defendants.
   9         5.    Defendants object to these Requests, including the Instructions and
  10 Definitions, to the extent they are vague or ambiguous or contain terms or phrases
  11 that are undefined and subject to varying interpretations or meanings and may,
  12 therefore, make responses misleading or incorrect.
  13         6.    Defendants object to these Requests to the extent that they call for the
  14 production of documents that contain or otherwise reveal any trade secrets,
  15 proprietary business information, competitively sensitive business or commercial
  16 information, strategic planning information, or other private, confidential
  17 information. To the extent that Defendants have responsive documents containing
  18 confidential information, it will produce such documents pursuant to an agreed-upon
  19 stipulation and protective order appropriately governing the production and
  20 exchange of confidential material, or in some other manner agreed by the parties
  21 that would ensure the confidentiality of such documents until such time as an
  22 appropriate order can be entered.
  23         7.    Defendants object to these Requests to the extent that they purport to
  24 require the creation of documents that do not currently exist.
  25         8.    Defendants object to Plaintiff’s definition of “Electronically Stored
  26 information” or “ESI.” on the grounds that it is overbroad, unduly burdensome, and
  27 beyond the scope of permissible discovery to the extent Plaintiff purports to include
  28 information not ordinarily captured and/or overwritten in the ordinary course of

                                                   3
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 350 of 489 Page ID
                                  #:1713



   1 operating Defendants’ business. Notwithstanding these objections, to the extent any

   2 responsive documents or ESI are produced, Defendants will produce reasonably
   3 available, relevant, non-privileged information in readily usable formats. Documents
   4 that contain redactions will be produced in static image format.
   5        9.     Defendants object to the definition of “advertise” or any variations
   6 of the term as vague, ambiguous, and overbroad, and to the extent the use of
   7 which could yield production of documents not relevant to any party’s claims or
   8 defenses, not reasonably calculated to lead to the discovery of admissible
   9 evidence, and making the burden or expense of discovery outweigh its likely
  10 benefit.
  11        10.    Defendants object to Plaintiff’s definition for “Document” or
  12 “documents” to the extent the examples listed do not fall within the definition of
  13 “writings and recordings” in F.R.E. 1001(1).
  14        11.    Defendants object to the definitions of “product” or “products” as
  15 vague and ambiguous, overbroad, not relevant to any party’s claims or defenses,
  16 not reasonably calculated to lead to the discovery of admissible evidence, and
  17 making the burden or expense of discovery outweigh its likely benefit.
  18        12.    Defendants object to the definitions of “reference price” as vague
  19 and ambiguous, overbroad, not relevant to any party’s claims or defenses, not
  20 reasonably calculated to lead to the discovery of admissible evidence, and making
  21 the burden or expense of discovery outweigh its likely benefit. To the extent that
  22 the term “reference price” is defined as “products on your website that is
  23 represented to consumers as being substantially marked down” Defendants object
  24 because “substantially marked down” is a legal conclusion that has not yet been
  25 reached in this case, and Defendants expressly reserve the right to challenge the
  26 alleged reference price. To the extent that the term “reference price” is attempted
  27 to be defined by use of an exemplar purporting to be a screen shot of Defendants’
  28 website, Defendants object to the use this photograph because it is

                                                4
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 351 of 489 Page ID
                                  #:1714



   1 unauthenticated.

   2        13.     Defendants object to the expansive definitions of “You” and “Your”
   3 to the extent these definitions include counsel for Defendants, which may
   4 implicate the attorney-client privilege and/or attorney-work product doctrines.
   5 Defendants further object to these definitions to the extent such a definition would
   6 purport to require Defendants to produce documents or things that are not within
   7 its possession custody or control, and to the extent such a definition renders a
   8 Request overbroad, not relevant to any party’s claims or defenses, not reasonably
   9 calculated to lead to the discovery of admissible evidence, and making the burden
  10 or expense of such discovery outweigh its likely benefit.
  11        14.     Defendants object to the phrase “artificial intelligence” used
  12 throughout these document Requests as vague and ambiguous.
  13        15.     Defendants object to the extent these Requests go beyond discovery
  14 warranted at the class certification stage. Discovery related to the merits of the
  15 case is not permitted at this time, and to the extent these Request are irrelevant to
  16 the certification of Plaintiff’s putative class, Defendants object and will withhold
  17 documents accordingly.
  18        16.    Defendants object to each and every Request to the extent that it seeks
  19 information, documents, and/or other things related to Defendants’ business
  20 activities outside the United States.
  21        OBJECTIONS AND REPONSES TO REQUESTS FOR PRODUCTION
  22 REQUEST FOR PRODUCTION NO. 1:
  23        Any and all reports, spreadsheets, or other DOCUMENTS listing each
  24 PRODUCT by PRODUCT CODE and product description offered for sale in the
  25 United States on YOUR WEBSITE during the CLASS PERIOD in a form that
  26 includes the following information for each PRODUCT: (a) the time period during
  27 which the PRODUCT was, or has been, offered for sale, (b) the date the
  28 PRODUCT was first offered for sale, (c) the date the PRODUCT was last offered

                                                 5
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 352 of 489 Page ID
                                  #:1715



   1 for sale, (d) all categories in which the PRODUCT was offered for sale (e.g., New,

   2 Clothes, Dresses, Tops, Shoes + Boots, Plus Size, Accessories, Sale, etc.), (e) for
   3 each PRODUCT displayed on the WEBSITE, all REFERENCE PRICES,
   4 corresponding to date, (f) for each PRODUCT displayed on the WEBSITE, all
   5 prices at which the PRODUCT was offered for sale, corresponding to date, (g) for
   6 each PRODUCT displayed on the WEBSITE, all prices at which the PRODUCT
   7 actually sold, corresponding to date, and (h) if available, the demographic
   8 information (e.g., location (city and state), gender, age, income, race, ethnicity,
   9 shopping preferences either identified by the customer or noted by YOU or any
  10 artificial intelligence system YOU use, etc.) of each customer who bought the
  11 PRODUCT.
  12        Response: Defendants incorporate by reference the General Objections set
  13 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  14 vague, and unduly burdensome, including without limitation as to “any and all” and
  15 as to “each product.” Defendants object to this Request as improperly compound
  16 and containing multiple subparts. Defendants object to this Request to the extent it
  17 calls for the disclosure of information subject to the attorney-client privilege, the
  18 attorney work product doctrine, or any other applicable privilege. Defendants object
  19 to this Request insofar as it seeks competitive and sensitive business and financial
  20 information. Defendants object to this Request to the extent it calls for the disclosure
  21 of product information that is not saved and/or tracked in Defendants’ computer
  22 systems and/or databases. Defendants object to this Request as not relevant to any
  23 party’s claims or defenses, and not reasonably calculated to lead to the discovery of
  24 admissible evidence, because it seeks information regarding pricing on dates when
  25 the products were not sold. Defendants further object to part (h) of the Request as it
  26 relates to highly personal information of Defendants’ customers, which is wholly
  27 irrelevant to the certification of Plaintiff’s putative class. To the extent this Request
  28

                                                  6
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 353 of 489 Page ID
                                  #:1716



   1 seeks information contained in email correspondence, Defendants object to this

   2 Request as overly broad and unduly burdensome.
   3        Defendants will withhold documents on the basis of their objections to this
   4 Request. Subject to and without waiving the foregoing objections, Defendants will
   5 produce the United States sales data for the Nasty Gal brand with pricing
   6 information from February 28, 2017 to present containing the following data fields
   7 in a native format: website, order date, state, zip code, product code, product
   8 description, product category, units, currency, website price, actual sold price, sales
   9 tax, estimated cost, and boohoo internal system ID. Such data will identify the
  10 customer by an identification number and include the geographic location of the
  11 customer (by state and zip code) to the extent that information is available.
  12 Defendants object to production of email correspondence on the grounds of
  13 overbreadth, oppression and undue burden, and lack of relevance to the limited class
  14 certification discovery authorized by the Court at this time. Due to the sheer volume
  15 of information requested, Defendants agree to meet and confer with Plaintiff in good
  16 faith to discuss whether production of additional documents beyond those
  17 specifically agreed upon in this response is feasible, will avoid undue burden and
  18 hardship on Defendants, and will be proportional to the needs of the case and the
  19 limited class certification discovery authorized by the Court at this time. To the
  20 extent Defendants agree to production of certain documents in this response, or
  21 agree to production of additional documents in the future, any such documents will
  22 be produced on a rolling basis and subject to these objections and any modifications
  23 agreed upon by the parties.
  24 REQUEST FOR PRODUCTION NO. 2:
  25        Any and all reports, spreadsheets, or other DOCUMENTS constituting or
  26 reflecting data regarding YOUR sales of PRODUCTS in the United States on
  27 YOUR WEBSITE for each day during the CLASS PERIOD, in a form that includes
  28 the following information: (a) date, (b) PRODUCT CODE, (c) product description,

                                                 7
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 354 of 489 Page ID
                                  #:1717



   1 (d) the total amount of the daily sales (i.e., the amount actually paid by customers),

   2 (e) the REFERENCE PRICE ADVERTISED for the PRODUCT on the day of the
   3 sale, (f) the ADVERTISED price of the PRODUCT on the day of the sale, (g) the
   4 discount or markdown offered on the PRODUCT on the day of the sale, (h) the total
   5 actual discounts or markdowns (including promo and coupon codes) applied, (i) the
   6 total number of units sold of the PRODUCT, (j) the total cost of goods sold
   7 applicable to the sales, on that date, of that PRODUCT, and (k) if available, the
   8 demographic information (e.g., location (city and state), gender, age, income, race,
   9 ethnicity, shopping preferences either identified by the customer or noted by YOU
  10 or any artificial intelligence system YOU use, etc.) of each customer who bought the
  11 PRODUCT.
  12         Response: Defendants incorporate by reference the General Objections set
  13 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  14 vague, and unduly burdensome, including without limitation as to “any and all” and
  15 “each day.” Defendants object to this Request as improperly compound and
  16 containing multiple subparts. Defendants object to this Request to the extent it calls
  17 for the disclosure of information subject to the attorney-client privilege, the attorney
  18 work product doctrine, or any other applicable privilege. Defendants object to this
  19 Request insofar as it seeks competitive and sensitive business and financial
  20 information. Defendants object to this Request to the extent it calls for the disclosure
  21 of product information that is not saved and/or tracked in Defendants’ computer
  22 systems and/or databases. Defendants further object to part (k) of the Request as it
  23 relates to highly personal information of Defendants’ customers, which is wholly
  24 irrelevant to the certification of Plaintiff’s putative class.
  25         Defendants will withhold documents on the basis of their objections to this
  26 Request. Subject to and without waiving the foregoing objections, Defendants will
  27 produce the United States sales data for the Nasty Gal brand with pricing
  28 information from February 28, 2017 to present containing the following data fields

                                                   8
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 355 of 489 Page ID
                                  #:1718



   1 in a native format: website, order date, state, zip code, product code, product

   2 description, product category, units, currency, website price, actual sold price, sales
   3 tax, estimated cost, and boohoo internal system ID. Such data will identify the
   4 customer by an identification number and include the geographic location of the
   5 customer (by state and zip code) to the extent that information is available.
   6 Defendants object to production of email correspondence on the grounds of
   7 overbreadth, oppression and undue burden, and lack of relevance to the limited class
   8 certification discovery authorized by the Court at this time. Due to the sheer volume
   9 of information requested, Defendants agree to meet and confer with Plaintiff in good
  10 faith to discuss whether production of additional documents beyond those
  11 specifically agreed upon in this response is feasible, will avoid undue burden and
  12 hardship on Defendants, and will be proportional to the needs of the case and the
  13 limited class certification discovery authorized by the Court at this time. To the
  14 extent Defendants agree to production of certain documents in this response, or
  15 agree to production of additional documents in the future, any such documents will
  16 be produced on a rolling basis and subject to these objections and any modifications
  17 agreed upon by the parties.
  18 REQUEST FOR PRODUCTION NO. 3:
  19        Please produce the data referenced in Request for Production of Documents
  20 No. 2 broken down by the state from which purchasers purchased the
  21 PRODUCTS.
  22        Response: Defendants incorporate by reference the General Objections set
  23 forth herein. Defendants object to this Request as duplicative of Request No. 2.
  24 Defendants object to this Request on the grounds that it is overly broad, vague, and
  25 unduly burdensome, including without limitation as to “each day.” Defendants
  26 object to this Request as improperly compound and containing multiple subparts.
  27 Defendants object to this Request to the extent it calls for the disclosure of
  28 information subject to the attorney-client privilege, the attorney work product

                                                 9
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 356 of 489 Page ID
                                  #:1719



   1 doctrine, or any other applicable privilege. Defendants object to this request insofar

   2 as it seeks competitive sensitive business and financial information. Defendants
   3 object to this Request to the extent it calls for the disclosure of product information
   4 that is not saved and/or tracked in Defendants’ computer systems and/or databases.
   5 Defendants further object to part (k) of the Request as it relates to highly personal
   6 information of Defendants’ customers, which is wholly irrelevant to the certification
   7 of Plaintiff’s putative class.
   8        Defendants will withhold documents on the basis of their objections to this
   9 Request. Subject to and without waiving their objections, Defendants refer Plaintiff
  10 to their response to Request No. 2.
  11 REQUEST FOR PRODUCTION NO. 4:
  12        Any and all reports, spreadsheets, or other DOCUMENTS constituting or
  13 reflecting data regarding YOUR sales of PRODUCTS in the United States on
  14 YOUR WEBSITE for each day during the CLASS PERIOD where YOU sold
  15 PRODUCTS at the REFERENCE PRICE. Please produce this information in a
  16 form that includes the following information: (a) date, (b) PRODUCT CODE, (c)
  17 product description, (d) the total amount of the daily sales (i.e., the amount actually
  18 paid by customers), (e) the REFERENCE PRICE ADVERTISED for the
  19 PRODUCT on the day of the sale, (f) the total actual discounts or markdowns
  20 (including promo and coupon codes) applied, (g) the total number of units sold of
  21 the PRODUCT, and (i) if available, the demographic information (e.g., location
  22 (city and state), gender, age, income, race, ethnicity, shopping preferences either
  23 identified by the customer or noted by YOU or any artificial intelligence system
  24 YOU use, etc.) of each customer who bought the PRODUCT.
  25        Response: Defendants incorporate by reference the General Objections set
  26 forth herein. Defendants object to this Request as duplicative of Request No. 1.
  27 Defendants object to this Request on the grounds that it is overly broad, vague, and
  28 unduly burdensome, including without limitation as to “each day.” Defendants

                                                10
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 357 of 489 Page ID
                                  #:1720



   1 object to this Request as improperly compound and containing multiple subparts.

   2 Defendants object to this Request to the extent it calls for the disclosure of
   3 information subject to the attorney-client privilege, the attorney work product
   4 doctrine, or any other applicable privilege. Defendants object to this Request insofar
   5 as it seeks competitive sensitive business and financial information. Defendants
   6 object to this Request to the extent it calls for the disclosure of product information
   7 that is not saved and/or tracked in Defendants’ computer systems and/or databases.
   8 Defendants further object to part (i) of the Request as it relates to highly personal
   9 information of Defendants’ customers, which is wholly irrelevant to the certification
  10 of Plaintiff’s putative class.
  11        Defendants will withhold documents on the basis of their objections to this
  12 Request. Subject to and without waiving their objections, Defendants refer Plaintiff
  13 to their response to Request No. 1.
  14 REQUEST FOR PRODUCTION NO. 5:
  15        Please produce the data referenced in Request for Production of Documents
  16 No. 4 broken down by the state from which purchasers purchased the
  17 PRODUCTS.
  18        Response: Defendants incorporate by reference the General Objections set
  19 forth herein. Defendants object to this Request as duplicative of Request No. 1 and
  20 Request No. 4. Defendants object to this Request on the grounds that it is overly
  21 broad, vague, and unduly burdensome, including without limitation as to “each
  22 day.” Defendants object to this Request as improperly compound and containing
  23 multiple subparts. Defendants object to this Request to the extent it calls for the
  24 disclosure of information subject to the attorney-client privilege, the attorney work
  25 product doctrine, or any other applicable privilege. Defendants object to this
  26 Request insofar as it seeks competitive sensitive business and financial information.
  27 Defendants object to this Request to the extent it calls for the disclosure of product
  28 information that is not saved and/or tracked in Defendants’ computer systems and/or

                                                11
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 358 of 489 Page ID
                                  #:1721



   1 databases. Defendants further object to part (i) of the Request as it relates to highly

   2 personal information of Defendants’ customers, which is wholly irrelevant to the
   3 certification of Plaintiff’s putative class.
   4         Defendants will withhold documents on the basis of their objections to this
   5 Request. Subject to and without waiving their objections, Defendants refer Plaintiff
   6 to their response to Request No. 1 and Request No. 4.
   7 REQUEST FOR PRODUCTION NO. 6:
   8         Any and all DOCUMENTS relating to any memoranda, studies, analyses,
   9 surveys, focus groups, reports, or other assessments of any kind whatsoever
  10 performed (whether internally or by a third-party) during the time period January
  11 1, 2016, to the present concerning the use, importance, lack of importance, or
  12 effectiveness of REFERENCE PRICES in connection with ADVERTISING
  13 merchandise to consumers.
  14         Response: Defendants incorporate by reference the General Objections set
  15 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  16 vague, and unduly burdensome, including without limitation as to “any and all” and
  17 the terms and phrases, “use, importance, lack of importance or effectiveness.”
  18 Defendants object to this Request to the extent that it seeks information related to
  19 Defendants’ business activities outside the United States. Defendants object to this
  20 Request to the extent it calls for the disclosure of information subject to the
  21 attorney-client privilege, the attorney work product doctrine, or any other applicable
  22 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
  23 business and financial information. To the extent this Request seeks information
  24 contained in email correspondence, Defendants object to this Request as overly
  25 broad and unduly burdensome.
  26         Defendants will withhold documents on the basis of their objections to this
  27 Request. Subject to and without waiving the foregoing objections, to the extent
  28 such documents exist, Defendants will agree to produce responsive, non-privileged

                                                    12
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 359 of 489 Page ID
                                  #:1722



   1 documents in its possession, custody or control constituting internal and third-party

   2 reports, analyses, and presentations concerning internal or competitor data on styles,
   3 internal or competitor data on pricing, or reference prices and advertising for the
   4 Nasty Gal brand. Defendants object to production of email correspondence on the
   5 grounds of overbreadth, oppression and undue burden, and lack of relevance to the
   6 limited class certification discovery authorized by the Court at this time. Due to the
   7 sheer volume of information requested, Defendants agree to meet and confer with
   8 Plaintiff in good faith to discuss whether production of additional documents
   9 beyond those specifically agreed upon in this response is feasible, will avoid undue
  10 burden and hardship on Defendants, and will be proportional to the needs of the case
  11 and the limited class certification discovery authorized by the Court at this time. To
  12 the extent Defendants agree to production of certain documents in this response, or
  13 agree to production of additional documents in the future, any such documents will
  14 be produced on a rolling basis and subject to these objections and any modifications
  15 agreed upon by the parties.
  16 REQUEST FOR PRODUCTION NO. 7:
  17        Any and all DOCUMENTS relating to any memoranda, studies, analyses,
  18 surveys, focus groups, reports, or other assessments of any kind whatsoever
  19 performed (whether internally or by a third-party) during the time period January
  20 1, 2016, to the present concerning the use, importance, lack of importance, or
  21 effectiveness of offering sales, discounts, markdowns, or promotions in connection
  22 with ADVERTISING merchandise to consumers.
  23        Response: Defendants incorporate by reference the General Objections set
  24 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  25 vague, and unduly burdensome, including without limitation as to “any and all” and
  26 “use, importance, lack of importance, or effectiveness of offering sales, discounts,
  27 markdowns, or promotions.” Defendants object to this Request to the extent that it
  28 seeks information related to Defendants’ business activities outside the United

                                                13
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 360 of 489 Page ID
                                  #:1723



   1 States. Defendants object to this Request to the extent it calls for the disclosure of

   2 information subject to the attorney-client privilege, the attorney work product
   3 doctrine, or any other applicable privilege. Defendants object to this Request insofar
   4 as it seeks competitive sensitive business and financial information. To the extent
   5 this Request seeks information contained in email correspondence, Defendants
   6 object to this Request as overly broad and unduly burdensome.
   7        Defendants will withhold documents on the basis of their objections to this
   8 Request. Subject to and without waiving the foregoing objections, to the extent
   9 such documents exist, Defendants will agree to produce responsive, non-privileged
  10 documents in its possession, custody or control constituting internal and third-party
  11 reports, analyses, and presentations concerning internal or competitor data on styles,
  12 internal or competitor data on pricing, or sales, discounts, markdowns, or
  13 promotions and advertising for the Nasty Gal brand. Defendants object to
  14 production of email correspondence on the grounds of overbreadth, oppression and
  15 undue burden, and lack of relevance to the limited class certification discovery
  16 authorized by the Court at this time. Due to the sheer volume of information
  17 requested, Defendants agree to meet and confer with Plaintiff in good faith to
  18 discuss whether production of additional documents beyond those specifically
  19 agreed upon in this response is feasible, will avoid undue burden and hardship on
  20 Defendants, and will be proportional to the needs of the case and the limited class
  21 certification discovery authorized by the Court at this time. To the extent
  22 Defendants agree to production of certain documents in this response, or agree to
  23 production of additional documents in the future, any such documents will be
  24 produced on a rolling basis and subject to these objections and any modifications
  25 agreed upon by the parties.
  26 REQUEST FOR PRODUCTION NO. 8:
  27        Any and all DOCUMENTS relating to any memoranda, studies, analyses,
  28 surveys, focus groups, reports, or other assessments of any kind whatsoever

                                                 14
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 361 of 489 Page ID
                                  #:1724



   1 performed (whether internally or by a third-party) during the time period January 1,

   2 2016, to the present concerning the demographics of YOUR customers in the United
   3 States, including, without limitation, their age, gender, income, race, ethnicity,
   4 location, education, and shopping preferences either identified by the customer or
   5 noted by YOU or any artificial intelligence system YOU use.
   6         Response: Defendants incorporate by reference the General Objections set
   7 forth herein. Defendants object to this Request on the grounds that it is overly broad,
   8 vague, and unduly burdensome including without limitation as to “any and all” and
   9 “artificial intelligence system.” Defendants object to this Request to the extent it
  10 calls for the disclosure of information subject to the attorney-client privilege, the
  11 attorney work product doctrine, or any other applicable privilege. Defendants object
  12 to this Request insofar as it seeks competitive sensitive business and financial
  13 information. Defendants further object to this Request for highly personal
  14 information of Defendants’ customers relating to “their age, gender, income, race,
  15 ethnicity” and “education, and shopping preferences.” Such information is wholly
  16 irrelevant to the certification of Plaintiff’s putative class.
  17         Defendants will withhold documents on the basis of their objections to this
  18 Request. Other than the state of the customer’s residence, information regarding
  19 customer demographics is irrelevant to this action and not likely to lead to the
  20 discovery of admissible evidence. Defendants also object on the grounds of
  21 overbreadth, oppression and undue burden, and lack of relevance to the limited class
  22 certification discovery authorized by the Court at this time.
  23 REQUEST FOR PRODUCTION NO. 9:
  24         Any and all DOCUMENTS relating to any memoranda, studies, analyses,
  25 surveys, focus groups, reports, or other assessments of any kind whatsoever
  26 performed (whether internally or by a third-party) during the time period January 1,
  27 2016, to the present concerning the demographics of the customers YOU seek to
  28 target in the United States, including, without limitation, their age, gender, income,

                                                  15
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 362 of 489 Page ID
                                  #:1725



   1 race, ethnicity, location, education, and shopping preferences either identified by the

   2 customer or noted by YOU or any artificial intelligence system YOU use.
   3         Response: Defendants incorporate by reference the General Objections set
   4 forth herein. Defendants object to this Request on the grounds that it is overly broad,
   5 vague, and unduly burdensome including without limitation as to “any and all” and
   6 “artificial intelligence system.” Defendants object to this Request to the extent it
   7 calls for the disclosure of information subject to the attorney-client privilege, the
   8 attorney work product doctrine, or any other applicable privilege. Defendants object
   9 to this Request insofar as it seeks competitive sensitive business and financial
  10 information. Defendants further object to this Request for highly personal
  11 information of Defendants’ customers relating to “their age, gender, income, race,
  12 ethnicity” and “education, and shopping preferences.” Such information is wholly
  13 irrelevant to the certification of Plaintiff’s putative class.
  14         Defendants will withhold documents on the basis of their objections to this
  15 Request. Other than the state of the customer’s residence, information regarding
  16 customer demographics is irrelevant to this action and not likely to lead to the
  17 discovery of admissible evidence. Defendants also object on the grounds of
  18 overbreadth, oppression and undue burden, and lack of relevance to the limited class
  19 certification discovery authorized by the Court at this time.
  20 REQUEST FOR PRODUCTION NO. 10:
  21         Any and all PowerPoint presentations, memoranda, reports, or other
  22 DOCUMENTS provided or presented to YOUR officers, directors, or executives
  23 concerning the use of sales, discounts, markdowns, or promotions in connection
  24 with ADVERTISING YOUR PRODUCTS on YOUR WEBSITE.
  25         Response: Defendants incorporate by reference the General Objections set
  26 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  27 vague, and unduly burdensome including without limitation as to “any and all.”
  28 Defendants object to this Request to the extent that it seeks information related to

                                                  16
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 363 of 489 Page ID
                                  #:1726



   1 Defendants’ business activities outside the United States. Defendants object to this

   2 Request to the extent it calls for the disclosure of information subject to the
   3 attorney-client privilege, the attorney work product doctrine, or any other applicable
   4 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
   5 business and financial information. To the extent this Request seeks information
   6 contained in email correspondence, Defendants object to this Request as overly
   7 broad and unduly burdensome.
   8        Defendants will withhold documents on the basis of their objections to this
   9 Request. Subject to and without waiving the foregoing objections, to the extent
  10 such documents exist, Defendants will conduct a reasonable search and produce
  11 responsive, non-privileged documents in its possession, custody or control in
  12 response to this Request that specifically discuss reference prices in connection with
  13 advertising on the U.S. website. Defendants object to production of email
  14 correspondence on the grounds of overbreadth, oppression and undue burden, and
  15 lack of relevance to the limited class certification discovery authorized by the Court
  16 at this time. Due to the sheer volume of information requested, Defendants agree to
  17 meet and confer with Plaintiff in good faith to discuss whether production of
  18 additional documents beyond those specifically agreed upon in this response is
  19 feasible, will avoid undue burden and hardship on Defendants, and will be
  20 proportional to the needs of the case and the limited class certification discovery
  21 authorized by the Court at this time. To the extent Defendants agree to production
  22 of certain documents in this response, or agree to production of additional
  23 documents in the future, any such documents will be produced on a rolling basis and
  24 subject to these objections and any modifications agreed upon by the parties.
  25 REQUEST FOR PRODUCTION NO. 11:
  26        Any and all PowerPoint presentations, memoranda, reports, or other
  27 DOCUMENTS provided or presented to YOUR officers, directors, or executives
  28 concerning the use of REFERENCE PRICES in connection with ADVERTISING

                                                17
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 364 of 489 Page ID
                                  #:1727



   1 YOUR PRODUCTS on YOUR WEBSITE.

   2        Response: Defendants incorporate by reference the General Objections set
   3 forth herein. Defendants object to this Request on the grounds that it is overly broad,
   4 vague, and unduly burdensome including without limitation as to “any and all.”
   5 Defendants object to this Request to the extent that it seeks information related to
   6 Defendants’ business activities outside the United States. Defendants object to this
   7 Request to the extent it calls for the disclosure of information subject to the
   8 attorney-client privilege, the attorney work product doctrine, or any other applicable
   9 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
  10 business and financial information. To the extent this Request seeks information
  11 contained in email correspondence, Defendants object to this Request as overly
  12 broad and unduly burdensome.
  13        Defendants will withhold documents on the basis of their objections to this
  14 Request. Subject to and without waiving the foregoing objections, to the extent
  15 such documents exist, Defendants will conduct a reasonable search and produce
  16 responsive, non-privileged documents in its possession, custody or control in
  17 response to this Request that specifically discuss reference prices in connection with
  18 advertising on the U.S. website. Defendants object to production of email
  19 correspondence on the grounds of overbreadth, oppression and undue burden, and
  20 lack of relevance to the limited class certification discovery authorized by the Court
  21 at this time. Due to the sheer volume of information requested, Defendants agree to
  22 meet and confer with Plaintiff in good faith to discuss whether production of
  23 additional documents beyond those specifically agreed upon in this response is
  24 feasible, will avoid undue burden and hardship on Defendants, and will be
  25 proportional to the needs of the case and the limited class certification discovery
  26 authorized by the Court at this time. To the extent Defendants agree to production
  27 of certain documents in this response, or agree to production of additional
  28

                                                18
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 365 of 489 Page ID
                                  #:1728



   1 documents in the future, any such documents will be produced on a rolling basis and

   2 subject to these objections and any modifications agreed upon by the parties.
   3 REQUEST FOR PRODUCTION NO. 12:
   4        Any and all PowerPoint presentations, memoranda, reports, or other
   5 DOCUMENTS provided or presented to employees or contractors within YOUR
   6 organization concerning the use of sales, discounts, markdowns, promotions or
   7 REFERENCE PRICES in connection with ADVERTISING YOUR PRODUCTS
   8 on YOUR WEBSITE.
   9        Response: Defendants incorporate by reference the General Objections set
  10 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  11 vague, and unduly burdensome including without limitation as to “any and all.”
  12 Defendants object to this Request to the extent that it seeks information related to
  13 Defendants’ business activities outside the United States. Defendants object to this
  14 Request to the extent it calls for the disclosure of information subject to the
  15 attorney-client privilege, the attorney work product doctrine, or any other applicable
  16 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
  17 business and financial information. To the extent this Request seeks information
  18 contained in email correspondence, Defendants object to this Request as overly
  19 broad and unduly burdensome.
  20        Defendants will withhold documents on the basis of their objections to this
  21 Request. Subject to and without waiving the foregoing objections, to the extent
  22 such documents exist, Defendants will agree to produce responsive, non-privileged
  23 documents in its possession, custody or control constituting internal and third-party
  24 reports, analyses, and presentations concerning internal or competitor data on styles,
  25 internal or competitor data on pricing, or sales, discounts, markdowns, or
  26 promotions and advertising for the Nasty Gal brand. Defendants object to
  27 production of email correspondence on the grounds of overbreadth, oppression and
  28 undue burden, and lack of relevance to the limited class certification discovery

                                                19
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 366 of 489 Page ID
                                  #:1729



   1 authorized by the Court at this time. Due to the sheer volume of information

   2 requested, Defendants agree to meet and confer with Plaintiff in good faith to
   3 discuss whether production of additional documents beyond those specifically
   4 agreed upon in this response is feasible, will avoid undue burden and hardship on
   5 Defendants, and will be proportional to the needs of the case and the limited class
   6 certification discovery authorized by the Court at this time. To the extent
   7 Defendants agree to production of certain documents in this response, or agree to
   8 production of additional documents in the future, any such documents will be
   9 produced on a rolling basis and subject to these objections and any modifications
  10 agreed upon by the parties.
  11 REQUEST FOR PRODUCTION NO. 13:
  12        Any and all PowerPoint presentations, memoranda, reports, or other
  13 DOCUMENTS provided or presented to investors, potential investors, or other
  14 third parties concerning the use of sales, discounts, markdowns, promotions, or
  15 REFERENCE PRICES in connection with ADVERTISING YOUR PRODUCTS
  16 on YOUR WEBSITE.
  17        Response: Defendants incorporate by reference the General Objections set
  18 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  19 vague, and unduly burdensome including without limitation as to “any and all.”
  20 Defendants object to this Request to the extent that it seeks information related to
  21 Defendants’ business activities outside the United States. Defendants object to this
  22 Request to the extent it calls for the disclosure of information subject to the
  23 attorney-client privilege, the attorney work product doctrine, or any other applicable
  24 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
  25 business and financial information.
  26        Defendants will withhold documents on the basis of their objections to this
  27 Request. Subject to and without waiving the foregoing objections, to the extent
  28 such documents exist, Defendants will conduct a reasonable search and produce

                                                20
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 367 of 489 Page ID
                                  #:1730



   1 responsive, non-privileged documents in its possession, custody or control in

   2 response to this Request that are directed to investors and/or third parties and
   3 specifically discuss reference prices in connection with advertising on the U.S.
   4 website. Defendants object to production of email correspondence on the grounds
   5 of overbreadth, oppression and undue burden, and lack of relevance to the limited
   6 class certification discovery authorized by the Court at this time. Due to the sheer
   7 volume of information requested, Defendants agree to meet and confer with Plaintiff
   8 in good faith to discuss whether production of additional documents beyond those
   9 specifically agreed upon in this response is feasible, will avoid undue burden and
  10 hardship on Defendants, and will be proportional to the needs of the case and the
  11 limited class certification discovery authorized by the Court at this time. To the
  12 extent Defendants agree to production of certain documents in this response, or
  13 agree to production of additional documents in the future, any such documents will
  14 be produced on a rolling basis and subject to these objections and any modifications
  15 agreed upon by the parties.
  16 REQUEST FOR PRODUCTION NO. 14:
  17         Any and all DOCUMENTS constituting or reflecting all instances during the
  18 CLASS PERIOD on which any of the merchandise Plaintiff Olivia Lee purchased
  19 from YOU sold for the REFERENCE PRICE ADVERTISED to Ms. Lee.
  20         Response: Defendants incorporate by reference the General Objections set
  21 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  22 vague, and unduly burdensome including without limitation as to “any and all.”
  23 Defendants also object to this Request to the extent that it seeks information that is
  24 in the possession of other parties such that it is at least equally accessible to Plaintiff
  25 as it is to Defendants. Defendants object to this Request to the extent it calls for the
  26 disclosure of information subject to the attorney-client privilege, the attorney work
  27 product doctrine, or any other applicable privilege. Defendants object to this
  28 Request insofar as it seeks competitive sensitive business and financial information.

                                                  21
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 368 of 489 Page ID
                                  #:1731



   1        Defendants will withhold documents on the basis of their objections to this
   2 Request. Subject to and without waiving the foregoing objections, Defendants refer
   3 Plaintiff to their response to Request Nos. 1-5.
   4 REQUEST FOR PRODUCTION NO. 15:
   5        Any and all DOCUMENTS constituting or reflecting the order
   6 confirmations sent to Plaintiff Olivia Lee by e-mail for any of the merchandise Ms.
   7 Lee purchased from YOU.
   8        Response: Defendants incorporate by reference the General Objections set
   9 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  10 vague, and unduly burdensome including without limitation as to “any and all.”
  11 Defendants also object to this Request to the extent that it seeks information that is
  12 already in possession of Plaintiff and is more accessible to Plaintiff than to
  13 Defendants. Defendants object to this Request to the extent it calls for the disclosure
  14 of information subject to the attorney-client privilege, the attorney work product
  15 doctrine, or any other applicable privilege. Defendants object to this Request insofar
  16 as it seeks competitive sensitive business and financial information.
  17        Defendants will withhold documents on the basis of their objections to this
  18 Request. Plaintiff is already in possession of emails that Defendants sent to Plaintiff
  19 in connection with purchases she made on the U.S. website. Defendants object to
  20 production of email correspondence on the grounds of overbreadth, oppression and
  21 undue burden, and lack of relevance to the limited class certification discovery
  22 authorized by the Court at this time. To the extent Plaintiff does not already possess
  23 the documents she requests related to Plaintiff’s own orders from the U.S. website,
  24 Defendants agree to meet and confer with Plaintiff in good faith to discuss whether
  25 production of specific documents related to is feasible, will avoid undue burden and
  26 hardship on Defendants, and will be proportional to the needs of the case and the
  27 limited class certification discovery authorized by the Court at this time. To the
  28 extent Defendants agree to production of additional documents in the future, any

                                                22
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 369 of 489 Page ID
                                  #:1732



   1 such documents will be produced on a rolling basis and subject to these objections

   2 and any modifications agreed upon by the parties.
   3 REQUEST FOR PRODUCTION NO. 16:
   4         Any and all DOCUMENTS constituting or reflecting the shipping
   5 confirmations sent to Plaintiff Olivia Lee by e-mail for any of the merchandise Ms.
   6 Lee purchased from YOU.
   7         Response: Defendants incorporate by reference the General Objections set
   8 forth herein. Defendants object to this Request on the grounds that it is overly broad,
   9 vague, and unduly burdensome including without limitation as to “any and all.”
  10 Defendants also object to this Request to the extent that it seeks information that is
  11 in the possession of other parties such that it is at least equally accessible to Plaintiff
  12 as it is to Defendants. Defendants object to this Request to the extent it calls for the
  13 disclosure of information subject to the attorney-client privilege, the attorney work
  14 product doctrine, or any other applicable privilege. Defendants object to this
  15 Request insofar as it seeks competitive sensitive business and financial information.
  16         Defendants will withhold documents on the basis of their objections to this
  17 Request. Plaintiff is already in possession of emails that Defendants sent to Plaintiff
  18 in connection with purchases she made on the U.S. website. Defendants object to
  19 production of email correspondence on the grounds of overbreadth, oppression and
  20 undue burden, and lack of relevance to the limited class certification discovery
  21 authorized by the Court at this time. To the extent Plaintiff does not already possess
  22 the documents she requests related to Plaintiff’s own orders from the U.S. website,
  23 Defendants agree to meet and confer with Plaintiff in good faith to discuss whether
  24 production of specific documents related to is feasible, will avoid undue burden and
  25 hardship on Defendants, and will be proportional to the needs of the case and the
  26 limited class certification discovery authorized by the Court at this time. To the
  27 extent Defendants agree to production of additional documents in the future, any
  28

                                                  23
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 370 of 489 Page ID
                                  #:1733



   1 such documents will be produced on a rolling basis and subject to these objections

   2 and any modifications agreed upon by the parties.
   3 REQUEST FOR PRODUCTION NO. 17:
   4         Any and all correspondence, e-mails, communications, or other
   5 DOCUMENTS exchanged between YOUR, on the one hand, and Plaintiff Olivia
   6 Lee, on the other hand.
   7         Response: Defendants incorporate by reference the General Objections set
   8 forth herein. Defendants object to this Request on the grounds that it is overly broad,
   9 vague, and unduly burdensome including without limitation as to “any and all.”
  10 Defendants also object to this Request to the extent that it seeks information that is
  11 in the possession of other parties such that it is at least equally accessible to Plaintiff
  12 as it is to Defendants. Defendants object to this Request to the extent it calls for the
  13 disclosure of information subject to the attorney-client privilege, the attorney work
  14 product doctrine, or any other applicable privilege. Defendants object to this
  15 Request insofar as it seeks competitive sensitive business and financial information.
  16         Defendants will withhold documents on the basis of their objections to this
  17 Request. Plaintiff is already in possession of emails that Defendants sent to Plaintiff
  18 in connection with purchases she made on the U.S. website. Defendants object to
  19 production of email correspondence on the grounds of overbreadth, oppression and
  20 undue burden, and lack of relevance to the limited class certification discovery
  21 authorized by the Court at this time. To the extent Plaintiff does not already possess
  22 the documents she requests related to Plaintiff’s own orders from the U.S. website,
  23 Defendants agree to meet and confer with Plaintiff in good faith to discuss whether
  24 production of specific documents related to is feasible, will avoid undue burden and
  25 hardship on Defendants, and will be proportional to the needs of the case and the
  26 limited class certification discovery authorized by the Court at this time. To the
  27 extent Defendants agree to production of additional documents in the future, any
  28

                                                  24
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 371 of 489 Page ID
                                  #:1734



   1 such documents will be produced on a rolling basis and subject to these objections

   2 and any modifications agreed upon by the parties.
   3 REQUEST FOR PRODUCTION NO. 18:
   4         Any and all information and DOCUMENTS generated and retained by
   5 YOU, relating to the sale made to Plaintiff Olivia Lee reflected in the operative
   6 complaint.
   7         Response: Defendants incorporate by reference the General Objections set
   8 forth herein. Defendants object to this Request on the grounds that it is overly broad,
   9 vague, and unduly burdensome including without limitation as to “any and all.”
  10 Defendants also object to this Request to the extent that it seeks information that is
  11 in the possession of other parties such that it is at least equally accessible to Plaintiff
  12 as it is to Defendants. Defendants object to this Request to the extent it calls for the
  13 disclosure of information subject to the attorney-client privilege, the attorney work
  14 product doctrine, or any other applicable privilege. Defendants object to this
  15 Request insofar as it seeks competitive sensitive business and financial information.
  16         Defendants will withhold documents on the basis of their objections to this
  17 Request. Plaintiff is already in possession of emails that Defendants sent to Plaintiff
  18 in connection with purchases she made on the U.S. website. Defendants object to
  19 production of email correspondence on the grounds of overbreadth, oppression and
  20 undue burden, and lack of relevance to the limited class certification discovery
  21 authorized by the Court at this time. To the extent Plaintiff does not already possess
  22 the documents she requests related to Plaintiff’s own orders from the U.S. website,
  23 Defendants agree to meet and confer with Plaintiff in good faith to discuss whether
  24 production of specific documents related to is feasible, will avoid undue burden and
  25 hardship on Defendants, and will be proportional to the needs of the case and the
  26 limited class certification discovery authorized by the Court at this time. To the
  27 extent Defendants agree to production of additional documents in the future, any
  28

                                                  25
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 372 of 489 Page ID
                                  #:1735



   1 such documents will be produced on a rolling basis and subject to these objections

   2 and any modifications agreed upon by the parties.
   3 REQUEST FOR PRODUCTION NO. 19:
   4        Any and all organizational charts of all departments, divisions, units, and
   5 teams within YOUR company during the CLASS PERIOD.
   6        Response: Defendants incorporate by reference the General Objections set
   7 forth herein. Defendants object to this Request on the grounds that it is overly broad,
   8 vague, and unduly burdensome, including without limitation as to “any and all.”
   9 Defendants object to this Request to the extent that it seeks information related to
  10 Defendants’ business activities outside the United States. Defendants object to this
  11 Request to the extent it calls for the disclosure of information subject to the
  12 attorney-client privilege, the attorney work product doctrine, or any other applicable
  13 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
  14 business and financial information. Defendants also object to this Request as
  15 overbroad, unduly burdensome, and wholly irrelevant to the certification of
  16 Plaintiff’s putative class.
  17        Defendants will withhold documents on the basis of their objections to this
  18 Request. Subject to and without waiving the foregoing objections, see Defendants’
  19 Initial Disclosure Responses served January 29, 2021 for a list of persons with
  20 knowledge related to this matter.
  21 REQUEST FOR PRODUCTION NO. 20:
  22        Any and all directories or listings of all of YOUR officers, directors, and
  23 employees by name, title, and location applicable during the CLASS PERIOD.
  24 For each person, please also identify the department, division, unit, and/or team of
  25 which they are part.
  26        Response: Defendants incorporate by reference the General Objections set
  27 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  28 vague, and unduly burdensome including without limitation as to “any and all.”

                                                26
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 373 of 489 Page ID
                                  #:1736



   1 Defendants object to this Request to the extent that it seeks information related to

   2 Defendants’ business activities outside the United States. Defendants object to this
   3 Request to the extent it calls for the disclosure of information subject to the
   4 attorney-client privilege, the attorney work product doctrine, or any other applicable
   5 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
   6 business and financial information. Defendants also object to this Request as
   7 overbroad, unduly burdensome, and wholly irrelevant to the certification of
   8 Plaintiff’s putative class.
   9        Defendants will withhold documents on the basis of their objections to this
  10 Request. Subject to and without waiving the foregoing objections, see Defendants’
  11 Initial Disclosure Responses served January 29, 2021 for a list of persons with
  12 knowledge related to this matter.
  13 REQUEST FOR PRODUCTION NO. 21:
  14        Any and all memoranda, reports, presentations, analyses, training materials,
  15 e-mails, correspondence, or other DOCUMENTS constituting, reflecting, or
  16 relating to YOUR policies and procedures concerning REFERENCE PRICES
  17 ADVERTISED for YOUR PRODUCTS on YOUR WEBSITE during the CLASS
  18 PERIOD.
  19        Response: Defendants incorporate by reference the General Objections set
  20 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  21 vague, and unduly burdensome including without limitation as to “any and all.”
  22 Defendants object to this Request to the extent that it seeks information related to
  23 Defendants’ business activities outside the United States. Defendants object to this
  24 Request to the extent it calls for the disclosure of information subject to the
  25 attorney-client privilege, the attorney work product doctrine, or any other applicable
  26 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
  27 business and financial information. To the extent this Request seeks information
  28

                                                27
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 374 of 489 Page ID
                                  #:1737



   1 contained in email correspondence, Defendants object to this Request as overly

   2 broad and unduly burdensome.
   3        Defendants will withhold documents on the basis of their objections to this
   4 Request. Subject to and without waiving the foregoing objections, to the extent
   5 such documents exist, Defendants will agree to produce responsive, non-privileged
   6 documents in its possession, custody or control constituting internal and third-party
   7 reports, analyses, and presentations concerning internal or competitor data on styles,
   8 internal or competitor data on pricing, or reference prices and advertising for the
   9 Nasty Gal brand. Defendants object to production of email correspondence on the
  10 grounds of overbreadth, oppression and undue burden, and lack of relevance to the
  11 limited class certification discovery authorized by the Court at this time. Due to the
  12 sheer volume of information requested, Defendants agree to meet and confer with
  13 Plaintiff in good faith to discuss whether production of additional documents
  14 beyond those specifically agreed upon in this response is feasible, will avoid undue
  15 burden and hardship on Defendants, and will be proportional to the needs of the case
  16 and the limited class certification discovery authorized by the Court at this time. To
  17 the extent Defendants agree to production of certain documents in this response, or
  18 agree to production of additional documents in the future, any such documents will
  19 be produced on a rolling basis and subject to these objections and any modifications
  20 agreed upon by the parties.
  21 REQUEST FOR PRODUCTION NO. 22:
  22        Any and all memoranda, reports, presentations, analyses, training materials,
  23 e-mails, correspondence, or other DOCUMENTS constituting, reflecting, or
  24 relating to YOUR policies and procedures concerning the offering of sales,
  25 markdowns, discounts, or promotions for YOUR PRODUCTS on YOUR
  26 WEBSITE during the CLASS PERIOD.
  27        Response: Defendants incorporate by reference the General Objections set
  28 forth herein. Defendants object to this Request on the grounds that it is overly broad,

                                                28
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 375 of 489 Page ID
                                  #:1738



   1 vague, and unduly burdensome including without limitation as to “any and all.”

   2 Defendants object to this Request to the extent that it seeks information related to
   3 Defendants’ business activities outside the United States. Defendants object to this
   4 Request to the extent it calls for the disclosure of information subject to the
   5 attorney-client privilege, the attorney work product doctrine, or any other applicable
   6 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
   7 business and financial information. To the extent this Request seeks information
   8 contained in email correspondence, Defendants object to this Request as overly
   9 broad and unduly burdensome.
  10        Defendants will withhold documents on the basis of their objections to this
  11 Request. Subject to and without waiving the foregoing objections, to the extent
  12 such documents exist, Defendants will agree to produce responsive, non-privileged
  13 documents in its possession, custody or control constituting internal and third-party
  14 reports, analyses, and presentations concerning internal or competitor data on styles,
  15 internal or competitor data on pricing, or reference prices and advertising for the
  16 Nasty Gal brand. Defendants object to production of email correspondence on the
  17 grounds of overbreadth, oppression and undue burden, and lack of relevance to the
  18 limited class certification discovery authorized by the Court at this time. Due to the
  19 sheer volume of information requested, Defendants agree to meet and confer with
  20 Plaintiff in good faith to discuss whether production of additional documents
  21 beyond those specifically agreed upon in this response is feasible, will avoid undue
  22 burden and hardship on Defendants, and will be proportional to the needs of the case
  23 and the limited class certification discovery authorized by the Court at this time. To
  24 the extent Defendants agree to production of certain documents in this response, or
  25 agree to production of additional documents in the future, any such documents will
  26 be produced on a rolling basis and subject to these objections and any modifications
  27 agreed upon by the parties.
  28

                                                29
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 376 of 489 Page ID
                                  #:1739



   1 REQUEST FOR PRODUCTION NO. 23:

   2        Any and all internal memoranda, correspondence, e-mails, social media
   3 messages, or other DOCUMENTS exchanged between or amongst YOUR officers,
   4 directors, employees, contractors, or agents relating to (a) REFERENCE PRICES
   5 ADVERTISED on YOUR WEBSITE during the CLASS PERIOD, or (b) the use
   6 of sales, discounts, markdowns, or promotions in connection with ADVERTISING
   7 YOUR PRODUCTS on YOUR WEBSITE during the CLASS PERIOD.
   8        Response: Defendants incorporate by reference the General Objections set
   9 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  10 vague, and unduly burdensome, including without limitation as to “any and all.”
  11 Defendants object to this Request to the extent that it seeks information related to
  12 Defendants’ business activities outside the United States. Defendants object to this
  13 Request to the extent it calls for the disclosure of information subject to the
  14 attorney-client privilege, the attorney work product doctrine, or any other applicable
  15 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
  16 business and financial information. To the extent this Request seeks information
  17 contained in email correspondence, Defendants object to this Request as overly
  18 broad and unduly burdensome.
  19        Defendants will withhold documents on the basis of their objections to this
  20 Request. Defendants object to production of email correspondence on the grounds
  21 of overbreadth, oppression and undue burden, and lack of relevance to the limited
  22 class certification discovery authorized by the Court at this time. Due to the sheer
  23 volume of information requested, Defendants agree to meet and confer with Plaintiff
  24 in good faith to discuss whether production of documents responsive to this Request
  25 is feasible, will avoid undue burden and hardship on Defendants, and will be
  26 proportional to the needs of the case and the limited class certification discovery
  27 authorized by the Court at this time. To the extent Defendants agree to production
  28 of additional documents in the future, any such documents will be produced on a

                                                30
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 377 of 489 Page ID
                                  #:1740



   1 rolling basis and subject to these objections and any modifications agreed upon by

   2 the parties.
   3 REQUEST FOR PRODUCTION NO. 24:
   4        Any and all memoranda, correspondence, e-mails, social media messages, or
   5 other DOCUMENTS exchanged between any of YOUR officers, directors,
   6 employees, contractors, or agents, on the one hand, and any other person, whether
   7 within or outside your organization, on the other hand, relating to (a)
   8 REFERENCE PRICES ADVERTISED on YOUR WEBSITE during the CLASS
   9 PERIOD, or (b) the use of sales, discounts, markdowns, or promotions in
  10 connection with ADVERTISING YOUR PRODUCTS on YOUR WEBSITE
  11 during the CLASS PERIOD.
  12        Response: Defendants incorporate by reference the General Objections set
  13 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  14 vague, and unduly burdensome including without limitation as to “any and all.”
  15 Defendants object to this Request to the extent that it seeks information related to
  16 Defendants’ business activities outside the United States. Defendants object to this
  17 Request to the extent it calls for the disclosure of information subject to the
  18 attorney-client privilege, the attorney work product doctrine, or any other applicable
  19 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
  20 business and financial information. To the extent this Request seeks information
  21 contained in email correspondence, Defendants object to this Request as overly
  22 broad and unduly burdensome.
  23        Defendants will withhold documents on the basis of their objections to this
  24 Request. Defendants object to production of email correspondence on the grounds
  25 of overbreadth, oppression and undue burden, and lack of relevance to the limited
  26 class certification discovery authorized by the Court at this time. Due to the sheer
  27 volume of information requested, Defendants agree to meet and confer with Plaintiff
  28 in good faith to discuss whether production of documents responsive to this Request

                                                31
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 378 of 489 Page ID
                                  #:1741



   1 is feasible, will avoid undue burden and hardship on Defendants, and will be

   2 proportional to the needs of the case and the limited class certification discovery
   3 authorized by the Court at this time. To the extent Defendants agree to production
   4 of additional documents in the future, any such documents will be produced on a
   5 rolling basis and subject to these objections and any modifications agreed upon by
   6 the parties.
   7 REQUEST FOR PRODUCTION NO. 25:
   8        Any and all memoranda, correspondence, e-mails, social media messages, or
   9 other DOCUMENTS exchanged between Mahmud Kamani, on the one hand, and
  10 any other person on the other hand, relating to (a) REFERENCE PRICES
  11 ADVERTISED on YOUR WEBSITE during the CLASS PERIOD, or (b) the use
  12 of sales, discounts, markdowns, or promotions in connection with ADVERTISING
  13 YOUR PRODUCTS on YOUR WEBSITE during the CLASS PERIOD.
  14        Response: Defendants incorporate by reference the General Objections set
  15 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  16 vague, and unduly burdensome, including without limitation as to “any and all.”
  17 Defendants object to this Request to the extent that it seeks information related to
  18 Defendants’ business activities outside the United States. Defendants object to this
  19 Request to the extent it calls for the disclosure of information subject to the
  20 attorney-client privilege, the attorney work product doctrine, or any other applicable
  21 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
  22 business and financial information. To the extent this Request seeks information
  23 contained in email correspondence, Defendants object to this Request as overly
  24 broad and unduly burdensome.
  25        Defendants will withhold documents on the basis of their objections to this
  26 Request. Defendants object to production of email correspondence on the grounds
  27 of overbreadth, oppression and undue burden, and lack of relevance to the limited
  28 class certification discovery authorized by the Court at this time. Due to the sheer

                                                32
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 379 of 489 Page ID
                                  #:1742



   1 volume of information requested, Defendants agree to meet and confer with Plaintiff

   2 in good faith to discuss whether production of documents responsive to this Request
   3 is feasible, will avoid undue burden and hardship on Defendants, and will be
   4 proportional to the needs of the case and the limited class certification discovery
   5 authorized by the Court at this time. To the extent Defendants agree to production
   6 of additional documents in the future, any such documents will be produced on a
   7 rolling basis and subject to these objections and any modifications agreed upon by
   8 the parties.
   9 REQUEST FOR PRODUCTION NO. 26:
  10        Any and all memoranda, correspondence, e-mails, social media messages, or
  11 other DOCUMENTS exchanged between Carol Kane, on the one hand, and any
  12 other person on the other hand, relating to (a) REFERENCE PRICES
  13 ADVERTISED on YOUR WEBSITE during the CLASS PERIOD, or (b) the use
  14 of sales, discounts, markdowns, or promotions in connection with ADVERTISING
  15 YOUR PRODUCTS on YOUR WEBSITE during the CLASS PERIOD.
  16        Response: Defendants incorporate by reference the General Objections set
  17 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  18 vague, and unduly burdensome as including without limitation to “any and all.”
  19 Defendants object to this Request to the extent that it seeks information related to
  20 Defendants’ business activities outside the United States. Defendants object to this
  21 Request to the extent it calls for the disclosure of information subject to the
  22 attorney-client privilege, the attorney work product doctrine, or any other applicable
  23 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
  24 business and financial information. To the extent this Request seeks information
  25 contained in email correspondence, Defendants object to this Request as overly
  26 broad and unduly burdensome.
  27        Defendants will withhold documents on the basis of their objections to this
  28 Request. Defendants object to production of email correspondence on the grounds

                                                33
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 380 of 489 Page ID
                                  #:1743



   1 of overbreadth, oppression and undue burden, and lack of relevance to the limited

   2 class certification discovery authorized by the Court at this time. Due to the sheer
   3 volume of information requested, Defendants agree to meet and confer with Plaintiff
   4 in good faith to discuss whether production of documents responsive to this Request
   5 is feasible, will avoid undue burden and hardship on Defendants, and will be
   6 proportional to the needs of the case and the limited class certification discovery
   7 authorized by the Court at this time. To the extent Defendants agree to production
   8 of additional documents in the future, any such documents will be produced on a
   9 rolling basis and subject to these objections and any modifications agreed upon by
  10 the parties.
  11 REQUEST FOR PRODUCTION NO. 27:
  12        Any and all memoranda, correspondence, e-mails, social media messages, or
  13 other DOCUMENTS exchanged between Umar Kamani, on the one hand, and any
  14 other person on the other hand, relating to (a) REFERENCE PRICES
  15 ADVERTISED on YOUR WEBSITE during the CLASS PERIOD, or (b) the use
  16 of sales, discounts, markdowns, or promotions in connection with ADVERTISING
  17 YOUR PRODUCTS on YOUR WEBSITE during the CLASS PERIOD.
  18        Response: Defendants incorporate by reference the General Objections set
  19 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  20 vague, and unduly burdensome, including without limitation as to “any and all.”
  21 Defendants object to this Request to the extent that it seeks information related to
  22 Defendants’ business activities outside the United States. Defendants object to this
  23 Request to the extent it calls for the disclosure of information subject to the
  24 attorney-client privilege, the attorney work product doctrine, or any other applicable
  25 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
  26 business and financial information. To the extent this Request seeks information
  27 contained in email correspondence, Defendants object to this Request as overly
  28 broad and unduly burdensome.

                                                34
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 381 of 489 Page ID
                                  #:1744



   1        Defendants will withhold documents on the basis of their objections to this
   2 Request. Defendants object to production of email correspondence on the grounds
   3 of overbreadth, oppression and undue burden, and lack of relevance to the limited
   4 class certification discovery authorized by the Court at this time. Due to the sheer
   5 volume of information requested, Defendants agree to meet and confer with Plaintiff
   6 in good faith to discuss whether production of documents responsive to this Request
   7 is feasible, will avoid undue burden and hardship on Defendants, and will be
   8 proportional to the needs of the case and the limited class certification discovery
   9 authorized by the Court at this time. To the extent Defendants agree to production
  10 of additional documents in the future, any such documents will be produced on a
  11 rolling basis and subject to these objections and any modifications agreed upon by
  12 the parties.
  13 REQUEST FOR PRODUCTION NO. 28:
  14        Any and all memoranda, correspondence, e-mails, social media messages, or
  15 other DOCUMENTS exchanged between John Lyttle, on the one hand, and any
  16 other person on the other hand, relating to (a) REFERENCE PRICES
  17 ADVERTISED on YOUR WEBSITE during the CLASS PERIOD, or (b) the use
  18 of sales, discounts, markdowns, or promotions in connection with ADVERTISING
  19 YOUR PRODUCTS on YOUR WEBSITE during the CLASS PERIOD.
  20        Response: Defendants incorporate by reference the General Objections set
  21 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  22 vague, and unduly burdensome, including without limitation as to “any and all.”
  23 Defendants object to this Request to the extent that it seeks information related to
  24 Defendants’ business activities outside the United States. Defendants object to this
  25 Request as improperly compound and containing multiple subparts. Defendants
  26 object to this Request to the extent it calls for the disclosure of information subject
  27 to the attorney-client privilege, the attorney work product doctrine, or any other
  28 applicable privilege. Defendants object to this Request insofar as it seeks

                                                 35
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 382 of 489 Page ID
                                  #:1745



   1 competitive sensitive business and financial information. To the extent this Request

   2 seeks information contained in email correspondence, Defendants object to this
   3 Request as overly broad and unduly burdensome.
   4        Defendants will withhold documents on the basis of their objections to this
   5 Request. Defendants object to production of email correspondence on the grounds
   6 of overbreadth, oppression and undue burden, and lack of relevance to the limited
   7 class certification discovery authorized by the Court at this time. Due to the sheer
   8 volume of information requested, Defendants agree to meet and confer with Plaintiff
   9 in good faith to discuss whether production of documents responsive to this Request
  10 is feasible, will avoid undue burden and hardship on Defendants, and will be
  11 proportional to the needs of the case and the limited class certification discovery
  12 authorized by the Court at this time. To the extent Defendants agree to production
  13 of additional documents in the future, any such documents will be produced on a
  14 rolling basis and subject to these objections and any modifications agreed upon by
  15 the parties.
  16 REQUEST FOR PRODUCTION NO. 29:
  17        Any and all memoranda, correspondence, e-mails, social media messages, or
  18 other DOCUMENTS exchanged between Neil Catto, on the one hand, and any
  19 other person on the other hand, relating to (a) REFERENCE PRICES
  20 ADVERTISED on YOUR WEBSITE during the CLASS PERIOD, or (b) the use
  21 of sales, discounts, markdowns, or promotions in connection with ADVERTISING
  22 YOUR PRODUCTS on YOUR WEBSITE during the CLASS PERIOD.
  23        Response: Defendants incorporate by reference the General Objections set
  24 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  25 vague, and unduly burdensome, including without limitation as to “any and all.”
  26 Defendants object to this Request to the extent that it seeks information related to
  27 Defendants’ business activities outside the United States. Defendants object to this
  28 Request as improperly compound and containing multiple subparts. Defendants

                                                36
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 383 of 489 Page ID
                                  #:1746



   1 object to this Request to the extent it calls for the disclosure of information subject

   2 to the attorney-client privilege, the attorney work product doctrine, or any other
   3 applicable privilege. Defendants object to this Request insofar as it seeks
   4 competitive sensitive business and financial information. To the extent this Request
   5 seeks information contained in email correspondence, Defendants object to this
   6 Request as overly broad and unduly burdensome.
   7        Defendants will withhold documents on the basis of their objections to this
   8 Request. Defendants object to production of email correspondence on the grounds
   9 of overbreadth, oppression and undue burden, and lack of relevance to the limited
  10 class certification discovery authorized by the Court at this time. Due to the sheer
  11 volume of information requested, Defendants agree to meet and confer with Plaintiff
  12 in good faith to discuss whether production of documents responsive to this Request
  13 is feasible, will avoid undue burden and hardship on Defendants, and will be
  14 proportional to the needs of the case and the limited class certification discovery
  15 authorized by the Court at this time. To the extent Defendants agree to production
  16 of additional documents in the future, any such documents will be produced on a
  17 rolling basis and subject to these objections and any modifications agreed upon by
  18 the parties.
  19 REQUEST FOR PRODUCTION NO. 30:
  20        Any and all e-mail blasts disseminated to YOUR customers, including e-
  21 mail list subscribers, in the United Sates during the CLASS PERIOD, to
  22 ADVERTISE YOUR PRODUCTS, YOUR WEBSITE, or any sales, markdowns,
  23 discounts, or promotions on YOUR WEBSITE.
  24        Response: Defendants incorporate by reference the General Objections set
  25 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  26 vague, and unduly burdensome, including without limitation as to “any and all.”
  27 Defendants object to this Request to the extent it calls for the disclosure of
  28 information subject to the attorney-client privilege, the attorney work product

                                                 37
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 384 of 489 Page ID
                                  #:1747



   1 doctrine, or any other applicable privilege. Defendants object to this Request insofar

   2 as it seeks competitive sensitive business and financial information. Defendants
   3 further object to this Request as it relates to personal information of Defendants’
   4 customers, which is wholly irrelevant to the certification of Plaintiff’s putative class.
   5        Defendants will withhold documents on the basis of their objections to this
   6 Request. Subject to and without waiving the foregoing objections, to the extent such
   7 documents exist, Defendants agree to produce responsive, non-privileged documents
   8 in its possession, custody or control consisting of promotional calendars for 2016-
   9 2021 reflecting the historical promotional data for Nasty Gal brand, and
  10 advertisements and newsletters sent via e-mail to subscribed customers, to the extent
  11 they are available.
  12 REQUEST FOR PRODUCTION NO. 31:
  13        Any and all e-mails, chat logs, or other written correspondence, and other
  14 DOCUMENTS constituting or reflecting complaints, comments, or feedback from
  15 customers in the United States concerning REFERENCE PRICES ADVERTISED
  16 on YOUR WEBSITE.
  17        Response: Defendants incorporate by reference the General Objections set
  18 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  19 vague, and unduly burdensome, including without limitation as to “any and all.”
  20 Defendants object to this Request to the extent it calls for the disclosure of
  21 information subject to the attorney-client privilege, the attorney work product
  22 doctrine, or any other applicable privilege. Defendants object to this Request insofar
  23 as it seeks competitive sensitive business and financial information. Defendants also
  24 object to this Request as overbroad, unduly burdensome, and not relevant to class
  25 certification discovery. To the extent this Request seeks information contained in
  26 email correspondence, Defendants object to this Request as overly broad and unduly
  27 burdensome.
  28

                                                 38
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 385 of 489 Page ID
                                  #:1748



   1        Defendants will withhold documents on the basis of their objections to this
   2 Request. Defendants object to production of email correspondence on the grounds
   3 of overbreadth, oppression and undue burden, and lack of relevance to the limited
   4 class certification discovery authorized by the Court at this time. Due to the sheer
   5 volume of information requested, Defendants agree to meet and confer with Plaintiff
   6 in good faith to discuss whether production of documents responsive to this Request
   7 is feasible, will avoid undue burden and hardship on Defendants, and will be
   8 proportional to the needs of the case and the limited class certification discovery
   9 authorized by the Court at this time. To the extent Defendants agree to production
  10 of additional documents in the future, any such documents will be produced on a
  11 rolling basis and subject to these objections and any modifications agreed upon by
  12 the parties.
  13 REQUEST FOR PRODUCTION NO. 32:
  14        Any and all memoranda, correspondence, e-mails, social media messages, or
  15 other DOCUMENTS exchanged between YOU, on the one hand, and any
  16 customer in the United Sates, on the other hand, relating to REFERENCE PRICES
  17 ADVERTISED on YOUR WEBSITE.
  18        Response: Defendants incorporate by reference the General Objections set
  19 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  20 vague, and unduly burdensome, including without limitation as to “any and all.”
  21 Defendants object to this Request to the extent it calls for the disclosure of
  22 information subject to the attorney-client privilege, the attorney work product
  23 doctrine, or any other applicable privilege. Defendants object to this Request insofar
  24 as it seeks competitive sensitive business and financial information.
  25        Defendants will withhold documents on the basis of their objections to this
  26 Request. Defendants object to production of email correspondence on the grounds
  27 of overbreadth, oppression and undue burden, and lack of relevance to the limited
  28 class certification discovery authorized by the Court at this time. Due to the sheer

                                                39
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 386 of 489 Page ID
                                  #:1749



   1 volume of information requested, Defendants agree to meet and confer with Plaintiff

   2 in good faith to discuss whether production of documents responsive to this Request
   3 is feasible, will avoid undue burden and hardship on Defendants, and will be
   4 proportional to the needs of the case and the limited class certification discovery
   5 authorized by the Court at this time. To the extent Defendants agree to production
   6 of additional documents in the future, any such documents will be produced on a
   7 rolling basis and subject to these objections and any modifications agreed upon by
   8 the parties.
   9 REQUEST FOR PRODUCTION NO. 33:
  10        Any and all memoranda, guides, manuals, tutorials, handbooks, or other
  11 DOCUMENTS YOU use to train or educate YOUR employees regarding the use
  12 of REFERENCE PRICES on YOUR WEBSITE during the CLASS PERIOD.
  13        Response: Defendants incorporate by reference the General Objections set
  14 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  15 vague, and unduly burdensome, including without limitation as to “any and all.”
  16 Defendants object to this Request to the extent that it seeks information related to
  17 Defendants’ business activities outside the United States. Defendants object to this
  18 Request to the extent it calls for the disclosure of information subject to the
  19 attorney-client privilege, the attorney work product doctrine, or any other applicable
  20 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
  21 business and financial information. To the extent this Request seeks information
  22 contained in email correspondence, Defendants object to this Request as overly
  23 broad and unduly burdensome.
  24        Defendants will withhold documents on the basis of their objections to this
  25 Request. Subject to and without waiving the foregoing objections, to the extent
  26 such documents exist, Defendants will agree to produce responsive, non-privileged
  27 documents in its possession, custody or control constituting internal and third-party
  28 reports, analyses, and presentations concerning internal or competitor data on styles,

                                                40
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 387 of 489 Page ID
                                  #:1750



   1 internal or competitor data on pricing, or reference prices and advertising for the

   2 Nasty Gal brand. Defendants object to production of email correspondence on the
   3 grounds of overbreadth, oppression and undue burden, and lack of relevance to the
   4 limited class certification discovery authorized by the Court at this time. Due to the
   5 sheer volume of information requested, Defendants agree to meet and confer with
   6 Plaintiff in good faith to discuss whether production of additional documents
   7 beyond those specifically agreed upon in this response is feasible, will avoid undue
   8 burden and hardship on Defendants, and will be proportional to the needs of the case
   9 and the limited class certification discovery authorized by the Court at this time. To
  10 the extent Defendants agree to production of certain documents in this response, or
  11 agree to production of additional documents in the future, any such documents will
  12 be produced on a rolling basis and subject to these objections and any modifications
  13 agreed upon by the parties.
  14 REQUEST FOR PRODUCTION NO. 34:
  15        Any and all memoranda, guides, manuals, tutorials, handbooks, or other
  16 DOCUMENTS YOU use to train or educate YOUR employees regarding the
  17 offering of sales, markdowns, discounts, or promotions on YOUR WEBSITE
  18 during the CLASS PERIOD.
  19        Response: Defendants incorporate by reference the General Objections set
  20 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  21 vague, and unduly burdensome, including without limitation as to “any and all.”
  22 Defendants object to this Request to the extent that it seeks information related to
  23 Defendants’ business activities outside the United States. Defendants object to this
  24 Request to the extent it calls for the disclosure of information subject to the
  25 attorney-client privilege, the attorney work product doctrine, or any other applicable
  26 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
  27 business and financial information. To the extent this Request seeks information
  28

                                                41
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 388 of 489 Page ID
                                  #:1751



   1 contained in email correspondence, Defendants object to this Request as overly

   2 broad and unduly burdensome.
   3        Defendants will withhold documents on the basis of their objections to this
   4 Request. Subject to and without waiving the foregoing objections, to the extent
   5 such documents exist, Defendants will agree to produce responsive, non-privileged
   6 documents in its possession, custody or control constituting internal and third-party
   7 reports, analyses, and presentations concerning internal or competitor data on styles,
   8 internal or competitor data on pricing, or reference prices and advertising for the
   9 Nasty Gal brand. Defendants object to production of email correspondence on the
  10 grounds of overbreadth, oppression and undue burden, and lack of relevance to the
  11 limited class certification discovery authorized by the Court at this time. Due to the
  12 sheer volume of information requested, Defendants agree to meet and confer with
  13 Plaintiff in good faith to discuss whether production of additional documents
  14 beyond those specifically agreed upon in this response is feasible, will avoid undue
  15 burden and hardship on Defendants, and will be proportional to the needs of the case
  16 and the limited class certification discovery authorized by the Court at this time. To
  17 the extent Defendants agree to production of certain documents in this response, or
  18 agree to production of additional documents in the future, any such documents will
  19 be produced on a rolling basis and subject to these objections and any modifications
  20 agreed upon by the parties.
  21 REQUEST FOR PRODUCTION NO. 35:
  22        Any and all DOCUMENTS relating to YOUR operations in the State of
  23 California during the CLASS PERIOD, including, without limitation, employees,
  24 independent contractors, social media influencers, models, celebrities, offices,
  25 distribution and storage facilities, manufacturing facilities, facilities and personnel
  26 used to design YOUR PRODUCTS, facilities and personnel used to create
  27 marketing materials for YOUR PRODUCTS, all forms of marketing,
  28 ADVERTISING, and promotion conducted in California, information technology

                                                 42
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 389 of 489 Page ID
                                  #:1752



   1 infrastructure, property owned in California, and any other activity in California

   2 related to marketing, ADVERTISING, sales or operation of the WEBSITE.
   3        Response: Defendants incorporate by reference the General Objections set
   4 forth herein. Defendants object to this Request on the grounds that it is overly broad,
   5 vague, and unduly burdensome, including without limitation as to “any and all.”
   6 Defendants object to this Request to the extent that it seeks information related to
   7 Defendants’ business activities outside the United States. Defendants object to this
   8 Request to the extent it calls for the disclosure of information subject to the
   9 attorney-client privilege, the attorney work product doctrine, or any other applicable
  10 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
  11 business and financial information.
  12        Defendants will withhold documents on the basis of their objections to this
  13 Request. This Request for any and all documents relating to Defendants’ California
  14 operations, without limitation, is grossly overbroad, unduly burdensome, oppressive
  15 and harassing.
  16 REQUEST FOR PRODUCTION NO. 36:
  17        Any and all DOCUMENTS sufficient to identify by name, address,
  18 telephone number, and e-mail address each person who purchased any of YOUR
  19 products during the CLASS PERIOD.
  20        Response: Defendants incorporate by reference the General Objections set
  21 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  22 vague, and unduly burdensome, including without limitation as to “any and all.”
  23 Defendants object to this Request to the extent it calls for the disclosure of
  24 information subject to the attorney-client privilege, the attorney work product
  25 doctrine, or any other applicable privilege. Defendants object to this Request insofar
  26 as it seeks competitive sensitive business and financial information. Defendants
  27 further object to this Request to the extent it seeks highly personal information of
  28

                                                43
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 390 of 489 Page ID
                                  #:1753



   1 Defendants’ customers, which is wholly irrelevant to the certification of Plaintiff’s

   2 putative class.
   3        Defendants will withhold documents on the basis of their objections to this
   4 Request. Subject to and without waiving the foregoing, Defendants refer Plaintiff to
   5 its response to Request Nos. 1-5 and the sales data Defendants have agreed to
   6 produce.
   7 REQUEST FOR PRODUCTION NO. 37:
   8        Any and all DOCUMENTS referencing any memoranda, studies, analyses,
   9 surveys, focus groups, reports, or other assessments of any kind whatsoever YOU
  10 performed regarding prices at which products comparable to YOUR PRODUCTS
  11 were sold by other companies, including which specific other companies’ products
  12 in the marketplace were comparable to which specific PRODUCTS sold by YOU.
  13        Response: Defendants incorporate by reference the General Objections set
  14 forth herein. Defendants object to this Request on the grounds that it is overly broad,
  15 vague, and unduly burdensome, including without limitation as to “any and all.”
  16 Defendants object to this Request to the extent that it seeks information related to
  17 Defendants’ business activities outside the United States. Defendants object to this
  18 Request to the extent it calls for the disclosure of information subject to the
  19 attorney-client privilege, the attorney work product doctrine, or any other applicable
  20 privilege. Defendants object to this Request insofar as it seeks competitive sensitive
  21 business and financial information. To the extent this Request seeks information
  22 contained in email correspondence, Defendants object to this Request as overly
  23 broad and unduly burdensome.
  24        Defendants will withhold documents on the basis of their objections to this
  25 Request. Subject to and without waiving the foregoing objections, to the extent
  26 such documents exist, Defendants will agree to produce responsive, non-privileged
  27 documents in its possession, custody or control constituting internal and third-party
  28 reports, analyses, and presentations concerning internal or competitor data on styles,

                                                44
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 391 of 489 Page ID
                                  #:1754



   1 internal or competitor data on pricing, or reference prices and advertising for the

   2 Nasty Gal brand. Defendants object to production of email correspondence on the
   3 grounds of overbreadth, oppression and undue burden, and lack of relevance to the
   4 limited class certification discovery authorized by the Court at this time. Due to the
   5 sheer volume of information requested, Defendants agree to meet and confer with
   6 Plaintiff in good faith to discuss whether production of additional documents
   7 beyond those specifically agreed upon in this response is feasible, will avoid undue
   8 burden and hardship on Defendants, and will be proportional to the needs of the case
   9 and the limited class certification discovery authorized by the Court at this time. To
  10 the extent Defendants agree to production of certain documents in this response, or
  11 agree to production of additional documents in the future, any such documents will
  12 be produced on a rolling basis and subject to these objections and any modifications
  13 agreed upon by the parties.
  14
  15
  16 DATED: February 4, 2021             EVERSHEDS SUTHERLAND (US) LLP
  17
  18                                      By /s/ Ian S. Shelton
  19                                         Ian S. Shelton

  20                                           Attorneys for Defendants NastyGal.com
  21
                                               USA Inc., Nasty Gal Limited and
                                               Boohoo Group PLC
  22
  23
  24
  25
  26
  27
  28

                                                45
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 392 of 489 Page ID
                                  #:1755




       EXHIBIT 18
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 393 of 489 Page ID
                                  #:1756



   1 EVERSHEDS SUTHERLAND (US) LLP
       Ian S. Shelton (SBN 264863)
   2 ianshelton@eversheds-sutherland.com
       500 Capitol Mall, Suite 1750
   3 Sacramento, CA 95814

   4 Telephone: (916) 844-2965
       Facsimile: (916) 241-0501
   5
       EVERSHEDS SUTHERLAND (US) LLP           ASHBY LAW FIRM PC
   6   Ronald W. Zdrojeski (admitted PHV)      Joseph R. Ashby (SBN 248579)
       ronzdrojeski@eversheds-sutherland.com   joseph@ashbylawfirm.com
   7   1114 6th Avenue, 40th Floor             1055 West Seventh Street, 33rd Floor
       New York, NY 10036                      Los Angeles, CA 90017
   8   Telephone: (212) 389-5000               Telephone: (213) 393-6235
       Facsimile: (212) 389-5099               Facsimile: (213) 429-0976
   9

  10 Attorneys for Defendants

  11
                                UNITED STATES DISTRICT COURT
  12
                            CENTRAL DISTRICT OF CALIFORNIA
  13
     OLIVIA LEE, an individual, on behalf      NO. 2:20-cv-04659-GW-JEM
  14 of herself and all others similarly
     situated,
  15
                                               Consolidated for Pretrial Purposes with:
                   Plaintiff,                  NO. 2:20-cv-03332-GW-JEM
  16                                           NO. 2:20-cv-04658-GW-JEM
             vs.
  17
     NASTYGAL.COM USA INC. a                   DEFENDANTS’ CONSOLIDATED
  18 Delaware  corporation, NASTY GAL          OBJECTIONS AND RESPONSES TO
     LIMITED, a United Kingdom private
  19 limited company, BOOHOO GROUP             PLAINTIFF OLIVIA LEE’S
     PLC, a Jersey public limited company ,    REQUESTS FOR ADMISSION TO
  20 and DOES 1-100, inclusive,                DEFENDANTS NASTYGAL.COM
  21               Defendants.                 USA INC., NASTY GAL LIMITED,
                                               AND BOOHOO GROUP PLC, SET
  22                                           ONE
  23
                                               The Honorable George H. Wu
  24

  25                                           Courtroom: 9D
                                               Address:   U.S. Courthouse
  26                                                      350 W. First Street
  27                                                      Los Angeles, CA 90012

  28
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 394 of 489 Page ID
                                  #:1757



   1 PROPOUNDING PARTY:                OLIVIA LEE
   2 RESPONDING PARTY:                 NASTYGAL.COM USA INC., NASTY GAL
                                       LIMITED, AND BOOHOO GROUP PLC
   3
       SET NO.:                        ONE
   4
   5        Defendants NastyGal.com USA Inc., Nasty Gal Limited, and Boohoo Group
   6 PLC hereby respond to Plaintiff Olivia Lee’s Requests for Admission, Set One
   7 pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure.
   8                              GENERAL OBJECTIONS
   9        Defendants hereby incorporate the following General Objections into each
  10 and every response to Plaintiff’s Requests below. These General Objections are
  11 neither waived nor limited by Defendants’ specific responses.
  12        1.     Defendants object to these Requests, including the Definitions, to the
  13 extent they purport to impose duties and obligations beyond those required by the
  14 Federal Rules of Civil Procedure, the Court’s instructions, and any other applicable
  15 laws, rules, or orders.
  16        2.     Defendants object to each and every Request to the extent that it seeks
  17 information, documents, and/or other things protected from disclosure by the
  18 attorney-client privilege, the work product doctrine, the common interest privilege,
  19 or any other applicable privilege. Any specific objections stated below on the

  20 grounds of attorney-client privilege and/or work product doctrine in no way limit
  21 this general objection. Nothing contained in this response is intended to be nor
  22 should be considered a waiver of any attorney-client privilege, work product
  23 protection, trade secret privilege, the right of privacy, or any other applicable
  24 privilege or doctrine, and to the extent that any Request may be construed as calling
  25 for disclosure of information, documents, and/or other things protected by such
  26 privileges or doctrines, a continuing objection to each and every such Request is
  27 hereby incorporated. Any inadvertent disclosure by Defendants of such information
  28


                                                 2
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 395 of 489 Page ID
                                  #:1758



   1 shall not be deemed a waiver of any such privileges, doctrines, or protections.

   2         3.    Defendants object to these Requests to the extent they seek information
   3 that is not relevant to the subject matter of this case, reasonably calculated to lead to
   4 the discovery of admissible evidence, or proportionate to the needs of the case.
   5         4.    Defendants object to these Requests, including the Definitions, to the
   6 extent they seek documents, communications, and/or information that does not exist,
   7 that is already in Plaintiff’s possession or control, or that is as accessible to Plaintiff
   8 as it is to Defendants.
   9         5.    Defendants object to these Requests, including the Definitions, to the
  10 extent they are vague or ambiguous or contain terms or phrases that are undefined
  11 and subject to varying interpretations or meanings and may, therefore, make
  12 responses misleading or incorrect
  13         6.     Defendants object to the definition of “advertise” or any variations
  14 of the term as vague and ambiguous, overbroad, not relevant to any party’s claims
  15 or defenses, not reasonably calculated to lead to the discovery of admissible
  16 evidence, and making the burden or expense of discovery outweigh its likely
  17 benefit.
  18         7.     Defendants object to the definitions of “product” or “products” as
  19 vague and ambiguous, overbroad, not relevant to any party’s claims or defenses,
  20 not reasonably calculated to lead to the discovery of admissible evidence, and
  21 making the burden or expense of discovery outweigh its likely benefit.
  22         8.     Defendants object to the definition of “reference price” as vague and
  23 ambiguous, overbroad, not relevant to any party’s claims or defenses, not
  24 reasonably calculated to lead to the discovery of admissible evidence, and making
  25 the burden or expense of discovery outweigh its likely benefit. To the extent that
  26 the term “reference price” is defined as “products on your website that is
  27 represented to consumers as being substantially marked down” Defendants object
  28 because “substantially marked down” is a legal conclusion that has not yet been

                                                   3
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 396 of 489 Page ID
                                  #:1759



   1 reached in this case, and Defendants expressly reserve the right to challenged he

   2 alleged reference price. To the extent that the term “reference price” is attempted
   3 to be defined by use of an exemplar purporting to be a screen shot of Defendants’
   4 website, Defendants object to the use this photograph because it is
   5 unauthenticated.
   6        9.      Defendants object to the definition of “website” as vague and
   7 ambiguous, overbroad, not relevant to any party’s claims or defenses, not
   8 reasonably calculated to lead to the discovery of admissible evidence, and making
   9 the burden or expense of discovery outweigh its likely benefit
  10        10.    Defendants object to the expansive definitions of “You” and “Your” to
  11 the extent these definitions include counsel for Defendants, which may implicate the
  12 attorney-client privilege and/or attorney-work product doctrines. Defendants further
  13 object to these definitions to the extent such a definition would purport to require
  14 Defendants to produce documents or things that are not within its possession
  15 custody or control, and to the extent such a definition renders a request overbroad,
  16 not relevant to any party’s claims or defenses, not reasonably calculated to lead to
  17 the discovery of admissible evidence, and making the burden or expense of such
  18 discovery outweigh its likely benefit.
  19        11.    Defendants object to the extent these Requests go beyond discovery
  20 warranted at the class certification stage. Discovery related to the merits of the case
  21 is not permitted at this time, and to the extent these Requests are irrelevant to the
  22 certification of Plaintiff’s putative class, Defendants object and will withhold
  23 documents accordingly.
  24        OBJECTIONS AND REPONSES TO REQUESTS FOR ADMISSION
  25 REQUEST FOR ADMISSION NO. 1:
  26        Admit that less than ten (10) percent of the total dollar amount of YOUR
  27 sales of PRODUCTS on YOUR WEBSITE in the United States during the CLASS
  28 PERIOD were of sales of PRODUCTS that sold at the REFERENCE PRICE for

                                                 4
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 397 of 489 Page ID
                                  #:1760



   1 the PRODUCT.

   2        Response: Defendants incorporate by reference the General Objections set
   3 forth herein. Defendants object to this Request to the extent it calls for the disclosure
   4 of information subject to the attorney-client privilege, the attorney work product
   5 doctrine, or any other applicable privilege.
   6        Defendants object to this Request to the extent it calls for the disclosure of
   7 product information that is not saved and/or tracked in Defendants’ computer
   8 systems and/or databases.
   9        Defendants object to this Request as vague and ambiguous as to the terms
  10 “less than ten (10) percent of the total dollar amount.”
  11        Defendants object to this Request as oppressive and unduly burdensome, in
  12 that the answer to this Request may be determined by examining, auditing,
  13 compiling, abstracting, or summarizing Defendants’ business records (including
  14 electronically stored information), and the burden of deriving or ascertaining the
  15 answer will be substantially the same for either party. Subject to and without
  16 waiving the foregoing objections, Defendants will produce the United States sales
  17 data for Nasty Gal related brands with pricing information from February 28, 2017
  18 to present. Such data will include the geographic location of the customer (by state)
  19 to the extent that information is available. Plaintiff and/or her experts should bear
  20 the burden and expense of processing and manipulating this voluminous data and
  21 performing the complex mathematical calculations identified in this Request.
  22        Defendants object to this Request as oppressive and unduly burdensome, in
  23 that the information requested is not maintained in the regular course of business
  24 and is not readily identifiable.
  25        Defendants object to this Request as oppressive and unduly burdensome, in
  26 that the Request asks Defendants to perform complex mathematical calculations
  27 with respect to millions of individual sales transactions over a four year period. For
  28

                                                 5
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 398 of 489 Page ID
                                  #:1761



   1 example, PrettyLittleThing had in excess of 16.8 million sales transactions1 in the

   2 United States in the year 2020 alone, as reflected in the following chart:
   3 Spreadsheet Date     Number of Transactions
     2020.01.13           438,371
   4 2020.01.27           456,684
     2020.02.10           511,449
   5 2020.02.24           639,779
   6 2020.03.09           441,575
     2020.03.23           399,400
   7 2020.04.06           611,562
     2020.04.20           658,545
   8 2020.05.04           707,042
     2020.05.18           778,669
   9 2020.06.01           702,927
     2020.06.15           851,485
  10 2020.06.29           803,006
     2020.07.13           722,407
  11 2020.07.27           709,588
     2020.08.10           688,398
  12
     2020.08.24           626,181
  13 2020.09.07           762,205
     2020.09.21           780,944
  14 2020.10.05           709,965
     2020.10.19           584,014
  15 2020.11.02           521,696
     2020.11.16           750,449
  16 2020.11.30           843,799
     2020.12.14           526,220
  17 2020.12.28           593,360
     TOTAL                16,819,720
  18
  19
  20 Boohoo and Nasty Gal similarly had millions of sales transactions during the four
  21 year period, including in excess of 36 million transactions for Boohoo and 12
  22 million transactions for Nasty Gal. Defendants object to incurring the burden and
  23 expense of processing and manipulating this voluminous data and performing the
  24 complex mathematical calculations identified in this Request.
  25
  26
          1
  27       The tally of sales transactions refers to each individual product sold, even if
       multiple products are purchased by the same customer at the same time.
  28

                                                   6
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 399 of 489 Page ID
                                  #:1762



   1        Defendants object to this Request as calling for an expert opinion and
   2 assistance both as to the appropriate manner of processing and manipulating this
   3 voluminous data and performing the complex mathematical calculations identified
   4 in this Request.
   5 REQUEST FOR ADMISSION NO. 2:
   6        Admit that less than ten (10) percent of the total dollar amount of YOUR
   7 sales of PRODUCTS on YOUR WEBSITE in California during the CLASS
   8 PERIOD were of sales of PRODUCTS that sold at the REFERENCE PRICE for
   9 the PRODUCT.
  10        Response: Defendants incorporate by reference the General Objections set
  11 forth herein. Defendants object to this Request to the extent it calls for the disclosure
  12 of information subject to the attorney-client privilege, the attorney work product
  13 doctrine, or any other applicable privilege.
  14        Defendants object to this Request to the extent it calls for the disclosure of
  15 product information that is not saved and/or tracked in Defendants’ computer
  16 systems and/or databases.
  17        Defendants object to this Request as vague and ambiguous as to the terms
  18 “less than ten (10) percent of the total dollar amount.”
  19        Defendants object to this Request as oppressive and unduly burdensome, in
  20 that the answer to this Request may be determined by examining, auditing,
  21 compiling, abstracting, or summarizing Defendants’ business records (including
  22 electronically stored information), and the burden of deriving or ascertaining the
  23 answer will be substantially the same for either party. Subject to and without
  24 waiving the foregoing objections, Defendants will produce the United States sales
  25 data for Nasty Gal related brands with pricing information from February 28, 2017
  26 to present. Such data will include the geographic location of the customer (by state)
  27 to the extent that information is available. Plaintiff and/or her experts should bear
  28

                                                 7
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 400 of 489 Page ID
                                  #:1763



   1 the burden and expense of processing and manipulating this voluminous data and

   2 performing the complex mathematical calculations identified in this Request.
   3        Defendants object to this Request as oppressive and unduly burdensome, in
   4 that the information requested is not maintained in the regular course of business
   5 and is not readily identifiable.
   6        Defendants object to this Request as oppressive and unduly burdensome, in
   7 that the Request asks Defendants to perform complex mathematical calculations
   8 with respect to millions of individual sales transactions over a four year period. For
   9 example, PrettyLittleThing had in excess of 16.8 million sales transactions in the
  10 United States in the year 2020 alone, as reflected in the following chart:
  11 Spreadsheet Date    Number of Transactions
     2020.01.13          438,371
  12 2020.01.27          456,684
     2020.02.10          511,449
  13 2020.02.24          639,779
  14 2020.03.09          441,575
     2020.03.23          399,400
  15 2020.04.06          611,562
     2020.04.20          658,545
  16 2020.05.04          707,042
     2020.05.18          778,669
  17 2020.06.01          702,927
     2020.06.15          851,485
  18 2020.06.29          803,006
     2020.07.13          722,407
  19 2020.07.27          709,588
     2020.08.10          688,398
  20
     2020.08.24          626,181
  21 2020.09.07          762,205
     2020.09.21          780,944
  22 2020.10.05          709,965
     2020.10.19          584,014
  23 2020.11.02          521,696
     2020.11.16          750,449
  24 2020.11.30          843,799
     2020.12.14          526,220
  25 2020.12.28          593,360
     TOTAL               16,819,720
  26
  27
  28

                                                  8
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 401 of 489 Page ID
                                  #:1764



   1 Boohoo and Nasty Gal similarly had millions of sales transactions during the four

   2 year period, including in excess of 36 million transactions for Boohoo and 12
   3 million transactions for Nasty Gal. Defendants object to incurring the burden and
   4 expense of processing and manipulating this voluminous data and performing the
   5 complex mathematical calculations identified in this Request.
   6        Defendants object to this Request as calling for an expert opinion and
   7 assistance both as to the appropriate manner of processing and manipulating this
   8 voluminous data and performing the complex mathematical calculations identified
   9 in this Request.
  10 REQUEST FOR ADMISSION NO. 3:
  11        Admit that less than ten (10) percent of the total units sold of PRODUCTS
  12 YOU sold on YOUR WEBSITE in the United States during the CLASS PERIOD
  13 were of sales of PRODUCTS that sold at the REFERENCE PRICE for the
  14 PRODUCT.
  15        Response: Defendants incorporate by reference the General Objections set
  16 forth herein. Defendants object to this Request to the extent it calls for the disclosure
  17 of information subject to the attorney-client privilege, the attorney work product
  18 doctrine, or any other applicable privilege.
  19        Defendants object to this Request to the extent it calls for the disclosure of
  20 product information that is not saved and/or tracked in Defendants’ computer
  21 systems and/or databases.
  22        Defendants object to this Request as vague and ambiguous as to the terms
  23 “less than ten (10) percent of the total units sold.”
  24        Defendants object to this Request as oppressive and unduly burdensome, in
  25 that the answer to this Request may be determined by examining, auditing,
  26 compiling, abstracting, or summarizing Defendants’ business records (including
  27 electronically stored information), and the burden of deriving or ascertaining the
  28 answer will be substantially the same for either party. Subject to and without

                                                 9
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 402 of 489 Page ID
                                  #:1765



   1 waiving the foregoing objections, Defendants will produce the United States sales

   2 data for Nasty Gal related brands with pricing information from February 28, 2017
   3 to present. Such data will include the geographic location of the customer (by state)
   4 to the extent that information is available. Plaintiff and/or her experts should bear
   5 the burden and expense of processing and manipulating this voluminous data and
   6 performing the complex mathematical calculations identified in this Request.
   7        Defendants object to this Request as oppressive and unduly burdensome, in
   8 that the information requested is not maintained in the regular course of business
   9 and is not readily identifiable.
  10        Defendants object to this Request as oppressive and unduly burdensome, in
  11 that the Request asks Defendants to perform complex mathematical calculations
  12 with respect to millions of individual sales transactions over a four year period. For
  13 example, PrettyLittleThing had in excess of 16.8 million sales transactions in the
  14 United States in the year 2020 alone, as reflected in the following chart:
  15 Spreadsheet Date    Number of Transactions
     2020.01.13          438,371
  16 2020.01.27          456,684
     2020.02.10          511,449
  17 2020.02.24          639,779
  18 2020.03.09          441,575
     2020.03.23          399,400
  19 2020.04.06          611,562
     2020.04.20          658,545
  20 2020.05.04          707,042
     2020.05.18          778,669
  21 2020.06.01          702,927
     2020.06.15          851,485
  22 2020.06.29          803,006
     2020.07.13          722,407
  23 2020.07.27          709,588
     2020.08.10          688,398
  24
     2020.08.24          626,181
  25 2020.09.07          762,205
     2020.09.21          780,944
  26 2020.10.05          709,965
     2020.10.19          584,014
  27 2020.11.02          521,696
     2020.11.16          750,449
  28 2020.11.30          843,799

                                                  10
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 403 of 489 Page ID
                                  #:1766



   1 2020.12.14           526,220
     2020.12.28           593,360
   2 TOTAL                16,819,720
   3
   4 Boohoo and Nasty Gal similarly had millions of sales transactions during the four
   5 year period, including in excess of 36 million transactions for Boohoo and 12
   6 million transactions for Nasty Gal. Defendants object to incurring the burden and
   7 expense of processing and manipulating this voluminous data and performing the
   8 complex mathematical calculations identified in this Request.
   9        Defendants object to this Request as calling for an expert opinion and
  10 assistance both as to the appropriate manner of processing and manipulating this
  11 voluminous data and performing the complex mathematical calculations identified
  12 in this Request.
  13 REQUEST FOR ADMISSION NO. 4:
  14        Admit that less than ten (10) percent of the total units sold of PRODUCTS
  15 YOU sold on YOUR WEBSITE in California during the CLASS PERIOD were of
  16 sales of PRODUCTS that sold at the REFERENCE PRICE for the PRODUCT.
  17        Response: Defendants incorporate by reference the General Objections set
  18 forth herein. Defendants object to this Request to the extent it calls for the disclosure
  19 of information subject to the attorney-client privilege, the attorney work product
  20 doctrine, or any other applicable privilege.
  21        Defendants object to this Request to the extent it calls for the disclosure of
  22 product information that is not saved and/or tracked in Defendants’ computer
  23 systems and/or databases.
  24        Defendants object to this Request as vague and ambiguous as to the terms
  25 “less than ten (10) percent of the total units sold.”
  26        Defendants object to this Request as oppressive and unduly burdensome, in
  27 that the answer to this Request may be determined by examining, auditing,
  28

                                                 11
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 404 of 489 Page ID
                                  #:1767



   1 compiling, abstracting, or summarizing Defendants’ business records (including

   2 electronically stored information), and the burden of deriving or ascertaining the
   3 answer will be substantially the same for either party. Subject to and without
   4 waiving the foregoing objections, Defendants will produce the United States sales
   5 data for Nasty Gal related brands with pricing information from February 28, 2017
   6 to present. Such data will include the geographic location of the customer (by state)
   7 to the extent that information is available. Plaintiff and/or her experts should bear
   8 the burden and expense of processing and manipulating this voluminous data and
   9 performing the complex mathematical calculations identified in this Request.
  10        Defendants object to this Request as oppressive and unduly burdensome, in
  11 that the information requested is not maintained in the regular course of business
  12 and is not readily identifiable.
  13        Defendants object to this Request as oppressive and unduly burdensome, in
  14 that the Request asks Defendants to perform complex mathematical calculations
  15 with respect to millions of individual sales transactions over a four year period. For
  16 example, PrettyLittleThing had in excess of 16.8 million sales transactions in the
  17 United States in the year 2020 alone, as reflected in the following chart:
  18 Spreadsheet Date     Number of Transactions
     2020.01.13           438,371
  19 2020.01.27           456,684
     2020.02.10           511,449
  20 2020.02.24           639,779
  21 2020.03.09           441,575
     2020.03.23           399,400
  22 2020.04.06           611,562
     2020.04.20           658,545
  23 2020.05.04           707,042
     2020.05.18           778,669
  24 2020.06.01           702,927
     2020.06.15           851,485
  25 2020.06.29           803,006
     2020.07.13           722,407
  26 2020.07.27           709,588
     2020.08.10           688,398
  27
     2020.08.24           626,181
  28 2020.09.07           762,205

                                                   12
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 405 of 489 Page ID
                                  #:1768



   1 2020.09.21             780,944
     2020.10.05             709,965
   2 2020.10.19             584,014
     2020.11.02             521,696
   3 2020.11.16             750,449
     2020.11.30             843,799
   4
     2020.12.14             526,220
   5 2020.12.28             593,360
     TOTAL                  16,819,720
   6
   7
       Boohoo and Nasty Gal similarly had millions of sales transactions during the four
   8
       year period, including in excess of 36 million transactions for Boohoo and 12
   9
       million transactions for Nasty Gal. Defendants object to incurring the burden and
  10
       expense of processing and manipulating this voluminous data and performing the
  11
       complex mathematical calculations identified in this Request.
  12
             Defendants object to this Request as calling for an expert opinion and
  13
       assistance both as to the appropriate manner of processing and manipulating this
  14
       voluminous data and performing the complex mathematical calculations identified
  15
       in this Request.
  16
       REQUEST FOR ADMISSION NO. 5:
  17
             Admit that none of the PRODUCTS YOU sold on YOUR WEBSITE in the
  18
       United States during the CLASS PERIOD were offered for sale by YOU at or
  19
       above the REFERENCE PRICE for the PRODUCT on at least 10% of the previous
  20
       90 days as of the time of each sale (e.g., a PRODUCT with a REFERENCE PRICE
  21
       of $25 on December 1, 2020, was not offered for sale on YOUR WEBSITE at or
  22
       above that REFERENCE PRICE ($25 in this example) for 9 or more of the then-
  23
       previous 90 days).
  24
             Response: Defendants incorporate by reference the General Objections set
  25
       forth herein. Defendants object to this Request to the extent it calls for the disclosure
  26
       of information subject to the attorney-client privilege, the attorney work product
  27
       doctrine, or any other applicable privilege.
  28

                                                  13
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 406 of 489 Page ID
                                  #:1769



   1        Defendants object to this Request to the extent it calls for the disclosure of
   2 product information that is not saved and/or tracked in Defendants’ computer
   3 systems and/or databases.
   4        Defendants object to this Request as vague and ambiguous as to the terms “at
   5 or above the REFERENCE PRICE for the PRODUCT on at least 10% of the
   6 previous 90 days as of the time of each sale.”
   7        Defendants object to this Request as oppressive and unduly burdensome, in
   8 that the answer to this Request may be determined by examining, auditing,
   9 compiling, abstracting, or summarizing Defendants’ business records (including
  10 electronically stored information), and the burden of deriving or ascertaining the
  11 answer will be substantially the same for either party. Subject to and without
  12 waiving the foregoing objections, Defendants will produce the United States sales
  13 data for Nasty Gal related brands with pricing information from February 28, 2017
  14 to present. Such data will include the geographic location of the customer (by state)
  15 to the extent that information is available. Plaintiff and/or her experts should bear
  16 the burden and expense of processing and manipulating this voluminous data and
  17 performing the complex mathematical calculations identified in this Request.
  18        Defendants object to this Request as oppressive and unduly burdensome, in
  19 that the information requested is not maintained in the regular course of business
  20 and is not readily identifiable.
  21        Defendants object to this Request as oppressive and unduly burdensome, in
  22 that the Request asks Defendants to perform complex mathematical calculations
  23 with respect to millions of individual sales transactions over a four year period. For
  24 example, PrettyLittleThing had in excess of 16.8 million sales transactions in the
  25 United States in the year 2020 alone, as reflected in the following chart:
  26 Spreadsheet Date     Number of Transactions
     2020.01.13           438,371
  27 2020.01.27           456,684
     2020.02.10           511,449
  28 2020.02.24           639,779

                                                   14
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 407 of 489 Page ID
                                  #:1770



   1 2020.03.09          441,575
     2020.03.23          399,400
   2 2020.04.06          611,562
     2020.04.20          658,545
   3 2020.05.04          707,042
     2020.05.18          778,669
   4
     2020.06.01          702,927
   5 2020.06.15          851,485
     2020.06.29          803,006
   6 2020.07.13          722,407
     2020.07.27          709,588
   7 2020.08.10          688,398
     2020.08.24          626,181
   8 2020.09.07          762,205
     2020.09.21          780,944
   9 2020.10.05          709,965
     2020.10.19          584,014
  10 2020.11.02          521,696
  11 2020.11.16          750,449
     2020.11.30          843,799
  12 2020.12.14          526,220
     2020.12.28          593,360
  13 TOTAL               16,819,720

  14
  15 Boohoo and Nasty Gal similarly had millions of sales transactions during the four
  16 year period, including in excess of 36 million transactions for Boohoo and 12
  17 million transactions for Nasty Gal. Defendants object to incurring the burden and
  18 expense of processing and manipulating this voluminous data and performing the
  19 complex mathematical calculations identified in this Request.
  20        Defendants object to this Request as calling for an expert opinion and
  21 assistance both as to the appropriate manner of processing and manipulating this
  22 voluminous data and performing the complex mathematical calculations identified
  23 in this Request.
  24 REQUEST FOR ADMISSION NO. 6:
  25        Admit that in the United States during the CLASS PERIOD, YOUR
  26 PRODUCTS have been sold exclusively on YOUR WEBSITE. Please be advised
  27 that this Request is not asking YOU about sales by private individuals or sales by
  28 persons or entities who are not YOUR authorized retailers or distributors.

                                               15
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 408 of 489 Page ID
                                  #:1771



   1        Response: Defendants incorporate by reference the General Objections set
   2 forth herein. Defendants object to this Request to the extent it calls for the disclosure
   3 of information subject to the attorney-client privilege, the attorney work product
   4 doctrine, or any other applicable privilege.
   5        Defendants object to this Request as vague and ambiguous as to the term
   6 “sold exclusively,” and as to the exclusion for “sales by persons or entities who are
   7 not YOUR authorized retailers or distributors.”
   8        Subject to and without waiving the foregoing objections, Defendants responds
   9 as follows: Defendants lack sufficient information to admit or deny whether each
  10 and every product sold on the website during the class period was sold exclusively
  11 by Defendants.
  12 REQUEST FOR ADMISSION NO. 7:
  13        Admit that in the United States during the CLASS PERIOD, YOU have not
  14 owned or operated any physical retail stores.
  15        Response: Defendants incorporate by reference the General Objections set
  16 forth herein. Defendants object to this Request to the extent it calls for the disclosure
  17 of information subject to the attorney-client privilege, the attorney work product
  18 doctrine, or any other applicable privilege.
  19        Defendants object to this Request as compound and disjunctive.
  20        Defendants object to this Request as vague and ambiguous as to the terms
  21 “owned or operated” and “physical retail stores.”
  22        Subject to and without waiving the foregoing objections, Defendants responds
  23 as follows: Deny.
  24 REQUEST FOR ADMISSION NO. 8:
  25        Admit that YOU ADVERTISED REFERENCE PRICES for YOUR
  26 PRODUCTS on YOUR WEBSITE during the CLASS PERIOD.
  27        Response: Defendants incorporate by reference the General Objections set
  28 forth herein. Defendants object to this Request to the extent it calls for the disclosure

                                                 16
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 409 of 489 Page ID
                                  #:1772



   1 of information subject to the attorney-client privilege, the attorney work product

   2 doctrine, or any other applicable privilege.
   3        Defendants object to this Request to the extent it calls for the disclosure of
   4 product information that is not saved and/or tracked in Defendants’ computer
   5 systems and/or databases.
   6        Defendants object to the Request as vague and ambiguous as to the term
   7 “ADVERTISED REFERENCE PRICES,” including the definition of the term
   8 “REFERENCE PRICE.”
   9        Defendants object to this Request as oppressive and unduly burdensome, in
  10 that the answer to this Request may be determined by examining, auditing,
  11 compiling, abstracting, or summarizing Defendants’ business records (including
  12 electronically stored information), and the burden of deriving or ascertaining the
  13 answer will be substantially the same for either party. Subject to and without
  14 waiving the foregoing objections, Defendants will produce the United States sales
  15 data for Nasty Gal related brands with pricing information from February 28, 2017
  16 to present. Such data will include the geographic location of the customer (by state)
  17 to the extent that information is available. Plaintiff and/or her experts should bear
  18 the burden and expense of processing and manipulating this voluminous data and
  19 performing the complex mathematical calculations identified in this Request.
  20        Defendants object to this Request as oppressive and unduly burdensome, in
  21 that the information requested is not maintained in the regular course of business
  22 and is not readily identifiable.
  23        Defendants object to this Request as oppressive and unduly burdensome, in
  24 that the Request asks Defendants to perform complex mathematical calculations
  25 with respect to millions of individual sales transactions over a four year period. For
  26 example, PrettyLittleThing had in excess of 16.8 million sales transactions in the
  27 United States in the year 2020 alone, as reflected in the following chart:
  28

                                                17
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 410 of 489 Page ID
                                  #:1773



   1 Spreadsheet Date   Number of Transactions
     2020.01.13         438,371
   2 2020.01.27         456,684
     2020.02.10         511,449
   3 2020.02.24         639,779
   4 2020.03.09         441,575
     2020.03.23         399,400
   5 2020.04.06         611,562
     2020.04.20         658,545
   6 2020.05.04         707,042
     2020.05.18         778,669
   7 2020.06.01         702,927
     2020.06.15         851,485
   8 2020.06.29         803,006
     2020.07.13         722,407
   9 2020.07.27         709,588
     2020.08.10         688,398
  10
     2020.08.24         626,181
  11 2020.09.07         762,205
     2020.09.21         780,944
  12 2020.10.05         709,965
     2020.10.19         584,014
  13 2020.11.02         521,696
     2020.11.16         750,449
  14 2020.11.30         843,799
     2020.12.14         526,220
  15 2020.12.28         593,360
     TOTAL              16,819,720
  16
  17
  18 Boohoo and Nasty Gal similarly had millions of sales transactions during the four
  19 year period, including in excess of 36 million transactions for Boohoo and 12
  20 million transactions for Nasty Gal. Defendants object to incurring the burden and
  21 expense of processing and manipulating this voluminous data and performing the
  22 complex mathematical calculations identified in this Request.
  23        Defendants object to this Request as calling for an expert opinion and

  24 assistance both as to the appropriate manner of processing and manipulating this
  25 voluminous data and performing the complex mathematical calculations identified
  26 in this Request.
  27
  28

                                                 18
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 411 of 489 Page ID
                                  #:1774



   1 REQUEST FOR ADMISSION NO. 9:

   2        Admit that the REFERENCE PRICES for YOUR PRODUCTS that YOU
   3 ADVERTISED on YOUR WEBSITE during the CLASS PERIOD were inaccurate.
   4        Response: Defendants incorporate by reference the General Objections set
   5 forth herein. Defendants object to this request on the ground that the term
   6 “inaccurate” is vague and ambiguous. Defendants object to this Request to the
   7 extent it calls for the disclosure of information subject to the attorney-client
   8 privilege, the attorney work product doctrine, or any other applicable privilege.
   9        Subject to and without waiving the foregoing objections, Defendants responds
  10 as follows: Deny.
  11 REQUEST FOR ADMISSION NO. 10:
  12        Admit that the REFERENCE PRICES for YOUR PRODUCTS that YOU
  13 ADVERTISED on YOUR WEBSITE during the CLASS PERIOD were
  14 misleading.
  15        Response: Defendants incorporate by reference the General Objections set
  16 forth herein. Defendants object to this request on the ground that the term
  17 “misleading” is vague and ambiguous. Defendants object to this Request to the
  18 extent it calls for the disclosure of information subject to the attorney-client
  19 privilege, the attorney work product doctrine, or any other applicable privilege.
  20        Subject to and without waiving the foregoing objections, Defendants respond
  21 as follows: Deny.
  22 REQUEST FOR ADMISSION NO. 11:
  23        Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR
  24 WEBSITE for YOUR PRODUCTS during the CLASS PERIOD did not represent
  25 the price at which the particular PRODUCT associated with the REFERENCE
  26 PRICE had sold on YOUR WEBSITE in the previous 90 days.
  27        Response: Defendants incorporate by reference the General Objections set
  28 forth herein. Defendants object to this Request to the extent it calls for the disclosure

                                                 19
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 412 of 489 Page ID
                                  #:1775



   1 of information subject to the attorney-client privilege, the attorney work product

   2 doctrine, or any other applicable privilege.
   3        Defendants object to this Request to the extent it calls for the disclosure of
   4 product information that is not saved and/or tracked in Defendants’ computer
   5 systems and/or databases.
   6        Defendants object to this Request as vague and ambiguous as to the term “in
   7 the previous 90 days.”
   8        Defendants object to this Request as oppressive and unduly burdensome, in
   9 that the answer to this Request may be determined by examining, auditing,
  10 compiling, abstracting, or summarizing Defendants’ business records (including
  11 electronically stored information), and the burden of deriving or ascertaining the
  12 answer will be substantially the same for either party. Subject to and without
  13 waiving the foregoing objections, Defendants will produce the United States sales
  14 data for Nasty Gal related brands with pricing information from February 28, 2017
  15 to present. Such data will include the geographic location of the customer (by state)
  16 to the extent that information is available. Plaintiff and/or her experts should bear
  17 the burden and expense of processing and manipulating this voluminous data and
  18 performing the complex mathematical calculations identified in this Request.
  19        Defendants object to this Request as oppressive and unduly burdensome, in
  20 that the information requested is not maintained in the regular course of business
  21 and is not readily identifiable.
  22        Defendants object to this Request as oppressive and unduly burdensome, in
  23 that the Request asks Defendants to perform complex mathematical calculations
  24 with respect to millions of individual sales transactions over a four year period. For
  25 example, PrettyLittleThing had in excess of 16.8 million sales transactions in the
  26 United States in the year 2020 alone, as reflected in the following chart:
  27 Spreadsheet Date     Number of Transactions
     2020.01.13           438,371
  28 2020.01.27           456,684

                                                   20
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 413 of 489 Page ID
                                  #:1776



   1 2020.02.10         511,449
     2020.02.24         639,779
   2 2020.03.09         441,575
     2020.03.23         399,400
   3 2020.04.06         611,562
     2020.04.20         658,545
   4
     2020.05.04         707,042
   5 2020.05.18         778,669
     2020.06.01         702,927
   6 2020.06.15         851,485
     2020.06.29         803,006
   7 2020.07.13         722,407
     2020.07.27         709,588
   8 2020.08.10         688,398
     2020.08.24         626,181
   9 2020.09.07         762,205
     2020.09.21         780,944
  10 2020.10.05         709,965
  11 2020.10.19         584,014
     2020.11.02         521,696
  12 2020.11.16         750,449
     2020.11.30         843,799
  13 2020.12.14         526,220
     2020.12.28         593,360
  14 TOTAL              16,819,720
  15
  16 Boohoo and Nasty Gal similarly had millions of sales transactions during the four
  17 year period, including in excess of 36 million transactions for Boohoo and 12
  18 million transactions for Nasty Gal. Defendants object to incurring the burden and
  19 expense of processing and manipulating this voluminous data and performing the
  20 complex mathematical calculations identified in this Request.
  21        Defendants object to this Request as calling for an expert opinion and
  22 assistance both as to the appropriate manner of processing and manipulating this
  23 voluminous data and performing the complex mathematical calculations identified
  24 in this Request.
  25 REQUEST FOR ADMISSION NO. 12:
  26        Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR
  27 WEBSITE for YOUR PRODUCTS during the CLASS PERIOD did not represent
  28

                                               21
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 414 of 489 Page ID
                                  #:1777



   1 the price at which the particular PRODUCT associated with the REFERENCE

   2 PRICE had been offered for sale on YOUR WEBSITE in the previous 90 days.
   3        Response: Defendants incorporate by reference the General Objections set
   4 forth herein. Defendants object to this Request to the extent it calls for the disclosure
   5 of information subject to the attorney-client privilege, the attorney work product
   6 doctrine, or any other applicable privilege.
   7        Defendants object to this Request to the extent it calls for the disclosure of
   8 product information that is not saved and/or tracked in Defendants’ computer
   9 systems and/or databases.
  10        Defendants object to this Request as vague and ambiguous as to the terms
  11 “offered for sale” and “in the previous 90 days.”
  12        Defendants object to this Request as oppressive and unduly burdensome, in
  13 that the answer to this Request may be determined by examining, auditing,
  14 compiling, abstracting, or summarizing Defendants’ business records (including
  15 electronically stored information), and the burden of deriving or ascertaining the
  16 answer will be substantially the same for either party. Subject to and without
  17 waiving the foregoing objections, Defendants will produce the United States sales
  18 data for Nasty Gal related brands with pricing information from February 28, 2017
  19 to present. Such data will include the geographic location of the customer (by state)
  20 to the extent that information is available. Plaintiff and/or her experts should bear
  21 the burden and expense of processing and manipulating this voluminous data and
  22 performing the complex mathematical calculations identified in this Request.
  23        Defendants object to this Request as oppressive and unduly burdensome, in
  24 that the information requested is not maintained in the regular course of business
  25 and is not readily identifiable.
  26        Defendants object to this Request as oppressive and unduly burdensome, in
  27 that the Request asks Defendants to perform complex mathematical calculations
  28 with respect to millions of individual sales transactions over a four year period. For

                                                 22
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 415 of 489 Page ID
                                  #:1778



   1 example, PrettyLittleThing had in excess of 16.8 million sales transactions in the

   2 United States in the year 2020 alone, as reflected in the following chart:
   3 Spreadsheet Date    Number of Transactions
     2020.01.13          438,371
   4 2020.01.27          456,684
     2020.02.10          511,449
   5 2020.02.24          639,779
   6 2020.03.09          441,575
     2020.03.23          399,400
   7 2020.04.06          611,562
     2020.04.20          658,545
   8 2020.05.04          707,042
     2020.05.18          778,669
   9 2020.06.01          702,927
     2020.06.15          851,485
  10 2020.06.29          803,006
     2020.07.13          722,407
  11 2020.07.27          709,588
     2020.08.10          688,398
  12
     2020.08.24          626,181
  13 2020.09.07          762,205
     2020.09.21          780,944
  14 2020.10.05          709,965
     2020.10.19          584,014
  15 2020.11.02          521,696
     2020.11.16          750,449
  16 2020.11.30          843,799
     2020.12.14          526,220
  17 2020.12.28          593,360
     TOTAL               16,819,720
  18
  19
  20 Boohoo and Nasty Gal similarly had millions of sales transactions during the four
  21 year period, including in excess of 36 million transactions for Boohoo and 12
  22 million transactions for Nasty Gal. Defendants object to incurring the burden and
  23 expense of processing and manipulating this voluminous data and performing the
  24 complex mathematical calculations identified in this Request.
  25        Defendants object to this Request as calling for an expert opinion and

  26 assistance both as to the appropriate manner of processing and manipulating this
  27 voluminous data and performing the complex mathematical calculations identified
  28 in this Request.

                                                  23
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 416 of 489 Page ID
                                  #:1779



   1 REQUEST FOR ADMISSION NO. 13:

   2        Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR
   3 WEBSITE for YOUR PRODUCTS during the CLASS PERIOD did not represent
   4 the price at which the particular PRODUCT associated with the REFERENCE
   5 PRICE had sold on YOUR WEBSITE for more than 5 of the previous 90 days.
   6        Response: Defendants incorporate by reference the General Objections set
   7 forth herein. Defendants object to this Request to the extent it calls for the disclosure
   8 of information subject to the attorney-client privilege, the attorney work product
   9 doctrine, or any other applicable privilege.
  10        Defendants object to this Request to the extent it calls for the disclosure of
  11 product information that is not saved and/or tracked in Defendants’ computer
  12 systems and/or databases.
  13        Defendants object to this Request as vague and ambiguous as to the term
  14 “more than 5 of the previous 90 days.”
  15        Defendants object to this Request as oppressive and unduly burdensome, in
  16 that the answer to this Request may be determined by examining, auditing,
  17 compiling, abstracting, or summarizing Defendants’ business records (including
  18 electronically stored information), and the burden of deriving or ascertaining the
  19 answer will be substantially the same for either party. Subject to and without
  20 waiving the foregoing objections, Defendants will produce the United States sales
  21 data for Nasty Gal related brands with pricing information from February 28, 2017
  22 to present. Such data will include the geographic location of the customer (by state)
  23 to the extent that information is available. Plaintiff and/or her experts should bear
  24 the burden and expense of processing and manipulating this voluminous data and
  25 performing the complex mathematical calculations identified in this Request.
  26        Defendants object to this Request as oppressive and unduly burdensome, in
  27 that the information requested is not maintained in the regular course of business
  28 and is not readily identifiable.

                                                 24
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 417 of 489 Page ID
                                  #:1780



   1        Defendants object to this Request as oppressive and unduly burdensome, in
   2 that the Request asks Defendants to perform complex mathematical calculations
   3 with respect to millions of individual sales transactions over a four year period. For
   4 example, PrettyLittleThing had in excess of 16.8 million sales transactions in the
   5 United States in the year 2020 alone, as reflected in the following chart:
   6 Spreadsheet Date    Number of Transactions
     2020.01.13          438,371
   7 2020.01.27          456,684
     2020.02.10          511,449
   8 2020.02.24          639,779
   9 2020.03.09          441,575
     2020.03.23          399,400
  10 2020.04.06          611,562
     2020.04.20          658,545
  11 2020.05.04          707,042
     2020.05.18          778,669
  12 2020.06.01          702,927
     2020.06.15          851,485
  13 2020.06.29          803,006
     2020.07.13          722,407
  14 2020.07.27          709,588
     2020.08.10          688,398
  15
     2020.08.24          626,181
  16 2020.09.07          762,205
     2020.09.21          780,944
  17 2020.10.05          709,965
     2020.10.19          584,014
  18 2020.11.02          521,696
     2020.11.16          750,449
  19 2020.11.30          843,799
     2020.12.14          526,220
  20 2020.12.28          593,360
     TOTAL               16,819,720
  21
  22
  23 Boohoo and Nasty Gal similarly had millions of sales transactions during the four
  24 year period, including in excess of 36 million transactions for Boohoo and 12
  25 million transactions for Nasty Gal. Defendants object to incurring the burden and
  26 expense of processing and manipulating this voluminous data and performing the
  27 complex mathematical calculations identified in this Request.
  28

                                                  25
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 418 of 489 Page ID
                                  #:1781



   1        Defendants object to this Request as calling for an expert opinion and
   2 assistance both as to the appropriate manner of processing and manipulating this
   3 voluminous data and performing the complex mathematical calculations identified
   4 in this Request.
   5 REQUEST FOR ADMISSION NO. 14:
   6        Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR
   7 WEBSITE for YOUR PRODUCTS during the CLASS PERIOD did not represent
   8 the price at which the particular PRODUCT associated with the REFERENCE
   9 PRICE had been offered for sale on YOUR WEBSITE for more than 5 of the
  10 previous 90 days.
  11        Response: Defendants incorporate by reference the General Objections set
  12 forth herein. Defendants object to this Request to the extent it calls for the disclosure
  13 of information subject to the attorney-client privilege, the attorney work product
  14 doctrine, or any other applicable privilege.
  15        Defendants object to this Request to the extent it calls for the disclosure of
  16 product information that is not saved and/or tracked in Defendants’ computer
  17 systems and/or databases.
  18        Defendants object to this Request as vague and ambiguous as to the terms
  19 “offered for sale” and “more than 5 of the previous 90 days.”
  20        Defendants object to this Request as oppressive and unduly burdensome, in
  21 that the answer to this Request may be determined by examining, auditing,
  22 compiling, abstracting, or summarizing Defendants’ business records (including
  23 electronically stored information), and the burden of deriving or ascertaining the
  24 answer will be substantially the same for either party. Subject to and without
  25 waiving the foregoing objections, Defendants will produce the United States sales
  26 data for Nasty Gal related brands with pricing information from February 28, 2017
  27 to present. Such data will include the geographic location of the customer (by state)
  28 to the extent that information is available. Plaintiff and/or her experts should bear

                                                 26
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 419 of 489 Page ID
                                  #:1782



   1 the burden and expense of processing and manipulating this voluminous data and

   2 performing the complex mathematical calculations identified in this Request.
   3        Defendants object to this Request as oppressive and unduly burdensome, in
   4 that the information requested is not maintained in the regular course of business
   5 and is not readily identifiable.
   6        Defendants object to this Request as oppressive and unduly burdensome, in
   7 that the Request asks Defendants to perform complex mathematical calculations
   8 with respect to millions of individual sales transactions over a four year period. For
   9 example, PrettyLittleThing had in excess of 16.8 million sales transactions in the
  10 United States in the year 2020 alone, as reflected in the following chart:
  11 Spreadsheet Date    Number of Transactions
     2020.01.13          438,371
  12 2020.01.27          456,684
     2020.02.10          511,449
  13 2020.02.24          639,779
  14 2020.03.09          441,575
     2020.03.23          399,400
  15 2020.04.06          611,562
     2020.04.20          658,545
  16 2020.05.04          707,042
     2020.05.18          778,669
  17 2020.06.01          702,927
     2020.06.15          851,485
  18 2020.06.29          803,006
     2020.07.13          722,407
  19 2020.07.27          709,588
     2020.08.10          688,398
  20
     2020.08.24          626,181
  21 2020.09.07          762,205
     2020.09.21          780,944
  22 2020.10.05          709,965
     2020.10.19          584,014
  23 2020.11.02          521,696
     2020.11.16          750,449
  24 2020.11.30          843,799
     2020.12.14          526,220
  25 2020.12.28          593,360
     TOTAL               16,819,720
  26
  27
  28

                                                  27
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 420 of 489 Page ID
                                  #:1783



   1 Boohoo and Nasty Gal similarly had millions of sales transactions during the four

   2 year period, including in excess of 36 million transactions for Boohoo and 12
   3 million transactions for Nasty Gal. Defendants object to incurring the burden and
   4 expense of processing and manipulating this voluminous data and performing the
   5 complex mathematical calculations identified in this Request.
   6        Defendants object to this Request as calling for an expert opinion and
   7 assistance both as to the appropriate manner of processing and manipulating this
   8 voluminous data and performing the complex mathematical calculations identified
   9 in this Request.
  10 REQUEST FOR ADMISSION NO. 15:
  11        Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR
  12 WEBSITE for YOUR PRODUCTS during the CLASS PERIOD did not represent
  13 the original (initial) price the PRODUCT sold for on YOUR WEBSITE.
  14        Response: Defendants incorporate by reference the General Objections set
  15 forth herein. Defendants object to this Request to the extent it calls for the disclosure
  16 of information subject to the attorney-client privilege, the attorney work product
  17 doctrine, or any other applicable privilege.
  18        Defendants object to this Request to the extent it calls for the disclosure of
  19 product information that is not saved and/or tracked in Defendants’ computer
  20 systems and/or databases.
  21        Defendants object to this Request as vague and ambiguous as to the term “the
  22 original (initial) price the PRODUCT sold for on YOUR WEBSITE.”
  23        Defendants object to this Request as oppressive and unduly burdensome, in
  24 that the answer to this Request may be determined by examining, auditing,
  25 compiling, abstracting, or summarizing Defendants’ business records (including
  26 electronically stored information), and the burden of deriving or ascertaining the
  27 answer will be substantially the same for either party. Subject to and without
  28 waiving the foregoing objections, Defendants will produce the United States sales

                                                 28
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 421 of 489 Page ID
                                  #:1784



   1 data for Nasty Gal related brands with pricing information from February 28, 2017

   2 to present. Such data will include the geographic location of the customer (by state)
   3 to the extent that information is available. Plaintiff and/or her experts should bear
   4 the burden and expense of processing and manipulating this voluminous data and
   5 performing the complex mathematical calculations identified in this Request.
   6        Defendants object to this Request as oppressive and unduly burdensome, in
   7 that the information requested is not maintained in the regular course of business
   8 and is not readily identifiable.
   9        Defendants object to this Request as oppressive and unduly burdensome, in
  10 that the Request asks Defendants to perform complex mathematical calculations
  11 with respect to millions of individual sales transactions over a four year period. For
  12 example, PrettyLittleThing had in excess of 16.8 million sales transactions in the
  13 United States in the year 2020 alone, as reflected in the following chart:
  14 Spreadsheet Date    Number of Transactions
     2020.01.13          438,371
  15 2020.01.27          456,684
     2020.02.10          511,449
  16 2020.02.24          639,779
  17 2020.03.09          441,575
     2020.03.23          399,400
  18 2020.04.06          611,562
     2020.04.20          658,545
  19 2020.05.04          707,042
     2020.05.18          778,669
  20 2020.06.01          702,927
     2020.06.15          851,485
  21 2020.06.29          803,006
     2020.07.13          722,407
  22 2020.07.27          709,588
     2020.08.10          688,398
  23
     2020.08.24          626,181
  24 2020.09.07          762,205
     2020.09.21          780,944
  25 2020.10.05          709,965
     2020.10.19          584,014
  26 2020.11.02          521,696
     2020.11.16          750,449
  27 2020.11.30          843,799
     2020.12.14          526,220
  28 2020.12.28          593,360

                                                  29
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 422 of 489 Page ID
                                  #:1785



   1 TOTAL                16,819,720
   2
   3 Boohoo and Nasty Gal similarly had millions of sales transactions during the four
   4 year period, including in excess of 36 million transactions for Boohoo and 12
   5 million transactions for Nasty Gal. Defendants object to incurring the burden and
   6 expense of processing and manipulating this voluminous data and performing the
   7 complex mathematical calculations identified in this Request.
   8         Defendants object to this Request as calling for an expert opinion and
   9 assistance both as to the appropriate manner of processing and manipulating this
  10 voluminous data and performing the complex mathematical calculations identified
  11 in this Request.
  12 REQUEST FOR ADMISSION NO. 16:
  13         Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR
  14 WEBSITE for YOUR PRODUCTS during the CLASS PERIOD were not created
  15 by use of a process based on a market review of the prices of PRODUCTS viewed
  16 to be comparable to each of the individual PRODUCTS YOU sold on YOUR
  17 WEBSITE.
  18         Response: Defendants incorporate by reference the General Objections set
  19 forth herein. Defendants object to this Request to the extent it calls for the disclosure
  20 of information subject to the attorney-client privilege, the attorney work product
  21 doctrine, or any other applicable privilege.
  22         Defendants object to the Request as vague and ambiguous as to the term “by
  23 use of a process based on a market review of the prices of PRODUCTS viewed to be
  24 comparable.”
  25         Subject to and without waiving the foregoing objections, Defendants respond
  26 as follows: Deny.
  27
  28

                                                 30
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 423 of 489 Page ID
                                  #:1786



   1 REQUEST FOR ADMISSION NO. 17:

   2        Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR
   3 WEBSITE for YOUR PRODUCTS during the CLASS PERIOD did not represent
   4 the retail price of the PRODUCT as sold or made available for sale at some
   5 WEBSITE other than yours.
   6        Response: Defendants incorporate by reference the General Objections set
   7 forth herein. Defendants object to this Request to the extent it calls for the disclosure
   8 of information subject to the attorney-client privilege, the attorney work product
   9 doctrine, or any other applicable privilege.
  10        Defendants object to the Request as vague and ambiguous as to the terms “the
  11 retail price” and “as sold or made available for sale at some WEBSITE other than
  12 yours.”
  13        Subject to and without waiving the foregoing objections, Defendants respond
  14 as follows: Defendants are without sufficient information to admit or deny the price
  15 of our Products on websites other than our own.
  16 REQUEST FOR ADMISSION NO. 18:
  17        Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR
  18 WEBSITE for YOUR PRODUCTS during the CLASS PERIOD did not represent
  19 the regular price of the PRODUCT.
  20        Response: Defendants incorporate by reference the General Objections set
  21 forth herein. Defendants object to this Request to the extent it calls for the disclosure
  22 of information subject to the attorney-client privilege, the attorney work product
  23 doctrine, or any other applicable privilege.
  24        Defendants object to this Request to the extent it calls for the disclosure of
  25 product information that is not saved and/or tracked in Defendants’ computer
  26 systems and/or databases.
  27
  28

                                                 31
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 424 of 489 Page ID
                                  #:1787



   1        Defendants object to the Request as vague and ambiguous as to the term “the
   2 regular price,” and “REFERENCE PRICES YOU ADVERTISED,” including the
   3 definition of the term “REFERENCE PRICE.”
   4        Defendants object to this Request as oppressive and unduly burdensome, in
   5 that the answer to this Request may be determined by examining, auditing,
   6 compiling, abstracting, or summarizing Defendants’ business records (including
   7 electronically stored information), and the burden of deriving or ascertaining the
   8 answer will be substantially the same for either party. Subject to and without
   9 waiving the foregoing objections, Defendants will produce the United States sales
  10 data for Nasty Gal related brands with pricing information from February 28, 2017
  11 to present. Such data will include the geographic location of the customer (by state)
  12 to the extent that information is available. Plaintiff and/or her experts should bear
  13 the burden and expense of processing and manipulating this voluminous data and
  14 performing the complex mathematical calculations identified in this Request.
  15        Defendants object to this Request as oppressive and unduly burdensome, in
  16 that the information requested is not maintained in the regular course of business
  17 and is not readily identifiable.
  18        Defendants object to this Request as oppressive and unduly burdensome, in
  19 that the Request asks Defendants to perform complex mathematical calculations
  20 with respect to millions of individual sales transactions over a four year period. For
  21 example, PrettyLittleThing had in excess of 16.8 million sales transactions in the
  22 United States in the year 2020 alone, as reflected in the following chart:
  23 Spreadsheet Date     Number of Transactions
     2020.01.13           438,371
  24 2020.01.27           456,684
     2020.02.10           511,449
  25 2020.02.24           639,779
  26 2020.03.09           441,575
     2020.03.23           399,400
  27 2020.04.06           611,562
     2020.04.20           658,545
  28 2020.05.04           707,042

                                                   32
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 425 of 489 Page ID
                                  #:1788



   1 2020.05.18            778,669
     2020.06.01            702,927
   2 2020.06.15            851,485
     2020.06.29            803,006
   3 2020.07.13            722,407
     2020.07.27            709,588
   4
     2020.08.10            688,398
   5 2020.08.24            626,181
     2020.09.07            762,205
   6 2020.09.21            780,944
     2020.10.05            709,965
   7 2020.10.19            584,014
     2020.11.02            521,696
   8 2020.11.16            750,449
     2020.11.30            843,799
   9 2020.12.14            526,220
     2020.12.28            593,360
  10 TOTAL                 16,819,720
  11
  12
       Boohoo and Nasty Gal similarly had millions of sales transactions during the four
  13
       year period, including in excess of 36 million transactions for Boohoo and 12
  14
       million transactions for Nasty Gal. Defendants object to incurring the burden and
  15
       expense of processing and manipulating this voluminous data and performing the
  16
       complex mathematical calculations identified in this Request.
  17
             Defendants object to this Request as calling for an expert opinion and
  18
       assistance both as to the appropriate manner of processing and manipulating this
  19
       voluminous data and performing the complex mathematical calculations identified
  20
       in this Request.
  21
       REQUEST FOR ADMISSION NO. 19:
  22
             Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR
  23
       WEBSITE for YOUR PRODUCTS during the CLASS PERIOD did not represent
  24
       the price at which the PRODUCT was ADVERTISED to be sold for the majority
  25
       of the time it was ADVERTISED to be sold on YOUR WEBSITE.
  26
             Response: Defendants incorporate by reference the General Objections set
  27
       forth herein. Defendants object to this Request to the extent it calls for the disclosure
  28

                                                  33
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 426 of 489 Page ID
                                  #:1789



   1 of information subject to the attorney-client privilege, the attorney work product

   2 doctrine, or any other applicable privilege.
   3        Defendants object to this Request to the extent it calls for the disclosure of
   4 product information that is not saved and/or tracked in Defendants’ computer
   5 systems and/or databases.
   6        Defendants object to this Request as vague and ambiguous as to the term “for
   7 the majority of the time it was ADVERTISED to be sold on YOUR WEBSITE.”
   8        Defendants object to this Request as oppressive and unduly burdensome, in
   9 that the answer to this Request may be determined by examining, auditing,
  10 compiling, abstracting, or summarizing Defendants’ business records (including
  11 electronically stored information), and the burden of deriving or ascertaining the
  12 answer will be substantially the same for either party. Subject to and without
  13 waiving the foregoing objections, Defendants will produce the United States sales
  14 data for Nasty Gal related brands with pricing information from February 28, 2017
  15 to present. Such data will include the geographic location of the customer (by state)
  16 to the extent that information is available. Plaintiff and/or her experts should bear
  17 the burden and expense of processing and manipulating this voluminous data and
  18 performing the complex mathematical calculations identified in this Request.
  19        Defendants object to this Request as oppressive and unduly burdensome, in
  20 that the information requested is not maintained in the regular course of business
  21 and is not readily identifiable.
  22        Defendants object to this Request as oppressive and unduly burdensome, in
  23 that the Request asks Defendants to perform complex mathematical calculations
  24 with respect to millions of individual sales transactions over a four year period. For
  25 example, PrettyLittleThing had in excess of 16.8 million sales transactions in the
  26 United States in the year 2020 alone, as reflected in the following chart:
  27 Spreadsheet Date     Number of Transactions
     2020.01.13           438,371
  28 2020.01.27           456,684

                                                   34
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 427 of 489 Page ID
                                  #:1790



   1 2020.02.10         511,449
     2020.02.24         639,779
   2 2020.03.09         441,575
     2020.03.23         399,400
   3 2020.04.06         611,562
     2020.04.20         658,545
   4
     2020.05.04         707,042
   5 2020.05.18         778,669
     2020.06.01         702,927
   6 2020.06.15         851,485
     2020.06.29         803,006
   7 2020.07.13         722,407
     2020.07.27         709,588
   8 2020.08.10         688,398
     2020.08.24         626,181
   9 2020.09.07         762,205
     2020.09.21         780,944
  10 2020.10.05         709,965
  11 2020.10.19         584,014
     2020.11.02         521,696
  12 2020.11.16         750,449
     2020.11.30         843,799
  13 2020.12.14         526,220
     2020.12.28         593,360
  14 TOTAL              16,819,720
  15
  16 Boohoo and Nasty Gal similarly had millions of sales transactions during the four
  17 year period, including in excess of 36 million transactions for Boohoo and 12
  18 million transactions for Nasty Gal. Defendants object to incurring the burden and
  19 expense of processing and manipulating this voluminous data and performing the
  20 complex mathematical calculations identified in this Request.
  21        Defendants object to this Request as calling for an expert opinion and
  22 assistance both as to the appropriate manner of processing and manipulating this
  23 voluminous data and performing the complex mathematical calculations identified
  24 in this Request.
  25 REQUEST FOR ADMISSION NO. 20:
  26        Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR
  27 WEBSITE for YOUR PRODUCTS during the CLASS PERIOD did not represent
  28 the price at which YOUR PRODUCTS were most-commonly ADVERTISED to

                                               35
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 428 of 489 Page ID
                                  #:1791



   1 be sold, over any time period (for example, as of today, for a PRODUCT with a

   2 REFERENCE PRICE of $25, that product has not had a most-frequently charged
   3 price of $25 over the previous 10 days or 20 days or 90 days, or any number of
   4 days).
   5          Response: Defendants incorporate by reference the General Objections set
   6 forth herein. Defendants object to this Request to the extent it calls for the disclosure
   7 of information subject to the attorney-client privilege, the attorney work product
   8 doctrine, or any other applicable privilege.
   9          Defendants object to this Request to the extent it calls for the disclosure of
  10 product information that is not saved and/or tracked in Defendants’ computer
  11 systems and/or databases.
  12          Defendants object to this Request as vague and ambiguous as to the term “the
  13 price at which YOUR PRODUCTS were most-commonly ADVERTISED to be
  14 sold, over any time period.”
  15          Defendants object to this Request as oppressive and unduly burdensome, in
  16 that the answer to this Request may be determined by examining, auditing,
  17 compiling, abstracting, or summarizing Defendants’ business records (including
  18 electronically stored information), and the burden of deriving or ascertaining the
  19 answer will be substantially the same for either party. Subject to and without
  20 waiving the foregoing objections, Defendants will produce the United States sales
  21 data for Nasty Gal related brands with pricing information from February 28, 2017
  22 to present. Such data will include the geographic location of the customer (by state)
  23 to the extent that information is available. Plaintiff and/or her experts should bear
  24 the burden and expense of processing and manipulating this voluminous data and
  25 performing the complex mathematical calculations identified in this Request.
  26          Defendants object to this Request as oppressive and unduly burdensome, in
  27 that the information requested is not maintained in the regular course of business
  28 and is not readily identifiable.

                                                  36
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 429 of 489 Page ID
                                  #:1792



   1        Defendants object to this Request as oppressive and unduly burdensome, in
   2 that the Request asks Defendants to perform complex mathematical calculations
   3 with respect to millions of individual sales transactions over a four year period. For
   4 example, PrettyLittleThing had in excess of 16.8 million sales transactions in the
   5 United States in the year 2020 alone, as reflected in the following chart:
   6 Spreadsheet Date    Number of Transactions
     2020.01.13          438,371
   7 2020.01.27          456,684
     2020.02.10          511,449
   8 2020.02.24          639,779
   9 2020.03.09          441,575
     2020.03.23          399,400
  10 2020.04.06          611,562
     2020.04.20          658,545
  11 2020.05.04          707,042
     2020.05.18          778,669
  12 2020.06.01          702,927
     2020.06.15          851,485
  13 2020.06.29          803,006
     2020.07.13          722,407
  14 2020.07.27          709,588
     2020.08.10          688,398
  15
     2020.08.24          626,181
  16 2020.09.07          762,205
     2020.09.21          780,944
  17 2020.10.05          709,965
     2020.10.19          584,014
  18 2020.11.02          521,696
     2020.11.16          750,449
  19 2020.11.30          843,799
     2020.12.14          526,220
  20 2020.12.28          593,360
     TOTAL               16,819,720
  21
  22
  23 Boohoo and Nasty Gal similarly had millions of sales transactions during the four
  24 year period, including in excess of 36 million transactions for Boohoo and 12
  25 million transactions for Nasty Gal. Defendants object to incurring the burden and
  26 expense of processing and manipulating this voluminous data and performing the
  27 complex mathematical calculations identified in this Request.
  28

                                                  37
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 430 of 489 Page ID
                                  #:1793



   1        Defendants object to this Request as calling for an expert opinion and
   2 assistance both as to the appropriate manner of processing and manipulating this
   3 voluminous data and performing the complex mathematical calculations identified
   4 in this Request.
   5 REQUEST FOR ADMISSION NO. 21:
   6        Admit that YOU ADVERTISED REFERENCE PRICES on YOUR
   7 WEBSITE across all of YOUR product lines (excluding beauty products) during
   8 the CLASS PERIOD.
   9        Response: Defendants incorporate by reference the General Objections set
  10 forth herein. Defendants object to this Request to the extent it calls for the disclosure
  11 of information subject to the attorney-client privilege, the attorney work product
  12 doctrine, or any other applicable privilege.
  13        Defendants object to this Request to the extent it calls for the disclosure of
  14 product information that is not saved and/or tracked in Defendants’ computer
  15 systems and/or databases.
  16        Defendants object to the Request as vague and ambiguous as to the term
  17 “ADVERTISED REFERENCE PRICES,” including the definition of the term
  18 “REFERENCE PRICE,” and “all of YOUR product lines (excluding beauty
  19 products).”
  20        Defendants object to this Request as oppressive and unduly burdensome, in
  21 that the answer to this Request may be determined by examining, auditing,
  22 compiling, abstracting, or summarizing Defendants’ business records (including
  23 electronically stored information), and the burden of deriving or ascertaining the
  24 answer will be substantially the same for either party. Subject to and without
  25 waiving the foregoing objections, Defendants will produce the United States sales
  26 data for Nasty Gal related brands with pricing information from February 28, 2017
  27 to present. Such data will include the geographic location of the customer (by state)
  28 to the extent that information is available. Plaintiff and/or her experts should bear

                                                 38
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 431 of 489 Page ID
                                  #:1794



   1 the burden and expense of processing and manipulating this voluminous data and

   2 performing the complex mathematical calculations identified in this Request.
   3        Defendants object to this Request as oppressive and unduly burdensome, in
   4 that the information requested is not maintained in the regular course of business
   5 and is not readily identifiable.
   6        Defendants object to this Request as oppressive and unduly burdensome, in
   7 that the Request asks Defendants to perform complex mathematical calculations
   8 with respect to millions of individual sales transactions over a four year period. For
   9 example, PrettyLittleThing had in excess of 16.8 million sales transactions in the
  10 United States in the year 2020 alone, as reflected in the following chart:
  11 Spreadsheet Date    Number of Transactions
     2020.01.13          438,371
  12 2020.01.27          456,684
     2020.02.10          511,449
  13 2020.02.24          639,779
  14 2020.03.09          441,575
     2020.03.23          399,400
  15 2020.04.06          611,562
     2020.04.20          658,545
  16 2020.05.04          707,042
     2020.05.18          778,669
  17 2020.06.01          702,927
     2020.06.15          851,485
  18 2020.06.29          803,006
     2020.07.13          722,407
  19 2020.07.27          709,588
     2020.08.10          688,398
  20
     2020.08.24          626,181
  21 2020.09.07          762,205
     2020.09.21          780,944
  22 2020.10.05          709,965
     2020.10.19          584,014
  23 2020.11.02          521,696
     2020.11.16          750,449
  24 2020.11.30          843,799
     2020.12.14          526,220
  25 2020.12.28          593,360
     TOTAL               16,819,720
  26
  27
  28

                                                  39
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 432 of 489 Page ID
                                  #:1795



   1 Boohoo and Nasty Gal similarly had millions of sales transactions during the four

   2 year period, including in excess of 36 million transactions for Boohoo and 12
   3 million transactions for Nasty Gal. Defendants object to incurring the burden and
   4 expense of processing and manipulating this voluminous data and performing the
   5 complex mathematical calculations identified in this Request.
   6        Defendants object to this Request as calling for an expert opinion and
   7 assistance both as to the appropriate manner of processing and manipulating this
   8 voluminous data and performing the complex mathematical calculations identified
   9 in this Request.
  10
  11
  12
       DATED: February 4, 2021          EVERSHEDS SUTHERLAND (US) LLP
  13
  14
                                         By /s/ Ian S. Shelton
  15                                        Ian S. Shelton
  16
                                              Attorneys for Defendants NastyGal.com
  17                                          USA Inc., Nasty Gal Limited and
                                              Boohoo Group PLC
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                               40
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 433 of 489 Page ID
                                  #:1796




       EXHIBIT 19
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 434 of 489 Page ID
                                  #:1797




                                                                    February 5, 2021

  Mr. Ron W. Zdrojeski
  Mr. Ian Shelton
  Eversheds Sutherland
  1114 Avenue of the Americas, 40th Floor
  New York, NY 10036-7703
  (212) 389-5076
  ronzdrojeski@eversheds-sutherland.com
  ianshelton@eversheds-sutherland.com

 RE: Case No.: 2:20-cv-03332-GW-JEMx, Farid Khan v. Boohoo.com USA, Inc.,
 Boohoo.com UK Limited, (Lead Case), consolidated with Hilton v.
 PrettyLittleThing USA Inc., et al., No. 2:20-cv-04658-GW-JEMx and Lee v.
 NastyGal.com USA Inc., et al., No. 2:20-cv-04659-GW-JEMx

 Letter re Discovery under L.R. 37-1

 Dear Counsel:

       I’m following up on our video call and emails. Please treat this letter as my
 request for a telephonic pre-filing conference of counsel as specified in L.R. 37-1.

        The consolidated cases were filed approximately ten (10) months ago and
 detailed our false pricing/false marketing theories very clearly. The Court set this
 case on a tight schedule, making timely production of discovery important.

       On February 4, 2021, the date your discovery responses were due, you
 asked for a teleconference to explain that you would not be producing any emails
 responsive to the discovery requests because the volume was too large for you to
 review. You stated that you wanted us to work with you in good faith to conduct
 targeted searches concerning the emails, but that other responsive documents,
 including all the sales data, would be produced that day. You also agreed that we
 would reserve all rights concerning the breadth of our discovery requests while
 working with you to conduct keyword and custodian searches to make the
 production more manageable for you. We agreed to work in good faith with you.
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 435 of 489 Page ID
                                  #:1798




 Mr. Ron Zdrojeski
 Mr. Ian Shelton
 Letter re Discovery under L.R. 37-1
 February 5, 2021
 Page 2



        However, we cannot help but note that you knew or should have known
 well in advance of the February 4 production date that you were going to
 withhold all emails (and possibly other communications and correspondence),
 which is important evidence that should not be withheld. You could have
 communicated with us in advance of the production date to work out the rolling
 production you proposed on the date the discovery responses were due.
 Nevertheless, per your proposal we are willing to work with you on keyword and
 custodian searches while reserving our right to the full breadth of our requests.

       Regardless, because of the short timeline we have and the lack of any
 transparency up to now as to what you will produce by way of communications
 and when they will be produced, please be advised that this letter triggers our 10-
 day meet and confer period under L.R. 37-1 concerning Defendants’ failure to
 produce any e-mails, social media messages, correspondence, or other
 communications responsive to our document demands, including Requests for
 Production of Document Nos. 21 through 32.

        We understand that you have the responsive documents and
 communications loaded on an e-discovery platform, which means searches
 reflecting volume can be done with very little effort and in a short amount of
 time. By noon Monday Pacific Time, please provide us the volume of documents
 for the following keywords and custodians

                      Keywords                           Custodians

                       pric!                                 All
                    markdown!                        Mahmud Kamani
                     discount!                           Carol Kane
                      promo!                           Umar Kamani
                       sale!                             John Lyttle
                      market!                             Neil Catto
                     advertis!                        Natalie McGrath
                      psych!                        Christina McGonagle
                     behavior!                          Jackie Felice
                        fake                            Lissette Cid
                       false                          Kayla Goddard
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 436 of 489 Page ID
                                  #:1799




 Mr. Ron Zdrojeski
 Mr. Ian Shelton
 Letter re Discovery under L.R. 37-1
 February 5, 2021
 Page 3



                      original!                        Alisia Jimenez
                        fraud!                       Kelley Churukian
                        violat!                       Ashley Thomas
                      competi!                       Sam Brocklebank
                       decep!                           Rob Davies
                      reference                     Andrew Thompson
                     consumer!                      Danielle Robinson
                                                      Laura McKellar
                                                      Murray Beckett
                                                     Jocelyn Thurlow
                                                      Darren Johnson
                                                        Anjeli Patel
                                                  Kelly Byrne (Nasty Gal)
                                                 Claire Asher (Nasty Gal)
                                                   Asia Riaz (Nasty Gal)
                                                   Nicki Capstick (PLT)
                                                   Gemma Dunne (PLT)
                                                    Mark Baker (PLT)
                                                 Jonathan Haycock (PLT)



       These are the keywords and custodians that come to mind at present.
 There may be additional keywords and custodians we will need you to search.

       As a final matter, please note that we will not engage in mediation without
 responsive documents, including emails and other communications and
 correspondence, which means that if Defendants are interested in early
 resolution, then they should produce the documents quickly. We owe obligations
 to our clients and the class and must engage in a proper review before discussing
 settlement. Please be advised that, depending on the date of production, we may
 need to continue the mediation date. We hope that will not be the case and that
 you will work diligently to provide us with the requested discovery.
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 437 of 489 Page ID
                                  #:1800




 Mr. Ron Zdrojeski
 Mr. Ian Shelton
 Letter re Discovery under L.R. 37-1
 February 5, 2021
 Page 4



         We look forward to working with you on this.

                                       Sincerely,

                                       ALMADANI LAW


                                       Yasin M. Almadani
                                       Attorney at Law


                                       AI LAW




                                       Ahmed Ibrahim
                                       Attorney at Law
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 438 of 489 Page ID
                                  #:1801




       EXHIBIT 20
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 439 of 489 Page ID
                                  #:1802




                                                                            February 10, 2021

 VIA E-MAIL

 Ron Zdrojeski
 Ian Shelton
 Eversheds Sutherland (US) LLP
 1114 Avenue of the Americas, 40th Floor
 New York, NY 10036-7703
 ronzdrojeski@eversheds-sutherland.com
 ianshelton@eversheds-sutherland.com

 Re:   Khan v. Boohoo.com USA Inc., et al., No. 03332-GW-JEMx (and other matters
       consolidated for pretrial purposes)
       Defendants’ Responses to Plaintiffs’ RFPs, RFAs, and ROGs

 Dear Counsel,

        This is a follow up letter to our Local Rule 37-1 correspondence dated February 5,
 2021, and to respond to your letter dated February 8, 2021. Before a formal motion to
 compel is filed by way of the joint stipulation procedure set forth in Local Rule 37-1, we
 would like to schedule a meet and confer call this Friday, February 12, 2021 at 11:00 a.m.
 Pacific Time. Please let us know if you are available to have a call at that time.

 A.    Defendants Failed to Produce Any E-Mails or Other Communications

         As you know, in this case, Plaintiffs allege Defendants misled the Class by
 advertising false reference prices and fake sales in connection with the sale of their
 merchandise on http://us.boohoo.com, http://prettylittlething.us, and http://nastygal.com.
 Plaintiffs therefore propounded requests for production of documents targeting
 Defendants’ e-mail and other written communications relating to their practice of utilizing
 reference prices and sales on their websites during the class period. (See Khan RFP
 Nos. 21-29; Hilton RFP Nos. 21-29; Lee RFP Nos. 21-29.) For example, Khan requested
 that the Boohoo Defendants produce:

              Any and all internal memoranda, correspondence, e-mails,
              social media messages, or other DOCUMENTS exchanged
              between or amongst YOUR officers, directors, employees,
              contractors, or agents relating to (a) REFERENCE PRICES

                 Tel 949 266 1240 Fax 949 266 1280 E-mail aibrahim@ailawfirm.com
                     4695 MacArthur Court, Suite 1100, Newport Beach, CA 92660
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 440 of 489 Page ID
                                  #:1803
 Ron Zdrojeski
 Ian Shelton
 February 10, 2021
 Page 2


               ADVERTISED on YOUR WEBSITE during the CLASS
               PERIOD, or (b) the use of sales, discounts, markdowns, or
               promotions in connection with ADVERTISING YOUR
               PRODUCTS on YOUR WEBSITE during the CLASS
               PERIOD.

 (Khan RFP 23.) Because these requests are directed specifically to the subject matter of
 this litigation—namely, the use of reference prices and of sales, discounts, promotions,
 and markdowns on your clients’ websites—these requests are narrowly tailored. We are
 at a loss to understand why you believe these requests are overbroad.

          That the volume of responsive communications is high is not uncommon for
 litigation of this size covering three separate lawsuits, three websites, and a class period
 covering more than four years. Moreover, it is not a problem of Plaintiffs’ making.
 Plaintiffs propounded narrowly tailored requests. It is Defendants’ job to produce
 documents responsive to the requests within their possession, custody, or control.

        However, Defendants failed to produce a single e-mail by the response deadline.
 This is unacceptable.

         Defendants also complain that the volume of e-mails as reported in your letter
 dated February 8, 2021, does not include the list of persons (“custodians”) compiled by
 Plaintiffs whose e-mail inboxes should be searched. However, this list cannot possibly
 be objectionable because it consists largely of the witnesses Defendants have
 themselves self-selected in their initial disclosures and Interrogatory answers. (See, e.g.,
 Khan Interrogatory Nos. 11-13.). Indeed, in addition to this list of persons, Plaintiffs
 identified witnesses in the U.S. who work in marketing for one of the Defendant
 companies along with key executives identified by name in the RFPs. (See, e.g., Khan
 RFP Nos. 25-29.)

       As a first step towards coming into compliance with Defendants’ obligations to
 comply with the above-referenced Requests for Production of Documents, Plaintiffs
 demand Defendants produce:

       1.      all communications you identified in your letter as having less than 7,750
 “unique hits,” which you found by running the search terms markdown*, discount*,
 advertis*, psych*, behavior*, fake, FALSE, fraud*, violat*, compete*, decep*, and
 consumer* by Friday, February 19, 2021. We expect that this production will include the
 communications of all custodians we identified in our February 5 letter.
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 441 of 489 Page ID
                                  #:1804
 Ron Zdrojeski
 Ian Shelton
 February 10, 2021
 Page 3


       2.       all communications you identified in your letter as having less than 50,000
 “unique hits,” which you found by running the search terms pric*, promo*, original*, and
 reference by Friday, February 26, 2021. We expect that this production will include the
 communications of all custodians we identified in our February 5 letter.

         3.     on a rolling basis over the month of March all remaining communications
 you identified in your letter, which consist of communications found by running the search
 terms sale* and market*. We expect that this production will include the communications
 of all custodians we identified in our February 5 letter.

 B.    Defendants’ Sales Data (RFP Nos. 1-5; Interrogatory Nos. 1-6)

        In our call, we would like to understand more about the sales data Defendants
 have produced. Among other things, we would like to know whether Defendants have
 produced all of the data we requested (i.e., for all three websites and for the entirety of
 the class period) and what do the various columns in the sales data spreadsheets
 represent? We hope we can avoid any motion practice with regards to these RFPs and
 Interrogatories.

 C.    Defendants Refuse to Produce Documents Responsive to RFP Nos. 6-9, 10-
       13, 14-18, 21-22, 33-34.

       Defendants refuse to produce documents responsive to:

 •     RFPs Nos. 6-9 (surveys and analyses re: reference prices, offering of sales,
       discounts, markdowns, etc., and your customer demographics),
 •     RFP Nos. 10-13 (internal and investor Powerpoints, memos, and reports re:
       reference prices, and offering of sales, discounts, markdowns, etc.)
 •     RFP Nos. 14-18 (documents concerning the purchases of the class
       representatives and communications with the class representatives)
 •     RFP Nos. 21-22 (memos, reports, training materials, policies, and procedures re:
       reference prices, and offering of sales, discounts, markdowns, etc.)
 •     RFP Nos. 33-34 (memos, guides, manuals, handbooks re: training of employees
       regarding reference prices, and offering of sales, discounts, markdowns, etc.)

        All of these documents are plainly relevant to the subject matter of this lawsuit.
 With these documents, we intend to prove that Defendants had a companywide policy
 and practice during the class period of advertising false reference prices and fake sales
 on their websites from which class members made their purchases. Therefore, unless
 you are conceding the Rule 23 elements or that common issues predominate, the
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 442 of 489 Page ID
                                  #:1805
 Ron Zdrojeski
 Ian Shelton
 February 10, 2021
 Page 4


 requested materials must be produced because they are relevant to Plaintiffs’ motion for
 class certification.

         The only documents you have agreed to produce are “internal and third-party
 reports, analyses, and presentations concerning internal or competitor data on styles,
 internal or competitor data on pricing, or reference prices and advertising for Boohoo
 related brands.” With the collective decades of experience on your side of the case, it is
 astonishing that your understanding of your discovery obligations in federal court litigation
 is that a party may simply produce what it wants to produce and nothing else. That is not
 how the process works. Withholding discovery is a waste of resources and is
 sanctionable. As a courtesy, before we move to compel and possibly move for sanctions
 in light of the brazen discovery violation, we ask that you produce all responsive
 documents immediately.

 D.     Defendants Refuse to Provide Substantive Answers to Interrogatory Nos. 7.
        9, 14, 15, and 16.

        As with the document demands, it is unfortunate that Defendants elected to forge
 a similar path of obstruction and stonewalling with regards to their answers to Plaintiffs’
 Interrogatories. Defendants copied and pasted the same boilerplate answer to
 Interrogatory Nos. 7, 9, 14, and 16. Defendants’ answer, however, does not come close
 to actually answering the questions posed by the Interrogatories. All of these
 Interrogatories deal with what Plaintiffs contend is Defendants’ uniform practice of
 advertising reference prices that are false because they never (or rarely) sold their
 merchandise at the advertised reference prices. The answer the lawyers have drafted
 avoids having to admit the uncomfortable truth that Defendants simply chose to
 misrepresent the truth to customers during the class period about their prices—and
 elected to do so as a classwide practice. To avoid a motion to compel, please produce
 compliant, amended answers immediately.

         In addition, Defendants failed to provide any substantive answer to Plaintiffs’
 Interrogatory No. 15. This Interrogatory was propounded in anticipation of Defendants
 arguing, as they did in their motion to dismiss and strike, that Plaintiffs should not be
 permitted to pursue a nationwide class. If you have decided to drop that argument, please
 let us know. If not, please provide an amended answer to Interrogatory No. 15.

 E.     Defendants Refuse to Provide Substantive Answers to Requests for
        Admission Nos. 1-6, 8, 11-15, 18-21.

       Defendants refused to answer Requests for Admission (RFA) Nos. 1-5, 11-15, 18-
 20 concerning the frequency with which they sold and offered products at advertised
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 443 of 489 Page ID
                                  #:1806
 Ron Zdrojeski
 Ian Shelton
 February 10, 2021
 Page 5


 reference prices. Because these requests go directly to the uniformity of Defendants’
 unlawful practice, they are plainly relevant to class certification. The complexity of the
 mathematical calculations are grossly exaggerated. As reflected by the production, the
 data is available in databases. Defendants track the reference price and state of each
 purchaser for each transaction. Therefore, Defendants, which use state of the art data
 analytics software and employ data analytics engineers, are more than capable of using
 the tools and expertise on hand to answer these Requests.

        Defendants also incredibly refuse to provide any answer to RFA Nos. 8 and 21.
 RFA No. 8 asks you to “[a]dmit that YOU ADVERTISED REFERENCE PRICES for YOUR
 PRODUCTS on YOUR WEBSITE during the CLASS PERIOD.” RFA No. 21 asks you to
 “[a]dmit that YOU ADVERTISED REFERENCE PRICES on YOUR WEBSITE across all
 of YOUR product lines (excluding beauty products) during the CLASS PERIOD.”
 Contrary to your objections, these requests are not vague. We defined the capitalized
 terms and even included a screenshot example from your websites concerning what a
 reference price is. The requests also do not call for expert opinion. As the parties who
 operated the websites and sold merchandise, Defendants—not paid experts—would
 know whether Defendants used reference prices during the class period. Moreover, this
 case is about false reference prices. There is thus no argument that the request is
 irrelevant or is not appropriate for class certification. Defendants’ failure to respond is
 sanctionable.

        Accordingly, please provide substantive responses to RFA Nos. 1-5, 8, 11-15, and
 18-21 that comply with Rule 36 without further delay.

        Finally, Defendants’ answer to RFA No. 6 is profoundly evasive. Incredibly,
 Defendants contend they do not know if they have sold products exclusively on their
 website. Defendants answer: “Defendants lack sufficient information to admit or deny
 whether each and every product sold on the website during the class period was sold
 exclusively by Defendants.” Defendants, in their response to Interrogatory No. 16
 contend that “Boohoo considers its products exclusive to Boohoo. However, Boohoo
 cannot rule out that if Boohoo buys garments from a wholesaler, the same wholesaler
 may sell the same products to a competitor.” Plaintiffs clearly were not asking about
 garments similar to those sold by Defendants that may be sold by wholesalers to
 competitors. Rather, the requests asks about Defendants’ “PRODUCTS”—defined as
 “the merchandise YOU sell on YOUR WEBSITE . . .” Please amend your answer
 immediately.
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 444 of 489 Page ID
                                  #:1807
 Ron Zdrojeski
 Ian Shelton
 February 10, 2021
 Page 6


 F.    Conclusion.

        We hope we can work together to resolve these issues. Judge Wu has ordered a
 tight schedule for class certification and we have many depositions we will need to
 schedule and coordinate after we have received the discovery. If Defendants are
 unwilling to cooperate and insist on pursuing meritless objections and continuing to
 withhold documents, we will unfortunately be left with no choice but to initiate the motion
 to compel procedures under Local Rule 37-1.

                                                               Sincerely,




                                                               Ahmed Ibrahim, Esq.
                                                               Yasin M. Almadani, Esq.
                                                               Attorneys for Plaintiffs
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 445 of 489 Page ID
                                  #:1808




       EXHIBIT 21
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 446 of 489 Page ID
                                  #:1809




                                                                            February 17, 2021

 VIA E-MAIL

 Ron Zdrojeski
 Ian Shelton
 Eversheds Sutherland (US) LLP
 1114 Avenue of the Americas, 40th Floor
 New York, NY 10036-7703
 ronzdrojeski@eversheds-sutherland.com
 ianshelton@eversheds-sutherland.com

 Re:   Khan v. Boohoo.com USA Inc., et al., No. 03332-GW-JEMx (and other matters
       consolidated for pretrial purposes)
       Follow Up Regarding Defendants’ Responses to Plaintiffs’ Written Discovery

 Dear Counsel,

        Thank you for participating yesterday in the Local Rule 37-1 telephone conference
 to discuss Defendants’ responses to Plaintiffs’ Requests for Production of Documents,
 Interrogatories, and Requests for Admission. This letter memorializes the topics we
 discussed and action items.

        1.     We agreed to have another call tomorrow (i.e., Thursday, February 18), to
 discuss items we were not able to get to in sections C through E of our letter dated
 February 10 (relating to Defendants’ Interrogatory, RFA, and RFP responses), and to
 hopefully get answers to the questions we raised during the call, including those set forth
 below.

         2.      We went through the chart of search terms and number of hits in your letter
 dated February 8 and you agreed to prioritize the production of documents with less than
 20,000 document hits, as identified in your February 8 letter. As discussed, this covers
 documents returned from the following search terms: psych* (10,188 hits with only 784
 unique hits), behavior* (5,080 hits with only 618 unique hits), fake (8,403 hits with only
 680 unique hits), False (18,675 hits with only 5,533 unique hits), fraud* (16,658 hits with
 only 4,195 unique hits), violat* (5,661 hits with only 873 unique hits), and decep* (358
 hits with only 8 unique hits). Given the low volume, we believe these emails can and
 should be produced within the next week. As discussed, this is only an initial step to try
 to prioritize the production of communications covered by RFPs 21-29 and should not be

                 Tel 949 266 1240 Fax 949 266 1280 E-mail aibrahim@ailawfirm.com
                     4695 MacArthur Court, Suite 1100, Newport Beach, CA 92660
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 447 of 489 Page ID
                                  #:1810
 Ron Zdrojeski
 Ian Shelton
 February 17, 2021
 Page 2


 construed as a waiver of our right to receive additional communication documents
 covered by our requests.

         3.    We requested that you explain to us what you meant by the phrase “unique
 hits” in your letters dated February 8 and 11. Although you provided a cursory
 explanation, you indicated that you need to consult with one of the other attorneys on
 your team who was unavailable for the call to make sure you are giving us accurate
 information. We also would like a clear understanding of the accurate document count
 after de-duplication.

        4.     We requested that you identify for us which column on the sales data
 spreadsheets denotes the (a) reference prices displayed on your clients’ websites (a
 phrase we define in our discovery requests and complaints with screenshots, and which
 Ian referred to in the call as the “strikethrough price”), along with (b) the sale price for
 which the item was actually sold. We also requested that you provide us with a key or
 legend containing a short explanation of what each column in the sales data spreadsheets
 (both the CSV and PSV files) means. You indicated that you would ask your client and
 get back to us on these issues.

        5.     To make our evaluation of damages more efficient, we asked that your client
 provide us with summary level data that provides total sales and the other figures listed
 in the spreadsheets for each website during the class periods. Ideally, these reports
 would provide us with totals for California versus the United States broken down by
 website and year. You agreed that this would be useful and indicated you would discuss
 the issue with your client.

        We look forward to continuing our discussion tomorrow in the hopes we can narrow
 our discovery disputes. Please be advised that nothing stated herein should be construed
 as a waiver of any right to pursue a motion to compel further responses or documents
 pursuant to the procedures set forth in the Local Rules.

                                                                Sincerely,




                                                                Ahmed Ibrahim, Esq.
                                                                Yasin M. Almadani, Esq.
                                                                Attorneys for Plaintiffs
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 448 of 489 Page ID
                                  #:1811




       EXHIBIT 22
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 449 of 489 Page ID
                                  #:1812




                                                                   February 18, 2021

  Mr. Ron W. Zdrojeski
  Mr. Ian Shelton
  Eversheds Sutherland
  1114 Avenue of the Americas, 40th Floor
  New York, NY 10036-7703
  (212) 389-5076
  ronzdrojeski@eversheds-sutherland.com
  ianshelton@eversheds-sutherland.com

 RE: Case No.: 2:20-cv-03332-GW-JEMx, Farid Khan v. Boohoo.com USA, Inc.,
 Boohoo.com UK Limited, (Lead Case), consolidated with Hilton v.
 PrettyLittleThing USA Inc., et al., No. 2:20-cv-04658-GW-JEMx and Lee v.
 NastyGal.com USA Inc., et al., No. 2:20-cv-04659-GW-JEMx

 Follow-up Letter re Discovery under L.R. 37-1

 Dear Counsel:

        I’m following up on our numerous calls, emails, and letters pursuant to
 L.R. 37. As you alluded to in your last letter, our previous call was unnecessarily
 heated, but the fault was on both sides, not just ours. I am glad that we were able
 to discuss the issue on the phone this morning and resolve it.

        Turning to the substantive issues relating to Plaintiffs’ discovery,
 Defendants unfortunately continue to refuse to answer simple questions like
 which columns in your spreadsheets denote sale prices and reference prices (as
 specifically defined in our discovery requests)—a question we have been asking
 for quite some time now. We cannot imagine why you insist on withholding this
 basic information. It goes to the heart of the case and is important for both class
 certification and mediation.

       The meet and confer process is meant to provide clarity and resolution.
 However, some parties misuse it as a vehicle to obstruct and delay discovery. We
 take you at your word that you want to proceed in good faith, but your refusal to
 provide basic discovery speaks otherwise. Out of respect and courtesy, we have
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 450 of 489 Page ID
                                  #:1813




 Mr. Ron Zdrojeski
 Mr. Ian Shelton
 Follow-up Letter re Discovery under L.R. 37-1
 February 18, 2021
 Page 2



 given you more latitude than we would others but none of our calls have been
 productive—every time, you beat around the bush and kick the can to another
 call. We cannot keep doing this. We believe we have discharged the meet and
 confer obligation with respect to the issues raised in our letters, and seem to be at
 an impasse.

       As a courtesy, if you think another call can be fruitful, we would be willing
 to have a call early next week with the caveat that you answer the following two
 questions clearly in writing:

        (1) Which columns in the CSV and PSV spreadsheets denote reference
 prices (as defined in our discovery requests) and which columns denote the
 actual sale prices?

       (2) Clearly explain what the term “unique hits” in your letters means. We
 are not looking for a convoluted lawyer answer. Simply, how did your e-discovery
 vendor define it in your database as of the date of your February 8 letter?

       We believe that answers to these basic questions may actually help us make
 progress with discussing the e-mails and other communications that need to be
 produced, and we would take your answers as a sign that another call may be
 productive. Otherwise, there is no point in wasting each other’s time. We will take
 your last letter as your final word.




 / / /




 / / /
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 451 of 489 Page ID
                                  #:1814




 Mr. Ron Zdrojeski
 Mr. Ian Shelton
 Follow-up Letter re Discovery under L.R. 37-1
 February 18, 2021
 Page 3



         Please let us know by tomorrow.

                                                 Sincerely,

                                                 ALMADANI LAW


                                                 Yasin M. Almadani
                                                 Attorney at Law


                                                 AI LAW




                                                 Ahmed Ibrahim
                                                 Attorney at Law
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 452 of 489 Page ID
                                  #:1815




       EXHIBIT 23
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 453 of 489 Page ID
                                  #:1816




                                                                       March 8, 2021

  Mr. Ron W. Zdrojeski
  Mr. Ian Shelton
  Eversheds Sutherland
  1114 Avenue of the Americas, 40th Floor
  New York, NY 10036-7703
  (212) 389-5076
  ronzdrojeski@eversheds-sutherland.com
  ianshelton@eversheds-sutherland.com

 RE: Case No.: 2:20-cv-03332-GW-JEMx, Farid Khan v. Boohoo.com USA, Inc.,
 Boohoo.com UK Limited, (Lead Case), consolidated with Hilton v.
 PrettyLittleThing USA Inc., et al., No. 2:20-cv-04658-GW-JEMx and Lee v.
 NastyGal.com USA Inc., et al., No. 2:20-cv-04659-GW-JEMx

 Follow-up Letter re Discovery under L.R. 37-1

 Dear Counsel:

        I’m following up on our numerous calls, emails, and letters pursuant to
 L.R. 37. In efforts to meet and confer, the parties exchanged approximately nine
 letters and participated in at least three telephonic conferences over the course of
 a month. Despite these efforts, Defendants’ responses and document production
 remain deficient and thereby unduly prejudice Plaintiffs’ ability to meet their
 class certification burden, as explained in our previous letters, phone calls, and in
 the attached joint stipulation in support of Plaintiffs’ motion to compel further
 discovery responses. Please kindly provide your responses as soon as possible,
 but no later than March 12, 2021, as required by L.R. 37.



 / / /



 / / /
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 454 of 489 Page ID
                                  #:1817




 Mr. Ron Zdrojeski
 Mr. Ian Shelton
 Follow-up Letter re Discovery under L.R. 37-1
 March 8, 2021
 Page 2



         Plaintiffs reserve all rights.



                                                 Sincerely,

                                                 ALMADANI LAW


                                                 Yasin M. Almadani
                                                 Attorney at Law


                                                 AI LAW




                                                 Ahmed Ibrahim
                                                 Attorney at Law
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 455 of 489 Page ID
                                  #:1818




       EXHIBIT 24
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 456 of 489 Page ID
                                                         Eversheds Sutherland (US) LLP
                                  #:1819                 1114 Avenue of the Americas, 40th Floor
                                                                                                      New York, NY 10036-7703

                                                                                                      D: +1 212.389.5076
                                                                                                      F: +1 212.389.5099

                                                                                                      ronzdrojeski@
                                                                                                      eversheds-sutherland.com




         February 8, 2021


         Via E-Mail

         ALMADANI LAW                                                     AI LAW, PLC
         Yasin M. Almadani                                                Ahmed Ibrahim
         14742 Beach Blvd., Suite 410                                     4343 Von Karman Ave, Suite 250
         La Mirada, CA 90638                                              Newport Beach, CA 92660
         Phone: 213-335-3935                                              Phone: 949-260-1240
         Fax: 213-296-6278                                                Fax: 949-260-1280
         yma@lawalm.com                                                   aibrahim@ailawfirm.com



         RE:       Case No.: 2:20-cv-03332-GW-JEMx, Farid Khan v. Boohoo.com USA, Inc.,
                   Boohoo.com UK Limited, (Lead Case), consolidated with Hilton v.
                   PrettyLittleThing USA Inc., et al., No. 2:20-cv-04658-GW-JEMx and Lee v.
                   NastyGal.com USA Inc., et al., No. 2:20-cv-04659-GW-JEMx

                   Response to February 5, 2021 Letter re Discovery under L.R. 37-1



         Dear Counsel:

         I am writing to in response to your letter date February 5, 2021. Pursuant to your request, we
         ran the following search terms, which yielded the below results:

          Name               Documents with               Documents with hits, including group                       Unique hits
                             hits

          pric*              219,720                      328,602                                                    44,212

          markdown*          35,528                       53,391                                                     2,701

          discount*          109,921                      181,994                                                    7,707

          promo*             244,045                      351,562                                                    33,151

          sale*              527,595                      660,895                                                    223,984

          market*            536,857                      732,782                                                    179,490

          advertis*          49,925                       73,971                                                     7,485

          psych*             10,188                       20,454                                                     784

          behavior*          5,080                        15,006                                                     618




   Eversheds Sutherland (US) LLP is part of a global legal practice, operating through various separate and distinct legal entities, under
   Eversheds Sutherland. For a full description of the structure and a list of offices, please visit www.eversheds-sutherland.com.
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 457 of 489 Page ID
                                                                February 8, 2021
                                  #:1820                        Page 2




       fake          8,403                  17,075                                        680

       FALSE         18,675                 42,120                                        5,533

       original*     126,576                186,574                                       35,682

       fraud*        16,658                 30,456                                        4,195

       violat*       5,661                  11,281                                        873

       competi*      71,754                 107,051                                       7,735

       decep*        358                    793                                           8

       reference     83,222                 131,317                                       26,120

       consumer*     39,923                 60,212                                        5,345



      As you can see, the term “sale” alone received over 500,000 hits, which at this point does not
      include all of the custodians Plaintiffs requested. It would seem reasonable to conclude that
      adding yet more custodians would only serve to enlarge the number of hits. As Plaintiffs are well
      aware, the court ordered discovery narrowly tailored to class certification. We do not believe that
      the review of hundreds of thousands of documents and emails across dozens of custodians can
      reasonably be described as narrowly tailored.

      We hope to continue to work together to narrow the discovery requests to a reasonable number
      and scope. We believe that if you are able to send us search terms, custodians, and/or date
      ranges that rationally narrow the discovery requests, then we can continue to timely produce
      documents to you on a rolling basis.

      If we work together, we believe that the mediation can take place in March as planned.
      However, if you have concerns with mediation going forward, then we should postpone. Please
      let us know your position.

      Finally, given that we reached out to you in good faith last week in the hopes of initiating a
      productive dialogue in narrowing discovery requests and avoid debate with you, we were
      somewhat surprised by your letter and its tone. Unless you can point us to specific authority, we
      are under no obligation to disclose document production objections prior to a discovery deadline,
      and our objections to your requests were timely served on February 4, 2021. We were not privy
      to your requests, including their scope, until January 5, 2021. At your request, we prioritized
      and produced approximately 28 GB of data related to Defendants’ pricing and sales, the central
      issue in the case, in addition to other documents related to those issues.

      In conclusion, we continue to look forward to working together to resolve these discovery
      disputes and this case in an effective and prompt manner.

                                                              Sincerely,

                                                              /s/

                                                              Ronald W. Zdrojeski
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 458 of 489 Page ID
                                  #:1821




       EXHIBIT 25
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 459 of 489 Page ID
                                                           Eversheds Sutherland (US) LLP
                                  #:1822                   1114 Avenue of the Americas, 40th Floor
                                                                                                          New York, NY 10036-7703

                                                                                                          D: +1 212.389.5076
                                                                                                          F: +1 212.389.5099

                                                                                                          ronzdrojeski@
                                                                                                          eversheds-sutherland.com




         February 11, 2021


         Via E-Mail

         ALMADANI LAW
         Yasin M. Almadani, State Bar No. 242798
         14742 Beach Blvd., Suite 410
         La Mirada, CA 90638
         Phone: 213-335-3935
         Fax: 213-296-6278
         yma@lawalm.com

         AI LAW, PLC
         Ahmed Ibrahim, State Bar No. 238739
         4343 Von Karman Ave, Suite 250
         Newport Beach, CA 92660
         Phone: 949-260-1240
         Fax: 949-260-1280
         aibrahim@ailawfirm.com

         RE:       Case No.: 2:20-cv-03332-GW-JEMx, Farid Khan v. Boohoo.com USA, Inc.,
                   Boohoo.com UK Limited, (Lead Case), consolidated with Hilton v.
                   PrettyLittleThing USA Inc., et al., No. 2:20-cv-04658-GW-JEMx and Lee v.
                   NastyGal.com USA Inc., et al., No. 2:20-cv-04659-GW-JEMx

                   Response to February 10, 2021 Letter re: Discovery under L.R. 37-1

         Dear Ahmed and Yasin,

         Thank you for your letter. We want to be very clear that we take our responsibility to produce
         documents and our discovery obligations very seriously. In that regard, to date, we have
         provided approximately 58GB of data consisting of, to the extent available, pertinent sales and
         pricing data for all brands over the class period, historical promotional calendars for all brands
         over the class period, thousands of pricing and marketing reports and analyses, and tens of
         thousands of email advertisement files, all within days following the service of our discovery
         responses. We do not believe it is accurate to suggest that we have not complied with our
         discovery obligations. The material we have provided was prioritized because we believe it
         goes to the heart of the issues in the case. Further, we do not wish to quarrel about
         discovery, generally, or the production of emails, specifically. However, we are faced with
         certain challenges and realities in attempting to meet the demands outlined in your most
         recent correspondence, and these must be considered:

                   1. As a reminder, this is not merits-based discovery. The Court has allowed discovery
                      solely for the purpose of determining whether or not these three matters are
                      suitable for class treatment.      It is apparent from hearings that the Court
                      contemplated that the class discovery the parties are currently undergoing would
                      be narrow in scope.

                   2. The scope of documents you request we review and produce would constitute over
                      1.25 million documents. This amount of documents would be impossible to review



   Eversheds Sutherland (US) LLP is part of a global legal practice, operating through various separate and distinct legal entities, under
   Eversheds Sutherland. For a full description of the structure and a list of offices, please visit www.eversheds-sutherland.com.
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 460 of 489 Page ID
                                  #:1823                        February 11, 2021
                                                                                     Page 2




                   and produce within the necessary time constraints. Further, the cost alone to
                   review this amount of documents is hard to quantify, but we estimate would be
                   over $3 million.

              3. The processes of document collection, review, and production is all being done
                 during a pandemic, where key people facilitating these tasks are forced to work
                 remotely under stay at home orders, and this results in slower and less effective
                 communication.

              4. A further result of these remote working conditions is limited technological
                 capabilities, which is hampering the collection of this material.

      Accordingly, while we strive to work with you to come to an agreement on the production of
      emails, your demands need to be narrowed.

      In our prior letter, we conveyed a hit report, which provided the number of documents within
      our database run over certain requested custodians that contained those search terms. The
      “unique hits” information conveyed in our prior letter is important for discerning which terms
      are likely to be more responsive terms because terms with a lower number of unique hits are
      showing up more often together with other terms run in that specific search. However, while
      terms that have a lower number of unique hits may be deemed more likely to be responsive,
      that does not mean that the resulting documents pulled will not be large. Specifically,
      Plaintiffs’ demands outlined in your February 10 letter yield the following total document
      counts:

      Search Terms      Total   Documents     Total Documents with       Plaintiffs’ Demand for
                        with Hits             Hits, including Family     Production

      Markdown*         270,601               408,145                    February 19, 2021
      Discount*
      Advertis*
      Psych*
      Behavior*
      Fake
      False
      Fraud*
      Violat*
      Compete*
      Decep*
      Consumer*
      pric*             375,038               469,503                    February 26, 2021
      promo*
      original*
      reference
      sale*             333,521               374,758                    Rolling    production    in
      market                                                             March

      TOTAL              979,160              1,252,406                  March 31, 2021




      45764081_2
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 461 of 489 Page ID
                                  #:1824                        February 11, 2021
                                                                                        Page 3




      Please note the results above were only run across the custodians you requested that were
      already loaded into our database. We are continuing to upload some of the custodians you
      identified. Running your proposed search terms over any additional custodians once they are
      loaded to the database will only increase the number of documents to be reviewed.

      It is unclear from your letter why you propose certain custodians, as many of the requested
      custodians were not listed in Defendants’ Initial Disclosures, such as Carol Kane, Natalie
      McGrath, Jackie Felice, Lissette Cid, Kayla Goddard, Alicia Jimenez, Kelly Churukian, and
      Ashley Thomas. As for the remaining requested custodians, it is important to remember that
      not every single employee mailbox should be searched in order to comply with discovery
      obligations. Searching every mailbox is a burdensome task, and Defendants’ obligation is to
      conduct a reasonable search for responsive documents.

      As you can see from the results above, to review and produce this number of documents
      containing hits and their families is unreasonable. While we want to work with you, the spirit
      of the discovery rules are violated when discovery is used as a tactical weapon, rather than for
      its intended purpose. Moreover, given the expense that would be incurred, we cannot help but
      believe that your request is being used to achieve some litigation advantage or force a
      settlement regardless of the merits of the case. Discovery is a tool to be utilized in litigation
      to discover the relevant facts, clarify issues, and build a claim or defense. Plaintiffs’
      burdensome demand far exceeds the very purpose of conducting discovery.

      In an effort to facilitate our negotiations concerning the review of emails and to narrow the
      number of documents down to a reasonable amount, we have a proposal for your
      consideration. We wish to make clear, however, that any agreement to this proposal would
      not waive Plaintiffs’ right to, upon receipt and analysis of responsive emails, renew their
      requests for additional information consistent with their original discovery requests. Likewise,
      Defendants would maintain their right to object to any renewed request to the extent it
      exceeds what has already been provided.

      Our proposal is to run the below search terms over the mailboxes of certain custodians we
      deem to be relevant:

                                        Responsive Search Terms

           •   Inaccurate w/10 pric*                        •   Advertis* AND campaign AND
           •   Inflat* w/10 pric*                               (discount OR percent OR markdown
           •   False W/10 pric*                                 OR strikethrough or "promo code" or
           •   Decept* w/10 pric*                               "promotional code" or "coupon
           •   Mislead* w/10 pric*                              code")
           •   Investigat* AND price AND (discount          •   Complaint W/10 (markdown OR
               OR percent OR markdown OR                        promo* OR sale OR discount)
               strikethrough OR "promo code" or             •   price W/10 (decrease OR reduce OR
               "promotional code" or "coupon code")             cut)
           •   Complain* AND price                          •   Price W/10 ("too high" OR inflated
           •   Polic* AND price AND (discount or                OR excessive)
               percent or markdown or strikethrough         •   price AND ("lower than competitors"
               or "promo code” or promotional code"             OR cheap OR "least expensive" OR
               or "coupon code")                                "beat competitors" or (lowest W/5
           •   Procedur* AND (price or market* Or               market) )
               advertis* Or discount or promo* Or           •   Pric* w/5 (percent* OR original OR
               coupon or code)                                  reference OR regular OR retail OR
           •   (Comparison or analy* Or data) AND               former OR inflated OR reduc* OR
               competitor* AND price                            strike-through OR markdown)
           •   Farid Khan                                   •   Zara AND price
           •   Farid W/2 Khan                               •   H&M AND Price




      45764081_2
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 462 of 489 Page ID
                                  #:1825                        February 11, 2021
                                                                                         Page 4




           •    Haya Hilton                                    •   Misguided AND Price
           •    Haya W/2 Hilton                                •   "fashion nova" AND price
           •    Olivia Lee                                     •   "ted baker" AND price
           •    Olivia W/2 Lee                                 •   "Dorothy perkins" AND Price
           •    Reference price                                •   superdry AND price
           •    Reference W/2 price                            •   "top shop" AND price
           •    Price W/10 (Inflated or high)                  •   "top man" AND price
           •    Percent off                                    •   reiss AND price
           •    Percent W/2 off                                •   quiz AND price
           •    Coupon W/2 codes


                                                  Custodians

           1.   Mark Baker                      8.    Darren Johnson         15. Tom Duance
           2.   Murray Beckett                  9.    John Lyttle            16. David Hare
           3.   Sam Brocklebank                 10.   Laura McKellar         17. Samir Kamani
           4.   Nicki Capstick                  11.   Anjeli Patel
           5.   Neil Catto                      12.   Danielle Robinson
           6.   Rob Davies                      13.   Andrew Thompson
           7.   Jonathan Haycock                14.   Tom Binns


      We believe the above list of custodian mailboxes will contain the most relevant information
      pertinent to this case for purposes of discovery on class certification issues.

      To further narrow this reviewable set of documents, we would propose running certain
      exclusionary terms that are likely to yield privileged documents and irrelevant documents
      related to Non-U.S. business issues. Removing such documents and their families from the
      review set would further limit the set of documents to be reviewed.

      We would then propose to perform email threading on the review set, which would further
      limit the documents to be reviewed to include only the most inclusive emails (and all
      attachments within the email string) into the review database. With a narrower time frame
      applied of emails dated July 1, 2019 to present, and the parameters outlined above, the total
      amount of emails and families to be reviewed under this proposal is 29,835 documents,
      15,186 of which are responsive to your initial set of search terms in your February 10 letter.

      If nothing else, this exercise will undoubtedly give the parties a more informed basis to have
      any future discussions concerning the relevancy of emails and their production. Further, this
      proposal will provide you with relevant emails more quickly, and we will all be in a better
      position to discuss in a more informed way why additional material may be necessary. Such
      discussion, if necessary, would also assist the Court in addressing any discovery issues before
      it, though we are hopeful to resolve this without the Court’s intervention.

      If you are agreeable to this proposal, we will begin the review as soon as possible and produce
      documents to you on a rolling basis as they are available for production, completing the
      review and production within three weeks from the start of the review. If you have further
      questions or we need to make additional accommodations to try and reach an agreement, we
      would be happy to discuss this proposal further.

      If we are unable to come to an agreement on this issue, we may need to get the Court
      involved. It is our hope that involving the Court will not be necessary.




      45764081_2
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 463 of 489 Page ID
                                  #:1826                        February 11, 2021
                                                                                        Page 5




      We are mindful that your letter expressed concerns about Defendants’ discovery responses
      and objections, which we are taking under consideration. Given the significance of the issue
      surrounding the production of emails, we wanted to prioritize this issue for your consideration.

      Please advise if you will accept this proposal or if you would like to discuss.

                                               Sincerely,

                                               /s/

                                               Ronald W. Zdrojeski




      45764081_2
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 464 of 489 Page ID
                                  #:1827




       EXHIBIT 26
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 465 of 489 Page ID
                                                           Eversheds Sutherland (US) LLP
                                  #:1828                   1114 Avenue of the Americas, 40th Floor
                                                                                                          New York, NY 10036-7703

                                                                                                          D: +1 212.389.5076
                                                                                                          F: +1 212.389.5099

                                                                                                          ronzdrojeski@
                                                                                                          eversheds-sutherland.com




         February 17, 2021


         Via E-Mail
         ALMADANI LAW
         Yasin M. Almadani, State Bar No. 242798
         14742 Beach Blvd., Suite 410
         La Mirada, CA 90638
         Phone: 213-335-3935
         Fax: 213-296-6278
         yma@lawalm.com

         AI LAW, PLC
         Ahmed Ibrahim, State Bar No. 238739
         4695 MacArthur Court, Suite 1100
         Newport Beach, CA 92660
         Phone: 949-266-1240
         Fax: 949-266-1280
         aibrahim@ailawfirm.com

         RE:       Case No.: 2:20-cv-03332-GW-JEMx, Farid Khan v. Boohoo.com USA, Inc.,
                   Boohoo.com UK Limited, (Lead Case), consolidated with Hilton v.
                   PrettyLittleThing USA Inc., et al., No. 2:20-cv-04658-GW-JEMx and Lee v.
                   NastyGal.com USA Inc., et al., No. 2:20-cv-04659-GW-JEMx

                   Letter re: Discovery under L.R. 37-1



         Dear Counsel,

         We write to follow up on our discussion in our February 16, 2021 meet and confer.

         Foremost, we would like to state that even as adversaries, we should be able to work with each
         other respectfully and presume that we are each acting in good faith. We are finding that
         increasingly challenging. For example, when you asked what certain terms meant during our
         most recent meet and confer, the fact that we want to discuss this with our client before
         responding may reflect that we need to ensure that we are providing you an accurate answer.
         We are not being evasive; we are simply trying to provide you with accurate information and
         avoid further threats of sanctions. Your repeated threats of pursuing sanctions against us, Rule
         11 or otherwise, is not appropriate or productive to this process.

         Further, we cannot engage in discussion if it cannot be done civilly and without resort to
         profanity. Neither I nor any of my colleagues should be cursed at. See e.g., the Central District
         of California’s Civility and Professionalism Guidelines, available at
         http://www.cacd.uscourts.gov/attorneys/admissions/civility-and-professionalism-guidelines (“We
         will treat adverse parties and witnesses with fairness and due consideration. A client has no right
         to demand that we act in an abusive manner or indulge in any offensive conduct”). In this
         regard, I also ask you to reflect on whether it is appropriate to complain that an attorney was
         unavailable to answer certain questions when that attorney is in the midst of a well-documented
         and unprecedented weather emergency in the State of Texas. To be absolutely clear, in the



   Eversheds Sutherland (US) LLP is part of a global legal practice, operating through various separate and distinct legal entities, under
   Eversheds Sutherland. For a full description of the structure and a list of offices, please visit www.eversheds-sutherland.com.
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 466 of 489 Page ID
                                  #:1829                        February 17, 2021
                                                                                          Page 2




      context of future discussions, questions should be directed to me and to the extent I find it
      appropriate, I will invite the participation of my colleagues on the call. If you find this
      unsatisfactory, let me know and I will seek clarity from the Court.

          I.      Defendants’ Responses and Objections to Plaintiffs’ Discovery Requests

      Through your discovery requests, you requested information relating to Defendants’ sales and
      we provided it to you in the way that our clients maintain it. We appreciate given the broad
      nature of your requests (e.g., all documents and emails relating to “pricing” and “sales”) and the
      extraordinary amount of material that these requests generated, the data you already possess is
      overwhelming and challenging to discern. However, other than through the tools of discovery –
      for example a deposition - we have no obligation under the rules to explain this information. Our
      obligation pursuant to the pending discovery requests concluded with the production of the
      information to you. See Caliper Techs. Corp. v. Molecular Devices Corp, 213 F.R.D. 555, 557
      (N.D. Cal. 2003). If you have authority which suggests the contrary we would welcome receipt
      of that so we may further reflect on our position.

      Nonetheless, we appreciate that if we are to mediate this case that you need certain
      information. We are willing to provide you that information in order to prepare you for the
      mediation. In that regard, most respectfully, while we acknowledge that you are free to prepare
      yourself as you see fit, we believe we have insights into our clients’ information. We think that at
      the very least it would be prudent for you to reflect on whether accepting, for example, our
      proposal regarding the production of emails, would be a convenient and appropriate place to
      start, especially where, as here, each side could reserve all their requests and/or objections.

      Nonetheless, even in the absence of such agreement, we will begin producing emails to you this
      week.

      Also in the spirit of cooperation and in good faith, we ran the searches you requested during the
      meet and confer (as confirmed in your February 17 letter). From a population of nearly 2.3
      million documents, the report returned 57,627 total documents with hits, and when families are
      included, the total documents to be reviewed would be 110,911. See Exhibit A, attached
      hereto. The cost to review over 100,000 documents within a week’s time would be several
      hundred thousand dollars. We do not believe such an expense is reasonable or appropriate
      given the amounts already incurred by my clients to respond to your discovery requests. This is
      especially clear where, as here, the Court ordered narrow discovery designed to assist in
      reaching a determination on whether class treatment is appropriate.

      We believe in good faith that many of our current differences originate from the fact that your
      discovery requests are overly broad. We would like to discuss them with you further. It may be
      following that discussion we cannot reach agreement and may need the assistance of the Court.
      Like you, I hope that is unnecessary, but the mere fact that we might need to avail ourselves of
      the Court does not mean we are operating in way inconsistent with the rules or deserving of
      sanctions. We reiterate that “at the precertification stage, discovery in a putative class action is
      limited to certification issues: e.g., the number of class members, the existence of common
      questions, typicality of claims, representative's ability to represent the class, etc.” Babbit v.
      Albertson's, Inc., No. C-92-1883 SBA (PJH), 1992 WL 605652, at *2 (N.D. Cal. Nov. 30, 1992)
      (citations omitted). We also emphasize that Defendants are under the obligation only to provide
      “relevant facts reasonably available to it” but are “not [] required to enter upon independent
      research in order to acquire information merely to answer interrogatories.” 8B Wright & Miller,
      Fed. Prac. & Proc. § 2174 (3d ed.).

      Thus, your request that we interpret, or assist you in interpreting the documents we provide to
      you are beyond the scope of our current responsibilities.
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 467 of 489 Page ID
                                  #:1830                        February 17, 2021
                                                                                         Page 3




          A. Defendants’ Response and Objections to Plaintiffs’ Interrogatories

      Courts in California have found that “[a]rgumentative interrogatories, attempts to cross-
      examine, multiple repetitive interrogatories (such as ‘state all facts on which an allegation or a
      denial is based’) are objectionable.” Roberts v. Heim, 130 F.R.D. 424, 427 (N.D. Cal. 1989)
      (quoting Guidelines For Discovery Motion Practice And Trial (1989)). Thus, Defendants believe
      they have adequately responded to Interrogatories 7, 9, 14 and 16 as they are repetitive and
      argumentative. As Plaintiffs wrote in the letter dated February 10, 2021, “[a]ll of these
      Interrogatories deal with what Plaintiffs contend is Defendants’ uniform practice of advertising
      reference prices that are false because they never (or rarely) sold their merchandise at the
      advertised reference prices.”

      We also believe Interrogatory No. 15 is inappropriate at this stage of the litigation. Identifying
      the physical locations and all persons and activities working within them goes far beyond
      relevant information to certify the class in this case, and verges on harassment, particularly
      when Defendants have produced all of the sales data for the entire class period across the entire
      United States. See Kennis v. Metro. W. Asset Mgmt., LLC, No. CV 15-8162-GW(FFMX), 2018 WL
      5274166, at *4 (C.D. Cal. June 11, 2018) (Wu, G.) (citations and quotations omitted)
      (“Relevancy, for the purposes of discovery, is defined broadly, although it is not without ultimate
      and necessary boundaries.”).

          B. Defendants’ Responses and Objections to Plaintiffs’ Requests for Admission

      We believe in many instance, the Requests for Admission (“RFAs”) we have not answered are
      inappropriate, or at the very least, wholly premature. See Safeco of Am. v. Rawstron, 181 F.R.D.
      441, 445 (C.D. Cal. 1998) (“ ‘Because Rule 36 was not designed to elicit information, to obtain
      discovery of the existence of facts, or [to] obtain production of documents, requests for
      admission should not be used as a method of discovery for those purposes.’ ”). Convoluted
      requests for admission requiring Defendants to engage in expert analysis of voluminous records
      concerning issues outside of Defendants’ personal knowledge are objectionable. We believe that
      Plaintiffs’ RFAs Nos. 1-5, 8, 11-15, and 18 - 21 are both repetitive and require extensive
      analysis. Requests for admissions “that are repetitive, voluminous, convoluted, vague, or
      ambiguous, or that otherwise require extensive analysis or explanation, may be objectionable.”
      Richard D. Kendall, Hon. Richard Seeborg, et al., Federal Pretrial Civil Procedure in California §
      23.228[4]; see also Nelson v. Capital One Bank, 206 F.R.D. 499, 501 (N.D. Cal. 2001) (“[A]s
      with all discovery, such requests [for admission] are governed by the principle of proportionality
      under which consideration must be given to alternative, more efficient means of obtaining the
      information.”) We further believe that these RFAs are not appropriate because RFAs are not to
      be used as a “substitute for other discovery tools, if other tools are necessary to elicit facts,
      establish information, or to obtain documents” 7 Moore's Federal Practice - Civil § 36.02 (2020).
      In fact, RFAs are “not [] discovery devices, since they presuppose that the propounding party
      knows or believes the facts sought and merely seeks a concession on that fact from the other
      party.” Jones v. McGuire, No. CIV S-08- 2607 MCE CKD P, 2012 U.S. Dist. LEXIS 16284, at *16
      (E.D. Cal. Feb. 9, 2012). Finally, RFAs No. 8 and No. 21 are improper as courts have found that
      RFAs “seeking legal conclusions are inappropriate.” Gem Acquisitionco, LLC v. Sorenson Group
      Holdings, No. C 09-01484 SI, 2010 U.S. Dist. LEXIS 40175, at *6-9 (N.D. Cal. Apr. 5, 2010).

      The goal of RFAs “is to eliminate from the trial matters as to which there is no genuine dispute. .
      . . . Therefore, requests for admissions are not principally discovery devices, . . . . and they are
      not to be treated as substitutes for discovery processes to uncover evidence. . . .’ ” Safeco of
      Am. v. Rawstron, 181 F.R.D. 441, 445 (C.D. Cal. 1998) (citations and quotations omitted).
      Further, “the requesting party bears the burden of setting forth its requests simply, directly, not
      vaguely or ambiguously, and in such a manner that they can be answered with a simple admit or
      deny without an explanation.” Henry v. Champlain Enters., Inc., 212 F.R.D. 73, 77 (N.D.N.Y.
      2003).
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 468 of 489 Page ID
                                  #:1831                        February 17, 2021
                                                                                        Page 4




      Finally, Defendants do not seek to be evasive in their response to RFA No. 6 when they state
      they cannot admit or deny whether their items are sold exclusively on their websites. As clearly
      stated in Defendants response to RFA No. 6 “Boohoo cannot rule out that if Boohoo buys
      garments from a wholesaler, the same wholesaler may sell the same products to a competitor.”
      Lack of knowledge is permissible where a “reasonable inquiry” has been made by a responding
      party of “readily obtainable” information. Asea, Inc. v. Southern Pacific Transportation Co., 669
      F.2d 1242, 1245 (9th Cir.1982).

      Defendants hope this provides clarity as to the bases for their responses and objections and that
      this will further facilitate our ongoing dialogue regarding the scope of discovery. We look forward
      to speaking with you tomorrow at 1:30 PST.


                                                      Very truly yours,

                                                      /s/

                                                      Ronald W. Zdrojeski
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 469 of 489 Page ID
                                  #:1832



                                 EXHIBIT A
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 470 of 489 Page ID
                                  #:1833




       EXHIBIT 27
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 471 of 489 Page ID
                                                           Eversheds Sutherland (US) LLP
                                  #:1834                   1114 Avenue of the Americas, 40th Floor
                                                                                                          New York, NY 10036-7703

                                                                                                          D: +1 212.389.5076
                                                                                                          F: +1 212.389.5099

                                                                                                          ronzdrojeski@
                                                                                                          eversheds-sutherland.com




         February 19, 2021


         Via E-Mail
         ALMADANI LAW
         Yasin M. Almadani, State Bar No. 242798
         14742 Beach Blvd., Suite 410
         La Mirada, CA 90638
         Phone: 213-335-3935
         Fax: 213-296-6278
         yma@lawalm.com

         AI LAW, PLC
         Ahmed Ibrahim, State Bar No. 238739
         4695 MacArthur Court, Suite 1100
         Newport Beach, CA 92660
         Phone: 949-266-1240
         Fax: 949-266-1280
         aibrahim@ailawfirm.com

         RE:       Case No.: 2:20-cv-03332-GW-JEMx, Farid Khan v. Boohoo.com USA, Inc.,
                   Boohoo.com UK Limited, (Lead Case), consolidated with Hilton v.
                   PrettyLittleThing USA Inc., et al., No. 2:20-cv-04658-GW-JEMx and Lee v.
                   NastyGal.com USA Inc., et al., No. 2:20-cv-04659-GW-JEMx

                   Letter re: Discovery under L.R. 37-1


         Dear Counsel,

         I write in response to your February 18, 2021 letter and the phone conversation we had on the
         same date.

         As an initial matter, thank you for your call yesterday, and thank you further for your apology
         for your behavior during our February 16 meet and confer. I am prepared to put this issue
         behind us, and I do not believe we need to indulge further in past history.

         Defendants’ Discovery Responses and Meet and Confer Efforts

         Defendants believe it is their obligation, and continue to be willing, to discuss these issues with
         you in an attempt to come to an agreement, or at least narrow the issues that would require the
         involvement of the Court. I note that your letter speaks of frustration in dealing with us, but we
         are likewise frustrated in dealing with you. By way of example, you contend that Defendants
         have refused to produce “basic discovery.” Yet, prior to today, notwithstanding Judge Wu’s
         admonition that this phase of discovery is narrowly limited to class certification issues, we
         produced over 58 gigabytes (GB) of data, including our sales and pricing information in
         spreadsheets that span several million pages. In an effort to get this information to you in a
         timely and useful way, we produced these spreadsheets in native format. We also produced
         historical promotional calendars for all brands over the class period, thousands of pricing and
         marketing reports and analyses, and tens of thousands of email advertisement files. These




   Eversheds Sutherland (US) LLP is part of a global legal practice, operating through various separate and distinct legal entities, under
   Eversheds Sutherland. For a full description of the structure and a list of offices, please visit www.eversheds-sutherland.com.
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 472 of 489 Page ID
                                  #:1835                        February 19, 2021
                                                                                        Page 2




      documents were requested by Plaintiffs and identified, collected and produced at considerable
      burden and expense.

      Defendants do not believe that the parties have engaged in a meaningful meet and confer
      process consistent with the local rules, particularly as to the scope of your overbroad document
      requests and email search terms that would reduce the review set to a manageable size. With
      respect to the production of emails, we gave you an indication of the exorbitant size of the data
      that is responsive to your overbroad requests (over two million documents). We attempted to
      meet and confer with you to narrow this request. Hearing no guidance, we affirmatively made a
      search term proposal in our February 11 letter, and noted that you could renew your requests
      after reviewing the content of that production. Given Plaintiffs’ inability to date to identify any
      tailored search terms that would meaningfully reduce the volume of data to be reviewed,
      Defendants are reviewing emails using the search term protocol proposed in our February 11,
      2021 letter.

      Consistent with that proposal, today we will be producing 119 GB of emails and attachments,
      consisting of 8,785 documents spanning 76,000 pages (Bates range D00082506-D00159286).
      We will continue to produce documents, including emails, on a rolling basis thereafter.

      As to the interrogatories and requests for admission, we barely discussed them on our February
      16 call. In our letter dated February 17, we cited case law indicating how we arrived at our
      position. At the least, I think we need to have some dialogue to determine how you see this
      issue differently. Moreover, we should also discuss whether these requests could be narrowed,
      tailored, or postponed before concluding we are at an impasse. If we ultimately ask the Court to
      resolve any discovery disagreements, I think the Court will expect a much more meaningful
      effort at engagement and compromise.

      Plaintiffs’ Requests for Information

      Your February 18 letter asks Defendants to define certain terms “[a]s a courtesy,” but also as an
      apparent prerequisite to further meet and confer discussions. This position is inconsistent with
      the discussion during our February 16 meet and confer, in which you acknowledged that impasse
      as to certain discovery disputes should not preclude an attempt to resolve others. While we
      disagree that we have any obligation under the discovery rules to explain the meaning of
      documents, we will answer the two questions in your letter in the spirit of compromise, and with
      the understanding that we will continue to meaningfully meet, confer and negotiate next week in
      an effort to narrow or eliminate our disputes.

              Question 1

      As to the first question related to the meaning of certain columns in the PSV files, we are
      frustrated by this request because your inquiry suggests that you might not have reviewed the
      PSV spreadsheets we produced—at considerable burden and expense—before claiming you were
      confused. We are also frustrated because it appears that Plaintiffs did not conduct a simple
      Google search regarding PSV-to-CSV file conversion, which was information we provided to you
      during our February 16 meet and confer call.

      Perhaps one of the best illustrations of this is your first question, which asks us to identify the
      “reference price” and the “sales price” in the PSV files that Boohoo and Nasty Gal produced. Our
      U.K.-based client does not use the term “reference price” in its business. However, if you open
      the spreadsheet, there are various labeled columns, which are plainly visible and also identified
      in our responses to the Khan and Lee requests for production: “website, order date, state, zip
      code, product code, product description, product category, units, currency, website price, actual
      sold price, sales tax, estimated cost, and boohoo internal system ID.” The “website price” is the
      price the item is offered for sale on the website, and the “actual sold price” is the actual sale
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 473 of 489 Page ID
                                  #:1836                        February 19, 2021
                                                                                        Page 3




      price. Since these are the only two price categories listed in the PSV spreadsheets, we are not
      certain of the source of confusion here.

      As to the PrettyLittleThing (PLT) data reflected in the CSV spreadsheets, our responses to the
      Hilton requests for production clearly identify the columns in those spreadsheets:
      “email/customer ID; order number; order date; SKU code; product description; product
      category; gross original price; gross markdown; gross post markdown; gross promotion
      discount; gross product sales; net product sales; gross original price LC; gross markdown LC;
      gross post markdown LC; gross promotion discount LC; gross product sales LC; net product
      sales LC; units; markdown; product cost; region.”

      We produced these CSV files in native format in the manner maintained by our client, including
      column headings. In any event, as a general matter, the “gross original price LC” is the price of
      the item inclusive of sales tax and in local currency, and the “gross product sales LC” is the
      actual sales price inclusive of sales tax and in local currency.

              Question 2

      Your second question asks us to clearly explain how our e-discovery platform (Relativity) defines
      “unique hits.” Relativity defines “unique hits” as follows: “Calculate unique hits - if set to Yes,
      this setting includes a Unique hits value for each term in the search terms results. Unique hits is
      the count of documents in the searchable set returned by only that particular term. If more than
      one term returns a particular document, that document is not counted as a unique hit. Unique
      hits reflect the total number of documents returned by a particular term and only that particular
      term. Note: Unique hits can help you identify terms in your search terms report that may be
      overly inclusive.”

      Respectfully, as reflected in this definition, we do not believe a discussion of “unique hits” is
      particularly productive. The relevant metric for purposes of assessing scope and burden of
      email review is total hits including “family members,” meaning all parts of a group of documents
      that are connected to each other for purposes of communication; for example, an email and its
      attachments. If Plaintiffs intend to assist us in reaching a more manageable number of hits,
      Plaintiffs need to propose more narrowly defined requests and search terms tied to total hits
      including “family members”.

      Plaintiffs’ Repeated Sanction Threats

      We are conducting a defense of this matter with clients that we have not worked with before,
      that we have never met in person, who are based in the U.K., who are not familiar with U.S.
      litigation procedures, and with workers working remotely due to United Kingdom stay-at-home
      restrictions with limited technological tools available to them. When we take time to answer
      your questions, or request confirmation from the client regarding your inquiries, this is not us
      being dilatory. I can assure you, it is merely the consequence of the current circumstances.

      Finally, we take the concerns you present seriously. I would say, however, that in my
      experience, I have not been threatened with sanctions for simply failing to negotiate solutions to
      disputes. Although I appreciate that it is “not personal,” as you stated on our February 18 call,
      it is not a practice with which I am familiar. I find such threats unpleasant, unproductive, and I
      do not think they are appropriate or consistent with the rules. I say this, especially here,
      because I think you both are too skilled to be throwing around such terms lightly.

      We hope that you find this information helpful, and we look forward to continuing our meet and
      confer discussions next week. Please provide some proposed times when you are available, and
      we will get back with you regarding times that work for us.
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 474 of 489 Page ID
                                  #:1837                        February 19, 2021
                                                                   Page 4




                                          Very truly yours,

                                          /s/

                                          Ronald W. Zdrojeski
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 475 of 489 Page ID
                                  #:1838




                  EXHIBIT 28
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 476 of 489 Page ID
                                                           Eversheds Sutherland (US) LLP
                                  #:1839                   1114 Avenue of the Americas, 40th Floor
                                                                                                          New York, NY 10036-7703

                                                                                                          D: +1 212.389.5076
                                                                                                          F: +1 212.389.5099

                                                                                                          ronzdrojeski@
                                                                                                          eversheds-sutherland.com




                                                             March 11, 2021




         Via E-Mail

          ALMADANI LAW                                                  AI LAW, PLC
          Yasin M. Almadani, State Bar No. 242798                       Ahmed Ibrahim, State Bar No. 238739
          14742 Beach Blvd., Suite 410                                  4343 Von Karman Ave, Suite 250
          La Mirada, CA 90638                                           Newport Beach, CA 92660
          Phone: 213-335-3935                                           Phone: 949-260-1240
          Fax: 213-296-6278                                             Fax: 949-260-1280
          yma@lawalm.com                                                aibrahim@ailawfirm.com

         RE:       Case No.: 2:20-cv-03332-GW-JEMx, Farid Khan v. Boohoo.com USA, Inc.,
                   Boohoo.com UK Limited, (Lead Case), consolidated with Hilton v.
                   PrettyLittleThing USA Inc., et al., No. 2:20-cv-04658-GW-JEMx and Lee v.
                   NastyGal.com USA Inc., et al., No. 2:20-cv-04659-GW-JEMx

                   Discovery under L.R. 37-1

         Dear Counsel,

                 Let me start by expressing my hope that you are feeling better and that your health
         issues have resolved. I am writing in response to your letter and proposed motion to the Court
         dated March 8, 2021. I was operating under the impression we would be hearing from you in
         response to our invitation to further discuss discovery issues following our letters to you on
         these issues and your review, or further review, of our production.

                  Thus, your motion was surprising in a number of respects. First, in our last
         correspondence dated February 19, we provided you with information understanding we would
         continue to meet and confer. Having not heard from you, we concluded we satisfied your
         concerns. Second, we believe that we need to meet and confer again, especially where, as here,
         it is readily apparent that you do not appreciate the material in your current possession. There
         are instances where you are complaining that you did not receive documents when we have
         produced all the documents that could be identified following a reasonable search. For example,
         you complain in your motion that certain custodians’ emails were not produced. By simply
         loading the production into your review platform and running a custodian search by name, or
         by simply running (for example) Christina McGonagle’s name as a keyword search, you would
         learn that Defendants have not only provided emails from Ms. McGonagle’s mailbox but also
         from the mailboxes of Mahmud Kamani, Umar Kamani, and Carol Kane. Third, your motion
         raises issues that we have never discussed. For example, we have never discussed your
         contention that the produced sales data is unreliable, your belief that Defendants have not
         produced pricing and advertising research or studies, or your belief that certain competitor
         search terms are irrelevant. You two are more experienced practitioners before this Court, so
         you should have a better idea of what is expected than I do, but my experience is that the Court
         would expect us to meet and confer further (especially on issues never before discussed) and,
         at the least, narrow these areas of contention.




   Eversheds Sutherland (US) LLP is part of a global legal practice, operating through various separate and distinct legal entities, under
   Eversheds Sutherland. For a full description of the structure and a list of offices, please visit www.eversheds-sutherland.com.
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 477 of 489 Page ID
                                  #:1840                        March 11, 2021
                                                                                           Page 2




               In an effort to facilitate such a meet and confer session, we have reviewed your motion
      and have prepared a chart identifying areas of disagreement and, in many instances, identifying
      sample responsive documents that you already have in your possession where you claim you
      do not possess any. A review of these identified materials may satisfy you that we have, indeed,
      made a production that satisfies our obligations (as we believe). At the least, that review will
      further inform our discussions and may eliminate or narrow topics of contention.

              In general, there are several areas where we appear to be talking past each other.
      Defendants have an obligation to conduct a reasonable search and provide to Plaintiffs
      responsive documents within our possession, custody and control. We believe we have done
      so. If you disagree and suspect other information exists, you have every right to further inquiry,
      but we do not believe it is appropriate to pursue a motion to compel when we are affirming that
      we have made a production that satisfies our obligations under the rules.

               Regarding Defendants’ production of emails, when it became clear to Defendants that
      the broad discovery requests served by Plaintiffs would result in an enormous amount of emails
      to be reviewed, we engaged you to try and narrow the universe of documents to be reviewed.
      During this process, we affirmatively (and repeatedly) invited a proposal from you for search
      terms which would yield a sampling of 20,000 to 25,000 documents. We were clear that, in
      doing so, each side would reserve its rights, respectively. That is, Plaintiffs would, after a review
      of the responsive material produced, reserve their right to renew their requests for additional
      information consistent with their original discovery requests, and Defendants would maintain
      their right to object to any renewed request to the extent it exceeds what has been provided
      per the proposal. After waiting a couple of days on a proposal from you, we affirmatively made
      a recommendation in our February 11 letter outlining an email search term review protocol,
      which you neither accepted nor rejected. Hearing no response, we started reviewing and
      producing emails per this protocol, and to date we have now produced over 20,000 emails and
      attachments. Our purpose in doing so was to provide you with responsive documents so that
      you may review those documents and refine your requests to facilitate a more meaningful
      discussion. Unfortunately, this has not occurred.

                This is perhaps best evidenced by the characterizations in your motion regarding the
      sales data produced as “unreliable gibberish,” “misleading and abusive” and “nonsensical.” Not
      only are such characterizations unproductive, but they demonstrate the fact that you do not
      understand what you have received. The data was produced in the manner in which it is stored
      and maintained in the ordinary course of business. To the extent there are entries which do not
      comport with your understanding of how those documents should exist, with all due respect, is
      of no consequence. If Plaintiffs have questions or concerns about the data produced and its
      “reliability,” we recommend you use the discovery tools available to you. We do not believe you
      have a basis for a motion to compel, as we have produced all the sales data in its native format.
      It is also not helpful to make inaccurate accusations and inflammatory comments.

              We are willing to make ourselves available to discuss these issues at your convenience.
      We would encourage you to review the documents we identified in the attached chart to assist
      you in further review of the nearly 57,000 documents provided to date. In making this offer,
      however, please know I may have a conflict arise due to personal issues that may render me
      unavailable for a call. I wanted you to be aware in the event we may need to reschedule, and
      to assure you, I am not trying to evade a discussion. That aside, we are generally available to
      meet and discuss and strongly recommend doing so before filing a motion with the Court.

              If, after the review of this letter and its attachment, you elect not to engage further,
      please be advised that the combination of my personal issues and the breadth of your motion
      precludes a response by Defendants on or before March 15. We would request an extension to
      respond by March 26. Please let us know if you have any objections.
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 478 of 489 Page ID
                                  #:1841                        March 11, 2021
                                                                Page 3




                                  Very truly yours,

                                  /s/

                                  Ronald W. Zdrojeski

      Enclosure
                Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 479 of 489 Page ID
                                                  #:1842



                                                   MTC: SUMMARY CHART

Broadly speaking, below are four main points applicable to Defendants’ efforts to review and produce documents to Plaintiffs:
   1. Defendants have conducted a reasonable search for the requested information and have produced the documents within its
       possession, custody, or control. In instances where we have concluded our production, we have noted on the chart below with
       the letters PC in bold, indicating the production to be complete;
   2. Defendants produced the data and the documents in the manner in which they are maintained;
   3. With respect to the data or the documents produced, Plaintiffs have the right to avail themselves to other discovery tools to
       evaluate the accuracy of the information provided and Defendants’ compliance with the requests; and
   4. Judge Wu clearly distinguished between class and merits discovery, indicating that class discovery was a narrow inquiry for
       the limited purpose of evaluating a motion for class certification.

 Category                   Plaintiffs’ Allegation              Defendants’ Response
 RFPs 1-5:                  Defendants have not produced        Defendants have produced: (1) all sales data for the three brands
 Pricing and Sales Data     complete daily pricing data.        during the class period; and (2) the historical promotional calendars
                                                                for the three brands. Pricing data is not saved or tracked in
                                                                Defendants’ systems or databases, and Defendants objected on this
                                                                basis in its discovery responses. Defendants do not have in their
                                                                possession “daily price lists” as Plaintiffs surmise. Pricing data is
                                                                only captured if a sale is made. Thus, Plaintiffs’ assumption that
                                                                Defendants maintain certain data in a specific way is simply
                                                                inaccurate.

                                                                PC

                            Defendants have not produced        Defendants produced the United States sales data by product with
                            complete sales data.                the pricing information for the class period, to the extent available:
                                                                 - PrettyLittleThing (2/29/2016 to 1/28/2021)
                                                                 - Boohoo/BoohooMAN (3/28/2016 to 1/24/2021)
                                                                 - Nasty Gal (2/28/2017 to 1/24/2021)
                                                                Boohoo, BoohooMAN, and Nasty Gal were produced in the same
                                                                spreadsheets because that is how the data is maintained in the



                                                                 1
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 480 of 489 Page ID
                                  #:1843



                                              regular course of business. The sales information was available for
                                              Nasty Gal starting on February 28, 2017.

                                              PC

         Defendants’ sales data is            Defendants produced the data in the manner in which it was
         unreliable because some entries      maintained. If Plaintiffs have questions or concerns about the data
         are in a currency other than USD,    produced, they have every right to notice a deposition or draft an
         some list the “actual sold price”    interrogatory to further investigate how documents or data are
         as higher than the “website          maintained or stored in Defendants’ systems.
         price,” and Plaintiffs cannot
         understand how “Gross Original       PC
         Price” reflects multiple reference
         prices advertised on the same day.
         Defendants’ spreadsheets contain
         “unreliable gibberish,” is
         “misleading and abusive” and
         “nonsensical.”

         Defendants will not confirm or       By letter dated February 19, 2021, in response to Plaintiffs’ inquiry,
         deny whether they have produced      Defendants clarified that, for the Boohoo and Nasty Gal sales
         reference price information.         spreadsheets, “the ‘website price’ is the price the item is offered for
                                              sale on the website, and the ‘actual sold price’ is the actual sale
                                              price.” For the PLT data, the “gross original price LC” is the price of
                                              the item inclusive of sales tax and in local currency, and the ‘gross
                                              product sales LC’ is the actual sales price inclusive of sales tax and
                                              in local currency.” If Plaintiffs have questions or concerns about the
                                              data produced, Plaintiffs have the right to avail themselves to other
                                              discovery tools to evaluate the accuracy of the information provided
                                              or how that information is maintained or stored.

                                              PC



                                               2
              Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 481 of 489 Page ID
                                                #:1844



                           Defendants have produced “giant   Defendants have millions of sales transactions per year, per brand in
                           data dump spreadsheets.”          some instances. Plaintiffs requested all sales data for the entire class
                                                             period, and Defendants have provided this information. If Plaintiffs
                                                             have questions or concerns about the data produced, Plaintiffs have
                                                             the right to use discovery tools to evaluate the information provided.

                                                             PC

RFPs 6-13, 21-22, 33-      Defendants refuse to produce      To the extent these materials exist, they have been produced. For
34: Pricing and            their policies and procedures     example, Defendants have produced internal and external
advertisement policies     concerning reference pricing      presentations, reports, and studies conducted that concern and
and practices, research,   practices and                     influence decisions on pricing and advertising. See, e.g., Boohoo
training materials         markdowns/discounts.              Price & Range Survey on USA Women’s Clothing (D00000127-
                                                             186); Edited Report on Jumpsuits, Playsuits and Shorts containing
                           Defendants refuse to produce      price point analysis for Boohoo dated November 2018 (D00011605-
                           memos, marketing research,        D00011611). Further, Defendants have produced consumer
                           survey analyses, and training     research and brand monitoring reports containing studies and data
                           materials.                        on Defendants’ brands. See, e.g., Nasty Gal USA & UK Customer
                                                             Research, Mar. 2018 (D00223265-223371); Boohoo Brand Metrics
                                                             and Brand Awareness Report for USA, Aug. 2020 (D00223372-
                                                             223378); PLT Brand Metrics and Brand Awareness Report for USA,
                                                             Nov. 2020 (D00223647-D00223658); see generally, Production 5 in
                                                             its entirety for brand awareness reports. Such information is utilized
                                                             by Defendants’ to make decisions on pricing and advertising.

                                                             The above documents are only a few examples, and the cover letters
                                                             to Defendants’ productions describe each production, which should
                                                             assist the Plaintiffs in identifying these materials. Plaintiffs should
                                                             review materials already in their possession to determine if they
                                                             have further questions.

                                                             PC



                                                              3
             Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 482 of 489 Page ID
                                               #:1845



RFPS 23-29:           Defendants’ approach to search       When the term “price,” for example, is run through Defendants’
Emails and other      for and produce emails and other     database of potentially relevant documents, there are over 300,000
communications        communications is flawed             documents that hit on this term. Given the limited purpose of this
                      because it omits relevant            production, we have repeatedly asked for a set of search terms that
                      information, like the concept of     would result in a more appropriate number of documents. In order
                      reference pricing. Because           to assist in establishing an appropriate set of search parameters, we
                      Defendants do not use the exact      have repeatedly asked for a set of terms that would produce a
                      term “reference price,” they claim   sample set of 20,000 to 25,000 documents to further inform our
                      no responsive discovery can be       discussion in an effort to narrow this request. In doing this, we have
                      produced, which is “nonsense.”       been clear that each side would reserve its rights, to either renew its
                      Defendants’ recent production        requests or stand on its objections, following the review of this
                      omits e-mails related to reference   sample set of documents. Plaintiffs have not undertaken to respond
                      prices.                              or provide a proposal. In an effort to facilitate further discussion,
                                                           we put Plaintiffs on notice of a proposal using the following terms
                      Defendants’ RFPs on these            via letter dated February 11:
                      critical issues (use of reference         Inaccurate w/10 pric*
                      prices, representations to                Inflat* w/10 pric*
                      customers they are buying                 False W/10 pric*
                      discounted, marked down or                Decept* w/10 pric*
                      products on sale) are narrowly            Mislead* w/10 pric*
                      tailored and these issues are             Investigat* AND price AND (discount OR percent OR
                      highly relevant to class                      markdown OR strikethrough OR "promo code" or
                      certification.                                "promotional code" or "coupon code")
                                                                Complain* AND price
                                                                Polic* AND price AND (discount or percent or markdown or
                                                                    strikethrough or "promo code” or promotional code" or
                                                                    "coupon code")
                                                                Procedur* AND (price or market* Or advertis* Or discount
                                                                    or promo* Or coupon or code)
                                                                (Comparison or analy* Or data) AND competitor* AND
                                                                    price
                                                                Reference price
                                                                Reference W/2 price

                                                            4
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 483 of 489 Page ID
                                  #:1846



                                                  Price W/10 (Inflated or high)
                                                  Percent off
                                                  Percent W/2 off
                                                  Coupon W/2 codes
                                                  Advertis* AND campaign AND (discount OR percent OR
                                                   markdown OR strikethrough or "promo code" or
                                                   "promotional code" or "coupon code")
                                                  Complaint W/10 (markdown OR promo* OR sale OR
                                                   discount)
                                                  price W/10 (decrease OR reduce OR cut)
                                                  Price W/10 ("too high" OR inflated OR excessive)
                                                  price AND ("lower than competitors" OR cheap OR "least
                                                   expensive" OR "beat competitors" or (lowest W/5 market) )
                                                  Pric* w/5 (percent* OR original OR reference OR regular
                                                   OR retail OR former OR inflated OR reduc* OR strike-
                                                   through OR markdown)
                                                  Other search terms included the named Plaintiffs, as well as
                                                   various competitor names and the term “price.”

                                          These search terms, with other limiters to exclude potentially
                                          privileged documents and the application of email threading, yielded
                                          29,835 documents. We reviewed this set of documents and
                                          approximately 20,000 responsive emails from this review were
                                          produced to Plaintiffs (we note that ultimately we reviewed more
                                          than the amount suggested in the February 11 letter, as we included
                                          5 additional custodians, for a total of 22 custodians, to accommodate
                                          Plaintiffs’ request, and extended the time period to begin on January
                                          1, 2019).


         Defendants failed to produce a   Defendants timely responded to Plaintiff’s discovery requests within
         single e-mail or other           30 days of service and made a production on that day. Defendants
         communication by the response    served objections concerning the breadth of the email requests and

                                           5
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 484 of 489 Page ID
                                  #:1847



         deadline of February 4, 2021,          have repeatedly engaged in an effort to narrow these overbroad and
         even though the case had been          burdensome requests. Despite the lack of response from Plaintiffs,
         pending for almost a year.             we have unilaterally conducted a search of emails and produced over
                                                20,000 emails and documents to serve as the basis for Plaintiffs to
                                                reformulate their requests.

         Plaintiffs readily admit that “it is   Defendants agree we are in the best position to conduct searches of
         not Plaintiffs’ role to define for     relevant custodians and provide documents responsive to Plaintiffs’
         Defendants how they conduct            requests within Defendants’ possession, custody or control. We
         their searches.” Plaintiffs’           continue to await a meaningful discussion to narrow the requests.
         responsibility was to propound
         narrow requests and Defendants’
         responsibility was to perform a
         reasonable search and produce
         responsive documents within
         their care, custody, or control.

         Defendants have produced               Defendants have spent considerable cost to conduct a reasonable
         irrelevant documents to                search for responsive documents and to produce those documents
         inappropriately bury responsive        accordingly. If Plaintiffs have questions or concerns about the data
         discovery and to run up the            produced, Plaintiffs have the right to avail themselves to other
         Gigabyte volume on the                 discovery tools to evaluate the information provided or its
         production.                            relevancy.

         There is no clear-cut division         As Judge Wu indicated during the November 16, 2020 hearing, “I
         between discovery that relates to      will not allow discovery on merits issues prior to hearing that
         class certification and discovery      motion. I will limit the discovery solely to the issue of class
         that relates to the merits.            certification and the things that normally arise in that regard. So I
                                                think the defense concern about having to engage in substantial
                                                liability discovery doesn't really come into play.” Motion to Dismiss
                                                Hearing Transcript at 13:9-25, November 16, 2020.




                                                 6
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 485 of 489 Page ID
                                  #:1848



         Defendants’ contention that the      Defendants disagree with Plaintiffs’ accusation regarding costs. The
         cost is too high is without merit.   searches Plaintiffs would have Defendants to run, review, and
                                              produce are overbroad. If there are reasonable ways to narrow the
                                              search to a more relevant review of documents to keep costs down,
                                              Plaintiffs are required to engage in a manner so this can occur.

         Defendants should produce all e-     Given the complaints by Plaintiffs concerning the production of too
         mails returned from keyword          many irrelevant documents, it is unclear how this is addressed by a
         searches after removing              production of documents which would certainly contain documents
         privileged documents to reduce       irrelevant to the limited and narrow class certification issues at hand.
         defense counsel’s workload.

         Terms like “H&M,” “Zara,” and        Defendants’ interrogatory responses make clear that competitor
         “Ted Baker” are irrelevant.          pricing information is relied upon in making advertising, marketing,
                                              and pricing decisions. Thus, such terms are highly relevant to the
                                              issues in this case. See, e.g., Defendants’ Response to Hilton’s
                                              Interrogatory No. 7: “The reference price is set by experienced
                                              buyers based on a variety of factors … [such as] pricing of similar or
                                              comparable products on competitors’ websites, particularly U.K.-
                                              based competitors”).

         Numerous custodians expected to      As Plaintiffs readily admitted, Defendants are in the best position to
         have highly relevant information     determine relevant custodians. As such, Defendants have reviewed
         were not searched such as            and produced emails from the following custodians:
         Christine McGonagle, Natalie
         McGrath, Mahmud Kamani,                   1.   Mark Baker                     12. Danielle Robinson
         Carol Kane, and Umar Kamani.              2.   Murray Beckett                 13. Andrew Thompson
                                                   3.   Sam Brocklebank                14. Tom Binns
                                                   4.   Nickie Capstick                15. Tom Duance
                                                   5.   Neil Catto                     16. David Hare
                                                   6.   Rob Davies                     17. Samir Kamani
                                                   7.   Jonathan Haycock               18. Umar Kamani
                                                   8.   Darren Johnson                 19. Mahmud Kamani


                                               7
             Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 486 of 489 Page ID
                                               #:1849



                                                                  9. John Lyttle                     20. Carol Kane
                                                                  10. Laura McKellar                 21. Kelly Byrne
                                                                  11. Anjeli Patel                   22. Christine McGonagle

                                                             Therefore, the proposed search terms in Defendants’ February 11
                                                             letter were applied across four of the specific mailboxes addressed
                                                             in your motion: Mahmud Kamani, Carol Kane, Umar Kamani, and
                                                             Christine McGonagle. If Plaintiffs took the time to review the
                                                             documents produced (or even run a simple filter in the document
                                                             review database based on custodian) they would be aware that these
                                                             custodians’ emails have been provided. Examples are found in
                                                             Defendants’ production: D00225052 (custodian Umar Kamani);
                                                             D00226920-D0026924 (custodian Christina McGonagle);
                                                             D00229449-D00229537 (custodian Mahmud Kamani); and
                                                             D00231810-D00231811 (custodian Carol Kane).

                       Defendants’ email production          Consistent with our obligations under the rules, we objected to the
                       only covers July 1, 2019 to           overbroad and unduly onerous requests. We have repeatedly asked
                       present. The class period             Plaintiffs to narrow down their overbroad requests. We made this
                       applicable to each of the three       request with the clear understanding that each party would be
                       individual cases is approximately     reserving all rights to either renew their requests or stand by
                       4 to 5 years of communication         objections based on a review of the sample set. In an effort to
                       and Plaintiffs should not be          educate the parties to have a more fully informed discussion, we
                       required to further limit the scope   reviewed and produced over 20,000 emails and attachments dated
                       of these communications as to         January 1, 2019 to present. At no time have Defendants ever
                       timing.                               indicated we would refuse to search an earlier time period or search
                                                             different terms. Our only request is that discovery requests be
                                                             tailored to the narrow purpose at hand, which is class certification.


RFPS 14-18:            Defendants refuse to produce          To the extent Defendants have been able to identify documents
Class Representative   documents related to class            responsive to this request, we believe that they were appropriately
Purchases              representatives’ purchases and        withheld from production based on attorney-client privilege and the


                                                              8
               Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 487 of 489 Page ID
                                                 #:1850



                          communications with the class          work product doctrine. Our review to determine if additional
                          representatives.                       responsive material exists is ongoing.


RFAs 1-6, 8, 11-15, 18-   Defendants refuse to answer            We see this as an area that requires further discussion. In our letter
21 and Rog 16:            RFAs concerning whether they           dated February 17, we cited case law indicating how we arrived at
Admissions regarding      advertised reference prices that       our position in responding to your requests for admission. We
“reference price”         they rarely if ever sold products at   invited you to review this case law and have a dialogue to determine
advertisement             those reference prices.                how you see the issues differently. We renew this invitation and
                                                                 would like to have a discussion to determine whether we are able to
                                                                 bridge the gap and narrow the potential issues before going to the
                                                                 Court.

Rog 15:                   Defendants failed to provide a         Defendants maintain this interrogatory is irrelevant to class
California activities     substantive answer to this             certification. However, as stated above, we think a discussion is
                          interrogatory regarding                warranted to determine whether we are resolve this issue further
                          Defendants’ activities in              before going to the Court.
                          California.




                                                                  9
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 488 of 489 Page ID
                                  #:1851




                  EXHIBIT 29
Case 2:20-cv-03332-GW-JEM Document 67-1 Filed 03/23/21 Page 489 of 489 Page ID
                                  #:1852




                                                                                      March 12, 2021

 VIA E-MAIL

 Ron Zdrojeski
 Ian Shelton
 Eversheds Sutherland (US) LLP
 1114 Avenue of the Americas, 40th Floor
 New York, NY 10036-7703
 ronzdrojeski@eversheds-sutherland.com
 ianshelton@eversheds-sutherland.com

 Re:    Khan v. Boohoo.com USA Inc., et al., No. 03332-GW-JEMx (and other matters
        consolidated for pretrial purposes)

 Dear Counsel,

          We have reviewed your letter and chart. It appears to us that Defendants have largely
 rehashed their previously articulated positions in an attempt to indefinitely delay having to provide
 all relevant discovery. Notably, Defendants persist in refusing to advise Plaintiffs on what is the
 appropriate term to search for the concept of “reference price” and which column in the
 spreadsheet denotes reference price. And this is after the parties have exchanged countless
 letters and emails and have had several telephonic discussions. Without being able to have a
 real discussion on this most fundamental of issues in the case so that we can together formulate
 keyword searches and verify whether Defendants have actually complied with discovery, we are
 at a loss as to how any progress can possibly be made with yet even more correspondence and
 phone calls. We cannot continue to delay resolution of these discovery disputes.
          However, as a professional courtesy to you and your team, to give you some more time,
 we are willing to move the hearing to April 13, have your response to the joint stipulation sent
 back to us on March 23, and provide an amended version of the joint stipulation on March 16 to
 address any issues that are narrowed in light of your letter (if there are any). If all three of these
 conditions are acceptable, then we have an agreement to modify the Local Rule 37-1 procedure.
 If not, let’s remain with the existing schedule and deadlines.
                                                                       Sincerely,




                                                                       Ahmed Ibrahim, Esq.
                                                                       Yasin M. Almadani, Esq.
                                                                       Attorneys for Plaintiffs


                  Tel 949 266 1240 Fax 949 266 1280 E-mail aibrahim@ailawfirm.com
                      4695 MacArthur Court, Suite 1100, Newport Beach, CA 92660
